





                STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                  DEPOSITOR


                   WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                   TRUSTEE


                                     and


                           EMC MORTGAGE CORPORATION
                        SERVICER, SPONSOR AND COMPANY


                _______________________________________________

                       POOLING AND SERVICING AGREEMENT

                          Dated as of March 1, 2006

                _______________________________________________

                STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                 GreenPoint Mortgage Funding Trust 2006-AR2,
             Mortgage Pass-Through Certificates, Series 2006-AR2




--------------------------------------------------------------------------------




                                  ARTICLE I
                                 DEFINITIONS



                                  ARTICLE II
       CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01   Conveyance of Mortgage Loans to Trustee......................59
Section 2.02   Acceptance of Mortgage Loans by Trustee......................61
Section 2.03   Assignment of Interest in the Mortgage Loan Purchase
               Agreement....................................................63
Section 2.04   Substitution of Mortgage Loans...............................64
Section 2.05   Issuance of Certificates.....................................65
Section 2.06   Representations and Warranties Concerning the Depositor......66
Section 2.07   [Reserved]...................................................67
Section 2.08   Purposes and Powers of the Trust.............................67


                                 ARTICLE III
                ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01   Servicer.....................................................68
Section 3.02   REMIC-Related Covenants......................................69
Section 3.03   Monitoring of Subservicers...................................70
Section 3.04   Fidelity Bond................................................71
Section 3.05   Power to Act; Procedures.....................................71
Section 3.06   Due-on-Sale Clauses; Assumption Agreements...................72
Section 3.07   Release of Mortgage Files....................................73
Section 3.08   Documents, Records and Funds in Possession of Servicer
               To Be Held for Trustee.......................................74
Section 3.09   Standard Hazard Insurance and Flood Insurance Policies.......74
Section 3.10   Presentment of Claims and Collection of Proceeds.............75
Section 3.11   Maintenance of the Primary Mortgage Insurance Policies.......76
Section 3.12   Trustee to Retain Possession of Certain Insurance
               Policies and Documents.......................................76
Section 3.13   Realization Upon Defaulted Mortgage Loans....................76
Section 3.14   Compensation for the Servicer................................77
Section 3.15   REO Property.................................................77
Section 3.16   Annual Statement as to Compliance............................79
Section 3.17   Assessments of Compliance and Attestation Records............80
Section 3.18   Reports Filed with Securities and Exchange Commission........82
Section 3.19   UCC..........................................................87
Section 3.20   Optional Purchase of Defaulted Mortgage Loans................88
Section 3.21   Books and Records............................................88
Section 3.22   Intention of the Parties and Interpretation..................89


                                  ARTICLE IV
                                   ACCOUNTS

Section 4.01   Custodial Account............................................90
Section 4.02   Permitted Withdrawals and Transfers from the Custodial
               Account......................................................91
Section 4.03   Distribution Account.........................................92
Section 4.04   Permitted Withdrawals and Transfers from the
               Distribution Account.........................................93
Section 4.05   Reserved.....................................................94
Section 4.06   Statements to the Trustee....................................94
Section 4.07   The Certificates Insurance Policy............................95
Section 4.08   Reserved.....................................................97
Section 4.09   Class XP Reserve Account.....................................97
Section 4.10   Final Maturity Reserve Account...............................98


                                  ARTICLE V
                                 CERTIFICATES

Section 5.01   Certificates................................................100
Section 5.02   Registration of Transfer and Exchange of Certificates.......108
Section 5.03   Mutilated, Destroyed, Lost or Stolen Certificates...........112
Section 5.04   Persons Deemed Owners.......................................112
Section 5.05   Transfer Restrictions on Residual Certificates..............112
Section 5.06   Restrictions on Transferability of Certificates.............113
Section 5.07   ERISA Restrictions..........................................114
Section 5.08   Rule 144A Information.......................................115


                                  ARTICLE VI
                        PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01   Distributions on the Certificates...........................116
Section 6.02   Allocation of Losses and Subsequent Recoveries..............121
Section 6.03   Payments....................................................121
Section 6.04   Statements to Certificateholders............................122
Section 6.05   Monthly Advances............................................125
Section 6.06   Compensating Interest Payments..............................126
Section 6.07   Distributions on REMIC Regular Interests....................126


                                 ARTICLE VII
                                 THE SERVICER

Section 7.01   Liabilities of the Servicer.................................127
Section 7.02   Merger or Consolidation of the Servicer.....................127
Section 7.03   Indemnification of the Trustee, the Servicer and the
               Trustee.....................................................127
Section 7.04   Limitations on Liability of the Servicer and Others.........127
Section 7.05   Servicer Not to Resign......................................128
Section 7.06   Successor Servicer..........................................129
Section 7.07   Sale and Assignment of Servicing............................129


                                 ARTICLE VIII
                                   DEFAULT

Section 8.01   Events of Default...........................................130
Section 8.02   Trustee to Act; Appointment of Successor....................131
Section 8.03   Notification to Certificateholders..........................133
Section 8.04   Waiver of Defaults..........................................133
Section 8.05   List of Certificateholders..................................133


                                  ARTICLE IX
                            CONCERNING THE TRUSTEE

Section 9.01   Duties of Trustee...........................................134
Section 9.02   Certain Matters Affecting the Trustee.......................136
Section 9.03   Trustee Not Liable for Certificates or Mortgage Loans.......137
Section 9.04   Trustee May Own Certificates................................138
Section 9.05   Trustee's Fees and Expenses.................................138
Section 9.06   Eligibility Requirements for Trustee........................138
Section 9.07   Insurance...................................................138
Section 9.08   Resignation and Removal of the Trustee......................139
Section 9.09   Successor Trustee...........................................139
Section 9.10   Merger or Consolidation of Trustee..........................140
Section 9.11   Appointment of Co-Trustee or Separate Trustee...............140
Section 9.12   Federal Information Returns and Reports to
               Certificateholders; REMIC Administration; Grantor Trust
               Administration..............................................141


                                  ARTICLE X
                                 TERMINATION

Section 10.01  Termination Upon Repurchase by EMC or its Designee or
               Liquidation of the Mortgage Loans...........................144
Section 10.02  Additional Termination Requirements.........................146


                                  ARTICLE XI
                           MISCELLANEOUS PROVISIONS

Section 11.01  Intent of Parties...........................................148
Section 11.02  Amendment...................................................148
Section 11.03  Recordation of Agreement....................................149
Section 11.04  Limitation on Rights of Certificateholders..................151
Section 11.05  Acts of Certificateholders..................................152
Section 11.06  Governing Law...............................................152
Section 11.07  Notices.....................................................152
Section 11.08  Severability of Provisions..................................153
Section 11.09  Successors and Assigns......................................153
Section 11.10  Article and Section Headings................................153
Section 11.11  Counterparts................................................153
Section 11.12  Notice to Rating Agencies...................................153
Section 11.13  Use of Subservicers and Subcontractors......................153


                                  APPENDICES

Appendix 1        -  Calculation of Class Y Principal Reduction Amounts
Appendix 2        -  Calculation of REMIC II Principal Reduction Amounts


                                   EXHIBITS

Exhibit A-1       -     Form of Class A Certificates
Exhibit A-2       -     Form of Class M Certificates
Exhibit A-3       -     Form of Class B-1, B-2 and B-3 Certificates
Exhibit A-4       -     Form of Class B-IO Certificates
Exhibit A-5       -     Form of Class R Certificates
Exhibit A-6       -     Form of Class R-X Certificate
Exhibit A-7       -     Form of Class XP Certificate
Exhibit B         -     Mortgage Loan Schedule
Exhibit C         -     [Reserved]
Exhibit D         -     Request for Release of Documents
Exhibit E         -     Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1       -     Form of Investment Letter
Exhibit F-2       -     Form of Rule 144A and Related Matters Certificate
Exhibit G         -     Form of Custodial Agreement
Exhibit H         -     Form of Mortgage Loan Purchase Agreement
Exhibit I         -     Form of Trustee Limited Power of Attorney
Exhibit J         -     [Reserved]
Exhibit K         -     Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L         -     Reporting Data for Defaulted Loans
Exhibit M         -     Swap Agreement
Exhibit N         -     Certificate Insurance Policy
Exhibit O         -     Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit P         -     Form of Back-Up Certification
Exhibit Q         -     Form 10-D, Form 8-K and Form 10-K Reporting
Exhibit R         -     Additional Disclosure Information
Exhibit S         -     Form of Owner Certification


                                  SCHEDULES

Schedule A        -     Coupon Strip Reserve Account Schedule




--------------------------------------------------------------------------------




                       POOLING AND SERVICING AGREEMENT

      Pooling  and  Servicing  Agreement  dated  as of March  1,  2006,  among
Structured  Asset  Mortgage  Investments II Inc., a Delaware  corporation,  as
depositor  (the  "Depositor"),  Wells  Fargo  Bank,  National  Association,  a
banking association  organized under the laws of the United States, not in its
individual  capacity  but solely as trustee (the  "Trustee")  and EMC Mortgage
Corporation,  as servicer (in such capacity,  the "Servicer"),  as company (in
such capacity,  the "Company" or "EMC") and, as sponsor (in such capacity, the
"Sponsor").

                            PRELIMINARY STATEMENT

      On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage
Loans from the  Sponsor.  On the Closing  Date,  the  Depositor  will sell the
Mortgage  Loans and  certain  other  property to the Trust Fund and receive in
consideration   therefor   Certificates   evidencing  the  entire   beneficial
ownership interest in the Trust Fund.

      The  Trustee  on behalf  of the Trust  shall  make an  election  for the
assets  constituting  REMIC I to be treated for federal income tax purposes as
a  REMIC.  On  the  Startup  Day,  the  REMIC  I  Regular  Interests  will  be
designated "regular interests" in such REMIC.

      The  Trustee  on behalf  of the Trust  shall  make an  election  for the
assets  constituting REMIC II to be treated for federal income tax purposes as
a  REMIC.  On the  Startup  Day,  the  REMIC  II  Regular  Interests  will  be
designated "regular interests" in such REMIC.

      The  Trustee  on behalf  of the Trust  shall  make an  election  for the
assets  constituting  REMIC III to be treated for federal  income tax purposes
as a REMIC.  On the  Startup  Day,  the REMIC III  Regular  Interests  will be
designated "regular interests" in such REMIC.

      The  Trustee  on behalf  of the Trust  shall  make an  election  for the
assets  constituting REMIC IV to be treated for federal income tax purposes as
a  REMIC.  On the  Startup  Day,  the  REMIC  IV  Regular  Interests  will  be
designated "regular interests" in such REMIC.

      The  Trustee  on behalf  of the Trust  shall  make an  election  for the
assets  constituting  REMIC V to be treated for federal income tax purposes as
a REMIC.  On the Startup Day, the REMIC V Regular  Interest will be designated
the "regular interest" in such REMIC.

      The  Class R  Certificates  will  evidence  ownership  of the  "residual
interest"  in  each of  REMIC  I,  REMIC  II,  REMIC  III and  REMIC  IV.  The
Class R-X  Certificates will evidence ownership of the "residual  interest" in
REMIC V.

      The Group I Mortgage  Loans will have an Outstanding  Principal  Balance
as of the Cut-off Date,  after  deducting  all  Scheduled  Principal due on or
before the Cut-off  Date,  of  $335,102,469.61.  The Group II  Mortgage  Loans
will have an  Outstanding  Principal  Balance as of the  Cut-off  Date,  after
deducting  all  Scheduled  Principal  due on or before the  Cut-off  Date,  of
$135,621,805.57.  The  Group  III  Mortgage  Loans  will  have an  Outstanding
Principal  Balance as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal  due on or before the Cut-off Date,  of  $655,536,202.08.  The Group
IV  Mortgage  Loans  will  have an  Outstanding  Principal  Balance  as of the
Cut-off Date,  after  deducting  all Scheduled  Principal due on or before the
Cut-off Date, of $247,645,982.72.

      In  consideration  of  the  mutual  agreements  herein  contained,   the
Depositor,  the  Servicer,  the Sponsor,  the Company and the Trustee agree as
follows:

                                  ARTICLE I
                                 Definitions

      Whenever  used in this  Agreement,  the  following  words  and  phrases,
unless otherwise  expressly provided or unless the context otherwise requires,
shall have the meanings specified in this Article.

      Accepted  Servicing   Practices:   The  procedures,   including  prudent
collection and loan  administration  procedures,  and the standard of care (i)
employed by prudent  mortgage  servicers  which service  mortgage loans of the
same type as the  Mortgage  Loans in the  jurisdictions  in which the  related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae
Guide or Freddie Mac Guide,  subject to any variances  negotiated  with Fannie
Mae or Freddie Mac and subject to the express  provisions  of this  Agreement.
Such  standard of care shall not be lower than that the  Servicer  customarily
employs and exercises in servicing and  administering  similar  mortgage loans
for its own account and shall be in full compliance  with all federal,  state,
and local laws, ordinances, rules and regulations.

      Account:  The Custodial  Account,  the Distribution  Account,  the Final
Maturity  Reserve  Account or the Class XP Reserve  Account as the context may
require.

      Additional Disclosure:  As defined in Section 3.18(a)(v).

      Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

      Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

      Actual Monthly Payments:  For any Mortgage Loan and each Due Period, the
actual monthly  payments of principal and interest  received during such month
on such Mortgage Loan.

      Adjusted  Rate  Cap:  With  respect  to each  Distribution  Date and the
related  Due  Period,  the  sum of (i)  the  Scheduled  Payments  owed  on the
Mortgage  Loans for such Due Period less the related  Servicing  Fees and (ii)
the Actual  Monthly  Payments  received in excess of the  Scheduled  Payments,
expressed as a per annum rate on the Stated Principal  Balance of the Mortgage
Loans for such Due Period, and converted to an actual/360 basis.

      Affiliate:  As to any Person, any other Person  controlling,  controlled
by or under  common  control with such  Person.  "Control"  means the power to
direct the  management  and  policies  of a Person,  directly  or  indirectly,
whether  through  ownership of voting  securities,  by contract or  otherwise.
"Controlled"  and  "Controlling"  have meanings  correlative to the foregoing.
The Trustee may  conclusively  presume  that a Person is not an  Affiliate  of
another  Person  unless  a  Responsible  Officer  of the  Trustee  has  actual
knowledge to the contrary.

      Aggregate  Premium Amount:  As to any  Distribution  Date and each Class
of Insured  Certificates,  the product of  one-twelfth of the Premium Rate and
the aggregate of the Current Principal Amounts of the Insured  Certificates on
the  immediately  preceding  Distribution  Date,  or, in the case of the first
Distribution  Date,  the Closing  Date,  in each case after  giving  effect to
distributions of principal made on such Distribution Date.

      Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments
hereof and supplements hereto.

      Annual Certification:  As defined in Section 3.16(b) herein.

      Applicable  Credit  Rating:  For any  long-term  deposit or security,  a
credit  rating of "AAA" in the case of S&P or "Aaa" in the case of Moody's (or
with respect to  investments  in money market funds, a credit rating of "AAAm"
or  "AAAm-G" in the case of S&P and the  highest  rating  given by Moody's for
money  market  funds in the case of Moody's).  For any  short-term  deposit or
security,  or a rating of "A-l+" in the case of S&P or  "Prime-1"  in the case
of Moody's.

      Applicable  State Law: For purposes of  Section 9.12(d),  the Applicable
State  Law  shall be (a) the law of the  State of New York and (b) such  other
state law whose  applicability shall have been brought to the attention of the
Trustee  by either  (i) an  Opinion of Counsel  reasonably  acceptable  to the
Trustee  delivered to it by the  Servicer or the  Depositor,  or  (ii) written
notice from the appropriate  taxing authority as to the  applicability of such
state law.

      Applied Realized Loss Amount:  With respect to any Distribution Date and
a Class of Class A, Class M and Class B  Certificate  (and with respect to the
Grantor Trust  Certificates,  indirectly  through the Underlying Class III-A-1
Certificates),  the sum of the  Realized  Losses with  respect to the Mortgage
Loans,  which are to be applied in reduction of the Current  Principal  Amount
of such Class of  Certificates  pursuant to this  Agreement in an amount equal
to the amount,  if any, by which, (i) the aggregate  Current  Principal Amount
of all of the  Certificates  (after all  distributions  of  principal  on such
Distribution  Date) exceeds (ii) the aggregate Stated Principal Balance of all
of the Mortgage Loans for such  Distribution  Date. The Applied  Realized Loss
Amount shall be allocated first to the Class B-3  Certificates,  the Class B-2
Certificates,  the Class B-1  Certificates,  the Class M-3  Certificates,  the
Class M-2 Certificates and the Class M-1 Certificates,  sequentially,  in that
order (so long as their  respective  Current  Principal  Amounts have not been
reduced to zero), and there after,  Applied Realized Loss Amounts with respect
to  the  Group  I  Mortgage  Loans  shall  be  allocated  to the  Class  I-A-2
Certificates and the Class I-A-1  Certificates,  sequentially,  in that order,
until the  Certificate  Principal  Balance of each such class has been reduced
to zero,  Applied  Realized Loss Amounts with respect to the Group II Mortgage
Loans  shall be  allocated  to the  Class  II-A-2  Certificates  and the Class
II-A-1  Certificates,  sequentially,  in that  order,  until  the  Certificate
Principal  Balance  of each  such  class  has been  reduced  to zero,  Applied
Realized  Loss Amounts  with respect to the Group III Mortgage  Loans shall be
allocated to the Class  III-A-3,  Class III-A-2 and  Underlying  Class III-A-1
Certificates,  sequentially,  in that order,  until the Certificate  Principal
Balance of each such  class has been  reduced to zero,  and  Applied  Realized
Loss Amounts  with  respect to the Group IV Mortgage  Loans shall be allocated
to  the  Class   IV-A-3,   Class   IV-A-2  and  Class   IV-A-1   Certificates,
sequentially,  in that order, until the Certificate  Principal Balance of each
such  class  has  been  reduced  to zero.  Realized  Losses  allocated  to the
Underlying Certificates will be allocated to the Grantor Trust Certificates.

      Appraised Value: For any Mortgaged Property related to a Mortgage Loan,
the amount set forth as the appraised value of such Mortgaged Property in an
appraisal made for the mortgage originator in connection with its origination
of the related Mortgage Loan.

      Appraised  Value:  For any  Mortgaged  Property  related  to a  Mortgage
Loan, the amount set forth as the appraised  value of such Mortgaged  Property
in an  appraisal  made for the  mortgage  originator  in  connection  with its
origination of the related Mortgage Loan.

      Assessment of Compliance:  As defined in Section 3.17.

      Assumed Final  Distribution  Date: March 25, 2036, or if such day is not
a Business Day, the next succeeding Business Day.

      Attestation Report:  As defined in Section 3.17.

      Attesting Party:  As defined in Section 3.17.

      Available Funds: With respect to each  Distribution  Date, the aggregate
Principal Funds and Interest Funds for such Distribution Date.

      Back-Up Certification:  As defined in Section 3.18(a)(iv).

      Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended as
codified in 11 U.S.C. §§ 101-1330.

      Bankruptcy  Loss:  Any  loss  resulting  from  a  bankruptcy  court,  in
connection with a personal  bankruptcy of a mortgagor,  (1)  establishing  the
value  of a  mortgaged  property  at  an  amount  less  than  the  Outstanding
Principal  Balance of the Mortgage Loan secured by such mortgaged  property or
(2) reducing the amount of the Monthly Payment on the related Mortgage Loan.


Basis Risk Shortfall:  On the Distribution Date, if any, of:


        1.  the amount of Current Interest that such Class would have been
        entitled to receive on such Distribution Date had the applicable
        Pass-Though rate been calculated at a per annum rate equal to (A) in
        the case of the Class I-A-1, Class I-A-2, Class II-A-1, Class II-A-2,
        Underlying Class III-A-1, Class III-A-2, Class III-A-3, Class IV-A-2,
        Class IV-A-3, Class M and Class B Certificates, the lesser of (i)
        One-Month LIBOR plus the related Margin and (ii) 10.50%, and (B) in
        the case of the Class IV-A-1 Certificates One-Year MTA plus the
        related Margin, in each case, over


        2.  the amount of Current Interest on such Class calculated using a
        Pass-Though Rate equal to the related Net Rate Cap for such
        Distribution Date.

      Basis  Risk  Shortfall  Carry  Forward  Amount:   With  respect  to  any
Distribution  Date and each Class of Class A, Class M and Class B Certificates
(and with respect to the Grantor Trust  Certificates,  indirectly  through the
Underlying  Certificates),  the  sum of the  Basis  Risk  Shortfall  for  such
Distribution Date and the Basis Risk Shortfalls for all previous  Distribution
Dates not  previously  paid from any source  including  the  Excess  Cashflow,
together  with  interest  thereon at a rate equal to the related  Pass-Through
Rate for such Class of Certificates for such Distribution Date.

      Book-Entry  Certificates:  Initially,  all Classes of Certificates other
than the Private Certificates and the Residual Certificates.

      Business Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a
day on which the New York Stock  Exchange  or Federal  Reserve is closed or on
which  banking  institutions  in the  jurisdiction  in which the Trustee,  the
Custodian,   the  Certificate  Insurer  or  the  Servicer  are  authorized  or
obligated by law or executive order to be closed.

      Certificate:   Any  mortgage  pass-through   certificate   evidencing  a
beneficial  ownership  interest in the Trust Fund signed and  countersigned by
the Trustee in  substantially  the forms annexed  hereto as Exhibits A-1, A-2,
A-3, A-4, A-5, A-6 and A-7 with the blanks therein appropriately completed.

      Certificate   Group:   With  respect  to  Loan  Group  I,  the  Group  I
Certificates,  with respect to Loan Group II, the Group II Certificates,  with
respect to Loan Group III,  the Group III  Certificates,  and with  respect to
Loan Group IV, the Group IV Certificates.

      Certificate  Insurance Policy: The Certificate  Insurance Policy,  dated
as of March 31, 2006,  endorsed by the  Certificate  Insurer to the Trustee on
behalf  of the  Holders  of the  Insured  Certificates,  a copy  of  which  is
attached hereto as Exhibit N.

      Certificate Insurer:  Ambac Assurance Corporation.

      Certificate  Insurer  Default:  The existence and  continuance of any of
the  following:  (a) a failure  by the  Certificate  Insurer to make a payment
required under the Certificate  Insurance Policy in accordance with its terms;
(b) the entry of a decree or order of a court or  agency  having  jurisdiction
in  respect  of the  Certificate  Insurer  in an  involuntary  case  under any
present  or future  federal or state  bankruptcy,  insolvency  or similar  law
appointing a conservator  or receiver or liquidator or other similar  official
of the Certificate Insurer or of any substantial part of its property,  or the
entering of an order for the winding up or  liquidation  of the affairs of the
Certificate   Insurer  and  the  continuance  of  any  such  decree  or  order
undischarged  or unstayed  and in force for a period of 90  consecutive  days;
(c) the Certificate  Insurer shall consent to the appointment of a conservator
or  receiver  or  liquidator  or other  similar  official  in any  insolvency,
readjustment  of  debt,  marshaling  of  assets  and  liabilities  or  similar
proceedings  of or  relating to the  Certificate  Insurer or of or relating to
all or  substantially  all of its  property;  or (d) the  Certificate  Insurer
shall  admit in  writing  its  inability  to pay its debts  generally  as they
become due,  file a petition to take  advantage  of or  otherwise  voluntarily
commence a case or proceeding  under any  applicable  bankruptcy,  insolvency,
reorganization  or other similar  statute,  make an assignment for the benefit
of its creditors, or voluntarily suspend payment of its obligations.

      Certificate  Owner:  Any  Person  who  is  the  beneficial  owner  of  a
Certificate registered in the name of the Depository or its nominee.

      Certificate    Register:    The   register    maintained   pursuant   to
Section 5.02.

      Certificateholder:  A Holder of a Certificate.

      Certification Parties:  As defined in Section 3.18(a)(iv).

      Certifying Person:  As defined in Section 3.18(a)(iv).

      Class:  With  respect to the  Certificates,  any of Class  I-A-1,  Class
I-A-2, Class II-A-1,  Class II-A-2,  underlying Class III-A-1,  Class III-A-2,
Class III-A-3,  Class IV-A-1,  Class IV-A-2,  Class IV-A-3,  Class II-X, Class
IV-X,  Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class
B-1, Class B-2, Class B-3, Class R, Class R-X and Class XP Certificates.

      Class I-A  Certificates:  The  Class  I-A-1  Certificates  and the Class
I-A-2 Certificates.

      Class II-A  Certificates:  The Class II-A-1  Certificates  and the Class
II-A-2 Certificates.

      Class II-X-2 Notional Amount:  With respect to any Distribution Date and
the Class II-X  Certificates,  the aggregate  Current  Principal Amount of the
Class II-A-1  Certificates  and the Class II-A-2  Certificates  (before taking
into  account  the  payment  of  principal   on  such   Certificate   on  such
Distribution Date).

      Class III-A  Certificates:  The underlying  Class III-A-1  Certificates,
the Class III-A-2 Certificates and the Class III-A-3 Certificates.

      Class  IV-A  Certificates:  The Class  IV-A-1,  Class  IV-A-2  and Class
IV-A-3 Certificates.

      Class IV-X Notional Amount:  With respect to any  Distribution  Date and
the Class IV-X1  Certificates,  the aggregate  Current Principal Amount of the
Class IV-A-2  Certificates  and the Class IV-A-3  Certificates  (before taking
into  account  the  payment  of  principal  on  such   Certificates   on  such
Distribution Date).

      Class A  Certificates:  The Class I-A, Class I-A-2, Class II-A-1,  Class
II-A-2,  underlying Class III-A-1, Class III-A-2, Class III-A-3, Class IV-A-1,
Class IV-A-2, Class IV-A-3 Certificates.

      Class A Principal  Distribution  Amount: For any Distribution Date on or
after the Stepdown Date on which a Trigger  Event is not in effect,  an amount
equal to the excess (if any) of (x) the aggregate  Current Principal Amount of
the Class A Certificates  immediately prior to such Distribution Date over (y)
the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the  Mortgage  Loans as of the  last  day of the  related  Due  Period  (after
reduction for Realized Losses incurred during the related  Prepayment  Period)
over (b) the aggregate  Stated  Principal  Balance of the Mortgage Loans as of
the last day of the related Due Period (after  reduction  for Realized  Losses
incurred during the related  Prepayment Period) multiplied by (i) prior to the
Distribution   Date  in  March  2012,   24.500%  and  (ii)  on  or  after  the
Distribution  Date in March  2012,  19.600%,  and (II) 0.50% of the  Principal
Balance of the Mortgage Loans as of the Cut-off Date.

      Class  B   Certificates:   The  Class  B-1,  Class  B-2  and  Class  B-3
Certificates.

      Class B-IO Advances:  As defined in Section 6.01(b).

      Class B-IO Distribution  Amount:  With respect to any Distribution Date,
the Current  Interest for the Class B-IO  Certificates  for such  Distribution
Date (which shall be deemed  distributable by REMIC III to REMIC IV on account
of REMIC III Regular Interest B-IO-I,  and from REMIC IV to REMIC V on account
of REMIC IV Regular Interest  B-IO-I);  provided,  however,  that on and after
the  Distribution  Date on which the  aggregate  Current  Principal  Amount of
Class A, Class M or Class B  Certificates  has been reduced to zero, the Class
B-IO  Distribution  Amount  shall  include  the  Overcollateralization  Amount
(which  shall be  deemed  distributable,  first,  by REMIC  III to REMIC IV on
account of REMIC III Regular Interest B-IO-I,  and from REMIC IV to REMIC V on
account of REMIC IV Regular Interest B-IO-I,  in respect of accrued and unpaid
interest  thereon  until  such  accrued  and unpaid  interest  shall have been
reduced to zero and, thereafter,  by REMIC III to REMIC IV on account of REMIC
III Regular Interest B-IO-P,  and from REMIC IV to REMIC V on account of REMIC
IV Regular Interest B-IO-P, in respect of the principal balance thereof).

      Class B-IO Notional Amount:  With respect to any  Distribution  Date and
the Class B-IO  Certificates,  the aggregate of the  Uncertificated  Principal
Balances of the REMIC II Regular Interests.

      Class  B-IO   Pass-Through   Rate:   With  respect  to  the  Class  B-IO
Certificates,  REMIC III  Regular Interest B-IO-I or REMIC IV Regular Interest
B-IO-I,  and any  Distribution  Date, a per annum rate equal to the sum of (a)
the  Maximum  Coupon  Strip  Rate  and  (b)  the  percentage  equivalent  of a
fraction,  the  numerator  of  which  is the  sum of  the  amounts  calculated
pursuant to clauses (i) through (xvi) below,  and the  denominator of which is
the  aggregate  Uncertificated  Principal  Balance  of  the  REMIC II  Regular
Interests.  For purposes of calculating  the  Pass-Through  Rate for the Class
B-IO  Certificates,  the  numerator  is  equal  to the  sum  of the  following
components:

(i) the  Uncertificated  Pass-Through  Rate for REMIC II  Regular Interest LT1
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT1;

(ii) the  Uncertificated  Pass-Through  Rate for REMIC II Regular Interest LT2
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT2;

(iii) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT4
        minus twice the Marker  Rate,  applied to a notional  amount  equal to
        the Uncertificated Principal Balance of REMIC II Regular Interest LT4.

(iv) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT-Y1
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT-Y1;

(v) the  Uncertificated  Pass-Through  Rate for REMIC II  Regular Interest LT5
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT5;

(vi) the  Uncertificated  Pass-Through  Rate for REMIC II Regular Interest LT6
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT6;

(vii) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8
        minus twice the Marker  Rate,  applied to a notional  amount  equal to
        the Uncertificated Principal Balance of REMIC II Regular Interest LT8;

(viii) the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest
        LT-Y2 minus the Marker  Rate,  applied to a notional  amount  equal to
        the  Uncertificated  Principal  Balance of REMIC II  Regular  Interest
        LT-Y2;

(ix) the  Uncertificated  Pass-Through  Rate for REMIC II Regular Interest LT9
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT9;

(x) the  Uncertificated  Pass-Through  Rate for REMIC II Regular Interest LT10
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT10;

(xi) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT12
        minus twice the Marker  Rate,  applied to a notional  amount  equal to
        the  Uncertificated  Principal  Balance of REMIC II  Regular  Interest
        LT12;

(xii) the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest
        LT-Y3 minus the Marker  Rate,  applied to a notional  amount  equal to
        the  Uncertificated  Principal  Balance of REMIC II  Regular  Interest
        LT-Y3;

(xiii) the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest
        LT13 minus the Marker Rate,  applied to a notional amount equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT13;

(xiv) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT14
        minus the  Marker  Rate,  applied to a  notional  amount  equal to the
        Uncertificated Principal Balance of REMIC II Regular Interest LT14;

(xv) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT16
        minus twice the Marker  Rate,  applied to a notional  amount  equal to
        the  Uncertificated  Principal  Balance of REMIC II  Regular  Interest
        LT16; and

(xvi) the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest
        LT-Y4 minus the Marker  Rate,  applied to a notional  amount  equal to
        the  Uncertificated  Principal  Balance of REMIC II  Regular  Interest
        LT-Y4.


      Class B-1 Principal  Distribution  Amount:  For any Distribution Date on
or after the  Stepdown  Date on which a  Trigger  Event is not in  effect,  an
amount  equal to the excess (if any) of (x) the  Current  Principal  Amount of
the Class B-1 Certificates  immediately  prior to such  Distribution Date over
(y)  the  lesser  of (I) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period) over (b) the sum of (1) the aggregate  Current Principal Amount of the
Class A  Certificates  (after  taking into  account the payment of the Class A
Principal   Distribution   Amounts  for  such  Distribution   Date),  (2)  the
aggregate  Current  Principal  Amount  of the Class  M-1  Certificates  (after
taking  into  account  the  payment  of the Class M-1  Principal  Distribution
Amounts  for such  Distribution  Date)  (3) the  aggregate  Current  Principal
Amount of the Class M-2  Certificates  (after  taking into account the payment
of the Class M-2 Principal  Distribution  Amounts for such Distribution Date),
(4) the  aggregate  Current  Principal  Amount of the  Class M-3  Certificates
(after   taking  into   account  the  payment  of  the  Class  M-3   Principal
Distribution  Amounts  for  such  Distribution  Date),  and (5) the  aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  as of the last day of the
related Due Period (after  reduction for Realized  Losses  incurred during the
related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date
in March  2012,  6.125%  and (ii) on or after the  Distribution  Date in March
2012,  4.900%,  and (II) 0.50% of the Principal  Balance of the Mortgage Loans
as of the Cut-off Date.


      Class B-2 Principal  Distribution  Amount:  For any Distribution Date on
or after the  Stepdown  Date on which a  Trigger  Event is not in  effect,  an
amount  equal to the excess (if any) of (x) the  Current  Principal  Amount of
the Class B-1 Certificates  immediately  prior to such  Distribution Date over
(y)  the  lesser  of (I) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period) over (b) the sum of 1) the aggregate  Current  Principal Amount of the
Class A  Certificates  (after  taking into  account the payment of the Class A
Principal   Distribution   Amounts  for  such  Distribution   Date),  (2)  the
aggregate  Current  Principal  Amount  of the Class  M-1  Certificates  (after
taking  into  account  the  payment  of the Class M-1  Principal  Distribution
Amounts  for such  Distribution  Date)  (3) the  aggregate  Current  Principal
Amount of the Class M-2  Certificates  (after  taking into account the payment
of the Class M-2 Principal  Distribution  Amounts for such Distribution Date),
(4) the  aggregate  Current  Principal  Amount of the  Class M-3  Certificates
(after   taking  into   account  the  payment  of  the  Class  M-3   Principal
Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current
Principal Amount of the Class B-1 Certificates  (after taking into account the
payment of the Class B-1 Principal  Distribution Amounts for such Distribution
Date) and (6) the aggregate Stated Principal  Balance of the Mortgage Loans as
of the last day of the  related  Due  Period  (after  reduction  for  Realized
Losses  incurred  during the  related  Prepayment  Period)  multiplied  by (i)
prior to the Distribution  Date in March 2012, 3.625% and (ii) on or after the
Distribution  Date in March  2012,  2.900%,  and (II)  0.50% of the  Principal
Balance of the Mortgage Loans as of the Cut-off Date.


      Class B-3 Principal  Distribution  Amount:  For any Distribution Date on
or after the  Stepdown  Date on which a  Trigger  Event is not in  effect,  an
amount  equal to the excess (if any) of (x) the  Current  Principal  Amount of
the Class B-3 Certificates  immediately  prior to such  Distribution Date over
(y)  the  lesser  of (I) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period) over (b) the sum of (1) the aggregate  Current Principal Amount of the
Class A  Certificates  (after  taking into  account the payment of the Class A
Principal   Distribution   Amounts  for  such  Distribution   Date),  (2)  the
aggregate  Current  Principal  Amount  of the Class  M-1  Certificates  (after
taking  into  account  the  payment  of the Class M-1  Principal  Distribution
Amounts  for such  Distribution  Date)  (3) the  aggregate  Current  Principal
Amount of the Class M-2  Certificates  (after  taking into account the payment
of the Class M-2 Principal  Distribution  Amounts for such Distribution Date),
(4) the  aggregate  Current  Principal  Amount of the  Class M-3  Certificates
(after   taking  into   account  the  payment  of  the  Class  M-3   Principal
Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current
Principal Amount of the Class B-1 Certificates  (after taking into account the
payment of the Class B-1 Principal  Distribution Amounts for such Distribution
Date)  and (6)  the  aggregate  Current  Principal  Amount  of the  Class  B-2
Certificates  (after  taking  into  account  the  payment  of  the  Class  B-2
Principal  Distribution  Amounts  for  such  Distribution  Date)  and  (7) the
aggregate  Stated  Principal  Balance of the Mortgage Loans as of the last day
of the  related Due Period  (after  reduction  for  Realized  Losses  incurred
during  the  related  Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in March 2012, 2.375% and (ii) on or after the Distribution
Date in March 2012,  1.900%,  and (II) 0.50% of the  Principal  Balance of the
Mortgage Loans as of the Cut-off Date.

      Class  M   Certificates:   The  Class  M-1,  Class  M-2  and  Class  M-3
Certificates.


      Class M-1 Principal  Distribution  Amount:  For any Distribution Date on
or after the  Stepdown  Date on which a  Trigger  Event is not in  effect,  an
amount  equal to the excess (if any) of (x) the  Current  Principal  Amount of
the Class M-1 Certificates  immediately  prior to such  Distribution Date over
(y)  the  lesser  of (I) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period) over (b) the sum of (1) the aggregate  Current Principal Amount of the
Class A  Certificates  (after  taking into  account the payment of the Class A
Principal  Distribution  Amounts  for  such  Distribution  Date)  and  (2) the
aggregate  Stated  Principal  Balance of the Mortgage Loans as of the last day
of the  related Due Period  (after  reduction  for  Realized  Losses  incurred
during  the  related  Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution   Date  in  March  2012,   15.250%  and  (ii)  on  or  after  the
Distribution  Date in March  2012,  12.200%,  and (II) 0.50% of the  Principal
Balance of the Mortgage Loans as of the Cut-off Date.


      Class M-2 Principal  Distribution  Amount:  For any Distribution Date on
or after the  Stepdown  Date on which a  Trigger  Event is not in  effect,  an
amount  equal to the excess (if any) of (x) the  Current  Principal  Amount of
the Class M-2 Certificates  immediately  prior to such  Distribution Date over
(y)  the  lesser  of (I) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period) over (b) the sum of (1) the aggregate  Current Principal Amount of the
Class A  Certificates  (after  taking into  account the payment of the Class A
Principal   Distribution   Amounts  for  such  Distribution   Date),  (2)  the
aggregate  Current  Principal  Amount  of the Class  M-1  Certificates  (after
taking  into  account  the  payment  of the Class M-1  Principal  Distribution
Amounts for such  Distribution  Date) and (3) the aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period)  multiplied  by (i)  prior to the  Distribution  Date in  March  2012,
11.000% and (ii) on or after the Distribution Date in March 2012,  8.800%, and
(II) 0.50% of the  Principal  Balance of the Mortgage  Loans as of the Cut-off
Date.


      Class M-3 Principal  Distribution  Amount:  For any Distribution Date on
or after the  Stepdown  Date on which a  Trigger  Event is not in  effect,  an
amount  equal to the excess (if any) of (x) the  Current  Principal  Amount of
the Class M-3 Certificates  immediately  prior to such  Distribution Date over
(y)  the  lesser  of (I) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Realized Losses  incurred during the related  Prepayment
Period) over (b) the sum of (1) the aggregate  Current Principal Amount of the
Class A  Certificates  (after  taking into  account the payment of the Class A
Principal   Distribution   Amounts  for  such  Distribution   Date),  (2)  the
aggregate  Current  Principal  Amount  of the Class  M-1  Certificates  (after
taking  into  account  the  payment  of the Class M-1  Principal  Distribution
Amounts for such  Distribution  Date),  (3) the  aggregate  Current  Principal
Amount of the Class M-2  Certificates  (after  taking into account the payment
of the Class M-2 Principal  Distribution  Amounts for such Distribution  Date)
and (4) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of
the last day of the related Due Period (after  reduction  for Realized  Losses
incurred  during the related  Prepayment  Period)  multiplied  by (i) prior to
the  Distribution  Date  in  March  2012,  9.375%  and  (ii) on or  after  the
Distribution  Date in March  2012,  7.500%,  and (II)  0.50% of the  Principal
Balance of the Mortgage Loans as of the Cut-off Date.

      Class R Certificate:  Any one of the Class R Certificates  substantially
in the  form  annexed  hereto  as  Exhibit  A-5 and  evidencing  ownership  of
interests designated as "residual interests" in REMIC I,  REMIC II,  REMIC III
and REMIC IV for purposes of the REMIC  Provisions.  Component I  of the Class
R  Certificates  is  designated  as the sole class of  "residual  interest" in
REMIC I,  Component II  of the Class R Certificates  is designated as the sole
class  of  "residual  interest"  in  REMIC II,  Component III  of the  Class R
Certificates  is  designated  as the sole  class  of  "residual  interest"  in
REMIC III and  Component IV  of the Class R Certificates  is designated as the
sole class of "residual interest" in REMIC IV.

      Class R-X    Certificates:    Any   of   the   Class R-X    Certificates
substantially  in the  form  annexed  hereto  as  Exhibit  A-6 and  evidencing
ownership  of the  "residual  interest"  in REMIC V for  purposes of the REMIC
Provisions.

      Class X  Certificates:  The Class II-X  Certificates  and the Class IV-X
Certificates.

      Class XP Reserve Account:  The account established and maintained by the
Trustee pursuant to Section 4.09 hereof.

      Class Y Principal  Reduction  Amounts:  For any  Distribution  Date, the
amounts by which the Uncertificated  Principal Balances of the Class Y Regular
Interests  will be  reduced on such  Distribution  Date by the  allocation  of
Realized Losses and the distribution of principal,  determined as described in
Appendix 1.

      Class Y Regular  Interests:  The Class Y-1 Regular  Interest,  the Class
Y-2  Regular  Interest,  the  Class  Y-3  Regular  Interest  and the Class Y-4
Regular Interest.

      Class Y-1 Principal  Distribution  Amount:  For any  Distribution  Date,
the  excess,  if any,  of the Class Y-1  Principal  Reduction  Amount for such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Y-1 Regular Interest on such Distribution Date.

      Class Y-1 Principal  Reduction Amount : The Class Y Principal  Reduction
Amount  for the Class Y-1  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Y-1 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Y-2 Principal  Distribution  Amount:  For any  Distribution  Date,
the  excess,  if any,  of the Class Y-2  Principal  Reduction  Amount for such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Y-2 Regular Interest on such Distribution Date.

      Class Y-2 Principal  Reduction Amount:  The Class Y Principal  Reduction
Amount  for the Class Y-2  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Y-2 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Y-3 Principal  Distribution  Amount:  For any  Distribution  Date,
the  excess,  if any,  of the Class Y-3  Principal  Reduction  Amount for such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Y-3 Regular Interest on such Distribution Date.

      Class Y-3 Principal  Reduction Amount:  The Class Y Principal  Reduction
Amount  for the Class Y-3  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Y-3 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Y-4 Principal  Distribution  Amount:  For any  Distribution  Date,
the  excess,  if any,  of the Class Y-4  Principal  Reduction  Amount for such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Y-4 Regular Interest on such Distribution Date.

      Class Y-4 Principal  Reduction Amount:  The Class Y Principal  Reduction
Amount  for the Class Y-4  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Y-4 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Z Principal  Reduction  Amounts:  For any  Distribution  Date, the
amounts by which the Uncertificated  Principal Balances of the Class Z Regular
Interests  will be  reduced on such  Distribution  Date by the  allocation  of
Realized  Losses and the  distribution  of  principal,  which shall be in each
case the  excess  of (A) the sum of (x) the  excess of the  REMIC I  Available
Distribution  Amount for the related Group (i.e.  the "related  Group" for the
Class Z-1 Regular  Interest is the Loan Group I, the  "related  Group" for the
Class Z-2  Regular  Interest  is Loan  Group II, the  "related  Group" for the
Class Z-3 Regular  Interest is Loan Group III and the "related  Group" for the
Class Z-4  Regular  Interest  is Loan  Group  IV) over the sum of the  amounts
thereof  distributable  (i) in  respect  of  interest  on such Class Z Regular
Interest  and the  related  Class Y  Regular  Interest,  (ii) to such  Class Z
Regular Interest and the related Class Y Regular  Interest  pursuant to clause
(e)(i) of the  definition  of "REMIC I  Distribution  Amount" and (iii) in the
case of the Group I Mortgage  Loans,  to the Class R Certificates  and (y) the
amount of Realized  Losses  allocable to principal  for the related Group over
(B) the Class Y Principal Reduction Amount for the related Group.

      Class Z Regular  Interests:  The Class Z-1 Regular  Interest,  the Class
Z-2  Regular  Interest,  the  Class  Z-3  Regular  Interest  and the Class Z-4
Regular Interest.

      Class Z-1 Principal  Distribution Amount: For any Distribution Date, the
excess,  if  any,  of the  Class  Z-1  Principal  Reduction  Amount  for  such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Z-1 Regular Interest on such Distribution Date.

      Class Z-1 Principal  Reduction Amount:  The Class Z Principal  Reduction
Amount  for the Class Z-1  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Z-1 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Z-2 Principal  Distribution Amount: For any Distribution Date, the
excess,  if  any,  of the  Class  Z-2  Principal  Reduction  Amount  for  such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Z-2 Regular Interest on such Distribution Date.

      Class Z-2 Principal  Reduction Amount : The Class Z Principal  Reduction
Amount  for the Class Z-2  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Z-2 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Z-3 Principal  Distribution Amount: For any Distribution Date, the
excess,  if  any,  of the  Class  Z-3  Principal  Reduction  Amount  for  such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Z-3 Regular Interest on such Distribution Date.

      Class Z-3 Principal  Reduction Amount : The Class Z Principal  Reduction
Amount  for the Class Z-3  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Z-3 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Class Z-4 Principal  Distribution Amount: For any Distribution Date, the
excess,  if  any,  of the  Class  Z-4  Principal  Reduction  Amount  for  such
Distribution  Date over the principal  portion of Realized Losses allocated to
the Class Z-4 Regular Interest on such Distribution Date.

      Class Z-4 Principal  Reduction Amount : The Class Z Principal  Reduction
Amount  for the Class Z-4  Regular  Interest  as  determined  pursuant  to the
provisions of the Appendix 1.

      Class Z-4 Regular  Interest:  The  uncertificated  undivided  beneficial
interest  in REMIC I  which  constitutes  a REMIC I  Regular  Interest  and is
entitled to distributions as set forth herein.

      Closing Date:  March 31, 2006.

      Code:  The Internal Revenue Code of 1986, as amended.

      Commission or SEC:  The U.S. Securities and Exchange Commission.

      Compensating Interest Payment: As defined in Section 6.06.

      Corporate Trust Office:  The designated office of the Trustee,  where at
any  particular  time  its  corporate  trust  business  with  respect  to this
Agreement  shall  be  administered.   For  the  purpose  of  registration  and
transfer and exchange  only,  the Corporate  Trust Office of the Trustee shall
be  located at Sixth  Street  and  Marquette  Avenue,  Minneapolis,  Minnesota
55479,   Attention:   Corporate  Trust  Group,   GreenPoint  Mortgage  Funding
2006-AR2.  The  Corporate  Trust  Office  of the  Trustee  at the  date of the
execution  of this  Agreement  for all other  purposes  is located at 9062 Old
Annapolis Road, Columbia,  Maryland 21045,  Attention:  Corporate Trust Group,
GreenPoint Mortgage Funding 2006-AR2.

      Credit  Enhancement  Percentage:   For  any  Distribution  Date  is  the
percentage  obtained by dividing (x) the aggregate Current Principal Amount of
the  Subordinate  Certificates  (including the  Overcollateralization  Amount)
thereto  by  (y)  the  aggregate  Principal  Balance  of the  Mortgage  Loans,
calculated  after  taking  into  account  distributions  of  principal  on the
Mortgage Loans and distribution of the Principal  Distribution  Amounts to the
holders of the  Certificates  then entitled to  distributions  of principal on
such Distribution Date.

      Coupon  Strip:  On any  Distribution  Date  occurring  in or after April
2013,  in which an  amount  is  payable  to the Final  Maturity  Reserve  Fund
pursuant to Section  4.10,  an amount equal to the product of  one-twelfth  of
the Coupon Strip Rate and the Stated  Principal  Balance of the Mortgage Loans
at the beginning of the related Due Period.

      Coupon  Strip  Rate:  On any  Distribution  Date  occurring  in or after
April 2013, in which an amount is payable to the Final  Maturity  Reserve Fund
pursuant  to Section  4.10,  the per annum  rate  equal to (a)  0.14%,  if the
aggregate Stated  Principal  Balance of the Mortgage Loans with original terms
to maturity in excess of 30 years is greater  than or equal to the  applicable
scheduled amount for such  Distribution Date set forth in column 2 of Schedule
A hereto,  but less than  column 1  thereto;  or (b) 0.34%,  if the  aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  with  original  terms  to
maturity  in excess  of 30 years is  greater  than or equal to the  applicable
scheduled amount for such  Distribution Date set forth in column 1 of Schedule
A hereto, in each case as provided pursuant to Section 4.10.

      Cumulative  Loss  Test  Violation:  If on any  Distribution  Date if the
aggregate  amount of Realized  Losses  incurred since the Cut-off Date through
the last day of the  related  Due Period  divided by the  aggregate  Principal
Balance of the Mortgage  Loans as of the Cut-off  Date exceeds the  applicable
percentages set forth below with respect to such Distribution Date:

            Distribution Date Occurring in Percentage
            April 2008 through March 2009                         0.25%
            April 2009 through March 2010                         0.55%
            April 2010 through March 2011                         0.95%
            April 2011 through March 2012                         1.35%
            April 2012 through March 2013                         1.85%
            April 2013 and thereafter                             2.05%

      Current  Interest:  As of any  Distribution  Date,  with respect to each
Class of Offered  Certificates and the underlying Class III-A-1  Certificates,
(i) the interest  accrued on the Current  Principal  Amount or Notional Amount
during the related  Interest  Accrual  Period at the  applicable  Pass-Through
Rate plus any amount previously  distributed with respect to interest for such
Certificate  that has been recovered as a voidable  preference by a trustee in
bankruptcy  minus  (1)  in the  case  of the  Class  A,  Class  M or  Class  B
Certificates,  (ii) the sum of (a) any Prepayment  Interest Shortfall for such
Distribution  Date,  to  the  extent  not  covered  by  Compensating  Interest
Payments and (b) any shortfalls  resulting from the  application of the Relief
Act during the related Due Period;  provided,  however,  that for  purposes of
calculating Current Interest for any such Class,  amounts specified in clauses
(ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be allocated
first  to the  Class  B-IO  Certificates  and  the  Residual  Certificates  in
reduction of amounts  otherwise  distributable  to such  Certificates  on such
Distribution  Date and then any excess  shall be allocated to each other Class
of Certificates  pro rata based on the respective  amounts of interest accrued
pursuant  to clause (i) hereof for each such Class on such  Distribution  Date
and (c) any Net Deferred  Interest  and the  interest  portion of any Realized
Losses on the related  Mortgage Loans allocated to such Class in the manner as
described  herein and (2) in the case of the Grantor Trust  Certificates,  any
shortfalls  described  in clauses  (a),  (b) and (c) herein,  allocated to the
related Underlying Certificates.

      Current  Principal  Amount:  With  respect  to any  Class A,  Class M or
Class B Certificate as of any Distribution  Date, the initial principal amount
of such  Certificate  plus the amount of any Net Deferred  Interest  allocated
thereto on the related  Distribution Date and all previous  Distribution Dates
plus, in the case of the Subordinate  Certificates,  any Subsequent Recoveries
added  to the  Current  Principal  Amount  of such  Certificates  pursuant  to
Section  6.02(h)  hereof,  and  reduced  by  (i) all  amounts  distributed  on
previous  Distribution Dates on such Certificate with respect to principal and
(ii) any  Applied  Realized  Loss Amounts  allocated to such Class on previous
Distribution  Dates.  With respect to any Class of  Certificates,  the Current
Principal Amount thereof will equal the sum of the Current  Principal  Amounts
of all  Certificates in such Class.  The initial Current  Principal Amount for
each Class of Certificates is set forth in Section  5.01(c)(iv).  With respect
to the Grantor Trust  Certificates as of any Distribution  Date will equal the
initial  principal  amount  of such  Certificate,  plus the  amount of any Net
Deferred  Interest  allocated to the  Underlying  Certificates  on the related
Distribution Date and all previous  Distribution  Dates and reduced by (i) all
amounts  distributed on previous  Distribution  Dates on such Certificate with
respect to principal and (ii) any Applied  Realized Loss Amounts  allocated to
the Underlying Certificates on previous Distribution Dates.

      Curtailment:  Any Principal  Prepayment made by a Mortgagor which is not
a Principal Prepayment in full.

      Custodial   Account:   The  trust   account  or  accounts   created  and
maintained  by  the  Servicer   pursuant  to  Section 4.01,   which  shall  be
denominated "Wells Fargo Bank, National Association,  as Trustee f/b/o holders
of Structured Asset Mortgage Investments II Inc.,  GreenPoint Mortgage Funding
Trust  2006-AR2,   Mortgage   Pass-Through   Certificates,   Series  2006-AR2,
Custodial Account."  The Custodial Account shall be an Eligible Account.

      Custodial  Agreement:  An agreement,  dated as of the Closing Date among
the Depositor,  the Servicer,  the Trustee and the Custodian in  substantially
the form of Exhibit G hereto.

      Custodian:  Wells Fargo Bank,  National  Association,  or any  successor
custodian  appointed  pursuant to the  provisions  hereof and of the Custodial
Agreement.

      Cut-off Date:  March 1, 2006.

      Cut-off Date Balance:  $ 1,373,906,459.98.

      Deferred  Interest:  The  amount of  accrued  interest  on the  Mortgage
Loans,  the  payment  of  which  is  deferred  and  added  to the  Outstanding
Principal  Balance of a Mortgage  Loan due to  negative  amortization  on such
Mortgage Loan.

      Deficiency  Amount:  (a) For any  Distribution  Date  prior to the final
Distribution  Date, the sum of (1) the excess, if any, of the Current Interest
on the Class I-A-2  Certificates  and Class II-A-2  Certificates,  and (2) the
amount,  if  any,  of  any  Realized  Losses  allocable  to  the  Class  I-A-2
Certificates and Class II-A-2  Certificates on such  Distribution  Date (after
giving  effect to all  distributions  to be made thereon on such  Distribution
Date other than pursuant to the Certificate  Insurance Policy) and (b) for the
final  Distribution Date, the sum of (x) the amount set forth in clause (a)(1)
above and (y) the  outstanding  Current  Principal  Amount of the Class  I-A-2
Certificates  and  Class  II-A-2  Certificates,  after  giving  effect  to all
payments  of  principal  on the Class  I-A-2  Certificates  and  Class  II-A-2
Certificates on such Final  Distribution  Date, other than pursuant to a claim
on the Policy on that Distribution Date.

      Deficient  Valuation:  A  Bankruptcy  Loss that  results if a court,  in
connection  with a personal  bankruptcy of a Mortgagor,  establishes the value
of a Mortgaged  Property at an amount less than the unpaid  principal  balance
of the Mortgage Loan secured by such Mortgaged Property.

      Delinquency  Recognition Policies: The delinquency  recognition policies
as provided by the Servicer.

      Delinquency  Test  Violation:   If  on  any  Distribution  Date  if  the
percentage  obtained  by  dividing  (x) the  aggregate  Outstanding  Principal
Balance of  Mortgage  Loans  Delinquent  60 days or more  (including  Mortgage
Loans that are in  foreclosure,  have been converted to REO Properties or have
been  discharged by reason of  bankruptcy)  by (y) the  aggregate  Outstanding
Principal  Balance of the Mortgage  Loans, in each case, as of the last day of
the previous  calendar month,  exceeds (i) prior to the  Distribution  Date in
April 2011, 28.50% of the Credit  Enhancement  Percentage and (ii) on or after
the Distribution Date in April 2011, 35.70%.

      Delinquent:  A Mortgage Loan is  "Delinquent" if any payment due thereon
is not made  pursuant  to the  terms  of such  Mortgage  Loan by the  close of
business on the day such payment is  scheduled  to be due. A Mortgage  Loan is
"30 days  delinquent"  if such  payment has not been  received by the close of
business  on the last day of the  month  immediately  succeeding  the month in
which such payment was due. For  example,  a Mortgage  Loan with a payment due
on December 1 that  remained  unpaid as of the close of business on January 31
would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60
days delinquent," "90 days delinquent" and so on.

      Depositor:  Structured  Asset  Mortgage  Investments II Inc., a Delaware
corporation, or its successors in interest.

      Depository:  The Depository Trust Company,  the nominee of which is Cede
& Co., or any successor thereto.

      Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

      Depository  Participant:  A  broker,  dealer,  bank or  other  financial
institution or other Person for whom from time to time the Depository  effects
book-entry transfers and pledges of securities deposited with the Depository.

      Designated   Depository    Institution:    A   depository    institution
(commercial  bank,  federal  savings bank,  mutual savings bank or savings and
loan  association)  or trust  company  (which may  include the  Trustee),  the
deposits of which are fully insured by the FDIC to the extent provided by law.

      Determination  Date:  The  15th  day  (or  if  such  15th  day  is not a
Business  Day, the Business Day  immediately  preceding  such 15th day) of the
month of the Distribution Date.

      Disqualified  Organization:   Any  of  the  following:   (i) the  United
States,  any State or political  subdivision  thereof,  any  possession of the
United  States,  or any  agency  or  instrumentality  of any of the  foregoing
(other  than  an  instrumentality  which  is  a  corporation  if  all  of  its
activities  are  subject  to  tax  and,  except  for  the  Freddie  Mac or any
successor  thereto,  a majority of its board of  directors  is not selected by
such  governmental  unit),  (ii) any  foreign  government,  any  international
organization,  or any  agency  or  instrumentality  of  any of the  foregoing,
(iii) any  organization (other than certain farmers' cooperatives described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of
the Code  (including  the tax imposed by  Section 511 of the Code on unrelated
business  taxable  income),  (iv) rural  electric and  telephone  cooperatives
described  in  Section 1381(a)(2)(C)  of the Code or (v) any  other  Person so
designated  by the Trustee  based upon an Opinion of Counsel  that the holding
of an ownership  interest in a Residual  Certificate  by such Person may cause
any 2006-AR2  REMIC  contained in the Trust or any Person  having an ownership
interest  in the  Residual  Certificate  (other  than such  Person) to incur a
liability  for any federal tax imposed under the Code that would not otherwise
be  imposed  but for the  transfer  of an  ownership  interest  in a  Residual
Certificate  to  such  Person.   The  terms  "United   States,"   "State"  and
"international   organization"   shall   have  the   meanings   set  forth  in
Section 7701 of the Code or successor provisions.

      Distribution   Account:  The  trust  account  or  accounts  created  and
maintained  by  the  Trustee   pursuant  to   Section 4.03,   which  shall  be
denominated "Wells Fargo Bank, National Association,  as Trustee f/b/o holders
of Structured Asset Mortgage Investments II Inc.,  GreenPoint Mortgage Funding
Trust  2006-AR2,   Mortgage  Pass-Through  Certificates,   Series  2006-AR2  -
Distribution Account."  The Distribution Account shall be an Eligible Account.

      Distribution  Account  Deposit  Date:  The second  Business Day prior to
each Distribution Date.

      Distribution  Date:  The 25th day of any month,  beginning  in the month
immediately  following the month of the Closing Date,  or, if such 25th day is
not a Business Day, the Business Day immediately following.

      Distribution   Report:  The  Asset-Backed   Issuer  Distribution  Report
pursuant to Section 13 or 15(d) of the Exchange Act.

      DTC  Custodian:   Wells  Fargo  Bank,  National   Association,   or  its
successors in interest as custodian for the Depository.

      Due Date:  With respect to each  Mortgage  Loan,  the date in each month
on which its  Scheduled  Payment is due if such due date is the first day of a
month and otherwise is deemed to be the first day of the following month.

      Due Period:  With  respect to any  Distribution  Date and each  Mortgage
Loan,  the period  commencing  on the second  day of the month  preceding  the
calendar month in which the  Distribution  Date occurs and ending at the close
of  business  on the first day of the  month in which  the  Distribution  Date
occurs.

      Eligible  Account:  Any of (i) a  segregated  account  maintained with a
federal  or  state  chartered   depository   institution  (A)  the  short-term
obligations  of which are rated A-1 or better by  Standard & Poor's and P-1 by
Moody's at the time of any deposit  therein or (B) insured by the FDIC (to the
limits  established  by such  Corporation),  the  uninsured  deposits in which
account  are  otherwise  secured  such  that,  as  evidenced  by an Opinion of
Counsel  (obtained by the Person  requesting that the account be held pursuant
to this clause (i))  delivered to the Trustee  prior to the  establishment  of
such  account,  the  Certificateholders  will have a claim with respect to the
funds  in such  account  and a  perfected  first  priority  security  interest
against any collateral (which shall be limited to Permitted Investments,  each
of which shall mature not later than the Business  Day  immediately  preceding
the  Distribution   Date  next  following  the  date  of  investment  in  such
collateral  or the  Distribution  Date  if  such  Permitted  Investment  is an
obligation  of  the  institution  that  maintains  the  Distribution  Account)
securing  such funds that is  superior  to claims of any other  depositors  or
general  creditors of the  depository  institution  with which such account is
maintained,  (ii) a  segregated  trust account or accounts  maintained  with a
federal or state chartered depository  institution or trust company with trust
powers  acting in its  fiduciary  capacity  or (iii) a  segregated  account or
accounts of a depository  institution  acceptable  to the Rating  Agencies (as
evidenced  in writing by the Rating  Agencies  that use of any such account as
the  Distribution  Account will not have an adverse effect on the then-current
ratings  assigned  to the  Classes  of  Certificates  then rated by the Rating
Agencies).  Eligible Accounts may bear interest.

      EMC: EMC Mortgage Corporation, and any successor thereto.

      Endorsement:  As set forth in the Certificate Insurance Policy.

      ERISA: The Employee Retirement Income Security Act of 1974, as amended.

      Event of Default: As defined in Section 8.01.

      Excess Cashflow:  With respect to any Distribution  Date, the sum of (i)
Remaining    Excess   Spread   for   such    Distribution    Date   and   (ii)
Overcollateralization Release Amount for such Distribution Date.

      Excess  Liquidation  Proceeds:  To the  extent  that such  amount is not
required by law to be paid to the related  Mortgagor,  the amount,  if any, by
which Liquidation  Proceeds with respect to a Liquidated  Mortgage Loan exceed
the sum of (i) the  Outstanding  Principal  Balance of such  Mortgage Loan and
accrued but unpaid interest at the related Mortgage  Interest Rate through the
last day of the month in which  the  related  Liquidation  Date  occurs,  plus
(ii) related Liquidation Expenses.

      Excess  Overcollateralization:  With respect to any  Distribution  Date,
the   excess,   if  any,   of  the   Overcollateralization   Amount  over  the
Overcollateralization Target Amount.


      Excess Spread:  With respect to any  Distribution  Date, the excess,  if
any,  of the  Interest  Funds for such  Distribution  Date over the sum of the
Coupon Strip, if applicable,  any amounts owed to the  Certificate  Insurer in
accordance with Section 6.01 clauses Second 1(a) and 1(b) herein,  the Current
Interest  on  the  Offered   Certificates   (other  than  the  Grantor   Trust
Certificates)  and the Underlying  Certificates and any Interest Carry Forward
Amounts on the Senior Certificates on such Distribution Date.

      Exchange Act:  Securities Exchange Act of 1934, as amended.

      Exchange  Act  Reports:  Any reports  required  to be filed  pursuant to
Sections 3.17, 3.18 and 3.23 of this Agreement.

      Extra Principal  Distribution  Amount:  With respect to any Distribution
Date,  the  lesser of (i) the  excess,  if any,  of the  Overcollateralization
Target  Amount  for such  Distribution  Date  over  the  Overcollateralization
Amount  for  such  Distribution  Date  and (ii)  the  Excess  Spread  for such
Distribution Date.

      Fannie Mae:  Federal  National  Mortgage  Association  and any successor
thereto.

      Fannie  Mae  Guide:  The  Fannie  Mae  Selling  Guide and the Fannie Mae
Servicing Guide and all amendments or additions thereto.

      FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

      Final Distribution Date:  The Distribution Date occurring in April 2036.

      Final  Certification:  The  certification  substantially  in the form of
Exhibit Three to the Custodial Agreement.

      Final Maturity Date:  The Distribution Date occurring in March 2036.

      Final Maturity  Reserve Account:  The separate  account  established and
maintained  by the  Trustee  pursuant  to  Section  4.10  hereof.  Amounts  on
deposit  in the Final  Maturity  Reserve  Account  will not be an asset of any
REMIC.

      Fiscal  Quarter:  December 1 through the last day of  February,  March 1
through May 31, June 1 through August 31, or September 1 through  November 30,
as applicable.

      Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

      Fractional   Undivided   Interest:   With   respect   to  any   Class of
Certificates (other than the Class XP Certificates),  the fractional undivided
interest evidenced by any Certificate of such Class the  numerator of which is
the Current  Principal Amount of such Certificate and the denominator of which
is the Current  Principal  Amount of such Class.  With respect to the Class XP
Certificates,  the percentage  interest  stated  thereon.  With respect to the
Certificates in the aggregate,  the fractional undivided interest evidenced by
(i) the  Residual  Certificates  will be  deemed  to  equal  1.0%  and  (ii) a
Certificate of any other  Class will be deemed to equal 99.0%  multiplied by a
fraction,  the  numerator  of which is the  Current  Principal  Amount of such
Certificate  and the denominator of which is the aggregate  Current  Principal
Amount of all the Certificates of such Class.

      Freddie  Mac:  Freddie  Mac,  formerly  the Federal  Home Loan  Mortgage
Corporation, and any successor thereto.

      Freddie Mac Guide:  The  Freddie  Mac Selling  Guide and the Freddie Mac
Servicing Guide and all amendments or additions thereto.

      Global Certificate:  Any Private  Certificate  registered in the name of
the Depository or its nominee,  beneficial interests in which are reflected on
the  books  of the  Depository  or on the  books of a  Person  maintaining  an
account  with such  Depository  (directly  or as an  indirect  participant  in
accordance with the rules of such depository).

      Grantor  Trust:  The corpus of the Trust created under the Grantor Trust
Agreement.

      Grantor Trustee:  Wells Fargo Bank, National Association.

      Grantor  Trust  Agreement:  The  grantor  trust  agreement,  dated as of
March 31, 2006, between the Depositor and the Grantor Trustee.

      Grantor Trust  Certificates:  The  certificates  issued  pursuant to the
Grantor Trust Agreement.

      Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth
in the related  Mortgage  Note and  indicated  on the Mortgage  Loan  Schedule
which  percentage is added to the related  Index on each  Interest  Adjustment
Date to  determine  (subject to  rounding,  the  minimum and maximum  Mortgage
Interest Rate and the Periodic Rate Cap) the Mortgage  Interest Rate until the
next Interest Adjustment Date.

      Group I Certificates:  The Class I-A-1  Certificates and the Class I-A-2
Certificates.

      Group I Mortgage  Loans:  The Mortgage  Loans  identified as such on the
Mortgage Loan Schedule.

      Group I Principal  Distribution  Amount:  The  product of the  Principal
Distribution  Amount and a fraction,  the  numerator of which is the Principal
Funds  for Loan  Group I for such  Distribution  Date and the  denominator  of
which is the Principal Funds of all Loan Groups for such Distribution Date.

      Group I Significance Percentage:  With respect to any Distribution Date,
and in  accordance  with Item 1115 of  Regulation  AB, shall be an  percentage
equal  to the  Significance  Estimate  divided  by the  aggregate  outstanding
Certificate  Principal  Balance  of the  Group I  Certificates,  prior  to the
distribution   of  the   related   Principal   Distribution   Amount  on  such
Distribution Date.

      Group II  Certificates:  The Class  II-A-1,  Class II-A-2 and Class II-X
Certificates.

      Group II Mortgage  Loans:  The Mortgage Loans  identified as such on the
Mortgage Loan Schedule.

      Group II Principal  Distribution  Amount:  The product of the  Principal
Distribution  Amount and a fraction,  the  numerator of which is the Principal
Funds for Loan  Group II for such  Distribution  Date and the  denominator  of
which is the Principal Funds of all Loan Groups for such Distribution Date.

      Group II  Significance  Percentage:  With  respect  to any  Distribution
Date,  and in  accordance  with  Item  1115  of  Regulation  AB,  shall  be an
percentage  equal  to the  Significance  Estimate  divided  by  the  aggregate
outstanding Certificate Principal Balance of the Group II Certificates,  prior
to the  distribution  of the  related  Principal  Distribution  Amount on such
Distribution Date.

      Group III  Certificates:  The underlying  Class  III-A-1,  Class III-A-2
and Class III-A-3 Certificates.

      Group III Mortgage Loans:  The Mortgage Loans  identified as such on the
Mortgage Loan Schedule.

      Group III Principal  Distribution  Amount:  The product of the Principal
Distribution  Amount and a fraction,  the  numerator of which is the Principal
Funds for Loan Group III for such  Distribution  Date and the  denominator  of
which is the Principal Funds of all Loan Groups for such Distribution Date.

      Group III  Significance  Percentage:  With  respect to any  Distribution
Date,  and in  accordance  with  Item  1115  of  Regulation  AB,  shall  be an
percentage  equal  to the  Significance  Estimate  divided  by  the  aggregate
outstanding  Certificate  Principal  Balance  of the Group  III  Certificates,
prior to the  distribution  of the related  Principal  Distribution  Amount on
such Distribution Date.

      Group IV  Certificates:  The Class IV-A-1,  Class  IV-A-2,  Class IV-A-3
and Class IV-X Certificates.
      Group IV Mortgage  Loans:  The Mortgage Loans  identified as such on the
Mortgage Loan Schedule.

      Group IV Principal  Distribution  Amount:  The product of the  Principal
Distribution  Amount and a fraction,  the  numerator of which is the Principal
Funds for Loan  Group IV for such  Distribution  Date and the  denominator  of
which is the Principal Funds of all Loan Groups for such Distribution Date.

      Group IV  Significance  Percentage:  With  respect  to any  Distribution
Date,  and in  accordance  with  Item  1115  of  Regulation  AB,  shall  be an
percentage  equal  to the  Significance  Estimate  divided  by  the  aggregate
outstanding Certificate Principal Balance of the Group IV Certificates,  prior
to the  distribution  of the  related  Principal  Distribution  Amount on such
Distribution Date.

      Holder:  The Person in whose name a  Certificate  is  registered  in the
Certificate Register,  except that, subject to Sections 11.02(b) and 11.05(e),
solely for the purpose of giving any consent  pursuant to this Agreement,  any
Certificate  registered  in the name of the  Depositor,  the  Servicer  or the
Trustee or any  Affiliate  thereof shall be deemed not to be  outstanding  and
the Fractional  Undivided  Interest  evidenced thereby shall not be taken into
account  in  determining  whether  the  requisite   percentage  of  Fractional
Undivided Interests necessary to effect any such consent has been obtained.

      Indemnified  Persons:  The Trustee and the Custodian and their officers,
directors,  agents  and  employees  and,  with  respect  to the  Trustee,  any
separate co-trustee and its officers, directors, agents and employees.

      Independent:  When used with respect to any specified Person,  this term
means that such  Person (a) is in fact  independent  of the  Depositor  or the
Servicer and of any Affiliate of the  Depositor or the Servicer,  (b) does not
have  any  direct  financial  interest  or  any  material  indirect  financial
interest in the  Depositor or the Servicer or any  Affiliate of the  Depositor
or the Servicer and (c) is not  connected  with the  Depositor or the Servicer
or any  Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,
partner, director or person performing similar functions.

      Index:  The index, if any,  specified in a Mortgage Note by reference to
which the related Mortgage Interest Rate will be adjusted from time to time.

      Individual  Certificate:  Any Private Certificate registered in the name
of the Holder other than the Depository or its nominee.

      Initial  Certification:  The certification  substantially in the form of
Exhibit One to the Custodial Agreement.

      Institutional  Accredited Investor:  Any Person meeting the requirements
of Rule  501(a)(l),  (2), (3) or (7) of Regulation D under the  Securities Act
or any entity all of the equity holders in which come within such paragraphs.

      Insurance  Policy:  With  respect to any  Mortgage  Loan,  any  standard
hazard insurance policy, flood insurance policy or title insurance policy.

      Insurance  Proceeds:  Amounts  paid by the insurer  under any  Insurance
Policy  covering any Mortgage  Loan or Mortgaged  Property  other than amounts
required  to be paid  over to the  Mortgagor  pursuant  to law or the  related
Mortgage Note or Security  Instrument and other than amounts used to repair or
restore the Mortgaged  Property or to reimburse  insured  expenses,  including
the  related  Servicer's  costs  and  expenses  incurred  in  connection  with
presenting claims under the related Insurance Policies.

      Insured Amount:  As defined in the Certificate Insurance Policy.

      Insured  Certificates:  Each of the  Class  I-A-2  Certificates  and the
Class II-A-2 Certificates.

      Interest  Accrual Period:  For each of the Offered  Certificates  (other
than the Class X  Certificates  and the  Class  IV-A-1  Certificates)  and the
underlying  Class III-A-1  Certificates  and for any  Distribution  Date,  the
period  commencing on the  Distribution  Date in the month preceding the month
in which a  Distribution  Date occurs (or the Closing Date, in the case of the
first  Interest  Accrual  Period) and ending on the day  immediately  prior to
such  Distribution  Date. For each of the Class X  Certificates  and the Class
IV-A-1  Certificates  and for any  Distribution  Date,  the  one-month  period
preceding the month in which such Distribution Date occurs.

      Interest  Adjustment  Date:  With respect to a Mortgage  Loan, the date,
if any,  specified in the related Mortgage Note on which the Mortgage Interest
Rate is subject to adjustment.

      Interest  Carry Forward  Amount:  As of any  Distribution  Date and with
respect to each Class of Certificates  (other than the Class XP  Certificates,
Class B-IO Certificates and Residual Certificates),  the sum of (i) the excess
of (a) the Current Interest for such Class with respect to prior  Distribution
Dates over (b) the amount  actually  distributed to such Class of Certificates
with  respect to interest on or after such prior  Distribution  Dates and (ii)
interest   thereon  (to  the  extent  permitted  by  applicable  law)  at  the
applicable  Pass-Through  Rate for such Class for the related Interest Accrual
Period  including the Interest  Accrual Period  relating to such  Distribution
Date.

      Interest Funds:  For each Loan Group and any  Distribution  Date (i) the
sum, without  duplication,  of (a) all scheduled interest collected in respect
to the related  Mortgage  Loans during the related Due Period less the related
Servicing  Fee and any related  amounts to be reimbursed to EMC, the Servicer,
the Trustee and the  Custodian as provided  herein,  (b) all Monthly  Advances
relating to interest  with  respect to the related  Mortgage  Loans made on or
prior to the related  Distribution  Account Deposit Date, (c) all Compensating
Interest  Payments with respect to the related  Mortgage Loans and required to
be remitted by the Servicer  pursuant to this  Agreement  with respect to such
Distribution  Date,  (d)  Liquidation  Proceeds  with  respect to the Mortgage
Loans  collected  during the  related  Prepayment  Period  (or, in the case of
Subsequent  Recoveries,  during the  related Due  Period),  to the extent such
Liquidation  Proceeds  relate to interest,  less all  Nonrecoverable  Advances
relating to interest and certain  expenses,  in each case, with respect to the
mortgage  loans  in the  Related  Loan  Group,  (e) all  amounts  relating  to
interest  with  respect  to each  Mortgage  Loan  in the  related  Loan  Group
purchased by the Depositor  pursuant to Sections 2.02, 2.03 or 3.21 during the
related Due Period less all  Non-Recoverable  Advances  relating to  interest,
(f) all  amounts in respect of  interest  paid by the  Depositor  pursuant  to
Section 10.01  allocated to the related Loan Group, in each case to the extent
remitted  by the  Servicer  to  the  Distribution  Account  pursuant  to  this
Agreement and (g) the amount of any  Principal  Prepayments  in full,  partial
Principal  Prepayments,  Net  Liquidation  Proceeds,  Repurchase  Proceeds and
scheduled  principal  payments,  in that order,  allocated to the related Loan
Group,  included  in  Available  Funds  for such  Distribution  Date  that are
applied in  connection  with any  Deferred  Interest  in  accordance  with the
definition  of Net Deferred  Interest to EMC, the  Depositor,  the Servicer or
the  Trustee,  minus (ii) all  amounts  relating  to  interest  required to be
reimbursed  pursuant to Sections  4.01,  4.03,  4.04 and 4.05 and allocated to
the related Loan Group or as  otherwise  set forth in this  Agreement  and the
portion of the Aggregate  Premium  Amount payable to the  Certificate  Insurer
from such Loan Groups as provided in Section 4.04(a)(xii).

      Interest  Shortfall:  With  respect  to any  Distribution  Date and each
Mortgage Loan that during the related  Prepayment  Period was the subject of a
Principal  Prepayment  or  constitutes  a Relief Act Mortgage  Loan, an amount
determined as follows:

(a)         Partial principal  prepayments  (other than any collections on REO
Property  treated  as a  Curtailment  pursuant  to Section  3.15(b))  received
during  the  relevant   Prepayment  Period:  The  difference  between  (i) one
month's  interest at the applicable Net Rate on the amount of such  prepayment
and  (ii) the  amount of interest for the  calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment;

(b) Principal  prepayments  in full  received  during the relevant  Prepayment
Period:  The difference  between  (i) one  month's  interest at the applicable
Net Rate on the Stated  Principal  Balance of such Mortgage  Loan  immediately
prior to such  prepayment  and  (ii) the  amount of interest  for the calendar
month of such  prepayment  (adjusted to the  applicable  Net Rate) received at
the time of such prepayment; and

(c) Relief  Act  Mortgage  Loans:  As to any  Relief Act  Mortgage  Loan,  the
excess of (i) 30 days' interest (or, in the case of a principal  prepayment in
full,  interest to the date of  prepayment)  on the Stated  Principal  Balance
thereof (or, in the case of a principal  prepayment  in part, on the amount so
prepaid) at the related Net Rate over (ii) 30 days'  interest (or, in the case
of a principal  prepayment  in full,  interest to the date of  prepayment)  on
such Stated  Principal  Balance (or, in the case of a Principal  Prepayment in
part,  on the amount so prepaid) at the annual  interest  rate  required to be
paid by the Mortgagor as limited by application of the Relief Act.

      Interest-Only Certificates:  The Class X Certificates and the Class B-IO
Certificates.

      Interim  Certification:  The certification  substantially in the form of
Exhibit Two to the Custodial Agreement.

      Investment  Letter:  The letter to be  furnished  by each  Institutional
Accredited  Investor  which  purchases  any of  the  Private  Certificates  in
connection  with  such  purchase,  substantially  in the  form  set  forth  as
Exhibit F-1 hereto.

      LIBOR  Business  Day: Any day other than a Saturday or a Sunday or a day
on which banking  institutions in the city of London,  England are required or
authorized by law to be closed.

      LIBOR  Determination  Date:  With  respect  to  each  Class  of  Offered
Certificates and for the first Interest  Accrual Period,  March 29, 2006. With
respect to each Class of Offered  Certificates and any Interest Accrual Period
thereafter,  the second LIBOR Business Day preceding the  commencement of such
Interest Accrual Period.

      Liquidated  Mortgage Loan:  Any defaulted  Mortgage Loan as to which the
Servicer  has  determined  that all  amounts it expects to recover  from or on
account of such Mortgage Loan have been recovered.

      Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan, the
date on which the Servicer has certified  that such Mortgage Loan has become a
Liquidated Mortgage Loan.

      Liquidation  Expenses:  With respect to a Mortgage Loan in  liquidation,
unreimbursed  expenses  paid or incurred by or for the account of the Servicer
in  connection  with the  liquidation  of such  Mortgage  Loan and the related
Mortgage Property,  such expenses including (a) property protection  expenses,
(b) property sales expenses,  (c) foreclosure and sale costs,  including court
costs and  reasonable  attorneys'  fees, and (d) similar  expenses  reasonably
paid or incurred in connection with liquidation.

      Liquidation  Proceeds:  Cash received in connection with the liquidation
of a defaulted  Mortgage Loan,  whether through  trustee's  sale,  foreclosure
sale,  Insurance Proceeds,  condemnation  proceeds or otherwise and Subsequent
Recoveries.

      Loan  Group:  Loan Group I, Loan Group II,  Loan Group III or Loan Group
IV, as applicable.

      Loan Group I: The group of Mortgage  Loans  designated  as  belonging to
Loan Group I on the Mortgage Loan Schedule.
      Loan Group II: The group of Mortgage  Loans  designated  as belonging to
Loan Group II on the Mortgage Loan Schedule.

      Loan Group III: The group of Mortgage  Loans  designated as belonging to
Loan Group III on the Mortgage Loan Schedule.

      Loan Group IV: The group of Mortgage  Loans  designated  as belonging to
Loan Group IV on the Mortgage Loan Schedule.

      Loan-to-Value  Ratio:  With respect to any Mortgage  Loan, the fraction,
expressed as a percentage,  the  numerator of which is the original  principal
balance  of the  related  Mortgage  Loan and the  denominator  of which is the
Original Value of the related Mortgaged Property.

      Loss Allocation  Limitation:  The meaning  specified in  Section 6.02(c)
hereof.

      Lost  Notes:  The  original  Mortgage  Notes  that  have been  lost,  as
indicated on the Mortgage Loan Schedule.

      Margin:  With respect to any Distribution  Date on or prior to the first
possible  Optional  Termination Date and the Class I-A-1,  Class I-A-2,  Class
II-A-1, Class II-A-2,  underlying Class III-A-1, Class III-A-2, Class III-A-3,
Class IV-A-1,  Class IV-A-2,  Class IV-A-3,  Class M-1,  Class M-2, Class M-3,
Class  B-1,  Class B-2 and  Class B-3  Certificates  will be  0.230%,  0.250%,
0.210%,  0.250%,  0.230%,  0.320%,  0.370%,  2.000%,  0.320%,  0.370%, 0.490%,
0.520%,  0.540%,  0.900%,  2.100%, and 2.100%, per annum,  respectively,  and,
after the first possible Optional  Termination Date and the Class I-A-1, Class
I-A-2, Class II-A-1,  Class II-A-2,  underlying Class III-A-1,  Class III-A-2,
Class  III-A-3,  Class IV-A-1,  Class IV-A-2,  Class IV-A-3,  Class M-1, Class
M-2,  Class  M-3,  Class  B-1,  Class B-2 and Class B-3  Certificates  will be
0.460%,  0.500%,  0.420%,  0.500%,  0.460%,  0.640%,  0.740%,  2.000%, 0.640%,
0.740%,  0.735%,  0.780%,  0.810%,  1.350%,  3.150%,  and  3.150%,  per annum,
respectively.

      Marker  Rate:  With  respect to the Class B-IO  Certificates,  REMIC III
Regular   Interest  B-IO-I  or  REMIC  IV  Regular  Interest  B-IO-I  and  any
Distribution  Date, in relation to (A) REMIC II  Regular  Interests  LT1, LT2,
LT3,  LT4 and  LT-Y1,  a per annum  rate  equal to two (2) times the  weighted
average  of  the  Uncertificated  REMIC II  Pass-Through  Rates  for  REMIC II
Regular  Interest LT2 and REMIC II  Regular Interest LT3; (B) REMIC II Regular
Interests  LT5,  LT6,  LT7,  LT8 and LT-Y2,  a per annum rate equal to two (2)
times the weighted average of the Uncertificated  REMIC II  Pass-Through Rates
for  REMIC II  Regular  Interest LT6 and REMIC II  Regular  Interest  LT7; (C)
REMIC II  Regular  Interests LT9, LT10, LT11, LT12 and LT-Y3, a per annum rate
equal to two (2) times the  weighted  average of the  Uncertificated  REMIC II
Pass-Through  Rates for REMIC II  Regular  Interest LT10 and REMIC II  Regular
Interest LT11; and (D) REMIC II  Regular  Interests LT13, LT14, LT15, LT16 and
LT-Y4,  a per annum  rate equal to two (2) times the  weighted  average of the
Uncertificated  REMIC II Pass-Through Rates for REMIC II Regular Interest LT14
and REMIC II Regular Interest LT15.

      Material Defect:  The meaning specified in Section 2.02(a).

      Maximum  Coupon Strip Rate:  On any  Distribution  Date  occurring in or
after April 2013, the per annum rate equal to 0.34%.

      Maximum  Lifetime  Mortgage  Rate: The maximum level to which a Mortgage
Interest Rate can adjust in accordance  with its terms,  regardless of changes
in the applicable Index.

      MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation
organized  and  existing  under  the  laws of the  State of  Delaware,  or any
successor thereto.

      MERS®  System:  The system of  recording  transfers  of  Mortgage  Loans
electronically maintained by MERS.

      MIN: The Mortgage  Identification  Number for Mortgage Loans  registered
with MERS on the MERS® System.

      Minimum  Lifetime  Mortgage  Rate: The minimum level to which a Mortgage
Interest Rate can adjust in accordance  with its terms,  regardless of changes
in the applicable Index.

      Modified  Net Rate  Cap:  For any  Distribution  Date,  the Net Rate Cap
modified by  replacing  the term  "Coupon  Strip Rate" with the term  "Maximum
Coupon Strip Rate" wherever it appearing in the definition of "Net Rate Cap."

      MOM  Loan:  With  respect  to any  Mortgage  Loan,  MERS  acting  as the
mortgagee of such Mortgage Loan,  solely as nominee for the originator of such
Mortgage Loan and its successors and assigns, at the origination thereof.

      Monthly  Advance:  An advance  of  interest  required  to be made by the
Servicer or the Trustee as successor servicer pursuant to Section 6.05.

      Monthly  Payments:  For any Mortgage  Loan and any month,  the scheduled
payment or payments of  principal  and  interest due during such month on such
Mortgage  Loan which  either is payable by a Mortgagor in such month under the
related  Mortgage  Note or in the  case  of any  Mortgaged  Property  acquired
through foreclosure or deed in lieu of foreclosure,  would otherwise have been
payable under the related Mortgage Note.

      Monthly  Statement:  The statement  delivered to the  Certificateholders
pursuant to Section 6.04.

      Moody's:  Moody's Investors Service, Inc. or its successor in interest.

      Mortgage:  The mortgage,  deed of trust or other  instrument  creating a
first  priority lien on an estate in fee simple or leasehold  interest in real
property securing a Mortgage Loan.

      Mortgage  File:  The  mortgage   documents  listed  in   Section 2.01(b)
pertaining  to  a  particular  Mortgage  Loan  and  any  additional  documents
required to be added to the Mortgage File pursuant to this Agreement.

      Mortgage  Interest Rate: The annual rate at which interest  accrues from
time to time on any  Mortgage  Loan  pursuant  to the related  Mortgage  Note,
which rate is initially  equal to the "Mortgage  Interest Rate" set forth with
respect thereto on the Mortgage Loan Schedule.

      Mortgage  Loan: A mortgage  loan  transferred  and assigned to the Trust
pursuant to  Section 2.01  and held as a part of the Trust Fund, as identified
in the Mortgage Loan Schedule (which shall include,  without limitation,  with
respect to each  Mortgage  Loan,  each  related  Mortgage  Note,  Mortgage and
Mortgage File and all rights appertaining thereto),  including a mortgage loan
the property securing which has become an REO Property.

      Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase Agreement
dated as of March  31,  2006,  between  EMC,  as  mortgage  loan  seller,  and
Structured  Asset  Mortgage  Investments  II  Inc.,  as  purchaser,   and  all
amendments thereof and supplements thereto, attached as Exhibit H.

      Mortgage Loan  Documents:  The original  Mortgage  Loan legal  documents
held by the Custodian.

      Mortgage  Loan  Schedule:  The  schedule,  attached  hereto as Exhibit B
with  respect to the Mortgage  Loans,  as amended from time to time to reflect
the  repurchase or  substitution  of Mortgage Loans pursuant to this Agreement
or the Mortgage Loan Purchase Agreement, as the case may be.

      Mortgage  Note:  The  originally  executed note or other evidence of the
indebtedness of a Mortgagor under the related Mortgage Loan.

      Mortgaged Property:  Land and improvements  securing the indebtedness of
a Mortgagor  under the related  Mortgage Loan or, in the case of REO Property,
such REO Property.

      Mortgagor:  The obligor on a Mortgage Note.

      Net Deferred  Interest:  On any  Distribution  Date for each Loan Group,
Deferred  Interest on the related Mortgage Loans during the related Due Period
net of Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net
Liquidation Proceeds,  Repurchase Proceeds and Stated Principal, in that order
included in Available Funds for such  Distribution  Date and available to make
principal  distributions on the Certificates on that  Distribution  Date. With
respect  to  the  Class  A,  Class  M and  Class  B  Certificates  as  of  any
Distribution  Date  will  be an  amount  equal  to  the  product  of  (1)  the
difference,  if any  between (a) the lesser of (i) the  Pass-Through  Rate for
such Class,  without  regard to the related Net Rate Cap on such  Distribution
Date and (ii) the  weighted  average of the Net Rates on the related  Mortgage
Loans  and (b) the  Adjusted  Rate Cap for  such  Distribution  Date,  (2) the
Current  Principal  Amount  of  the  Certificate  immediately  prior  to  such
Distribution  Date, and (3) the actual number of days in such Interest Accrual
Period divided by 360.

      Net Interest  Shortfall:  With  respect to any  Distribution  Date,  the
Interest  Shortfall,  if any, for such  Distribution  Date net of Compensating
Interest Payments made with respect to such Distribution Date.

      Net  Liquidation   Proceeds:   As  to  any  Liquidated   Mortgage  Loan,
Liquidation  Proceeds  net  of  (i) Liquidation  Expenses  which  are  payable
therefrom   to  the   Servicer  in   accordance   with  this   Agreement   and
(ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

      Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest
Rate in effect from time to time less the Servicing  Fee Rate,  expressed as a
per annum rate.

      Net Rate Cap: For any  Distribution  Date, (A) with respect to the Class
I-A-1,  Class I-A-2,  Class II-A-1,  Class II-A-2,  underlying  Class III-A-1,
Class  III-A-2,  Class  III-A-3,  Class IV-A-1,  Class IV-A-2 and Class IV-A-3
Certificates  is  equal  to the  weighted  average  of the  Net  Rates  of the
Mortgage  Loans in the related Loan Group  (less,  if  applicable,  the Coupon
Strip  Rate and,  in the case of the Class  I-A-2  Certificates  and the Class
II-A-2  Certificates,  as further  adjusted  for the  portion  of the  Premium
payable  to the  Certificate  Insurer  and in the  case  of the  Class  II-A-1
certificates  and the  Class  II-A-2  certificates,  the net  rate cap will be
further  reduced by 1.200%  per annum and in the case of the Class  IV-A-2 and
Class IV-A-3 certificates,  the net rate cap will be further reduced by 1.000%
per  annum),  (B) with  respect  to the Class M  Certificates  and the Class B
Certificates is equal to the weighted  average of (i) the weighted  average of
the Net Rates on the Group I Mortgage Loans,  (ii) the weighted average of the
Net Rates on the Group II Mortgage  Loans,  (iii) the weighted  average of the
Net Rates on the Group III  Mortgage  Loans and (iv) the  weighted  average of
the Net Rates on the Group IV  Mortgage  Loans,  weighted  on the basis of the
excess of (i) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans  over  the  aggregate  Stated  Principal  Balance  of  the  Class  I-A-1
Certificates  and the Class  I-A-2  Certificates,  (ii) the  aggregate  Stated
Principal  Balance of the Group I Mortgage  Loans  over the  aggregate  Stated
Principal  Balance of the Class  II-A-1 and Class II-A-2  Certificates,  (iii)
the aggregate  Stated  Principal  Balance of the Group III Mortgage Loans over
the aggregate Stated Principal Balance of the underlying Class III-A-1,  Class
III-A-2  and  Class  III-A-3   Certificates  and  (iv)  the  aggregate  Stated
Principal  Balance of the Group IV Mortgage  Loans over the  aggregate  Stated
Principal  Balance  of  the  Class  IV-A-1,  Class  IV-A-2  and  Class  IV-A-3
Certificates,  respectively,  in each case  (other  than with  respect  to the
Class IV-A-1  Certificates)  as adjusted to an effective  rate  reflecting the
accrual  of  interest  on an  actual/360  basis and with  respect to the Class
IV-A-1  Certificates,  based on a 30/360  basis,  reduced by the Coupon  Strip
Rate, if  applicable.  For federal  income tax purposes,  the Net Rate Cap for
the  Class  M  Certificates  and the  Class B  Certificates  is  equal  to the
weighted  average of the  Uncertificated  REMIC I  Pass-Through  Rates for the
Class Y Regular Interests, reduced by the Coupon Strip Rate, if applicable.

      Non-Offered  Certificates:  The Class XP  Certificates,  the Class  B-IO
Certificates, the Underlying Certificates and the Residual Certificates.

      Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which was
previously  made or is proposed to be made by the  Servicer or the Trustee (as
successor  Servicer)  and  (ii) which,  in  the  good  faith  judgment  of the
Servicer  or the  Trustee,  will not or, in the case of a proposed  advance or
Monthly Advance,  would not, be ultimately  recoverable by the Servicer or the
Trustee (as successor Servicer) from Liquidation Proceeds,  Insurance Proceeds
or future  payments  on the  Mortgage  Loan for which such  advance or Monthly
Advance was made or is proposed to be made.

      Notice:  As defined in the Certificate Insurance Policy.

      Notional  Amount:  The  Class  II-X  Notional  Amount,  the  Class  IV-X
Notional Amount and the Class B-IO Notional Amount, as applicable.

      Offered  Certificates:  The Class  I-A-1,  Class  I-A-2,  Class  II-A-1,
Class II-A-2,  Class II-X, Class III-A-2,  Class III-A-3,  Class IV-A-1, Class
IV-A-2,  Class IV-A-3, Class IV-X, Class M-1, Class M-2, Class M-3, Class B-1,
Class B-2, Class B-3 and the Grantor Trust Certificates.

      Officer's  Certificate:  A  certificate  signed by the  Chairman  of the
Board,  the Vice Chairman of the Board,  the President or a Vice  President or
Assistant  Vice President or other  authorized  officer of the Servicer or the
Depositor,  as applicable,  and delivered to the Trustee,  as required by this
Agreement.

      One-Month LIBOR:  With respect to any Interest Accrual Period,  the rate
determined  by the  Trustee on the  related  LIBOR  Determination  Date on the
basis of the rate for U.S.  dollar  deposits  for one month  that  appears  on
Telerate  Screen  Page  3750 as of 11:00  a.m.  (London  time)  on such  LIBOR
Determination   Date;  provided  that  the  parties  hereto  acknowledge  that
One-Month  LIBOR  for the  first  Interest  Accrual  Period  shall be the rate
determined  by the Trustee two  Business  Days prior to the Closing  Date.  If
such rate does not  appear on such  page (or such  other  page as may  replace
that page on that  service,  or if such  service  is no longer  offered,  such
other service for  displaying  One-Month  LIBOR or comparable  rates as may be
reasonably  selected  by the  Trustee),  One-Month  LIBOR  for the  applicable
Interest  Accrual  Period  will  be  the  Reference  Bank  Rate.  If  no  such
quotations  can be  obtained  by the  Trustee  and no  Reference  Bank Rate is
available,   One-Month  LIBOR  will  be  One-Month  LIBOR  applicable  to  the
preceding  Interest Accrual Period.  The Trustee's  determination of One-Month
LIBOR  and  the  Pass-Through   Rate  for  each  Class  of  Certificates,   if
applicable,  for any Interest Accrual Period shall, in the absence of manifest
error, be final and binding.

      One-Year MTA: With respect to any Interest  Accrual Period and the Class
IV-A-1  Certificates,  the rate of One-Year MTA  determined by the Trustee for
the related  Interest Accrual Period as published by the Federal Reserve Board
in the Federal Reserve  Statistical  Release 'Selected Interest Rates (H.15)',
determined  by averaging the monthly  yields for the most  recently  available
twelve  months.  The One-Year MTA figure used to  determine  the  pass-through
rates on the Class  IV-A-1  Certificates  will be based on One-Year  MTA as of
fifteen days before the beginning of the related Interest  Accrual Period.  If
One-Year  MTA  is no  longer  available,  the  index  used  to  determine  the
pass-through  rate on the Class  IV-A-1  Certificates  will be the same  index
selected to determine the interest rates on the Group IV Mortgage  Loans.  The
establishment  of  One-Year  MTA on each  interest  determination  date by the
Trustee and the Trustee's  calculation of the Pass-Through Rates applicable to
the Class IV-A-1  Certificates  for the related Interest Accrual Period shall,
in the absence of manifest error, be final and binding.

      Opinion  of  Counsel:  A  written  opinion  of  counsel  who  is or  are
acceptable  to the Trustee and who,  unless  required  to be  Independent  (an
"Opinion of Independent  Counsel"),  may be internal  counsel for the Company,
the Servicer or the Depositor.

      Optional  Termination Date: The Distribution Date on which the aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  is less  than  10% of the
Cut-off Date Balance.

      Original  Subordinate  Principal  Balance:  The  sum  of  the  aggregate
Current Principal Amounts of each Class of Subordinate  Certificates as of the
Closing Date.

      Original  Value:  The  lesser of  (i) the  Appraised  Value or  (ii) the
sales price of a Mortgaged  Property at the time of  origination of a Mortgage
Loan,  except in instances  where either clauses  (i) or (ii) is  unavailable,
the other may be used to  determine  the  Original  Value,  or if both clauses
(i) and  (ii) are  unavailable,  Original  Value may be determined  from other
sources reasonably acceptable to the Depositor.

      Outstanding  Mortgage  Loan:  With  respect to any Due Date,  a Mortgage
Loan  which,  prior to such  Due  Date,  was not the  subject  of a  Principal
Prepayment  in full,  did not become a  Liquidated  Mortgage  Loan and was not
purchased or replaced.

      Outstanding  Principal  Balance:  As of the  time of any  determination,
the  principal  balance  of a  Mortgage  Loan  remaining  to be  paid  by  the
Mortgagor,  or, in the case of an REO Property,  the principal  balance of the
related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such
property  was  acquired  by the Trust Fund less any Net  Liquidation  Proceeds
with respect thereto to the extent applied to principal.


      Overcollateralization  Amount:  The  Overcollateralization  Amount  with
respect to any Distribution  Date is the excess,  if any, of (i) the aggregate
principal  balance of the Mortgage Loans as of the last day of the related Due
Period (after giving effect to scheduled  payments of principal due during the
related  Due  Period,  to the extent  received or  advanced,  and  unscheduled
collections of principal  received during the related  Prepayment  Period, and
after  reduction for Realized  Losses  incurred during the related Due Period)
over (ii) the aggregate  Current  Principal Amount of the Class A, Class M and
Class  B  Certificates,   after  taking  into  account  the  distributions  of
principal to be made on such Distribution Date.


      Overcollateralization  Release Amount:  With respect to any Distribution
Date for which the Excess  Overcollateralization Amount is, or would be, after
taking into account all other  distributions  to be made on that  Distribution
Date,  greater  than  zero,  an amount  equal to the  lesser of (i) the Excess
Overcollateralization  Amount for that  Distribution  Date and (ii)  Principal
Funds for that Distribution Date.


      Overcollateralization  Target Amount:  With respect to any  Distribution
Date,  (i)  prior  to the  Stepdown  Date,  an  amount  equal  to 0.95% of the
aggregate  principal  balance of the  Mortgage  Loans as of the Cut-off  Date,
(ii) on or after the Stepdown  Date provided a Trigger Event is not in effect,
the greater of (x) (1) prior to the  Distribution  Date in April 2012,  2.375%
of the then current  aggregate  outstanding  Principal Balance of the Mortgage
Loans as of the last day of the related  Due Period  (after  giving  effect to
scheduled  payments of  principal  due during the  related Due Period,  to the
extent  received  or  advanced,  and  unscheduled   collections  of  principal
received  during  the  related  Prepayment  Period,  and after  reduction  for
Realized  Losses  incurred  during the related Due Period) and (2) on or after
the  Distribution  Date in April 2012,  1.900% of the then  current  aggregate
Outstanding  Principal Balance of the Mortgage Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal
due during the related Due Period,  to the extent  received or  advanced,  and
unscheduled  collections of principal  received during the related  Prepayment
Period,  and after  reduction for Realized  Losses incurred during the related
Due Period) and (y) 0.50% of the aggregate  principal  balance of the Mortgage
Loans as of the  Cut-Off  Date  ($686,953,229.99)  or  (iii)  on or after  the
Stepdown Date and if a Trigger Event is in effect,  the  Overcollateralization
Target Amount for the immediately preceding Distribution Date.

      Pass-Through Rate: As to each Class of Certificates, the rate of
interest determined as provided with respect thereto in Section 5.01(c).

      Paying Agent:  The Trustee.

      Periodic  Rate Cap:  With  respect to each  Mortgage  Loan,  the maximum
adjustment  that can be made to the Mortgage  Interest  Rate on each  Interest
Adjustment  Date in  accordance  with its terms,  regardless of changes in the
applicable Index.

      Permitted  Investments:  Any one or more of the following obligations or
securities   held  in  the  name  of  the  Trustee  for  the  benefit  of  the
Certificateholders:

(i) direct  obligations  of, and  obligations  the timely payment of which are
fully   guaranteed   by  the  United  States  of  America  or  any  agency  or
instrumentality  of the United States of America the  obligations of which are
backed by the full faith and credit of the United States of America;

(ii) (a)  demand  or time  deposits,  federal  funds or  bankers'  acceptances
issued by any depository  institution or trust company  incorporated under the
laws of the  United  States of  America or any state  thereof  (including  the
Trustee or its  Affiliates  acting in its  commercial  banking  capacity)  and
subject to  supervision  and  examination  by  federal  and/or  state  banking
authorities,  provided that the commercial  paper and/or the  short-term  debt
rating and/or the long-term  unsecured  debt  obligations  of such  depository
institution  or trust company at the time of such  investment  or  contractual
commitment  providing for such investment have the Applicable Credit Rating or
better from each  Rating  Agency and (b) any other  demand or time  deposit or
certificate of deposit that is fully insured by the Federal Deposit  Insurance
Corporation;

(iii) repurchase  obligations  with respect to (a) any  security  described in
clause  (i) above or (b) any other security  issued or guaranteed by an agency
or instrumentality  of the United States of America,  the obligations of which
are backed by the full faith and credit of the United  States of  America,  in
either  case  entered  into with a  depository  institution  or trust  company
(acting as  principal)  described  in clause  (ii)(a)  above where the Trustee
holds the security therefor;

(iv) securities  bearing  interest  or  sold  at  a  discount  issued  by  any
corporation  (including  the  Trustee  or the  Servicer  or their  Affiliates)
incorporated  under  the laws of the  United  States of  America  or any state
thereof  that have the  Applicable  Credit  Rating or better  from each Rating
Agency at the time of such investment or contractual  commitment providing for
such investment;  provided,  however, that securities issued by any particular
corporation  will not be Permitted  Investments to the extent that investments
therein will cause the then outstanding  principal amount of securities issued
by  such  corporation  and  held as part of the  Trust  to  exceed  10% of the
aggregate  Outstanding  Principal  Balances  of all  the  Mortgage  Loans  and
Permitted Investments held as part of the Trust;

(v) commercial   paper   (including   both    non-interest-bearing    discount
obligations  and  interest-bearing  obligations  payable  on  demand  or  on a
specified  date not more  than one year  after the date of  issuance  thereof)
having the  Applicable  Credit Rating or better from each Rating Agency at the
time of such investment;
(vi) a Reinvestment  Agreement issued by any bank,  insurance company or other
corporation or entity;

(vii) any other demand, money market or time deposit, obligation,  security or
investment  as may be acceptable to each Rating Agency as evidenced in writing
by each Rating Agency to the Trustee;

(viii) any money  market or common  trust fund  having the  Applicable  Credit
Rating or better from each Rating  Agency,  including  any such fund for which
the Trustee or the Servicer,  or any affiliate of the Trustee or the Servicer,
acts as a manager or an advisor;  provided,  however,  that no  instrument  or
security  shall be a  Permitted  Investment  if such  instrument  or  security
evidences  a right to  receive  only  interest  payments  with  respect to the
obligations  underlying  such  instrument  or if such  security  provides  for
payment of both  principal  and interest with a yield to maturity in excess of
120% of the yield to  maturity  at par or if such  instrument  or  security is
purchased at a price greater than par; and

(ix) interests  in any money market fund  (including  any such fund managed or
advised by the Trustee or the Servicer or any affiliate  thereof) which at the
date of  acquisition  of the  interests in such fund and  throughout  the time
such  interests  are held in such fund has the  highest  applicable  long term
rating by each  Rating  Agency or such lower  rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the  Certificates by
each Rating Agency.

      Permitted   Transferee:   Any   Person   other   than   a   Disqualified
Organization or an "electing large  partnership" (as defined by Section 775 of
the Code).

      Person:  Any  individual,   corporation,   partnership,  joint  venture,
association,   limited  liability   company,   joint-stock   company,   trust,
unincorporated   organization   or  government  or  any  agency  or  political
subdivision thereof.

      Physical  Certificates:   The  Residual  Certificates  and  the  Private
Certificates.

      Plan: The meaning specified in Section 5.07(a).

      Policy:  The  certificate  insurance  policy  dated as of March 31, 2006
endorsed  by the  Certificate  Insurer to the Trustee on behalf of the holders
of the Class I-A-2 Certificates and the Class II-A-2 Certificates.

      Policy  Account:  The account  established  and  maintained  pursuant to
Section 4.07.

      Premium Rate:  0.09%

      Prepayment  Charge:  With respect to any Mortgage  Loan,  the charges or
premiums,  if any,  due in  connection  with a  Principal  Prepayment  of such
Mortgage Loan in accordance with the terms thereof.

      Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment Charge
may be assessed and to which such Prepayment  Charge the Class XP Certificates
are entitled, as indicated on the Mortgage Loan Schedule.

      Prepayment Interest  Shortfalls:  With respect to any Distribution Date,
for each Mortgage Loan that was the subject of a Principal  Prepayment or that
became a  Liquidated  Mortgage  Loan  during the  related  Prepayment  Period,
(other than a Principal  Prepayment in full  resulting  from the purchase of a
Mortgage Loan  pursuant to Section  2.02,  2.03,  3.21 or 10.01  hereof),  the
amount,  if any, by which (i) one month's  interest at the applicable Net Rate
on the Stated  Principal  Balance  immediately  prior to such  prepayment  (or
liquidation)  or in the case of a partial  Principal  Prepayment on the amount
of such  prepayment  (or  liquidation  proceeds)  exceeds  (ii) the  amount of
interest paid or collected in  connection  with such  Principal  Prepayment or
such Liquidation  Proceeds less the sum of (a) any Prepayment  Charges and (b)
the Servicing Fee.

      Prepayment  Period:  With respect to any  Distribution  Date, the period
from the sixteenth day of the calendar  month  preceding the calendar month in
which such  Distribution  Date  occurs  through  the close of  business on the
fifteenth day of the calendar month in which such Distribution Date occurs.

      Primary  Mortgage   Insurance  Policy:  Any  primary  mortgage  guaranty
insurance  policy  issued in connection  with a Mortgage  Loan which  provides
compensation  to a Mortgage Note holder in the event of default by the obligor
under such Mortgage  Note or the related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest Accrual Period for
such Class relating to a Distribution Date.

      Prime Rate:  The prime rate of U.S. money center banks as published from
time to time in The Wall Street Journal.

      Principal  Distribution  Amount: With respect to each Distribution Date,
an amount  equal to the excess of (i) sum of (a) the  Principal  Funds for all
Loan  Groups  on  such   Distribution   Date  and  (b)  any  Extra   Principal
Distribution    Amount   for   such    Distribution   Date   over   (ii)   any
Overcollateralization Release Amount for such Distribution Date.

      Principal Funds:  With respect to each Loan Group and each  Distribution
Date,  (i)  the  sum,  without  duplication,  of (a) all  scheduled  principal
collected on the  Mortgage  Loans in the related Loan Group during the related
Due  Period,  (b) all  Monthly  Advances  relating  to  principal  made on the
Mortgage  Loans in the  related  Loan  Group  on or  before  the  Distribution
Account  Deposit Date, (c) Principal  Prepayments on the Mortgage Loans in the
related  Loan Group,  exclusive of  Prepayment  Charges  collected  during the
related  Prepayment  Period, (d) the Stated Principal Balance of each Mortgage
Loan in the related Loan Group that was  repurchased  by the Sponsor  pursuant
to  Section  2.02,  2.03  or 3.21  during  the  related  Due  Period,  (e) the
aggregate  of all  Substitution  Adjustment  Amounts  in  connection  with the
substitution  of Mortgage  Loans in the related Loan Group pursuant to Section
2.04 during the related Due Period,  (f) amounts in respect of principal  paid
by the  Depositor  pursuant to Section  10.01  allocated  to the related  Loan
Group, (g) all Liquidation  Proceeds  collected during the related  Prepayment
Period  (or,  in the case of  Subsequent  Recoveries,  during the  related Due
Period) on the Mortgage  Loans in the related  Loan Group,  to the extent such
Liquidation Proceeds relate to principal,  in each case to the extent remitted
by the Servicer to the  Distribution  Account  pursuant to this  Agreement and
(h) the principal portions of the amounts, if any,  transferred from the Final
Maturity  Reserve  Account  allocated  to  the  related  Loan  Group  on  such
Distribution  Date  minus  (ii)  (a) all  amounts  required  to be  reimbursed
pursuant to Sections  4.01,  4.03 and 4.05 or as  otherwise  set forth in this
Agreement,  (b)  any  Aggregate  Premium  Amount  payable  to the  Certificate
Insurer,  to the extent not available  from Interest  Funds and as provided in
Section  4.04(a)(xii),  and (c) the  amount of any  Principal  Prepayments  in
full,  partial Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase
Proceeds  and  payments of  Scheduled  Principal,  in that order,  included in
available  funds  allocated  to the related  Loan Group for such  Distribution
Date that are  applied  as  Interest  Funds in  connection  with any  Deferred
Interest in accordance with the definition of Net Deferred Interest.

      Principal  Prepayment:  Any payment  (whether  partial or full) or other
recovery of principal  on a Mortgage  Loan which is received in advance of its
scheduled  Due Date to the extent that it is not  accompanied  by an amount as
to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent to the month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal portion of Net
Liquidation   Proceeds  received  at  the  time  a  Mortgage  Loan  becomes  a
Liquidated Mortgage Loan.

      Private  Certificates:   The  Underlying   Certificates,   the  Residual
Certificates, the Class XP and the Class B-IO Certificates.

      Prospectus:  The  prospectus,  dated March 28, 2006, as  supplemented by
the prospectus  supplement  dated March 29, 2006,  relating to the offering of
the Offered Certificates.

      QIB:  A   Qualified   Institutional   Buyer  as  defined  in  Rule  144A
promulgated under the Securities Act.

      Qualified  Insurer:  Any insurance  company duly qualified as such under
the laws of the state or states in which the  related  Mortgaged  Property  or
Mortgaged  Properties is or are located,  duly authorized and licensed in such
state or states to  transact  the type of  insurance  business  in which it is
engaged  and  approved  as an insurer by the  Servicer,  so long as the claims
paying ability of which is acceptable to the Rating Agencies for  pass-through
certificates  having the same rating as the  Certificates  rated by the Rating
Agencies as of the Closing Date.

      Rating Agencies:  Moody's and S&P.

      Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated
Mortgage  Loan,  (x) the  Outstanding  Principal  Balance  of such  Liquidated
Mortgage  Loan plus  accrued  and  unpaid  interest  thereon  at the  Mortgage
Interest Rate through the last day of the month of such liquidation,  less (y)
the related Net  Liquidation  Proceeds  with respect to such Mortgage Loan and
the  related  Mortgage  Property.  In  addition,  to the extent  the  Servicer
receives  Subsequent  Recoveries with respect to any Mortgage Loan, the amount
of the  Realized  Loss with respect to that  Mortgage  Loan will be reduced to
the extent such recoveries are applied to reduce the Current  Principal Amount
of any Class of  Certificates  (other  than the Class XP,  Class X, Class B-IO
and Residual  Certificates) on any Distribution  Date. As to any Mortgage Loan
which has  become the  subject  of a  Deficient  Valuation,  if the  principal
amount due under the related  Mortgage Note has been reduced,  then  "Realized
Loss" is the  difference  between the principal  balance of such Mortgage Loan
outstanding  immediately  prior to such Deficient  Valuation and the principal
balance of such Mortgage Loan as reduced by the Deficient Valuation.

      Realized  Losses on the Mortgage Loans shall be allocated to the REMIC I
Regular Interests as follows:  (1) The interest portion of Realized Losses and
Net  Interest  Shortfalls  on the Group I  Mortgage  Loans,  if any,  shall be
allocated  between  the Class Y-1 and Class  Z-1  Regular  Interests  pro rata
according to the amount of interest  accrued but unpaid thereon,  in reduction
thereof;  (2) the  interest  portion  of  Realized  Losses  and  Net  Interest
Shortfalls on the Group II Mortgage Loans, if any, shall be allocated  between
the Class  Y-2 and  Class Z-2  Regular  Interests  pro rata  according  to the
amount of interest accrued but unpaid thereon,  in reduction thereof;  (3) the
interest  portion of Realized Losses and Net Interest  Shortfalls on the Group
III  Mortgage  Loans,  if any,  shall be  allocated  between the Class Y-3 and
Class Z-3  Regular  Interests  pro rata  according  to the amount of  interest
accrued  but  unpaid  thereon,  in  reduction  thereof;  and (4) the  interest
portion  of  Realized  Losses  and Net  Interest  Shortfalls  on the  Group IV
Mortgage  Loans,  if any,  shall be allocated  between the Class Y-4 and Class
Z-4 Regular  Interests  pro rata  according to the amount of interest  accrued
but  unpaid  thereon,  in  reduction  thereof.  Any  interest  portion of such
Realized  Losses in excess of the amount  allocated  pursuant to the preceding
sentence  shall be  treated as a  principal  portion  of  Realized  Losses not
attributable  to any  specific  Mortgage  Loan in  such  Group  and  allocated
pursuant  to the  succeeding  sentences.  The  principal  portion of  Realized
Losses with  respect to the  Mortgage  Loans shall be allocated to the REMIC I
Regular Interests as follows:  (1) the principal portion of Realized Losses on
the  Group I  Mortgage  Loans  shall be  allocated,  first,  to the  Class Y-1
Regular Interest to the extent of the Class Y-1 Principal  Reduction Amount in
reduction of the  Uncertificated  Principal  Balance of such Regular  Interest
and,  second,  the  remainder,  if any,  of  such  principal  portion  of such
Realized  Losses  shall be  allocated  to the Class Z-1  Regular  Interest  in
reduction of the Uncertificated  Principal Balance thereof;  (2) the principal
portion of Realized  Losses on the Group II Mortgage Loans shall be allocated,
first,  to the  Class  Y-2  Regular  Interest  to the  extent of the Class Y-2
Principal  Reduction  Amount  in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and, second,  the remainder,  if any, of such
principal  portion of such Realized Losses shall be allocated to the Class Z-2
Regular  Interest  in  reduction  of  the  Uncertificated   Principal  Balance
thereof;  (3) the  principal  portion  of  Realized  Losses  on the  Group III
Mortgage Loans shall be allocated,  first,  to the Class Y-3 Regular  Interest
to the extent of the Class Y-3 Principal  Reduction Amount in reduction of the
Uncertificated  Principal  Balance of such Regular Interest and,  second,  the
remainder,  if any, of such principal portion of such Realized Losses shall be
allocated   to  the  Class  Z-3   Regular   Interest  in   reduction   of  the
Uncertificated  Principal  Balance thereof;  and (4) the principal  portion of
Realized  Losses on the Group IV Mortgage Loans shall be allocated,  first, to
the Class  Y-4  Regular  Interest  to the  extent  of the Class Y-4  Principal
Reduction Amount in reduction of the Uncertificated  Principal Balance of such
Regular  Interest  and,  second,  the  remainder,  if any,  of such  principal
portion of such  Realized  Losses  shall be allocated to the Class Z-4 Regular
Interest in reduction of the  Uncertificated  Principal  Balance thereof.  For
any Distribution Date, reductions in the Uncertificated  Principal Balances of
the  Class Y and Class Z  Regular  Interest  pursuant  to this  definition  of
Realized Loss shall be determined,  and shall be deemed to occur, prior to any
reductions of such Uncertificated  Principal Balances by distributions on such
Distribution Date.

      Record  Date:  For each Class of Offered  Certificates  (other  than the
Class  X  Certificates  and  the  Class  IV-A-1   Certificates)  and  for  any
Distribution  Date,  the close of business on the  Business  Day prior to such
Distribution  Date.  For  the  Class  X  Certificates  and  the  Class  IV-A-1
Certificate,  and for any  Distribution  Date,  the last  Business  Day of the
prior calendar month.

      Reference Bank: A leading bank selected by the Trustee that is engaged
in transactions in Eurodollar deposits in the international Eurocurrency
market.

      Reference Bank Rate: With respect to any Interest  Accrual  Period,  the
arithmetic mean, rounded upwards, if necessary,  to the nearest whole multiple
of 0.03125%,  of the offered rates for United  States dollar  deposits for one
month that are quoted by the Reference  Banks as of 11:00 a.m.,  New York City
time, on the related interest  determination date to prime banks in the London
interbank market for a period of one month in amounts  approximately  equal to
the aggregate  Current  Principal Amount of the Offered  Certificates for such
Interest  Accrual  Period,  provided  that at least two such  Reference  Banks
provide such rate. If fewer than two offered rates appear,  the Reference Bank
Rate will be the  arithmetic  mean,  rounded  upwards,  if  necessary,  to the
nearest whole  multiple of 0.03125%,  of the rates quoted by one or more major
banks in New York City,  selected by the Trustee,  as of 11:00 a.m.,  New York
City time, on such date for loans in U.S.  dollars to leading  European  banks
for a period  of one month in  amounts  approximately  equal to the  aggregate
Current Principal Amount of the Offered Certificates.

      Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation
AB), 17 C.F.R. §§229.1100-229.1123,  as such may be amended from time to time,
and subject to such  clarification and interpretation as have been provided by
the Commission in the adopting release  (Asset-Backed  Securities,  Securities
Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission,  or as may be provided by the Commission or its staff
from time to time.

      Reimbursement Amount:  As defined in the Certificate Insurance Policy.

      Reinvestment   Agreements:   One  or   more   reinvestment   agreements,
acceptable to the Rating  Agencies,  from a bank,  insurance  company or other
corporation or entity (including the Trustee).

      Related  Certificates:  For each REMIC III Regular  Interest,  the Class
or Classes of  Certificates  show  opposite the name of such REMIC III Regular
Interest in the following table:

_______________________________________________________________________________
REMIC III Regular Interest               Classes of Certificates
_______________________________________________________________________________
      I-A-1                                    I-A-1
      I-A-2                                    I-A-2
      II-A-1                                   II-A-1, II-A-2, II-X
      III-A-1                                  Underlying III-A-1
      III-A-2                                  III-A-2
      III-A-3                                  III-A-3
      IV-A-1                                   IV-A-1
      IV-A-2                                   IV-A-2, IV-A-3, IV-X
      M-1                                      M-1
      M-2                                      M-2
      M-3                                      M-3
      B-1                                      B-1
      B-2                                      B-2
      B-3                                      B-3
      B-IO-I and B-IO-P                        B-IO

      Relief  Act:  The  Servicemembers  Civil  Relief  Act,  as  amended,  or
similar state law.

      Relief Act Mortgage  Loan:  Any Mortgage  Loan as to which the Scheduled
Payment thereof has been reduced due to the application of the Relief Act.

      Remaining  Excess  Spread:  With respect to any  Distribution  Date, the
excess  of  the  related  Excess  Spread  over  the  related  Extra  Principal
Distribution Amount.

      REMIC: A "real estate  mortgage  investment  conduit" within the meaning
of Section 860D of the Code.

      REMIC   Administrator:   The  Trustee;   provided   that  if  the  REMIC
Administrator  is found by a court of competent  jurisdiction  to no longer be
able to fulfill its  obligations as REMIC  Administrator  under this Agreement
the  Servicer  shall  appoint a  successor  REMIC  Administrator,  subject  to
assumption of the REMIC Administrator obligations under this Agreement.

      REMIC  Interest:  Any  of the  REMIC I  Interests,  REMIC II  Interests,
REMIC III Interests, REMIC IV Interests and REMIC V Interests.

      REMIC  Opinion:  An Opinion of Independent  Counsel,  to the effect that
the proposed action described  therein would not, under the REMIC  Provisions,
(i) cause  any 2006-AR2  REMIC to fail to qualify as a REMIC while any regular
interest  in such  2006-AR2  REMIC  is  outstanding,  (ii) result  in a tax on
prohibited    transactions   with   respect   to   any   2006-AR2   REMIC   or
(iii) constitute  a  taxable  contribution  to any  2006-AR2  REMIC  after the
Startup Day.

      REMIC  Provisions:   The  provisions  of  the  federal  income  tax  law
relating to REMICs,  which  appear at Sections  860A through 860G of the Code,
and  related  provisions  and  regulations  promulgated  thereunder,   as  the
foregoing may be in effect from time to time.

      REMIC Regular Interest:  Any of the REMIC I Regular Interests,  REMIC II
Regular  Interests,  REMIC III Regular  Interests,  REMIC IV Regular Interests
and REMIC V Regular Interests.

      REMIC I:  The segregated  pool of assets,  with respect to which a REMIC
election is made pursuant to this  Agreement,  exclusive of any assets held in
the Final Maturity Reserve Account, consisting of:

      (a)   the Mortgage  Loans and the related  Mortgage Files and collateral
securing such Mortgage Loans,

      (b)   all payments on and  collections  in respect of the Mortgage Loans
due after the Cut-off Date as shall be on deposit in the Custodial  Account or
in the  Distribution  Account  (other  than  amounts  representing  Prepayment
Charges in respect of Prepayment  Charge Loans) and identified as belonging to
the Trust Fund,

      (c)   property  that secured a Mortgage  Loan and that has been acquired
for the benefit of the  Certificateholders  by  foreclosure or deed in lieu of
foreclosure,

      (d)   the hazard  insurance  policies  and  Primary  Mortgage  Insurance
Policy, if any, and

      (e)   all proceeds of clauses (a) through (d) above.

      REMIC I Available  Distribution  Amount:  For any Distribution Date, the
Available Funds.

      REMIC I  Distribution  Amount:  For any  Distribution  Date, the REMIC I
Available  Distribution Amount shall be deemed distributed to REMIC II, as the
holder  of the  REMIC I  Regular  Interests,  and to  Holders  of the  Class R
Certificates in respect of Component I thereof,  in the following  amounts and
priority:

      (a)   To the  extent of the REMIC I  Available  Distribution  Amount for
Loan Group I:

                  (i)   first,  to the  Class  W-1,  Class  Y-1 and  Class Z-1
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated  to  such  Regular   Interests)  for  such  Regular  Interests
      remaining  unpaid from previous  Distribution  Dates, pro rata according
      to their respective shares of such unpaid amounts;

                  (ii)    second,  to the Class  W-1, Class Y-1 and  Class Z-1
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated to such Regular  Interests) for such Regular Interests for the
      current  Distribution  Date,  pro rata  according  to  their  respective
      Uncertificated Accrued Interest; and

                  (iii)       third,  to the Class Y-1 and  Class Z-1  Regular
      Interests,   the  Class Y-1   Principal   Distribution  Amount  and  the
      Class Z-1 Principal Distribution Amount, respectively;

      (b)   To the  extent of the REMIC I  Available  Distribution  Amount for
Loan Group II:

                  (i)   first, to the Class W-2, Class Y-2 and Class Z-2
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated  to  such  Regular   Interests)  for  such  Regular  Interests
      remaining  unpaid from previous  Distribution  Dates, pro rata according
      to their respective shares of such unpaid amounts;

                  (ii)    second,  to the Class  W-2,  Class Y-2 and Class Z-2
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated to such Regular  Interests) for such Regular Interests for the
      current  Distribution  Date,  pro rata  according  to  their  respective
      Uncertificated Accrued Interest; and

                  (iii)   third,  to the  Class  Y-2  and  Class  Z-2  Regular
      Interests,  the Class Y-2  Principal  Distribution  Amount and the Class
      Z-2 Principal Distribution Amount, respectively;

      (c)   To the  extent of the REMIC I  Available  Distribution  Amount for
Loan Group III:

                  (i)   first, to the Class W-3, Class Y-3 and Class Z-3
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated  to  such  Regular   Interests)  for  such  Regular  Interests
      remaining  unpaid from previous  Distribution  Dates, pro rata according
      to their respective shares of such unpaid amounts;

                  (ii)    second,  to the Class  W-3,  Class Y-3 and Class Z-3
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated to such Regular  Interests) for such Regular Interests for the
      current  Distribution  Date,  pro rata  according  to  their  respective
      Uncertificated Accrued Interest; and

                  (iii)   third,  to the  Class  Y-3  and  Class  Z-3  Regular
      Interests,  the Class Y-3  Principal  Distribution  Amount and the Class
      Z-3 Principal Distribution Amount, respectively;

      (d)   To the  extent of the REMIC I  Available  Distribution  Amount for
Loan Group IV:

                  (i)   first,  to the  Class  W-4,  Class  Y-4 and  Class Z-4
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated  to  such  Regular   Interests)  for  such  Regular  Interests
      remaining  unpaid from previous  Distribution  Dates, pro rata according
      to their respective shares of such unpaid amounts;

                  (ii)    second,  to the Class  W-4,  Class Y-4 and Class Z-4
      Regular Interests,  concurrently,  the  Uncertificated  Accrued Interest
      (reduced  in  each  case  to  account  for  any  Net  Deferred  Interest
      allocated to such Regular  Interests) for such Regular Interests for the
      current  Distribution  Date,  pro rata  according  to  their  respective
      Uncertificated Accrued Interest; and

                  (iii)   third,  to the  Class  Y-4  and  Class  Z-4  Regular
      Interests,  the Class Y-4  Principal  Distribution  Amount and the Class
      Z-4 Principal Distribution Amount, respectively; and

      (e)   To the  extent of the REMIC I  Available  Distribution  Amount for
such  Distribution  Date  remaining  after payment of the amounts  pursuant to
paragraphs  (a)  through  (d) of this  definition  of  "REMIC  I  Distribution
Amount":

                  (i)     first,  to each of the Class Y  and Class Z  Regular
      Interests,  pro rata  according to the amount of  unreimbursed  Realized
      Losses allocable to principal  previously allocated to each such Regular
      Interests;  provided,  however, that any amounts distributed pursuant to
      this  paragraph  (e)(i)  of this  definition  of  "REMIC I  Distribution
      Amount"  shall not cause a  reduction  in the  Uncertificated  Principal
      Balances of any of the Class Y and Class Z Regular Interests; and

                  (ii)    second,  to the Class R  Certificates  in respect of
      Component I thereof, any remaining amount.

      REMIC I  Interest:  The REMIC I Regular Interests and Component I of the
Class R Certificates.

      REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I
for any  Distribution  Date  shall  be  allocated  to the  Class  Z-1  Regular
Interest,  Net Deferred  Interest for Loan Group II for any Distribution  Date
shall be allocated to the Class Z-2 Regular  Interest,  Net Deferred  Interest
for Loan Group III for any  Distribution  Date shall be allocated to the Class
Z-3  Regular  Interest  and Net  Deferred  Interest  for Loan Group IV for any
Distribution Date shall be allocated to the Class Z-4 Regular Interest.

      REMIC I  Regular   Interest:   Any  of  the  separate   non-certificated
beneficial  ownership  interests in REMIC I set forth in  Section 5.01(c)  and
issued  hereunder  and  designated  as a "regular  interest" in REMIC I.  Each
REMIC I  Regular   Interest  shall  accrue  interest  at  the   Uncertificated
Pass-Through   Rate   specified   for  such   REMIC I   Regular   Interest  in
Section 5.01(c),  and shall be entitled to distributions of principal, subject
to the  terms and  conditions  hereof,  in an  aggregate  amount  equal to its
initial  Uncertificated  Principal  Balance  as set forth in  Section 5.01(c).
The  designations for the respective  REMIC I Regular  Interests are set forth
in Section 5.01(c).

      REMIC II Available  Distribution  Amount: For any Distribution Date, the
amount deemed  distributed on such  Distribution Date from REMIC I to REMIC II
in respect of the REMIC I Regular Interests.

      REMIC II Distribution  Amount: On each  Distribution  Date, the REMIC II
Available  Distribution  Amount, in the following order of priority,  shall be
distributed  by REMIC II to  REMIC  III on  account  of the  REMIC II  Regular
Interests  and to the  Holders  of the  Class R  Certificates  in  respect  of
Component II thereof:

      (a)   To the extent of the REMIC II  Available  Distribution  Amount for
Loan Group I:

            (i)                                                   to     REMIC
      III as the holder of REMIC II Regular  Interests  LT-W1,  LT1, LT2, LT3,
      LT4 and LT-Y1,  pro rata,  in an amount equal to (A) the  Uncertificated
      Accrued  Interest  for  each  such  REMC II  Regular  Interest  for such
      Distribution  Date reduced,  in each case, by any Net Deferred  Interest
      allocated to such REMIC II Regular Interest for such Distribution  Date,
      plus (B) any amounts in respect thereof  remaining  unpaid from previous
      Distribution Dates;

            (ii)                                      to  REMIC   III  as  the
      holder of REMIC II Regular  Interests  LT1, LT2, LT3, LT4 and LT-Y1,  in
      an amount equal to the remainder of the REMIC II Available  Distribution
      Amount for Loan Group I after the distributions  made pursuant to clause
      (i) above, allocated as follows:

                  (A)         in respect of REMIC II  Regular  Interests  LT2,
                  LT3, LT4 and LT-Y1, their respective Principal  Distribution
                  Amounts;

                  (B)   in  respect  of  REMIC  II  Regular  Interest  LT1 any
                  remainder  until  the   Uncertificated   Principal   Balance
                  thereof is reduced to zero;

                  (C)   any  remainder  in  respect  of each of the  REMIC  II
                  Regular  Interests  (other  than REMIC II  Regular  Interest
                  LT1), pro rata according to their respective  Uncertificated
                  Principal  Balances as reduced by the  distributions  deemed
                  made   pursuant  to  (A)  above,   until  their   respective
                  Uncertificated Principal Balances are reduced to zero; and

            (iii)       any  remaining  amounts to the  Holders of the Class R
      Certificates in respect of Component II thereof.

      (b)   To the extent of the REMIC II  Available  Distribution  Amount for
Loan Group II:

            (i)                                                   to     REMIC
      III as the holder of REMIC II Regular  Interests  LT-W2,  LT5, LT6, LT7,
      LT8 and LT-Y2,  pro rata,  in an amount equal to (A) the  Uncertificated
      Accrued  Interest  for  each  such  REMC II  Regular  Interest  for such
      Distribution  Date reduced,  in each case, by any Net Deferred  Interest
      allocated to such REMIC II Regular Interest for such Distribution  Date,
      plus (B) any amounts in respect thereof  remaining  unpaid from previous
      Distribution Dates;

            (ii)                                      to  REMIC   III  as  the
      holder of REMIC II Regular  Interests  LT5, LT6, LT7, LT8 and LT-Y2,  in
      an amount equal to the remainder of the REMIC II Available  Distribution
      Amount  for Loan  Group II after  the  distributions  made  pursuant  to
      clause (i) above, allocated as follows:

                  (A)         in respect of REMIC II  Regular  Interests  LT6,
                  LT7, LT8 and LT-Y2, their respective Principal  Distribution
                  Amounts;

                  (B)   in  respect  of  REMIC  II  Regular  Interest  LT5 any
                  remainder  until  the   Uncertificated   Principal   Balance
                  thereof is reduced to zero;

                  (C)   any  remainder  in  respect  of each of the  REMIC  II
                  Regular  Interests  (other  than REMIC II  Regular  Interest
                  LT5), pro rata according to their respective  Uncertificated
                  Principal  Balances as reduced by the  distributions  deemed
                  made   pursuant  to  (A)  above,   until  their   respective
                  Uncertificated Principal Balances are reduced to zero; and

            (iii)       any  remaining  amounts to the  Holders of the Class R
      Certificates in respect of Component II thereof.

      (c)   To the extent of the REMIC II  Available  Distribution  Amount for
Loan Group III:

            (i)                                                   to     REMIC
      III as the holder of REMIC II Regular  Interests LTW-3, LT9, LT10, LT11,
      LT12 and LT-Y3,  pro rata, in an amount equal to (A) the  Uncertificated
      Accrued  Interest  for  each  such  REMC II  Regular  Interest  for such
      Distribution  Date reduced,  in each case, by any Net Deferred  Interest
      allocated to such REMIC II Regular Interest for such Distribution  Date,
      plus (B) any amounts in respect thereof  remaining  unpaid from previous
      Distribution Dates;

            (ii)                                      to  REMIC   III  as  the
      holder of REMIC II Regular  Interests LT9, LT10,  LT11,  LT12 and LT-Y3,
      in  an  amount  equal  to  the  remainder  of  the  REMIC  II  Available
      Distribution  Amount  for Loan  Group III after the  distributions  made
      pursuant to clause (i) above, allocated as follows:

                  (A)         in respect of REMIC II Regular  Interests  LT10,
                  LT11,   LT12   and   LT-Y3,   their   respective   Principal
                  Distribution Amounts;

                  (B)   in  respect  of  REMIC  II  Regular  Interest  LT9 any
                  remainder  until  the   Uncertificated   Principal   Balance
                  thereof is reduced to zero;

                  (C)   any  remainder  in  respect  of each of the  REMIC  II
                  Regular  Interests  (other  than REMIC II  Regular  Interest
                  LT9), pro rata according to their respective  Uncertificated
                  Principal  Balances as reduced by the  distributions  deemed
                  made   pursuant  to  (A)  above,   until  their   respective
                  Uncertificated Principal Balances are reduced to zero; and

            (iii)       any  remaining  amounts to the  Holders of the Class R
      Certificates in respect of Component II thereof.

      (d)   To the extent of the REMIC II  Available  Distribution  Amount for
Loan Group IV:

            (i)                                                   to     REMIC
      III as the  holder of REMIC II  Regular  Interests  LTW-4,  LT13,  LT14,
      LT15,  LT16  and  LT-Y4,  pro  rata,  in an  amount  equal  to  (A)  the
      Uncertificated  Accrued  Interest for each such REMC II Regular Interest
      for such  Distribution  Date reduced,  in each case, by any Net Deferred
      Interest   allocated  to  such  REMIC  II  Regular   Interest  for  such
      Distribution  Date,  plus (B) any amounts in respect  thereof  remaining
      unpaid from previous Distribution Dates;

            (ii)                                      to  REMIC   III  as  the
      holder of REMIC II Regular  Interests LT13,  LT14, LT15, LT16 and LT-Y4,
      in  an  amount  equal  to  the  remainder  of  the  REMIC  II  Available
      Distribution  Amount  for Loan  Group IV after  the  distributions  made
      pursuant to clause (i) above, allocated as follows:

                  (A)         in respect of REMIC II Regular  Interests  LT14,
                  LT15,   LT16   and   LT-Y4,   their   respective   Principal
                  Distribution Amounts;

                  (B)   in  respect  of REMIC  II  Regular  Interest  LT13 any
                  remainder  until  the   Uncertificated   Principal   Balance
                  thereof is reduced to zero;

                  (C)   any  remainder  in  respect  of each of the  REMIC  II
                  Regular  Interests  (other  than REMIC II  Regular  Interest
                  LT13),    pro   rata    according   to   their    respective
                  Uncertificated   Principal   Balances   as  reduced  by  the
                  distributions  deemed  made  pursuant  to (A)  above,  until
                  their  respective   Uncertificated  Principal  Balances  are
                  reduced to zero; and

            (iii)       any  remaining  amounts to the  Holders of the Class R
      Certificates in respect of Component II thereof.

      REMIC II  Regular  Interest:   Any  of  the  separate   non-certificated
beneficial  ownership  interests in REMIC II set forth in Section 5.01(c)  and
issued  hereunder  and  designated as a "regular  interest" in REMIC II.  Each
REMIC II  Regular  Interest  shall  accrue  interest  at  the   Uncertificated
Pass-Through   Rate   specified   for  such  REMIC II   Regular   Interest  in
Section 5.01(c),  and shall be entitled to distributions of principal, subject
to the  terms and  conditions  hereof,  in an  aggregate  amount  equal to its
initial  Uncertificated  Principal  Balance  as set forth in  Section 5.01(c).
The designations for the respective  REMIC II Regular  Interests are set forth
in Section 5.01(c).

      REMIC II  Interest:  The REMIC II Regular  Interests and Component II of
the Class R Certificates.

      REMIC  II  Net  Deferred   Interest:   Net  Deferred  Interest  for  any
Distribution  Date shall be allocated to REMIC II Regular  Interests LT1, LT5,
LT9 and LT13, pro rata according to their respective  Uncertificated Principal
Balances, to the extent of any remaining Net Deferred Interest.

      REMIC II  Principal  Reduction  Amounts:  For any Distribution Date, the
amounts  by  which  the  Uncertificated  Principal  Balances  of the  REMIC II
Regular  Interests will be reduced on such Distribution Date by the allocation
of Realized Losses and the distribution of principal,  determined as described
in Appendix 2.

      REMIC II Realized  Losses:  For any Distribution  Date,  Realized Losses
on  Mortgage  Loans  in Loan  Group I for the  related  Due  Period  shall  be
allocated  to REMIC II  Regular  Interests  LT1,  LT2,  LT3,  LT4 and LT-Y1 as
follows:  The  interest  portion of such  Realized  Losses,  if any,  shall be
allocated  to such  REMIC II  Regular  Interests,  pro rata  according  to the
amount of interest  accrued but unpaid  thereon,  in  reduction  thereof.  Any
interest  portion of such  Realized  Losses in excess of the amount  allocated
pursuant to the preceding  sentence shall be treated as a principal portion of
Realized Losses not  attributable to any specific  Mortgage Loan and allocated
pursuant to the succeeding  sentences.  The principal portion of such Realized
Losses shall be allocated to such REMIC II Regular  Interests as follows:  (1)
first,  to REMIC II Regular  Interests  LT2, LT3,  LT4, pro rata  according to
their  respective  REMIC II Principal  Reduction  Amounts,  provided that such
allocation  to  such  REMIC  II  Regular  Interests  shall  not  exceed  their
respective REMIC II Principal  Reduction Amounts for such  Distribution  Date,
and (2) second,  any  Realized  Losses not  allocated to such REMIC II Regular
Interests  pursuant to the proviso of clause (1) above shall be allocated  (i)
to REMIC II  Regular  Interest  LT-Y1 in the amount that such Realized  Losses
were  allocated to the Class Y-1 Regular  Interest  and (ii) the  remainder to
REMIC II Regular Interest LT1.

      For any  Distribution  Date,  Realized  Losses on Mortgage Loans in Loan
Group II for the related  Due Period  shall be  allocated  to REMIC II Regular
Interests  LT5,  LT6, LT7, LT8 and LT-Y2 as follows:  The interest  portion of
such  Realized  Losses,  if any,  shall be  allocated to such REMIC II Regular
Interests,  pro rata  according  to the amount of interest  accrued but unpaid
thereon,  in reduction  thereof.  Any interest portion of such Realized Losses
in excess of the amount allocated  pursuant to the preceding sentence shall be
treated as a principal  portion of  Realized  Losses not  attributable  to any
specific  Mortgage Loan and allocated  pursuant to the  succeeding  sentences.
The  principal  portion of such  Realized  Losses  shall be  allocated to such
REMIC II  Regular  Interests  as  follows:  (1)  first,  to  REMIC II  Regular
Interests  LT6,  LT7,  LT8, pro rata  according to their  respective  REMIC II
Principal  Reduction  Amounts,  provided that such allocation to such REMIC II
Regular  Interests  shall  not  exceed  their  respective  REMIC II  Principal
Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized
Losses  not  allocated  to such  REMIC II Regular  Interests  pursuant  to the
proviso  of clause  (1)  above  shall be  allocated  (i) to  REMIC II  Regular
Interest  LT-Y2 in the amount that such Realized  Losses were allocated to the
Class  Y-2  Regular  Interest  and (ii)  the  remainder  to  REMIC II  Regular
Interest LT5.

      For any  Distribution  Date,  Realized  Losses on Mortgage Loans in Loan
Group III for the related Due Period  shall be  allocated  to REMIC II Regular
Interests LT9, LT10,  LT11,  LT12 and LT-Y3 as follows:  The interest  portion
of such Realized  Losses,  if any, shall be allocated to such REMIC II Regular
Interests,  pro rata  according  to the amount of interest  accrued but unpaid
thereon,  in reduction  thereof.  Any interest portion of such Realized Losses
in excess of the amount allocated  pursuant to the preceding sentence shall be
treated as a principal  portion of  Realized  Losses not  attributable  to any
specific  Mortgage Loan and allocated  pursuant to the  succeeding  sentences.
The  principal  portion of such  Realized  Losses  shall be  allocated to such
REMIC II  Regular  Interests  as  follows:  (1)  first,  to  REMIC II  Regular
Interests LT10,  LT11,  LT12, pro rata according to their  respective REMIC II
Principal  Reduction  Amounts,  provided that such allocation to such REMIC II
Regular  Interests  shall  not  exceed  their  respective  REMIC II  Principal
Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized
Losses  not  allocated  to such  REMIC II Regular  Interests  pursuant  to the
proviso  of clause  (1)  above  shall be  allocated  (i) to  REMIC II  Regular
Interest  LT-Y3 in the amount that such Realized  Losses were allocated to the
Class  Y-3  Regular  Interest  and (ii)  the  remainder  to  REMIC II  Regular
Interest LT9.

      For any  Distribution  Date,  Realized  Losses on Mortgage Loans in Loan
Group IV for the related  Due Period  shall be  allocated  to REMIC II Regular
Interests LT13,  LT14,  LT15, LT16 and LT-Y4 as follows:  The interest portion
of such Realized  Losses,  if any, shall be allocated to such REMIC II Regular
Interests,  pro rata  according  to the amount of interest  accrued but unpaid
thereon,  in reduction  thereof.  Any interest portion of such Realized Losses
in excess of the amount allocated  pursuant to the preceding sentence shall be
treated as a principal  portion of  Realized  Losses not  attributable  to any
specific  Mortgage Loan and allocated  pursuant to the  succeeding  sentences.
The  principal  portion of such  Realized  Losses  shall be  allocated to such
REMIC II  Regular  Interests  as  follows:  (1)  first,  to  REMIC II  Regular
Interests LT14,  LT15,  LT16, pro rata according to their  respective REMIC II
Principal  Reduction  Amounts,  provided that such allocation to such REMIC II
Regular  Interests  shall  not  exceed  their  respective  REMIC II  Principal
Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized
Losses  not  allocated  to such  REMIC II Regular  Interests  pursuant  to the
proviso  of clause  (1)  above  shall be  allocated  (i) to  REMIC II  Regular
Interest  LT-Y4 in the amount that such Realized  Losses were allocated to the
Class  Y-4  Regular  Interest  and (ii)  the  remainder  to  REMIC II  Regular
Interest LT13.

      REMIC II Regular  Interest LT1 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT1
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT1 on such Distribution Date.

      REMIC II Regular  Interest LT2 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT2
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT2 on such Distribution Date.

      REMIC II Regular  Interest LT3 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT3
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT3 on such Distribution Date.

      REMIC II Regular  Interest LT4 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT4
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT4 on such Distribution Date.

      REMIC II Regular  Interest LT5 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT5
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT5 on such Distribution Date.

      REMIC II Regular  Interest LT6 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT6
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT6 on such Distribution Date.

      REMIC II Regular  Interest LT7 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT7
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT7 on such Distribution Date.

      REMIC II Regular  Interest LT8 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT8
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT8 on such Distribution Date.

      REMIC II Regular  Interest LT9 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular  Interest LT9
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT9 on such Distribution Date.

      REMIC II Regular Interest LT10 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT10
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT10 on such Distribution Date.

      REMIC II Regular Interest LT11 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT11
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT11 on such Distribution Date.

      REMIC II Regular Interest LT12 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT12
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT12 on such Distribution Date.

      REMIC II Regular Interest LT13 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT13
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT13 on such Distribution Date.

      REMIC II Regular Interest LT14 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT14
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT14 on such Distribution Date.

      REMIC II Regular Interest LT15 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT15
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT15 on such Distribution Date.

      REMIC II Regular Interest LT16 Principal  Distribution  Amount:  For any
Distribution  Date, the excess,  if any, of the REMIC II Regular Interest LT16
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT16 on such Distribution Date.

      REMIC II Regular Interest LT-Y1 Principal  Distribution  Amount: For any
Distribution  Date, the excess, if any, of the REMIC II Regular Interest LT-Y1
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT-Y1 on such Distribution Date.

      REMIC II Regular Interest LT-Y2 Principal  Distribution  Amount: For any
Distribution  Date, the excess, if any, of the REMIC II Regular Interest LT-Y2
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT-Y2 on such Distribution Date.

      REMIC II Regular Interest LT-Y3 Principal  Distribution  Amount: For any
Distribution  Date, the excess, if any, of the REMIC II Regular Interest LT-Y3
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT-Y3 on such Distribution Date.

      REMIC II Regular Interest LT-Y4 Principal  Distribution  Amount: For any
Distribution  Date, the excess, if any, of the REMIC II Regular Interest LT-Y4
Principal  Reduction  Amount  for such  Distribution  Date  over the  Realized
Losses allocated to REMIC II Regular Interest LT-Y4 on such Distribution Date.

      REMIC III: That group of assets  contained in the Trust Fund  designated
as a REMIC  consisting  of the REMIC II  Regular  Interests  and any  proceeds
thereof.

      REMIC III Available  Distribution  Amount:  For any  Distribution  Date,
the amounts deemed  distributed with respect to the REMIC II Regular Interests
pursuant to Section 6.07.

      REMIC III  Distribution  Amount:  For any  Distribution  Date, the REMIC
III Available  Distribution  Amount shall be distributed by REMIC III to REMIC
IV on  account  of  the  REMIC  III  Regular  Interests  and to  the  Class  R
Certificates  in respect of Component III thereof,  as follows:  to each REMIC
III Regular  Interest in respect of  Uncertificated  Accrued  Interest thereon
and the  Uncertificated  Principal Balance thereof,  the amount distributed in
respect  of  interest  and  principal  on the  Related  Class  or  Classes  of
Certificates  (with such  amounts  having the same  character  as  interest or
principal  with  respect to the REMIC III  Regular  Interest as they have with
respect  to the  Related  Certificate  or  Certificates),  except  that (1) no
amount  paid to any  Certificate  in respect of any Basis  Risk  Shortfall  or
Basis  Risk  Shortfall  Carry  Forward  Amount or, in the case of the Class A,
Class M and  Class  B  Certificates,  in  respect  of  interest  accrued  at a
Pass-Through  Rate in excess of the Modified Net Rate Cap shall be included in
the amount paid in respect of the related  REMIC III Regular  Interest and (2)
any amount  paid in respect of Basis  Risk  Shortfalls,  Basis Risk  Shortfall
Carryforward  Amounts  and,  in the case of the  Class A,  Class M and Class B
Certificates,  interest  accrued  at a  Pass-Through  Rate  in  excess  of the
Modified  Net Rate Cap shall be deemed paid with  respect to REMIC III Regular
Interest  B-IO-I in respect  of  accrued  and  unpaid  interest  thereon.  Any
remaining  amount of the  REMIC III  Available  Distribution  Amount  shall be
distributed  to  the  holders  of the  Class  R  Certificates  in  respect  of
Component III thereof.

      REMIC III Interests:  The REMIC III Regular  Interests and Component III
of the Class R Certificates.

      REMIC  III  Net  Deferred  Interest:   Net  Deferred  Interest  for  any
Distribution  Date shall be  allocated  to the REMIC III Regular  Interests to
the same extent that Net Deferred  Interest is allocated to the Related  Class
or Classes of Certificates,  except that any Net Deferred  Interest  allocated
to a Class of  Certificates  in  respect  of  interest  accrued  thereon  at a
Pass-Through  Rate in excess of the  Modified  Net Rate  Cap,  if  applicable,
shall instead be allocated to REMIC III Regular Interest B-IO-I.

      REMIC  III  Regular  Interest:  Any  of  the  separate  non-certificated
beneficial  ownership  interests in REMIC III set forth in Section 5.01(c) and
issued  hereunder and  designated as a "regular  interest" in REMIC III.  Each
REMIC III  Regular  Interest  shall  accrue  interest  at  the  Uncertificated
Pass-Through  Rate specified for such REMIC III  Interest in  Section 5.01(c),
and shall be entitled to distributions of principal,  subject to the terms and
conditions hereof, in an aggregate amount equal to its initial  Uncertificated
Principal  Balance as set forth in  Section 5.01(c).  The designations for the
respective REMIC III Regular Interests are set forth in Section 5.01(c).

      REMIC IV: That group of assets  contained  in the Trust Fund  designated
as a REMIC  consisting  of the REMIC III Regular  Interests  and any  proceeds
thereof.

      REMIC IV Available  Distribution  Amount: For any Distribution Date, the
amounts  deemed  distributed  with respect to the REMIC III Regular  Interests
pursuant to Section 6.07.

      REMIC IV Distribution  Amount:  For any Distribution Date, the REMIC III
Available  Distribution  Amount shall be  distributed by REMIC III to REMIC IV
on account of the REMIC III Regular  Interests and to the Class R Certificates
in respect of  Component  III thereof,  as follows:  to each REMIC III Regular
Interest  in  respect  of  Uncertificate  Accrued  Interest  thereon  and  the
Uncertificated  Principal Balance thereof,  the amount  distributed in respect
of interest  and  principal  on the Related  Class or Classes of  Certificates
(with such amounts  having the same  character  as interest or principal  with
respect to the REMIC III  Regular  Interest  as they have with  respect to the
Related  Certificate or  Certificates),  except that (1) no amount paid to any
Certificate  in respect of any Basis Risk  Shortfall  or Basis Risk  Shortfall
Carry  Forward  Amount  or,  in the case of the  Class  A,  Class M or Class B
Certificates,  in respect of interest accrued at a Pass-Through Rate in excess
of the  Modified  Net Rate Cap shall be included in the amount paid in respect
of the related  REMIC III Regular  Interest and (2) any amount paid in respect
of Basis Risk Shortfalls,  Basis Risk Shortfall  Carryforward  Amounts and, in
the case of the Class A, Class M or Class B Certificates,  interest accrued at
a  Pass-Through  Rate in excess of the  Modified  Net Rate Cap shall be deemed
paid with respect to REMIC III Regular  Interest  B-IO-I in respect of accrued
and unpaid interest  thereon.  Any remaining amount of the REMIC III Available
Distribution  Amount  shall  be  distributed  to the  holders  of the  Class R
Certificates in respect of Component III thereof.

      REMIC IV Interests:  The REMIC IV Regular  Interests and Component IV of
the Class R Certificates.

      REMIC  IV  Net  Deferred   Interest:   Net  Deferred  Interest  for  any
Distribution  Date shall be allocated to the REMIC IV Regular Interests to the
same  extent  that  Net  Deferred  Interest  is  allocated  to  the  Class  of
Certificates  bearing  the same  designation,  except  that  any Net  Deferred
Interest  allocated to a Class of Certificates in respect of interest  accrued
thereon at a  Pass-Through  Rate in excess of the  Modified  Net Rate Cap,  if
applicable, shall instead be allocated to REMIC IV Regular Interest B-IO-I.

      REMIC IV Regular  Interest:  Any of the  separate  beneficial  ownership
interests in REMIC IV set forth in  Section 5.01(c)  and issued  hereunder and
designated  as  a  "regular  interest"  in  REMIC IV.  Each  REMIC IV  Regular
Interest  (other  than REMIC IV Regular  Interests  B-IO-I and  B-IO-P)  shall
accrue  interest  at the  Pass-Through  Rate  for the  Class  of  Certificates
bearing  the  same  designation  specified  in  Section 5.01(c),  modified  as
provided  in the  footnotes  of the REMIC IV table,  if  applicable.  REMIC IV
Regular  Interest B-IO-I shall accrue interest at the Class B-IO  Pass-Through
Rate.  REMIC IV Regular  Interest B-IO-P shall accrue no interest.  Each REMIC
IV Regular  Interest  (other than REMIC IV Regular  Interest  B-IO-I) shall be
entitled to  distributions  of principal,  subject to the terms and conditions
hereof,  in an aggregate  amount equal to the Current  Principal Amount of the
Class  of  Certificates   bearing  the  same   designation  as  set  forth  in
Section 5.01(c).   The  designations  for  the  respective   REMIC IV  Regular
Interests are set forth in Section 5.01(c).

      REMIC V: That group of assets  contained  in the Trust  Fund  designated
as a REMIC consisting of REMIC IV Regular  Interests B-IO-I and B-IO-P and any
proceeds thereof.

      REMIC V Available  Distribution  Amount:  For any Distribution Date, the
amounts deemed  distributed with respect to REMIC IV Regular  Interests B-IO-I
and B-IO-P pursuant to Section 6.07.

      REMIC V  Distribution  Amount:  For any  Distribution  Date, the REMIC V
Available  Distribution  Amount shall be deemed  distributed by REMIC V to the
holder  of the  Class  B-IO  Certificates  on  account  of  REMIC  IV  Regular
Interests B-IO-I and B-IO-P.

      REMIC V  Interests:  The  REMIC V  Regular  Interest  and the  Class R-X
Certificates.

      REMIC V  Regular  Interest:  The  separate  non-certificated  beneficial
ownership  interest  in  REMIC V  set  forth  in  Section 5.01(c)  and  issued
hereunder  and  designated  as a "regular  interest"  in REMIC V.  The REMIC V
Regular  Interest  shall accrue  interest at the  Uncertificated  Pass-Through
Rate  specified  for the  REMIC V  Regular  Interest in  Section 5.01(c).  The
designation for the REMIC V Regular Interest is set forth in Section 5.01(c).

      REO  Acquisition:  The  acquisition  by the  Servicer  on  behalf of the
Trustee  for  the  benefit  of  the  Certificateholders  of any  REO  Property
pursuant to Section 3.15.

      REO  Disposition:  As to  any  REO  Property,  a  determination  by  the
Servicer that it has received all Insurance  Proceeds,  Liquidation  Proceeds,
REO Proceeds and other payments and recoveries  (including proceeds of a final
sale) which the Servicer  expects to be finally  recoverable  from the sale or
other disposition of the REO Property.

      REO  Proceeds:  Proceeds,  net of  expenses,  received in respect of any
REO Property.

      REO Property:  A Mortgaged  Property  acquired in the name of the Trust,
for the benefit of  Certificateholders,  by  foreclosure  or  deed-in-lieu  of
foreclosure in connection with a defaulted Mortgage Loan.

      Reportable Event:  As defined in Section 3.18(a)(iii).

      Repurchase  Price:  With respect to any  Mortgage  Loan (or any property
acquired  with  respect  thereto)  required to be  repurchased  by the Sponsor
pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Article  II of this
Agreement,  an  amount  equal to the  excess of (i) the sum of (a) 100% of the
Outstanding  Principal  Balance  of  such  Mortgage  Loan  as of the  date  of
repurchase  (or if the related  Mortgaged  Property was acquired  with respect
thereto,  100%  of  the  Outstanding  Principal  Balance  at the  date  of the
acquisition),  (b) accrued but unpaid  interest on the  Outstanding  Principal
Balance at the related Mortgage Interest Rate,  through and including the last
day of the  month of  repurchase,  and  (c) any  costs  and  damages  (if any)
incurred by the Trust in  connection  with any violation of such Mortgage Loan
of any  predatory  or  abusive  lending  laws  over  (ii) any  portion  of the
Servicing   Compensation,   Monthly  Advances  and  advances  payable  to  the
purchaser of the Mortgage Loan.

      Repurchase  Proceeds:  The  Repurchase  Price  in  connection  with  any
repurchase  of a  Mortgage  Loan  by the  Sponsor  and  any  cash  deposit  in
connection with the substitution of a Mortgage Loan.

      Request for Release:  A request for release in the form attached  hereto
as Exhibit D.

      Required  Insurance  Policy:  With  respect to any  Mortgage  Loan,  any
insurance  policy which is required to be  maintained  from time to time under
this Agreement with respect to such Mortgage Loan.

      Residual  Certificates:  The  Class R  Certificates  and the  Class  R-X
Certificates.

      Responsible  Officer:  Any  officer  assigned  to  the  Corporate  Trust
Office  of  the  Trustee  (or  any  successor  thereto),  including  any  Vice
President,  Assistant Vice President,  Trust Officer, any Assistant Secretary,
any trust officer or any other officer of the Trustee  customarily  performing
functions  similar to those performed by any of the above designated  officers
and having direct  responsibility  for the  administration  of this Agreement,
and any other  officer of the Trustee to whom a matter  arising  hereunder may
be referred.

      Rule  144A  Certificate:   The  certificate  to  be  furnished  by  each
purchaser  of a Private  Certificate  (which is also a  Physical  Certificate)
which  is  a  Qualified   Institutional  Buyer  as  defined  under  Rule  144A
promulgated  under the Securities Act,  substantially in the form set forth as
Exhibit F-2 hereto.

      S&P: Standard & Poor's, a division of The McGraw-Hill  Companies,  Inc.,
and its successors in interest.

      Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of 2002 and the rules and
regulations  of  the   Commission   promulgated   thereunder   (including  any
interpretation thereof by the Commission's staff).

      Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

      Scheduled  Payment:  With  respect  to any  Mortgage  Loan  and  any Due
Period,  the  scheduled  payment or payments of  principal  and  interest  due
during  such Due Period on such  Mortgage  Loan  which  either is payable by a
Mortgagor in such Due Period under the related  Mortgage  Note or, in the case
of REO Property,  would otherwise have been payable under the related Mortgage
Note.

      Scheduled Principal:  The principal portion of any Scheduled Payment.

      Securities Act:  The Securities Act of 1933, as amended.

      Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL NOT BE
REGISTERED  UNDER THE  SECURITIES  ACT OF 1933,  AS AMENDED  (THE  "SECURITIES
ACT"), OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING
THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE  REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT
AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER  THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES
IS A QUALIFIED  INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF A QIB,
WHOM THE HOLDER HAS INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE, PLEDGE
OR  OTHER  TRANSFER  IS  BEING  MADE  IN  RELIANCE  ON  RULE  144A  OR  (2) IN
CERTIFICATED  FORM  TO  AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE
MEANING THEREOF IN RULE  501(A)(1),  (2), (3) OR (7) OF REGULATION D UNDER THE
ACT OR  ANY  ENTITY  IN  WHICH  ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN VIOLATION OF THE  SECURITIES
ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN
THE FORM  PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH
OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE, PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
OR IN EACH  CASE IN  ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  THIS CERTIFICATE MAY NOT
BE ACQUIRED  DIRECTLY OR INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT
PLAN OR OTHER RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO TITLE I OF
THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED,  AND/OR
SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),
OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE
PROVIDES  THE  TRUSTEE  WITH AN  OPINION  OF  COUNSEL  FOR THE  BENEFIT OF THE
TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO
THE  TRUSTEE  THAT THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER
APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A  NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT
OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT THE
SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

      Security  Instrument:  A written instrument  creating a valid first lien
on a Mortgaged  Property securing a Mortgage Note, which may be any applicable
form of  mortgage,  deed of  trust,  deed to  secure  debt or  security  deed,
including any riders or addenda thereto.

      Senior Certificates:  The Class A Certificates.

      Servicer:  As  of  the  Closing  Date,  EMC  Mortgage  Corporation  and,
thereafter,   its   respective   successors   in   interest   that   meet  the
qualifications of this Agreement.

      Servicing Criteria:  The "servicing  criteria" set forth in Item 1122(d)
of Regulation AB, as such may be amended from time to time.

      Servicing  Fee: As to any  Mortgage  Loan and a  Distribution  Date,  an
amount  equal  to the  product  of (i) the  Stated  Principal  Amount  of such
Mortgage  Loan as of the Due Date in the  month  preceding  the month in which
such  Distribution  Date occurs and (ii) the  Servicing  Fee Rate,  or, in the
event of any payment of interest that  accompanies  a Principal  Prepayment in
full during the related Due Period made by the Mortgagor  immediately prior to
such  prepayment,  interest  at the related  Servicing  Fee Rate on the Stated
Principal  Amount of such Mortgage Loan for the period covered by such payment
of interest.

      Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

      Servicing  Officer:  The President or a Vice President or Assistant Vice
President  or  other   authorized   officer  of  the  Servicer  having  direct
responsibility  for the  administration  of  this  Agreement,  and  any  other
authorized  officer of the Servicer to whom a matter arising  hereunder may be
referred.

      Significance  Estimate:  With respect to any  Distribution  Date, and in
accordance  with Item 1115 of  Regulation  AB,  shall be an amount  determined
based on the  reasonable  good-faith  estimate by the Sponsor or its affiliate
of the  aggregate  maximum  probable  exposure  of  each  of  the  outstanding
Certificates  to the  Certificate  Insurance  Policy  and Swap  Agreement,  as
applicable.

      Significance  Percentage:  Each of the Group I Significance  Percentage,
the Group II Significance  Percentage,  the Group III Significance  Percentage
and the Group IV Significance Percentage.

      Sponsor:  EMC, as mortgage  loan seller under the Mortgage Loan Purchase
Agreement.

      Startup Day:  March 31, 2006.

      Stated Principal  Balance:  With respect to any Mortgage Loan or related
REO Property and any  Distribution  Date, the  Outstanding  Principal  Balance
thereof as of the Cut-off Date (taking account of the Principal  Payment to be
made on such Due Date and irrespective of any delinquency in its payment),  as
specified in the  amortization  schedule at the time relating  thereto (before
any  adjustment to such  amortization  schedule by reason of any bankruptcy or
similar  proceeding  occurring  after the Cut-Off Date (other than a Deficient
Valuation)  or any  moratorium  or similar  waiver or grace  period)  plus any
amount by which the Principal  Balance thereof has been increased for Deferred
Interest  pursuant  to the terms of the related  Mortgage  Note on or prior to
such  Distribution  Date,  minus the sum of (i) the  principal  portion of the
Scheduled  Payments  due with  respect to such  Mortgage  Loan during each Due
Period  ending  prior  to such  Distribution  Date  (and  irrespective  of any
delinquency in their payment),  (ii) all Principal Prepayments with respect to
such Mortgage Loan received prior to or during the related  Prepayment Period,
and  all  Liquidation  Proceeds  to the  extent  applied  by the  Servicer  as
recoveries  of principal in  accordance  with this  Agreement  with respect to
such  Mortgage  Loan,  that were  received by the  Servicer as of the close of
business  on  the  last  day  of  the   Prepayment   Period  related  to  such
Distribution  Date  and  (iii)  any  Realized  Losses  on such  Mortgage  Loan
incurred  prior  to or  during  the  related  Prepayment  Period.  The  Stated
Principal Balance of a Liquidated Mortgage Loan equals zero.

      Stepdown  Date:  The  earlier to occur of (i) the  Distribution  Date on
which  the  Current  Principal  Amount of the  Class A  Certificates  has been
reduced  to zero and (ii) the later to occur of (a) the  Distribution  Date in
April  2009  and (b) the  first  Distribution  Date  on  which  the sum of the
aggregate  Current  Principal  Amount of the Subordinate  Certificates and the
Overcollateralization  Amount divided by the Stated  Principal  Balance of the
Mortgage  Loans for such  Distribution  Date is  greater  than or equal to (i)
prior to the  Distribution  Date in April  2012,  24.500% and (ii) on or after
the Distribution Date in April 2012, 19.600%.

      Subcontractor:  Any vendor,  subcontractor  or other  Person that is not
responsible for the overall  servicing (as "servicing" is commonly  understood
by participants in the  mortgage-backed  securities  market) of Mortgage Loans
but  performs one or more  discrete  functions  identified  in Item 1122(d) of
Regulation AB with respect to Mortgage  Loans under the direction or authority
of the Servicer or a Subservicer.

      Subordinate  Certificates:  The  Class M-1,  Class M-2, Class M-3, Class
B-1, Class B-2 and Class B-3 Certificates.

      Subsequent  Recoveries:  As of any Distribution  Date,  amounts received
during the related  Due Period by the  Servicer  (net of any related  expenses
permitted to be reimbursed  pursuant to Section 4.02) or surplus  amounts held
by the Servicer to cover estimated  expenses  (including,  but not limited to,
recoveries  in  respect  of the  representations  and  warranties  made by the
Sponsor  pursuant  to  the  Mortgage  Loan  Purchase  Agreement)  specifically
related to a Liquidated  Mortgage Loan or the  disposition  of an REO Property
prior to the  related  Prepayment  Period that  resulted  in a Realized  Loss,
after liquidation or disposition of such Mortgage Loan.

       Subservicer:  Any Person that services  Mortgage Loans on behalf of the
Servicer or any Subservicer  and is responsible  for the performance  (whether
directly or through  Subservicers or Subcontractors) of a substantial  portion
of the material  servicing  functions required to be performed by the Servicer
under this  Agreement or any  Reconstitution  Agreement that are identified in
Item 1122(d) of Regulation AB.

      Substitute  Mortgage  Loan:  A  mortgage  loan  tendered  to  the  Trust
pursuant to the  Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,   in  each  case,  (i) which  has  an  Outstanding
Principal  Balance not greater nor materially  less than the Mortgage Loan for
which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and
Net Rate not less than, and not materially  greater than,  such Mortgage Loan;
(iii) which  has a  maturity  date not  materially  earlier or later than such
Mortgage  Loan and not later than the  latest  maturity  date of any  Mortgage
Loan;  (iv)  which is of the same  property  type and  occupancy  type as such
Mortgage  Loan;  (v) which has a  Loan-to-Value  Ratio  not  greater  than the
Loan-to-Value  Ratio of such Mortgage  Loan;  (vi) which is current in payment
of principal  and interest as of the date of  substitution;  (vii) as to which
the payment  terms do not vary in any material  respect from the payment terms
of the Mortgage  Loan for which it is to be  substituted,  (viii) which  has a
Gross  Margin,  Periodic Rate Cap and Maximum  Lifetime  Mortgage Rate no less
than those of such  Mortgage  Loan,  has the same Index and  interval  between
Interest  Adjustment  Dates as such  Mortgage  Loan,  and a  Minimum  Lifetime
Mortgage  Rate no  lower  than  that of such  Mortgage  Loan  and  (ix)  has a
negative amortization cap of no more than 110%.

      Substitution  Adjustment Amount: The amount, if any, required to be paid
by the  Sponsor  to the  Trustee  for  deposit  in  the  Distribution  Account
pursuant to Section 2.04 in  connection  with the  substitution  of a Mortgage
Loan.

      Swap Agreement:  The ISDA Master Agreement and related Confirmation,
dated the Closing Date, between Bear Stearns Capital Markets Inc., or any
successor swap counterparty appointed in accordance with each Swap Agreement,
and the grantor trustee under the Grantor Trust Agreement with respect to the
Underlying Certificates.

      Tax   Administration  and  Tax  Matters  Person:  The  Trustee  and  any
successor  thereto  or  assignee  thereof  shall  serve  as tax  administrator
hereunder and as agent for the Tax Matters  Person.  The Holder of the largest
percentage  interest of each Class of Residual  Certificates  shall be the Tax
Matters  Person  for the  related  REMIC,  as more  particularly  set forth in
Section 9.12 hereof.

      Termination  Purchase  Price:  The  price,  calculated  as set  forth in
Section 10.01,  to be paid in connection  with the  repurchase of the Mortgage
Loans pursuant to Section 10.01.

      Trigger  Event:  The  occurrence of either a Delinquency  Test Violation
or a Cumulative Loss Test Violation.

      Trust  Fund  or  Trust:   The  corpus  of  the  trust  created  by  this
Agreement,  consisting of the Mortgage Loans and the other assets described in
Section 2.01(a).

      Trustee:  Wells Fargo Bank,  National  Association,  or its successor in
interest, or any successor trustee appointed as herein provided.

      2006-AR2 REMIC:  Any of REMIC I, REMIC II, REMIC III, REMIC IV and REMIC
V.

      Uncertificated  Accrued  Interest:  With  respect to any  Uncertificated
Regular  Interest  for any  Distribution  Date,  one  month's  interest at the
related  Uncertificated  Pass-Through Rate for such Distribution Date, accrued
on  the   Uncertificated   Principal   Balance   immediately   prior  to  such
Distribution  Date.  Uncertificated  Accrued  Interest for the  Uncertificated
Regular  Interests  shall accrue on the basis of a 360-day year  consisting of
twelve 30-day months  except as otherwise  indicated in the  definition of the
applicable  Uncertificated  Pass-Through Rate. For purposes of calculating the
amount of  Uncertificated  Accrued Interest for the REMIC I Regular  Interests
and the REMIC II Regular  Interests for any Distribution  Date, any Prepayment
Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest  Payments) shall be allocated among the REMIC I Regular
Interests and the REMIC II Regular  Interests,  respectively,  pro rata, based
on, and to the extent  of,  Uncertificated  Accrued  Interest,  as  calculated
without  application of this sentence.  For purposes of calculating the amount
of  Uncertificated  Accrued  Interest for the REMIC III Regular  Interests for
any  Distribution  Date,  any  Prepayment  Interest  Shortfalls and Relief Act
Shortfalls  (to the extent  not  covered by  Compensating  Interest  Payments)
shall be allocated  among REMIC III Regular  Interests to the same extent such
amounts are  allocated to the Related Class of  Certificates.  For purposes of
calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC IV
Regular  Interests  for  any  Distribution   Date,  any  Prepayment   Interest
Shortfalls   and  Relief  Act   Shortfalls  (to  the  extent  not  covered  by
Compensating  Interest Payments) shall be allocated among the REMIC IV Regular
Interests  to the same  extent  such  amounts  are  allocated  to the Class of
Certificates bearing the same designation.
      Uncertificated   Pass-Through   Rate:   The   Uncertificated   REMIC   I
Pass-Through  Rate,  the  Uncertificated   REMIC  II  Pass-Through  Rate,  the
Uncertificated  REMIC  III  Pass-Through  Rate,  the  Uncertificated  REMIC IV
Pass-Through  Rate  or  the  Uncertificated  REMIC  V  Pass-Through  Rate,  as
applicable.  Any  monthly  calculation  of  interest  at a stated rate for the
REMIC I Regular  Interests,  the  REMIC II  Regular  Interests,  the REMIC III
Regular  Interests,  REMIC IV  Regular  Interest B-IO-I or the REMIC V Regular
Interest shall be based upon annual interest at such rate divided by twelve.

      Uncertificated   Principal   Balance:   The  principal   amount  of  any
Uncertificated  Regular Interest  outstanding as of any date of determination.
The  Uncertificated  Principal  Balance of each REMIC Regular  Interest  shall
never be less than zero.

      Uncertificated  Regular Interests:  The REMIC I Regular  Interests,  the
REMIC II Regular Interests, the REMIC III Regular Interests,  REMIC IV Regular
Interest B-IO-I and REMIC IV Regular Interest B-IO-P.

      Uncertificated   REMIC  I  Pass-Through   Rate:   With  respect  to  any
Distribution  Date and (i)  Class Y-1 and Class  Z-1  Regular  Interests,  the
weighted  average  of the Net  Rates on the  Mortgage  Loans in Loan  Group I,
reduced  by the  Maximum  Coupon  Strip  Rate,  (ii)  Class  Y-2 and Class Z-2
Regular  Interests,  the  weighted  average  of the Net Rates on the  Mortgage
Loans in Loan Group II, reduced by the Maximum Coupon Strip Rate,  (iii) Class
Y-3 and Class Z-3 Regular Interests,  the weighted average of the Net Rates on
the  Mortgage  Loans in Loan Group III,  reduced by the Maximum  Coupon  Strip
Rate,  and (iv)  Class Y-4 and  Class  Z-4  Regular  Interests,  the  weighted
average of the Net Rates on the  Mortgage  Loans in Loan Group IV,  reduced by
the Maximum Coupon Strip Rate. With respect to the Class W-1      ,      Class
W-2,  Class W-3 and Class W-4  Regular  Interests,  the Maximum  Coupon  Strip
Rate.

      Uncertificated   REMIC  II  Pass-Through   Rate:  With  respect  to  any
Distribution  Date and: (A) (i) REMIC II Regular Interests LT1, LT2 and LT-Y1,
the weighted  average of the Net Rates on the Mortgage  Loans in Loan Group I,
reduced by the Maximum Coupon Strip Rate, (ii) REMIC II Regular  Interest LT3,
zero (0.00%),  (iii) REMIC II Regular Interest LT4, twice the weighted average
of the Net Rates on the  Mortgage  Loans in Loan Group I, reduced by twice the
Maximum  Coupon Strip Rate;  (B) (i) REMIC II Regular  Interests  LT5, LT6 and
LT-Y2,  the weighted  average of the Net Rates on the  Mortgage  Loans in Loan
Group II,  reduced by the Maximum  Coupon  Strip  Rate,  (ii) REMIC II Regular
Interest  LT7, zero (0.00%),  (iii) REMIC II Regular  Interest LT8,  twice the
weighted  average  of the Net Rates on the  Mortgage  Loans in Loan  Group II,
reduced  by twice the  Maximum  Coupon  Strip  Rate;  (C) (i) REMIC II Regular
Interests  LT9, LT10 and and LT-Y3,  the weighted  average of the Net Rates on
the  Mortgage  Loans in Loan Group III,  reduced by the Maximum  Coupon  Strip
Rate,  (ii) REMIC II Regular  Interest  LT11,  zero  (0.00%),  (iii)  REMIC II
Regular  Interest  LT12,  twice the  weighted  average of the Net Rates on the
Mortgage  Loans in Loan Group III,  reduced by twice the Maximum  Coupon Strip
Rate; and (D) (i) REMIC II Regular  Interests  LT13,  LT14 and and LT-Y4,  the
weighted  average  of the Net Rates on the  Mortgage  Loans in Loan  Group IV,
reduced by the  Maximum  Coupon  Strip  Rate,  (ii) REMIC II Regular  Interest
LT15, zero (0.00%),  (iii) REMIC II Regular  Interest LT16, twice the weighted
average of the Net Rates on the  Mortgage  Loans in Loan Group IV,  reduced by
twice the  Maximum  Coupon  Strip Rate.  With  respect to the REMIC II Regular
Interests LT-W1, LT-W2, LT-W3 and LT-W4, the Maximum Coupon Strip Rate.

      Uncertificated   REMIC  III  Pass-Through  Rate:  With  respect  to  any
Distribution  Date and: (A) REMIC III Regular  Interests I-A-1 and I-A-2,  the
respective rates on the REMIC IV Regular  Interests I-A-1 and I-A-2; (B) REMIC
III Regular Interests II-A-1 and II-A-2,  the respective rates on the REMIC IV
Regular  Interests  I-A-1 and I-A-2,  increased in each case by 1.2% converted
from a rate  stated in terms of a year of 360 days with 12 30-day  months to a
rate  stated on the basis of a year of 360 days and  accruing  on the basis of
the  actual  number of days in each  accrual  period;  (C)  REMIC III  Regular
Interests III-A-1,  III-A-2 and III-A-3,  the respective rates on the REMIC IV
Regular  Interests  III-A-1,  III-A-2  and  III-A-3;  (D)  REMIC  III  Regular
Interests  IV-A-1,  IV-A-2 and IV-A-3,  the  respective  rates on the REMIC IV
Regular Interests IV-A-1, IV-A-2 and I-A-3,  increased in the caseof the REMIC
III Regular  Interests  IV-A-2 and IV-A-3 by 1.0% converted from a rate stated
in terms of a year of 360 days with 12 30-day  months to a rate  stated on the
basis of a year of 360 days and accruing on the basis of the actual  number of
days in each accrual  period;  (E) REMIC III Regular  Interests M-1, M-2, M-3,
B-1, B-2 and B-3 a rate equal in each case the applicable  value of LIBOR plus
the  margin   applicable  for  the  Class  of   Certificates   with  the  same
apha-numerical  designation (based on a year of 360 days and the actual number
of  days in each  accrual  period),  but in each  case  not in  excess  of the
weighted  average of the  Uncertificated  REMIC II Pass-Through  Rates for the
REMIC II Regular Interests LT-Y1,  LT-Y2,  LT-Y3 and LT-Y4 converted to a rate
based on a year of 360  days and the  actual  number  of days in each  accrual
period;  (F) REMIC III Regular  Interests  B-IO-I and  B-IO-P,  the Class B-IO
Pass-Through Rate; and (G) REMIC III Regular Interest B-IO-P, 0.00%.

      Underlying Certificates:  The underlying Class III-A-1 Certificates.

      Uninsured  Cause:  Any  cause  of  damage  to a  Mortgaged  Property  or
related REO Property  such that the  complete  restoration  of such  Mortgaged
Property  or related  REO  Property  is not fully  reimbursable  by the hazard
insurance  policies  required to be  maintained  pursuant  to this  Agreement,
without regard to whether or not such policy is maintained.

      United  States  Person:  A citizen or resident of the United  States,  a
corporation  or  partnership  (including an entity treated as a corporation or
partnership  for federal  income tax  purposes)  created or  organized  in, or
under the laws of, the United  States or any state  thereof or the District of
Columbia  (except,  in the case of a  partnership,  to the extent  provided in
regulations),  provided that, for purposes solely of the Class R Certificates,
no  partnership  or other entity  treated as a  partnership  for United States
federal  income tax purposes shall be treated as a United States Person unless
all  persons  that own an  interest  in such  partnership  either  directly or
through any entity that is not a corporation  for United States federal income
tax purposes are United States  Persons,  or an estate whose income is subject
to United States federal income tax regardless of its source,  or a trust if a
court within the United States is able to exercise  primary  supervision  over
the  administration  of the trust and one or more such United  States  Persons
have the authority to control all  substantial  decisions of the trust. To the
extent prescribed in regulations by the Secretary of the Treasury,  which have
not yet been issued, a trust which was in existence on August 20,  1996 (other
than a trust  treated  as owned by the  grantor  under  subpart E of part I of
subchapter  J of  chapter 1 of the  Code),  and which was  treated as a United
States  person on  August 20,  1996 may elect to  continue  to be treated as a
United States person notwithstanding the previous sentence.

      Unpaid Realized Loss Amount:  With respect to any Distribution  Date and
any Class of Class A,  Class M and  Class B  Certificates,  the  excess of (i)
Applied  Realized  Loss  Amounts  allocated to such Class over (ii) the sum of
all  distributions  to such Class in reduction of such Applied  Realized  Loss
Amounts on all  previous  Distribution  Dates.  Any amounts  distributed  to a
Class of  Certificates  in respect of any Unpaid Realized Loss Amount will not
be applied to reduce the Current Principal Amount of such Class.


                                ARTICLE II
                        Conveyance of Mortgage Loans;
                      Original Issuance of Certificates

Section 2.01  Conveyance  of  Mortgage  Loans to  Trustee.  (a) The  Depositor,
concurrently  with  the  execution  and  delivery  of this  Agreement,  sells,
transfers and assigns to the Trust without  recourse all its right,  title and
interest in and to (i) the  Mortgage  Loans  identified  in the Mortgage  Loan
Schedule,  including all interest due and  principal  received with respect to
the  Mortgage  Loans  after the Cut-off  Date but  excluding  any  payments of
interest due on or prior to the Cut-off Date;  (ii) such  assets as shall from
time to time be credited or are required by the terms of this  Agreement to be
credited to the Custodial Account,  (iii) such assets relating to the Mortgage
Loans as from  time to time  may be held by the  Trustee  in the  Distribution
Account,  (iv) such assets relating to the Mortgage Loans as from time to time
may be held by the Trustee in the Final Maturity Reserve Account,  (v) any REO
Property,  (vi)  the  Required  Insurance  Policies  and any  amounts  paid or
payable  by the  insurer  under  any  Insurance  Policy  (to  the  extent  the
mortgagee has a claim thereto),  (vii) the Mortgage Loan Purchase Agreement to
the extent provided in Section 2.03(a),  (viii) such assets as shall from time
to time be  credited  or are  required  by the terms of this  Agreement  to be
credited  to any of the  Accounts  and (ix)  any  proceeds  of the  foregoing.
Although  it is  the  intent  of  the  parties  to  this  Agreement  that  the
conveyance  of  the  Depositor's  right,  title  and  interest  in  and to the
Mortgage  Loans and other assets in the Trust Fund pursuant to this  Agreement
shall  constitute a purchase  and sale and not a loan,  in the event that such
conveyance  is deemed to be a loan,  it is the  intent of the  parties to this
Agreement that the Depositor  shall be deemed to have granted to the Trustee a
first priority  perfected  security interest in all of the Depositor's  right,
title and  interest  in, to and under the  Mortgage  Loans and other assets in
the Trust Fund, and that this Agreement shall constitute a security  agreement
under  applicable  law.  The  Class  I-A-2  Certificateholders  and the  Class
II-A-2  Certificateholders  will  also  have the  benefit  of the  Certificate
Insurance Policy.

(b) In connection with the above transfer and  assignment,  the Sponsor hereby
deposits  with the Trustee or the  Custodian,  as its agent,  with  respect to
each Mortgage Loan:

(i) the original Mortgage Note,  endorsed without recourse (A) to the order of
the  Trustee  or (B) in the case of a  Mortgage  Loan  registered  on the MERS
system,  in blank,  and in each case showing an unbroken chain of endorsements
from the  originator  thereof to the Person  endorsing it to the  Trustee,  or
lost note affidavit together with a copy of the related Mortgage Note,

(ii) the original  Mortgage  and, if the related  Mortgage Loan is a MOM Loan,
noting the  presence of the MIN and  language  indicating  that such  Mortgage
Loan is a MOM Loan,  which shall have been recorded (or if the original is not
available,  a copy), with evidence of such recording  indicated thereon (or if
clause (w) in the proviso below applies, shall be in recordable form),

(iii) unless  the  Mortgage  Loan  is a MOM  Loan,  a  certified  copy  of the
assignment  (which may be in the form of a blanket  assignment if permitted in
the  jurisdiction in which the Mortgaged  Property is located) to "Wells Fargo
Bank,  National  Association,  as Trustee",  with  evidence of recording  with
respect  to each  Mortgage  Loan in the  name of the  Trustee  thereon  (or if
clause (w) in the proviso below applies or for Mortgage  Loans with respect to
which  the  related  Mortgaged  Property  is  located  in a state  other  than
Maryland,  Tennessee,  South Carolina,  Mississippi and Florida, or an Opinion
of Counsel has been  provided as set forth in this  Section 2.01(b),  shall be
in recordable form),

(iv) all  intervening  assignments of the Security  Instrument,  if applicable
and only to the extent  available to the Depositor  with evidence of recording
thereon,

(v) the original or a copy of the policy or  certificate  of primary  mortgage
guaranty insurance, to the extent available, if any,

(vi) the original  policy of title  insurance or  mortgagee's  certificate  of
title insurance or commitment or binder for title insurance, and

(vii) originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver
the  following  documents,  under the  circumstances  set forth below:  (w) in
lieu of the  original  Security  Instrument,  assignments  to the  Trustee  or
intervening   assignments  thereof  which  have  been  delivered,   are  being
delivered  or will,  upon  receipt of  recording  information  relating to the
Security   Instrument  required  to  be  included  thereon,  be  delivered  to
recording  offices for  recording  and have not been returned to the Depositor
in time to permit  their  delivery  as  specified  above,  the  Depositor  may
deliver a true copy  thereof with a  certification  by the  Depositor,  on the
face of such  copy,  substantially  as  follows:  "Certified  to be a true and
correct copy of the original,  which has been transmitted for recording";  (x)
in lieu of the Security  Instrument,  assignment to the Trustee or intervening
assignments  thereof, if the applicable  jurisdiction retains the originals of
such  documents  (as evidenced by a  certification  from the Depositor to such
effect) the Depositor may deliver photocopies of such documents  containing an
original  certification by the judicial or other governmental authority of the
jurisdiction  where such documents were recorded;  and (y) the Depositor shall
not  be  required  to  deliver   intervening   assignments  or  Mortgage  Note
endorsements between the Sponsor and the Depositor,  and between the Depositor
and the Trustee; and provided,  further, however, that in the case of Mortgage
Loans which have been  prepaid in full after the Cut-off Date and prior to the
Closing Date, the Depositor,  in lieu of delivering the above  documents,  may
deliver to the Trustee or the  Custodian,  as its agent,  a  certification  to
such effect and shall  deposit all  amounts  paid in respect of such  Mortgage
Loans in the  Custodial  Account on the  Closing  Date.  The  Depositor  shall
deliver such original documents  (including any original documents as to which
certified  copies  had  previously  been  delivered)  to  the  Trustee  or the
Custodian,  as its agent,  promptly  after they are  received.  The  Depositor
shall cause the  Sponsor,  at its  expense,  to cause each  assignment  of the
Security  Instrument  to the  Trustee to be  recorded  not later than 180 days
after the Closing  Date,  unless (a) such  recordation  is not required by the
Rating  Agencies  or an Opinion of Counsel  addressed  to the Trustee has been
provided  to the  Trustee  (with a copy to the  Custodian)  which  states that
recordation  of such  Security  Instrument  is not  required  to  protect  the
interests of the  Certificateholders in the related Mortgage Loans or (b) MERS
is  identified  on the Mortgage or on a properly  recorded  assignment  of the
Mortgage as the  mortgagee of record solely as nominee for the Sponsor and its
successor  and  assigns;  provided,  however,  that each  assignment  shall be
submitted for recording by the Sponsor in the manner  described  above,  at no
expense to the Trust or the Trustee or the Custodian,  as its agent,  upon the
earliest   to  occur  of:   (i) reasonable   direction   by  the   Holders  of
Certificates  evidencing  Fractional Undivided Interests  aggregating not less
than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii) the
occurrence of a bankruptcy,  insolvency or foreclosure relating to the Sponsor
and (iv) the occurrence of a servicing  transfer as described in  Section 8.02
hereof.  Notwithstanding  the foregoing,  if the Sponsor fails to pay the cost
of  recording  the  assignments,  such expense will be paid by the Trustee and
the Trustee shall be  reimbursed  for such expenses by the Trust in accordance
with Section 9.05.

Section 2.02  Acceptance  of  Mortgage  Loans by  Trustee.  (a) The Trustee (on
behalf of the Trust)  acknowledges  the sale,  transfer and  assignment of the
Trust Fund to it by the  Depositor and receipt of,  subject to further  review
and the exceptions  which may be noted  pursuant to the  procedures  described
below,  and  declares  that it  holds,  the  documents  (or  certified  copies
thereof)  delivered  to it  or  the  Custodian,  as  its  agent,  pursuant  to
Section 2.01,  and declares that it will continue to hold those  documents and
any amendments,  replacements  or supplements  thereto and all other assets of
the Trust Fund  delivered to it as Trustee in trust for the use and benefit of
all  present and future  Holders of the  Certificates.  On the  Closing  Date,
with respect to the Mortgage  Loans,  the  Custodian  shall  acknowledge  with
respect to each  Mortgage Loan by delivery to the Depositor and the Trustee of
an Initial  Certification  receipt of the Mortgage File, but without review of
such  Mortgage  File,  except to the extent  necessary  to  confirm  that such
Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No
later than 90 days after the Closing Date (or with  respect to any  Substitute
Mortgage  Loan,  within five Business Days after the receipt by the Trustee or
Custodian   thereof),   the   Trustee   agrees,   for  the   benefit   of  the
Certificateholders  and the  Certificate  Insurer,  to  review  or cause to be
reviewed by the Custodian on its behalf (under the Custodial Agreement),  each
Mortgage  File  delivered  to it and to execute  and  deliver,  or cause to be
executed  and  delivered,   to  the  Depositor  and  the  Trustee  an  Interim
Certification.  In  conducting  such  review,  the Trustee or  Custodian  will
ascertain whether all required documents have been executed and received,  and
based  on  the  Mortgage  Loan  Schedule,   whether  those  documents  relate,
determined on the basis of the Mortgagor name,  original principal balance and
loan number,  to the Mortgage  Loans it has  received,  as  identified  in the
Mortgage  Loan  Schedule.  In performing  any such review,  the Trustee or the
Custodian,  as its agent, may conclusively rely on the purported due execution
and  genuineness of any such document and on the purported  genuineness of any
signature  thereon.  If the Trustee or the Custodian,  as its agent, finds any
document  constituting  part of the  Mortgage  File has not been  executed  or
received,  or to be unrelated,  determined on the basis of the Mortgagor name,
original  principal  balance and loan number, to the Mortgage Loans identified
in Exhibit B,  or to appear defective on its face (a "Material  Defect"),  the
Trustee or the Custodian,  as its agent,  shall  promptly  notify the Sponsor.
In  accordance  with the Mortgage  Loan  Purchase  Agreement the Sponsor shall
correct  or cure any such  defect  within  ninety  (90)  days from the date of
notice from the Trustee or the Custodian,  as its agent,  of the defect and if
the Sponsor fails to correct or cure the defect  within such period,  and such
defect    materially   and   adversely    affects   the   interests   of   the
Certificateholders   in  the  related   Mortgage  Loan,  the  Trustee  or  the
Custodian,  as its agent, shall enforce the Sponsor's  obligation  pursuant to
the Mortgage Loan Purchase  Agreement within 90 days from the Trustee's or the
Custodian's  notification,  to purchase such  Mortgage Loan at the  Repurchase
Price;  provided  that,  if such defect  would cause the  Mortgage  Loan to be
other than a "qualified mortgage" as defined in  Section 860G(a)(3)(A)  of the
Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without  reliance on the provisions of Treasury  Regulation  Section
1.860G-2(a)(3)  or Treasury  Regulation  Section  1.860G-2(f)(2)  or any other
provision  that  would  allow a Mortgage  Loan to be  treated as a  "qualified
mortgage"  notwithstanding  its  failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and  Treasury  Regulation  Section  1.860G-2(a)(1),
(2),  (4),  (5),  (6),  (7) and (9),  any such cure or  repurchase  must occur
within 90 days from the date such breach was  discovered;  provided,  however,
that if such defect  relates solely to the inability of the Sponsor to deliver
the original  Security  Instrument or intervening  assignments  thereof,  or a
certified  copy because the originals of such  documents,  or a certified copy
have not been returned by the applicable  jurisdiction,  the Sponsor shall not
be required to  purchase  such  Mortgage  Loan if the  Sponsor  delivers  such
original  documents or certified  copy promptly upon receipt,  but in no event
later  than  360  days  after  the  Closing  Date.  The  foregoing  repurchase
obligation  shall not apply in the event that the Sponsor  cannot deliver such
original or copy of any document  submitted for  recording to the  appropriate
recording office in the applicable  jurisdiction because such document has not
been returned by such office;  provided that the Sponsor shall instead deliver
a  recording  receipt  of such  recording  office  or, if such  receipt is not
available,  a certificate  confirming  that such  documents have been accepted
for  recording,  and delivery to the Trustee or the  Custodian,  as its agent,
shall be  effected  by the  Sponsor  within  thirty days of its receipt of the
original recorded document.

(b) No later  than 180 days  after the  Closing  Date (or with  respect to any
Substitute  Mortgage Loan,  within five Business Days after the receipt by the
Trustee  or the  Custodian  thereof),  the  Trustee or the  Custodian,  as its
agent,  will  review,  for  the  benefit  of the  Certificateholders  and  the
Certificate  Insurer,  the Mortgage Files delivered to it and will execute and
deliver  or  cause to be  executed  and  delivered  to the  Depositor  and the
Trustee a Final  Certification.  In conducting such review, the Trustee or the
Custodian,  as its agent,  will ascertain whether an original of each document
required to be  recorded  has been  returned  from the  recording  office with
evidence of recording  thereon or a certified  copy has been obtained from the
recording  office.  If the  Trustee or the  Custodian,  as its agent,  finds a
Material Defect,  the Trustee or the Custodian,  as its agent,  shall promptly
notify the Sponsor  (provided,  however,  that with respect to those documents
described  in  Sections   2.01(b)(iv),   (v)  and  (vii),  the  Trustee's  and
Custodian's  obligations shall extend only to the documents actually delivered
to the Trustee or the  Custodian  pursuant to such  Sections).  In  accordance
with the Mortgage Loan Purchase  Agreement,  the Sponsor shall correct or cure
any such  defect  within 90 days from the date of notice  from the  Trustee or
the  Custodian,  as its agent,  of the  Material  Defect and if the Sponsor is
unable to cure such defect within such period,  and if such defect  materially
and adversely affects the interests of the  Certificateholders  in the related
Mortgage  Loan, the Trustee shall enforce the Sponsor's  obligation  under the
Mortgage  Loan  Purchase  Agreement to provide a Substitute  Mortgage Loan (if
within two years of the Closing  Date) or purchase  such  Mortgage Loan at the
Repurchase  Price;  provided,  however,  that if such  defect  would cause the
Mortgage  Loan  to  be  other  than  a  "qualified  mortgage"  as  defined  in
Section 860G(a)(3)(A)   of  the   Code   and   Treasury   Regulation   Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9),  without  reliance on the
provisions  of  Treasury   Regulation   Section   1.860G-2(a)(3)  or  Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a
Mortgage  Loan to be treated as a  "qualified  mortgage"  notwithstanding  its
failure  to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
any such cure,  repurchase or substitution  must occur within 90 days from the
date such  breach  was  discovered;  provided,  further,  that if such  defect
relates  solely to the  inability  of the  Sponsor  to  deliver  the  original
Security Instrument or intervening  assignments  thereof, or a certified copy,
because the  originals of such  documents or a certified  copy,  have not been
returned by the applicable jurisdiction,  the Sponsor shall not be required to
purchase such Mortgage Loan, if the Sponsor  delivers such original  documents
or certified  copy promptly upon receipt,  but in no event later than 360 days
after the Closing Date. The foregoing  repurchase  obligation  shall not apply
in the event that the  Sponsor  cannot  deliver  such  original or copy of any
document  submitted for recording to the appropriate  recording  office in the
applicable  jurisdiction  because such  document has not been returned by such
office;  provided that the Sponsor shall instead  deliver a recording  receipt
of such recording  office or, if such receipt is not available,  a certificate
confirming that such documents have been accepted for recording,  and delivery
to the  Trustee or the  Custodian,  as its  agent,  shall be  effected  by the
Sponsor within thirty days of its receipt of the original recorded document.

(c) In the  event  that a  Mortgage  Loan  is  purchased  by  the  Sponsor  in
accordance with Sections  2.02(a) or (b) above, the Sponsor shall remit to the
Servicer the  Repurchase  Price for deposit in the  Custodial  Account and the
Sponsor  shall  provide to the  Trustee  written  notification  detailing  the
components of the Repurchase  Price.  Upon deposit of the Repurchase  Price in
the  Custodial  Account,  the  Depositor  shall  notify  the  Trustee  and the
Custodian,  as agent of the Trustee  (upon receipt of a Request for Release in
the form of Exhibit D  attached  hereto with respect to such  Mortgage  Loan),
shall  release to the Sponsor the related  Mortgage File and the Trustee shall
execute and  deliver  all  instruments  of  transfer  or  assignment,  without
recourse,  representation or warranty,  furnished to it by the Sponsor, as are
necessary  to vest in the  Sponsor  title to and  rights  under  the  Mortgage
Loan.  Such  purchase  shall be deemed to have  occurred  on the date on which
the  Repurchase  Price in  available  funds is  received by the  Trustee.  The
Servicer  shall  amend  the  Mortgage  Loan  Schedule,  which  was  previously
delivered  to it by the  Depositor  in a form agreed to between the  Depositor
and the Servicer,  to reflect such  repurchase and shall  promptly  notify the
Trustee of such  amendment  and the Trustee shall  promptly  notify the Rating
Agencies and the Servicer of such  amendment.  The  obligation  of the Sponsor
to  repurchase  any Mortgage  Loan as to which such a defect in a  constituent
document exists shall be the sole remedy  respecting such defect  available to
the Certificateholders or to the Trustee on their behalf.

Section 2.03 Assignment of Interest in the Mortgage  Loan Purchase  Agreement.
(a) The  Depositor  hereby assigns to the Trustee,  on behalf of Trust for the
benefit of the  Certificateholders  and the  Certificate  Insurer,  all of its
right,  title and  interest  in the  Mortgage  Loan  Purchase  Agreement.  The
obligations  of the Sponsor to  substitute or  repurchase,  as  applicable,  a
Mortgage Loan shall be the Trustee's and the  Certificateholders'  sole remedy
for any breach  thereof.  At the request of the Trustee,  the Depositor  shall
take such actions as may be  necessary  to enforce the above right,  title and
interest on behalf of the Trust and the  Certificateholders  or shall  execute
such  further  documents  as the  Trustee may  reasonably  require in order to
enable the Trustee to carry out such enforcement.

(b) If the  Depositor,  the Servicer or the Trustee  discovers a breach of any
of the  representations and warranties set forth in the Mortgage Loan Purchase
Agreement,  which breach  materially  and  adversely  affects the value of the
interests of  Certificateholders,  the  Certificate  Insurer or the Trustee in
the related Mortgage Loan, the party  discovering the breach shall give prompt
written  notice of the breach to the other  parties.  The  Sponsor,  within 90
days of its  discovery  or receipt  of notice  that such  breach has  occurred
(whichever  occurs  earlier),  shall cure the breach in all material  respects
or, subject to the Mortgage Loan Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  shall  purchase the Mortgage Loan or any property
acquired  with respect  thereto  from the Trust;  provided,  however,  that if
there  is a breach  of any  representation  set  forth  in the  Mortgage  Loan
Purchase Agreement or Section 2.04 of this Agreement,  as applicable,  and the
Mortgage Loan or the related  property  acquired with respect thereto has been
sold, then the Sponsor shall pay, in lieu of the Repurchase  Price, any excess
of the Repurchase Price over the Net Liquidation  Proceeds  received upon such
sale. If the Net Liquidation  Proceeds exceed the Repurchase Price, any excess
shall be paid to the  Sponsor to the extent not  required by law to be paid to
the  borrower.  Any such purchase by the Sponsor shall be made by providing an
amount  equal to the  Repurchase  Price to the  Servicer  for  deposit  in the
Custodial  Account and written  notification  detailing the components of such
Repurchase  Price.  The  Depositor  shall notify the Trustee and submit to the
Trustee  or the  Custodian,  as its  agent,  a Request  for  Release,  and the
Trustee  shall  release,  or the Trustee shall cause the Custodian to release,
to the Sponsor the related  Mortgage  File and the Trustee  shall  execute and
deliver  all  instruments  of transfer or  assignment  furnished  to it by the
Sponsor,  without  recourse,  representation  or warranty as are  necessary to
vest in the  Sponsor  title  to and  rights  under  the  Mortgage  Loan or any
property  acquired  with respect  thereto.  Such  purchase  shall be deemed to
have occurred on the date on which the Repurchase  Price in available funds is
received by the Trustee.  The Trustee  shall amend the Mortgage  Loan Schedule
to reflect such  repurchase and shall promptly  notify the Rating  Agencies of
such  amendment.  Enforcement of the obligation of the Sponsor to purchase (or
substitute a Substitute  Mortgage  Loan for) any Mortgage Loan or any property
acquired  with respect  thereto (or pay the  Repurchase  Price as set forth in
the above  proviso) as to which a breach has occurred and is continuing  shall
constitute  the  sole  remedy   respecting   such  breach   available  to  the
Certificateholders or the Trustee on their behalf.

Section 2.04 Substitution of Mortgage Loans.  Notwithstanding  anything to the
contrary in this Agreement,  in lieu of purchasing a Mortgage Loan pursuant to
the  Mortgage  Loan  Purchase  Agreement  or  Sections  2.02  or  2.03 of this
Agreement,  the Sponsor may, no later than the date by which such  purchase by
the Sponsor would  otherwise be required,  tender to the Trustee (on behalf of
the Trust) a Substitute  Mortgage  Loan  accompanied  by a  certificate  of an
authorized officer of the Sponsor that such Substitute  Mortgage Loan conforms
to the requirements set forth in the definition of "Substitute  Mortgage Loan"
in the Mortgage  Loan Purchase  Agreement or this  Agreement,  as  applicable;
provided,  however,  that substitution  pursuant to the Mortgage Loan Purchase
Agreement  or  Section 2.04  of  this  Agreement,  as  applicable,  in lieu of
purchase shall not be permitted  after the  termination of the two-year period
beginning  on the Startup  Day;  provided,  further,  that if the breach would
cause the Mortgage Loan to be other than a "qualified  mortgage" as defined in
Section 860G(a)(3)(A)   of  the   Code   and   Treasury   Regulation   Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9),  without  reliance on the
provisions  of  Treasury   Regulation   Section   1.860G-2(a)(3)  or  Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a
Mortgage  Loan to be treated as a  "qualified  mortgage"  notwithstanding  its
failure  to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
any such  cure or  substitution  must  occur  within 90 days from the date the
breach was  discovered.  The  Trustee or the  Custodian,  as its agent,  shall
examine the Mortgage File for any  Substitute  Mortgage Loan in the manner set
forth in  Section 2.02(a)  and the  Trustee  or the  Custodian,  as its agent,
shall  notify  the  Sponsor,  in  writing,  within  five  Business  Days after
receipt,  whether or not the  documents  relating to the  Substitute  Mortgage
Loan  satisfy the  requirements  of the fourth  sentence  of Section  2.02(a).
Within two Business  Days after such  notification,  the Sponsor shall provide
to the Trustee for deposit in the Distribution  Account the amount, if any, by
which the Outstanding  Principal  Balance as of the next preceding Due Date of
the Mortgage Loan for which  substitution  is being made,  after giving effect
to  the  Scheduled  Principal  due  on  such  date,  exceeds  the  Outstanding
Principal  Balance  as of such date of the  Substitute  Mortgage  Loan,  after
giving effect to Scheduled  Principal due on such date,  which amount shall be
treated for the  purposes of this  Agreement  as if it were the payment by the
Sponsor of the  Repurchase  Price for the  purchase of a Mortgage  Loan by the
Sponsor.  After such  notification  to the  Sponsor  and,  if any such  excess
exists,  upon  receipt  of  such  deposit,   the  Trustee  shall  accept  such
Substitute  Mortgage  Loan which shall  thereafter  be deemed to be a Mortgage
Loan hereunder.  In the event of such a substitution,  accrued interest on the
Substitute  Mortgage Loan for the month in which the  substitution  occurs and
any  Principal  Prepayments  made  thereon  during  such  month  shall  be the
property  of the  Trust  Fund  and  accrued  interest  for  such  month on the
Mortgage  Loan  for  which  the   substitution   is  made  and  any  Principal
Prepayments  made  thereon  during  such month  shall be the  property  of the
Sponsor.  The  Scheduled  Principal on a Substitute  Mortgage  Loan due on the
Due Date in the month of  substitution  shall be the  property  of the Sponsor
and the Scheduled  Principal on the Mortgage  Loan for which the  substitution
is made due on such Due Date shall be the  property  of the Trust  Fund.  Upon
acceptance  of the  Substitute  Mortgage  Loan (and delivery to the Trustee or
the  Custodian  as agent of the  Trustee,  as  applicable,  of a  Request  for
Release for such Mortgage  Loan),  the Trustee or the Custodian,  as agent for
the Trustee,  shall  release to the Sponsor the related  Mortgage File related
to  any  Mortgage  Loan  released  pursuant  to  the  Mortgage  Loan  Purchase
Agreement or Section 2.04 of this Agreement, as applicable,  and shall execute
and deliver all  instruments  of transfer  or  assignment,  without  recourse,
representation  or warranty in form as provided to it as are necessary to vest
in the Sponsor title to and rights under any Mortgage  Loan released  pursuant
to the Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as
applicable.   The  Sponsor  shall   deliver  the  documents   related  to  the
Substitute  Mortgage  Loan in accordance  with the  provisions of the Mortgage
Loan Purchase Agreement or Sections 2.01(b) and 2.02(b) of this Agreement,  as
applicable,  with the  date of  acceptance  of the  Substitute  Mortgage  Loan
deemed to be the Closing  Date for  purposes of the time  periods set forth in
those Sections.  The  representations and warranties set forth in the Mortgage
Loan Purchase  Agreement shall be deemed to have been made by the Sponsor with
respect to each Substitute  Mortgage Loan as of the date of acceptance of such
Mortgage  Loan by the  Trustee (on behalf of the Trust).  The  Servicer  shall
amend the  Mortgage  Loan  Schedule  to reflect  such  substitution  and shall
provide a copy of such amended  Mortgage  Loan  Schedule to the  Trustee,  who
shall then deliver such amended Mortgage Loan Schedule to the Rating Agencies.

Section 2.05 Issuance of Certificates.

(a) The Trustee  acknowledges the assignment to it (on behalf of the Trust) of
the  Mortgage  Loans  and the other  assets  comprising  the  Trust  Fund and,
concurrently  therewith,  has signed,  and  countersigned and delivered to the
Depositor,   in   exchange   therefor,   Certificates   in   such   authorized
denominations   representing  such  Fractional   Undivided  Interests  as  the
Depositor  has  requested.  The Trustee  agrees that it will hold the Mortgage
Loans  and such  other  assets  as may from  time to time be  delivered  to it
segregated  on the  books of the  Trustee  in  trust  for the  benefit  of the
Certificateholders.

(b) The Depositor,  concurrently with the execution and delivery hereof,  does
hereby  transfer,  assign,  set  over  and  otherwise  convey  in trust to the
Trustee  without  recourse all the right,  title and interest of the Depositor
in and to the REMIC I Regular  Interests  and the other assets of REMIC II for
the  benefit of the  holders of the REMIC II  Interests,  the REMIC II Regular
Interests  and the other assets of REMIC III for the benefit of the holders of
the REMIC III Interests,  the REMIC III Regular Interests and the other assets
of REMIC IV for the  benefit  of the  holders  of the REMIC IV  Interests  and
REMIC IV Regular  Interests  B-IO-I and B-IO-P and the other assets of REMIC V
for  the  benefit  of the  holders  of the  REMIC  V  Interests.  The  Trustee
acknowledges  receipt of such  Uncertficated  Regular Interests and such other
assets  and  declares  that it holds  and will  hold the same in trust for the
exclusive use and benefit of the holders of the REMIC II Interests,  REMIC III
Interests, REMIC IV Interests and REMIC V Interests, as applicable.

Section 2.06 Representations  and Warranties  Concerning  the  Depositor.  The
Depositor  hereby  represents  and warrants to the Servicer,  the  Certificate
Insurer and the Trustee as follows:

(a) the Depositor (a) is a corporation  duly organized,  validly  existing and
in good standing  under the laws of the State of Delaware and (b) is qualified
and  in  good  standing  as a  foreign  corporation  to do  business  in  each
jurisdiction where such  qualification is necessary,  except where the failure
so to qualify  would not  reasonably  be expected  to have a material  adverse
effect  on  the  Depositor's   business  as  presently  conducted  or  on  the
Depositor's  ability  to enter  into  this  Agreement  and to  consummate  the
transactions contemplated hereby;

(b) the Depositor has full  corporate  power to own its property,  to carry on
its  business  as  presently  conducted  and to  enter  into and  perform  its
obligations under this Agreement;

(c) the execution and delivery by the  Depositor of this  Agreement  have been
duly  authorized  by  all  necessary  corporate  action  on  the  part  of the
Depositor;  and neither the execution and delivery of this Agreement,  nor the
consummation of the transactions herein contemplated,  nor compliance with the
provisions hereof,  will conflict with or result in a breach of, or constitute
a  default  under,  any  of the  provisions  of any  law,  governmental  rule,
regulation,  judgment,  decree  or  order  binding  on  the  Depositor  or its
properties  or the  articles  of  incorporation  or by-laws of the  Depositor,
except those  conflicts,  breaches or defaults  which would not  reasonably be
expected  to have a  material  adverse  effect on the  Depositor's  ability to
enter into this  Agreement and to  consummate  the  transactions  contemplated
hereby;

(d) the  execution,   delivery  and  performance  by  the  Depositor  of  this
Agreement and the consummation of the transactions  contemplated hereby do not
require the consent or approval of, the giving of notice to, the  registration
with,  or the taking of any other action in respect of, any state,  federal or
other  governmental  authority or agency,  except those  consents,  approvals,
notices,  registrations or other actions as have already been obtained,  given
or made;

(e) this  Agreement has been duly executed and delivered by the Depositor and,
assuming  due  authorization,  execution  and  delivery  by the other  parties
hereto,   constitutes  a  valid  and  binding   obligation  of  the  Depositor
enforceable  against it in  accordance  with its terms  (subject to applicable
bankruptcy  and   insolvency   laws  and  other  similar  laws  affecting  the
enforcement of the rights of creditors generally);

(f) there are no actions,  suits or  proceedings  pending or, to the knowledge
of the Depositor,  threatened  against the Depositor,  before or by any court,
administrative  agency,  arbitrator or governmental  body (i) with  respect to
any of the  transactions  contemplated by this Agreement or (ii) with  respect
to any other matter which in the judgment of the Depositor  will be determined
adversely to the Depositor  and will if determined  adversely to the Depositor
materially  and adversely  affect the  Depositor's  ability to enter into this
Agreement or perform its obligations  under this Agreement;  and the Depositor
is not in  default  with  respect  to any order of any  court,  administrative
agency,  arbitrator or  governmental  body so as to  materially  and adversely
affect the transactions contemplated by this Agreement; and

(g) immediately  prior to the  transfer  and  assignment  to the  Trust,  each
Mortgage  Note and each  Mortgage were not subject to an assignment or pledge,
and the  Depositor  had good and  marketable  title to and was the sole  owner
thereof  and had full right to  transfer  and sell such  Mortgage  Loan to the
Trustee  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,
claim or security interest.

      Section 2.07.     Reserved.

      Section 2.08.     Purposes and Powers of the Trust.

      The purpose of the common law trust, as created hereunder,  is to engage
in the following activities:

      (a)   acquire and hold the  Mortgage  Loans and the other  assets of the
Trust Fund and the proceeds therefrom;

      (b)   to issue the  Certificates  sold to the  Depositor in exchange for
the Mortgage Loans;

      (c)   to make payments on the Certificates;

      (d)   to engage in those  activities  that are  necessary,  suitable  or
convenient to accomplish the foregoing or are incidental  thereto or connected
therewith; and

      (e)   subject  to  compliance  with  this  Agreement,  to engage in such
other  activities as may be required in connection  with  conservation  of the
Trust Fund and the making of distributions to the Certificateholders.

      The Trust is hereby  authorized to engage in the  foregoing  activities.
The Trustee shall not cause the Trust to engage in any activity  other than in
connection  with the  foregoing or other than as required or authorized by the
terms  of this  Agreement  while  any  Certificate  is  outstanding,  and this
Section   2.08   may   not   be   amended,   without   the   consent   of  the
Certificateholders  evidencing  51% or more of the aggregate  voting rights of
the Certificates.


                                ARTICLE III
                Administration and Servicing of Mortgage Loans

Section 3.01 Servicer  to Act as  Servicer.  The  Servicer  shall  service and
administer  the Mortgage  Loans in  accordance  with this  Agreement  and with
Accepted Servicing  Practices and shall have full power and authority,  acting
alone,  to do or cause to be done any and all things in  connection  with such
servicing  and  administration  which  the  Servicer  may  deem  necessary  or
desirable and  consistent  with the terms of this  Agreement and with Accepted
Servicing  Practices  and shall  exercise  the same  care that it  customarily
employs  for  its  own  account.  In  addition,  the  Servicer  shall  furnish
information  regarding the borrower credit files related to such Mortgage Loan
to credit  reporting  agencies in compliance  with the  provisions of the Fair
Credit Reporting Act and the applicable  implementing  regulations.  Except as
set forth in this Agreement,  the Servicer shall service the Mortgage Loans in
accordance with Accepted Servicing  Practices in compliance with the servicing
provisions  of the Fannie Mae Guide,  which  include,  but are not limited to,
provisions  regarding the  liquidation  of Mortgage  Loans,  the collection of
Mortgage Loan  payments,  the payment of taxes,  insurance and other  charges,
the maintenance of hazard insurance with a Qualified Insurer,  the maintenance
of  fidelity  bond  and  errors  and  omissions  insurance,  inspections,  the
restoration  of  Mortgaged  Property,  the  maintenance  of  Primary  Mortgage
Insurance Policies,  insurance claims, and title insurance,  management of REO
Property,  permitted  withdrawals  with respect to REO  Property,  liquidation
reports,  and reports of foreclosures and abandonments of Mortgaged  Property,
the transfer of Mortgaged  Property,  the release of Mortgage Loan  Documents,
annual  statements,  and examination of records and  facilities.  In the event
of any conflict,  inconsistency  or  discrepancy  between any of the servicing
provisions  of this  Agreement  and  any of the  servicing  provisions  of the
Fannie Mae Guide,  the  provisions  of this  Agreement  shall  control  and be
binding upon the Depositor and the Servicer.

       In  instances  in which a Mortgage  Loan is in default or if default is
reasonably  foreseeable,  the Servicer may engage,  either directly or through
Subservicers,  in a  wide  variety  of  loss  mitigation  practices  including
waivers, modifications,  payment forbearances,  partial forgiveness,  entering
into repayment schedule arrangements,  and capitalization of arrearages rather
than proceeding with  foreclosure or  repossession,  if applicable.  In making
that determination,  the estimated Realized Loss that might result if the loan
were  liquidated  would be taken into  account.  In addition,  if the Mortgage
Loan is not in  default  or if  default  is not  reasonably  foreseeable,  the
Servicer  may modify the  Mortgage  Loan only to the extent set forth  herein;
provided that,  such  modification  will not result in the imposition of taxes
on any REMIC or otherwise  adversely affect the REMIC status of the trust. Any
modified  Mortgage  Loan  may  remain  in the  Trust,  and  the  reduction  in
collections  resulting from a modification may result in reduced distributions
of interest or principal on, or may extend the final  maturity of, one or more
Classes of Certificates.

       The Servicer  shall  provide to each  Mortgagor of a Mortgage  Loan all
payment  options  listed in the related  Mortgage  Note that are  available to
such Mortgagor with respect to such payment,  notwithstanding any provision in
the related  Mortgage Note that  explicitly  states or implies that  providing
such options is optional for the servicer of such  Mortgage  Loan or the owner
or holder of the related Mortgage Note.

      Notwithstanding  the  foregoing,  the  Servicer  shall  not  permit  any
modification  with respect to any Mortgage  Loan that would both  constitute a
sale or exchange of such Mortgage Loan within the meaning of  Section 1001  of
the  Code  and  any  proposed,  temporary  or  final  regulations  promulgated
thereunder (other than in connection with a proposed  conveyance or assumption
of such Mortgage  Loan that is treated as a Principal  Prepayment in Full) and
cause any REMIC  formed  under  this  Agreement  to fail to qualify as a REMIC
under the Code.  Upon  request,  the Trustee  shall  furnish the Servicer with
any powers of attorney,  in substantially  the form attached hereto as Exhibit
I, and other  documents in form as provided to it necessary or  appropriate to
enable the Servicer to service and administer  the related  Mortgage Loans and
REO Property.

      The Trustee shall  provide  access to the records and  documentation  in
possession  of the  Trustee  regarding  the  related  Mortgage  Loans  and REO
Property and the servicing  thereof to the  Certificateholders,  the FDIC, and
the  supervisory  agents and examiners of the FDIC, such access being afforded
only upon  reasonable  prior written  request and during normal business hours
at the  office of the  Trustee;  provided,  however,  that,  unless  otherwise
required by law, the Trustee  shall not be required to provide  access to such
records and  documentation  if the  provision  thereof would violate the legal
right to privacy of any  Mortgagor.  The Trustee  shall allow  representatives
of the above  entities to photocopy any of the records and  documentation  and
shall  provide  equipment  for  that  purpose  at a  charge  that  covers  the
Trustee's actual costs.

      The  Trustee  shall  execute  and  deliver  to the  Servicer  any  court
pleadings,  requests for  trustee's  sale or other  documents  prepared by the
Servicer as necessary or desirable to (i) the  foreclosure  or trustee's  sale
with respect to a Mortgaged Property;  (ii) any legal action brought to obtain
judgment  against any Mortgagor on the Mortgage  Note or Security  Instrument;
(iii) obtain a deficiency judgment against the Mortgagor;  or (iv) enforce any
other rights or remedies provided by the Mortgage Note or Security  Instrument
or otherwise available at law or equity.

      The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the
enforceability  thereof  shall have been  limited by  bankruptcy,  insolvency,
moratorium,  receivership and other similar laws relating to creditors' rights
generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or
federal  agency  has  threatened  legal  action if the  prepayment  penalty is
enforced,  (iii) the mortgage debt has been  accelerated in connection  with a
foreclosure or other  involuntary  payment or (iv) such waiver is standard and
customary in servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default and would, in the reasonable  judgment of the
Servicer,  maximize  recovery of total proceeds  taking into account the value
of such  Prepayment  Charge and the related  Mortgage  Loan.  If a  Prepayment
Charge is waived,  but does not meet the standards  described above,  then the
Servicer is required  to pay the amount of such  waived  Prepayment  Charge by
remitting  such amount to the Depositor by the  Distribution  Account  Deposit
Date.

Section 3.02 REMIC-Related  Covenants.  For as  long as  each  2006-AR2  REMIC
shall  exist,  the  Trustee  shall  act  in  accordance   herewith  to  assure
continuing  treatment of such 2006-AR2 REMIC as a REMIC, and the Trustee shall
comply with any  directions  of the  Depositor  or the Servicer to assure such
continuing  treatment.  In  particular,  the  Trustee  shall  not (a)  sell or
permit  the  sale  of all or any  portion  of  the  Mortgage  Loans  or of any
investment  of  deposits  in an Account  unless  such sale is as a result of a
repurchase  of the Mortgage  Loans  pursuant to this  Agreement or the Trustee
has received a REMIC Opinion  addressed to the Trustee prepared at the expense
of the Trust Fund; and (b) other than with respect to a substitution  pursuant
to the Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as
applicable,  accept any  contribution  to any 2006-AR2 REMIC after the Startup
Day without receipt of a REMIC Opinion addressed to the Trustee.

Section 3.03 Monitoring of  Subservicers.  (a) The  Servicer shall perform all
of its  servicing  responsibilities  hereunder or may cause a  subservicer  to
perform any such servicing  responsibilities on its behalf, but the use by the
Servicer  of a  subservicer  shall not release  the  Servicer  from any of its
obligations  hereunder and the Servicer shall remain responsible hereunder for
all acts  and  omissions  of each  subservicer  as  fully as if such  acts and
omissions were those of the Servicer.  Any such  subservicer  must be a Fannie
Mae  approved  seller/servicer  or  a  Freddie  Mac  seller/servicer  in  good
standing  and no event shall have  occurred,  including  but not limited to, a
change in  insurance  coverage,  which would make it unable to comply with the
eligibility   requirements   for   lenders   imposed  by  Fannie  Mae  or  for
seller/servicers  by Freddie  Mac,  or which  would  require  notification  to
Fannie Mae or Freddie  Mac.  The  Servicer  shall pay all fees and expenses of
each subservicer from its own funds, and a subservicer's  fee shall not exceed
the Servicing Fee.

            (b)   At the cost and expense of the  Servicer,  without any right
of reimbursement  from the Custodial  Account,  the Servicer shall be entitled
to terminate the rights and  responsibilities of a subservicer and arrange for
any  servicing  responsibilities  to be performed  by a successor  subservicer
meeting the requirements in the preceding paragraph,  provided,  however, that
nothing  contained herein shall be deemed to prevent or prohibit the Servicer,
at the Servicer's option,  from electing to service the related Mortgage Loans
itself.  In the event that the  Servicer's  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 7.07, 8.01 or 10.01, and if
requested to do so by the  Depositor,  the Servicer  shall at its own cost and
expense  terminate  the  rights  and   responsibilities  of  each  subservicer
effective as of the date of  termination  of the Servicer.  The Servicer shall
pay all fees,  expenses  or  penalties  necessary  in order to  terminate  the
rights and  responsibilities of each subservicer from the Servicer's own funds
without reimbursement from the Depositor.

            (c)Notwithstanding   any  of  the  provisions  of  this  Agreement
relating to agreements or arrangements  between the Servicer and a subservicer
or any reference  herein to actions taken through a subservicer  or otherwise,
the Servicer  shall not be relieved of its  obligations  to the  Depositor and
shall be obligated to the same extent and under the same terms and  conditions
as if it alone were  servicing  and  administering  the  Mortgage  Loans.  The
Servicer shall be entitled to enter into an agreement  with a subservicer  for
indemnification  of the Servicer by the subservicer  and nothing  contained in
this Agreement shall be deemed to limit or modify such indemnification.

            (d)Any  subservicing  agreement  and  any  other  transactions  or
services  relating to the  Mortgage  Loans  involving a  subservicer  shall be
deemed to be between such  subservicer and Servicer  alone,  and the Depositor
shall  have  no  obligations,  duties  or  liabilities  with  respect  to such
Subservicer  including  no  obligation,  duty or liability of Depositor to pay
such  subservicer's  fees and  expenses.  For  purposes of  distributions  and
advances by the Servicer  pursuant to this  Agreement,  the Servicer  shall be
deemed to have received a payment on a Mortgage  Loan when a  subservicer  has
received such payment.

Section 3.04 Fidelity  Bond. The Servicer,  at its expense,  shall maintain in
effect a blanket fidelity bond and an errors and omissions  insurance  policy,
affording  coverage  with respect to all  directors,  officers,  employees and
other  Persons  acting on the  Servicer's  behalf,  and  covering  errors  and
omissions in the  performance of the  Servicer's  obligations  hereunder.  The
errors and omissions  insurance  policy and the fidelity bond shall be in such
form and amount generally acceptable for entities serving as servicers.

Section 3.05 Power  to  Act;  Procedures.   The  Servicer  shall  service  the
Mortgage Loans and shall have full power and  authority,  subject to the REMIC
Provisions  and the  provisions of Article X hereof,  to do any and all things
that it may deem  necessary or desirable in connection  with the servicing and
administration  of the Mortgage Loans,  including but not limited to the power
and authority (i) to execute and deliver, on behalf of the  Certificateholders
and the  Trustee,  customary  consents  or waivers and other  instruments  and
documents,  (ii) to  consent  to  transfers  of  any  Mortgaged  Property  and
assumptions of the Mortgage Notes and related Mortgages,  (iii) to collect any
Insurance   Proceeds  and  Liquidation   Proceeds,   and  (iv)  to  effectuate
foreclosure  or other  conversion of the  ownership of the Mortgaged  Property
securing any Mortgage  Loan, in each case, in accordance  with the  provisions
of this Agreement, as applicable;  provided,  however, that the Servicer shall
not (and consistent  with its  responsibilities  under 3.03,  shall not permit
any subservicer  to) knowingly or  intentionally  take any action,  or fail to
take (or fail to cause to be taken) any action  reasonably  within its control
and the scope of duties more  specifically  set forth herein,  that, under the
REMIC  Provisions,  if taken or not taken, as the case may be, would cause any
2006-AR2  REMIC to fail to qualify as a REMIC or result in the imposition of a
tax upon the Trust Fund  (including  but not limited to the tax on  prohibited
transactions  as  defined  in  Section 860F(a)(2)  of the  Code and the tax on
contributions to a REMIC set forth in  Section 860G(d) of the Code) unless the
Servicer  has  received  an Opinion of Counsel  (but not at the expense of the
Servicer)  to the  effect  that the  contemplated  action  would not cause any
2006-AR2  REMIC to fail to qualify as a REMIC or result in the imposition of a
tax upon any 2006-AR2  REMIC.  The Trustee shall  furnish the  Servicer,  upon
written  request  from a  Servicing  Officer,  with  any  powers  of  attorney
empowering the Servicer to execute and deliver  instruments of satisfaction or
cancellation,  or of partial or full  release or  discharge,  and to foreclose
upon or otherwise liquidate Mortgaged  Property,  and to appeal,  prosecute or
defend in any court  action  relating to the Mortgage  Loans or the  Mortgaged
Property,  in accordance  with this  Agreement,  and the Trustee shall execute
and deliver such other documents,  as the Servicer may request,  to enable the
Servicer  to  service  and  administer  the  Mortgage  Loans and carry out its
duties  hereunder,   in  each  case  in  accordance  with  Accepted  Servicing
Practices  (and the  Trustee  shall have no  liability  for misuse of any such
powers of attorney by the  Servicer).  If the Servicer or the Trustee has been
advised  that it is likely that the laws of the state in which action is to be
taken  prohibit  such  action if taken in the name of the  Trustee or that the
Trustee would be adversely  affected under the "doing business" or tax laws of
such state if such action is taken in its name,  the Servicer  shall join with
the  Trustee in the  appointment  of a  co-trustee  pursuant  to  Section 9.11
hereof. In the performance of its duties  hereunder,  the Servicer shall be an
independent  contractor and shall not,  except in those  instances where it is
taking  action  in the name of the  Trustee,  be deemed to be the agent of the
Trustee.

Section 3.06 Due-on-Sale Clauses; Assumption Agreements.

(a) When any  Mortgaged  Property is conveyed by a Mortgagor,  the Servicer or
subservicer, to the extent it has knowledge of such conveyance,  shall enforce
any  due-on-sale  clause  contained in any Mortgage  Note or Mortgage,  to the
extent permitted under applicable law and governmental  regulations,  but only
to the extent that such  enforcement  will not adversely  affect or jeopardize
coverage under any Primary  Mortgage  Insurance  Policy.  Notwithstanding  the
foregoing,  the Servicer is not required to exercise  such rights with respect
to a Mortgage  Loan if the Person to whom the related  Mortgaged  Property has
been  conveyed  or  is  proposed  to  be  conveyed  satisfies  the  terms  and
conditions  contained in the Mortgage  Note and Mortgage  related  thereto and
the  consent of the  Mortgagee  under such  Mortgage  Note or  Mortgage is not
otherwise so required  under such  Mortgage Note or Mortgage as a condition to
such  transfer.  In the event  that the  Servicer  is  prohibited  by law from
enforcing  any such  due-on-sale  clause,  or if  coverage  under any  Primary
Mortgage  Insurance Policy would be adversely  affected,  or if nonenforcement
is  otherwise  permitted  hereunder,  the Servicer is  authorized,  subject to
Section 3.06(b),  to  take  or  enter  into  an  assumption  and  modification
agreement  from or with the person to whom such  property has been or is about
to be  conveyed,  pursuant  to which  such  person  becomes  liable  under the
Mortgage Note and,  unless  prohibited by applicable  state law, the Mortgagor
remains liable  thereon,  provided that the Mortgage Loan shall continue to be
covered  (if so covered  before the  Servicer  enters such  agreement)  by the
applicable  Primary  Mortgage  Insurance  Policy.  The  Servicer,  subject  to
Section 3.06(b),  is also  authorized  with the prior approval of the insurers
under any Primary  Mortgage  Insurance  Policy to enter into a substitution of
liability  agreement  with  such  Person,   pursuant  to  which  the  original
Mortgagor  is  released  from  liability  and such  Person is  substituted  as
Mortgagor  and becomes  liable under the Mortgage  Note.  Notwithstanding  the
foregoing,  the  Servicer  shall  not be deemed to be in  default  under  this
Section by reason of any transfer or assumption which the Servicer  reasonably
believes it is restricted by law from preventing, for any reason whatsoever.

(b) Subject to the Servicer's  duty to enforce any  due-on-sale  clause to the
extent  set  forth  in  Section 3.06(a),  in any  case in  which  a  Mortgaged
Property is to be conveyed to a Person by a  Mortgagor,  and such Person is to
enter into an  assumption  or  modification  agreement  or  supplement  to the
Mortgage Note or Mortgage which  requires the signature of the Trustee,  or if
an  instrument  of release  signed by the  Trustee is required  releasing  the
Mortgagor  from  liability on the Mortgage  Loan,  the Servicer is authorized,
subject to the  requirements  of the sentence next  following,  to execute and
deliver,  on behalf of the Trustee,  the assumption  agreement with the Person
to whom  the  Mortgaged  Property  is to be  conveyed  and  such  modification
agreement or supplement to the Mortgage Note or Mortgage or other  instruments
as are  reasonable or necessary to carry out the terms of the Mortgage Note or
Mortgage  or  otherwise  to  comply  with  any   applicable   laws   regarding
assumptions  or the  transfer  of  the  Mortgaged  Property  to  such  Person;
provided,  however,  that in connection with any such assumption,  no material
term  of the  Mortgage  Note  may be  changed.  Upon  receipt  of  appropriate
instructions  from the Servicer in accordance with the foregoing,  the Trustee
shall execute any necessary  instruments  for such  assumption or substitution
of  liability  delivered  to it by the  Servicer and as directed in writing by
the  Servicer.  Upon the  closing  of the  transactions  contemplated  by such
documents,  the Servicer  shall cause the originals or true and correct copies
of the  assumption  agreement,  the release (if any), or the  modification  or
supplement  to the Mortgage Note or Mortgage to be delivered to the Trustee or
the  Custodian and  deposited  with the Mortgage File for such Mortgage  Loan.
Any fee  collected by the Servicer or such  related  subservicer  for entering
into an assumption or substitution of liability  agreement will be retained by
the Servicer or such subservicer as additional servicing compensation.

Section 3.07 Release  of  Mortgage  Files.  (a) Upon  becoming  aware  of  the
payment in full of any  Mortgage  Loan,  or the  receipt by the  Servicer of a
notification  that payment in full has been escrowed in a manner customary for
such  purposes  for  payment to  Certificateholders  on the next  Distribution
Date,  the  Servicer  will,  (or if the Servicer  does not, the Trustee  may),
promptly furnish to the Custodian,  on behalf of the Trustee,  two copies of a
certification  substantially  in the  form of  Exhibit D  hereto  signed  by a
Servicing Officer or in a mutually agreeable  electronic format which will, in
lieu of a signature on its face,  originate  from a Servicing  Officer  (which
certification  shall  include  a  statement  to the  effect  that all  amounts
received in connection  with such payment that are required to be deposited in
the  Custodial  Account  maintained by the Servicer  pursuant to  Section 4.01
have been or will be so deposited)  and shall request that the  Custodian,  on
behalf of the  Trustee,  deliver to the Servicer  the related  Mortgage  File.
Upon receipt of such  certification and request,  the Custodian,  on behalf of
the Trustee,  shall promptly release the related Mortgage File to the Servicer
and the  Trustee  and  Custodian  shall  have no further  responsibility  with
regard to such Mortgage  File.  Upon any such payment in full, the Servicer is
authorized,  to give,  as agent for the Trustee,  as the  mortgagee  under the
Mortgage that secured the Mortgage  Loan, an  instrument of  satisfaction  (or
assignment of mortgage  without  recourse)  regarding  the Mortgaged  Property
subject to the Mortgage,  which  instrument of satisfaction or assignment,  as
the case may be, shall be delivered to the Person or Persons  entitled thereto
against receipt therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection  with such  instrument of  satisfaction or
assignment, as the case may be, shall be chargeable to the Custodial Account.

      In the event the  Servicer  satisfies  or  releases a  Mortgage  without
having obtained  payment in full of the  indebtedness  secured by the Mortgage
or should it  otherwise  prejudice  any  right the  Certificateholders  or the
Depositor  may have under the Mortgage  Loan  Documents,  the  Servicer,  upon
written  demand by the  Depositor  or the  Trustee,  shall  remit  within  one
Business Day the then  outstanding  principal  balance of the related Mortgage
Loan by deposit thereof in the Custodial Account.

(b) From time to time and as  appropriate  for the servicing or foreclosure of
any  Mortgage  Loan,  the Trustee  shall  execute  such  documents as shall be
prepared and  furnished  to the Trustee by the Servicer (in a form  reasonably
acceptable  to the Trustee) and as are  necessary  to the  prosecution  of any
such  proceedings.  The Custodian,  on behalf of the Trustee,  shall, upon the
request of the  Servicer,  and  delivery  to the  Custodian,  on behalf of the
Trustee,  of two copies of a request for release signed by a Servicing Officer
substantially in the form of Exhibit D (or in a mutually agreeable  electronic
format  which  will,  in lieu of a  signature  on its face,  originate  from a
Servicing  Officer),  release the related Mortgage File held in its possession
or control to the Servicer.  Such trust  receipt  shall  obligate the Servicer
to return the Mortgage  File to the  Custodian on behalf of the Trustee,  when
the need  therefor by the Servicer no longer  exists  unless the Mortgage Loan
shall be  liquidated,  in which  case,  upon  receipt  of a  certificate  of a
Servicing  Officer similar to that  hereinabove  specified,  the Mortgage File
shall be  released  by the  Custodian,  on  behalf  of the  Trustee  or to the
Servicer.

Section 3.08 Documents,  Records  and Funds in  Possession  of Servicer To Be
Held for Trustee.

(a) The Servicer  shall  transmit to the Trustee or Custodian  such  documents
and  instruments  coming into the possession of the Servicer from time to time
as are  required  by the terms  hereof,  to be  delivered  to the  Trustee  or
Custodian.  Any funds  received  by the  Servicer  in respect of any  Mortgage
Loan or which otherwise are collected by the Servicer as Liquidation  Proceeds
or Insurance  Proceeds in respect of any  Mortgage  Loan shall be held for the
benefit of the Trustee and the  Certificateholders  subject to the  Servicer's
right to retain or withdraw from the  Custodial  Account the Servicing Fee and
other  amounts as provided  in this  Agreement.  The  Servicer  shall  provide
access to information  and  documentation  regarding the Mortgage Loans to the
Trustee,  its agents and accountants at any time upon  reasonable  request and
during normal business hours, and to  Certificateholders  that are savings and
loan  associations,  banks  or  insurance  companies,  the  Office  of  Thrift
Supervision,  the FDIC and the supervisory agents and examiners of such Office
and  Corporation  or  examiners  of any  other  federal  or state  banking  or
insurance  regulatory  authority if so required by applicable  regulations  of
the Office of Thrift  Supervision or other regulatory  authority,  such access
to be afforded without charge but only upon reasonable  request in writing and
during  normal  business  hours at the offices of the Servicer  designated  by
it. In fulfilling  such a request the Servicer  shall not be  responsible  for
determining the sufficiency of such information.

(b) All  Mortgage  Files and funds  collected or held by, or under the control
of,  the  Servicer,  in  respect  of any  Mortgage  Loans,  whether  from  the
collection of principal and interest payments or from Liquidation  Proceeds or
Insurance  Proceeds,  shall be held by the  Servicer  for and on behalf of the
Trustee  and the  Certificateholders  and  shall  be and  remain  the sole and
exclusive property of the Trust;  provided,  however,  that the Servicer shall
be entitled to setoff  against,  and deduct  from,  any such funds any amounts
that are properly due and payable to the Servicer under this Agreement.

Section 3.09 Standard Hazard Insurance and Flood Insurance Policies.

(a) The Servicer  shall cause to be maintained for each Mortgage Loan fire and
hazard insurance with extended  coverage as is customary in the area where the
Mortgaged  Property  is located  in an amount  which is equal to the lesser of
(i) the maximum  insurable  value of the  improvements  securing such Mortgage
Loan or (ii) the  greater  of (a) the  outstanding  principal  balance  of the
Mortgage Loan, and (b) the percentage such that the proceeds  thereof shall be
sufficient  to prevent the  Mortgagor  and/or the  Mortgagee  from  becoming a
co-insurer.  If  the  Mortgaged  Property  is in an  area  identified  in  the
Federal  Register  by the  Federal  Emergency  Management  Agency  as  being a
special  flood  hazard  area  that  has  federally-mandated   flood  insurance
requirements,  the  Servicer  will cause to be  maintained  a flood  insurance
policy  meeting  the  requirements  of the current  guidelines  of the Federal
Insurance  Administration with a generally acceptable insurance carrier, in an
amount  representing  coverage not less than the least of (i) the  outstanding
principal  balance of the Mortgage Loan,  (ii) the maximum  insurable value of
the  improvements  securing such Mortgage Loan or (iii) the maximum  amount of
insurance which is available under the Flood Disaster  Protection Act of 1973,
as amended.  The Servicer  shall also maintain on the REO  Property,  fire and
hazard  insurance with extended  coverage in an amount which is at least equal
to the maximum  insurable value of the  improvements  which are a part of such
property,  liability insurance and, to the extent required and available under
the Flood Disaster  Protection Act of 1973, as amended,  flood insurance in an
amount  as  provided  above.  It  is  understood  and  agreed  that  no  other
additional  insurance  need be required by the  Servicer or the  Mortgagor  or
maintained on property  acquired in respect of the Mortgage Loans,  other than
pursuant to the Fannie Mae Guide or such applicable  state or federal laws and
regulations  as  shall  at any time be in  force  and as  shall  require  such
additional  insurance.  All such  policies  shall be  endorsed  with  standard
mortgagee  clauses with loss payable to the Servicer and its successors and/or
assigns and shall  provide for at least  thirty days prior  written  notice of
any  cancellation,  reduction in the amount or material  change in coverage to
the Servicer.  The Servicer shall not interfere with the  Mortgagor's  freedom
of choice in selecting a insurance carrier or agent,  provided,  however, that
the  Servicer  shall not accept any such  insurance  policies  from  insurance
companies unless such companies  currently  reflect a General Policy Rating in
Best's Key Rating Guide  currently  acceptable  to Fannie Mae and are licensed
to do business  in the state  wherein  the  property  subject to the policy is
located.

(b) If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance
policy with extended  coverage  insuring  against  hazard losses on all of the
Mortgage  Loans,  it  shall  conclusively  be  deemed  to have  satisfied  its
obligations  as set forth in the first sentence of  Section 3.09(a),  it being
understood  and agreed that such policy may contain a  deductible  clause,  in
which case the  Servicer  shall,  in the event that there  shall not have been
maintained  on the  related  Mortgaged  Property a policy  complying  with the
first  sentence  of  Section 3.09(a)  and there  shall  have been a loss which
would have been covered by such policy,  deposit in the Custodial  Account the
amount  not  otherwise  payable  under  the  blanket  policy  because  of such
deductible clause.

(c) Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under
any insurance  policies  (other than amounts to be applied to the  restoration
or repair of the property subject to the related  Mortgage) shall be deposited
into the Custodial  Account,  subject to withdrawal  pursuant to Section 4.02.
Any cost  incurred by the Servicer in  maintaining  any such  insurance if the
Mortgagor  defaults  in its  obligation  to do so shall be added to the amount
owing under the Mortgage  Loan where the terms of the Mortgage Loan so permit;
provided,  however, that the addition of any such cost shall not be taken into
account  for  purposes  of  calculating  the   distributions  to  be  made  to
Certificateholders  and  shall be  recoverable  by the  Servicer  pursuant  to
Section 4.02.

Section 3.10 Presentment  of Claims and  Collection of Proceeds.  The Servicer
shall prepare and present on behalf of the Trustee and the  Certificateholders
all claims under the Insurance  Policies and take such actions  (including the
negotiation,  settlement, compromise or enforcement of the insured's claim) as
shall be  necessary  to realize  recovery  under such  policies.  Any proceeds
disbursed  to the  Servicer in respect of such  policies,  bonds or  contracts
shall be promptly  deposited in the  Custodial  Account upon  receipt,  except
that any amounts  realized that are to be applied to the repair or restoration
of  the  related   Mortgaged   Property  as  a  condition   precedent  to  the
presentation  of claims on the related  Mortgage Loan to the insurer under any
applicable Insurance Policy need not be so deposited (or remitted).

Section 3.11 Maintenance of the Primary Mortgage Insurance Policies.

(a) The  Servicer  shall not take,  or permit  any  subservicer  to take,  any
action that would result in noncoverage under any applicable  Primary Mortgage
Insurance  Policy of any loss which,  but for the  actions of the  Servicer or
such  subservicer,  would have been covered  thereunder.  The  Servicer  shall
cause to be kept in force and  effect (to the extent  that the  Mortgage  Loan
requires  the  Mortgagor  to  maintain  such   insurance),   primary  mortgage
insurance  applicable to each Mortgage Loan in accordance  with the provisions
of  this  Agreement.  The  Servicer  shall  not,  and  shall  not  permit  any
subservicer to, cancel or refuse to renew any such Primary Mortgage  Insurance
Policy that is in effect at the date of the initial  issuance of the  Mortgage
Note and is required to be kept in force  hereunder  except in accordance with
the  provisions  of  this  Agreement.  Any  such  primary  mortgage  insurance
policies shall be issued by a Qualified Insurer.

(b) The Servicer agrees to present,  or to cause each  subservicer to present,
on behalf of the  Trustee  and the  Certificateholders,  claims to the insurer
under any Primary  Mortgage  Insurance  Policies and, in this regard,  to take
such  reasonable  action as shall be  necessary to permit  recovery  under any
Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage Loans.
Pursuant to  Section 4.01,  any amounts  collected by the  Servicer  under any
Primary  Mortgage  Insurance  Policies  shall be  deposited  in the  Custodial
Account, subject to withdrawal pursuant to Section 4.02.

Section 3.12 Trustee to Retain Possession of Certain  Insurance  Policies and
Documents.

      The  Trustee (or the  Custodian,  as  directed  by the  Trustee),  shall
retain  possession  and custody of the originals (to the extent  available) of
any Primary  Mortgage  Insurance  Policies,  or  certificate  of  insurance if
applicable,  and any  certificates  of renewal as to the  foregoing  as may be
issued  from  time to time  as  contemplated  by  this  Agreement.  Until  all
amounts  distributable in respect of the Certificates have been distributed in
full and the Servicer  otherwise  has  fulfilled  its  obligations  under this
Agreement,  the Trustee (or its Custodian, if any, as directed by the Trustee)
shall also retain  possession  and custody of each Mortgage File in accordance
with and subject to the terms and conditions of this  Agreement.  The Servicer
shall  promptly  deliver  or  cause to be  delivered  to the  Trustee  (or the
Custodian,  as directed by the Trustee), upon the execution or receipt thereof
the originals of any Primary Mortgage Insurance Policies,  any certificates of
renewal,  and such other documents or instruments that constitute  portions of
the Mortgage  File that come into the  possession of the Servicer from time to
time.

Section 3.13 Realization  Upon Defaulted  Mortgage  Loans.  The Servicer shall
use its reasonable  efforts,  consistent with the procedures that the Servicer
would use in servicing  loans for its own account and the  requirements of the
Fannie Mae Guide,  to  foreclose  upon or  otherwise  comparably  convert  the
ownership of Mortgaged  Properties securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can
be made for  collection  of delinquent  payments  pursuant to Section 4.01. In
determining  the  delinquency  status of any Mortgage  Loan, the Servicer will
use  Delinquency  Recognition  Policies as  described  to and  approved by the
Depositor,  and shall revise these policies as requested by the Depositor from
time to time. The Servicer  shall use its  reasonable  efforts to realize upon
defaulted  Mortgage  Loans in such  manner as will  maximize  the  receipt  of
principal  and interest by the  Depositor,  taking into  account,  among other
things,  the timing of  foreclosure  proceedings.  The foregoing is subject to
the  provisions  that,  in any case in which  Mortgaged  Property  shall  have
suffered  damage,  the Servicer  shall not be required to expend its own funds
toward the  restoration  of such  property  unless it shall  determine  in its
discretion   (i)  that  such   restoration   will  increase  the  proceeds  of
liquidation of the related Mortgage Loan to the Depositor after  reimbursement
to itself for such  expenses,  and (ii) that such expenses will be recoverable
by the Servicer through  Insurance  Proceeds or Liquidation  Proceeds from the
related  Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer
shall be  responsible  for all costs and  expenses  incurred by it in any such
proceedings  or  functions as advances;  provided,  however,  that it shall be
entitled   to   reimbursement   therefor   as   provided   in  Section   4.02.
Notwithstanding  anything to the contrary contained herein, in connection with
a foreclosure  or acceptance  of a deed in lieu of  foreclosure,  in the event
the Servicer  has  reasonable  cause to believe  that a Mortgaged  Property is
contaminated  by hazardous or toxic  substances  or wastes,  or if the Trustee
otherwise  requests an  environmental  inspection or review of such  Mortgaged
Property,  such an  inspection  or review is to be  conducted  by a  qualified
inspector.  Upon  completion of the  inspection,  the Servicer  shall promptly
provide  the  Depositor  and  the  Trustee  with  a  written   report  of  the
environmental inspection.

Section 3.14 Compensation  for the Servicer.  The Servicer will be entitled to
the  Servicing  Fee and all income and gain  realized  from any  investment of
funds in the Custodial  Account,  pursuant to Article IV, for the  performance
of  its  activities   hereunder.   Servicing   compensation  in  the  form  of
assumption  fees,  if any,  late payment  charges,  as  collected,  if any, or
otherwise (but not including any Prepayment  Charges) shall be retained by the
Servicer  and shall not be deposited in the  Custodial  Account.  The Servicer
will be entitled to retain, as additional compensation,  any interest incurred
in  connection  with a Principal  Prepayment in full or otherwise in excess of
amounts  required to be remitted to the  Distribution  Account  (such  amounts
together  with the amounts  specified  in the first  sentence of this  Section
3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The
Servicer  shall be required to pay all expenses  incurred by it in  connection
with its  activities  hereunder  and shall not be  entitled  to  reimbursement
therefor except as provided in this Agreement.

Section 3.15 REO Property.

(a) In the event the Trust Fund  acquires  ownership  of any REO  Property  in
respect of any related  Mortgage  Loan,  the deed or certificate of sale shall
be  issued  to the  Trustee,  or to its  nominee,  on  behalf  of the  related
Certificateholders.  The  Servicer  shall  ensure  that the  title to such REO
Property  references this Agreement and the Trustee's  capacity hereunder (and
not  in  its  individual  capacity).  The  Servicer,  however,  shall  not  be
required  to  expend  its own funds or incur  other  reimbursable  charges  in
connection  with  any  foreclosure,  or  attempted  foreclosure  which  is not
completed,  or  towards  the  restoration  of any  property  unless  it  shall
determine  (i) that such  restoration  and/or  foreclosure  will  increase the
proceeds of  liquidation  of the Mortgage Loan to Holders of  Certificates  of
one or more  Classes  after  reimbursement  to  itself  for such  expenses  or
charges  and (ii) that such  expenses  or charges  will be  recoverable  to it
through Liquidation Proceeds,  Insurance Proceeds, or REO Proceeds (respecting
which it shall have  priority for purposes of  withdrawals  from the Custodial
Account  pursuant to  Section 4.02,  whether or not such  expenses and charges
are  actually  recoverable  from  related  Liquidation   Proceeds,   Insurance
Proceeds  or REO  Proceeds).  In the  event  of  such a  determination  by the
Servicer pursuant to this  Section 3.15(a),  the Servicer shall be entitled to
reimbursement of such amounts  pursuant to  Section 4.02.  If the Servicer has
knowledge  that a  Mortgaged  Property  which the  Servicer  is  contemplating
acquiring in  foreclosure  or by deed in lieu of foreclosure is located within
a one (1) mile  radius  of any site  listed  in the  Expenditure  Plan for the
Hazardous   Substance   Clean  Up  Bond  Act  of  1984  or  other   site  with
environmental  or hazardous  waste risks known to the  Servicer,  the Servicer
will, prior to acquiring the Mortgaged Property,  consider such risks and only
take  action  in  accordance   with  its  established   environmental   review
procedures.

      The Servicer  shall,  either itself or through an agent  selected by the
Servicer,  manage, conserve, protect and operate each REO Property in the same
manner that it manages,  conserves,  protects  and operates  other  foreclosed
property for its own account,  and in the same manner that similar property in
the same  locality as the REO  Property is managed,  including  in  accordance
with the REMIC  Provisions  and in a manner  that does not  result in a tax on
"net income from foreclosure  property" (unless such result would maximize the
Trust Fund's  after-tax return on such property) or cause such REO Property to
fail to  qualify  as  "foreclosure  property"  within  the  meaning of Section
860G(a)(8)  of the Code.  Each  disposition  of REO Property  shall be carried
out by the  Servicer at such price and upon such terms and  conditions  as the
Servicer  deems  to be in the best  interest  of the  Certificateholders.  The
Servicer  shall deposit all funds  collected  and received in connection  with
the  operation  of any REO  Property  in the  Custodial  Account  pursuant  to
Section 4.01.

      Upon the occurrence of a Cash Liquidation or REO Disposition,  following
the deposit in the Custodial  Account of all Insurance  Proceeds,  Liquidation
Proceeds and other  payments and  recoveries  referred to in the definition of
"Cash  Liquidation" or "REO  Disposition," as applicable,  upon receipt by the
Trustee  of  written  notification  of  such  deposit  signed  by a  Servicing
Officer,  the Trustee or any  Custodian,  as the case may be, shall release to
the  Servicer  the related  Mortgage  File and the Trustee  shall  execute and
deliver such  instruments of transfer or assignment  prepared by the Servicer,
in each case without  recourse,  as shall be necessary to vest in the Servicer
or  its  designee,  as the  case  may  be,  the  related  Mortgage  Loan,  and
thereafter such Mortgage Loan shall not be part of the Trust Fund.

(b) If title to any  Mortgaged  Property  is  acquired by the Trust Fund as an
REO Property by  foreclosure  or by deed in lieu of  foreclosure,  the deed or
certificate  of sale  shall be  issued to the  Trustee  or to its  nominee  on
behalf of  Certificateholders.  Notwithstanding  any such acquisition of title
and  cancellation  of the  related  Mortgage  Loan,  such REO  Property  shall
(except  as  otherwise  expressly  provided  herein)  be  considered  to be an
Outstanding  Mortgage  Loan held in the Trust  Fund until such time as the REO
Property  shall be sold.  Consistent  with the  foregoing  for purposes of all
calculations  hereunder so long as such REO Property shall be considered to be
an Outstanding  Mortgage Loan it shall be assumed that,  notwithstanding  that
the  indebtedness  evidenced  by the  related  Mortgage  Note  shall have been
discharged,  such  Mortgage  Note and the  related  amortization  schedule  in
effect at the time of any such  acquisition  of title (after  giving effect to
any previous  Curtailments and before any adjustment  thereto by reason of any
bankruptcy or similar  proceeding or any moratorium or similar waiver or grace
period)  remain in effect.  To the extent the net income  received  during any
calendar  month  is  in  excess  of  the  amount  attributable  to  amortizing
principal  and accrued  interest at the related  Mortgage  Rate on the related
Mortgage Loan for such calendar  month,  such excess shall be considered to be
a Curtailment of the related Mortgage Loan.

(c) If the Trust Fund  acquires  any REO Property as aforesaid or otherwise in
connection  with a  default  or  imminent  default  on a  Mortgage  Loan,  the
Servicer  on behalf of the  Trust  Fund  shall  dispose  of such REO  Property
within  three full years  after the  taxable  year of its  acquisition  by the
Trust Fund for  purposes of  Section 860G(a)(8)  of the Code (or such  shorter
period as may be necessary  under  applicable  state  (including  any state in
which such  property is located)  law to maintain the status of any portion of
the  applicable  REMIC as a REMIC under  applicable  state law and avoid taxes
resulting  from  such  property  failing  to  be  foreclosure  property  under
applicable  state law) or, at the  expense of the Trust  Fund,  request,  more
than 60 days  before  the day on  which  such  grace  period  would  otherwise
expire,  an extension of such grace period unless the Servicer obtains for the
Trustee an Opinion of Counsel,  addressed to the Trustee and the Servicer,  to
the effect that the holding by the Trust Fund of such REO Property  subsequent
to such  period  will not  result in the  imposition  of taxes on  "prohibited
transactions"  as defined in  Section 860F of the Code or cause the applicable
REMIC to fail to qualify as a REMIC (for federal (or any  applicable  State or
local)   income  tax  purposes)  at  any  time  that  any   Certificates   are
outstanding,  in which  case the  Trust  Fund may  continue  to hold  such REO
Property  (subject to any  conditions  contained  in such Opinion of Counsel).
The Servicer  shall be entitled to be reimbursed  from the  Custodial  Account
for any costs  incurred in obtaining  such Opinion of Counsel,  as provided in
Section 4.02.  Notwithstanding  any other provision of this Agreement,  no REO
Property  acquired  by the Trust Fund shall be rented (or  allowed to continue
to be  rented) or  otherwise  used by or on behalf of the Trust Fund in such a
manner or  pursuant  to any terms that would (i) cause  such REO  Property  to
fail  to   qualify  as   "foreclosure   property"   within   the   meaning  of
Section 860G(a)(8)  of  the  Code  or  (ii)  subject  the  Trust  Fund  to the
imposition  of any  federal  income  taxes on the income  earned from such REO
Property,  including  any taxes  imposed by reason of  Section 860G(c)  of the
Code,  unless the Servicer has agreed to indemnify and hold harmless the Trust
Fund with respect to the imposition of any such taxes.

Section 3.16 Annual Statement as to Compliance; Annual Certification.

(a) The Servicer and the Trustee  shall  deliver to the  Depositor,  not later
than  March  15  of  each  calendar  year  beginning  in  2007,  an  Officer's
Certificate  (an  "Annual  Statement  of  Compliance")  stating,  as  to  each
signatory  thereof,  that (i) a review of the  activities  of each such  party
during  the  preceding  calendar  year  and  of  its  performance  under  this
Agreement has been made under such officer's  supervision and (ii) to the best
of such  officer's  knowledge,  based on such  review,  each  such  party  has
fulfilled  all  of its  obligations  under  this  Agreement  in  all  material
respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation in any material  respect,  specifying each such failure known
to such  officer and the nature and status of cure  provisions  thereof.  Such
Annual  Statement of Compliance  shall contain no  restrictions or limitations
on its use.  In the  event  that the  Servicer  has  delegated  any  servicing
responsibilities  with  respect  to the  Mortgage  Loans to a  Subservicer  or
Subcontractor,  the Servicer shall cause such  subservicer or subcontractor to
deliver a similar  Annual  Statement  of  Compliance  by that  subservicer  or
subcontractor  to the Depositor and the Trustee as described above as and when
required with respect to the Trustee.

(b) With respect to the Mortgage  Loans,  by March 15th of each  calendar year
beginning  in 2007,  an officer of the Servicer  shall  execute and deliver an
officer's  certificate  (an "Annual  Certification")  to the Depositor for the
benefit of the  Depositor  and the  Depositor's  affiliates  and the officers,
directors and agents of the Depositor and the Depositor's  affiliates,  in the
form  attached  hereto  as  Exhibit  S. In the  event  that the  Servicer  has
delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a  Subservicer  or  Subcontractor,  the  Servicer  shall  deliver an Annual
Certification  of the Subservicer as described above as to each Subservicer as
and when required with respect to the Servicer.

(c) Failure of the Servicer to comply with this Section 3.16  (including  with
respect to the  timeframes  required in this Section) shall be deemed an Event
of Default,  and the Trustee,  at the direction of the  Depositor,  shall,  in
addition to whatever  rights the Trustee may have under this  Agreement and at
law  or  equity  or to  damages,  including  injunctive  relief  and  specific
performance,  upon notice immediately terminate all the rights and obligations
of the Servicer  under this Agreement and in and to the Mortgage Loans and the
proceeds thereof without  compensating  the Servicer for the same.  Failure of
the Trustee to comply with this  Section 3.16  (including  with respect to the
timeframes  required in this Section)  which  failure  results in a failure to
timely  file the Form 10-K  shall be deemed a default  which may result in the
termination of the Trustee  pursuant to Section 9.08 of this Agreement and the
Depositor  may, in addition to whatever  rights the  Depositor  may have under
this  Agreement  and at law or  equity  or to  damages,  including  injunctive
relief and specific  performance,  upon notice  immediately  terminate all the
rights and  obligations  of the Trustee under this Agreement and in and to the
Mortgage Loans and the proceeds  thereof without  compensating the Trustee for
the  same.  This  paragraph  shall  supercede  any  other  provision  in  this
Agreement or any other agreement to the contrary.

Section 3.17 Assessments of Compliance and Attestation  Reports.  The Servicer
shall  service  and  administer  the  Mortgage  Loans in  accordance  with all
applicable  requirements of the Servicing  Criteria.  Pursuant to Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of  Regulation  AB, the Servicer,
the Trustee and the Custodian  (each,  an "Attesting  Party") shall deliver to
the Trustee,  the  Servicer and the  Depositor on or before March 15th of each
calendar year beginning in 2007, a report  regarding  such  Attesting  Party's
assessment of compliance (an  "Assessment of  Compliance")  with the Servicing
Criteria  during the preceding  calendar  year.  The Assessment of Compliance,
as set forth in Regulation AB, must contain the following:

(a) A  statement  by an  authorized  officer  of such  Attesting  Party of its
authority and its responsibility  for assessing  compliance with the Servicing
Criteria applicable to the related Attesting Party;

(b) A statement by such officer that such  Attesting  Party used the Servicing
Criteria attached as Exhibit S hereto,  and which will also be attached to the
Assessment of Compliance,  to assess  compliance  with the Servicing  Criteria
applicable to the related Attesting Party;

(c) An assessment by such officer of the related Attesting Party's  compliance
with the  applicable  Servicing  Criteria  for the  period  consisting  of the
preceding  calendar  year,  including  disclosure of any material  instance of
noncompliance with respect thereto during such period,  which assessment shall
be based on the  activities  such  Attesting  Party  performs  with respect to
asset-backed  securities  transactions  taken as a whole involving the related
Attesting Party, that are backed by the same asset type as the Mortgage Loans;

(d) A  statement  that a  registered  public  accounting  firm has  issued  an
attestation  report on the related Attesting Party's  Assessment of Compliance
for the period consisting of the preceding calendar year; and

(e) A  statement  as to  which  of the  Servicing  Criteria,  if any,  are not
applicable to such  Attesting  Party,  which  statement  shall be based on the
activities   such  Attesting  Party  performs  with  respect  to  asset-backed
securities  transactions taken as a whole involving such Attesting Party, that
are backed by the same asset type as the Mortgage Loans.

      Such report at a minimum shall  address each of the  Servicing  Criteria
specified on Exhibit S hereto that are  indicated as applicable to the related
Attesting Party.

      On or before March 15th of each  calendar year  beginning in 2007,  each
Attesting  Party shall furnish to the Servicer,  the Depositor and the Trustee
a report (an  "Attestation  Report") by a registered  public  accounting  firm
that  attests to, and reports on, the  Assessment  of  Compliance  made by the
related  Attesting  Party,  as  required  by Rules  13a-18  and  15d-18 of the
Exchange Act and Item 1122(b) of Regulation AB, which Attestation  Report must
be made in  accordance  with  standards  for  attestation  reports  issued  or
adopted by the Public Company Accounting Oversight Board.

      The  Servicer  shall  cause  any  subservicer  and  each   subcontractor
determined by it to be  "participating  in the servicing  function" within the
meaning  of Item  1122 of  Regulation  AB,  to  deliver  to the  Trustee,  the
Servicer and the Depositor an Assessment of Compliance and Attestation  Report
as and  when  provided  above  along  with an  indication  of  what  Servicing
Criteria are addressed in such assessment.

      Such  Assessment  of  Compliance,  as to  any  subservicer,  shall  at a
minimum address each of the Servicing  Criteria  specified on Exhibit S hereto
which are  indicated  as  applicable  to any "primary  servicer."  The Trustee
shall  confirm  that each of the  Assessments  of  Compliance  delivered to it
address the  Servicing  Criteria  for each party as set forth on Exhibit S and
notify the Depositor of any exceptions.  Notwithstanding the foregoing,  as to
any  Subcontractor,  an  Assessment  of  Compliance  is  not  required  to  be
delivered  unless it is  required  as part of a Form 10-K with  respect to the
Trust Fund.

      Failure of the  Servicer to comply  with this  Section  3.17  (including
with respect to the  timeframes  required in this Section)  shall be deemed an
Event of Default,  and the Trustee at the direction of the Depositor shall, in
addition to whatever  rights the Trustee may have under this  Agreement and at
law  or  equity  or to  damages,  including  injunctive  relief  and  specific
performance,  upon notice immediately terminate all the rights and obligations
of the Servicer  under this Agreement and in and to the Mortgage Loans and the
proceeds  thereof  without  compensating  the  Servicer  for  the  same.  This
paragraph  shall  supercede any other provision in this Agreement or any other
agreement to the contrary.

      The  Trustee  shall  also  provide  an  Assessment  of  Compliance   and
Attestation  Report,  as and when  provided  above,  which  shall at a minimum
address  each of the  Servicing  Criteria  specified on Exhibit S hereto which
are indicated as applicable to the  "trustee." In addition,  the Trustee shall
cause the  Custodian to deliver to the Trustee and the Depositor an Assessment
of Compliance and Attestation  Report, as and when provided above, which shall
at a minimum  address each of the  Servicing  Criteria  specified on Exhibit S
hereto which are  indicated as applicable  to a  "custodian."  Notwithstanding
the  foregoing,  as to  the  Trustee  and  any  Custodian,  an  Assessment  of
Compliance is not required to be delivered  unless it is required as part of a
Form 10-K with respect to the Trust Fund.

Section 3.18 Reports Filed with Securities and Exchange Commission.

      (a)   (i)   Within 15 days after each  Distribution  Date,  the  Trustee
shall,  in accordance  with industry  standards,  file with the Commission via
the Electronic Data Gathering and Retrieval System  ("EDGAR"),  a Distribution
Report  on Form  10-D,  signed  by the  Servicer,  with a copy of the  Monthly
Statement to be furnished  by the Trustee to the  Certificateholders  for such
Distribution  Date;  provided  that the Trustee  shall have  received no later
than  five  (5)  calendar  days  after  the  related  Distribution  Date,  all
information  required to be provided  to the  Trustee as  described  in clause
(a)(iv)  below.  Any  disclosure in addition to the Monthly  Statement that is
required  to be  included  on Form 10-D  ("Additional  Form 10-D  Disclosure")
shall  be,  pursuant  to the  paragraph  immediately  below,  reported  by the
parties set forth on Exhibit Q to the Trustee and the  Depositor  and approved
by the  Depositor,  and the  Trustee  will have no duty or  liability  for any
failure  hereunder to determine or prepare any Additional Form 10-D Disclosure
absent such  reporting  (other than with  respect to when it is the  reporting
party  as set  forth  in  Exhibit  Q) or  prepare  any  Additional  Form  10-D
Disclosure absent such reporting and approval.

            (ii)  (A)  Within  five  (5)  calendar   days  after  the  related
Distribution  Date,  (i) the  parties set forth in Exhibit Q shall be required
to  provide,  pursuant  to section  3.18(a)(v)  below,  to the Trustee and the
Depositor,  to the extent known, in EDGAR-compatible  format, or in such other
form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such
party,  the form and  substance of any  Additional  Form 10-D  Disclosure,  if
applicable,  and (ii) the Depositor will approve, as to form and substance, or
disapprove,  as the case may be, the  inclusion  of the  Additional  Form 10-D
Disclosure on Form 10-D. The Depositor will be responsible  for any reasonable
fees and  expenses  assessed or incurred  by the  Trustee in  connection  with
including any  Additional  Form 10-D  Disclosure on Form 10-D pursuant to this
Section.

            (B)     After  preparing the Form 10-D,  the Trustee shall forward
electronically  a copy of the Form 10-D to the Servicer,  and in the case that
such Form 10-D contains  Additional Form 10-D Disclosure,  to the Servicer and
the  Depositor,  for review.  No later than two (2) Business Days prior to the
15th  calendar day after the related  Distribution  Date, a senior  officer of
the Servicer in charge of the servicing  function shall sign the Form 10-D and
return an  electronic  or fax copy of such  signed Form 10-D (with an original
executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form
10-D  cannot be filed on time or if a  previously  filed Form 10-D needs to be
amended,  the  Trustee  will  follow  the  procedures  set  forth  in  Section
3.18(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing
with the Commission,  the Trustee will make available on its internet  website
identified  in  Section  6.04 a final  executed  copy of each Form  10-D.  The
signing  party at the Servicer can be contacted at  972-444-2828.  The parties
to this  Agreement  acknowledge  that the  performance  by the  Trustee of its
duties under Sections  3.16(a)(i) and (vi) related to the timely  preparation,
execution  and filing of Form 10-D is  contingent  upon such parties  strictly
observing all  applicable  deadlines in the  performance of their duties under
such  Sections.  The Trustee  shall have no liability  for any loss,  expense,
damage or claim  arising  out of or with  respect to any  failure to  properly
prepare,  execute  and/or  timely  file such Form  10-D,  where  such  failure
results  from the  Trustee's  inability  or  failure to  receive,  on a timely
basis, any information from any other party hereto needed to prepare,  arrange
for execution or file such Form 10-D, not resulting  from its own  negligence,
bad faith or willful misconduct.

            (iii) (A) Within four (4) Business  Days after the  occurrence  of
an event  requiring  disclosure  on Form 8-K (each such event,  a  "Reportable
Event"),  the  Trustee  shall  prepare  and  file,  at  the  direction  of the
Depositor,  on behalf of the Trust,  any Form 8-K, as required by the Exchange
Act;  provided  that,  the  Depositor  shall  file  the  initial  Form  8-K in
connection  with  the  issuance  of  the   Certificates.   Any  disclosure  or
information  related to a Reportable Event or that is otherwise required to be
included on Form 8-K ("Form 8-K Disclosure  Information")  shall be,  pursuant
to the  paragraph  immediately  below,  reported  by the  parties set forth on
Exhibit Q to the Trustee and the Depositor and approved by the Depositor,  and
the  Trustee  will have no duty or  liability  for any  failure  hereunder  to
determine or prepare any Additional Form 8-K Disclosure  absent such reporting
(other  than with  respect to when it is the  reporting  party as set forth in
Exhibit  Q)  or  prepare  any  Additional  Form  8-K  Disclosure  absent  such
reporting and approval.

            (B)  For so long as the  Trust  is  subject  to the  Exchange  Act
reporting requirements,  no later than 5:00 p.m. New York City time on the 2nd
Business Day after the  occurrence  of a Reportable  Event (i) the parties set
forth in Exhibit Q shall be required  pursuant to Section  3.16(a)(v) below to
provide  to  the  Trustee  and  the  Depositor,  to  the  extent  known  by  a
responsible  officer thereof,  in  EDGAR-compatible  format,  or in such other
form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such
party,  the form and  substance  of any Form 8-K  Disclosure  Information,  if
applicable,  and (ii) the Depositor will approve, as to form and substance, or
disapprove,  as the  case may be,  the  inclusion  of the Form 8-K  Disclosure
Information on Form 8-K. The Depositor will be responsible  for any reasonable
fees and  expenses  assessed or incurred  by the  Trustee in  connection  with
including  any Form 8-K  Disclosure  Information  on Form 8-K pursuant to this
Section.


            (C)  After  preparing  the Form 8-K,  the  Trustee  shall  forward
electronically  a copy of the Form 8-K to the  Depositor  and the Servicer for
review.  No later than 12:00 p.m.  New York City time on the 4th  Business Day
after the  Reportable  Event,  a senior officer of the Servicer shall sign the
Form 8-K and return an  electronic  or fax copy of such  signed Form 8-K (with
an original  executed  hard copy to follow by overnight  mail) to the Trustee.
If a Form 8-K cannot be filed on time or if a previously  filed Form 8-K needs
to be amended,  the Trustee  will follow the  procedures  set forth in Section
3.16(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing
with the Commission,  the Trustee will make available on its internet website,
identified  in  Section  6.04,  a final  executed  copy of each Form 8-K.  The
signing  party at the Servicer can be contacted at  972-444-2828.  The parties
to this  Agreement  acknowledge  that the  performance  by the  Trustee of its
duties under this Section  3.18(a)(iii)  related to the timely preparation and
filing of Form 8-K is  contingent  upon such parties  strictly  observing  all
applicable  deadlines  in the  performance  of their duties under this Section
3.18(a)(iii).  The  Trustee  shall have no  liability  for any loss,  expense,
damage,  claim  arising  out of or with  respect to any  failure  to  properly
prepare,  execute and/or timely file such Form 8-K, where such failure results
from the Trustee's  inability or failure to receive,  on a timely  basis,  any
information  from any other  party  hereto  needed  to  prepare,  arrange  for
execution or file such Form 8-K, not resulting  from its own  negligence,  bad
faith or willful misconduct.


            (iv)  (A)    Within 90 days after the end of each  fiscal  year of
the Trust or such  earlier  date as may be required by the  Exchange  Act (the
"10-K  Filing  Deadline")  (it being  understood  that the fiscal year for the
Trust ends on December  31st of each  year),  commencing  in March  2007,  the
Trustee  shall  prepare  and file on behalf of the Trust a Form 10-K,  in form
and  substance  as required  by the  Exchange  Act.  Each such Form 10-K shall
include  the  following  items,  in each  case to the  extent  they  have been
delivered to the Trustee  within the  applicable  timeframes set forth in this
Agreement,  (I) an  annual  compliance  statement  for  the  Servicer  and any
Subservicer,  as described  under Section 3.16,  (II)(A) the annual reports on
assessment  of  compliance  with  Servicing  Criteria for the  Servicer,  each
Subservicer and  Subcontractor  participating in the Servicing  Function,  the
Trustee and the  Custodian,  as described  under Section 3.17,  and (B) if the
Servicer's,   the  Trustee's  or  the  Custodian's  report  on  assessment  of
compliance  with servicing  criteria  described  under Section 3.17 identifies
any material instance of noncompliance,  disclosure  identifying such instance
of  noncompliance,  or if the  Servicer's,  the  Trustee's or the  Custodian's
report on assessment of compliance  with Servicing  Criteria  described  under
Section 3.17 is not included as an exhibit to such Form 10-K,  disclosure that
such  report  is not  included  and an  explanation  why  such  report  is not
included,  (III)(A) the registered public  accounting firm attestation  report
for the Servicer,  the Trustee and the Custodian,  as described  under Section
3.17, and (B) if any registered  public  accounting  firm  attestation  report
described   under   Section  3.17   identifies   any   material   instance  of
noncompliance,  disclosure  identifying such instance of noncompliance,  or if
any such registered public accounting firm attestation  report is not included
as an exhibit to such Form 10-K,  disclosure  that such report is not included
and an explanation why such report is not included,  and (IV) a Sarbanes-Oxley
Certification  ("Sarbanes-Oxley  Certification")  as described in this Section
3.18(a)(iv)(D)  below.  Any  disclosure  or  information  in  addition  to (I)
through  (IV) above that is required to be included on Form 10-K  ("Additional
Form 10-K Disclosure") shall be, pursuant to the paragraph  immediately below,
reported  by the  parties  set  forth  on  Exhibit  Q to the  Trustee  and the
Depositor and approved by the Depositor,  and the Trustee will have no duty or
liability  for any failure  hereunder to  determine or prepare any  Additional
Form 10-K  Disclosure  absent such reporting  (other than with respect to when
it is  the  reporting  party  as  set  forth  in  Exhibit  Q) or  prepare  any
Additional Form 10-K Disclosure absent such reporting and approval.

            (B) No later  than  March  15th of each  year  that  the  Trust is
subject to the Exchange Act reporting  requirements,  commencing in 2007,  (i)
the parties  set forth in Exhibit Q shall be  required to provide  pursuant to
Section  3.18(a)(v)  below to the  Trustee  and the  Depositor,  to the extent
known, in  EDGAR-compatible  format, or in such other form as otherwise agreed
upon by the Trustee and the Depositor  and such party,  the form and substance
of any Additional Form 10-K Disclosure, if applicable,  and (ii) the Depositor
will approve,  as to form and substance,  or  disapprove,  as the case may be,
the  inclusion  of the  Additional  Form 10-K  Disclosure  on Form  10-K.  The
Depositor will be responsible  for any reasonable  fees and expenses  assessed
or incurred by the Trustee in connection  with including any  Additional  Form
10-K Disclosure Information on Form 10-K pursuant to this Section.

            (C) After  preparing  the Form 10-K,  the  Trustee  shall  forward
electronically  a  draft  copy  of the  Form  10-K  to the  Depositor  and the
Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th
Business  Day  prior to the 10-K  Filing  Deadline,  a senior  officer  of the
Servicer  in charge of the  servicing  function  shall  sign the Form 10-K and
return an  electronic  or fax copy of such  signed Form 10-K (with an original
executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form
10-K  cannot be filed on time or if a  previously  filed Form 10-K needs to be
amended,  the  Trustee  will  follow  the  procedures  set  forth  in  Section
3.18(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing
with the Commission,  the Trustee will make available on its internet  website
identified  in  Section  6.04 a final  executed  copy of each Form  10-K.  The
signing  party at the Servicer can be contacted at  972-444-2828.  The parties
to this  Agreement  acknowledge  that the  performance  by the  Trustee of its
duties  under  Sections  3.18(a)(iv)  related  to the timely  preparation  and
filing of Form 10-K is  contingent  upon such parties  strictly  observing all
applicable  deadlines in the  performance of their duties under such Sections,
Section 3.16 and Section  3.17.  The Trustee  shall have no liability  for any
loss, expense,  damage, claim arising out of or with respect to any failure to
properly  prepare  and/or  timely  file such Form  10-K,  where  such  failure
results  from the  Trustee's  inability  or  failure to  receive,  on a timely
basis, any information from any other party hereto needed to prepare,  arrange
for execution or file such Form 10-K, not resulting  from its own  negligence,
bad faith or willful misconduct.  Subject to the foregoing, the Trustee has no
duty under this  Agreement to monitor or enforce the  performance by the other
parties  listed on  Exhibit  Q of their  duties  under  this  paragraph  or to
proactively  solicit or procure  from such  parties any  Additional  Form 10-K
Disclosure information.

            (D)  Each  Form  10-K   shall   include   a   certification   (the
"Sarbanes-Oxley  Certification") required to be included therewith pursuant to
the  Sarbanes-Oxley  Act. The Trustee shall,  and the Servicer shall cause any
subservicer  or  subcontractor  engaged  by it to,  provide  to the Person who
signs the Sarbanes-Oxley  Certification (the "Certifying Person"), by March 10
of each year in which the Trust is subject to the  reporting  requirements  of
the  Exchange  Act and  otherwise  within a  reasonable  period  of time  upon
request,  a  certification  (each,  a  "Back-Up  Certification"),  in the form
attached  hereto as Exhibit P, upon which the  Certifying  Person,  the entity
for  which  the  Certifying  Person  acts as an  officer,  and  such  entity's
officers,  directors and Affiliates  (collectively with the Certifying Person,
"Certification  Parties")  can  reasonably  rely.  The  senior  officer of the
Servicer  shall serve as the  Certifying  Person on behalf of the Trust.  Such
officer of the Certifying Person can be contacted at 972-444-2828.

            (v)   With  respect  to  any  Additional  Form  10-D   Disclosure,
Additional  Form  10-K  Disclosure  or any  Form  8-K  Disclosure  Information
(collectively,  the "Additional Disclosure") relating to the Trust Fund in the
form attached  hereto as Exhibit R, the  Trustee's  obligation to include such
Additional  Information  in the  applicable  Exchange Act report is subject to
receipt  from the entity  that is  indicated  in Exhibit Q as the  responsible
party for providing that information,  if other than the Trustee,  as and when
required as described in Section  3.16(a)(i)  through (iv) above.  Each of the
Servicer,  Sponsor,  and  Depositor  hereby agree to notify and provide to the
extent  known to the  Trustee  and the  Depositor  all  Additional  Disclosure
relating to the Trust Fund,  with  respect to which such party is indicated in
Exhibit Q as the  responsible  party for providing  that  information.  Within
five  Business Days of each  Distribution  Date of each year that the Trust is
subject to the Exchange Act reporting  requirements,  the Depositor shall make
available  to the Trustee the related  Significance  Estimate  and the Trustee
shall use such information to calculate the related  Significance  Percentage.
If the  Significance  Percentage meets either of the threshold levels detailed
in Item  1115(b)(1) or 1115(b)(2) of Regulation  AB, the Trustee shall deliver
written  notification  to the Depositor to that effect.  The Servicer shall be
responsible  for  determining  the  pool   concentration   applicable  to  any
subservicer or originator at any time.

            (vi)  (A) On or prior to  January  30 of the  first  year in which
the Trustee is able to do so under  applicable  law, the Trustee shall prepare
and file a Form 15  relating  to the  automatic  suspension  of  reporting  in
respect of the Trust under the Exchange Act.
(a) (B) In the event  that the  Trustee  is  unable  to  timely  file with the
Commission all or any required  portion of any Form 8-K, 10-D or 10-K required
to be filed by this Agreement  because  required  disclosure  information  was
either not  delivered to it or  delivered  to it after the delivery  deadlines
set  forth  in this  Agreement  or for any  other  reason,  the  Trustee  will
immediately  notify the Depositor  and the Servicer.  In the case of Form 10-D
and 10-K,  the  Depositor,  Servicer and Trustee will cooperate to prepare and
file a Form  12b-25  and a 10-DA and  10-KA as  applicable,  pursuant  to Rule
12b-25 of the Exchange  Act. In the case of Form 8-K, the Trustee  will,  upon
receipt of all required Form 8-K Disclosure  Information and upon the approval
and direction of the  Depositor,  include such  disclosure  information on the
next Form 10-D.  In the event  that any  previously  filed  Form 8-K,  10-D or
10-K needs to be  amended,  the  Trustee  will  notify the  Depositor  and the
Servicer and such parties will cooperate to prepare any necessary 8-KA,  10-DA
or 10-KA.  Any Form 15,  Form  12b-25 or any  amendment  to Form 8-K,  10-D or
10-K shall be signed by a senior  officer of the  Servicer.  The Depositor and
Servicer  acknowledge  that the performance by the Trustee of its duties under
this Section  3.16(a)(vi)  related to the timely  preparation,  execution  and
filing of Form 15, a Form 12b-25 or any  amendment  to Form 8-K,  10-D or 10-K
is contingent  upon the Servicer and the  Depositor  timely  performing  their
duties under this  Section.  The Trustee shall have no liability for any loss,
expense,  damage or claim  arising  out of or with  respect to any  failure to
properly prepare,  execute and/or timely file any such Form 15, Form 12b-25 or
any  amendments  to Forms 8-K, 10-D or 10-K,  where such failure  results from
the  Trustee's  inability  or  failure  to  receive,  on a timely  basis,  any
information  from any other  party  hereto  needed  to  prepare,  arrange  for
execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,
10-D or 10-K,  not  resulting  from its own  negligence,  bad faith or willful
misconduct.

            The  Depositor  agrees to promptly  furnish to the  Trustee,  from
time to time upon  request,  such further  information,  reports and financial
statements  within its control related to this  Agreement,  the Mortgage Loans
as the Trustee  reasonably deems appropriate to prepare and file all necessary
reports with the Commission.  The Trustee shall have no responsibility to file
any items other than those specified in this Section 3.18; provided,  however,
the  Trustee  will  cooperate  with  the  Depositor  in  connection  with  any
additional  filings  with  respect  to the Trust Fund as the  Depositor  deems
necessary  under the Exchange Act.  Fees and expenses  incurred by the Trustee
in connection with this Section 3.18 shall not be reimbursable  from the Trust
Fund.

      (b)   In  connection  with the  filing of any Form 10-K  hereunder,  the
Trustee shall sign a certification (a "Form of Back-Up  Certification for Form
10-K  Certificate,"  substantially  in the form attached  hereto as Exhibit P)
for the Depositor  regarding  certain  aspects of the Form 10-K  certification
signed by the  Servicer,  provided,  however,  that the  Trustee  shall not be
required to undertake an analysis of any  accountant's  report  attached as an
exhibit to the Form 10-K.

      (c)   The Trustee  shall  indemnify  and hold harmless the Depositor and
the Servicer and their respective officers,  directors and affiliates from and
against any losses, damages,  penalties,  fines,  forfeitures,  reasonable and
necessary  legal  fees and  related  costs,  judgments  and  other  costs  and
expenses  arising out of or based upon a breach of the  Trustee's  obligations
under Section 3.17 and Section 3.18 or the Trustee's negligence,  bad faith or
willful misconduct in connection therewith.

      The  Depositor  shall  indemnify  and hold  harmless the Trustee and the
Servicer and their  respective  officers,  directors and  affiliates  from and
against any losses, damages,  penalties,  fines,  forfeitures,  reasonable and
necessary  legal  fees and  related  costs,  judgments  and  other  costs  and
expenses  arising  out of or based  upon a breach  of the  obligations  of the
Depositor   under  Section  3.16,   Section  3.17  and  Section  3.18  or  the
Depositor's  negligence,   bad  faith  or  willful  misconduct  in  connection
therewith.

      The  Servicer  shall  indemnify  and hold  harmless  the Trustee and the
Depositor and their  respective  officers,  directors and affiliates  from and
against any losses, damages,  penalties,  fines,  forfeitures,  reasonable and
necessary  legal  fees and  related  costs,  judgments  and  other  costs  and
expenses  arising  out of or based  upon a breach  of the  obligations  of the
Servicer  under this Section 3.18 or the Servicer's  negligence,  bad faith or
willful misconduct in connection therewith.

      If  the   indemnification   provided  for  herein  is   unavailable   or
insufficient to hold harmless the Trustee,  the Depositor or the Servicer,  as
applicable,  then the  defaulting  party,  in connection  with a breach of its
respective  obligations under this Section 3.18 or its respective  negligence,
bad faith or willful misconduct in connection therewith,  agrees that it shall
contribute  to the amount paid or payable by the other  parties as a result of
the  losses,  claims,  damages  or  liabilities  of the  other  party  in such
proportion as is  appropriate  to reflect the relative  fault and the relative
benefit of the respective parties.

      (d)   Nothing  shall be construed  from the foregoing  subsections  (a),
(b) and (c) to require  the  Trustee or any  officer,  director  or  Affiliate
thereof  to  sign  any  Form  10-K  or any  certification  contained  therein.
Furthermore,  the  inability of the Trustee to file a Form 10-K as a result of
the lack of required  information as set forth in Section  3.16(a) or required
signatures on such Form 10-K or any certification  contained therein shall not
be regarded as a breach by the Trustee of any obligation under this Agreement.

      (e)   Notwithstanding  the  provisions  of Section  11.02,  this Section
3.18 may be amended without the consent of the Certificateholders.

Section 3.19 UCC.  The  Depositor  shall  inform the Trustee in writing of any
Uniform  Commercial  Code financing  statements that were filed on the Closing
Date in  connection  with the  Trust  with  stamped  recorded  copies  of such
financing  statements to be delivered to the Trustee  promptly upon receipt by
the  Depositor.  The Trustee agrees to monitor and notify the Depositor if any
continuation  statements for such Uniform Commercial Code financing statements
need to be filed.  If directed by the  Depositor in writing,  the Trustee will
file  any  such   continuation   statements  solely  at  the  expense  of  the
Depositor.  The Depositor  shall file any  financing  statements or amendments
thereto required by any change in the Uniform Commercial Code.

Section 3.20 Optional Purchase of Defaulted Mortgage Loans.

(a) With  respect to any  Mortgage  Loan which as of the first day of a Fiscal
Quarter is  delinquent  in  payment by 90 days or more or is an REO  Property,
the  Company  shall have the right to  purchase  such  Mortgage  Loan from the
Trust at a price equal to the  Repurchase  Price;  provided  however  (i) that
such Mortgage  Loan is still 90 days or more  delinquent or is an REO Property
as of the  date  of  such  purchase  and  (ii) this  purchase  option,  if not
theretofore  exercised,  shall  terminate on the date prior to the last day of
the related Fiscal  Quarter.  This purchase  option,  if not exercised,  shall
not be thereafter  reinstated unless the delinquency is cured and the Mortgage
Loan  thereafter  again  becomes 90 days or more  delinquent or becomes an REO
Property,  in which case the option shall again become  exercisable  as of the
first day of the related Fiscal Quarter.

(b) If at any time the Company  deposits,  or remits to the  Servicer  (to the
extent it is not the  Servicer)  for  deposit,  in the  Custodial  Account the
amount of the  Repurchase  Price for a Mortgage Loan and the Company  provides
to the Trustee a certification  signed by a Servicing Officer stating that the
amount of such payment has been deposited in the Custodial  Account,  then the
Trustee shall  execute the  assignment of such Mortgage Loan to the Company at
the request of the Company without  recourse,  representation  or warranty and
the Company shall succeed to all of the  Trustee's  right,  title and interest
in and to  such  Mortgage  Loan,  and  all  security  and  documents  relative
thereto.  Such  assignment  shall  be  an  assignment  outright  and  not  for
security.  The  Company  will  thereupon  own  such  Mortgage,  and  all  such
security and documents,  free of any further  obligation to the Trustee or the
Certificateholders with respect thereto.

      Section 3.21      Books and Records.

      (a) The  Servicer  shall  be  responsible  for  maintaining,  and  shall
maintain,  a complete  set of books and records for the  Mortgage  Loans which
shall  be  appropriately  identified  in the  Servicer's  computer  system  to
clearly  reflect  the  ownership  of  the  Mortgage  Loans  by the  Trust.  In
particular,  the Servicer  shall  maintain in its  possession,  available  for
inspection  by the  Trustee  and shall  deliver to the  Trustee  upon  demand,
evidence of  compliance  with all  federal,  state and local  laws,  rules and
regulations.  To the extent  that  original  documents  are not  required  for
purposes  of  realization  of  Liquidation  Proceeds  or  Insurance  Proceeds,
documents  maintained  by the  Servicer  may be in the  form of  microfilm  or
microfiche  or such other  reliable  means of recreating  original  documents,
including,  but not  limited to,  optical  imagery  techniques  so long as the
Servicer complies with the requirements of Accepted Servicing Practices.

      (b) The Servicer  shall  maintain with respect to each Mortgage Loan and
shall make available for inspection by the Trustee the related  servicing file
during  the  time  such  Mortgage  Loan  is  subject  to  this  Agreement  and
thereafter in accordance with applicable law.

      (c)  Payments on the Mortgage  Loans,  including  any  payoffs,  made in
accordance  with the related  Mortgage File will be entered in the  Servicer's
set of books and  records no more than two  Business  Days after  receipt  and
identification,  and  allocated  to  principal or interest as specified in the
related Mortgage File.

      Section 3.22      Intention of the Parties and Interpretation.

      Each  of the  parties  acknowledges  and  agrees  that  the  purpose  of
Sections 3.16, 3.17 and 3.18 of this Agreement is to facilitate  compliance by
the Sponsor,  the Trustee and the Depositor  with the provisions of Regulation
AB.  Therefore,  each of the parties  agrees that (a) the  obligations  of the
parties  hereunder shall be interpreted in such a manner as to accomplish that
purpose,  (b) the parties'  obligations  hereunder  will be  supplemented  and
modified in writing,  as agreed to and  executed  by the  parties  hereto,  as
necessary to be consistent with any such  amendments,  interpretive  advice or
guidance,   convention  or  consensus   among  active   participants   in  the
asset-backed  securities  markets,  advice of counsel, or otherwise in respect
of the  requirements  of  Regulation  AB, (c) the  parties  shall  comply with
reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for
delivery of additional or different  information  as the Sponsor,  the Trustee
or the  Depositor  may determine in good faith is necessary to comply with the
provisions of Regulation AB, and (d) no amendment of this  Agreement  shall be
required  to  effect  any such  changes  in the  parties'  obligations  as are
necessary  to  accommodate  evolving  interpretations  of  the  provisions  of
Regulation AB.


                                  ARTICLE IV
                                   Accounts

Section 4.01 Custodial  Account.  (a) The Servicer  shall  segregate  and hold
all funds  collected and received  pursuant to each Mortgage Loan separate and
apart from any of its own funds and  general  assets and shall  establish  and
maintain   one  or   more   Custodial   Accounts   held  in   trust   for  the
Certificateholders.  Each  Custodial  Account  shall be an  Eligible  Account.
The Custodial  Account shall be maintained as a segregated  account,  separate
and apart from trust funds created for mortgage  pass-through  certificates of
other series, and the other accounts of the Servicer.

      Within two Business  Days of receipt,  except as otherwise  specifically
provided  herein,  the Servicer  shall  deposit or cause to be  deposited  the
following payments and collections  remitted by subservicers or received by it
in respect of the Mortgage  Loans  subsequent  to the Cut-off Date (other than
in respect of principal and interest due on such  Mortgage  Loans on or before
the  Cut-off  Date)  and  the  following  amounts  required  to  be  deposited
hereunder:

(i) Scheduled  Payments on the Mortgage Loans received or any related  portion
thereof  advanced by the Servicer  which were due during or before the related
Due Period, net of the amount thereof comprising the Servicing Fee;

(ii) Full Principal  Prepayments and any Liquidation  Proceeds received by the
Servicer with respect to the Mortgage Loans in the related  Prepayment  Period
(or, in the case of  Subsequent  Recoveries,  during the related Due  Period),
with  interest to the date of  prepayment  or  liquidation,  net of the amount
thereof comprising the Servicing Fee;

(iii) Partial Principal  Prepayments received by the Servicer for the Mortgage
Loans in the related Prepayment Period;

(iv) Any Monthly Advance and any Compensating Interest Payments;

(v) Any  Insurance  Proceeds  or Net  Liquidation  Proceeds  received by or on
behalf of the Servicer;

(vi) The Repurchase  Price with respect to any Mortgage Loans purchased by the
Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Sections 2.02 or
2.03 hereof,  any amounts which are to be treated  pursuant to Section 2.04 of
this  Agreement as the payment of a Repurchase  Price in  connection  with the
tender of a Substitute  Mortgage  Loan by the Sponsor,  the  Repurchase  Price
with respect to any Mortgage Loans  purchased  pursuant to  Section 3.20,  and
all proceeds of any Mortgage Loans or property  acquired with respect  thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

(vii) Any  amounts  required  to  be  deposited  with  respect  to  losses  on
investments of deposits in an Account;

(viii)            Any amounts  received by the Servicer in connection with any
Prepayment Charge on the Prepayment Charge Loans; and

(ix) Any other  amounts  received by or on behalf of the Servicer and required
to be deposited in the Custodial Account pursuant to this Agreement.

(b) All  amounts  deposited  to the  Custodial  Account  shall  be held by the
Servicer  in the  name  of  the  Trustee  in  trust  for  the  benefit  of the
Certificateholders  and the  Certificate  Insurer in accordance with the terms
and  provisions  of  this  Agreement.   The  requirements  for  crediting  the
Custodial  Account or the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without limiting the generality of the foregoing,
payments  in the  nature  of (i)  late  payment  charges  or  assumption,  tax
service, statement account or payoff, substitution,  satisfaction, release and
other  like  fees and  charges  and  (ii) the  items  enumerated  in  Sections
4.04(a)(i)  through (iv) and (vi) through (xi) with respect to the Trustee and
the  Servicer,  need  not be  credited  by the  Servicer  to the  Distribution
Account or the  Custodial  Account,  as  applicable.  Amounts  received by the
Servicer in connection with Prepayment  Charges on the Prepayment Charge Loans
shall be remitted by the Servicer to the Trustee and  deposited by the Trustee
into the Class XP Reserve  Account  upon  receipt  thereof.  In the event that
the  Servicer  shall  deposit  or cause to be  deposited  to the  Distribution
Account any amount not  required to be credited  thereto,  the  Trustee,  upon
receipt of a written  request  therefor  signed by a Servicing  Officer of the
Servicer,  shall promptly transfer such amount to the Servicer,  any provision
herein to the contrary notwithstanding.

(c) The amount at any time credited to the Custodial  Account may be invested,
in  the  name  of  the  Trustee,  or  its  nominee,  for  the  benefit  of the
Certificateholders,  in  Permitted  Investments  as directed by the  Servicer.
All  Permitted  Investments  shall  mature  or be  subject  to  redemption  or
withdrawal  on or  before,  and  shall  be held  until,  the  next  succeeding
Distribution  Account  Deposit  Date.  Any  and  all  investment  earnings  on
amounts  on deposit in the  Custodial  Account  from time to time shall be for
the  account  of the  Servicer.  The  Servicer  from  time  to time  shall  be
permitted  to  withdraw  or  receive  distribution  of any and all  investment
earnings from the Custodial  Account.  The risk of loss of moneys  required to
be  distributed  to the  Certificateholders  resulting  from such  investments
shall  be  borne  by and be the  risk  of the  Servicer.  The  Servicer  shall
deposit  the  amount  of any such loss in the  Custodial  Account  within  two
Business Days of receipt of  notification  of such loss but not later than the
second  Business  Day prior to the  Distribution  Date on which the  moneys so
invested are required to be distributed to the Certificateholders.

Section 4.02 Permitted  Withdrawals and Transfers from the Custodial  Account.
(a) The Servicer  will,  from time to time on demand of the  Trustee,  make or
cause to be made such  withdrawals or transfers from the Custodial  Account as
the Servicer has designated  for such transfer or withdrawal  pursuant to this
Agreement.  The  Servicer  may  clear  and  terminate  the  Custodial  Account
pursuant to  Section 10.01  and remove  amounts from time to time deposited in
error.

(b) On an ongoing  basis,  the  Servicer  shall  withdraw  from the  Custodial
Account  (i) any  expenses  recoverable  by the  Trustee,  the Servicer or the
Custodian  pursuant  to  Sections  3.03,  7.04 and 9.05 and  (ii) any  amounts
payable to the Servicer as set forth in Section 3.14.

(c) In addition,  on or before each  Distribution  Account  Deposit Date,  the
Servicer  shall deposit in the  Distribution  Account (or remit to the Trustee
for deposit therein) any Monthly Advances  required to be made by the Servicer
with respect to the Mortgage Loans.

(d) No later  than  3:00  p.m.  New  York  time on each  Distribution  Account
Deposit Date,  the Servicer  will  transfer all Available  Funds on deposit in
the  Custodial  Account with respect to the related  Distribution  Date to the
Trustee for deposit in the Distribution Account.

(e) With  respect  to  any  remittance  received  by  the  Trustee  after  the
Distribution  Account Deposit Date on which such payment was due, the Servicer
shall pay to the Trustee  interest on any such late  payment at an annual rate
equal to the Prime  Rate,  adjusted as of the date of each change of the Prime
Rate,  plus two  percentage  points,  but in no event greater than the maximum
amount  permitted by applicable  law.  Such interest  shall be remitted to the
Trustee by the  Servicer on the date such late payment is made and shall cover
the period commencing with such  Distribution  Account Deposit Date and ending
with the  Business  Day on which such  payment is made,  both  inclusive.  The
payment by the Servicer of any such interest  shall not be deemed an extension
of time for payment or a waiver of any Event of Default by the Servicer.

Section 4.03 Distribution   Account.  (a)  The  Trustee  shall  establish  and
maintain   in  the   name   of  the   Trustee,   for   the   benefit   of  the
Certificateholders  and the Certificate Insurer, the Distribution Account as a
segregated  trust  account or  accounts.  The Trustee  shall  deposit into the
Distribution  Account all amounts in respect to Available Funds received by it
from the Servicer.

(b) All amounts  deposited to the  Distribution  Account  shall be held by the
Trustee  in  trust  for  the  benefit  of  the   Certificateholders   and  the
Certificate  Insurer  in  accordance  with the  terms and  provisions  of this
Agreement.

(c) The  Distribution  Account  shall  constitute a trust account of the Trust
Fund  segregated  on the books of the Trustee and held by the Trustee in trust
in its Corporate  Trust  Office,  and the  Distribution  Account and the funds
deposited  therein shall not be subject to, and shall be protected  from,  all
claims,  liens, and encumbrances of any creditors or depositors of the Trustee
(whether made directly,  or indirectly through a liquidator or receiver of the
Trustee).  The Distribution  Account shall be an Eligible Account.  The amount
at any time credited to the  Distribution  Account may be invested in the name
of  the  Trustee  in  Permitted  Investments  selected  by  the  Trustee.  All
Permitted  Investments  shall mature or be subject to redemption or withdrawal
on or before,  and shall be held until, the next succeeding  Distribution Date
if the  obligor  for such  Permitted  Investment  is the  Trustee  or, if such
obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date.  All  investment  earnings  on amounts  on  deposit in the  Distribution
Account or benefit  from funds  uninvested  therein from time to time shall be
for the account of the  Trustee.  The Trustee  shall be  permitted to withdraw
or  receive   distribution  of  any  and  all  investment  earnings  from  the
Distribution  Account  on each  Distribution  Date.  If there is any loss on a
Permitted  Investment,  the Trustee  shall deposit the amount of such loss for
deposit  in  the  Distribution  Account.  With  respect  to  the  Distribution
Account and the funds  deposited  therein,  the Trustee shall take such action
as may be  necessary to ensure that the  Certificateholders  shall be entitled
to the  priorities  afforded to such a trust  account (in  addition to a claim
against the estate of the  Trustee) as  provided  by 12 U.S.C.  § 92a(e),  and
applicable  regulations  pursuant  thereto,  if applicable,  or any applicable
comparable state statute applicable to state chartered banking corporations.

Section 4.04 Permitted  Withdrawals  and  Transfers  from  the  Distribution
Account.  (a) The  Trustee will,  from time to time on demand of the Servicer,
make or cause to be made such  withdrawals or transfers from the  Distribution
Account  as the  Servicer  has  designated  for such  transfer  or  withdrawal
pursuant  to  this  Agreement  or as  the  Trustee  deems  necessary  for  the
following  purposes  (limited in the case of amounts due the Servicer to those
not withdrawn from the Custodial  Account in accordance with the terms of this
Agreement):

(i) to reimburse  itself or the  Servicer  for any Monthly  Advance of its own
funds, the right of the Trustee or the Servicer to  reimbursement  pursuant to
this subclause  (i) being limited to amounts received on a particular Mortgage
Loan (including,  for this purpose,  the Repurchase Price therefor,  Insurance
Proceeds  and   Liquidation   Proceeds)   which  represent  late  payments  or
recoveries  of the principal of or interest on such Mortgage Loan with respect
to which such Monthly Advance was made;

(ii) to  reimburse  the  Servicer  from  Insurance   Proceeds  or  Liquidation
Proceeds  relating to a particular  Mortgage Loan for amounts  expended by the
Servicer  in good faith in  connection  with the  restoration  of the  related
Mortgaged  Property  which was damaged by an Uninsured  Cause or in connection
with the liquidation of such Mortgage Loan;

(iii) to  reimburse  the  Servicer  from  Insurance  Proceeds  relating  to  a
particular  Mortgage Loan for insured  expenses  incurred with respect to such
Mortgage Loan and to reimburse the Servicer from  Liquidation  Proceeds from a
particular  Mortgage Loan for  Liquidation  Expenses  incurred with respect to
such  Mortgage  Loan;  provided  that the  Servicer  shall not be  entitled to
reimbursement for Liquidation  Expenses with respect to a Mortgage Loan to the
extent that (i) any  amounts with respect to such  Mortgage  Loan were paid as
Excess Liquidation  Proceeds pursuant to clause (x) of this Section 4.04(a) to
the  Servicer;  and  (ii) such  Liquidation  Expenses were not included in the
computation of such Excess Liquidation Proceeds;

(iv) to pay the  Servicer,  from  Liquidation  Proceeds or Insurance  Proceeds
received in connection  with the  liquidation of any Mortgage Loan, the amount
which the Servicer  would have been  entitled to receive  under clause (ix) of
this Section  4.04(a) as servicing  compensation  on account of each defaulted
scheduled  payment  on such  Mortgage  Loan if paid in a timely  manner by the
related Mortgagor;

(v) to pay the Servicer from the  Repurchase  Price for any Mortgage Loan, the
amount which the  Servicer  would have been  entitled to receive  under clause
(ix) of this Section 4.04(a) as servicing compensation;

(vi) to  reimburse  the  Servicer  for  advances of funds  (other than Monthly
Advances)  made  with  respect  to  the  Mortgage  Loans,  and  the  right  to
reimbursement  pursuant to this clause  being  limited to amounts  received on
the related Mortgage Loan (including,  for this purpose,  the Repurchase Price
therefor,  Insurance  Proceeds and Liquidation  Proceeds) which represent late
recoveries of the payments for which such advances were made;

(vii) to reimburse the Trustee or the Servicer for any Nonrecoverable  Advance
that has not been reimbursed pursuant to clauses (i) and (vi);

(viii) to pay the Servicer as set forth in Section 3.14;

(ix) to reimburse the Servicer for expenses,  costs and  liabilities  incurred
by and reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

(x) to pay to the Servicer, as additional servicing  compensation,  any Excess
Liquidation Proceeds;

(xi) to  reimburse  the  Trustee  or the  Custodian  for  expenses,  costs and
liabilities incurred by or reimbursable to it pursuant to this Agreement;

(xii) to pay the Certificate Insurer its Aggregate Premium Amount;

(xiii) to remove amounts deposited in error; and

(xiv) to  clear  and   terminate   the   Distribution   Account   pursuant  to
Section 10.01.

(b) The Servicer shall keep and maintain  separate  accounting,  on a Mortgage
Loan by Mortgage Loan basis and shall  provide a copy to the Trustee,  for the
purpose of accounting  for any  reimbursement  from the  Distribution  Account
pursuant  to clauses (i)  through  (vi) and (vii) or with  respect to any such
amounts  which  would have been  covered by such  clauses  had the amounts not
been  retained by the Servicer  without  being  deposited in the  Distribution
Account  under  Section  4.01(b).  Reimbursements  made  pursuant  to  clauses
(vii),  (ix) and (xi) will be allocated between the Loan Groups pro rata based
on the aggregate Stated Principal  Balances of the Mortgage Loans in each Loan
Group.

(c) On each  Distribution  Date,  the Trustee shall  distribute  the Available
Funds to the extent on deposit in the  Distribution  Account to the Holders of
the related Certificates in accordance with Section 6.01.

      Section 4.05 Reserved.

      Section 4.06      Statements to the Trustee

            The Servicer  shall furnish to the Trustee an individual  Mortgage
Loan  accounting  report (a  "Report"),  as of the last  Business  Day of each
month, in the Servicer's  assigned loan number order to document Mortgage Loan
payment  activity on an individual  Mortgage Loan basis.  With respect to each
month,  such  Report  shall be  received by the Trustee no later than the 10th
calendar  day of the  month of the  related  Distribution  Date (or  April 10,
2006, in the case of the initial  Report) a report in an Excel (or compatible)
electronic  format (that can be downloaded  into a Sybase  database),  in such
format as may be mutually  agreed  upon by both the Trustee and the  Servicer,
and in hard copy, which Report shall contain the following:


            (i)    with respect to each Monthly  Payment  received or advanced
during the related  Due Period,  the amount of such  remittance  allocable  to
interest and to principal;  the amount of Principal Prepayments and prepayment
penalties received during the related Prepayment Period;

            (ii)   the  amount  of  Servicing  Compensation  received  by  the
Servicer during the prior Due Period;

            (iii)  the  aggregate  Stated  Principal  Balance of the  Mortgage
Loans;

            (iv)  the number and aggregate  outstanding  principal balances of
Mortgage  Loans (a)  Delinquent  (1) 30 to 59 days,  (2) 60 to 89 days, (3) 90
days or more; (b) as to which  foreclosure has commenced;  and (c) as to which
REO Property has been acquired; and

            (v)    such  other  data  as may  reasonably  be  required  by the
Trustee  in  order to make  distributions  to the  Certificateholders  on such
Distribution Date.

            The  Servicer  shall also  provide  with each such  Report a trial
balance,  sorted in the Trustee's  assigned loan number order,  and such other
loan level  information as described on Exhibits K  and L, in electronic  tape
form.

            The  Servicer  shall  prepare  and  file  any and all  information
statements  or other  filings  required to be  delivered  to any  governmental
taxing  authority  or to the  Trustee  pursuant  to any  applicable  law  with
respect to the Mortgage Loans and the  transactions  contemplated  hereby.  In
addition,  the  Servicer  shall  provide  the  Trustee  with such  information
concerning  the Mortgage  Loans as is necessary for the Trustee to prepare the
Trust's income tax returns as the Trustee may reasonably  request from time to
time.

      Section 4.07      Certificate Insurance Policy. (a)   On  or   prior  to
the Closing Date,  the Trustee shall cause to be  established  and  maintained
the Policy  Account,  into which amounts  received by the Trustee  pursuant to
the  Certificate  Insurance  Policy shall be deposited  for the benefit of the
Class  I-A-2  Certificates  and the  Class  II-A-2  Certificates.  The  Policy
Account may be a sub-account of the Distribution  Account.  Amounts on deposit
in the  Policy  Account  shall  not be  invested  and  shall not be held in an
interest-bearing account.

      (b)   As soon as  possible,  and in no event  later  than 12:00 noon New
York time on the second  Business Day immediately  preceding any  Distribution
Date, the Trustee shall furnish the Certificate  Insurer and the Servicer with
a completed  Notice in the form set forth as Exhibit A to the  Endorsement  to
the  Certificate  Insurance  Policy in the event  that the  related  Principal
Funds or  Interest  Funds  (other  than any  amounts  in  respect  of  Insured
Amounts) are  insufficient  to pay Current  Interest  and any  Interest  Carry
Forward  Amounts  (net  of any  Prepayment  Interest  Shortfalls,  Basis  Risk
Shortfalls or any shortfalls  resulting from Net Deferred Interest or from the
application  of the Relief Act or similar  state laws,  allocated to the Class
I-A-2  Certificates and Class II-A-2  Certificates)  with respect to the Class
I-A-2   Certificateholders  and  the  Class  II-A-2   Certificateholders,   as
applicable,  on  such  Distribution  Date;  provided,  however,  that  if such
Distribution  Date is the Final  Distribution  Date,  the  Notice  shall  also
include  the  outstanding   Current  Principal  Amounts  of  the  Class  I-A-2
Certificates  and the Class II-A-2  Certificates,  after giving  effect to all
payments of  principal  on the Class I-A-2  Certificates  and the Class II-A-2
Certificates  on such Final  Distribution  Date,  other than  pursuant  to the
Certificate  Insurance Policy.  The Notice shall specify the amount of Insured
Amounts and shall  constitute  a claim for an Insured  Amount  pursuant to the
Certificate Insurance Policy.

      (c)   Upon  receipt  of  an  Insured  Amount  in  accordance   with  the
Certificate  Insurance  Policy from the  Certificate  Insurer on behalf of the
Holders of the Insured  Certificates,  the Trustee  shall deposit such Insured
Amount into the Policy  Account.  On or prior to each  Distribution  Date, the
Trustee  shall  transfer  amounts  on  deposit  in the  Policy  Account to the
Distribution  Account and shall  distribute such Insured  Amounts  pursuant to
Section 6.01.

      The Trustee shall include on each  Distribution Date any Insured Amounts
received  by it  from  or on  behalf  of  the  Certificate  Insurer  for  such
Distribution Date (i) in the amount  distributed to the Holders of the Insured
Certificates  pursuant  to Section  6.01(a)  and (ii) in the amount  deemed to
have been  distributed to the Class I-A-2 and Class II-A-2  regular  interests
and  deposited  for their  benefit into the  Distribution  Account.  If on any
Distribution  Date the Trustee  determines  that the  Certificate  Insurer has
paid more under the  Certificate  Insurance  Policy  than is  required  by the
terms  thereof,   the  Trustee  shall  promptly   return  any  excess  to  the
Certificate Insurer.

      (d)   (i) The Trustee shall receive as  attorney-in-fact  of the Holders
of  the  Insured  Certificates  any  Insured  Amount  delivered  to it by  the
Certificate  Insurer  for payment to such  Holders and (ii) the Trustee  shall
distribute  such Insured  Amount to such Holders as set forth in Section 6.01.
Insured   Amounts   disbursed  by  the  Paying  Agent  from  proceeds  of  the
Certificate  Insurance  Policy  shall not be  considered  payment by the Trust
Fund with respect to the Insured Certificates,  nor shall such disbursement of
Insured  Amounts  discharge the  obligations of the Trust Fund with respect to
the amounts  thereof,  and the Certificate  Insurer shall become owner of such
amounts to the extent covered by such Insured  Amounts as the deemed  assignee
of such  Holders.  The Trustee  hereby  agrees on behalf of the Holders of the
Insured  Certificates  (and each such Holder, by its acceptance of its Insured
Certificates,  hereby agrees) for the benefit of the Certificate Insurer that,
to the  extent  the  Certificate  Insurer  pays  any  Insured  Amount,  either
directly or indirectly (as by paying through the Trustee),  to the Holder of a
Insured   Certificate,   the  Certificate  Insurer  will  be  entitled  to  be
subrogated  to any rights of such Holder to receive the amounts for which such
Insured  Amount was paid, to the extent of such payment,  and will be entitled
to receive the Reimbursement Amount as set forth in Section 6.01.

      (e)   At the end of the Term of the  Certificate  Insurance  Policy  (as
defined in the  Certificate  Insurance  Policy),  the Trustee shall return the
Certificate Insurance Policy to the Certificate Insurer for cancellation.

      (f)   Upon its becoming  aware of the occurrence of an Event of Default,
the Trustee shall  promptly  notify the  Certificate  Insurer of such Event of
Default.

      (g)   The  Trustee  shall  promptly  notify the  Certificate  Insurer of
either  of  the  following  as to  which  it has  actual  knowledge:  (A)  the
commencement  of any  proceeding by or against the Depositor  commenced  under
the  United  States  bankruptcy  code  or  any  other  applicable  bankruptcy,
insolvency,  receivership,  rehabilitation  or  similar  law  (an  "Insolvency
Proceeding")  and  (B)  the  making  of  any  claim  in  connection  with  any
Insolvency  Proceeding  seeking the  avoidance as a  preferential  transfer (a
"Preference  Claim") of any distribution  made with respect to the Class I-A-2
Certificates  and the  Class  II-A-2  Certificates  as to which it has  actual
knowledge.  Each  Holder of a Class  I-A-2  Certificate  or the  Class  II-A-2
Certificate,  by its purchase of Class I-A-2 Certificates and the Class II-A-2
Certificates,  and the Trustee hereby agrees that the Certificate  Insurer (so
long as no  Certificate  Insurer  Default  exists)  may at any time during the
continuation  of any  proceeding  relating to a  Preference  Claim  direct all
matters relating to such Preference Claim, including,  without limitation, (i)
the direction of any appeal of any order relating to any Preference  Claim and
(ii) the posting of any surety,  supersedes  or  performance  bond pending any
such  appeal.  In  addition  and  without  limitation  of the  foregoing,  the
Certificate  Insurer shall be subrogated to the rights of the Trustee and each
Holder of a Class I-A-2  Certificate  or the Class II-A-2  Certificate  in the
conduct of any Preference Claim, including,  without limitation, all rights of
any party to an  adversary  proceeding  action with respect to any court order
issued in connection with any such Preference Claim.

      (h)   The  Servicer  shall  designate  a  "Certificate  Insurer  Contact
Person"  who  shall  be  available  to  the  Certificate  Insurer  to  provide
reasonable access to information regarding the Mortgage Loans.

      (i)   The  Trustee  shall send to the  Certificate  Insurer  the reports
prepared  pursuant  to  Sections  3.16 and 3.18  and the  statements  prepared
pursuant to Section  4.06, as well as any other  statements or  communications
sent  to  Holders  of the  Class  I-A-2  Certificates  and  the  Class  II-A-2
Certificates,  in each  case at the same  time such  reports,  statements  and
communications are otherwise sent.

      (j)   With  respect  to this  Section  4.07,  the  terms  "Receipt"  and
"Received"  shall mean actual  delivery to the  Certificate  Insurer,  if any,
prior to 12:00 p.m.,  New York time, on a Business Day;  delivery  either on a
day that is not a Business  Day or after 12:00 p.m.,  New York time,  shall be
deemed to be Receipt on the next  succeeding  Business  Day.  If any notice or
certificate  given under the  Certificate  Insurance  Policy by the Trustee is
not in proper form or is not properly  completed,  executed or  delivered,  it
shall be deemed  not to have been  Received.  The  Certificate  Insurer  shall
promptly so advise the Trustee and the Trustee may submit an amended notice.

      (l)   All references  herein to the ratings  assigned to the Class I-A-2
Certificates  and the Class II-A-2  Certificates  and to the  interests of any
Certificateholders  shall  be  without  regard  to the  Certificate  Insurance
Policy.

      Section 4.08      Reserved

      Section 4.09      Class XP Reserve  Account.  (a) The Paying Agent shall
establish  and  maintain  with itself a separate,  segregated  trust  account,
which shall be an  Eligible  Account,  titled  "Reserve  Account,  Wells Fargo
Bank,  National  Association,  as  Trustee  for  the  benefit  of  holders  of
Structured  Asset Mortgage  Investments II Inc.,  GreenPoint  Mortgage Funding
Trust 2006-AR2,  Mortgage Pass-Through  Certificates,  Series 2006-AR2,  Class
XP".  Funds on deposit in the Class XP Reserve  Account shall be held in trust
by the  Trustee  for the  holder  of the Class XP  Certificates.  The Class XP
Reserve Account will not represent an interest in any REMIC.

      (b)   Any amount on deposit  in the Class XP  Reserve  Account  shall be
held  uninvested.  On the Business Day prior to each  Distribution  Date,  the
Trustee  shall  withdraw  the  amount  then on deposit in the Class XP Reserve
Account  and  deposit  such  amount  into  the  Distribution   Account  to  be
distributed  to the Holders of the Class XP  Certificates  in accordance  with
Section  6.01(f).  In  addition,  on the earlier of (x) the Business Day prior
to the  Distribution  Date on  which  all the  assets  of the  Trust  Fund are
repurchased as described in Section  10.01(a),  and (y) the Business Day prior
to the  Distribution  Date occurring in March 2012, the Trustee shall withdraw
the amount on deposit in the Class XP Reserve  Account and deposit such amount
into  the   Distribution   Account  and  pay  such  amount  to  the  Class  XP
Certificates   in  accordance  with  Section   6.01(f),   and  following  such
withdrawal the Class XP Reserve Account shall be closed.

      Section 4.10      Final Maturity Reserve Account.

      No later than the Closing  Date,  the Paying Agent shall  establish  and
maintain in the name of the Holders of the  Certificates  and the  Certificate
Insurer,  the Final Maturity  Reserve  Account as a segregated  trust account.
The Paying  Agent  shall keep  records  that  accurately  reflect the funds on
deposit in the Final Maturity Reserve Account.

      The Paying  Agent will  invest  funds  deposited  in the Final  Maturity
Reserve  Account as directed by the Class B-IO  Certificateholders  in writing
in Permitted  Investments  with a maturity date no later than the Business Day
immediately  preceding  the  date on  which  such  funds  are  required  to be
withdrawn  from  the  Final  Maturity   Reserve   Account   pursuant  to  this
Agreement.  If no written direction with respect to such Permitted  Investment
shall be received by the Paying Agent from the Class B-IO  Certificateholders,
then funds in the Final  Maturity  Reserve  Account  shall be  invested in the
Wells Fargo Prime  Advantage  Money Market Fund.  All income and gain realized
from  investment  of funds  deposited in the Final  Maturity  Reserve  Account
shall  be  for  the  sole   and   exclusive   benefit   of  the   Class   B-IO
Certificateholders.

      If,  on  the  Distribution  Date  occurring  in  April  2013,  or on any
Distribution  Date  thereafter,  any Offered  Certificates are outstanding and
the aggregate  Stated  Principal  Balance of the Mortgage  Loans with original
terms to maturity in excess of 30 years is

       (i)  greater than or equal to the applicable  scheduled amount for such
            Distribution  Date set  forth in  column 2 of  Schedule  C hereto,
            but less than column 1 thereto,  or

       (ii) greater than or equal to the applicable  scheduled amount for such
            Distribution Date set forth in column 1 of Schedule C hereto,

then the Trustee shall deposit into the Final Maturity Reserve  Account,  from
Interest  Funds with respect to such  Distribution  Date, the Coupon Strip for
such  Distribution  Date, in accordance with the payment priority set forth in
Section 6.01(a)(first).

      If, on any Distribution  Date occurring after the  Distribution  Date in
March  2036,  any  amounts on deposit in the Final  Maturity  Reserve  Account
exceed the lesser of (i) the aggregate  Current  Principal Amount of the Class
A, Class M and Class B  Certificates  as of such date,  and (ii) the aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  with  original  terms  to
maturity  in  excess  of 30 years as of such  date,  an  amount  equal to such
excess  shall  be  shall be  distributed  by the  Trustee  to the  Class  B-IO
Certificates  on  such   Distribution  Date  as  a  part  of  the  Class  B-IO
Distribution Amount.

      On the earlier of the  Distribution  Date in occurring in March 2036 and
the  Distribution  Date on which the final  distribution  of payments from the
Mortgage  Loans and the other  assets  in the  trust is  expected  to be made,
funds on deposit in the Final Maturity  Reserve Account will be distributed to
the  Certificates in the following order of priority  (provided,  however,  if
the  loans  are  purchased  on the  Optional  Termination  Date,  the funds on
deposit in the Final  Maturity  Reserve  Account will be used to make payments
in accordance  with  priorities  sixth and seventh below after  application of
the Termination Purchase Price):

            first,  to the Class I-A,  Class  II-A,  Class  III-A (or the swap
      counterparty  as set forth in the  Grantor  Trust  Agreement)  and Class
      IV-A  Certificates,  pro  rata,  in  accordance  with  their  respective
      outstanding  Current  Principal  Amounts  until  the  Current  Principal
      Amounts thereof have been reduced to zero;

            second,  Certificate Insurer, any accrued and unpaid Reimbursement
      Amounts payable to the Certificate  Insurer in respect of any Deficiency
      Amount described in clauses (a)(2) or (b)(y) of such definition;

            third,  sequentially,  to the Class  M-1,  Class  M-2,  Class M-3,
      Class B-1, Class B-2 and Class B-3  Certificates,  in that order,  after
      giving effect to principal distributions on such Distribution Date;

            fourth,  to each class of Offered  Certificates  (with  respect to
      the Grantor Trust Certificates,  indirectly through the underlying Class
      III-A-1  Certificates),  any Current Interest and Interest Carry Forward
      Amount for each such  class  remaining  unpaid  after  giving  effect to
      interest  distributions  on such  Distribution  Date in accordance  with
      payment priorities set forth in Section 6.01(a);

            fifth,  to  the  Certificate   Insurer,  any  accrued  and  unpaid
      Reimbursement  Amounts payable to the Certificate  Insurer in respect of
      any  Deficiency  Amount  described  in clauses  (a)(1) or (b)(x) of such
      definition;

            sixth, to each class of Offered  Certificates (with respect to the
      Grantor Trust  Certificates,  indirectly  through the  underlying  Class
      III-A-1 Certificates,  which amount may be paid to the Swap Counterparty
      as set forth in the Agreement),  any Basis Risk Shortfall  Carry-forward
      Amount for each such class  remaining  unpaid after giving effect to the
      distributions  on such  Distribution  Date in  accordance  with  payment
      priorities set forth in Section 6.01(a); and

            seventh, to the Class B-IO Certificates, any remaining amount.

      The  forgoing  distributions  will be treated  as an amount  paid by the
holder of the Class B-IO  Certificates  to purchase  the  outstanding  Offered
Certificates  and will be deemed made pursuant to a mandatory  purchase of the
Offered Certificates by the holder of the Class B-IO Certificates.


                                  ARTICLE V
                                 Certificates

Section 5.01 Certificates.  (a) The Depository,  the Depositor and the Trustee
have  entered into a  Depository  Agreement  dated as of the Closing Date (the
"Depository  Agreement").  Except for the Residual  Certificates,  the Private
Certificates  and the  Individual  Certificates  and as  provided  in  Section
5.01(b),  the Certificates shall at all times remain registered in the name of
the  Depository  or its  nominee  and at all times:  (i) registration  of such
Certificates  may not be  transferred  by the Trustee except to a successor to
the  Depository;   (ii) ownership   and  transfers  of  registration  of  such
Certificates  on the books of the  Depository  shall be governed by applicable
rules  established  by the  Depository;  (iii) the  Depository may collect its
usual  and  customary   fees,   charges  and  expenses  from  its   Depository
Participants;   (iv)  the   Trustee   shall  deal  with  the   Depository   as
representative  of  such  Certificate   Owners  of  the  respective   Class of
Certificates  for  purposes  of  exercising  the rights of  Certificateholders
under  this  Agreement,  and  requests  and  directions  for and votes of such
representative  shall not be deemed to be  inconsistent  if they are made with
respect to  different  Certificate  Owners;  and (v) the  Trustee may rely and
shall  be  fully  protected  in  relying  upon  information  furnished  by the
Depository with respect to its Depository Participants.

      The Residual  Certificates  and the Private  Certificates  are initially
Physical  Certificates.  If at any time the Holders of all of the Certificates
of one or more such  Classes  request  that the  Trustee  cause such  Class to
become  Global  Certificates,  the  Trustee and the  Depositor  will take such
action as may be  reasonably  required to cause the  Depository to accept such
Class or Classes for trading if it may legally be so traded.

      All  transfers  by  Certificate  Owners of such  respective  Classes  of
Book-Entry   Certificates  and  any  Global  Certificates  shall  be  made  in
accordance  with the procedures  established by the Depository  Participant or
brokerage  firm   representing  such  Certificate   Owners.   Each  Depository
Participant shall only transfer Book-Entry  Certificates of Certificate Owners
it represents  or of brokerage  firms for which it acts as agent in accordance
with the Depository's normal procedures.

(b) If  (i)(A)  the  Depositor   advises  the  Trustee  in  writing  that  the
Depository   is  no  longer   willing  or  able  to  properly   discharge  its
responsibilities  as  Depository  and (B) the  Depositor is unable to locate a
qualified  successor  within  30  days or  (ii) the  Depositor  at its  option
advises  the Trustee in writing  that it elects to  terminate  the  book-entry
system through the  Depository,  the Trustee shall request that the Depository
notify all  Certificate  Owners of the occurrence of any such event and of the
availability  of  definitive,  fully  registered  Certificates  to Certificate
Owners   requesting   the  same.   Upon   surrender  to  the  Trustee  of  the
Certificates by the Depository,  accompanied by registration instructions from
the  Depository  for  registration,  the Trustee  shall  issue the  definitive
Certificates.

      In  addition,  if an Event of Default has  occurred  and is  continuing,
 each  Certificate  Owner  materially  adversely  affected  thereby may at its
 option request a definitive  Certificate  evidencing such Certificate Owner's
 interest  in the  related  Class  of  Certificates.  In  order  to make  such
 request,  such Certificate  Owner shall,  subject to the rules and procedures
 of  the  Depository,   provide  the  Depository  or  the  related  Depository
 Participant  with  directions  for the  Trustee  to  exchange  or  cause  the
 exchange of the  Certificate  Owner's  interest in such Class of Certificates
 for  an  equivalent  interest  in  fully  registered  definitive  form.  Upon
 receipt by the Trustee of  instructions  from the  Depository  directing  the
 Trustee to effect such exchange  (such  instructions  to contain  information
 regarding the Class of Certificates  and the Current  Principal  Amount being
 exchanged,  the  Depository  Participant  account  to  be  debited  with  the
 decrease,  the  registered  holder  of  and  delivery  instructions  for  the
 definitive Certificate,  and any other information reasonably required by the
 Trustee),  (i) the  Trustee  shall  instruct  the  Depository  to reduce  the
 related Depository  Participant's  account by the aggregate Current Principal
 Amount of the  definitive  Certificate,  (ii) the Trustee  shall  execute and
 deliver,  in  accordance  with the  registration  and  delivery  instructions
 provided  by  the  Depository,   a  Definitive  Certificate  evidencing  such
 Certificate  Owner's  interest  in such Class of  Certificates  and (iii) the
 Trustee shall execute a new Book-Entry  Certificate  reflecting the reduction
 in the aggregate  Current  Principal  Amount of such Class of Certificates by
 the amount of the definitive Certificates.

      Neither the  Depositor  nor the Trustee shall be liable for any delay in
 the delivery of any  instructions  required  pursuant to this Section 5.01(b)
 and may  conclusively  rely on, and shall be  protected  in relying  on, such
 instructions.

(c) (i)  As provided herein, the REMIC  Administrator will make an election to
treat the  segregated  pool of assets  consisting  of the  Mortgage  Loans and
certain other related  assets subject to this Agreement as a REMIC for federal
income tax purposes,  and such segregated pool of assets will be designated as
"REMIC I."  Component I of the Class R  Certificates  will  represent the sole
Class of "residual  interests" in REMIC I for purposes of the REMIC Provisions
(as  defined  herein)  under  federal  income  tax law.  The  following  table
irrevocably   sets   forth   the   designation,    pass-through    rate   (the
"Uncertificated  REMIC  I  Pass-Through  Rate")  and  initial   Uncertificated
Principal  Balance  for  each  of the  "regular  interests"  in  REMIC I  (the
"REMIC I Regular  Interests").  None of the REMIC I Regular  Interests will be
certificated.


                                 Uncertificated
Class Designation for               REMIC I         Initial Uncertificated
each REMIC I Interest          Pass-Through Rate      Principal Balance             Final Maturity Date*
__________________________________________________________________________________________________________
Class W-1                               (1)              $          0.00                 March 25, 2036
Class W-2                               (1)              $          0.00                 March 25, 2036
Class W-3                               (1)              $          0.00                 March 25, 2036
Class W-4                               (1)              $          0.00                 March 25, 2036
Class Y-1                           Variable(1)          $    237,517.52                 March 25, 2036
Class Y-2                           Variable(1)          $     90,713.41                 March 25, 2036
Class Y-3                           Variable(1)          $    327,768.00                 March 25, 2036
Class Y-4                           Variable(1)          $    123,822.99                 March 25, 2036
Class Z-1                           Variable(1)          $354,864,952.09                 March 25, 2036
Class Z-2                           Variable(1)          $135,531,092.16                 March 25, 2036
Class Z-3                           Variable(1)          $655,208,434.00                 March 25, 2036
Class Z-4                           Variable(1)           $247,522,15.73                 March 25, 2036
Component I of the Class R              N/A                        $0                    March 25, 2036
____________________________
*  The Distribution Date in the specified month, which is the month following
   the month the latest maturing Mortgage Loan in the related Loan Group
   matures. For federal income tax purposes, for each REMIC I Regular
   Interest, the "latest possible maturity date" shall be the Final Maturity
   Date.
(1)   Calculated as provided in the definition of Uncertificated REMIC I
Pass-Through Rate.


            (ii)    As provided herein,  the REMIC  Administrator will make an
election  to treat the  segregated  pool of assets  consisting  of the REMIC I
Regular  Interests and any proceeds  thereof as a REMIC for federal income tax
purposes,   and  such   segregated  pool  of  assets  will  be  designated  as
"REMIC II."  Component II of the Class R  Certificates will represent the sole
Class of   "residual   interests"  in  REMIC II  for  purposes  of  the  REMIC
Provisions  under  federal  income tax law. The  following  table  irrevocably
sets forth the designation,  pass-through rate (the  "Uncertificated  REMIC II
Pass-Through Rate") and initial  Uncertificated  Principal Balance for each of
the "regular interests" in REMIC II (the "REMIC II Regular  Interests").  None
of the REMIC II Regular Interests will be certificated.

Class Designation for each REMIC II        Uncertificated REMIC II Pass-Through             Initial Uncertificated
           Interest                                        Rate                               Principal Balance
______________________________________________________________________________________________________________________
LT1                                                        Variable(1)                             $354,803,973.03
LT2                                                        Variable(1)                             $     10,041.44
LT3                                                           0.00%                                $     25,468.81
LT4                                                        Variable(1)                             $     25,468.81
LT5                                                        Variable(1)                             $135,508,707.02
LT6                                                        Variable(1)                             $      4,739.22
LT7                                                           0.00%                                $      8,822.96
LT8                                                        Variable(1)                             $      8,822.96
LT9                                                        Variable(1)                             $655,098,636.03
LT10                                                       Variable(1)                             $     21,309.29
LT11                                                          0.00%                                $     44,244.33
LT12                                                       Variable(1)                             $     44,244.33
LT13                                                       Variable(1)                             $247,482,621.76
LT14                                                       Variable(1)                             $      9,991.23
LT15                                                          0.00%                                $     14,773.37
LT16                                                       Variable(1)                             $     14,773.74
LT-W1                                                          (1)                                           $0.00
LT-W2                                                          (1)                                           $0.00
LT-W3                                                          (1)                                           $0.00
LT-W4                                                          (1)                                           $0.00
LT-Y1                                                      Variable (1)                            $    237,517.52
LT-Y2                                                      Variable (1)                            $     90,713.41
LT-Y3                                                      Variable (1)                            $    327,768.10
LT-Y4                                                      Variable (1)                            $    123,822.99
Component II of the Class R                                    N/A                                          $0

 (1) Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.


            (iii) As provided  herein,  the REMIC  Administrator  will make an
election to treat the  segregated  pool of assets  consisting  of the REMIC II
Regular  Interests and any proceeds  thereof as a REMIC for federal income tax
purposes,   and  such   segregated  pool  of  assets  will  be  designated  as
"REMIC III."  Component  III of the Class R  Certificates  will  represent the
sole  Class of  "residual  interests"  in REMIC III  for purposes of the REMIC
Provisions  under  federal  income tax law. The  following  table  irrevocably
sets forth the designation,  pass-through rate (the "Uncertificated  REMIC III
Pass-Through Rate") and initial  Uncertificated  Principal Balance for each of
the "regular  interests" in REMIC III  (the  "REMIC III  Regular  Interests").
None of the REMIC III Regular Interests will be certificated.



   Class Designation for each REMIC III       Uncertificated REMIC III Pass-Through            Initial Uncertificated
                 Interest                                      Rate                               Principal Balance
___________________________________________________________________________________________________________________________________
 I-A-1                                                     Variable(1)                                             $181,357,000
 I-A-2                                                     Variable(1)                                             $120,905,000
 II-A-1                                                    Variable(1)                                             $122,331,000
 III-A-1                                                   Variable(1)                                             $354,776,000
 III-A-2                                                   Variable(1)                                             $177,388,000
 III-A-3                                                   Variable(1)                                              $59,130,000
 IV-A-1                                                    Variable(1)                                             $134,026,000
 IV-A-2                                                    Variable(1)                                              $89,351,000
 M-1                                                       Variable(1)                                              $50,835,000
 M-2                                                       Variable(1)                                              $23,356,000
 M-3                                                       Variable(1)                                               $8,930,000
 B-1                                                       Variable(1)                                              $17,861,000
 B-2                                                       Variable(1)                                              $13,739,000
 B-3                                                       Variable(1)                                               $6,870,000
 B-IO-I and B-IO-P                                             (2)                                                  $13,051,461
 Component III of the Class R                                  N/A                                                           $0

(1)      Calculated as provided in the definition of Uncertificated REMIC III Pass-Through Rate.
(2)  The Class B-IO Certificates will bear interest at a per annum rate equal to the Class B-IO Pass-Through Rate
     on its Notional Amount.  Amounts paid, or deemed paid, to the Class B-IO Certificates shall be deemed to
     first be paid to REMIC III Regular Interest B-IO-I in reduction of accrued and unpaid interest thereon until
     such accrued and unpaid interest shall have been reduced to zero and shall then be deemed paid to REMIC III
     Regular Interest B-IO-P in reduction of the principal balance thereof.


            (iv)  As provided  herein,  the REMIC  Administrator  will make an
election to treat the  segregated  pool of assets  consisting of the REMIC III
Regular  Interests and any proceeds  thereof as a REMIC for federal income tax
purposes,  and such  segregated  pool of assets will be  designated  as "REMIC
IV."  Component IV of the Class R  Certificates  will represent the sole class
of  "residual  interests"  in REMIC IV for  purposes  of the REMIC  Provisions
under federal income tax law. The following table  irrevocably  sets forth the
designation,  the Pass-Through Rate for the Class of Certificates  bearing the
same  designation  (which is with the substitution of Modified Net Rate Cap in
each  place  where  Net Rate Cap  occurs is the  Uncertificated  REMIC IV Pass
Through  Rate)  and  initial  principal  amount  or  Uncertificated  Principal
Balance  for  each of the  "regular  interests"  in REMIC  IV (the  "REMIC  IV
Regular  Interests").  For  federal  income tax  purposes,  payment of (i) any
Basis Risk  Shortfall  or Basis Risk  Shortfall  Carry  Forward  Amount to any
Class of  Certificates,  (ii) in the case of the  Class A,  Class B or Class M
Certificates,  interest  accrued  at a  Pass-Through  Rate  in  excess  of the
Modified  Net Rate  Cap,  and (iii) any  amounts  to the Class XP  Certificate
(which  shall  not  be  treated  as  an  interest  in  any  REMIC,  but  as  a
pass-through  interest  in the  Trust  entitled  to any  prepayment  penalties
payable with  respect to the Mortgage  Loans) shall be treated as paid outside
of any  REMIC  formed  under  this  Agreement  and  shall  not be  part of the
entitlement  of the  REMIC  IV  Regular  Interest  the  ownership  of which is
represented  by the Class of  Certificates  receiving  such payment.  REMIC IV
Regular Interests B-IO-I and B-IO-P will not be certificated.

      The Classes of the Certificates  shall have the following  designations,
initial principal amounts and Pass-Through Rates:

      Designation                 Initial Principal    Pass-Through Rate
_______________________________________________________________________________
      I-A-1                            $181,357,000          (1)
      I-A-2                            $120,905,000          (1)
      II-A-1                            $73,399,000          (1)
      II-A-2                            $48,932,000          (1)
      II-X                                 Notional          (2)
      Underlying III-A-1               $354,776,000          (1)
      III-A-2                          $177,388,000          (1)
      III-A-3                           $59,130,000          (1)
      IV-A-1                           $134,026,000          (4)
      IV-A-2                            $67,013,000          (1)
      IV-A-3                            $22,388,000          (1)
      IV-X                                 Notional          (2)
      M-1                               $50,835,000          (1)
      M-2                               $23,356,000          (1)
      M-3                                $8,930,000          (1)
      B-1                               $17,861,000          (1)
      B-2                               $13,739,000          (1)
      B-3                                $6,870,000          (1)
      XP                                         NA          (5)
      B-IO-I and B-IO-P                 $13,051,461          (6)
      Component IV of the                        $0                    N/A
      Class R

________________

(1) The Class I-A-1,  Class I-A-2,  Class  II-A-1,  Class  II-A-2,  underlying
   Class III-A-1,  Class III-A-2,  Class III-A-3,  Class IV-A-2, Class IV-A-3,
   Class M and Class B Certificates  will bear interest at a pass-through rate
   equal to the least of (i)  One-Month  LIBOR plus the related  Margin,  (ii)
   10.50%  per annum and (iii)  the Net Rate  Cap.  On any  Distribution  Date
   occurring  in or after  April,  2013,  in which an amount is payable to the
   Final  Maturity  Reserve  Fund  pursuant  to Section  4.10,  if the Maximum
   Coupon  Strip Rate exceeds the Coupon  Strip Rate,  for federal  income tax
   purposes,  each  REMIC  IV  Regular  Interest,  the  ownership  of which is
   represented by the Class A (other than the Class IV-A-1),  Class A, Class M
   and Class B Certificates,  will bear interest at a Pass-Through  Rate equal
   to the least of (i) One-Month  LIBOR plus the related  Margin,  (ii) 10.50%
   per annum  and  (iii)  the  Modified  Net Rate  Cap.  The  entitlements  of
   holders of the Class A (other than the Class IV-A-1),  Class A, Class M and
   Class B  Certificates  to  receive  interest  in  excess  of this  modified
   Pass-Through  Rate  shall be treated  as paid  outside of any REMIC  formed
   under this Agreement and shall not be part of the  entitlement of the REMIC
   IV Regular  Interest the ownership of which is  represented by the Class of
   Certificates  receiving  such payment,  instead such amount shall be deemed
   to have been paid from  amounts  distributable  in  respect  of the REMIC V
   Regular Interest B-IO.

(2) The Class II-X  Certificates  will bear  interest at a fixed  pass-through
   rate  equal to 1.200%  per annum.  The Class  IV-X  Certificates  will bear
   interest at a fixed pass-through rate equal to 1.000% per annum.

(3) The Grantor Trust  Certificates  will bear interest at a pass through rate
   equal to One-Month LIBOR plus 0.140% per annum.

(4) The Class IV-A-1  Certificates  will bear interest at a pass-through  rate
   equal to the lesser of (i)  One-Year  MTA plus the related  Margin and (ii)
   the Net Rate Cap. On any  Distribution  Date  occurring  in or after April,
   2013,  in which an amount is payable  to the Final  Maturity  Reserve  Fund
   pursuant to Section  4.10,  if the Maximum  Coupon  Strip Rate  exceeds the
   Coupon  Strip  Rate,  for  federal  income tax  purposes,  REMIC IV Regular
   Interest  IV-A-1  will bear  interest at a  Pass-Through  Rate equal to the
   least of (i)  One-Month  MTA plus the related  Margin and (ii) the Modified
   Net  Rate  Cap.   The   entitlements   of  holders  of  the  Class   IV-A-1
   Certificates  to receive  interest in excess of this modified  Pass-Through
   Rate  shall be  treated  as paid  outside  of any REMIC  formed  under this
   Agreement  and shall  not be part of the  entitlement  of REMIC IV  Regular
   Interest  IV-A-1,  instead  such  amount  shall be deemed to have been paid
   from  amounts  distributable  in  respect  of the REMIC V Regular  Interest
   B-IO.

(5) The  Class  XP  Certificates  will not bear  any  interest.  The  Class XP
   Certificates will be entitled to receive  Prepayment Charges collected with
   respect to the  Prepayment  Charge Loans.  The Class XP  Certificates  will
   not  represent  an interest in any REMIC,  they will  instead  represent an
   interest  in the Trust  constituted  by this  Agreement  that is a strip of
   Prepayment Charges associated with the Prepayment Charge Loans.

(6) The Class B-IO  Certificates  will bear interest at a per annum rate equal
   to the Class B-IO Pass-Through  Rate on its Notional Amount.  Amounts paid,
   or deemed paid, to the Class B-IO Certificates  shall be deemed to first be
   paid to REMIC IV  Regular  Interest  B-IO-I in  reduction  of  accrued  and
   unpaid  interest  thereon until such accrued and unpaid interest shall have
   been  reduced  to zero and shall  then be deemed  paid to REMIC IV  Regular
   Interest B-IO-P in reduction of the principal balance thereof.

            (v)   As provided  herein,  the REMIC  Administrator  will make an
election  to  treat  the  segregated  pool of  assets  consisting  of REMIC IV
Regular  Interests  B-IO-I and B-IO-P and any proceeds  thereof as a REMIC for
federal  income  tax  purposes,  and such  segregated  pool of assets  will be
designated as "REMIC V."  The Class R-X  Certificates  will represent the sole
Class of "residual  interests" in REMIC V for purposes of the REMIC Provisions
under federal income tax law. The following table  irrevocably  sets forth the
designation,  Uncertificated  Pass-Through  Rate  and  initial  Uncertificated
Principal  Balance for the single "regular  interest" in REMIC V (the "REMIC V
Regular Interest").

          Class Designation for each REMIC V        Uncertificated REMIC V             Initial Uncertificated
                       Interest                        Pass-Through Rate                  Principal Balance
_____________________________________________________________________________________________________________________
          B-IO                                                         (1)                         $13,051,461
          Class R-X Certificates                                       N/A                                  $0

(1)   The Class  B-IO  Certificates  will bear  interest  at a per annum  rate
   equal to the Class  B-IO  Pass-Through  Rate on its  Notional  Amount.  The
   REMIC V  Regular  Interest  will  not have an  Uncertificated  Pass-Through
   Rate,  but will be entitled to 100% of all  amounts  distributed  or deemed
   distributed on REMIC IV Regular Interests B-IO-I and B-IO-P.


(d) Solely  for  purposes  of   Section 1.860G-1(a)(4)(iii) of   the  Treasury
regulations,  the Distribution  Date  immediately  following the maturity date
for the  Mortgage  Loan with the  latest  maturity  date in the Trust Fund has
been  designated  as the  "latest  possible  maturity  date"  for the  REMIC I
Regular Interests,  REMIC II Regular  Interests,  REMIC III Regular Interests,
the  REMIC  IV  Regular  Interests,  the  REMIC  V  Regular  Interest  and the
Certificates.

(e) With respect to each Distribution  Date, each Class of  Certificates shall
accrue interest during the related  Interest  Accrual Period.  With respect to
each  Distribution  Date and  each  Class  of  Class  A,  Class M and  Class B
Certificates,  interest shall be calculated on the basis of a 360-day year and
the actual number of days  elapsed,  in each case,  based upon the  respective
Pass-Through Rate set forth, or determined as provided,  above and the Current
Principal Amount of such Class applicable to such Distribution Date.

(f) The  Certificates  shall  be  substantially  in the  forms  set  forth  in
Exhibits  A-1, A-2,  A-3,  A-4,  A-5, A-6 and A-7. On original  issuance,  the
Trustee  shall sign,  countersign  and shall  deliver them at the direction of
the  Depositor.  Pending the  preparation  of definitive  Certificates  of any
Class, the Trustee may sign and countersign  temporary  Certificates  that are
printed,   lithographed  or  typewritten,   in  authorized  denominations  for
Certificates  of such  Class,  substantially  of the  tenor of the  definitive
Certificates  in lieu of which  they are  issued  and  with  such  appropriate
insertions,  omissions,  substitutions and other variations as the officers or
authorized   signatories   executing  such  Certificates  may  determine,   as
evidenced by their execution of such Certificates.  If temporary  Certificates
are issued,  the Depositor will cause  definitive  Certificates to be prepared
without    unreasonable   delay.   After   the   preparation   of   definitive
Certificates,  the temporary Certificates shall be exchangeable for definitive
Certificates  upon  surrender of the temporary  Certificates  at the office of
the Trustee,  without charge to the Holder.  Upon  surrender for  cancellation
of any  one or  more  temporary  Certificates,  the  Trustee  shall  sign  and
countersign  and  deliver  in  exchange  therefor a like  aggregate  principal
amount,   in   authorized   denominations   for  such  Class,   of  definitive
Certificates   of  the  same  Class.   Until  so  exchanged,   such  temporary
Certificates  shall  in all  respects  be  entitled  to the same  benefits  as
definitive Certificates.

(g) Each  Class of  Book-Entry  Certificates  will be  registered  as a single
Certificate  of such  Class held  by a nominee  of the  Depository  or the DTC
Custodian,  and  beneficial  interests  will be held by investors  through the
book-entry  facilities of the Depository in minimum  denominations  of, in the
case of the Offered  Certificates,  $25,000 and  increments of $1.00 in excess
thereof,  except that one  Certificate  of each such  Class may be issued in a
different  amount  so that  the sum of the  denominations  of all  outstanding
Certificates of such  Class shall  equal the Current  Principal Amount of such
Class on the Closing  Date.  On the Closing  Date,  the Trustee  shall execute
and countersign  Physical  Certificates  all in an aggregate  principal amount
that shall equal the Current  Principal  Amount of such  Class on  the Closing
Date. The Private  Certificates  (other than the Residual  Certificates) shall
be  issued  in   certificated   fully-registered   form  in   minimum   dollar
denominations  of $25,000 and integral  multiples of $1.00 in excess  thereof,
except  that  one  Private  Certificate  of  each  Class may  be  issued  in a
different  amount  so that  the sum of the  denominations  of all  outstanding
Private  Certificates of such Class shall  equal the Current  Principal Amount
of such Class on the Closing  Date.  The Residual  Certificates  shall each be
issued  in   certificated   fully-registered   form.   Each  Class of   Global
Certificates,  if any,  shall be issued in fully  registered  form in  minimum
dollar  denominations  of $50,000 and  integral  multiples  of $1.00 in excess
thereof,  except  that one  Certificate  of each  Class may  be in a different
denomination  so  that  the  sum  of  the  denominations  of  all  outstanding
Certificates of such  Class shall  equal the Current  Principal Amount of such
Class on the Closing  Date.  On the Closing  Date,  the Trustee  shall execute
and countersign  (i) in the case of each Class of  Offered  Certificates,  the
Certificate  in  the  entire  Current   Principal  Amount  of  the  respective
Class and (ii) in the case of each Class of Private  Certificates,  Individual
Certificates  all in an  aggregate  principal  amount  that  shall  equal  the
Current  Principal  Amount of each such respective  Class on the Closing Date.
The Certificates  referred to in clause (i) and if at any time there are to be
Global  Certificates,  the  Global  Certificates  shall  be  delivered  by the
Depositor  to the  Depository  or pursuant to the  Depository's  instructions,
shall be  delivered  by the  Depositor  on  behalf  of the  Depository  to and
deposited with the DTC Custodian.  The Trustee shall sign the  Certificates by
facsimile or manual  signature  and  countersign  them by manual  signature on
behalf of the  Trustee  by one or more  authorized  signatories,  each of whom
shall be  Responsible  Officers  of the  Trustee or its agent.  A  Certificate
bearing  the manual  and  facsimile  signatures  of  individuals  who were the
authorized  signatories  of the  Trustee or its agent at the time of  issuance
shall bind the Trustee,  notwithstanding  that such individuals or any of them
have ceased to hold such positions prior to the delivery of such Certificate.

(h) No Certificate  shall be entitled to any benefit under this Agreement,  or
be valid  for any  purpose,  unless  there  appears  on such  Certificate  the
manually  executed  countersignature  of the  Trustee or its  agent,  and such
countersignature  upon any Certificate shall be conclusive  evidence,  and the
only  evidence,  that such  Certificate  has been duly  executed and delivered
hereunder.  All  Certificates  issued on the  Closing  Date shall be dated the
Closing Date. All  Certificates  issued  thereafter shall be dated the date of
their countersignature.

(i) The  Closing  Date  is  hereby  designated  as the  "startup"  day of each
2006-AR2 REMIC within the meaning of Section 860G(a)(9) of the Code.

(j) For federal  income tax  purposes,  each  2006-AR2  REMIC shall have a tax
year that is a calendar year and shall report income on an accrual basis.

(k) The  Trustee on behalf of the Trust  shall  cause each  2006-AR2  REMIC to
timely  elect to be treated as a REMIC  under  Section 860D  of the Code.  Any
inconsistencies  or ambiguities in this Agreement or in the  administration of
any Trust established  hereby shall be resolved in a manner that preserves the
validity of such elections.

(l) The  following  legend  shall  be  placed  on the  Residual  Certificates,
whether upon original  issuance or upon issuance of any other  Certificate  of
any such Class in exchange therefor or upon transfer thereof:

      ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE  MAY BE
      MADE ONLY IF THE PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO
      THE  SERVICER AND THE TRUSTEE  THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE
      UNITED  STATES,  ANY  STATE  OR  POLITICAL   SUBDIVISION   THEREOF,  ANY
      POSSESSION OF THE UNITED  STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF
      ANY  OF  THE  FOREGOING  (OTHER  THAN  AN  INSTRUMENTALITY  WHICH  IS  A
      CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT FOR
      FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY
      SUCH  GOVERNMENTAL  UNIT), (B) A FOREIGN  GOVERNMENT,  ANY INTERNATIONAL
      ORGANIZATION,  OR  ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF  THE
      FOREGOING,   (C)  ANY   ORGANIZATION   (OTHER  THAN   CERTAIN   FARMERS'
      COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM
      THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE UNLESS  SUCH  ORGANIZATION  IS
      SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE
      TAX IMPOSED BY SECTION  511 OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE
      INCOME),  (D) RURAL  ELECTRIC AND  TELEPHONE  COOPERATIVES  DESCRIBED IN
      SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING  LARGE  PARTNERSHIP
      UNDER  SECTION  775(a)  OF THE CODE (ANY SUCH  PERSON  DESCRIBED  IN THE
      FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS
      A  "DISQUALIFIED  ORGANIZATION"),  OR (F)  AN  AGENT  OF A  DISQUALIFIED
      ORGANIZATION,  (2)  NO  PURPOSE  OF  SUCH  TRANSFER  IS  TO  IMPEDE  THE
      ASSESSMENT  OR  COLLECTION  OF TAX AND  (3)  SUCH  TRANSFEREE  SATISFIES
      CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF
      THE  PROPOSED  TRANSFEREE.   NOTWITHSTANDING  THE  REGISTRATION  IN  THE
      CERTIFICATE REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION OF THIS
      CERTIFICATE   TO  A   DISQUALIFIED   ORGANIZATION   OR  AN  AGENT  OF  A
      DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO BE OF
      NO LEGAL FORCE OR EFFECT  WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED
      TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING, BUT NOT
      LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH
      HOLDER OF THIS  CERTIFICATE BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE
      DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Section 5.02 Registration  of Transfer and Exchange of  Certificates.  (a) The
Trustee shall  maintain at its Corporate  Trust Office a Certificate  Register
in which,  subject to such  reasonable  regulations as it may  prescribe,  the
Trustee shall provide for the  registration of  Certificates  and of transfers
and exchanges of Certificates as herein provided.

(b) Subject to Section  5.01(a) and, in the case of any Global  Certificate or
Physical  Certificate upon the satisfaction of the conditions set forth below,
upon surrender for  registration  of transfer of any Certificate at any office
or agency of the Trustee maintained for such purpose,  the Trustee shall sign,
countersign  and shall deliver,  in the name of the  designated  transferee or
transferees,  a new  Certificate  of a  like  Class and  aggregate  Fractional
Undivided Interest, but bearing a different number.

(c) By acceptance of a Private Certificate or a Residual Certificate,  whether
upon  original   issuance  or  subsequent   transfer,   each  holder  of  such
Certificate  acknowledges the restrictions on the transfer of such Certificate
set forth in the  Securities  Legend and agrees that it will  transfer  such a
Certificate  only  as  provided  herein.  In  addition  to the  provisions  of
Section 5.02(h),  the following  restrictions  shall apply with respect to the
transfer and registration of transfer of an Private  Certificate or a Residual
Certificate  to a transferee  that takes delivery in the form of an Individual
Certificate:

(i) The Trustee shall  register the transfer of an Individual  Certificate  if
the  requested  transfer is being made to a  transferee  who has  provided the
Trustee  with a Rule 144A  Certificate  or  comparable  evidence as to its QIB
status.

(ii) The Trustee shall register the transfer of any Individual  Certificate if
(x) the transferor has advised the Trustee in writing that the  Certificate is
being  transferred to an  Institutional  Accredited  Investor along with facts
surrounding the transfer as set forth in Exhibit F-1 hereto;  and (y) prior to
the transfer the  transferee  furnishes  to the Trustee an  Investment  Letter
(and the Trustee  shall be fully  protected in so doing),  provided  that,  if
based upon an Opinion of Counsel  addressed  to the Trustee to the effect that
the  delivery  of (x) and (y) above are not  sufficient  to  confirm  that the
proposed  transfer  is being  made  pursuant  to an  exemption  from,  or in a
transaction  not subject to, the  registration  requirements of the Securities
Act and  other  applicable  laws,  the  Trustee  shall as a  condition  of the
registration  of any such  transfer  require the  transferor  to furnish  such
other   certifications,   legal  opinions  or  other   information   prior  to
registering  the transfer of an Individual  Certificate  as shall be set forth
in such Opinion of Counsel.

(d) So long as a Global  Certificate of such Class is  outstanding and is held
by or on behalf of the Depository,  transfers of beneficial  interests in such
Global  Certificate,  or transfers by holders of  Individual  Certificates  of
such  Class to  transferees  that  take  delivery  in the  form of  beneficial
interests  in the  Global  Certificate,  may be made only in  accordance  with
Section 5.02(h), the rules of the Depository and the following:

(i) In the case of a  beneficial  interest  in the  Global  Certificate  being
transferred to an Institutional  Accredited Investor, such transferee shall be
required  to  take  delivery  in the  form  of an  Individual  Certificate  or
Certificates   and  the  Trustee  shall   register  such  transfer  only  upon
compliance with the provisions of Section 5.02(c)(ii).

(ii) In the case of a beneficial  interest in a Class of  Global  Certificates
being  transferred  to a  transferee  that  takes  delivery  in the form of an
Individual  Certificate or Certificates of such Class,  except as set forth in
clause  (i) above,   the  Trustee  shall  register  such  transfer  only  upon
compliance with the provisions of Section 5.02(c)(i).

(iii) In the case of an Individual  Certificate  of a Class being  transferred
to a transferee that takes delivery in the form of a beneficial  interest in a
Global  Certificate of such Class, the Trustee shall register such transfer if
the  transferee  has  provided  the Trustee  with a Rule 144A  Certificate  or
comparable evidence as to its QIB status.

(iv) No restrictions  shall apply with respect to the transfer or registration
of transfer of a beneficial  interest in the Global  Certificate of a Class to
a transferee  that takes delivery in the form of a beneficial  interest in the
Global Certificate of such Class;  provided that each such transferee shall be
deemed to have made such  representations and warranties contained in the Rule
144A Certificate as are sufficient to establish that it is a QIB.

(e) Subject to Section  5.02(h),  an  exchange of a  beneficial  interest in a
Global  Certificate of a Class for an Individual  Certificate or  Certificates
of such Class,  an exchange of an Individual  Certificate or Certificates of a
Class for a beneficial  interest in the Global  Certificate  of such Class and
an  exchange  of an  Individual  Certificate  or  Certificates  of a Class for
another  Individual  Certificate or  Certificates of such Class (in each case,
whether or not such exchange is made in anticipation  of subsequent  transfer,
and,  in the case of the Global  Certificate  of such  Class,  so long as such
Certificate is outstanding  and is held by or on behalf of the Depository) may
be made only in accordance with Section  5.02(h),  the rules of the Depository
and the following:

(i) A holder of a beneficial  interest in a Global  Certificate of a Class may
at any time exchange such  beneficial  interest for an Individual  Certificate
or Certificates of such Class.

(ii) A holder of an  Individual  Certificate  or  Certificates  of a Class may
exchange such  Certificate or  Certificates  for a beneficial  interest in the
Global  Certificate  of such Class if  such holder  furnishes to the Trustee a
Rule 144A Certificate or comparable evidence as to its QIB status.

(iii) A holder of an  Individual  Certificate  of a  Class may  exchange  such
Certificate   for  an  equal   aggregate   principal   amount  of   Individual
Certificates of such Class in different authorized  denominations  without any
certification.

(f) (i)     Upon   acceptance  for  exchange  or  transfer  of  an  Individual
Certificate  of a Class for a beneficial  interest in a Global  Certificate of
such  Class as  provided  herein,  the Trustee  shall  cancel such  Individual
Certificate  and shall (or shall  request  the  Depository  to) endorse on the
schedule  affixed to the applicable  Global  Certificate (or on a continuation
of such schedule  affixed to the Global  Certificate  and made a part thereof)
or otherwise make in its books and records an appropriate  notation evidencing
the date of such  exchange  or transfer  and an  increase  in the  certificate
balance of the Global  Certificate  equal to the  certificate  balance of such
Individual Certificate exchanged or transferred therefor.

(ii) Upon  acceptance  for exchange or transfer of a beneficial  interest in a
Global  Certificate of a Class for an Individual  Certificate of such Class as
provided  herein,  the  Trustee  shall (or shall  request the  Depository  to)
endorse  on  the  schedule  affixed  to  such  Global  Certificate  (or  on  a
continuation  of such schedule  affixed to such Global  Certificate and made a
part  thereof)  or  otherwise  make in its books and  records  an  appropriate
notation  evidencing  the date of such  exchange or transfer and a decrease in
the certificate  balance of such Global  Certificate  equal to the certificate
balance of such  Individual  Certificate  issued in exchange  therefor or upon
transfer thereof.

(g) The  Securities  Legend  shall be  placed  on any  Individual  Certificate
issued in exchange for or upon transfer of another  Individual  Certificate or
of a beneficial interest in a Global Certificate.

(h) Subject to the  restrictions  on transfer  and  exchange set forth in this
Section 5.02,  the  holder  of any  Individual  Certificate  may  transfer  or
exchange  the  same in whole or in part  (in an  initial  certificate  balance
equal to the minimum  authorized  denomination set forth in Section 5.01(g) or
any  integral  multiple  of $1.00 in  excess  thereof)  by  surrendering  such
Certificate at the Corporate Trust Office of the Trustee,  or at the office of
any transfer  agent,  together with an executed  instrument of assignment  and
transfer  satisfactory  in form and  substance  to the  Trustee in the case of
transfer  and a written  request  for  exchange in the case of  exchange.  The
holder of a beneficial  interest in a Global  Certificate  may, subject to the
rules and procedures of the Depository,  cause the Depository (or its nominee)
to notify the  Trustee in writing of a request  for  transfer  or  exchange of
such  beneficial  interest  for an  Individual  Certificate  or  Certificates.
Following  a proper  request  for  transfer or  exchange,  the Trustee  shall,
within five Business  Days of such request made at the Corporate  Trust Office
of the Trustee,  sign,  countersign  and deliver at the Corporate Trust Office
of the Trustee,  to the transferee (in the case of transfer) or holder (in the
case of  exchange)  or send by first class mail at the risk of the  transferee
(in the case of  transfer) or holder (in the case of exchange) to such address
as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate  or  Certificates,  as the case may require,  for a like aggregate
Fractional   Undivided  Interest  and  in  such  authorized   denomination  or
denominations  as may be requested.  The presentation for transfer or exchange
of any Individual  Certificate shall not be valid unless made at the Corporate
Trust Office of the Trustee by the registered  holder in person,  or by a duly
authorized attorney-in-fact.

(i) At the option of the  Certificateholders,  Certificates  may be  exchanged
for  other  Certificates  of  authorized  denominations  of a  like  Class and
aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates
to be  exchanged  at the  Corporate  Trust  Office of the  Trustee;  provided,
however,  that no Certificate may be exchanged for new Certificates unless the
original   Fractional   Undivided  Interest   represented  by  each  such  new
Certificate  (i) is at least equal to the minimum  authorized  denomination or
(ii) is  acceptable  to the  Depositor as indicated to the Trustee in writing.
Whenever any Certificates  are so surrendered for exchange,  the Trustee shall
sign and countersign and the Trustee shall deliver the Certificates  which the
Certificateholder making the exchange is entitled to receive.

(j) If the Trustee so requires,  every  Certificate  presented or  surrendered
for transfer or exchange  shall be duly  endorsed by, or be  accompanied  by a
written  instrument  of  transfer,   with  a  signature  guarantee,   in  form
satisfactory  to the Trustee,  duly  executed by the holder  thereof or his or
her attorney duly authorized in writing.

(k) No  service  charge  shall  be  made  for  any  transfer  or  exchange  of
Certificates,  but the  Trustee  may require  payment of a sum  sufficient  to
cover any tax or  governmental  charge that may be imposed in connection  with
any transfer or exchange of Certificates.

(l) The Trustee  shall  cancel all  Certificates  surrendered  for transfer or
exchange but shall retain such  Certificates  in accordance  with its standard
retention  policy  or for  such  further  time as is  required  by the  record
retention  requirements  of the  Securities  Exchange Act of 1934, as amended,
and thereafter may destroy such Certificates.

Section 5.03 Mutilated,   Destroyed,  Lost  or  Stolen  Certificates.  (a)  If
(i) any  mutilated  Certificate is surrendered to the Trustee,  or the Trustee
receives  evidence to its  satisfaction of the  destruction,  loss or theft of
any  Certificate,  and (ii) there is delivered to the Trustee such security or
indemnity as it may require to save it  harmless,  and  (iii) the  Trustee has
not  received  notice  that  such  Certificate  has been  acquired  by a third
Person,  the Trustee shall sign,  countersign and deliver,  in exchange for or
in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new
Certificate of like tenor and Fractional  Undivided  Interest but in each case
bearing  a  different  number.  The  mutilated,   destroyed,  lost  or  stolen
Certificate  shall thereupon be canceled of record by the Trustee and shall be
of no further effect and evidence no rights.

(b) Upon the  issuance of any new  Certificate  under this  Section 5.03,  the
Trustee may require the payment of a sum  sufficient to cover any tax or other
governmental  charge  that may be imposed in  relation  thereto  and any other
expenses   (including  the  fees  and  expenses  of  the  Trustee)   connected
therewith.  Any duplicate  Certificate  issued  pursuant to this  Section 5.03
shall constitute complete and indefeasible  evidence of ownership in the Trust
Fund, as if originally  issued,  whether or not the lost,  stolen or destroyed
Certificate shall be found at any time.

Section 5.04 Persons  Deemed   Owners.   Prior  to  due   presentation   of  a
Certificate for  registration  of transfer,  the Depositor,  the Trustee,  the
Certificate Insurer (with respect to the Insured  Certificates for the Term of
the Policy) and any agent of the  Depositor,  the  Certificate  Insurer or the
Trustee may treat the Person in whose name any  Certificate  is  registered as
the owner of such  Certificate  for the  purpose  of  receiving  distributions
pursuant to Section 6.01  and for all other purposes  whatsoever.  Neither the
Depositor,  the Trustee nor any agent of the Depositor or the Trustee shall be
affected  by notice  to the  contrary.  No  Certificate  shall be deemed  duly
presented for a transfer  effective on any Record Date unless the  Certificate
to be  transferred  is  presented  no later than the close of  business on the
third Business Day preceding such Record Date.

Section 5.05 Transfer  Restrictions  on Residual  Certificates.  (a)  Residual
Certificates,  or interests therein,  may not be transferred without the prior
express  written  consent of the Tax  Matters  Person and the  Sponsor,  which
cannot be  unreasonably  withheld.  As a  prerequisite  to such  consent,  the
proposed  transferee must provide the Tax Matters Person,  the Sponsor and the
Trustee  with  an  affidavit  that  the  proposed  transferee  is a  Permitted
Transferee (and,  unless the Tax Matters Person and the Sponsor consent to the
transfer to a person who is not a U.S. Person,  an affidavit that it is a U.S.
Person) as provided in Section 5.05(b).

(b) No  transfer,   sale  or  other  disposition  of  a  Residual  Certificate
(including a  beneficial  interest  therein) may be made unless,  prior to the
transfer,  sale or other disposition of a Residual  Certificate,  the proposed
transferee  (including  the initial  purchasers  thereof)  delivers to the Tax
Matters  Person,  the  Trustee  and the  Depositor  an  affidavit  in the form
attached hereto as Exhibit E stating,  among other things, that as of the date
of such  transfer  (i) such  transferee  is a  Permitted  Transferee  and that
(ii) such  transferee  is not  acquiring  such  Residual  Certificate  for the
account of any  person  who is not a  Permitted  Transferee.  The Tax  Matters
Person  shall not  consent to a transfer of a Residual  Certificate  if it has
actual  knowledge that any statement made in the affidavit  issued pursuant to
the preceding  sentence is not true.  Notwithstanding  any  transfer,  sale or
other  disposition  of a  Residual  Certificate  to  any  Person  who is not a
Permitted  Transferee,  such  transfer,  sale or  other  disposition  shall be
deemed to be of no legal force or effect  whatsoever and such Person shall not
be deemed to be a Holder of a Residual  Certificate for any purpose hereunder,
including,  but not limited to, the receipt of distributions  thereon.  If any
purported  transfer  shall be in violation of the  provisions  of this Section
5.05(b),  then  the  prior  Holder  thereof  shall,  upon  discovery  that the
transfer  of such  Residual  Certificate  was not in  fact  permitted  by this
Section  5.05(b),  be restored to all rights as a Holder  thereof  retroactive
to the date of the purported  transfer.  None of the Trustee,  the Tax Matters
Person or the  Depositor  shall be under any  liability  to any Person for any
registration  or transfer of a Residual  Certificate  that is not permitted by
this Section 5.05(b) or for making  payments due on such Residual  Certificate
to the  purported  Holder  thereof or taking any other  action with respect to
such  purported  Holder under the  provisions of this Agreement so long as the
written  affidavit  referred  to  above  was  received  with  respect  to such
transfer,  and the Tax  Matters  Person,  the Trustee  and the  Depositor,  as
applicable,  had no  knowledge  that it was untrue.  The prior Holder shall be
entitled to recover from any purported  Holder of a Residual  Certificate that
was in fact not a  permitted  transferee  under  this  Section  5.05(b) at the
time it became a Holder all payments made on such Residual  Certificate.  Each
Holder of a Residual Certificate,  by acceptance thereof,  shall be deemed for
all purposes to have consented to the  provisions of this Section  5.05(b) and
to any amendment of this Agreement  deemed  necessary  (whether as a result of
new  legislation  or  otherwise)  by counsel of the Tax Matters  Person or the
Depositor to ensure that the Residual  Certificates are not transferred to any
Person  who is not a  Permitted  Transferee  and  that  any  transfer  of such
Residual  Certificates  will not cause the  imposition of a tax upon the Trust
or cause any REMIC to fail to qualify as a REMIC.

(c) The Class R-X Certificates  (including a beneficial interest therein) and,
unless the Tax Matters  Person shall have  consented in writing (which consent
may be withheld  in the Tax Matters  Person's  sole  discretion),  the Class R
Certificates  (including a beneficial  interest  therein) may not be purchased
by or transferred to any person who is not a United States Person.

(d) By accepting a Residual Certificate,  the purchaser thereof agrees to be a
Tax Matters Person if it is the Holder of the largest  percentage  interest of
such  Certificate,  and  appoints the Trustee to act as its agent with respect
to all matters concerning the tax obligations of the Trust.

Section 5.06 Restrictions on  Transferability  of Certificates.  (a) No offer,
sale,  transfer or other  disposition  (including  pledge) of any  Certificate
shall be made by any Holder  thereof  unless  registered  under the Securities
Act, or an exemption from the registration  requirements of the Securities Act
and any  applicable  state  securities or "Blue Sky" laws is available and the
prospective  transferee  (other than the Depositor) of such Certificate  signs
and delivers to the Trustee an  Investment  Letter,  if the  transferee  is an
Institutional  Accredited  Investor,  in the  form set  forth  as  Exhibit F-l
hereto,  or a Rule 144A  Certificate,  if the transferee is a QIB, in the form
set  forth  as  Exhibit F-2  hereto.  Notwithstanding  the  provisions  of the
immediately  preceding  sentence,  no restrictions shall apply with respect to
the  transfer or  registration  of transfer  of a  beneficial  interest in any
Certificate  that is a Global  Certificate  of a  Class to a  transferee  that
takes delivery in the form of a beneficial  interest in the Global Certificate
of such  Class provided that each such transferee shall be deemed to have made
such  representations and warranties contained in the Rule 144A Certificate as
are  sufficient  to  establish  that it is a QIB.  In the  case of a  proposed
transfer of any Certificate to a transferee  other than a QIB, the Trustee may
require an Opinion of Counsel  addressed to the Trustee that such  transaction
is exempt from the  registration  requirements of the Securities Act. The cost
of such opinion shall not be an expense of the Trustee or the Trust Fund.

(b) The Private Certificates shall each bear a Securities Legend.

Section 5.07 ERISA  Restrictions.  (a) Subject to the provisions of subsection
(b),  no  Residual  Certificates  or  Private  Certificates  may  be  acquired
directly or indirectly by, or on behalf of, an employee  benefit plan or other
retirement  arrangement  (a  "Plan")  that is  subject  to Title I of ERISA or
Section 4975  of the  Code,  or by a person  using  "plan  assets"  of a Plan,
unless  the  proposed  transferee  provides  the  Trustee,  with an Opinion of
Counsel  addressed to the Servicer and the Trustee  (upon which they may rely)
that is satisfactory to the Trustee,  which opinion will not be at the expense
of the Servicer or the Trustee,  that the purchase of such  Certificates by or
on  behalf  of  such  Plan is  permissible  under  applicable  law,  will  not
constitute  or result in a  nonexempt  prohibited  transaction  under ERISA or
Section 4975  of the Code and will not subject the Depositor,  the Servicer or
the  Trustee  to any  obligation  in  addition  to  those  undertaken  in this
Agreement.

(b) Unless such Person has provided an Opinion of Counsel in  accordance  with
Section  5.07(a),  any Person  acquiring  an interest in a Global  Certificate
which is a Private Certificate,  by acquisition of such Certificate,  shall be
deemed  to have  represented  to the  Trustee,  and any  Person  acquiring  an
interest  in a Private  Certificate  in  definitive  form shall  represent  in
writing  to the  Trustee,  that  it is  not  acquiring  an  interest  in  such
Certificate  directly or indirectly by, or on behalf of, or with "plan assets"
of, an employee benefit plan or other retirement  arrangement which is subject
to Title I of ERISA and/or Section 4975 of the Code.

(c) Each  beneficial  owner of a Class M-1, Class M-2,  Class M-3,  Class B-1,
Class B-2 or Class B-3  Certificate or any interest therein shall be deemed to
have represented,  by virtue of its acquisition or holding of that certificate
or any interest therein shall be deemed to have represented,  by virtue of its
acquisition or holding of that  certificate or interest  therein,  that either
(i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P
or Moody's,  (ii) such beneficial  owner is not a Plan or investing with "plan
assets" of any Plan, or (iii) (1) it is an insurance  company,  (2) the source
of funds used to acquire or hold the  certificate  or  interest  therein is an
"insurance  company  general  account," as such term is defined in  Prohibited
Transaction  Class  Exemption  ("PTCE")  95-60,  and  (3)  the  conditions  in
Sections I and III of PTCE 95-60 have been satisfied.

(d) Neither  the  Servicer  nor the  Trustee  will  be  required  to  monitor,
determine  or inquire as to  compliance  with the transfer  restrictions  with
respect to the Global  Certificates.  Any  attempted or purported  transfer of
any  Certificate  in violation of the  provisions of Section s (a), (b) or (c)
above  shall be void ab initio and such  Certificate  shall be  considered  to
have been held  continuously  by the prior  permitted  Certificateholder.  Any
transferor  of  any  Certificate  in  violation  of  such  provisions,   shall
indemnify  and hold harmless the Trustee and the Servicer from and against any
and all liabilities,  claims, costs or expenses incurred by the Trustee or the
Servicer as a result of such  attempted  or  purported  transfer.  The Trustee
shall have no  liability  for transfer of any such Global  Certificates  in or
through   book-entry   facilities  of  any  Depository  or  between  or  among
Depository  Participants  or  Certificate  Owners  made  in  violation  of the
transfer restrictions set forth herein.

Section 5.08 Rule 144A  Information.  For so long as any Private  Certificates
are  outstanding,  (1) the Sponsor will provide or cause to be provided to any
holder of such Private  Certificates  and any  prospective  purchaser  thereof
designated  by such a holder,  upon the request of such holder or  prospective
purchaser,  the  information  required  to  be  provided  to  such  holder  or
prospective  purchaser by Rule  144A(d)(4)  under the Securities  Act; and (2)
the  Sponsor  shall  update  such  information  from  time to time in order to
prevent such  information  from becoming  false and  misleading  and will take
such other actions as are  necessary to ensure that the safe harbor  exemption
from the  registration  requirements  of the Securities Act under Rule 144A is
and will be available  for resales of such Private  Certificates  conducted in
accordance with Rule 144A.


                                  ARTICLE VI
                        Payments to Certificateholders

Section 6.01 Distributions on the Certificates.  (a)On each Distribution Date,
an  amount  equal  to  the  Interest  Funds  and  Principal   Funds  for  such
Distribution  Date shall be  withdrawn  by the Trustee  from the  Distribution
Account to the extent of funds on deposit  therein  and  distributed  for such
Distribution Date, in the following order of priority:

      First, from Interest Funds, from all Loan Groups on a pro rata basis,
on each Distribution Date on and after the Distribution Date in April 2013,
if applicable, to the Final Maturity Reserve Account, an amount equal to the
Coupon Strip for such Distribution Date.

      Second, to pay any accrued and unpaid interest on the related Class A,
Class M, Class B and Class X Certificates in the following order of priority:

1. From remaining Interest Funds in respect of:

a. Loan Group I, first, to each class of Class I-A  Certificates,  the Current
            Interest and then any Interest  Carry Forward Amount for each such
            Class,  pro  rata,  based on the  amounts  owed to such  class and
            second,  to  the  Certificate  Insurer,  any  accrued  and  unpaid
            Reimbursement  Amounts payable to the Certificate Insurer for that
            Distribution  Date in respect of any Deficiency  Amount  described
            in  clauses  (a)(1) or (b)(x) of such  definition  but only to the
            extent  of the  portion  of any  delinquent  interest  collections
            received  on the  related  Mortgage  Loans that  resulted  in such
            Deficiency   Amount  on  a  prior   Distribution  Date  and  would
            otherwise be payable to the Class I-A-2 Certificates;

b. Loan Group II,  first,  to each class of Class  II-A  Certificates  and the
            Class  II-X  Certificates,  the  Current  Interest  and  then  any
            Interest  Carry  Forward  Amount  for each such  class,  pro rata,
            based  on the  amounts  owed  to such  Class  and  second,  to the
            Certificate Insurer, any accrued and unpaid Reimbursement  Amounts
            payable to the Certificate  Insurer for that  Distribution Date in
            respect of any  Deficiency  Amount  described in clauses (a)(1) or
            (b)(x) of such  definition  but only to the extent of the  portion
            of any  delinquent  interest  collections  received on the related
            Mortgage Loans that resulted in such Deficiency  Amount on a prior
            Distribution  Date and would  otherwise  be  payable  to the Class
            II-A-2 Certificates;

c. Loan Group III,  to each Class of Class  III-A  Certificates,  the  Current
            Interest and then any Interest  Carry Forward Amount for each such
            Class,  pro rata, based on the Current Interest and Interest Carry
            Forward Amount due to each such Class; and

d. Loan Group IV, to each Class of Class IV-A  Certificates and the Class IV-X
            Certificates,  the Current  Interest and then any  Interest  Carry
            Forward  Amount  for  each  such  Class,  pro  rata,  based on the
            Current  Interest and Interest  Carry  Forward  Amount due to each
            such Class;

2. From remaining  Interest Funds in respect of all Loan Groups,  to the Class
      M-1,  Class  M-2,  Class  M-3,  Class  B-1,  Class  B-2  and  Class  B-3
      Certificates,  sequentially,  in that order,  the Current  Interest  for
      each such Class of Certificates;

3. Any   Excess   Spread  to  the  extent   necessary   to  meet  a  level  of
      overcollateralization  equal to the Overcollateralization  Target Amount
      will be the Extra Principal  Distribution Amount and will be included as
      part of the Principal  Distribution Amount and distributed in accordance
      with Third (A) and (B) below; and

4. Any remaining  Excess  Spread will be the Remaining  Excess Spread and will
      be applied, together with the  Overcollateralization  Release Amount, as
      Excess Cashflow pursuant to clauses Fourth through Fourteenth below.

      Third, to pay as principal on the Class A, Class M and Class B
Certificates, in the following order of priority:

      (A)   For each Distribution Date (i) prior to the Stepdown Date or (ii)
      on which a Trigger Event is in effect, from the Principal Funds and the
      Extra Principal Distribution Amount for such Distribution Date:

        1.   (a)  An  amount  equal  to the  Group  I  Principal  Distribution
      Amount   will  be   distributed   first  to  each  class  of  Class  I-A
      Certificates on a pro rata basis until the Current  Principal  Amount of
      each  such  Class is  reduced  to zero and  second,  to the  Certificate
      Insurer,  any accrued and unpaid  Reimbursement  Amounts  payable to the
      Certificate  Insurer  for  that  Distribution  Date  in  respect  of any
      Deficiency  Amount  described  in  clauses  (a)(2)  or  (b)(y)  of  such
      definition,  but  only  to the  extent  of  the  portion  of  Subsequent
      Recoveries  with  respect to the  Mortgage  Loans with  respect to which
      Realized Losses were paid by the Certificate  Insurer would otherwise be
      payable to the Class I-A-2 Certificates;

                  (b)   An   amount   equal   to  the   Group   II   Principal
      Distribution  Amount  will be  distributed  first to each Class of Class
      II-A  Certificates  on a pro rata  basis  until  the  Current  Principal
      Amount  of each  such  Class  is  reduced  to zero  and  second,  to the
      Certificate  Insurer,  any  accrued  and  unpaid  Reimbursement  Amounts
      payable  to the  Certificate  Insurer  for  that  Distribution  Date  in
      respect of any Deficiency  Amount  described in clauses (a)(2) or (b)(y)
      of such definition,  but only to the extent of the portion of Subsequent
      Recoveries  with  respect to the  Mortgage  Loans with  respect to which
      Realized Losses were paid by the Certificate  Insurer would otherwise be
      payable to the Class II-A-2 Certificates;

                  (c)  To the Class  III-A  Certificates,  an amount  equal to
      the Group III Principal  Distribution  Amount will be  distributed  on a
      pro rata basis until the Current  Principal Amount of each such Class is
      reduced to zero;

                  (d)  To the Class IV-A Certificates,  an amount equal to the
      Group IV  Principal  Distribution  Amount will be  distributed  on a pro
      rata  basis  until the  Current  Principal  Amount of each such Class is
      reduced to zero;

2. To the Class M-1 Certificates,  any remaining Principal Distribution Amount
      until the Current Principal Amount thereof is reduced to zero;

3. To the Class M-2 Certificates,  any remaining Principal Distribution Amount
      until the Current Principal Amount thereof is reduced to zero;

4. To the Class M-3 Certificates,  any remaining Principal Distribution Amount
      until the Current Principal Amount thereof is reduced to zero;

5. To the Class B-1 Certificates,  any remaining Principal Distribution Amount
      until the Current Principal Amount thereof is reduced to zero;

6. To the Class B-2 Certificates,  any remaining Principal Distribution Amount
      until the Current Principal Amount thereof is reduced to zero; and

7. To the Class B-3 Certificates,  any remaining Principal Distribution Amount
      until the Current Principal Amount thereof is reduced to zero; and

      (B)   For each Distribution Date on or after the Stepdown Date, so long
      as a Trigger Event is not in effect, from the Principal Funds and the
      Extra Principal Distribution Amount for such Distribution Date:

        1.    (a) An  amount  equal to the Class  I-A  Principal  Distribution
      Amount   will  be   distributed   first  to  each  Class  of  Class  I-A
      Certificates on a pro rata basis until the Current  Principal  Amount of
      each  such  Class is  reduced  to zero and  second,  to the  Certificate
      Insurer,  any accrued and unpaid  Reimbursement  Amounts  payable to the
      Certificate  Insurer  for  that  Distribution  Date  in  respect  of any
      Deficiency  Amount  described  in  clauses  (a)(2)  or  (b)(y)  of  such
      definition,  but  only  to the  extent  of  the  portion  of  Subsequent
      Recoveries  with  respect to the  Mortgage  Loans with  respect to which
      Realized Losses were paid by the Certificate  Insurer would otherwise be
      payable to the Class I-A-2 Certificates;

                  (b)   An   amount   equal  to  the  Class   II-A   Principal
      Distribution  Amount  will be  distributed  first to each class of Class
      II-A  Certificates  on a pro rata  basis  until  the  Current  Principal
      Amount  of each  such  Class  is  reduced  to zero  and  second,  to the
      Certificate  Insurer,  any  accrued  and  unpaid  Reimbursement  Amounts
      payable  to the  Certificate  Insurer  for  that  Distribution  Date  in
      respect of any Deficiency  Amount  described in clauses (a)(2) or (b)(y)
      of such definition,  but only to the extent of the portion of Subsequent
      Recoveries  with  respect to the  Mortgage  Loans with  respect to which
      Realized Losses were paid by the Certificate  Insurer would otherwise be
      payable to the Class II-A-2 Certificates;

                  (c)  To the Class  III-A  Certificates,  an amount  equal to
      the Class III-A Principal  Distribution  Amount will be distributed on a
      pro rata basis until the Current  Principal Amount of each such Class is
      reduced to zero;

                  (d)  To the Class IV-A Certificates,  an amount equal to the
      Class IV-A  Principal  Distribution  Amount will be distributed on a pro
      rata  basis  until the  Current  Principal  Amount of each such Class is
      reduced to zero;

2. To the Class M-1 Certificates,  from any remaining  Principal  Distribution
      Amount, the Class M-1 Principal  Distribution  Amount, until the Current
      Principal Amount thereof is reduced to zero;

3. To the Class M-2 Certificates,  from any remaining  Principal  Distribution
      Amount, the Class M-2 Principal  Distribution  Amount, until the Current
      Principal Amount thereof is reduced to zero;

4. To the Class M-3 Certificates,  from any remaining  Principal  Distribution
      Amount, the Class M-3 Principal  Distribution  Amount, until the Current
      Principal Amount thereof is reduced to zero;

5. To the Class B-1 Certificates,  from any remaining  Principal  Distribution
      Amount, the Class B-1 Principal  Distribution  Amount, until the Current
      Principal Amount thereof is reduced to zero;

6. To the Class B-2 Certificates,  from any remaining  Principal  Distribution
      Amount, the Class B-2 Principal  Distribution  Amount, until the Current
      Principal Amount thereof is reduced to zero; and

7. To the Class B-3 Certificates,  from any remaining  Principal  Distribution
      Amount, the Class B-3 Principal  Distribution  Amount, until the Current
      Principal Amount thereof is reduced to zero;

      Fourth,  from any Excess Cashflow,  first, to the Class I-A, Class II-A,
Class  III-A and Class  IV-A  Certificates,  pro rata in  accordance  with the
respective  amounts owed to each such Class,  (i) any  Interest  Carry-Forward
Amount  for  each  such  Class  to the  extent  not  fully  paid  pursuant  to
subclauses  Second 1 above and (ii) any Unpaid  Realized  Loss Amount for each
such class,  allocated to such Class from  Mortgage  Loans in the related Loan
Group, for such Distribution Date and second, to the Certificate  Insurer, any
accrued  and unpaid  Reimbursement  Amounts to the extent not paid in pursuant
to priority Second 1(a) and 1(b);

      Fifth, from any remaining Excess Cashflow,  the following amounts to the
Class M-1  Certificates:  (a) any Interest  Carry Forward  Amount and then (b)
any  Unpaid  Realized  Loss  Amount,  in each  case  for such  Class  for such
Distribution Date;

      Sixth, from any remaining Excess Cashflow,  the following amounts to the
Class M-2  Certificates:  (a) any Interest  Carry Forward  Amount and then (b)
any  Unpaid  Realized  Loss  Amount,  in each  case  for such  Class  for such
Distribution Date;

      Seventh,  from any remaining Excess Cashflow,  the following  amounts to
the Class M-3  Certificates:  (a) any Interest  Carry Forward  Amount and then
(b) any  Unpaid  Realized  Loss  Amount,  in each case for such Class for such
Distribution Date;

      Eighth,  from any remaining  Excess Cashflow,  the following  amounts to
the Class B-1  Certificates:  (a) any Interest  Carry Forward  Amount and then
(b) any  Unpaid  Realized  Loss  Amount,  in each case for such Class for such
Distribution Date;

      Ninth, from any remaining Excess Cashflow,  the following amounts to the
Class B-2  Certificates:  (a) any Interest  Carry Forward  Amount and then (b)
any  Unpaid  Realized  Loss  Amount,  in each  case  for such  Class  for such
Distribution Date;

      Tenth, from any remaining Excess Cashflow,  the following amounts to the
Class B-3  Certificates:  (a) any Interest  Carry Forward  Amount and then (b)
any  Unpaid  Realized  Loss  Amount,  in each  case  for such  Class  for such
Distribution Date;

      Eleventh,  from any remaining Excess  Cashflow,  to the Class I-A, Class
II-A,  Class III-A and Class IV-A  Certificates,  any Basis Risk Shortfall and
any Basis Risk  Shortfall  Carry  Forward  Amount for each such class for such
Distribution  Date, pro rata, based on the Basis Risk Shortfall and Basis Risk
Shortfall Carry Forward Amount owed to each such class;

      Twelfth,  from any remaining  Excess  Cashflow,  to the Class M-1, Class
M-2,  Class M-3,  Class  B-1,  Class B-2 and Class B-3  Certificates,  in that
order,  any Basis Risk  Shortfall and any Basis Risk  Shortfall  Carry Forward
Amount, in each case owed to such Class for such Distribution Date;

      Thirteenth,  from any  remaining  Excess  Cashflow,  to the  Class  B-IO
Certificates,  the Class B-IO Distribution  Amount for such Distribution Date;
and

      Fourteenth, any remaining amounts to the Residual Certificates.

      All payments of amounts in respect of Basis Risk Shortfall or Basis
Risk Shortfall Carry Forward Amount made pursuant to the provisions of this
paragraph (a) shall, for federal income tax purposes, be deemed to have been
distributed from REMIC IV to the holder of the Class B-IO Certificates and
then paid outside of any 2006-AR2 REMIC to the recipients thereof pursuant to
an interest rate cap contract.  By accepting their Certificates the holders
of the Certificates agree so to treat such payments for purposes of filing
their income tax returns.

      For federal income tax purposes, payment of any interest accrued at a
Pass-Through Rate in excess of the Modified Net Rate Cap, to the Class A,
Class M and Class B Certificates shall be treated as paid outside of any
2006-AR2 REMIC and shall not be part of the entitlement of the REMIC IV
Regular Interest the ownership of which is represented by such Class of
Certificates receiving such payment.

      (b)  Notwithstanding  the provisions of clauses Third (A) and (B) above,
if on any  Distribution  Date the  certificates in a Certificate  Group are no
longer  outstanding,  the portion of the Principal  Distribution Amount or the
related  Class A  Principal  Distribution  Amount,  as  applicable,  otherwise
allocable  to  such  Certificate  Group  will be  allocated  among  the  other
Certificate  Groups, pro rata, based on the aggregate  Certificate  Balance of
the Certificate  Group,  after giving effect to distributions in Third (A) and
(B) above, and will be distributed  among the Certificates in each Certificate
Group in the manner set forth in Third (A) or (B) above, as applicable,  until
the Certificate Principal Balance of each such Class is reduced to zero.

      (c)  On each Distribution  Date, all amounts  transferred from the Class
XP  Reserve  Account  representing   Prepayment  Charges  in  respect  of  the
Prepayment Charge Loans received during the related  Prepayment Period will be
withdrawn from the Distribution  Account and distributed by the Trustee to the
Class XP  Certificates  and shall not be  available  for  distribution  to the
holders of any other Class of Certificates.

      (d) The  expenses  and  fees of the  Trust  shall be paid by each of the
2006-AR2  REMICs,  to the extent  that such  expenses  relate to the assets of
each of such respective  2006-AR2  REMICs,  and all other expenses and fees of
the Trust shall be paid pro rata by each of the 2006-AR2 REMICs.

Section 6.02 Allocation of Losses and  Subsequent  Recoveries.(a)  On or prior
to each  Determination  Date, the Servicer  shall  determine the amount of any
Realized  Loss in  respect  of each  Mortgage  Loan that  occurred  during the
immediately  preceding calendar month. Any Realized Losses with respect to the
Mortgage  Loans  shall  be  applied  on the  Distribution  Date  in the  month
following  the month in which such loss was  incurred  and, in the case of the
principal portion thereof,  after giving effect to distributions  made on such
Distribution  Date,  as provided  for in Section  6.01,  in  reduction  of the
Current  Principal  Amount  of the Class or  Classes  of  Certificates  to the
extent provided in the definition of Applied Realized Loss Amount.

(b) In  addition,  in the event  that the  Servicer  receives  any  Subsequent
Recoveries,  the Servicer shall deposit such funds into the Custodial  Account
pursuant to Section  4.01(a)(ii).  Subsequent  Recovers will first used to pay
any amounts  owed to the  Certificate  Insurer as set for in Section  6.02(c).
If,  after taking into account  such  Subsequent  Recoveries,  the amount of a
Realized Loss is reduced, the amount of such remaining  Subsequent  Recoveries
will be applied  to  increase  the  Current  Principal  Amount of the Class of
Subordinate  Certificates  with the highest payment  priority to which Applied
Realized Loss Amounts have been allocated,  but not by more than the amount of
Applied  Realized  Loss  Amounts   previously   allocated  to  that  Class  of
Subordinate  Certificates.  The amount of any remaining Subsequent  Recoveries
will be applied to sequentially  increase the Current  Principal Amount of the
Subordinate   Certificates,   beginning   with  the   Class   of   Subordinate
Certificates with the next highest payment priority,  up to the amount of such
Applied  Realized Loss Amounts  previously  allocated to such Class or Classes
of  Certificates.  Holders of such  Certificates  will not be  entitled to any
payments in respect of Current  Interest on the amount of such  increases  for
any Interest  Accrual  Period  preceding the  Distribution  Date on which such
increase  occurs.   Any  such  increases  shall  be  applied  to  the  Current
Principal Amount of each  Subordinate  Certificate of such Class in accordance
with its respective Fractional Undivided Interest.

(c) Subsequent  Recoveries will be allocated first to the Certificate  Insurer
for  payment  on any  Reimbursement  Amounts  for  such  Distribution  Date in
respect of any  Deficiency  Amount  described  in clauses  (a)(2) or (b)(y) of
such  definition,  but  only  to the  extent  of  the  portion  of  Subsequent
Recoveries that were paid by the Certificate  Insurer for Realized Losses that
were allocated to Class I-A-2  Certificates or Class II-A-2  Certificates,  as
applicable.

Section 6.03 Payments.  (a) On each  Distribution  Date,  other than the final
Distribution Date, the Trustee shall distribute to each  Certificateholder  of
record as of the  immediately  preceding  Record Date the  Certificateholder's
pro rata  share of its  Class (based  on the  aggregate  Fractional  Undivided
Interest  represented by such Holder's  Certificates)  of all amounts required
to be distributed on such  Distribution  Date to such Class. The Trustee shall
calculate  the  amount  to be  distributed  to each  Class and,  based on such
amounts,  the Trustee  shall  determine the amount to be  distributed  to each
Certificateholder.  The  Trustee's  calculations  of  payments  shall be based
solely on  information  provided to the Trustee by the  Servicer.  The Trustee
shall not be required to confirm,  verify or  recompute  any such  information
but shall be entitled to rely conclusively on such information.

      (b)   Payment of the above  amounts to each  Certificateholder  shall be
made (i) by check  mailed to each  Certificateholder  entitled  thereto at the
address  appearing in the  Certificate  Register or  (ii) upon  receipt by the
Trustee on or before  the fifth  Business  Day  preceding  the Record  Date of
written  instructions  from a  Certificateholder  by wire transfer to a United
States dollar account  maintained by the payee at any United States depository
institution  with  appropriate  facilities for receiving such a wire transfer;
provided,  however,  that  the  final  payment  in  respect  of each  Class of
Certificates  will  be made  only  upon  presentation  and  surrender  of such
respective  Certificates  at the office or agency of the Trustee  specified in
the notice to Certificateholders of such final payment.

Section 6.04 Statements  to  Certificateholders.   (a)  On  each  Distribution
Date,  concurrently with each distribution to Certificateholders,  the Trustee
shall make  available to the parties  hereto,  the  Certificate  Insurer,  the
Grantor Trustee (with respect to the Underlying  Certificates  and the Grantor
Trust  Certificates)  and each  Certificateholder  via the Trustee's  internet
website as set forth below, the following information,  expressed with respect
to clauses  (i) through  (vii) in the aggregate and as a Fractional  Undivided
Interest  representing an initial Current  Principal Amount of $25,000,  or in
the case of the Class B-IO Certificates, a Notional Amount of $25,000:

(a) the  Current  Principal  Amount or  Notional  Amount of each  Class  after
giving  effect  (i)  to all  distributions  allocable  to  principal  on  such
Distribution  Date  and (ii)  the  allocation  of any  Applied  Realized  Loss
Amounts for such Distribution Date;

(b) the amount of the related  distribution to Holders of each Class allocable
to  principal,   separately  identifying  (A)  the  aggregate  amount  of  any
Principal  Prepayments  included  therein,  (B) the aggregate of all scheduled
payments  of  principal   included   therein  and  (C)  the  Extra   Principal
Distribution Amount (if any);

(c) the  Pass-Through  Rate for each  applicable  Class of  Certificates  with
respect to the current  Accrual  Period,  and,  if  applicable,  whether  such
Pass-Through Rate was limited by the Net Rate Cap;

(d) the amount of such  distribution  to Holders  of each Class  allocable  to
interest;

(e) the applicable  accrual  periods dates for calculating  distributions  and
general distribution dates;

(f) with  respect to each Loan Group,  the total cash flows  received  and the
general sources thereof;

(g) the  amount,  if any,  of fees  or  expenses  accrued  and  paid,  with an
identification  of the payee and the  general  purpose of such fees  including
the related  amount of the Servicing  Fees paid to or retained by the Servicer
for the  related  Due  Period and the  Aggregate  Premium  Amount  paid to the
Certificate Insurer;

(h)         the amount of any payment made pursuant to the Swap  Agreement for
the benefit of the Grantor Trust Certificates;

(i) with respect to each Loan Group,  the amount of such  distribution to each
Certificate allocable to interest;
(j) the  Interest  Carry  Forward  Amount and any Basis Risk  Shortfall  Carry
Forward Amount for each Class of Certificates;

(k) with respect to each Loan Group,  the  aggregate  of the Stated  Principal
Balance of all of the Mortgage Loans for the following Distribution Date;

(l) the number and  Outstanding  Principal  Balance of the Mortgage Loans that
were Delinquent  (exclusive of any Mortgage Loan in foreclosure) in respect of
which (A) one Scheduled Payment is Delinquent,  (B) two Scheduled Payments are
Delinquent,  (C)  three or more  Scheduled  Payments  are  Delinquent  and (D)
foreclosure  proceedings have been commenced,  in each case as of the close of
business on the last day of the calendar  month  preceding  such  Distribution
Date and separately  identifying  such information for the first lien Mortgage
Loans and second lien Mortgage Loans;

(m) with respect to each Loan Group, the amount of Monthly  Advances  included
in the distribution on such  Distribution  Date (including the general purpose
of such Monthly Advances);

(n) with  respect  to each  Loan  Group,  the  cumulative  amount  of  Applied
Realized Loss Amounts to date;

(o) if applicable,  material modifications,  extensions or waivers to Mortgage
Loan terms,  fees,  penalties or payments during the preceding  calendar month
or that have become material over time;

(p) with  respect to each Loan Group and with  respect  to any  Mortgage  Loan
that was liquidated  during the preceding  calendar month, the loan number and
aggregate  Stated  Principal  Balance of, and Realized  Loss on, such Mortgage
Loan as of the close of  business on the  Determination  Date  preceding  such
Distribution Date;

(q) with respect to each Loan Group,  the total number and  principal  balance
of any real estate owned or REO  Properties as of the close of business on the
Determination Date preceding such Distribution Date;

(r) with respect to each Loan Group,  the three month  rolling  average of the
percent  equivalent  of a fraction,  the  numerator of which is the  aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  that  are 60 days or more
Delinquent or are in bankruptcy or foreclosure or are REO Properties,  and the
denominator of which is the aggregate Stated  Principal  Balance of all of the
Mortgage  Loans in each  case as of the close of  business  on the last day of
the  calendar   month   preceding  such   Distribution   Date  and  separately
identifying such information for the first lien Mortgage Loans;

(s) the  Realized  Losses  during the  related  Due Period and the  cumulative
Realized Losses through the end of the preceding month;

(t) whether a Trigger Event exists;

(u) updated pool  composition  data including the following:  weighted average
mortgage rate and weighted average remaining term;

(v) with respect to each Loan Group,  information  regarding  any new issuance
of securities  backed by the same asset pool, any pool asset changes,  such as
additions or removals of Mortgage Loans from the Trust Fund, if applicable;

(w) any material changes in the solicitation,  credit-granting,  underwriting,
origination,  acquisition or Mortgage Loan  selection  criteria or procedures,
as  applicable,  used to originate,  acquire or select  Mortgage Loans for the
Trust Fund;

(x) the special hazard amount,  fraud loss amount and  bankruptcy  amount,  if
applicable,  as of the close of business on the applicable  Distribution  Date
and a description of any change in the calculation of these amounts;

(y) the  amount  of the  distribution  made on such  Distribution  Date to the
Holders of the Class XP Certificates allocable to Prepayment Charges;

(z) the amount of the Reimbursement Amount, if any; and

(aa) the Deficiency  Amount,  if any, to be paid by the  Certificate  Insurer,
specifically  setting forth the aggregate  amounts in (a)(1) and (b)(y) of the
definition of Deficiency  Amount and the aggregate amount in (a)(2) and (b)(z)
of the definition of Deficiency Amount.

      The  Depositor  covenants  that if there  is a  material  change  in the
solicitation,  credit-granting,   underwriting,  origination,  acquisition  or
Mortgage  Loan  selection  criteria  or  procedures,  as  applicable,  used to
originate,  acquire or select Mortgage Loans for the Trust Fund it will notify
the Trustee five calendar days before each  Distribution  Date, and if no such
notification  occurs,  the Trustee has no obligation to report with respect to
(w).  The  Depositor  covenants  to the  Trustee  that  there  will  be no new
issuance  of  securities  backed by the same asset pool,  so the Trustee  will
only be responsible  in (v) above for reporting any pool asset  changes,  such
as additions or removals of Mortgage Loans from the Trust Fund

      The information set forth above shall be calculated or reported,  as the
case  may  be,  by the  Trustee,  based  solely  on,  and to  the  extent  of,
information  provided  to  the  Trustee  by  the  Servicer.  The  Trustee  may
conclusively  rely on such  information  and shall not be required to confirm,
verify or recalculate any such information.

      The Trustee may make available each month, to any interested  party, the
monthly  statement to  Certificateholders  via the Trustee's website initially
located  at  "www.ctslink.com."   Assistance  in  using  the  website  can  be
obtained by calling the  Trustee's  customer  service desk at (301)  815-6600.
Parties that are unable to use the above  distribution  option are entitled to
have a paper  copy  mailed  to them  via  first  class  mail  by  calling  the
Trustee's  customer  service desk and indicating  such. The Trustee shall have
the right to change  the way such  reports  are  distributed  in order to make
such distribution  more convenient and/or more accessible to the parties,  and
the Trustee  shall  provide  timely and adequate  notification  to all parties
regarding any such change.

       Within a  reasonable  period  of time  after  the end of the  preceding
calendar  year  beginning  in 2006,  the Trustee  will  furnish upon request a
report to each  Holder of the  Certificates  of record at any time  during the
prior  calendar  year as to the  aggregate  of amounts  reported  pursuant  to
subclauses  (a)(i) and (a)(ii)  above with respect to the  Certificates,  plus
information  with  respect to the amount of  servicing  compensation  and such
other  customary  information  as the Trustee may  determine  to be  necessary
and/or to be  required  by the  Internal  Revenue  Service  or by a federal or
state law or rules or  regulations to enable such Holders to prepare their tax
returns for such calendar year. Such obligations  shall be deemed to have been
satisfied to the extent that  substantially  comparable  information  shall be
provided by the Trustee pursuant to the requirements of the Code.

Section 6.05 Monthly  Advances.  If the  interest  portion  of  the  Scheduled
Payment on a Mortgage  Loan that was due on a related  Due Date is  delinquent
other  than as a result of  application  of the  Relief  Act and  exceeds  the
amount  deposited in the  Custodial  Account which will be used for an advance
with  respect  to  such  Mortgage  Loan,  the  Servicer  will  deposit  in the
Custodial  Account  not  later  than the  Distribution  Account  Deposit  Date
immediately  preceding the related  Distribution  Date an amount equal to such
deficiency,  net of the Servicing Fee for such  Mortgage  Loan,  except to the
extent  the  Servicer  determines  any  such  advance  to be a  Nonrecoverable
Advance.  If the Servicer deems an advance to be a Nonrecoverable  Advance, on
the  Distribution   Account  Deposit  Date,  the  Servicer  shall  present  an
Officer's  Certificate to the Trustee (i) stating that the Servicer elects not
to make a Monthly Advance in a stated amount and  (ii) detailing the reason it
deems the advance to be a Nonrecoverable Advance.

           Notwithstanding  the  foregoing,  the amount of such deposit may be
reduced by the Amount Held for Future  Distribution (as defined below) then on
deposit in the  Custodial  Account.  Any portion of the Amount Held for Future
Distribution  used to pay Monthly  Advances  shall be replaced by the Servicer
by deposit  into the  Custodial  Account on any  future  Distribution  Account
Deposit Date to the extent that the funds that are  available in the Custodial
Account on such Distribution  Account Deposit Date are less than the amount of
payments  required  to be made by the  Servicer on such  Distribution  Account
Deposit Date.

            The "Amount Held for Future  Distribution"  as to any Distribution
Account  Deposit Date shall be the total of the amounts held in the  Custodial
Account at the close of business  on the  preceding  Determination  Date which
were received after the Cut-off Date on account of (i)  Liquidation  Proceeds,
Insurance Proceeds,  and Principal  Prepayments  received or made in the month
of such  Distribution  Account Deposit Date, and (ii) payments which represent
early  receipt  of  scheduled  payments  of  interest  due on a date or  dates
subsequent to the related Due Date.

Section 6.06 Compensating  Interest  Payments.  The Servicer  shall deposit in
the Custodial  Account not later than each  Distribution  Account Deposit Date
an  amount  equal  to the  lesser  of  (i) the  sum of the  aggregate  amounts
required  to be paid by the  Servicer  under this  Agreement  with  respect to
subclauses  (a) and (b) of the  definition of Interest  Shortfall with respect
to  the  Mortgage  Loans  for  the  related  Distribution  Date  and  (ii) the
Servicing  Fee for such  Distribution  Date (such  amount,  the  "Compensating
Interest  Payment").  The Servicer shall not be entitled to any  reimbursement
of any Compensating  Interest Payment.  Compensating Interest Payments will be
allocated  to each Loan Group,  on a pro rata basis,  based on the  respective
amounts determined by clause (i) of this Section 6.06.

      Section 6.07      Distributions on REMIC Regular Interests.

       (a)  On  each  Distribution  Date,  the  Trustee  shall  be  deemed  to
distribute  to  itself  on  behalf  of REMIC II as the  holder  of the REMIC I
Regular  Interests,  those  portions  of the REMIC I  Distribution  Amount not
designated to Component I of the Class R  Certificates,  in the amounts and in
accordance  with  the  priorities  set  forth  in the  definition  of  REMIC I
Distribution Amount.

      (b)   On  each  Distribution  Date,  the  Trustee  shall  be  deemed  to
distribute  to itself  on  behalf  of REMIC III as the  holder of the REMIC II
Regular  Interests,  those  portions of the REMIC II  Distribution  Amount not
designated to Component II of the Class R Certificates,  in the amounts and in
accordance  with  the  priorities  set  forth  in the  definition  of REMIC II
Distribution Amount.

      (c)   On  each  Distribution  Date,  the  Trustee  shall  be  deemed  to
distribute  to itself  on  behalf  of REMIC IV as the  holder of the REMIC III
Regular  Interests,  those portions of the REMIC III  Distribution  Amount not
designated  to Component III of the Class R  Certificates,  in the amounts and
in accordance  with the  priorities  set forth in the  definition of REMIC III
Distribution Amount.

       (d)  On  each   Distribution  Date  the  Trustee  shall  be  deemed  to
distribute the REMIC IV Distribution  Amount to: (i) the holders of each Class
of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class XP
Certificates),  as the holders of the REMIC IV Regular  Interests  (other than
REMIC IV Regular  Interests B-IO-I and B-IO-P) and (ii) to itself on behalf of
REMIC V, as the holder of REMIC IV Regular  Interests  B-IO-I and  B-IO-P,  in
the amounts and in accordance  with the priorities set forth in the definition
of REMIC IV Distribution Amount.

      (e)   On  each  Distribution  Date,  the  Trustee  shall  be  deemed  to
distribute  to the holders of the Class B-IO  Certificates,  as the holders of
the REMIC V Regular  Interest,  the  amounts  set forth in the  definition  of
REMIC V Distribution Amount.
      (f)   Notwithstanding  the  deemed  distributions  on the REMIC  Regular
Interests  described in this  Section  6.07,  distributions  of funds from the
Certificate Account shall be made only in accordance with Section 6.01.


                                 ARTICLE VII
                                 The Servicer

Section 7.01 Liabilities  of the  Servicer.  The  Servicer  shall be liable in
accordance  herewith  only  to  the  extent  of the  obligations  specifically
imposed upon and undertaken by it herein.

Section 7.02 Merger or Consolidation of the Servicer.

(a) The Servicer will keep in full force and effect its existence,  rights and
franchises as a corporation under the laws of the state of its  incorporation,
and will obtain and  preserve  its  qualification  to do business as a foreign
corporation in each  jurisdiction in which such  qualification  is or shall be
necessary to protect the validity and  enforceability  of this Agreement,  the
Certificates  or any of the  Mortgage  Loans and to perform  its duties  under
this Agreement.

(b) Any Person into which the Servicer may be merged or  consolidated,  or any
corporation  resulting from any merger or  consolidation to which the Servicer
shall be a party,  or any Person  succeeding  to the business of the Servicer,
shall be the  successor of the Servicer  hereunder,  without the  execution or
filing of any paper or further act on the part of any of the  parties  hereto,
anything herein to the contrary notwithstanding.

Section 7.03 Indemnification of the Trustee.

(a) The Servicer agrees to indemnify the Indemnified  Persons for, and to hold
them harmless against,  any loss,  liability or expense (including  reasonable
legal fees and  disbursements  of counsel)  incurred on their part that may be
sustained  in  connection  with,  arising out of, or relating to, any claim or
legal  action  (including  any pending or  threatened  claim or legal  action)
relating  to this  Agreement  or the  Certificates  or the powers of  attorney
delivered by the Trustee  hereunder  (i) related to the Servicer's  failure to
perform  its  duties in  compliance  with this  Agreement  (except as any such
loss,  liability or expense shall be otherwise  reimbursable  pursuant to this
Agreement) or (ii) incurred by reason of the Servicer's  willful  misfeasance,
bad faith or gross  negligence in the  performance  of duties  hereunder or by
reason of reckless  disregard of obligations and duties  hereunder,  provided,
in each case,  that with respect to any such claim or legal action (or pending
or threatened claim or legal action),  the Indemnified Person shall have given
the Servicer and the  Depositor  written  notice  thereof  promptly  after the
Indemnified  Person  shall have with  respect  to such  claim or legal  action
knowledge  thereof.  The  Trustee's  failure to give any such notice shall not
affect the Indemnified Person's right to indemnification hereunder,  except to
the extent the  Servicer  is  materially  prejudiced  by such  failure to give
notice.  This  indemnity  shall  survive  the  resignation  or  removal of the
Servicer or the Trustee and the termination of this Agreement.

(b) The  Depositor  will  indemnify  any  Indemnified  Person  for  any  loss,
liability or expense of any  Indemnified  Person not otherwise  covered by the
Servicer's indemnification pursuant to Section  7.03(a).

Section 7.04 Limitations  on Liability of the Servicer and Others.  Subject to
the obligation of the Servicer to indemnify the Indemnified  Persons  pursuant
to Section 7.03:

(a) Neither the  Servicer  nor any of the  directors,  officers,  employees or
agents  of the  Servicer  shall  be under  any  liability  to the  Indemnified
Persons, the Depositor,  the Trust Fund or the  Certificateholders  for taking
any action or for refraining  from taking any action in good faith pursuant to
this  Agreement,  or for  errors in  judgment;  provided,  however,  that this
provision  shall not  protect  the  Servicer  or any such  Person  against any
breach of warranties  or  representations  made herein or any liability  which
would  otherwise be imposed by reason of such  Person's  willful  misfeasance,
bad faith or gross  negligence  in the  performance  of duties or by reason of
reckless disregard of obligations and duties hereunder.

(b) The Servicer and any director,  officer, employee or agent of the Servicer
may  rely in good  faith on any  document  of any kind  prima  facie  properly
executed and submitted by any Person respecting any matters arising hereunder.

(c) The Servicer, the Custodian and any director,  officer,  employee or agent
of the Servicer or the Custodian  shall be  indemnified  by the Trust and held
harmless thereby against any loss, liability or expense (including  reasonable
legal fees and  disbursements  of counsel)  incurred on their part that may be
sustained  in  connection  with,  arising  out of, or related to, any claim or
legal  action  (including  any pending or  threatened  claim or legal  action)
relating to this Agreement or the Certificates,  other than (i) any such loss,
liability or expense  related to the Servicer's  failure to perform its duties
in  compliance  with this  Agreement  (except as any such loss,  liability  or
expense shall be otherwise  reimbursable  pursuant to this  Agreement),  or to
the Custodian's  failure to perform its duties under the Custodial  Agreement,
respectively,  or (ii) any such loss,  liability or expense incurred by reason
of the Servicer's or the Custodian's willful  misfeasance,  bad faith or gross
negligence  in the  performance  of duties  hereunder  or under the  Custodial
Agreement,  as applicable,  or by reason of reckless  disregard of obligations
and duties hereunder or under the Custodial Agreement, as applicable.

(d) The Servicer shall not be under any obligation to appear in,  prosecute or
defend  any legal  action  that is not  incidental  to its  duties  under this
Agreement  and that in its opinion may involve it in any expense or liability;
provided,  however,  the Servicer may in its  discretion,  with the consent of
the Trustee (which consent shall not be unreasonably withheld),  undertake any
such action  which it may deem  necessary  or  desirable  with respect to this
Agreement  and the rights and duties of the parties  hereto and the  interests
of the  Certificateholders  hereunder.  In such event,  the legal expenses and
costs of such action and any liability  resulting therefrom shall be expenses,
costs and  liabilities  of the Trust Fund,  and the Servicer shall be entitled
to be  reimbursed  therefor  out of  the  Custodial  Account  as  provided  by
Section 4.02.  Nothing in this Section  7.04(d)  shall  affect the  Servicer's
obligation to service and  administer  the Mortgage  Loans in accordance  with
this Agreement.

(e) In  taking  or  recommending   any  course  of  action  pursuant  to  this
Agreement,  unless specifically  required to do so pursuant to this Agreement,
the  Servicer  shall not be required to  investigate  or make  recommendations
concerning  potential  liabilities  which the Trust might incur as a result of
such course of action by reason of the condition of the  Mortgaged  Properties
but  shall  give  notice to the  Trustee  if it has  notice of such  potential
liabilities.

Section 7.05 Servicer Not to Resign.  Except as provided in Section 7.07,  the
Servicer  shall not resign from the  obligations  and duties hereby imposed on
it except upon a  determination  that any such duties  hereunder are no longer
permissible  under applicable law and such  impermissibility  cannot be cured.
Any such  determination  permitting  the  resignation of the Servicer shall be
evidenced  by an Opinion of  Independent  Counsel  addressed to the Trustee to
such effect  delivered to the  Trustee.  No such  resignation  by the Servicer
shall  become  effective  until the  Trustee or a  successor  to the  Servicer
reasonably    satisfactory   to   the   Trustee   shall   have   assumed   the
responsibilities   and   obligations  of  the  Servicer  in  accordance   with
Section 8.02  hereof.  The  Trustee  shall  notify  the Rating  Agencies  upon
notice of the resignation of the Servicer.

Section 7.06 Successor  Servicer.  In connection  with the  appointment of any
successor  servicer  or the  assumption  of the  duties of the  Servicer,  the
Depositor or the Trustee may make such  arrangements  for the  compensation of
such  successor  servicer  out  of  payments  on  the  Mortgage  Loans  as the
Depositor  or the Trustee and such  successor  servicer  shall  agree.  If the
successor  servicer  does not agree that such  market  value is a fair  price,
such  successor  servicer  shall  obtain two  quotations  of market value from
third  parties  actively  engaged in the servicing of  single-family  mortgage
loans.   Notwithstanding  the  foregoing,   the  compensation   payable  to  a
successor  servicer may not exceed the  compensation  which the Servicer would
have been  entitled to retain if the Servicer had continued to act as Servicer
hereunder.

Section 7.07 Sale and  Assignment  of  Servicing.  The  Servicer  may sell and
assign its rights and delegate its duties and  obligations  in its entirety as
Servicer  under this  Agreement  and the  Depositor may terminate the Servicer
without  cause and select a new Servicer;  provided,  however,  that:  (i) the
purchaser or transferee  accepting such assignment and delegation (a) shall be
a Person which shall be qualified to service  mortgage loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than  $10,000,000  (unless
otherwise approved by each Rating Agency pursuant to clause  (ii) below);  (c)
shall be  reasonably  satisfactory  to the Trustee (as  evidenced in a writing
signed by the  Trustee);  and (d) shall  execute and deliver to the Trustee an
agreement,  in form and  substance  reasonably  satisfactory  to the  Trustee,
which  contains  an  assumption  by  such  Person  of  the  due  and  punctual
performance  and  observance of each covenant and condition to be performed or
observed by it as servicer under this Agreement,  any custodial agreement from
and after the effective date of such agreement;  (ii) each Rating Agency shall
be given prior  written  notice of the identity of the  proposed  successor to
the Servicer and each Rating  Agency's  rating of the  Certificates  in effect
immediately  prior  to  such  assignment,  sale  and  delegation  will  not be
downgraded,  qualified or withdrawn as a result of such  assignment,  sale and
delegation,  as evidenced by a letter to such effect delivered to the Servicer
and the Trustee;  (iii) the Servicer assigning and selling the servicing shall
deliver to the Trustee an Officer's  Certificate and an Opinion of Independent
Counsel addressed to the Trustee,  each stating that all conditions  precedent
to such action under this  Agreement  have been  completed  and such action is
permitted by and complies  with the terms of this  Agreement;  and (iv) in the
event  the  Servicer  is  terminated  without  cause  by  the  Depositor,  the
Depositor  shall pay the terminated  Servicer a termination fee equal to 0.25%
of the aggregate  Stated  Principal  Balance of the Mortgage Loans at the time
the  servicing  of  the  Mortgage   Loans  is  transferred  to  the  successor
Servicer.  No such  assignment  or  delegation  shall  affect  any  rights  or
liability of the Servicer arising prior to the effective date thereof.


                                ARTICLE VIII
                                   Default

Section 8.01 Events of Default.  "Event of  Default,"  wherever  used  herein,
means any one of the following  events  (whatever the reason for such Event of
Default and whether it shall be  voluntary  or  involuntary  or be effected by
operation of law or pursuant to any judgment,  decree or order of any court or
any order, rule or regulation of any  administrative or governmental body) and
only with respect to the defaulting Servicer:

(i) The Servicer  fails to cause to be deposited in the  Distribution  Account
any amount so required to be deposited  pursuant to this Agreement (other than
a Monthly  Advance),  and such failure  continues  unremedied  for a period of
three  Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer; or

(ii) The  Servicer  fails to observe or perform in any  material  respect  any
other  material  covenants and  agreements  set forth in this  Agreement to be
performed by it, which covenants and agreements  materially  affect the rights
of  Certificateholders,  and such failure continues unremedied for a period of
60 days  after  the date on which  written  notice of such  failure,  properly
requiring  the same to be  remedied,  shall have been given to the Servicer by
the Trustee or to the Servicer and the Trustee by the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating not less than 25% of
the Trust Fund; or

(iii) There is entered  against  the  Servicer a decree or order by a court or
agency or supervisory  authority  having  jurisdiction in the premises for the
appointment  of a  conservator,  receiver  or  liquidator  in any  insolvency,
readjustment  of  debt,  marshaling  of  assets  and  liabilities  or  similar
proceedings,  or for the winding up or  liquidation  of its  affairs,  and the
continuance  of any such  decree  or order is  unstayed  and in  effect  for a
period of 60  consecutive  days, or an involuntary  case is commenced  against
the Servicer under any  applicable  insolvency or  reorganization  statute and
the petition is not  dismissed  within 60 days after the  commencement  of the
case; or

(iv) The Servicer  consents to the appointment of a conservator or receiver or
liquidator in any insolvency,  readjustment of debt,  marshaling of assets and
liabilities  or  similar  proceedings  of  or  relating  to  the  Servicer  or
substantially  all of its  property;  or the  Servicer  admits in writing  its
inability to pay its debts  generally as they become due,  files a petition to
take advantage of any applicable insolvency or reorganization  statute,  makes
an  assignment  for the  benefit of its  creditors,  or  voluntarily  suspends
payment of its obligations;

(v) The  Servicer  assigns  or  delegates  its  duties  or rights  under  this
Agreement in  contravention  of the provisions  permitting  such assignment or
delegation under Sections 7.05 or 7.07;

(vi) The Servicer fails to cause to be deposited in the  Distribution  Account
any Monthly  Advance  (other than a  Nonrecoverable  Advance) by 5:00 p.m. New
York City time on the Distribution Account Deposit Date; or

            (vii) The Servicer fails to comply with Sections 3.16, 3.17 or
3.18 herein.

      In each and every  such  case,  so long as such  Event of  Default  with
respect to the Servicer  shall not have been  remedied,  either the Trustee or
the  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less than 51% of the  principal of the Trust Fund,  by notice
in  writing  to  the   Servicer   (and  to  the   Trustee  if  given  by  such
Certificateholders),  with a copy to the  Certificate  Insurer  and the Rating
Agencies,  and with the consent of the Company  and the  Certificate  Insurer,
may terminate all of the rights and obligations  (but not the  liabilities) of
the Servicer  under this Agreement and in and to the Mortgage Loans and/or the
REO  Property  serviced by the Servicer  and the  proceeds  thereof.  Upon the
receipt by the Servicer of the written notice,  all authority and power of the
Servicer under this Agreement,  whether with respect to the Certificates,  the
Mortgage Loans,  REO Property or under any other related  agreements (but only
to the  extent  that such other  agreements  relate to the  Mortgage  Loans or
related  REO  Property)  shall,  subject to  Section 8.02,  automatically  and
without  further action pass to and be vested in the Trustee  pursuant to this
Section 8.01;  and, without  limitation,  the Trustee is hereby authorized and
empowered   to  execute   and   deliver,   on  behalf  of  the   Servicer   as
attorney--n-fact  or otherwise,  any and all  documents and other  instruments
and to do or accomplish  all other acts or things  necessary or appropriate to
effect the  purposes of such notice of  termination,  whether to complete  the
transfer and  endorsement  or  assignment  of the  Mortgage  Loans and related
documents,  or otherwise.  The Servicer  agrees to cooperate  with the Trustee
in  effecting  the  termination  of  the  Servicer's  rights  and  obligations
hereunder,  including,  without  limitation,  the  transfer  to the Trustee of
(i) the  property and amounts which are then or should be part of the Trust or
which  thereafter  become part of the Trust; and  (ii) originals  or copies of
all  documents of the Servicer  reasonably  requested by the Trustee to enable
it to assume  the  Servicer's  duties  thereunder.  In  addition  to any other
amounts which are then, or,  notwithstanding the termination of its activities
under  this  Agreement,   may  become  payable  to  the  Servicer  under  this
Agreement,  the  Servicer  shall be  entitled  to  receive,  out of any amount
received on account of a Mortgage Loan or related REO  Property,  that portion
of such  payments  which it would have  received as  reimbursement  under this
Agreement if notice of  termination  had not been given.  The  termination  of
the rights and  obligations of the Servicer  shall not affect any  obligations
incurred by the Servicer prior to such termination.

      Notwithstanding  the  foregoing,  if an Event of  Default  described  in
clause (vi) of this Section 8.01  shall occur, the Trustee shall, by notice in
writing to the  Servicer,  which may be  delivered  by  telecopy,  immediately
terminate  all of the  rights  and  obligations  of  the  Servicer  thereafter
arising under this Agreement,  but without prejudice to any rights it may have
as a  Certificateholder  or to  reimbursement  of Monthly  Advances  and other
advances  of  its  own  funds,  and  the  Trustee  shall  act as  provided  in
Section 8.02  to  carry  out  the  duties  of  the  Servicer,   including  the
obligation  to make any Monthly  Advance the  nonpayment of which was an Event
of Default  described  in clause  (vi) of this  Section 8.01.  Any such action
taken  by the  Trustee  must be  prior  to the  distribution  on the  relevant
Distribution Date.

Section 8.02 Trustee to Act;  Appointment  of Successor.  (a) Upon the receipt
by the  Servicer of a notice of  termination  pursuant to  Section 8.01  or an
Opinion of Independent  Counsel  pursuant to  Section 7.05  to the effect that
the  Servicer is legally  unable to act or to delegate  its duties to a Person
which is legally  able to act,  the  Trustee  shall  automatically  become the
successor  in  all  respects  to  the  Servicer  in its  capacity  under  this
Agreement  and the  transactions  set forth or  provided  for herein and shall
thereafter be subject to all the  responsibilities,  duties,  liabilities  and
limitations  on  liabilities  relating  thereto  placed on the Servicer by the
terms  and  provisions  hereof;  provided,   however,  it  is  understood  and
acknowledged  by the parties  hereto that there will be a period of transition
(not to exceed 90 days)  before the actual  servicing  functions  can be fully
transferred  to the Trustee or any other  successor  Servicer;  and  provided,
further,  that the  Trustee  shall  have  the  right  to  select  a  successor
Servicer;   provided  further,   however,  that  the  Trustee  shall  have  no
obligation  whatsoever  with  respect to any  liability  (other than  advances
deemed  recoverable  and not  previously  made) incurred by the Servicer at or
prior to the time of  termination.  As compensation  therefor,  but subject to
Section 7.06,  the  Trustee  shall  be  entitled  to  compensation  which  the
Servicer  would have been  entitled to retain if the Servicer had continued to
act  hereunder,  except for those  amounts due the  Servicer as  reimbursement
permitted  under this  Agreement  for  advances  previously  made or  expenses
previously  incurred.  Notwithstanding the above, the Trustee may, if it shall
be unwilling so to act, or shall,  if it is legally unable so to act,  appoint
or petition a court of  competent  jurisdiction  to appoint,  any  established
housing  and  home  finance  institution  which is a  Fannie  Mae- or  Freddie
Mac-approved  Servicer,  and with respect to a successor to the Servicer only,
having a net  worth of not less  than  $10,000,000,  as the  successor  to the
Servicer   hereunder   in  the   assumption   of  all  or  any   part  of  the
responsibilities,  duties or liabilities of the Servicer hereunder;  provided,
that the  Trustee  shall  obtain a letter  from each  Rating  Agency  that the
ratings,  if any, on each of the Certificates  will not be lowered as a result
of the selection of the successor to the Servicer.  Pending  appointment  of a
successor to the Servicer  hereunder,  the Trustee  shall act in such capacity
as hereinabove  provided.  In connection with such appointment and assumption,
the Trustee may make such  arrangements for the compensation of such successor
out of payments on the Mortgage  Loans as it and such  successor  shall agree;
provided,  however,  that the  provisions  of  Section 7.06  shall apply,  the
compensation  shall not be in excess of that  which the  Servicer  would  have
been  entitled to if the Servicer had  continued  to act  hereunder,  and that
such successor  shall  undertake and assume the  obligations of the Trustee to
pay  compensation  to any  third  Person  acting  as an agent  or  independent
contractor in the  performance of servicing  responsibilities  hereunder.  The
Trustee  and such  successor  shall  take such  action,  consistent  with this
Agreement, as shall be necessary to effectuate any such succession.

            (b)      If  the  Trustee  shall  succeed  to  any  duties  of the
Servicer  respecting the Mortgage Loans as provided herein,  it shall do so in
a separate capacity and not in its capacity as Trustee and,  accordingly,  the
provisions  of Article IX shall be  inapplicable  to the Trustee in its duties
as the  successor  to the  Servicer in the  servicing  of the  Mortgage  Loans
(although  such  provisions  shall  continue  to apply to the  Trustee  in its
capacity as Trustee);  the provisions of Article VII, however,  shall apply to
it in its capacity as successor servicer.

            (c)         To the  extent  that the  costs  and  expenses  of the
Trustee  related  to  any  termination  of  the  Servicer,  appointment  of  a
successor  Servicer or the transfer and assumption of servicing by the Trustee
with respect to this Agreement (including,  without limitation,  (i) all legal
costs and expenses and all due diligence  costs and expenses  associated  with
an evaluation of the potential  termination  of the Servicer as a result of an
event of default by the Servicer and  (ii) all  costs and expenses  associated
with the complete  transfer of servicing,  including,  but not limited to, all
servicing  files and all  servicing  data and the  completion,  correction  or
manipulation  of such  servicing  data  as may be  required  by the  successor
servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise to enable the  successor  servicer to service the Mortgage  Loans in
accordance  with this  Agreement)  are not fully and timely  reimbursed by the
terminated  Servicer,  the Trustee shall be entitled to  reimbursement of such
costs and expenses from the Distribution Account.

Section 8.03 Notification  to  Certificateholders.  Upon  any  termination  or
appointment  of a successor  to the  Servicer,  the Trustee  shall give prompt
written notice thereof to the Certificate  Insurer and the  Certificateholders
at their  respective  addresses  appearing in the Certificate  Register and to
the Rating Agencies.

Section 8.04 Waiver  of  Defaults.  The  Trustee  shall  give  prompt  written
notice thereof to all Certificateholders,  within 60 days after the occurrence
of any  Event of  Default  actually  known  to a  Responsible  Officer  of the
Trustee,  unless such Event of Default  shall have been cured,  notice of each
such Event of  Default.  The  Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less than 51% of the Trust Fund may, on
behalf of all  Certificateholders,  waive any  default by the  Servicer in the
performance of its obligations hereunder and the consequences thereof,  except
a  default  in  the  making  of  or  the  causing  to  be  made  any  required
distribution on the Certificates,  which default may only be waived by Holders
of Certificates  evidencing Fractional Undivided Interests aggregating 100% of
the Trust Fund.  Upon any such waiver of a past  default,  such default  shall
be deemed to cease to exist, and any Event of Default arising  therefrom shall
be deemed to have been timely  remedied for every  purpose of this  Agreement.
No such waiver shall extend to any  subsequent  or other default or impair any
right  consequent  thereon  except to the  extent  expressly  so  waived.  The
Trustee  shall give notice of any such waiver to the Rating  Agencies  and the
Certificate Insurer.

Section 8.05 List of  Certificateholders.  Upon  written  request  of three or
more  Certificateholders  of record,  for purposes of communicating with other
Certificateholders  with  respect to their rights  under this  Agreement,  the
Trustee will afford such  Certificateholders  access during  business hours to
the most recent list of Certificateholders held by the Trustee.


                                  ARTICLE IX
                            Concerning the Trustee

Section 9.01 Duties of Trustee.

(a) The Trustee,  prior to the occurrence of an Event of Default and after the
curing or waiver of all Events of Default which may have occurred,  undertakes
to perform such duties and only such duties as are  specifically  set forth in
this  Agreement as duties of the Trustee.  If an Event of Default has occurred
and has not been cured or  waived,  the  Trustee  shall  exercise  such of the
rights  and  powers   vested  in  it  by  this   Agreement,   and  subject  to
Section 8.02(b) use the same degree of care and skill in their exercise,  as a
prudent person would exercise  under the  circumstances  in the conduct of his
own affairs.

(b) Upon  receipt  of all  resolutions,  certificates,  statements,  opinions,
reports,  documents,  orders  or  other  instruments  which  are  specifically
required to be  furnished  to the Trustee  pursuant to any  provision  of this
Agreement,  the Trustee  shall  examine them to determine  whether they are in
the form  required  by this  Agreement;  provided,  however,  that the Trustee
shall not be  responsible  for the  accuracy  or  content  of any  resolution,
certificate,  statement,  opinion, report, document, order or other instrument
furnished  hereunder;  provided,  further,  that  the  Trustee  shall  not  be
responsible for the accuracy or  verification  of any calculation  provided to
it pursuant to this Agreement.

(c) On each  Distribution  Date, the Trustee shall make monthly  distributions
and  the  final  distribution  to the  Certificateholders  from  funds  in the
Distribution Account as provided in Sections 6.01 and 10.01 herein.

(d) No provision of this  Agreement  shall be construed to relieve the Trustee
from liability for its own negligent action,  its own negligent failure to act
or its own willful misconduct; provided, however, that:

(i) Prior to the  occurrence  of an Event of Default,  and after the curing or
waiver of all such Events of Default which may have  occurred,  the duties and
obligations  of  the  Trustee  shall  be  determined  solely  by  the  express
provisions of this  Agreement,  the Trustee shall not be liable except for the
performance  of its duties and  obligations as are  specifically  set forth in
this Agreement,  no implied  covenants or obligations  shall be read into this
Agreement  against the Trustee and, in the absence of bad faith on the part of
the  Trustee,  the  Trustee  may  conclusively  rely,  as to the  truth of the
statements and the  correctness of the opinions  expressed  therein,  upon any
certificates  or  opinions  furnished  to the Trustee  and  conforming  to the
requirements of this Agreement;

(ii) The Trustee shall not be liable in its  individual  capacity for an error
of  judgment  made in good  faith  by a  Responsible  Officer  or  Responsible
Officers  of the  Trustee,  unless it shall be  proved  that the  Trustee  was
negligent in ascertaining the pertinent facts;

(iii) The  Trustee  shall not be liable  with  respect  to any  action  taken,
suffered  or omitted to be taken by it in good  faith in  accordance  with the
directions  of the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less than 25% of the Trust Fund, if such action or
non-action  relates to the time, method and place of conducting any proceeding
for any  remedy  available  to the  Trustee or  exercising  any trust or other
power conferred upon the Trustee under this Agreement;

(iv) The  Trustee  shall not be  required  to take notice or be deemed to have
notice or  knowledge of any default or Event of Default  unless a  Responsible
Officer of the Trustee's  Corporate  Trust Office shall have actual  knowledge
thereof.  In the absence of such notice,  the Trustee may conclusively  assume
there is no such default or Event of Default;

(v) The Trustee shall not in any way be liable by reason of any  insufficiency
in any Account held by or in the name of Trustee  unless it is determined by a
court  of  competent  jurisdiction  that the  Trustee's  gross  negligence  or
willful misconduct was the primary cause of such insufficiency  (except to the
extent that the Trustee is obligor and has defaulted thereon);

(vi) The   Trustee   shall  not  in  any  way  be  liable  by  reason  of  any
insufficiency  in any Account  held by the Trustee or any Account  held in the
name  of  the  Trustee  unless  it  is  determined  by a  court  of  competent
jurisdiction  that the Trustee's  gross  negligence or willful  misconduct was
the  primary  cause  of such  insufficiency  (except  to the  extent  that the
Trustee is obligor and has defaulted thereon);

(vii) Anything in this Agreement to the contrary notwithstanding,  in no event
shall the Trustee be liable for  special,  indirect or  consequential  loss or
damage of any kind  whatsoever  (including  but not limited to lost  profits),
even if the Trustee has been advised of the  likelihood of such loss or damage
and regardless of the form of action;

(viii) None of the Trustee,  the  Servicer,  the  Depositor  or the  Custodian
shall  be  responsible  for the  acts or  omissions  of the  other,  it  being
understood  that  this  Agreement  shall  not  be  construed  to  render  them
partners, joint venturers or agents of one another and

(ix) The  Trustee  shall  not be  required  to expend or risk its own funds or
otherwise  incur  financial  liability in the performance of any of its duties
hereunder,  or in the  exercise  of any of its rights or  powers,  if there is
reasonable  ground for believing  that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably  assured to it, and
none of the provisions  contained in this Agreement shall in any event require
the Trustee to perform,  or be responsible  for the manner of performance  of,
any of the  obligations  of the Servicer under this  Agreement,  except during
such time,  if any, as the Trustee  shall be the  successor  to, and be vested
with the rights,  duties, powers and privileges of, the Servicer in accordance
with the terms of this Agreement.

(e) All funds  received by the  Servicer  and the  Trustee and  required to be
deposited  into any  Account  pursuant to this  Agreement  will be promptly so
deposited by the Servicer or the Trustee, as applicable.

(f) Except for those  actions that the Trustee is required to take  hereunder,
the Trustee  shall not have any  obligation or liability to take any action or
to  refrain  from  taking  any  action  hereunder  in the  absence  of written
direction as provided hereunder.

Section 9.02 Certain  Matters  Affecting  the  Trustee.  Except  as  otherwise
provided in Section 9.01:

(a) The Trustee may rely and shall be protected in acting or  refraining  from
acting in reliance on any  resolution,  certificate  of the  Depositor  or the
Servicer,  certificate  of  auditors  or  any  other  certificate,  statement,
instrument,  opinion, report, notice, request, consent, order, appraisal, bond
or other  paper or  document  believed  by it to be  genuine  and to have been
signed or presented by the proper party or parties;

(b) The  Trustee may consult  with  counsel and any advice of such  counsel or
any  Opinion  of  Counsel  shall  be  full  and  complete   authorization  and
protection  with  respect to any  action  taken or  suffered  or omitted by it
hereunder  in good  faith and in  accordance  with such  advice or  Opinion of
Counsel;

(c) The  Trustee  shall not be under any  obligation  to  exercise  any of the
trusts or powers vested in it by this Agreement,  other than its obligation to
give notices  pursuant to this Agreement,  or to institute,  conduct or defend
any  litigation  hereunder  or in  relation  hereto at the  request,  order or
direction of any of the Certificateholders  pursuant to the provisions of this
Agreement,  unless such  Certificateholders  shall have offered to the Trustee
reasonable  security or indemnity against the costs,  expenses and liabilities
which may be incurred  therein or thereby.  Nothing  contained  herein  shall,
however,  relieve the Trustee of the  obligation,  upon the  occurrence  of an
Event of Default of which a  Responsible  Officer  of the  Trustee  has actual
knowledge  (which  has not been  cured or  waived),  to  exercise  such of the
rights and powers vested in it by this  Agreement,  and to use the same degree
of care and skill in their exercise,  as a prudent person would exercise under
the circumstances in the conduct of his own affairs;

(d) Prior to the  occurrence  of an Event of Default  hereunder  and after the
curing or  waiver  of all  Events of  Default  which  may have  occurred,  the
Trustee shall not be liable in its  individual  capacity for any action taken,
suffered or omitted by it in good faith and  believed  by it to be  authorized
or  within  the  discretion  or rights  or  powers  conferred  upon it by this
Agreement;

(e) The Trustee  shall not be bound to make any  investigation  into the facts
or  matters  stated in any  resolution,  certificate,  statement,  instrument,
opinion,  report, notice,  request,  consent,  order, approval,  bond or other
paper  or  document,  unless  requested  in  writing  to do so by  Holders  of
Certificates  evidencing  Fractional Undivided Interests  aggregating not less
than 25% of the Trust Fund and provided  that the payment  within a reasonable
time to the  Trustee  of the  costs,  expenses  or  liabilities  likely  to be
incurred by it in the making of such  investigation  is, in the opinion of the
Trustee,  reasonably assured to the Trustee, by the security afforded to it by
the terms of this  Agreement.  The Trustee may  require  reasonable  indemnity
against  such  expense or  liability as a condition to taking any such action.
The  reasonable  expense  of  every  such  examination  shall  be  paid by the
Certificateholders requesting the investigation;

(f) The Trustee may execute any of the trusts or powers  hereunder  or perform
any  duties  hereunder  either  directly  or  through  Affiliates,  agents  or
attorneys;  provided,  however,  that the  Trustee  may not  appoint any agent
(other than the Custodian) to perform its custodial  functions with respect to
the Mortgage Files or paying agent functions under this Agreement  without the
express  written   consent  of  the  Servicer,   which  consent  will  not  be
unreasonably  withheld.  The Trustee  shall not be liable or  responsible  for
(i) the  misconduct or negligence of any of the Trustee's  agents or attorneys
or a custodian  or paying  agent  appointed  hereunder by the Trustee with due
care and, when required,  with the consent of the Servicer or (ii) any acts or
omissions of the Servicer  (unless the Trustee has assumed the  obligations of
the Servicer pursuant to the provision of this Agreement);

(g) Should the  Trustee  deem the nature of any action  required  on its part,
other than a payment or transfer  by the Trustee  under  Section  4.02,  to be
unclear,  the Trustee may require  prior to such action that it be provided by
the Depositor with reasonable further instructions;

(h) The right of the Trustee to perform any  discretionary  act  enumerated in
this Agreement  shall not be construed as a duty, and the Trustee shall not be
accountable  for  other  than its  negligence  or  willful  misconduct  in the
performance of any such act;

(i) The Trustee  shall not be required to give any bond or surety with respect
to the execution of the trust created hereby or the powers granted  hereunder,
except as provided in Section  9.07; and

(j) Neither the Trustee  nor the  Servicer  shall have any duty to conduct any
affirmative  investigation as to the occurrence of any condition requiring the
repurchase  of any Mortgage  Loan by the Sponsor  pursuant to this  Agreement,
the Mortgage Loan Purchase  Agreement or the  eligibility of any Mortgage Loan
for purposes of this Agreement.

Section 9.03 Trustee  Not Liable  for  Certificates  or  Mortgage  Loans.  The
recitals  contained herein and in the  Certificates  (other than the signature
and  countersignature  of the Trustee on the  Certificates)  shall be taken as
the  statements  of  the  Depositor,  and  the  Trustee  shall  not  have  any
responsibility for their  correctness.  The Trustee makes no representation as
to the validity or sufficiency of the  Certificates  (other than the signature
and  countersignature  of the Trustee on the  Certificates) or of any Mortgage
Loan except as expressly provided in Sections 2.02 and 2.05 hereof;  provided,
however,  that the foregoing  shall not relieve the Trustee of the  obligation
to  review  the  Mortgage  Files  pursuant  to  Sections  2.02 and  2.04.  The
Trustee's signature and  countersignature  (or  countersignature of its agent)
on the  Certificates  shall be solely in its capacity as Trustee and shall not
constitute  the  Certificates  an  obligation  of the  Trustee  in  any  other
capacity.  The Trustee shall not be accountable  for the use or application by
the  Depositor  of  any  of  the  Certificates  or of  the  proceeds  of  such
Certificates,  or  for  the  use  or  application  of any  funds  paid  to the
Depositor  with respect to the Mortgage  Loans.  Subject to the  provisions of
Section 2.05,  the  Trustee  shall  not be  responsible  for the  legality  or
validity of this  Agreement  or any  document or  instrument  relating to this
Agreement,  the  validity  of  the  execution  of  this  Agreement  or of  any
supplement  hereto  or  instrument  of  further  assurance,  or the  validity,
priority,  perfection  or  sufficiency  of the security  for the  Certificates
issued  hereunder or intended to be issued  hereunder.  The Trustee  shall not
at any time have any  responsibility  or liability  for or with respect to the
legality,  validity and  enforceability  of any Mortgage or any Mortgage Loan,
or the perfection and priority of any Mortgage or the  maintenance of any such
perfection  and  priority,  or for or with respect to the  sufficiency  of the
Trust Fund or its  ability to  generate  the  payments  to be  distributed  to
Certificateholders,  under  this  Agreement.  The  Trustee  shall not have any
responsibility  for filing any  financing  or  continuation  statement  in any
public office at any time or to otherwise  perfect or maintain the  perfection
of any  security  interest or lien  granted to it  hereunder or to record this
Agreement  other  than  any  continuation  statements  filed  by  the  Trustee
pursuant to Section 3.19.

Section 9.04 Trustee  May Own  Certificates.  The  Trustee  in its  individual
capacity or in any  capacity  other than as Trustee  hereunder  may become the
owner or pledgee of any Certificates  with the same rights it would have if it
were not the Trustee and may otherwise deal with the parties hereto.

Section 9.05 Trustee's  Fees and  Expenses.  The  Trustee  will be entitled to
all income and gain realized from any investment of funds in the  Distribution
Account,  pursuant  to  Article  IV,  for the  performance  of its  activities
hereunder.  In  addition,  the Trustee  will be  entitled to recover  from the
Distribution  Account  pursuant to Section 4.04  all reasonable  out-of-pocket
expenses,  disbursements  and  advances  and the  expenses  of the  Trustee in
connection  with any Event of  Default,  any breach of this  Agreement  or the
Certificate  Insurance  Policy or any  claim or legal  action  (including  any
pending or threatened  claim or legal  action)  incurred or made by or against
the Trustee or in connection with the  administration  of the trusts hereunder
by  the  Trustee   (including  the  reasonable   compensation,   expenses  and
disbursements  of its  counsel)  except  any  such  expense,  disbursement  or
advance as may arise from its  negligence or  intentional  misconduct or which
is  the   responsibility   of  the   Certificateholders.   If   funds  in  the
Distribution  Account are  insufficient  therefor,  the Trustee  shall recover
such  expenses  from  the  Depositor.   Such  compensation  and  reimbursement
obligation  shall  not be  limited  by any  provision  of law in regard to the
compensation of a trustee of an express trust.

Section 9.06 Eligibility   Requirements  for  Trustee.  The  Trustee  and  any
successor  Trustee  shall  during the entire  duration of this  Agreement be a
state bank or trust company or a national  banking  association  organized and
doing  business  under the laws of such state or the United States of America,
authorized  under  such laws to  exercise  corporate  trust  powers,  having a
combined  capital and surplus and  undivided  profits of at least  $40,000,000
or, in the case of a successor  Trustee,  $50,000,000,  subject to supervision
or examination by federal or state  authority and, in the case of the Trustee,
rated "BBB" or higher by S&P with respect to their long-term  rating and rated
"BBB" or higher by S&P and  "Baa2" or higher by  Moody's  with  respect to any
outstanding  long-term  unsecured  unsubordinated  debt, and, in the case of a
successor  Trustee or successor  Trustee other than pursuant to  Section 9.10,
rated in one of the two highest  long-term  debt  categories  of, or otherwise
acceptable to, each of the Rating Agencies.  If the Trustee  publishes reports
of condition at least annually,  pursuant to law or to the requirements of the
aforesaid  supervising or examining  authority,  then for the purposes of this
Section 9.06  the combined  capital and surplus of such  corporation  shall be
deemed to be its total equity  capital  (combined  capital and surplus) as set
forth in its most recent  report of  condition  so  published.  In case at any
time the Trustee shall cease to be eligible in accordance  with the provisions
of this  Section 9.06,  the Trustee shall resign immediately in the manner and
with the effect specified in Section 9.08.

Section 9.07 Insurance.  The Trustee,  at its own expense,  shall at all times
maintain  and  keep  in  full  force  and  effect:   (i) fidelity   insurance,
(ii) theft of documents  insurance and  (iii) forgery  insurance (which may be
collectively  satisfied by a "Financial  Institution  Bond" and/or a "Bankers'
Blanket  Bond").  All  such  insurance  shall  be in  amounts,  with  standard
coverage and subject to deductibles,  as are customary for insurance typically
maintained  by  banks  or  their   affiliates  which  act  as  custodians  for
investor-owned  mortgage  pools. A certificate of an officer of the Trustee as
to the Trustee's  compliance with this Section 9.07  shall be furnished to any
Certificateholder upon reasonable written request.

Section 9.08 Resignation and Removal of the Trustee.

(a)  The  Trustee  may at any time  resign  and be  discharged  from the Trust
hereby  created by giving  written  notice  thereof to the  Depositor  and the
Servicer,  with a copy to the Rating  Agencies  and the  Certificate  Insurer.
Upon  receiving  such notice of  resignation,  the  Depositor  shall  promptly
appoint a successor Trustee,  by written instrument,  in triplicate,  one copy
of which  instrument  shall  be  delivered  to the  resigning  Trustee.  If no
successor  Trustee shall have been so appointed and have accepted  appointment
within 30 days after the giving of such notice of  resignation,  the resigning
Trustee may petition any court of competent  jurisdiction  for the appointment
of a successor Trustee.

(b) If at any time the Trustee shall cease to be eligible in  accordance  with
the provisions of Section 9.06  and shall fail to resign after written request
therefor  by  the  Depositor  or if at  any  time  the  Trustee  shall  become
incapable  of  acting,  or shall be  adjudged a bankrupt  or  insolvent,  or a
receiver of the Trustee or of its property  shall be appointed,  or any public
officer  shall take  charge or control of the  Trustee or of its  property  or
affairs for the purpose of rehabilitation,  conservation or liquidation,  then
the  Depositor  shall  promptly  remove the  Trustee  and  appoint a successor
Trustee by written  instrument,  in triplicate,  one copy of which  instrument
shall be delivered to the Trustee so removed,  the  successor  Trustee and the
Certificate Insurer.

(c) The Holders of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less than 51% of the Trust  Fund may at any time  remove  the
Trustee and appoint a successor Trustee by written  instrument or instruments,
in  quintuplicate,  signed by such  Holders  or their  attorneys-in-fact  duly
authorized,  one complete set of which  instruments  shall be delivered to the
Depositor,  the  Servicer  and the  Trustee so removed  and the  successor  so
appointed.   In  the  event  that  the  Trustee  removed  by  the  Holders  of
Certificates  in  accordance  with this  Section 9.08(c),  the Holders of such
Certificates  shall  be  responsible  for  paying  any  compensation   payable
hereunder to a successor  Trustee,  in excess of the amount paid  hereunder to
the predecessor Trustee.

(d) No  resignation  or removal of the Trustee and  appointment of a successor
Trustee  pursuant to any of the provisions of this  Section 9.08  shall become
effective  except upon  appointment of and  acceptance of such  appointment by
the  successor   Trustee  as  provided  in   Section 9.09.   As  long  as  the
Certificate  Insurance  Policy is in effect,  the Trustee  will send a written
notice  to  the  Certificate  Insurer  of any  such  resignation,  removal  or
appointment.

Section 9.09 Successor Trustee.

(a) Any  successor  Trustee  appointed  as  provided  in  Section 9.08   shall
execute,  acknowledge  and  deliver to the  Depositor  and to its  predecessor
Trustee an instrument  accepting such appointment  hereunder.  The resignation
or removal of the  predecessor  Trustee  shall then become  effective and such
successor Trustee,  without any further act, deed or conveyance,  shall become
fully  vested  with all the  rights,  powers,  duties and  obligations  of its
predecessor  hereunder,  with like  effect as if  originally  named as Trustee
herein.  The predecessor  Trustee shall,  after its receipt of payment in full
of its  outstanding  fees  and  expenses  promptly  deliver  to the  successor
Trustee  all assets and  records  of the Trust held by it  hereunder,  and the
Depositor  and  the  predecessor   Trustee  shall  execute  and  deliver  such
instruments  and do such other things as may  reasonably  be required for more
fully and certainly  vesting and confirming in the successor  Trustee all such
rights, powers, duties and obligations.

(b) No  successor  Trustee  shall  accept  appointment  as  provided  in  this
Section 9.09  unless at the time of such  acceptance  such  successor  Trustee
shall be eligible under the provisions of Section 9.06.

(c) Upon acceptance of appointment by a successor  Trustee as provided in this
Section 9.09,  the successor  Trustee  shall mail notice of the  succession of
such Trustee hereunder to all  Certificateholders  at their addresses as shown
in the  Certificate  Register,  to the  Certificate  Insurer and to the Rating
Agencies.  The  Company  shall pay the cost of any  mailing  by the  successor
Trustee.

Section 9.10 Merger or  Consolidation  of  Trustee.  Any  state  bank or trust
company or national  banking  association into which the Trustee may be merged
or converted or with which it may be  consolidated  or any state bank or trust
company or national banking association resulting from any merger,  conversion
or  consolidation  to which the Trustee shall be a party, or any state bank or
trust  company  or  national   banking   association   succeeding  to  all  or
substantially  all of the corporate trust business of the Trustee shall be the
successor of the Trustee hereunder,  provided such state bank or trust company
or national  banking  association  shall be eligible  under the  provisions of
Section 9.06.  Such succession shall be valid without the execution,  delivery
of notice or filing of any paper or any  further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

Section 9.11 Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding  any other provisions hereof, at any time, for the purpose
of meeting any legal  requirements  of any  jurisdiction  in which any part of
the Trust or property  constituting  the same may at the time be located,  the
Depositor  and the  Trustee  acting  jointly  shall  have the  power and shall
execute and deliver all  instruments  to appoint one or more Persons  approved
by the Trustee and the Depositor to act as co-trustee or co-trustees,  jointly
with the  Trustee,  or separate  trustee or separate  trustees,  of all or any
part of the Trust,  and to vest in such Person or Persons,  in such  capacity,
such  title to the  Trust,  or any part  thereof,  and,  subject  to the other
provisions of this Section 9.11,  such powers, duties, obligations, rights and
trusts as the Depositor and the Trustee may consider necessary or desirable.

(b) If the Depositor shall not have joined in such appointment  within 15 days
after the receipt by it of a written  request so to do, the Trustee shall have
the power to make such appointment without the Depositor.

(c) No co-trustee or separate trustee  hereunder shall be required to meet the
terms of eligibility as a successor Trustee under  Section 9.06  hereunder and
no  notice  to  Certificateholders  of the  appointment  of  co-trustee(s)  or
separate trustee(s) shall be required under Section 9.08 hereof.

(d) In the  case  of any  appointment  of a  co-trustee  or  separate  trustee
pursuant to this  Section 9.11,  all rights,  powers,  duties and  obligations
conferred  or imposed  upon the Trustee and  required to be  conferred on such
co-trustee  shall be conferred  or imposed upon and  exercised or performed by
the Trustee and such  separate  trustee or co-trustee  jointly,  except to the
extent that under any law of any  jurisdiction  in which any particular act or
acts are to be performed  (whether as Trustee hereunder or as successor to the
Servicer  hereunder),  the Trustee  shall be  incompetent  or  unqualified  to
perform  such act or acts,  in which  event such  rights,  powers,  duties and
obligations  (including  the  holding  of  title to the  Trust or any  portion
thereof in any such  jurisdiction)  shall be exercised  and  performed by such
separate trustee or co-trustee at the direction of the Trustee.

(e) Any notice,  request or other writing given to the Trustee shall be deemed
to have been given to each of the then separate  trustees and co-trustees,  as
effectively  as if given  to each of them.  Every  instrument  appointing  any
separate  trustee  or  co-trustee  shall  refer  to  this  Agreement  and  the
conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon
its  acceptance of the trusts  conferred,  shall be vested with the estates or
property  specified in its instrument of appointment,  either jointly with the
Trustee  or  separately,  as may  be  provided  therein,  subject  to all  the
provisions of this Agreement,  specifically  including every provision of this
Agreement  relating  to  the  conduct  of,  affecting  the  liability  of,  or
affording  protection to, the Trustee.  Every such  instrument  shall be filed
with the Trustee.

(f) To the extent not  prohibited  by law, any separate  trustee or co-trustee
may, at any time,  request the Trustee,  its agent or  attorney-in-fact,  with
full power and  authority,  to do any lawful act under or with respect to this
Agreement  on  its  behalf  and in  its  name.  If  any  separate  trustee  or
co-trustee  shall die, become incapable of acting,  resign or be removed,  all
of its estates,  properties  rights,  remedies and trusts shall vest in and be
exercised  by the  Trustee,  to the  extent  permitted  by  law,  without  the
appointment of a new or successor Trustee.

(g) No trustee under this  Agreement  shall be personally  liable by reason of
any act or omission of another  trustee  under this  Agreement.  The Depositor
and the Trustee  acting  jointly may at any time accept the  resignation of or
remove any separate trustee or co-trustee.

Section 9.12 Federal Information Returns and Reports to  Certificateholders;
REMIC Administration; Grantor Trust Administration.

(a) For federal  income tax purposes,  the taxable year of each 2006-AR2 REMIC
shall  be a  calendar  year  and the  Trustee  shall  maintain  or  cause  the
maintenance  of the books of each such 2006-AR2 REMIC on the accrual method of
accounting.

(b) The Trustee  shall prepare and file or cause to be filed with the Internal
Revenue  Service,  and the Trustee shall upon the written  instruction  of the
Trustee  sign,  Federal tax  information  returns or elections  required to be
made  hereunder  with  respect to each  2006-AR2  REMIC,  the Trust  Fund,  if
applicable,  and the Certificates containing such information and at the times
and in the  manner  as may be  required  by the  Code or  applicable  Treasury
regulations,  and the Trustee shall furnish to each Holder of  Certificates at
any time during the  calendar  year for which such returns or reports are made
such  statements  or  information  at the  times  and in the  manner as may be
required  thereby,   including,   without  limitation,   reports  relating  to
mortgaged  property  that is  abandoned  or  foreclosed,  receipt of  mortgage
interests  in kind in a trade or business,  a  cancellation  of  indebtedness,
interest,  original  issue  discount and market  discount or premium  (using a
constant  prepayment  assumption  of 25% CPR).  The Trustee  will apply for an
Employee  Identification  Number  from the IRS  under  Form  SS-4 or any other
acceptable  method for all tax  entities.  In connection  with the  foregoing,
the Trustee  shall  timely  prepare and file,  and the Trustee  shall upon the
written  instruction of the Trustee sign,  IRS Form 8811,  which shall provide
the name and address of the person who can be contacted to obtain  information
required to be reported to the holders of regular  interests in each  2006-AR2
REMIC (the "REMIC  Reporting  Agent").  The Trustee  shall make  elections  to
treat each  2006-AR2  REMIC as a REMIC  (which  elections  shall  apply to the
taxable period ending December 31,  2006 and each calendar year thereafter) in
such manner as the Code or applicable Treasury regulations may prescribe,  and
as  described  by the  Trustee.  The  Trustee  shall sign all tax  information
returns  filed  pursuant  to this  Section and  any  other  returns  as may be
required  by the Code.  The Holder of the largest  percentage  interest in the
Class R  Certificates is hereby designated as the "Tax Matters Person" (within
the  meaning  of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I,  REMIC II,
REMIC III and REMIC IV. The Holder of the largest  percentage  interest in the
Class R-X  Certificates  is  hereby  designated  as the "Tax  Matters  Person"
(within the  meaning of Treas.  Reg.  §§1.860F-4(d))  for REMIC V. The Trustee
is hereby  designated  and  appointed  as the  agent of each such Tax  Matters
Person.  Any  Holder of a  Residual  Certificate  will by  acceptance  thereof
appoint  the Trustee as agent and  attorney-in-fact  for the purpose of acting
as Tax Matters  Person for each 2006-AR2 REMIC during such time as the Trustee
does not own any such  Residual  Certificate.  In the  event  that the Code or
applicable  Treasury  regulations  prohibit  the Trustee  from  signing tax or
information  returns or other statements,  or the Trustee from acting as agent
for the Tax Matters  Person,  the Trustee shall take  whatever  action that in
its sole good  faith  judgment  is  necessary  for the  proper  filing of such
information  returns or for the provision of a tax matters  person,  including
designation  of the Holder of the  largest  percentage  interest in a Residual
Certificate  to sign such  returns or act as tax matters  person.  Each Holder
of a Residual Certificate shall be bound by this Section.

(c) The  Trustee   shall  provide  upon  request  and  receipt  of  reasonable
compensation,  such  information as required in  Section 860D(a)(6)(B)  of the
Code to the Internal Revenue Service,  to any Person  purporting to transfer a
Residual  Certificate  to a  Person  other  than  a  transferee  permitted  by
Section 5.05(b),   and  to  any  regulated  investment  company,  real  estate
investment trust, common trust fund, partnership,  trust, estate, organization
described in  Section 1381  of the Code,  or nominee  holding an interest in a
pass-through  entity described in  Section 860E(e)(6)  of the Code, any record
holder of which is not a transferee  permitted by Section 5.05(b) (or which is
deemed by statute to be an entity with a disqualified member).

(d) The Trustee shall  prepare and file or cause to be filed,  and the Trustee
shall sign, any state income tax returns  required under  Applicable State Law
with respect to each REMIC or the Trust Fund.

(e) Notwithstanding  any other provision of this Agreement,  the Trustee shall
comply  with all  federal  withholding  requirements  respecting  payments  to
Certificateholders  of  interest or original  issue  discount on the  Mortgage
Loans,  that the Trustee  reasonably  believes are applicable  under the Code.
The   consent  of   Certificateholders   shall  not  be   required   for  such
withholding.  In the event the Trustee  withholds  any amount from interest or
original issue discount payments or advances thereof to any  Certificateholder
pursuant to federal  withholding  requirements,  the Trustee  shall,  together
with its  monthly  report to such  Certificateholders,  indicate  such  amount
withheld.

(f) The Trustee  agrees to indemnify  the Trust Fund and the Depositor for any
taxes and costs including,  without limitation,  any reasonable attorneys fees
imposed on or incurred by the Trust Fund, the Depositor or the Servicer,  as a
result of a breach of the Trustee's covenants set forth in this Section 9.12.

      (g)   The Trustee shall perform its  obligations set forth under Section
7.12 of the Grantor Trust  Agreement  regarding the  preparation and filing of
tax returns for the Grantor  Trust.  The Trustee  shall  indemnify the Grantor
Trust and the Sponsor for any taxes and costs including,  without  limitation,
any  attorneys  fees  imposed  on or  incurred  by the  Grantor  Trust  or the
Depositor  as a result  of a breach  of the  Trustee's  obligations  set forth
under Section 7.12 of the Grantor Trust Agreement.


                                  ARTICLE X
                                 Termination

Section 10.01 Termination Upon Repurchase by the Depositor or its Designee or
Liquidation of the Mortgage Loans.

(a) Subject to Section 10.02,  the respective obligations and responsibilities
of the Depositor,  the Trustee and the Servicer created hereby, other than the
obligation  of  the  Trustee  to  make  payments  to   Certificateholders   as
hereinafter set forth shall terminate upon:

(i) the  repurchase by or at the direction of the Depositor or its designee of
all of the Mortgage Loans and all related REO Property  remaining in the Trust
at a price (the "Termination  Purchase Price") equal to the sum of (a) 100% of
the  Outstanding  Principal  Balance  of  each  Mortgage  Loan  (other  than a
Mortgage  Loan related to REO Property) as of the date of  repurchase,  net of
the principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage
Loans unpaid to, but not including,  the first day of the month of repurchase,
(b) the  appraised  value of any  related  REO  Property,  less the good faith
estimate  of  the  Depositor  of  liquidation   expenses  to  be  incurred  in
connection  with its  disposal  thereof  (but not  more  than the  Outstanding
Principal Balance of the related Mortgage Loan,  together with interest at the
applicable  Mortgage  Interest Rate accrued on that balance but unpaid to, but
not including,  the first day of the month of  repurchase),  such appraisal to
be  calculated by an appraiser  mutually  agreed upon by the Depositor and the
Trustee at the expense of the Depositor,  (c) unreimbursed out-of pocket costs
of the Servicer,  including  unreimbursed  servicing advances and the interest
portion of any  unreimbursed  Monthly  Advances,  made on the  Mortgage  Loans
prior to the  exercise  of such  repurchase  right,  (d) any costs and damages
incurred by the Trust in  connection  with any  violation of any  predatory or
abusive   lending  laws  with  respect  to  a  Mortgage   Loan,  and  (e)  any
unreimbursed  costs  and  expenses  of the  Servicer,  the  Custodian  and the
Trustee payable pursuant to Section 9.05 or Section 7.04(c);

(ii) the later of the  making of the final  payment or other  liquidation,  or
any advance with respect thereto, of the last Mortgage Loan,  remaining in the
Trust Fund or the  disposition  of all property  acquired  with respect to any
Mortgage Loan; provided,  however,  that in the event that an advance has been
made,  but not yet  recovered,  at the time of such  termination,  the  Person
having made such advance  shall be entitled to receive,  notwithstanding  such
termination,  any payments received  subsequent  thereto with respect to which
such advance was made; or

(iii) the  payment to the  Certificateholders  of all  amounts  required to be
paid to them pursuant to this Agreement.

      No such  purchase by the  Depositor  or its  designee  under  Subsection
10.01(a)(i) will be permitted  without the consent of the Certificate  Insurer
if such repurchase  would cause a draw on the Certificate  Insurance Policy to
be  made  or if any  amounts  due  to the  Certificate  Insurer  would  remain
unreimbursed on the final Distribution Date.

(b) In no event,  however,  shall the Trust created hereby continue beyond the
expiration of 21 years from the death of the last survivor of the  descendants
of Joseph P.  Kennedy,  the late  Ambassador of the United States to the Court
of St. James's, living on the date of this Agreement.

(c) (i) The  right of the  Depositor  or its  designee to  repurchase  all the
assets of the Trust Fund  described  in  Section  10.01(a)(i)  above  shall be
exercisable only if (i) the Stated Principal  Balance of the Mortgage Loans at
the time of any such  repurchase  is less than 10% of the Cut-off Date Balance
or (ii) the  Depositor,  based upon an Opinion  of  Counsel  addressed  to the
Depositor  and the  Trustee  has  determined  that  the  REMIC  status  of any
2006-AR2  REMIC  has been lost or that a  substantial  risk  exists  that such
REMIC  status  will be lost for the  then-current  taxable  year.  At any time
thereafter,  in the case of (i) or (ii)  above,  the  Depositor  may  elect to
terminate  any  2006-AR2  REMIC at any  time,  and  upon  such  election,  the
Depositor  or  its  designee,   shall  purchase  in  accordance  with  Section
10.01(a)(i) above all the assets of the Trust Fund.

(d) The   Trustee   shall   give   notice   of   any    termination   to   the
Certificateholders,  with a copy to the Servicer,  the Certificate Insurer and
the Rating Agencies,  upon which the Certificateholders  shall surrender their
Certificates  to the  Trustee  for  payment  of  the  final  distribution  and
cancellation.  Such notice  shall be given by letter,  mailed not earlier than
the 15th day and not later than the 25th day of the month next  preceding  the
month of such final distribution,  and shall specify (i) the Distribution Date
upon which final payment of the  Certificates  will be made upon  presentation
and  surrender  of the  Certificates  at the  Corporate  Trust  Office  of the
Trustee  therein  designated,  (ii) the  amount of any such final  payment and
(iii) that the Record Date otherwise  applicable to such  Distribution Date is
not applicable,  payments being made only upon  presentation  and surrender of
the  Certificates  at  the  Corporate  Trust  Office  of the  Trustee  therein
specified.

(e) If the option of the Depositor to  repurchase  or cause the  repurchase of
all  assets  of the Trust  Fund  described  in  Section  10.01(a)(i)  above is
exercised,  the Depositor and/or its designee shall deliver to the Trustee for
deposit  in  the  Distribution  Account,  by the  Business  Day  prior  to the
applicable  Distribution  Date,  an amount equal to the  Termination  Purchase
Price.   Upon   presentation   and  surrender  of  the   Certificates  by  the
Certificateholders,  the Trustee shall  distribute  to the  Certificateholders
from amounts then on deposit in the Distribution  Account an amount determined
as  follows:  with  respect  to each  Certificate  (other  than  the  Residual
Certificates  and  the  Class  XP  Certificates),   the  outstanding   Current
Principal  Amount,  plus with  respect  to each  Certificate  (other  than the
Residual  Certificates  and the Class XP  Certificates),  one month's interest
thereon at the applicable  Pass-Through Rate; and with respect to the Residual
Certificates and the Class XP Certificates,  the percentage interest evidenced
thereby  multiplied by the  difference,  if any,  between the above  described
repurchase  price and the aggregate amount to be distributed to the Holders of
the  Certificates  (other  than the  Residual  Certificates  and the  Class XP
Certificates).  If the proceeds  with  respect to the  Mortgage  Loans are not
sufficient  to pay all of the  Certificates  in full (other than the  Residual
Certificates  and the  Class XP  Certificates),  any such  deficiency  will be
allocated  first,  to the  Class  B  Certificates,  and  then  to the  Class M
Certificates,  in inverse order of their  numerical  designation,  and then to
the Senior  Certificates,  on a pro rata basis.  Upon  deposit of the required
repurchase  price and  following  such final  Distribution  Date,  the Trustee
shall  release  promptly  (or cause the  Custodian  to release)  to  Depositor
and/or its designee the Mortgage Files for the remaining  applicable  Mortgage
Loans, and the Accounts with respect thereto shall  terminate,  subject to the
Trustee's obligation to hold any amounts payable to the  Certificateholders in
trust  without  interest  pending  final  distributions  pursuant  to  Section
10.01(g).  Any other  amounts  remaining  in the  Accounts  will belong to the
Depositor.

(f) In the event that this  Agreement is  terminated  by reason of the payment
or  liquidation  of all  Mortgage  Loans or the  disposition  of all  property
acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,
the  Servicer  shall  deliver to the Trustee  for deposit in the  Distribution
Account all  distributable  amounts remaining in the Custodial  Account.  Upon
the  presentation  and  surrender  of  the  Certificates,  the  Trustee  shall
distribute  to the  remaining  Certificateholders,  in  accordance  with their
respective interests,  all distributable amounts remaining in the Distribution
Account.  Upon  deposit by the  Servicer of such  distributable  amounts,  and
following such final  Distribution Date, the Trustee shall release promptly to
the Depositor or its designee the Mortgage  Files for the  remaining  Mortgage
Loans,  and  the  Custodial   Account  and  the  Distribution   Account  shall
terminate,  subject to the Trustee's obligation to hold any amounts payable to
the  Certificateholders  in trust without interest pending final distributions
pursuant to this Section  10.01(f).

(g) If not all of the  Certificateholders  shall surrender their  Certificates
for   cancellation   within  six  months  after  the  time  specified  in  the
above-mentioned  written  notice,  the  Trustee  shall  give a second  written
notice to the remaining  Certificateholders  to surrender  their  Certificates
for cancellation and receive the final  distribution with respect thereto.  If
within six months  after the second  notice,  not all the  Certificates  shall
have been  surrendered  for  cancellation,  the Trustee  may take  appropriate
steps,  or  appoint  any  agent to take  appropriate  steps,  to  contact  the
remaining Certificateholders  concerning surrender of their Certificates,  and
the cost thereof  shall be paid out of the funds and other assets which remain
subject to this Agreement.

(h) The  designee  of  the  Depositor,  if it  is  not  an  affiliate  of  the
Depositor,  shall be deemed to  represent  that one of the  following  will be
true and  correct:  (i) the  exercise of the  optional  termination  right set
forth  in  Section   10.01  shall  not  result  in  a  non-exempt   prohibited
transaction  under ERISA or Section 4975 of the Code or (ii) such  designee is
(A)  not a  party  in  interest  with  respect  to any  Plan  and (B) is not a
"benefit  plan  investor"  (other than a plan  sponsored or  maintained by the
Depositor or such  designee,  as the case may be,  provided  that no assets of
such plan are invested or deemed to be invested in the  Certificates).  If the
holder of the optional  termination right is unable to exercise such option by
reason of the preceding sentence, then the Depositor may exercise such option.

Section 10.02 Additional  Termination  Requirements.  (a) If the option of the
Depositor to  repurchase  all the  Mortgage  Loans under  Section  10.01(a)(i)
above  is  exercised,  the  Trust  Fund  and  each  2006-AR2  REMIC  shall  be
terminated in accordance with the following  additional  requirements,  unless
the Trustee has been  furnished  with an Opinion of Counsel  addressed  to the
Trustee  and  the  Certificate  Insurer  (which  opinion  shall  not be at the
expense of the  Trustee or the  Certificate  Insurer)  to the effect  that the
failure of the Trust to comply with the  requirements  of this  Section  10.02
will not (i) result in the  imposition of taxes on  "prohibited  transactions"
as defined in Section  860F of the Code on each  2006-AR2  REMIC or (ii) cause
any  2006-AR2  REMIC to fail to qualify  as a 2006-AR2  REMIC at any time that
any Regular Certificates are outstanding:

(i) within  90 days  prior to the  final  Distribution  Date,  at the  written
      direction of Depositor,  the Trustee,  as agent for the  respective  Tax
      Matters  Persons,  shall  adopt a plan of complete  liquidation  of each
      2006-AR2 REMIC in the case of a termination  under Section  10.01(a)(i).
      Such plan,  which shall be provided to the Trustee by  Depositor,  shall
      meet the  requirements of a "qualified  liquidation"  under Section 860F
      of the Code and any regulations thereunder.

(ii) the  Depositor  shall  notify  the  Trustee at the  commencement  of such
      90-day  liquidation period and, at or prior to the time of making of the
      final payment on the  Certificates,  the Trustee shall sell or otherwise
      dispose of all of the  remaining  assets of the Trust Fund in accordance
      with the terms hereof; and

(iii) at or after the time of adoption of such a plan of complete  liquidation
      of any 2006-AR2  REMIC and at or prior to the final  Distribution  Date,
      the Trustee  shall sell for cash all of the assets of the Trust to or at
      the  direction  of  the  Depositor,   and  each  2006-AR2  REMIC,  shall
      terminate at such time.

(b) By their  acceptance  of the Residual  Certificates,  the Holders  thereof
hereby  (i) agree to adopt such a plan of complete  liquidation of the related
2006-AR2  REMIC upon the written  request of the  Depositor,  and to take such
action  in  connection  therewith  as  may  be  reasonably  requested  by  the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full
power of  substitution,  for  purposes  of  adopting  such a plan of  complete
liquidation.  The Trustee shall adopt such plan of  liquidation  by filing the
appropriate  statement on the final tax return of each  2006-AR2  REMIC.  Upon
complete  liquidation or final  distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2006-AR2 REMIC shall terminate.


                                   ARTICLE XI
                           Miscellaneous Provisions

Section 11.01 Intent of Parties.  The parties  intend that each 2006-AR2 REMIC
shall be  treated as a REMIC for  federal  income  tax  purposes  and that the
provisions  of this  Agreement  should be  construed  in  furtherance  of this
intent.  Notwithstanding  any  other  express  or  implied  agreement  to  the
contrary,  the  Sponsor,  the  Servicer,  the  Trustee,  the  Depositor,  each
recipient  of  the  related  Prospectus  Supplement  and,  by  its  acceptance
thereof,  each  holder of a  Certificate,  agrees and  acknowledges  that each
party   hereto   has   agreed   that  each  of  them  and   their   employees,
representatives  and other agents may disclose,  immediately upon commencement
of discussions,  to any and all persons the tax treatment and tax structure of
the Certificates and the 2006-AR2  REMICs,  the transactions  described herein
and all  materials of any kind  (including  opinions  and other tax  analyses)
that  are  provided  to any of them  relating  to such tax  treatment  and tax
structure except where  confidentiality is reasonably necessary to comply with
the  securities  laws of any  applicable  jurisdiction.  For  purposes of this
paragraph,  the terms "tax  treatment" and "tax  structure"  have the meanings
set forth in  Treasury  Regulation  Sections  1.6011-4(c),  301.6111-2(c)  and
301.6112-1(d).

Section 11.02 Amendment.

(a) This  Agreement  may be  amended  from  time to time by the  Company,  the
Depositor,  the Servicer and the Trustee,  without notice to or the consent of
any of  the  Certificateholders  and,  with  respect  to  any  amendment  that
adversely  affects  the  interests  of  any  of the  Holders  of  the  Insured
Certificates  or the  Certificate  Insurer,  with the prior written consent of
the  Certificate  Insurer,  to  (i)  cure  any  ambiguity,   (ii)  correct  or
supplement any provisions  herein that may be defective or  inconsistent  with
any other  provisions  herein,  (iii)  conform  any  provisions  herein to the
provisions in the Prospectus,  (iv) comply with any changes in the Code or (v)
make any other  provisions with respect to matters or questions  arising under
this  Agreement  which shall not be  inconsistent  with the provisions of this
Agreement;  provided,  however,  that with  respect to clauses (iv) and (v) of
this  Section  11.02(a),  such action shall not, as evidenced by an Opinion of
Independent  Counsel,  addressed  to  the  Trustee,  adversely  affect  in any
material respect the interests of any  Certificateholder;  provided,  further,
that with  respect  to  clauses  (iv) and (v) of this  Section  11.02(a),  the
Trustee  may  request an  Opinion of  Independent  Counsel,  addressed  to the
Trustee  (but not at the  expense of the  Trustee),  to the  effect  that such
amendment  will not cause any REMIC  created  under this  Agreement to fail to
qualify as a REMIC at any time that any Certificate is outstanding.

(b) This  Agreement may also be amended from time to time by the Company,  the
Servicer,  the Depositor  and the Trustee,  with the consent of the Holders of
Certificates  evidencing  Fractional Undivided Interests  aggregating not less
than 51% of the Trust  Fund or of the  applicable  Class or  Classes,  if such
amendment  affects only such Class or  Classes,  for the purpose of adding any
provisions to or changing in any manner or  eliminating  any of the provisions
of  this   Agreement  or  of  modifying  in  any  manner  the  rights  of  the
Certificateholders;   provided,   however,   that  no  such  amendment   shall
(i) reduce  in any manner  the  amount  of, or delay the  timing of,  payments
received  on  Mortgage  Loans  which are  required  to be  distributed  on any
Certificate   without  the   consent  of  the  Holder  of  such   Certificate,
(ii) reduce the aforesaid  percentage of Certificates the Holders of which are
required to consent to any such amendment,  without the consent of the Holders
of all  Certificates  then  outstanding,  or (iii) cause any 2006-AR2 REMIC to
fail to qualify as a REMIC for federal  income tax  purposes,  as evidenced by
an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be
provided to the Trustee other than at the Trustee's  expense.  Notwithstanding
any  other  provision  of  this  Agreement,  for  purposes  of the  giving  or
withholding  of  consents  pursuant  to  this  Section 11.02(b),  Certificates
registered  in the  name of or held  for the  benefit  of the  Depositor,  the
Servicer or the  Trustee or any  Affiliate  thereof  shall be entitled to vote
their Fractional  Undivided  Interests with respect to matters  affecting such
Certificates.

(c) Promptly  after the  execution of any such  amendment,  the Trustee  shall
furnish a copy of such amendment or written  notification  of the substance of
such  amendment to each  Certificateholder  and the  Trustee,  and the Trustee
shall  provide a copy of such  amendment or notice to the Rating  Agencies and
the Certificate Insurer.

(d) In the case of an amendment under Section  11.02(b) above, it shall not be
necessary for the  Certificateholders  to approve the particular  form of such
an  amendment.  Rather,  it  shall  be  sufficient  if the  Certificateholders
approve  the  substance  of  the  amendment.  The  manner  of  obtaining  such
consents and of  evidencing  the  authorization  of the  execution  thereof by
Certificateholders  shall be subject  to such  reasonable  regulations  as the
Trustee may prescribe.

(e) Prior to the  execution of any  amendment to this  Agreement,  the Trustee
shall be entitled to receive and rely upon an Opinion of Counsel  addressed to
the Trustee  stating that the  execution of such  amendment is  authorized  or
permitted by this  Agreement.  The Trustee may, but shall not be obligated to,
enter into any such amendment  which affects the Trustee's  rights,  duties or
immunities under this Agreement.

Section 11.03 Recordation   of   Agreement.   To  the  extent   permitted   by
applicable  law, this Agreement is subject to  recordation in all  appropriate
public  offices  for  real  property  records  in all the  counties  or  other
comparable  jurisdictions in which any or all of the Mortgaged  Properties are
situated,  and in any other appropriate  public recording office or elsewhere.
The Depositor shall effect such recordation,  at the expense of the Trust upon
the request in writing of a  Certificateholder,  but only if such direction is
accompanied  by an  Opinion  of  Counsel  (provided  at  the  expense  of  the
Certificateholder  requesting recordation) to the effect that such recordation
would   materially   and   beneficially    affect   the   interests   of   the
Certificateholders and the Certificate Insurer or is required by law.

Section 11.04 Limitation on Rights of Certificateholders.

(a) The death or incapacity of any Certificateholder  shall not terminate this
Agreement   or  the  Trust,   nor  entitle  such   Certificateholder's   legal
representatives  or  heirs to claim an  accounting  or to take any  action  or
proceeding  in any court for a  partition  or  winding  up of the  Trust,  nor
otherwise  affect the  rights,  obligations  and  liabilities  of the  parties
hereto or any of them.

(b) Except as  expressly  provided in this  Agreement,  no  Certificateholders
shall have any right to vote or in any manner otherwise  control the operation
and management of the Trust,  or the  obligations of the parties  hereto,  nor
shall  anything   herein  set  forth,   or  contained  in  the  terms  of  the
Certificates,  be  construed so as to establish  the  Certificateholders  from
time  to time  as  partners  or  members  of an  association;  nor  shall  any
Certificateholders  be under any  liability  to any third  Person by reason of
any action taken by the parties to this  Agreement  pursuant to any  provision
hereof.

(c) No  Certificateholder  shall have any right by virtue of any  provision of
this  Agreement to institute  any suit,  action or  proceeding in equity or at
law upon, under or with respect to this Agreement  against the Depositor,  the
Trustee,  the Servicer or any  successor to any such parties  unless  (i) such
Certificateholder  previously shall have given to the Trustee a written notice
of a continuing default, as herein provided,  (ii) the Holders of Certificates
evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of
the Trust Fund shall have made  written  request upon the Trustee to institute
such  action,  suit or  proceeding  in its own name as Trustee  hereunder  and
shall have offered to the Trustee such reasonable  indemnity as it may require
against the costs and  expenses  and  liabilities  to be  incurred  therein or
thereby,  and (iii) the Trustee, for 60 days after its receipt of such notice,
request and offer of indemnity,  shall have  neglected or refused to institute
any such action, suit or proceeding.

(d) No one or more  Certificateholders  shall  have any right by virtue of any
provision   of  this   Agreement   to   affect   the   rights   of  any  other
Certificateholders  or to obtain or seek to obtain priority or preference over
any  other  such  Certificateholder,  or  to  enforce  any  right  under  this
Agreement,  except in the manner  herein  provided and for the equal,  ratable
and  common  benefit  of  all  Certificateholders.   For  the  protection  and
enforcement  of  the  provisions  of  this   Section 11.04,   each  and  every
Certificateholder  and the Trustee  shall be entitled to such relief as can be
given either at law or in equity.

(e) By  accepting  its  Insured   Certificate,   each  Holder  of  an  Insured
Certificate  agrees that,  unless a Certificate  Insurer Default exists and is
continuing,  the  Certificate  Insurer  shall have the right to  exercise  all
rights of the Holders of the Insured  Certificates under this Agreement (other
than the right to receive  distributions on the Insured  Certificates) without
any  further  consent  of the  Holders  of the  Insured  Certificates  and the
Holders of the Insured  Certificates  shall exercise any such rights only upon
the  written  consent of the  Certificate  Insurer;  provided,  however,  each
Holder of an Insured  Certificate  and the  Certificate  Insurer will have the
right  to  receive  statements  and  reports  hereunder.  Notwithstanding  the
foregoing,  the Certificate Insurer shall have no power without the consent of
the Owner of each  Certificate  affected  thereby to: (i) reduce in any manner
the amount of, or delay the timing of,  distributions of principal or interest
required  to be made  hereunder  or  reduce  the  Percentage  Interest  of the
Holders of the Insured  Certificates or the Pass-Through  Rate with respect to
any  of  the  Insured  Certificates;   (ii)  reduce  the  required  Fractional
Undivided  Interest specified in Section 11.02 which is required to amend this
Agreement;  (iii)  create or permit the  creation of any lien against any part
of the Trust Fund;  (iv) modify any provision in any way which would permit an
earlier retirement of the Insured Certificates; or (v) amend this sentence.

(f)         The Certificate Insurer is an intended third-party  beneficiary of
this  Agreement  with  respect  to  the  rights  of  the  Classes  of  Insured
Certificates.  Any  right  conferred  to  the  Certificate  Insurer  shall  be
suspended  after the occurrence and during the  continuation  of a Certificate
Insurer Default.  During any period of suspension,  the Certificate  Insurer's
rights  hereunder  shall vest in the Holders of the Insured  Certificates  (to
the extent such Holders  otherwise  has such rights  hereunder).  At such time
as the Current  Principal Amount of the Insured  Certificates has been reduced
to zero and the  Certificate  Insurer has been  reimbursed  for all amounts to
which it is entitled  hereunder  pursuant  to Section  6.01,  the  Certificate
Insurer's rights hereunder shall terminate.

Section 11.05 Acts of Certificateholders.

(a) Any request, demand, authorization,  direction, notice, consent, waiver or
other   action   provided  by  this   Agreement   to  be  given  or  taken  by
Certificateholders   may  be  embodied  in  and   evidenced  by  one  or  more
instruments of substantially  similar tenor signed by such  Certificateholders
in  person  or by an  agent  duly  appointed  in  writing.  Except  as  herein
otherwise  expressly  provided,  such action shall become  effective when such
instrument  or  instruments  are  delivered  to the Trustee  and,  where it is
expressly  required,  to  the  Depositor.  Proof  of  execution  of  any  such
instrument or of a writing  appointing  any such agent shall be sufficient for
any purpose of this  Agreement and  conclusive in favor of the Trustee and the
Depositor, if made in the manner provided in this Section 11.05.

(b) The fact and date of the  execution  by any Person of any such  instrument
or writing may be proved by the  affidavit  of a witness of such  execution or
by a  certificate  of a notary  public or other  officer  authorized by law to
take  acknowledgments  of deeds,  certifying that the individual  signing such
instrument or writing  acknowledged to him the execution  thereof.  Where such
execution  is  by a  signer  acting  in a  capacity  other  than  his  or  her
individual  capacity,  such  certificate  or affidavit  shall also  constitute
sufficient  proof of his or her authority.  The fact and date of the execution
of any  such  instrument  or  writing,  or  the  authority  of the  individual
executing  the same,  may also be proved in any other manner which the Trustee
deems sufficient.

(c) The ownership of Certificates  (notwithstanding  any notation of ownership
or other writing on such  Certificates,  except an  endorsement  in accordance
with  Section 5.02  made  on  a  Certificate   presented  in  accordance  with
Section 5.04)  shall be proved by the  Certificate  Register,  and none of the
Trustee,  the  Depositor,  the Servicer nor any  successor to any such parties
shall be affected by any notice to the contrary.

(d) Any request, demand, authorization,  direction, notice, consent, waiver or
other action of the holder of any  Certificate  shall bind every future holder
of the same  Certificate and the holder of every  Certificate  issued upon the
registration  of transfer  or  exchange  thereof,  if  applicable,  or in lieu
thereof with respect to anything  done,  omitted or suffered to be done by the
Trustee,  the  Depositor,  the Servicer or any  successor to any such party in
reliance  thereon,  whether or not  notation  of such action is made upon such
Certificates.

(e) In  determining  whether  the  Holders  of  the  requisite  percentage  of
Certificates   evidencing   Fractional  Undivided  Interests  have  given  any
request,  demand,   authorization,   direction,   notice,  consent  or  waiver
hereunder,  Certificates owned by the Trustee, the Depositor,  the Servicer or
any Affiliate  thereof shall be disregarded,  except as otherwise  provided in
Section 11.02(b)  and except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization,  direction,
notice,  consent or waiver,  only Certificates which a Responsible  Officer of
the  Trustee   actually  knows  to  be  so  owned  shall  be  so  disregarded.
Certificates  which  have  been  pledged  in good  faith to the  Trustee,  the
Depositor,   the  Servicer  or  any  Affiliate  thereof  may  be  regarded  as
outstanding if the pledgor  establishes to the satisfaction of the Trustee the
pledgor's right to act with respect to such  Certificates and that the pledgor
is not an Affiliate of the Trustee,  the  Depositor,  or the Servicer,  as the
case may be.

Section 11.06 Governing  Law.  THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE
CONSTRUED  IN  ACCORDANCE  WITH  THE LAWS OF THE  STATE  OF NEW  YORK  WITHOUT
REFERENCE  TO ITS  CONFLICT OF LAWS RULES  (OTHER THAN  SECTION  5-1401 OF THE
GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE
CHOICE  OF SUCH  LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,
RIGHTS  AND  REMEDIES  OF  THE  PARTIES   HEREUNDER  SHALL  BE  DETERMINED  IN
ACCORDANCE WITH SUCH LAWS.

Section 11.07 Notices.  All demands and notices  hereunder shall be in writing
and shall be deemed given when delivered at (including  delivery by facsimile)
or mailed by registered mail, return receipt  requested,  postage prepaid,  or
by recognized  overnight  courier,  to (i) in the case of the  Depositor,  383
Madison    Avenue,    New   York,    New   York   10179,    Attention:    Vice
President-Servicing,  telecopier  number:  (212)  272-5591,  or to such  other
address as may hereafter be furnished to the other parties  hereto in writing;
(ii) in the case of the Trustee,  at its Corporate Trust Office, or such other
address as may hereafter be furnished to the other parties  hereto in writing;
(iii) in  the case of the  Company,  383 Madison  Avenue,  New York,  New York
10179,   Attention:   Vice   President-Servicing,   telecopier  number:  (212)
272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in  writing;  (iv) in the case of the  Servicer,  P Mac Arthur
Ridge II,         909 Hidden Ridge Drive, Suite 200,  Irving,   Texas   75038,
Attention:   GreenPoint  Mortgage  Funding  2006-AR2,   facsimile  no.:  (972)
831-2997,  or such other  address as may  hereafter  be furnished to the other
parties hereto in writing; or (v) in the case of the Rating Agencies,  Moody's
Investors  Service,  Inc.,  99 Church  Street,  New York,  New York  10007 and
Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., 55 Water
Street,  New  York,  New York  10041,  or (vi) in the case of the  Certificate
Insurer,  Ambac Assurance  Corporation,  One State Street Plaza, New York, New
York 10004,  Attention:  GreenPoint  2006-AR2 (telecopy number  212-208-3547),
or such other  address or  telecopy  number as may be  furnished  to the other
parties  hereto  in  writing.  Any  notice  delivered  to the  Depositor,  the
Servicer or the Trustee  under this  Agreement  shall be  effective  only upon
receipt.   Any   notice   required   or   permitted   to   be   mailed   to  a
Certificateholder,  unless  otherwise  provided  herein,  shall  be  given  by
first-class mail,  postage prepaid,  at the address of such  Certificateholder
as shown in the  Certificate  Register.  Any notice so mailed  within the time
prescribed in this Agreement shall be conclusively  presumed to have been duly
given when mailed, whether or not the Certificateholder receives such notice.

Section 11.08 Severability   of  Provisions.   If  any  one  or  more  of  the
covenants, agreements,  provisions or terms of this Agreement shall be for any
reason whatsoever held invalid,  then such covenants,  agreements,  provisions
or terms shall be deemed  severed from the  remaining  covenants,  agreements,
provisions or terms of this  Agreement and shall in no way affect the validity
or  enforceability  of  the  other  provisions  of  this  Agreement  or of the
Certificates or the rights of the holders thereof.

Section 11.09 Successors and Assigns.  The provisions of this Agreement  shall
be binding  upon and inure to the  benefit of the  respective  successors  and
assigns of the parties hereto.

Section 11.10 Article and  Section Headings.  The article and section headings
herein  are for  convenience  of  reference  only,  and  shall  not  limit  or
otherwise affect the meaning hereof.

Section 11.11 Counterparts.  This  Agreement  may be  executed  in two or more
counterparts  each of  which  when  so  executed  and  delivered  shall  be an
original  but  all of  which  together  shall  constitute  one  and  the  same
instrument.

Section 11.12 Notice to Rating  Agencies.  The article  and  section  headings
herein  are for  convenience  of  reference  only,  and shall not  limited  or
otherwise  affect the meaning  hereof.  The  Trustee  shall  promptly  provide
notice to each Rating  Agency with respect to each of the following of which a
Responsible Officer of the Trustee has actual knowledge:

      1.    Any material change or amendment to this Agreement;

      2.    The occurrence of any Event of Default that has not been cured;

      3.    The resignation or termination of the Servicer or the Trustee;

      4.    The repurchase or substitution of any Mortgage Loans;

      5.    The final payment to Certificateholders; and

      6.    Any  change  in the  location  of  the  Custodial  Account  or the
Distribution Account.

Section 11.13 Use of Subservicers and Subcontractors.

      (a)   The Servicer  shall not hire or otherwise  utilize the services of
any  Subservicer to fulfill any of the obligations of the Servicer as servicer
under this  Agreement  unless the Servicer  complies  with the  provisions  of
paragraph  (b) of this  Section.  The  Servicer  shall  not hire or  otherwise
utilize  the  services  of  any  Subcontractor,   and  shall  not  permit  any
Subservicer  to hire or otherwise  utilize the services of any  Subcontractor,
to fulfill any of the  obligations  of the  Servicer  as  servicer  under this
Agreement  unless the Servicer  complies with the  provisions of paragraph (d)
of this Section.

      (b)   The Servicer shall cause any Subservicer  used by the Servicer (or
by any  Subservicer)  for the  benefit  of the  Depositor  to comply  with the
provisions of this Section and with  Sections 3.16 and 3.17 of this  Agreement
to the same extent as if such  Subservicer  were the  Depositor.  The Servicer
shall be  responsible  for obtaining from each  Subservicer  and delivering to
the Depositor any Annual  Statement of Compliance  required to be delivered by
such  Subservicer  under Section  3.16(a),  any  Assessment of Compliance  and
Attestation  Report required to be delivered by such Subservicer under Section
3.17 and any Annual  Certification  required under Section 3.16(b) as and when
required to be delivered.

      (c) The Servicer  shall  promptly upon request  provide to the Depositor
(or any  designee  of the  Depositor,  such  as an  administrator)  a  written
description (in form and substance  satisfactory to the Depositor) of the role
and  function  of  each   Subcontractor   utilized  by  the  Servicer  or  any
Subservicer,  specifying  (i) the  identity of each such  Subcontractor,  (ii)
which (if any) of such  Subcontractors  are  "participating  in the  servicing
function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which
elements  of the  Servicing  Criteria  will be  addressed  in  assessments  of
compliance  provided by each Subcontractor  identified pursuant to clause (ii)
of this paragraph.

      (d)   As a condition to the utilization of any Subcontractor  determined
to be  "participating  in the servicing  function"  within the meaning of Item
1122 of Regulation  AB, the Servicer shall cause any such  Subcontractor  used
by the Servicer (or by any  Subservicer)  for the benefit of the  Depositor to
comply with the  provisions  of Sections  3.01 of this  Agreement  to the same
extent as if such  Subcontractor  were the  Servicer.  The  Servicer  shall be
responsible  for  obtaining  from each  Subcontractor  and  delivering  to the
Depositor  any  Assessment  of  Compliance  and  Attestation  Report and other
certificates   required  to  be  delivered  by  such   Subservicer   and  such
Subcontractor  under  Section  3.17,  in each case as and when  required to be
delivered.



--------------------------------------------------------------------------------



      IN WITNESS  WHEREOF,  the Depositor,  the Trustee,  the Servicer and the
Trustee  have  caused  their  names to be signed  hereto  by their  respective
officers thereunto duly authorized as of the day and year first above written.

                                          STRUCTURED ASSET MORTGAGE
                                          INVESTMENTS II INC., as Depositor


                                          By:__________________________________
                                          Name:
                                          Title:



                                          WELLS FARGO BANK, NATIONAL
                                          ASSOCIATION, as Trustee


                                          By:__________________________________
                                          Name:
                                          Title:

                                          EMC MORTGAGE CORPORATION, as
                                          Servicer and Company


                                          By:__________________________________
                                          Name:
                                          Title:


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:_______________________________
Name:
Title:




--------------------------------------------------------------------------------




STATE OF NEW YORK             )
                              ) ss.:
COUNTY OF NEW YORK            )

      On the 31st day of March, 2006 before me, a notary public in and for
said State, personally appeared Baron Silverstein, known to me to be a Vice
President of Structured Asset Mortgage Investments II Inc., the corporation
that executed the within instrument, and also known to me to be the person
who executed it on behalf of said corporation, and acknowledged to me that
such corporation executed the within instrument.

      IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.

                                          _____________________________________
                                          Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND )
 ) ss.:
CITY OF BALTIMORE       )

      On the 31st day of March, 2006 before me, a notary public in and for
said State, personally appeared Darron C. Woodus, known to me to be an
Assistant Vice President of Wells Fargo Bank, National Association, the
entity that executed the within instrument, and also known to me to be the
person who executed it on behalf of said entity, and acknowledged to me that
such entity executed the within instrument.

      IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.

                                          _____________________________________
                                          Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS          )
                        ) ss.:
COUNTY OF DALLAS        )

      On the 31st day of March, 2006 before me, a notary public in and for
said State, personally appeared ______________, known to me to be
____________________ of EMC Mortgage Corporation, the corporation that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

      IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.

                                          _____________________________________
                                          Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS          )
                        ) ss.:
COUNTY OF DALLAS        )

      On the 31st day of March, 2006 before me, a notary public in and for
said State, personally appeared _________________, known to me to be
____________________ of EMC Mortgage Corporation, the corporation that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

      IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.

                                          _____________________________________
                                          Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------





                                                                    APPENDIX 1

              CALCULATION OF CLASS Y PRINCIPAL REDUCTION AMOUNTS


Class Y Principal Reduction Amounts:  For any Distribution Date the amounts
by which the principal balances of the Class Y-1, Class Y-2, Class Y-3 and
Class Y-4 Certificates respectively will be reduced on such distribution date
by the allocation of Realized Losses and the distribution of principal,
determined as follows:

First for each of Group I, Group II, Group III and Group IV determine the
Modified Net Rat Cap for that Group for distributions of interest that will
be made on the next succeeding Distribution Date (the "Group Interest
Rate").  The Principal Reduction Amount for each of the Class Y Certificates
will be determined pursuant to the "Generic solution for the Class Y
Principal Reduction Amounts" set forth below (the "Generic Solution") by
making identifications among the actual Groups and their related Class Y and
Class Z Certificates and weighted average pass-through rates and the Groups
named in the Generic Solution and their related Class Y and Class Z
Certificates as follows:

A.  Determine which Group has the lowest Group Interest Rate.  That Group
will be identified with Group AA and the Class Y and Class Z Certificates
related to that Group will be respectively identified with the Class Y-aa and
Class Z-aa Certificates.  The Group Interest Rate for that Group will be
identified with J%.  If two or more Groups have the lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group
may be picked only once in the course of any such selections pursuant to
paragraphs A through D or this definition.

B. Determine which Group has the second lowest Group Interest Rate.  That
Group will be identified with Group BB and the Class Y and Class Z
Certificates related to that Group will be respectively identified with the
Class Y-bb and Class Z-bb Certificates.  The Group Interest Rate for that
Group will be identified with K%.  If two or more Groups have the second
lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D or this definition.

C.  Determine which Group has the third lowest Group Interest Rate.  That
Group will be identified with Group CC and the Class Y and Class Z
Certificates related to that Group will be respectively identified with the
Class Y-cc and Class Z-cc Certificates.  The Group Interest Rate for that
Group will be identified with L%.  If two or more Groups have the third
lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D or this definition.

D.  Determine which Group has the fourth lowest Group Interest Rate.  That
Group will be identified with Group DD and the Class Y and Class Z
Certificates related to that Group will be respectively identified with the
Class Y-dd and Class Z-dd Certificates.  The Group Interest Rate for that
Group will be identified with M%.  If two or more Groups have the fourth
lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D or this definition.


Second, apply the Generic Solution set forth below to determine the Class Y
Principal Reduction Amounts for the Distribution Date using the
identifications made above.


      Class Y Principal Reduction Amounts:  For any Distribution Date, the
amounts by which the Class Principal Balances of the Class Y-aa, Class Y-bb,
Class Y-cc and Class Y-dd Regular Interests, respectively, will be reduced on
such Distribution Date by the allocation of Realized Losses and the
distribution of principal, determined as follows:

      For purposes of the  succeeding  formulas the  following  symbols  shall
      have the meanings set forth below:

PAAB =      the  Subordinate   Component   Balance  for  Group  AA  after  the
      allocation  of Realized  Losses and  distributions  of principal on such
      Distribution Date.

PBBB =      the  Subordinate   Component   Balance  for  Group  BB  after  the
      allocation  of Realized  Losses and  distributions  of principal on such
      Distribution Date.

PCCB =      the  Subordinate   Component   Balance  for  Group  CC  after  the
      allocation  of Realized  Losses and  distributions  of principal on such
      Distribution Date.

PDDB =      the  Subordinate   Component   Balance  for  Group  DD  after  the
      allocation  of Realized  Losses and  distributions  of principal on such
      Distribution Date.

R =   the Modified Net Rate Cap for the Subordinate Certificates
      =  (J%PAAB + K%PBBB + L%PCCB + M%PDDB)/( PAAB + PBBB + PCCB + PDDB)

R1 =  the weighted average of the Modified Net Rate Caps on the Group AA,
      Group BB and Group CC REMIC I Regular Interests (other than any Class W
      REMIC I Regular Interests or portions thereof related to such Groups)
      =  (J%(Pjj - ΔPjj) + K%(Pkk - ΔPkk) + M%(Pll - ΔPll))/(Pjj - ΔPjj + Pkk - ΔPkk + Pll - ΔPll)

R2 =  the weighted average of the Modified Net Rate Caps on the Group BB,
      Group CC and Group DD REMIC I Regular Interests (other than any Class W
      REMIC I Regular Interests or portions thereof related to such Groups)
      =  (K%(Pkk - ΔPkk) + L%(Pll - ΔPll) + M%(Pmm - ΔPmm))/(Pkk - ΔPkk + Pll - ΔPll + Pmm - ΔPmm)

R3 =  the weighted average of the Modified Net Rate Caps on the REMIC I Group
      AA and Group BB Regular Interests (other than any Class W REMIC I
      Regular Interests or portions thereof related to such Groups)
      =  (J%(Pjj - ΔPjj) + K%(Pkk - ΔPkk))/(Pjj - ΔPjj + Pkk - ΔPkk)

R4 =  the weighted average of the Modified Net Rate Caps on the Group CC-L
      and Group DD-L REMIC I Regular Interests (other than any Class W REMIC
      I Regular Interests or portions thereof related to such Groups)
      =  (L%(Pll - ΔPll) + M%(Pmm - ΔPmm))/(Pll - ΔPll + Pmm - ΔPmm)

r1 =  the weighted average of the Class Y-aa, Class Y-bb and Class Y-cc
      Remittance Rates
      =  (J% Yjj + K% Ykk + L% Yll)/(Yjj + Ykk + Yll)

r2 =  the weighted average of the Class Y-bb, Class Y-cc and Class Y-dd
      Remittance Rates
      = (K% Ykk + L% Yll + M% Ymm)/(Ykk + Yll + Ymm)

r3 =  the weighted average of the Class Y-aa and Class Y-bb Remittance Rates
      =   (J% Yjj + K% Ykk)/(Yjj + Ykk)

r4 =  the weighted average of the Class Y-cc and Class Y-dd Remittance Rates
      =  (L% Yll + M% Ymm)/(Yll + Ymm)

Yjj =       the principal balance of the Class Y-aa Regular Interests after
      distributions on the prior Distribution Date.

Ykk =       the principal balance of the Class Y-bb Regular Interests after
      distributions on the prior Distribution Date.

Yll =       the principal balance of the Class Y-cc Regular Interests after
      distributions on the prior Distribution Date.

Ymm =       the principal balance of the Class Y-dd Regular Interests after
      distributions on the prior Distribution Date.

ΔYjj =      the Class Y-aa Principal Reduction Amount.

ΔYkk =      the Class Y-bb Principal Reduction Amount.

ΔYll =      the Class Y-cc Principal Reduction Amount.

ΔYmm =      the Class Y-dd Principal Reduction Amount.

Pjj =       the aggregate principal balance of the Class Y-aa and Class Z-aa
      Regular Interests after distributions on the prior Distribution Date,
      which is equal to the aggregate principal balance of the Group AA Loans
      reduced by the portion, if any, of the Principal Balance derived from
      Group AA Loans of any Class P-M Regular Interest or Class R-I
      Certificate.

Pkk =       the aggregate principal balance of the Class Y-bb and Class Z-bb
      Regular Interests after distributions on the prior Distribution Date,
      which is equal to the aggregate principal balance of the Group BB Loans
      reduced by the portion, if any, of the Principal Balance derived from
      Group BB Loans of any Class P-M Regular Interest or Class R-I
      Certificate.

Pll =       the aggregate principal balance of the Class Y-cc and Class Z-cc
      Regular Interests after distributions on the prior Distribution Date,
      which is equal to the aggregate principal balance of the Group CC Loans
      reduced by the portion, if any, of the Principal Balance derived from
      Group CC Loans of any Class P-M Regular Interest or Class R-I
      Certificate.

Pmm =       the aggregate principal balance of the Class Y-dd and Class Z-dd
      Regular Interests after distributions on the prior Distribution Date,
      which is equal to the aggregate principal balance of the Group DD Loans
      reduced by the portion, if any, of the Principal Balance derived from
      Group DD Loans of any Class P-M Regular Interest or Class R-I
      Certificate.

ΔPjj =      the aggregate principal reduction resulting on such
      Distribution Date on the Group AA Loans as a result of principal
      distributions (exclusive of any amounts distributed pursuant to clauses
      (e)(i) or (e)(ii) of the definition of REMIC I Distribution Amount) to
      be made and realized losses to be allocated on such Distribution Date,
      reduced by the portion, if any, of such reduction allocable to any
      Class P-M Regular Interest or Class R-I Certificate, which is equal to
      the aggregate of the Class Y-aa and Class Z-aa Principal Reduction
      Amounts.

ΔPkk= the aggregate principal reduction resulting on such Distribution
      Date on the Group BB Loans as a result of principal distributions
      (exclusive of any amounts distributed pursuant to clauses (e)(i) or
      (e)(ii) of the definition of REMIC I Distribution Amount) to be made
      and realized losses to be allocated on such Distribution Date, reduced
      by the portion, if any, of such reduction allocable to any Class P-M
      Regular Interest or Class R-I Certificate, which is equal to the
      aggregate of the Class Y-bb and Class Z-bb Principal Reduction Amounts.

ΔPll =      the aggregate principal reduction resulting on such
      Distribution Date on the Group CC Loans as a result of principal
      distributions (exclusive of any amounts distributed pursuant to clauses
      (e)(i) or (e)(ii) of the definition of REMIC I Distribution Amount) to
      be made and realized losses to be allocated on such Distribution Date,
      reduced by the portion, if any, of such reduction allocable to any
      Class P-M Regular Interest or Class R-I Certificate, which is equal to
      the aggregate of the Class Y-cc and Class Z-cc Principal Reduction
      Amounts.

ΔPmm =      the aggregate principal reduction resulting on such
      Distribution Date on the Group DD Loans as a result of principal
      distributions (exclusive of any amounts distributed pursuant to clauses
      (e)(i) or (e)(ii) of the definition of REMIC I Distribution Amount) to
      be made and realized losses to be allocated on such Distribution Date,
      reduced by the portion, if any, of such reduction allocable to any
      Class P-M Regular Interest or Class R-I Certificate, which is equal to
      the aggregate of the Class Y-dd and Class Z-dd Principal Reduction
      Amounts.

α =   .0005

γ1 =  (R - R1)/(M% - R).  If R=>L%, γ1 is a non-negative number
      unless its denominator is zero, in which event it is undefined.

γ2 =  (R - J%)/(R2 - R).  If R<K%, γ2 is a non-negative number.

γ3 =  (R - R3)/(R4 - R).  If K%<=R<=L%, γ3 is a non-negative
      number unless its denominator is zero, in which case it is undefined.

If γ1 is undefined, ΔYjj = Yjj, ΔYkk = Ykk, ΔYll =
      Yll, and ΔYmm = (Ymm/Pmm)ΔPmm.

If γ2 is zero, ΔYjj = (Yjj/Pjj)ΔPjj, ΔYkk = Ykk,
      ΔYll = Yll and ΔYmm = Ymm.

If K%<=R<=L% and γ3 is undefined, ΔYjj = Yjj, ΔYkk = Ykk,
      ΔYmm = Ymm, and ΔYll = (Yll/Pll)ΔPll.

If K%<=R<=L% and γ3 is zero, ΔYkk = (Ykk/Pkk)ΔPkk,
      ΔYjj = Yjj, ΔYll = Yll and ΔYmm = Ymm.

In the remaining situations, ΔYjj, ΔYkk, ΔYll and
      ΔYmm shall be defined as follows:

I.  If R=>L%, make the following additional definitions:

ΔYjj = 0, if R1< r1;
      (R1- r1)( Yjj + Ykk + Yll)Yjj/((R1 - J%)Yjj + (R1 - K%)Ykk), if R1=> r1 and R1=>K%; and
      (R1- r1)( Yjj + Ykk + Yll)/(R1 - J%), if R1=> r1 and R1<K%;

ΔYkk = 0, if R1< r1 and R1=>K%;
      (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - K%)Ykk + (R1 - L%)Yll), if R1< r1 and R1<K%;
      (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - J%)Yjj + (R1 - K%)Ykk), if R1=> r1 and R1=>K%; and
      0, if R1=> r1 and R1<K%; and

ΔYll = (R1- r1)( Yjj + Ykk + Yll)/(R1 - L%), if R1< r1 and R1=>K%;
      (R1- r1)( Yjj + Ykk + Yll)Yll/((R1 - K%)Ykk + (R1 - L%)Yll), if R1< r1 and R1<K%; and
      0, if R1=> r1.


ΔY1, ΔYkk, and ΔYll are numbers between Yjj and 0, Ykk and 0, and Yll and 0, respectively, such
      that
      (J%(Yjj - ΔYjj) + K%( Ykk.- ΔYkk) + L%( Yll.- ΔYll))/(Yjj - ΔYjj + Ykk.- ΔYkk + Yll.- ΔYll) =
      R1.

Y5 =  Yjj - ΔYjj + Ykk.- ΔYkk + Yll.- ΔYll

P5 =  Pjj + Pkk + Pll.

ΔP5 = ΔPjj + ΔPkk + ΔPll.

ΔY5 = ΔYjj - ΔYjj + ΔYkk.- ΔYkk + ΔYll.- ΔYll


1. If Ymm - α(Pmm - ΔPmm) => 0, Y5- α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) < (Pmm - ΔPmm),
   ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

2. If Ymm - α(Pmm - ΔPmm) => 0, Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) => (Pmm - ΔPmm),
   ΔYmm = Ymm - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm - ΔPmm).

3. If Ymm - α(Pmm - ΔPmm) < 0, Y5 - α(P5 - ΔP5) => 0, and Y5 - α(P5 - ΔP5) => Y5 - (Ymm/γ1),
   ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

4. If Ymm - α(Pmm - ΔPmm) < 0, Y5 - (Ymm/γ1) => 0, and Y5 - α(P5 - ΔP5) <= Y5 - (Ymm/γ1),
   ΔYmm = 0 and ΔY5 = Y5 - (Ymm/γ1).

5. If Y5 - α(P5 - ΔP5) < 0, Y5 - (Ymm/γ1) < 0, and Ymm - α(Pmm - ΔPmm) <= Ymm - (γ1Y5),
   ΔYmm = Ymm - (γ1Y5) and ΔY5 = 0.

6. If Y5 - α(P5 - ΔP5) < 0, Ymm - α(Pmm - ΔPmm) => 0, and Ymm - α(Pmm - ΔPmm) => Ymm - (γ1Y5),
   ΔYmm = Ymm - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm - ΔPmm).

ΔYjj = ΔYjj + [(Yjj - ΔYjj)/(Yjj - ΔYjj + Ykk - ΔYkk + Yll - ΔYll)] ΔY5

ΔYkk = ΔYkk + [(Ykk - ΔYkk)/(Yjj - ΔYjj + Ykk - ΔYkk + Yll - ΔYll)]ΔY5

ΔYll = ΔYll + [(Yll - ΔYll)/(Yjj - ΔYjj + Ykk - ΔYkk + Yll - ΔYll)]ΔY5

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the Class Y and
Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

   1. Making the ratio of Ymm to Y5 equal to γ1 after taking account of
      the allocation Realized Losses and the distributions that will be made
      through end of the Distribution Date to which such provisions relate
      and assuring that the Principal Reduction Amount for each of the Class
      Y-aa, Class Y-bb, Class Y-cc, Class Y-dd, Class Z-aa, Class Z-bb, Class
      Z-cc and Class Z-dd Regular Interests is greater than or equal to zero
      for such Distribution Date;
   2. Making the Class Y-aa Principal Balance less than or equal to 0.0005 of
      the sum of the Class Y-aa and Class Z-aa Principal Balances, the Class
      Y-bb Principal Balance less than or equal to 0.0005 of the sum of the
      Class Y-bb and Class Z-bb Principal Balances, the Class Y-bb Principal
      Balance less than or equal to 0.0005 of the sum of the Class Y-cc and
      Class Z-cc Principal Balances and the Class Y-dd Principal Balance less
      than or equal to 0.0005 of the sum of the Class Y-dd and Class Z-dd
      Principal Balances in each case after giving effect to allocations of
      Realized Losses and distributions to be made through the end of the
      Distribution Date to which such provisions relate; and
   3. Making the larger of (a) the fraction whose numerator is Ymm and whose
      denominator is the sum of Ymm and Class Z-dd Principal Balance and (b)
      the fraction whose numerator is Y5 and whose denominator is the sum of
      Y5, the Class Z-aa Principal Balance, the Class Z-bb Principal Balance
      and the Class Z-cc Principal Balance as large as possible while
      remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class
Y Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within
the requirement that each Class Y Principal Reduction Amount must be less
than or equal to the sum of (a) the principal portion of Realized Losses to
be allocated on the related Distribution Date for the related Group remaining
after the allocation of such Realized Losses to the related Class P-M Regular
Interest (if any) and (b) the remainder of the portion of the REMIC I
Available Distribution Amount derived from the related Group after reduction
thereof by the distributions to be made on such Distribution Date (i) to the
related Class P-M Regular Interest (if any), (ii) to the related Class X-M
Regular Interests and (iii) in respect of interest on the related Class Y and
Class Z Regular Interests, or, if both of such goals cannot be accomplished
within such requirement, such adjustment as is necessary shall be made to
accomplish goal 1 within such requirement.  In the event of any conflict
among the provisions of the definition of the Class Y Principal Reduction
Amounts, such conflict shall be resolved on the basis of the goals and their
priorities set forth above within the requirement set forth in the preceding
sentence.  If the formula allocation of ΔY5 among ΔYjj, ΔYkk and ΔYll cannot
be achieved because either ΔYjj as so defined is greater than ΔPjj, ΔYkk as
so defined is greater than ΔPkk or ΔYll as so defined is greater than ΔPll,
such an allocation shall be made as close as possible to the formula
allocation within the requirement that ΔYjj < ΔPjj, ΔYkk < ΔPkk and ΔYll <
ΔPll.

II.  If R<=K%, make the following additional definitions:

ΔYkk = 0, if R2< r2;
      (R2- r2)( Ykk + Yll + Ymm)Ykk/((R2 - K%)Ykk + (R2 - L%)Yll), if R2=> r2 and R2=>L%; and
      (R2- r2)( Ykk + Yll + Ymm)/(R2 - K%), if R2=> r2 and R2<L%;

ΔYll = 0, if R2< r2 and R2=>L%;
      (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - L%)Yll + (R2 - M%)Ymm) ,if R2< r2 and R2<L%;
      (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - K%)Ykk + (R2 - L%)Yll), if R2=> r2 and R2=>L%; and
      0, if R2=> r2 and R2<L%; and

ΔYmm = (R2- r2)( Ykk + Yll + Ymm)/(R2 - M%), if R2< r2 and R2=>L%;
      (R2- r2)( Ykk + Yll + Ymm)Ymm/((R2 - L%)Yll + (R2 - M%)Ymm), if R2< r2 and R2<L%;
      and
      0, if R2=> r2.


ΔYkk, ΔYll, and ΔYmm are numbers between Ykk and 0, Yll and 0, and Ymm and 0, respectively,
      such that
      (K%(Ykk - ΔYkk) + L%( Yll.- ΔYll) + M%( Ymm.- ΔYmm))/(Ykk - ΔYkk + Yll.- ΔYll + Ymm.- ΔYmm) = R2.

Y6 =  Ykk - ΔYkk + Yll.- ΔYll + Ymm.- ΔYmm

P6 =  Pkk + Pll + Pmm.

ΔP6 = ΔPkk + ΔPll + ΔPmm.

ΔY6 = ΔYkk - ΔYkk + ΔYll.- ΔYll + ΔYmm.- ΔYmm


1. If Y6 - α(P6 - ΔP6) => 0, Yjj- α(Pjj - ΔPjj) => 0, and γ2(Pjj - ΔPjj) < (P6 - ΔP6),
   ΔY6 = Y6 - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj - ΔPjj).

2. If Y6 - α(P6 - ΔP6) => 0, Yjj - α(Pjj - ΔPjj) => 0, and γ2(Pjj - ΔPjj) => (P6 - ΔP6),
   ΔY6 = Y6 - α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 - ΔP6).

3. If Y6 - α(P6 - ΔP6) < 0, Yjj - α(Pjj - ΔPjj) => 0, and Yjj - α(Pjj - ΔPjj) => Yjj - (Y6/γ2),
   ΔY6 = Y6 - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj - ΔPjj).

4. If Y6 - α(P6 - ΔP6) < 0, Yjj - (Y6/γ2) => 0, and Yjj - α(Pjj - ΔPjj) <= Yjj - (Y6/γ2),
   ΔY6 = 0 and ΔYjj = Yjj - (Y6/γ2).

5. If Yjj - α(Pjj - ΔPjj) < 0, Yjj - (Y6/γ2) < 0, and Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yjj),
   ΔY6 = Y6 - (γ2Yjj) and ΔYjj = 0.

6. If Yjj - α(Pjj - ΔPjj) < 0, Y6 - α(P6 - ΔP6) => 0, and Y6 - α(P6 - ΔP6) => Y6 - (γ2Yjj),
   ΔY6 = Y6 - α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 - ΔP6).

ΔYkk = ΔYkk + [(Ykk - ΔYkk)/(Ykk - ΔYkk + Yll - ΔYll + Ymm - ΔYmm)] ΔY6

ΔYll = ΔYll + [(Yll - ΔYll)/(Ykk - ΔYkk + Yll - ΔYll + Ymm - ΔYmm)] ΔY6

ΔYmm = ΔYmm + [(Ymm - ΔYmm)/(Ykk - ΔYkk + Yll - ΔYll + Ymm - ΔYmm)]Δ Y6

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the Class Y and
Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

   1. Making the ratio of Y6 to Yjj equal to γ2 after taking account of
      the allocation Realized Losses and the distributions that will be made
      through end of the Distribution Date to which such provisions relate
      and assuring that the Principal Reduction Amount for each of the Class
      Y-aa, Class Y-bb, Class Y-cc, Class Y-dd, Class Z-aa, Class Z-bb, Class
      Z-cc and Class Z-dd Regular Interests is greater than or equal to zero
      for such Distribution Date;

   2. Making the Class Y-aa Principal Balance less than or equal to 0.0005 of
      the sum of the Class Y-aa and Class Z-aa Principal Balances, the Class
      Y-bb Principal Balance less than or equal to 0.0005 of the sum of the
      Class Y-bb and Class Z-bb Principal Balances, the Class Y-bb Principal
      Balance less than or equal to 0.0005 of the sum of the Class Y-cc and
      Class Z-cc Principal Balances and the Class Y-dd Principal Balance less
      than or equal to 0.0005 of the sum of the Class Y-dd and Class Z-dd
      Principal Balances in each case after giving effect to allocations of
      Realized Losses and distributions to be made through the end of the
      Distribution Date to which such provisions relate; and

   3. Making the larger of (a) the fraction whose numerator is Yjj and whose
      denominator is the sum of Yjj and Class Z-aa Principal Balance and (b)
      the fraction whose numerator is Y6 and whose denominator is the sum of
      Y6, the Class Z-bb Principal Balance, the Class Z-cc Principal Balance
      and the Class Z-dd Principal Balance as large as possible while
      remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class
      Y Principal Reduction Amount to accomplish both of goals 1 and 2 above,
      the amounts thereof should be adjusted to so as to accomplish such
      goals within the requirement that each Class Y Principal Reduction
      Amount must be less than or equal to the sum of (a) the principal
      portion of Realized Losses to be allocated on the related Distribution
      Date for the related Group remaining after the allocation of such
      Realized Losses to the related Class P-M Regular Interest (if any) and
      (b) the remainder of the portion of the REMIC I Available Distribution
      Amount derived from the related Group after reduction thereof by the
      distributions to be made on such Distribution Date (i) to the related
      Class P-M Regular Interest (if any), (ii) to the related Class X-M
      Regular Interests and (iii) in respect of interest on the related Class
      Y and Class Z Regular Interests, or, if both of such goals cannot be
      accomplished within such requirement, such adjustment as is necessary
      shall be made to accomplish goal 1 within such requirement.  In the
      event of any conflict among the provisions of the definition of the
      Class Y Principal Reduction Amounts, such conflict shall be resolved on
      the basis of the goals and their priorities set forth above within the
      requirement set forth in the preceding sentence.  If the formula
      allocation of ΔY6 among ΔYkk, ΔYll and ΔYmm cannot be achieved because
      either ΔYkk as so defined is greater than ΔPkk, ΔYll as so defined is
      greater than ΔPll or ΔYmm as so defined is greater than ΔPmm, such an
      allocation shall be made as close as possible to the formula allocation
      within the requirement that ΔYkk < ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

III.  If K%<=R<=L%, make the following additional definitions:

ΔYjj = 0, if R3< r3; and
      (R3- r3)( Yjj + Ykk)/(R3 - J%), if R3=> r3;

ΔYkk = 0, if R3=> r3; and
(R3- r3)( Yjj + Ykk)/(R3 - K%), if R3< r3;

ΔYll = 0, if R4< r4; and
      (R4- r4)(Yll + Ymm)/(R4 - L%), if R4=> r4; and

ΔYmm = (R4- r4)(Yll + Ymm)/(R4 - M%), if R4< r4; and
      0, if R4=> r4.

ΔYjj, ΔYkk, ΔYll, and ΔYmm are numbers between Yjj and 0, Ykk and 0, Yll and 0, and Ymm and 0,
      respectively, such that
      (J%(Yjj - ΔYjj) + K%(Ykk.- ΔYkk))/(Yjj - ΔYjj + Ykk.- ΔYkk) = R3 and
      (L%(Yll - ΔYll) + M%(Ymm.- ΔYmm))/(Yll - ΔYll + Ymm.- ΔYmm) = R4.


Y7 =  Yjj - ΔYjj + Ykk.- ΔYkk

P7 =  Pjj + Pkk.

ΔP7 = ΔPjj + ΔPkk.

ΔY7 = ΔYjj - ΔYjj + ΔYkk.- ΔYkk.

Y8 =  Yll.- ΔYll + Ymm.- ΔYmm.

P8 =  Pll + Pmm.

ΔP8 = ΔPll + ΔPmm.

ΔY8 = ΔYll.- ΔYll + ΔYmm.- ΔYmm


1. If Y8 - α(P8 - ΔP8) => 0, Y7- α(P7 - ΔP7) => 0, and γ3(P7 - ΔP7) < (P8 - ΔP8),
   ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

2. If Y8 - α(P8 - ΔP8) => 0, Y7 - α(P7 - ΔP7) => 0, and γ3(P7 - ΔP7) => (P8 - ΔP8),
   ΔY8 = Y8 - α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 - ΔP8).

3. If Y8 - α(P8 - ΔP8) < 0, Y7 - α(P7 - ΔP7) => 0, and Y7 - α(P7 - ΔP7) => Y7 - (Y8/γ3),
   ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

4. If Y8 - α(P8 - ΔP8) < 0, Y7 - (Y8/γ3) => 0, and Y7 - α(P7 - ΔP7) <= Y7 - (Y8/γ3),
   ΔY8 = 0 and ΔY7 = Y7 - (Y8/γ3).

5. If Y7 - α(P7 - ΔP7) < 0, Y7 - (Y8/γ3) < 0, and Y8 - α(P8 - ΔP8) <= Y8 - (γ3Y7),
   ΔY8 = Y8 - (γ3Y7) and ΔY7 = 0.

6. If Y7 - α(P7 - ΔP7) < 0, Y8 - α(P8 - ΔP8) => 0, and Y8 - α(P8 - ΔP8) => Y8 - (γ3Y7),
   ΔY8 = Y8 - α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 - ΔP8).

ΔYjj = ΔYjj + [(Yjj - ΔYjj)/(Yjj - ΔYjj + Ykk - ΔYkk)] ΔY7

ΔYkk = ΔYkk + [(Ykk - ΔYkk)/( Yjj - ΔYjj + Ykk - ΔYkk)]ΔY7

ΔYll = ΔYll + [(Yll - ΔYll)/(Yll - ΔYll + Ymm - ΔYmm)] ΔY8

ΔYmm = ΔYmm + [(Ymm - ΔYmm)/(Yll - ΔYll + Ymm - ΔYmm)] ΔY8

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the Class Y and
Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

   1. Making the ratio of Y8 to Y7 equal to γ3 after taking account of
      the allocation Realized Losses and the distributions that will be made
      through end of the Distribution Date to which such provisions relate
      and assuring that the Principal Reduction Amount for each of the Class
      Y-aa, Class Y-bb, Class Y-cc, Class Y-dd, Class Z-aa, Class Z-bb, Class
      Z-cc and Class Z-dd Regular Interests is greater than or equal to zero
      for such Distribution Date;
   2. Making the Class Y-aa Principal Balance less than or equal to 0.0005 of
      the sum of the Class Y-aa and Class Z-aa Principal Balances, the Class
      Y-bb Principal Balance less than or equal to 0.0005 of the sum of the
      Class Y-bb and Class Z-bb Principal Balances, the Class Y-bb Principal
      Balance less than or equal to 0.0005 of the sum of the Class Y-cc and
      Class Z-cc Principal Balances and the Class Y-dd Principal Balance less
      than or equal to 0.0005 of the sum of the Class Y-dd and Class Z-dd
      Principal Balances in each case after giving effect to allocations of
      Realized Losses and distributions to be made through the end of the
      Distribution Date to which such provisions relate; and
   3. Making the larger of (a) the fraction whose numerator is Y7 and whose
      denominator is the sum of Y7, the Class Z-aa Principal Balance and the
      Class Z-bb Principal Balance and (b) the fraction whose numerator is Y8
      and whose denominator is the sum of Y8, the Class Z-cc Principal
      Balance and the Class Z-dd Principal Balance as large as possible while
      remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class
Y Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within
the requirement that each Class Y Principal Reduction Amount must be less
than or equal to the sum of (a) the principal portion of Realized Losses to
be allocated on the related Distribution Date for the related Group remaining
after the allocation of such Realized Losses to the related Class P-M Regular
Interest (if any) and (b) the remainder of the portion of the REMIC I
Available Distribution Amount derived from the related Group after reduction
thereof by the distributions to be made on such Distribution Date (i) to the
related Class P-M Regular Interest (if any), (ii) to the related Class X-M
Regular Interests and (iii) in respect of interest on the related Class Y and
Class Z Regular Interests, or, if both of such goals cannot be accomplished
within such requirement, such adjustment as is necessary shall be made to
accomplish goal 1 within such requirement.  In the event of any conflict
among the provisions of the definition of the Class Y Principal Reduction
Amounts, such conflict shall be resolved on the basis of the goals and their
priorities set forth above within the requirement set forth in the preceding
sentence.  If the formula allocation of ΔY7 between ΔYjj and ΔYkk, or of ΔY8
between ΔYll and ΔYmm cannot be achieved because either ΔYjj as so defined is
greater than ΔPjj, ΔYkk as so defined is greater than ΔPkk, ΔYll as so
defined is greater than ΔPll or ΔYmm as so defined is greater than ΔPmm, such
an allocation shall be made as close as possible to the formula allocation
within the requirement that ΔYjj < ΔPjj, ΔYkk < ΔPkk, ΔYll < ΔPll and
ΔYmm < ΔPmm


                                                                     APPENDIX 2

             CALCULATION OF REMIC II PRINCIPAL REDUCTION AMOUNTS

      For any  Distribution  Date,  the  amounts  by which the  Uncertificated
Principal  Balances of the REMIC II Regular  Interests will be reduced on such
Distribution  Date by the allocation of Realized  Losses and the  distribution
of  principal  and  increased  by the  allocation  of Net  Deferred  Interest,
determined as follows:

      For purposes of the  succeeding  formulas the  following  symbols  shall
have the meanings set forth below:

      In  the   definitions   in  this   Appendix  and  Appendix  1  the  term
"Subordinate  Component Balance" shall mean with respect to any loan group and
any  Distribution  Date the excess of the aggregate  principal  balance of the
mortgage loans in such loan group over the aggregate  principal balance of the
Class  A  Certificates  related  to  that  loan  group,  in  each  case  after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date.

      Y1 =  the aggregate  principal  balance of REMIC II Regular Interest LT1
and REMIC II Regular  Interest  LT-Y1 after  distributions,  the allocation of
Net  Deferred  Interest  and the  allocation  of Realized  Losses on the prior
Distribution Date.

      Y2 =  the  principal  balance  of REMIC II  Regular  Interest  LT2 after
distributions,  the allocation of Net Deferred  Interest and the allocation of
Realized Losses on the prior Distribution Date.

      Y3 =  the  principal  balance  of REMIC II  Regular  Interest  LT3 after
distributions,  the allocation of Net Deferred  Interest and the allocation of
Realized Losses on the prior Distribution Date.

      Y4 =  the  principal  balance  of REMIC II  Regular  Interest  LT4 after
distributions,  the allocation of Net Deferred  Interest and the allocation of
Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

      Y5 =  the aggregate  principal  balance of REMIC II Regular Interest LT5
and REMIC II Regular Interest LT-Y2 after  distributions and the allocation of
Realized Losses and Net Deferred Interest on the prior Distribution Date.

      Y6 =  the  principal  balance  of REMIC II  Regular  Interest  LT6 after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date.

      Y7 =  the  principal  balance  of REMIC II  Regular  Interest  LT7 after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date.

      Y8 =  the  principal  balance  of REMIC II  Regular  Interest  LT8 after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date (note:  Y8 = Y7).

      Y9 =  the aggregate  principal  balance of REMIC II Regular Interest LT9
and REMIC II Regular  Interest  LT-Y3 after  distributions,  the allocation of
Net  Deferred  Interest  and the  allocation  of Realized  Losses on the prior
Distribution Date.

      Y10 = the  principal  balance  of REMIC II Regular  Interest  LT10 after
distributions,  the allocation of Net Deferred  Interest and the allocation of
Realized Losses on the prior Distribution Date.

      Y11 = the  principal  balance  of REMIC II Regular  Interest  LT11 after
distributions,  the allocation of Net Deferred  Interest and the allocation of
Realized Losses on the prior Distribution Date.

      Y12 = the  principal  balance  of REMIC II Regular  Interest  LT12 after
distributions,  the allocation of Net Deferred  Interest and the allocation of
Realized Losses on the prior Distribution Date (note:  Y11 = Y12).

      Y13 = the aggregate  principal balance of REMIC II Regular Interest LT13
and REMIC II Regular Interest LT-Y4 after  distributions and the allocation of
Realized Losses and Net Deferred Interest on the prior Distribution Date.

      Y14 = the  principal  balance  of REMIC II Regular  Interest  LT14 after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date.

      Y15 = the  principal  balance  of REMIC II Regular  Interest  LT15 after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date.

      Y16 = the  principal  balance  of REMIC II Regular  Interest  LT16 after
distributions  and the allocation of Realized Losses and Net Deferred Interest
on the prior Distribution Date (note:  Y15 = Y16).

      ΔY1 = the  aggregate  of the REMIC II  Regular  Interest  LT1  Principal
Reduction Amount and the REMIC II Regular  Interest LT-Y1 Principal  Reduction
Amount.  Such amount  shall be  allocated  first to REMIC II Regular  Interest
LT-Y1 up to the REMIC II Regular  Interest LT-Y1  Principal  Reduction  Amount
and thereafter the remainder  shall be allocated to REMIC II Regular  Interest
LT1.

      ΔY2 = the REMIC II Regular Interest LT2 Principal Reduction Amount.

      ΔY3 = the REMIC II Regular Interest LT3 Principal Reduction Amount.

      ΔY4 = the REMIC II Regular Interest LT4 Principal Reduction Amount.

      ΔY5 = the  aggregate  of the REMIC II  Regular  Interest  LT5  Principal
Reduction Amount and the REMIC II Regular  Interest LT-Y2 Principal  Reduction
Amount.  Such amount  shall be  allocated  first to REMIC II Regular  Interest
LT-Y2 up to the REMIC II Regular  Interest LT-Y2  Principal  Reduction  Amount
and thereafter the remainder  shall be allocated to REMIC II Regular  Interest
LT2.

      ΔY6 = the REMIC II Regular Interest LT6 Principal Reduction Amount.

      ΔY7 = the REMIC II Regular Interest LT7 Principal Reduction Amount.

      ΔY8 = the REMIC II Regular Interest LT8 Principal Reduction Amount.

      ΔY9 = the  aggregate  of the REMIC II  Regular  Interest  LT9  Principal
Reduction Amount and the REMIC II Regular  Interest LT-Y3 Principal  Reduction
Amount.  Such amount  shall be  allocated  first to REMIC II Regular  Interest
LT-Y3 up to the REMIC II Regular  Interest LT-Y3  Principal  Reduction  Amount
and thereafter the remainder  shall be allocated to REMIC II Regular  Interest
LT3.

      ΔY10 = the  REMIC II  Regular  Interest  LT10  Principal  Reduction
Amount.

      ΔY11 = the  REMIC II  Regular  Interest  LT11  Principal  Reduction
Amount.

      ΔY12 = the  REMIC II  Regular  Interest  LT12  Principal  Reduction
Amount.

      ΔY13 = the  aggregate  of  the  REMIC  II  Regular   Interest  LT13
Principal  Reduction  Amount and the REMIC II Regular Interest LT-Y4 Principal
Reduction  Amount.  Such amount shall be  allocated  first to REMIC II Regular
Interest LT-Y4 up to the REMIC II Regular  Interest LT-Y4 Principal  Reduction
Amount and  thereafter  the  remainder  shall be allocated to REMIC II Regular
Interest LT4.

      ΔY14 = the  REMIC II  Regular  Interest  LT14  Principal  Reduction
Amount.

      ΔY15 = the  REMIC II  Regular  Interest  LT15  Principal  Reduction
Amount.

      ΔY16 = the  REMIC II  Regular  Interest  LT16  Principal  Reduction
Amount.

      P0 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group I after  distributions,  the allocation of Net Deferred Interest and the
allocation of Realized Losses on the prior Distribution Date.

      P1 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group I after  distributions,  the allocation of Net Deferred Interest and the
allocation of Realized Losses to be made on such Distribution Date.

      Q0 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group II after distributions,  the allocation of Net Deferred Interest and the
allocation of Realized Losses on the prior Distribution Date.

      Q1 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group II after distributions,  the allocation of Net Deferred Interest and the
allocation of Realized Losses to be made on such Distribution Date.

      M0 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group III after  distributions,  the  allocation of Net Deferred  Interest and
the allocation of Realized Losses on the prior Distribution Date.

      M1 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group III after  distributions,  the  allocation of Net Deferred  Interest and
the allocation of Realized Losses to be made on such Distribution Date.

      N0 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group IV after distributions,  the allocation of Net Deferred Interest and the
allocation of Realized Losses on the prior Distribution Date.

      N1 =  the  aggregate  principal  balance of the  Mortgage  Loans in Loan
Group IV after distributions,  the allocation of Net Deferred Interest and the
allocation of Realized Losses to be made on such Distribution Date.

      ΔP =  P0 - P1 = the  aggregate  of the  Net  Deferred  Interest  and the
principal  portions of Realized  Losses to be allocated  to, and the principal
distributions  to be made  on,  the  Certificates  on such  Distribution  Date
(including  distributions  of accrued  and unpaid  interest  on the Class B-IO
Certificates for prior  Distribution  Dates) from amounts payable with respect
to the Mortgage Loans in Loan Group I.

      ΔQ =  Q0 - Q1 = the  aggregate  of the  Net  Deferred  Interest  and the
principal  portions of Realized  Losses to be allocated  to, and the principal
distributions  to be made  on,  the  Certificates  on such  Distribution  Date
(including  distributions  of accrued  and unpaid  interest  on the Class B-IO
Certificates for prior  Distribution  Dates) from amounts payable with respect
to the Mortgage Loans in Loan Group II.

      ΔM =  M0 - M1 = the  aggregate  of the  Net  Deferred  Interest  and the
principal  portions of Realized  Losses to be allocated  to, and the principal
distributions  to be made  on,  the  Certificates  on such  Distribution  Date
(including  distributions  of accrued  and unpaid  interest  on the Class B-IO
Certificates for prior  Distribution  Dates) from amounts payable with respect
to the Mortgage Loans in Loan Group III.

      ΔN =  N0 - N1 = the  aggregate  of the  Net  Deferred  Interest  and the
principal  portions of Realized  Losses to be allocated  to, and the principal
distributions  to be made  on,  the  Certificates  on such  Distribution  Date
(including  distributions  of accrued  and unpaid  interest  on the Class B-IO
Certificates for prior  Distribution  Dates) from amounts payable with respect
to the Mortgage Loans in Loan Group IV.

      R0 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the  Mortgage  Loans in Loan Group I,  reduced by the Maximum  Coupon Strip
Rate,  after giving effect to amounts  distributed and Realized Losses and Net
Deferred Interest allocated on the prior Distribution Date.

      R1 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the  Mortgage  Loans in Loan Group I,  reduced by the Maximum  Coupon Strip
Rate,  after giving effect to amounts to be  distributed  and Realized  Losses
and Net Deferred Interest to be allocated on such Distribution Date.

      S0 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the Mortgage  Loans in Loan Group II,  reduced by the Maximum  Coupon Strip
Rate,  after giving effect to amounts  distributed and Realized Losses and Net
Deferred Interest allocated on the prior Distribution Date.

      S1 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the Mortgage  Loans in Loan Group II,  reduced by the Maximum  Coupon Strip
Rate,  after giving effect to amounts to be  distributed  and Realized  Losses
and Net Deferred Interest to be allocated on such Distribution Date.

      T0 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the Mortgage  Loans in Loan Group III,  reduced by the Maximum Coupon Strip
Rate,  after giving effect to amounts  distributed and Realized Losses and Net
Deferred Interest allocated on the prior Distribution Date.

      T1 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the Mortgage  Loans in Loan Group III,  reduced by the Maximum Coupon Strip
Rate,  after giving effect to amounts to be  distributed  and Realized  Losses
and Net Deferred Interest to be allocated on such Distribution Date.

      U0 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the Mortgage  Loans in Loan Group IV,  reduced by the Maximum  Coupon Strip
Rate,  after giving effect to amounts  distributed and Realized Losses and Net
Deferred Interest allocated on the prior Distribution Date.

      U1 =  the weighted  average  (stated as a monthly rate) of the Net Rates
on the Mortgage  Loans in Loan Group IV,  reduced by the Maximum  Coupon Strip
Rate,  after giving effect to amounts to be  distributed  and Realized  Losses
and Net Deferred Interest to be allocated on such Distribution Date.

      g0 =  the fraction whose numerator is the Group I Subordinate  Component
Balance  and  whose  denominator  is  the  sum of  the  Subordinate  Component
Balances  for Groups I, II, III and IV, in each case  after  giving  effect to
amounts to be distributed and Realized Losses and Net Deferred  Interest to be
allocated on the prior Distribution Date.

      g1 =  the fraction whose numerator is the Group I Subordinate  Component
Balance  and  whose  denominator  is  the  sum of  the  Subordinate  Component
Balances  for Groups I, II, III and IV, in each case  after  giving  effect to
amounts to be distributed and Realized Losses and Net Deferred  Interest to be
allocated on such Distribution Date.

      h0 =  the  fraction   whose   numerator  is  the  Group  II  Subordinate
Component  Balance  and  whose  denominator  is the  sum  of  the  Subordinate
Component  Balances  for Groups I, II,  III and IV, in each case after  giving
effect to amounts  to be  distributed  and  Realized  Losses and Net  Deferred
Interest to be allocated on the prior Distribution Date.

      h1 =  the  fraction   whose   numerator  is  the  Group  II  Subordinate
Component  Balance  and  whose  denominator  is the  sum  of  the  Subordinate
Component  Balances  for Groups I, II,  III and IV, in each case after  giving
effect to amounts  to be  distributed  and  Realized  Losses and Net  Deferred
Interest to be allocated on such Distribution Date.

      i0 =  the  fraction  whose   numerator  is  the  Group  III  Subordinate
Component  Balance  and  whose  denominator  is the  sum  of  the  Subordinate
Component  Balances  for Groups I, II,  III and IV, in each case after  giving
effect to amounts  to be  distributed  and  Realized  Losses and Net  Deferred
Interest to be allocated on the prior Distribution Date.

      i1 =  the  fraction  whose   numerator  is  the  Group  III  Subordinate
Component  Balance  and  whose  denominator  is the  sum  of  the  Subordinate
Component  Balances  for Groups I, II,  III and IV, in each case after  giving
effect to amounts  to be  distributed  and  Realized  Losses and Net  Deferred
Interest to be allocated on such Distribution Date.

      j0 =  the  fraction   whose   numerator  is  the  Group  IV  Subordinate
Component  Balance  and  whose  denominator  is the  sum  of  the  Subordinate
Component  Balances  for Groups I, II,  III and IV, in each case after  giving
effect to amounts  to be  distributed  and  Realized  Losses and Net  Deferred
Interest to be allocated on the prior Distribution Date.

      j1 =  the  fraction   whose   numerator  is  the  Group  IV  Subordinate
Component  Balance  and  whose  denominator  is the  sum  of  the  Subordinate
Component  Balances  for Groups I, II,  III and IV, in each case after  giving
effect to amounts  to be  distributed  and  Realized  Losses and Net  Deferred
Interest to be allocated on such Distribution Date.

      a0 =  the excess,  if any, of the amount in clause (B) in the definition
of Γ0  over the sum of the amounts in clauses  (A)(1) and (A)(2) in such
definition.

      a1 =  the excess,  if any, of the amount in clause (B) in the definition
of Γ1  over the sum of the amounts in clauses  (A)(1) and (A)(2) in such
definition.

      b0 =  the excess,  if any, of the amount in clause (B) in the definition
of Γ0  over the sum of the amounts in clauses  (A)(1) and (A)(2) in such
definition.

      b1 =  the excess,  if any, of the amount in clause (B) in the definition
of Γ1  over the sum of the amounts in clauses  (A)(1) and (A)(2) in such
definition.

      c0 =  the excess,  if any, of the amount in clause (B) in the definition
of Φ0  over the sum of the  amounts in  clauses  (A)(1) and (A)(2) in such
definition.

      c1 =  the excess,  if any, of the amount in clause (B) in the definition
of Φ1  over the sum of the  amounts in  clauses  (A)(1) and (A)(2) in such
definition.

      d0 =  the excess,  if any, of the amount in clause (B) in the definition
of Ψ0  over the sum of the  amounts in  clauses  (A)(1) and (A)(2) in such
definition.

      d1 =  the excess,  if any, of the amount in clause (B) in the definition
of Ψ1  over the sum of the  amounts in  clauses  (A)(1) and (A)(2) in such
definition.

      A0 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and  (A)(2) in the  definition  of  Γ0  over the amount in clause (B) in
such definition.

      A1 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and  (A)(2) in the  definition  of  Γ1  over the amount in clause (B) in
such definition.

      B0 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and  (A)(2) in the  definition  of  Γ0  over the amount in clause (B) in
such definition.

      B1 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and  (A)(2) in the  definition  of  Γ1  over the amount in clause (B) in
such definition.

      C0 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and (A)(2) in the  definition  of Φ0 over the amount in clause (B) in such
definition.

      C1 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and (A)(2) in the  definition  of Φ1 over the amount in clause (B) in such
definition.

      D0 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and (A)(2) in the  definition  of Ψ0 over the amount in clause (B) in such
definition.

      D1 =  the excess,  if any,  of the sum of the amounts in clauses  (A)(1)
and (A)(2) in the  definition  of Ψ1 over the amount in clause (B) in such
definition.

      G0 =  (A0 + B0 + C0 + D0)  a0/(a0  + b0 + c0 + d0),  or 0, if (a0 + b0 + c0 + d0) = 0.

      G1 =  (A1 + B1 + C1 + D1)  a1/(a1  + b1 + c1 + d1),  or 0, if (a1 + b1 + c1 + d1) = 0.

      H0 =  (A0 + B0 + C0 + D0)  b0/(a0  + b0 + c0 + d0),  or 0, if (a0 + b0 + c0 + d0) = 0.

      H1 =  (A1 + B1 + C1 + D1)  b1/(a1  + b1 + c1 + d1),  or 0, if (a1 + b1 + c1 + d1) = 0.

      I0 =  (A0 + B0 + C0 + D0)  c0/(a0  + b0 + c0 + d0),  or 0, if (a0 + b0 + c0 + d0) = 0.

      I1 =  (A1 + B1 + C1 + D1)  c1/(a1  + b1 + c1 + d1),  or 0, if (a1 + b1 + c1 + d1) = 0.

      J0 =  (A0 + B0 + C0 + D0)  d0/(a0  + b0 + c0 + d0),  or 0, if (a0 + b0 + c0 + d0) = 0.

      J1 =  (A1 + B1 + C1 + D1)  d1/(a1  + b1 + c1 + d1),  or 0, if (a1 + b1 + c1 + d1) = 0.



      α =   (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use
on the first Distribution Date shall be 0.0001.

      γ0 =  the  lesser  of (A) the sum of (1) for all  Classes  of Class  I-A
Certificates  of the product for each Class of (i) the monthly  interest  rate
(as  limited  by the  Modified  Net Rate Cap,  if  applicable)  for such Class
applicable for  distributions  to be made on such  Distribution  Date and (ii)
the aggregate Current Principal Amount for such Class after  distributions and
the  allocation  of  Realized  Losses and Net  Deferred  Interest on the prior
Distribution  Date, (2) for all Classes of Class M and Class B Certificates of
the  product for each Class of (i) the  monthly  interest  rate (as limited by
the  Modified  Net Rate Cap,  if  applicable)  for such Class  applicable  for
distributions  to be  made on  such  Distribution  Date,  (ii)  the  aggregate
Current   Principal  Amount  for  such  Class  after   distributions  and  the
allocation  of  Realized  Losses  and  Net  Deferred  Interest  on  the  prior
Distribution Date and (iii) g0 and (3) G0 and (B) R0*P0.

      γ1  = the  lesser  of (A) the sum of (1) for all  Classes  of Class  I-A
Certificates  of the product for each Class of (i) the monthly  interest  rate
(as  limited  by the  Modified  Net Rate Cap,  if  applicable)  for such Class
applicable for  distributions  to be made on the next succeeding  Distribution
Date and (ii) the  aggregate  Current  Principal  Amount for such Class  after
distributions  and the allocation of Realized Losses and Net Deferred Interest
to be made on such  Distribution  Date,  (2) for all  Classes  of  Class M and
Class B  Certificates  of the  product  for  each  Class  of (i)  the  monthly
interest  rate (as limited by the  Modified Net Rate Cap, if  applicable)  for
such Class  applicable  for  distributions  to be made on the next  succeeding
Distribution  Date,  (ii) the  aggregate  Current  Principal  Amount  for such
Class  after  distributions  and the  allocation  of  Realized  Losses and Net
Deferred  Interest to be made on such  Distribution  Date and (iii) g1 and (3)
G1 and (B) R1*P1.

      Then, based on the foregoing definitions:

      ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4,

      ΔY2 = (α/2){( γ0R1 - γ1R0)/R0R1};

      ΔY3 = αΔP - ΔY2; and

      ΔY4 = ΔY3.

      if  both  ΔY2 and  ΔY3,  as so  determined,  are  non-negative  numbers.  Otherwise:

      (1)   If ΔY3, as so determined, is negative, then

      ΔY3 = 0;

      ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

      ΔY4 = ΔY3; and

      ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

      (2)   If ΔY2, as so determined, is negative, then

      ΔY2 = 0;

      ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

      ΔY4 = ΔY3; and

      ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

      For purposes of the  succeeding  formulas the  following  symbols  shall
have the meanings set forth below:

      β =   (Y6 + Y7)/Q0.  The initial  value of β on the Closing Date for use
on the first Distribution Date shall be 0.0001.

      Γ0 =  the  lesser of (A) the sum of (1) for all  Classes  of Class  II-A
and Class II-X  Certificates  of the product for each Class of (i) the monthly
interest  rate (as limited by the  Modified Net Rate Cap, if  applicable)  for
such Class applicable for  distributions to be made on such  Distribution Date
and (ii) the  aggregate  Current  Principal  Amount  or  Notional  Amount,  as
applicable,  for such Class after distributions and the allocation of Realized
Losses and Net Deferred Interest on the prior  Distribution  Date, (2) for all
Classes of Class M and Class B  Certificates  of the product for each Class of
(i) the monthly  interest  rate (as limited by the  Modified  Net Rate Cap, if
applicable)  for such Class  applicable for  distributions  to be made on such
Distribution  Date,  (ii) the  aggregate  Current  Principal  Amount  for such
Class  after  distributions  and the  allocation  of  Realized  Losses and Net
Deferred  Interest on the prior  Distribution Date and (iii) h0 and (3) H0 and
(B) S0*Q0.

      Γ1  = the  lesser of (A) the sum of (1) for all  Classes  of Class  II-A
and  II-X  Certificates  of the  product  for each  Class  of (i) the  monthly
interest  rate (as limited by the  Modified Net Rate Cap, if  applicable)  for
such Class  applicable  for  distributions  to be made on the next  succeeding
Distribution  Date and (ii) the aggregate Current Principal Amount or Notional
Amount, as applicable,  for such Class after  distributions and the allocation
of Realized Losses and Net Deferred  Interest to be made on such  Distribution
Date, (2) for all Classes of Class M and Class B  Certificates  of the product
for each Class of (i) the monthly  interest  rate (as limited by the  Modified
Net Rate Cap, if applicable) for such Class  applicable for  distributions  to
be made on the next succeeding  Distribution  Date, (ii) the aggregate Current
Principal  Amount for such Class after  distributions  and the  allocation  of
Realized  Losses and Net  Deferred  Interest  to be made on such  Distribution
Date and (iii) h1 and (3) H1 and (B) S1*Q1.

      Then, based on the foregoing definitions:

      ΔY6 = (β/2){(Γ0S1 - Γ1S0)/S0S1};

      ΔY7 = βΔQ - ΔY6;

      ΔY8 = ΔY7 and

      ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8,

      if  both  ΔY6 and  ΔY7,  as so  determined,  are  non-negative  numbers.  Otherwise:

      (1)   If ΔY7, as so determined, is negative, then

      ΔY7 = 0;

      ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

      ΔY8 = ΔY7; and

      ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

        (2) If ΔY6, as so determined, is negative, then

      ΔY6 = 0;

      ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

      ΔY8 = ΔY7; and

      ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

       For purposes of the  succeeding  formulas the  following  symbols shall
have the meanings set forth below:

      ζ =   (Y10 + Y11)/M0.  The initial  value of ζ on the  Closing  Date for
use on the first Distribution Date shall be 0.0001.

      Φ0 =  the lesser of (A) the sum of (1) for the Class  III-A-1  and Class
III-A-2  Certificates  and  the  Class  III-A-3  Underlying  Certificates  the
product  for each Class of (i) the  monthly  interest  rate (as limited by the
Modified  Net  Rate  Cap,  if  applicable)  for  such  Class   applicable  for
distributions  to be made on such  Distribution  Date and  (ii) the  aggregate
Current   Principal  Amount  for  such  Class  after   distributions  and  the
allocation  of  Realized  Losses  and  Net  Deferred  Interest  on  the  prior
Distribution  Date, (2) for all Classes of Class M and Class B Certificates of
the  product for each Class of (i) the  monthly  interest  rate (as limited by
the  Modified  Net Rate Cap,  if  applicable)  for such Class  applicable  for
distributions  to be  made on  such  Distribution  Date,  (ii)  the  aggregate
Current   Principal  Amount  for  such  Class  after   distributions  and  the
allocation  of  Realized  Losses  and  Net  Deferred  Interest  on  the  prior
Distribution Date and (iii) i0 and (3) I0 and (B) T0*M0.

      Φ1  = the lesser of (A) the sum of (1) for the Class  III-A-1  and Class
III-A-2  Certificates  and  the  Class  III-A-3  Underlying  Certificates  the
product  for each Class of (i) the  monthly  interest  rate (as limited by the
Modified  Net  Rate  Cap,  if  applicable)  for  such  Class   applicable  for
distributions  to be made on the next  succeeding  Distribution  Date and (ii)
the aggregate Current Principal Amount for such Class after  distributions and
the  allocation  of Realized  Losses and Net  Deferred  Interest to be made on
such  Distribution  Date,  (2)  for  all  Classes  of  Class  M  and  Class  B
Certificates  of the product for each Class of (i) the monthly  interest  rate
(as  limited  by the  Modified  Net Rate Cap,  if  applicable)  for such Class
applicable for  distributions  to be made on the next succeeding  Distribution
Date,  (ii) the  aggregate  Current  Principal  Amount  for such  Class  after
distributions  and the allocation of Realized Losses and Net Deferred Interest
to be made on such Distribution Date and (iii) i1 and (3) I1 and (B) T1*M1.

      Then, based on the foregoing definitions:

      ΔY10 = (ζ/2){( Φ0T1 - Φ1T0)/T0T1};

      ΔY11 = ζΔM - ΔY10; and

      ΔY12 = ΔY11; and

      ΔY9 = ΔM - ΔY10 - ΔY11 - ΔY12,

      if both ΔY10 and  ΔY11,  as so  determined,  are  non-negative  numbers.  Otherwise:

      (1)   If ΔY11, as so determined, is negative, then

      ΔY11 = 0;

      ΔY10 = ζ{ Φ1T0M0 - Φ0T1P1}/{2T1T0M1 -  Φ1T0};

      ΔY12 = ΔY11; and

      ΔY9 = ΔM - ΔY10 - ΔY11 - ΔY12.

       (2)  If ΔY10, as so determined, is negative, then

      ΔY10 = 0;

      ΔY11 = ζ{ Φ1T0M0 - Φ0T1M1}/{ Φ1T0};

      ΔY12 = ΔY11; and

      ΔY9 = ΔM - ΔY10 - ΔY11 - ΔY12.

      For purposes of the  succeeding  formulas the  following  symbols  shall
have the meanings set forth below:

      π =   (Y14 + Y15)/N0.  The initial  value of π on the  Closing  Date for
use on the first Distribution Date shall be 0.0001.

      Ψ0 =  the  lesser of (A) the sum of (1) for all  Classes  of Class  IV-A
and  IV-X  Certificates  of the  product  for each  Class  of (i) the  monthly
interest  rate (as limited by the  Modified Net Rate Cap, if  applicable)  for
such Class applicable for  distributions to be made on such  Distribution Date
and (ii) the  aggregate  Current  Principal  Amount  or  Notional  Amount,  as
applicable,  for such Class after distributions and the allocation of Realized
Losses and Net Deferred Interest on the prior  Distribution  Date, (2) for all
Classes of Class M and Class B  Certificates  of the product for each Class of
(i) the monthly  interest  rate (as limited by the  Modified  Net Rate Cap, if
applicable)  for such Class  applicable for  distributions  to be made on such
Distribution  Date,  (ii) the  aggregate  Current  Principal  Amount  for such
Class  after  distributions  and the  allocation  of  Realized  Losses and Net
Deferred  Interest on the prior  Distribution Date and (iii) j0 and (3) J0 and
(B) U0*N0.

      Ψ1  = the  lesser of (A) the sum of (1) for all  Classes  of Class  IV-A
and Class II-X  Certificates  of the product for each Class of (i) the monthly
interest  rate (as limited by the  Modified Net Rate Cap, if  applicable)  for
such Class  applicable  for  distributions  to be made on the next  succeeding
Distribution  Date and (ii) the aggregate Current Principal Amount or Notional
Amount, as applicable,  for such Class after  distributions and the allocation
of Realized Losses and Net Deferred  Interest to be made on such  Distribution
Date, (2) for all Classes of Class M and Class B  Certificates  of the product
for each Class of (i) the monthly  interest  rate (as limited by the  Modified
Net Rate Cap, if applicable) for such Class  applicable for  distributions  to
be made on the next succeeding  Distribution  Date, (ii) the aggregate Current
Principal  Amount for such Class after  distributions  and the  allocation  of
Realized  Losses and Net  Deferred  Interest  to be made on such  Distribution
Date and (iii) j1 and J1 and (B) U1*N1.

      Then, based on the foregoing definitions:

      ΔY14 = (π/2){ ΨΓ0U1 - Ψ1U0)/U0U1};

      ΔY15 = πΔN - ΔY14;

      ΔY16 = ΔY15; and

      ΔY13 = ΔN - ΔY14 - ΔY15 - ΔY16,

      if both ΔY14 and  ΔY15,  as so  determined,  are  non-negative  numbers.
Otherwise:

      (1)   If ΔY15, as so determined, is negative, then

      ΔY15 = 0;

      ΔY14 = π{ Ψ1U0N0 - Ψ0U1N1}/{2U1U0Q1 -  Ψ1U0};

      ΔY16 = ΔY15; and

      ΔY13 =      ΔN - ΔY14 - ΔY15 - ΔY16.

       (2)  If ΔY14, as so determined, is negative, then

      ΔY14 = 0;

      ΔY15 = π{ Ψ1U0N0 - Ψ0U1N1}/{ Ψ1U0};

      ΔY16 = ΔY15; and

      ΔY13 = ΔN - ΔY14 - ΔY15 - ΔY16.




--------------------------------------------------------------------------------






EXHIBIT A-1

FORM OF CLASS A CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

 

 

A-1-1

 


--------------------------------------------------------------------------------



 

 



Certificate No. 1

Adjustable Pass-Through Rate

 

 

Class [I][II][III][IV]-A-[1][2][3] [Super][Senior][Support]

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$___________

 

 

First Distribution Date:

April 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$____________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: _____________

 

 

Assumed Final Distribution Date:

[February 25, 2036]

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class [I][II][III][IV]-A-[1][2][3] Certificates with respect to a Trust Fund
consisting primarily of a pool of adjustable interest rate mortgage loans
secured by first liens on one-to-four family residential properties (the
“Mortgage Loans”) and sold by Structured Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 

 

 

A-1-2

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount (of
interest, if any) required to be distributed to the Holders of Certificates of
the same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the

 

 

A-1-3

 


--------------------------------------------------------------------------------



 

Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other

 

 

A-1-4

 


--------------------------------------------------------------------------------



 

assets of the Trust Fund in accordance with the terms of the Agreement. Such
optional repurchase may be made only if (i) the Stated Principal Balance of the
Mortgage Loans at the time of any such repurchase is less than 10% of the
Cut-off Date Balance or (ii) the Depositor, based upon an Opinion of Counsel
addressed to the Depositor and the Trustee has determined that the REMIC status
of any REMIC under the Agreement has been lost or that a substantial risk exists
that such REMIC status will be lost for the then-current taxable year. The
exercise of such right will effect the early retirement of the Certificates. In
no event, however, will the Trust Fund created by the Agreement continue beyond
the expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-1-5

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

not in its individual capacity but solely as Trustee

By:                                                               

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class [I][II][III][IV]-A-[1][2][3] Certificates referred to
in the within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                   

Authorized Signatory

 



 

 

A-1-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

A-1-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

FORM OF CLASS M-[1][2][3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AND THE CLASS X CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS M-[1][2][3] CERTIFICATE OR ANY INTEREST THEREIN
SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF
THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED
AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A
PLAN OR INVESTING WITH “PLAN ASSETS”?OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 

 

A-2-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Adjustable Pass-Through Rate

 

 

Class M-[1][2][3] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$___________

 

 

First Distribution Date:

April 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$__________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

[February 25, 2036]

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class M-[1][2][3] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
Structured Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 

 

 

A-2-2

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount (of
interest, if any) required to be distributed to the Holders of Certificates of
the same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the

Trustee for that purpose and designated in such notice. The initial Current
Principal Amount of this Certificate is set forth above. The Current Principal
Amount hereof will be reduced to the extent of distributions allocable to
principal hereon and Realized Losses allocated hereto and will be increased to
the extent of Net Deferred Interest allocated thereto, in each case, as set
forth in the Agreement.

 

 

 

A-2-3

 


--------------------------------------------------------------------------------



 

 

Each beneficial owner of a Class M-[1][2][3] Certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that Certificate or interest therein, that either (i) such Certificate is rated
at least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a
Plan or investing with “plan assets” of any Plan, (iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more

 

 

A-2-4

 


--------------------------------------------------------------------------------



 

new Certificates evidencing the same Class and in the same aggregate Fractional
Undivided Interest, as requested by the Holder surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-2-5

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

not in its individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class M-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 



 

 

A-2-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

A-2-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-3

FORM OF CLASS B-[1][2][3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A, CLASS M AND
CLASS X CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS B-[1][2][3] CERTIFICATE OR ANY INTEREST THEREIN
SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF
THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED
AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A
PLAN OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 

 

A-3-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Adjustable Pass-Through Rate

 

 

Class B-[1][2][3] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$______________

 

 

First Distribution Date:

April 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$_____________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

[February 25, 2036]

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class B-[1][2][3] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
Structured Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 

 

 

A-3-2

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Amount of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

 

 

 

A-3-3

 


--------------------------------------------------------------------------------



 

 

Each beneficial owner of a Class B-[1][2][3] Certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that Certificate or interest therein, that either (i) such Certificate is rated
at least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a
Plan or investing with “plan assets” of any Plan, (iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more

 

 

A-3-4

 


--------------------------------------------------------------------------------



 

new Certificates evidencing the same Class and in the same aggregate Fractional
Undivided Interest, as requested by the Holder surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-3-5

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

not in its individual capacity but solely as Trustee

By:                                                                  

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 



 

 

A-3-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

A-3-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-4

 

FORM OF CLASS B-IO CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS
M, THE CLASS B AND THE CLASS X CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN

 

 

A-4-1

 


--------------------------------------------------------------------------------



 

OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH IT MAY RELY WHICH
IS SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT
SUBJECT THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

 

 

 

A-4-2

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Variable Pass-Through Rate

 

 

Class B-IO Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Notional Amount of this Certificate as of the Cut-off Date:

$_____________

 

 

First Distribution Date:

March 31, 2006

Initial Notional Amount of this Certificate as of the Cut-off Date:

$______________

 

 

Servicer:

EMC Mortgage Corporation

 

 

 

Assumed Final Distribution Date:

March 25, 2036

CUSIP: ____________

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class B-IO Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by Structured Asset Mortgage
Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer, the Trustee or any of their
affiliates will have any

 

 

A-4-3

 


--------------------------------------------------------------------------------



 

obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Interest on this Certificate will accrue during the calendar month immediately
preceding such Distribution Date (as hereinafter defined) on the Notional Amount
hereof at a per annum rate equal to the Pass-Through Rate as set forth in the
Agreement. The Securities Administrator will distribute on the 25th day of each
month, or, if such 25th day is not a Business Day, the immediately following
Business Day (each, a “Distribution Date”), commencing on the first Distribution
Date specified above, to the Person in whose name this Certificate is registered
at the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount of interest required to be distributed to the Holders of Certificates
of the same Class as this Certificate. The Assumed Final Distribution Date is
the Distribution Date in the month following the latest scheduled maturity date
of any Mortgage Loan.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
Class B-IO Certificates have no Current Principal Amount. The Initial Notional
Amount of this Certificate is set forth above.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor”

 

 

A-4-4

 


--------------------------------------------------------------------------------



 

within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
1933 Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller, the Trustee or the Servicer in their respective
capacities as such), together with copies of the written certification(s) of the
Holder of the Certificate desiring to effect the transfer and/or such Holder’s
prospective transferee upon which such Opinion of Counsel is based. None of the
Seller, the Securities Administrator or the Trustee is obligated to register or
qualify the Class of Certificates specified on the face hereof under the 1933
Act or any other securities law or to take any action not otherwise required
under the Agreement to permit the transfer of such Certificates without
registration or qualification. Any Holder desiring to effect a transfer of this
Certificate shall be required to indemnify the Trustee, the Seller and the
Servicer against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

No transfer of this Class B-IO Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Trustee nor the Servicer is liable to the Certificateholders for any amount
payable under this Certificate or the Agreement or, except as expressly provided
in the Agreement, subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests

 

 

A-4-5

 


--------------------------------------------------------------------------------



 

thereof). Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

 

 

 

A-4-6

 


--------------------------------------------------------------------------------



 

 

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 

 

A-4-7

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Trustee

By:                                                                  

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-IO Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 

 

 

 

A-4-8

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

 

 

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

 

A-4-9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5-1

FORM OF CLASS R CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE

 

 

A-5-1-1

 


--------------------------------------------------------------------------------



 

SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE TRUSTEE THAT
THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR SECTION 4975
OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE.

 

 

 

A-5-1-2

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Percentage Interest: 100%

 

 

Class R

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$_______

 

 

First Distribution Date:

April 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:

$_______

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

[February 25, 2036]

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class R Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable interest rate mortgage loans secured by first liens on one-to-four
family residential properties (the “Mortgage Loans”) and sold by Structured
Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 

 

 

A-5-1-3

 


--------------------------------------------------------------------------------



 

 

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the “Servicer,” which term includes
any successors thereto under the Agreement referred to below). The Trust Fund
was created pursuant to the Pooling and Servicing Agreement dated as of the
Cut-off Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Trustee of, among other things, an affidavit to the effect that it is a United
States Person and Permitted Transferee, (iii) any attempted or purported
transfer of any ownership interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the
purported transferee, and (iv) if any person other than a United States Person
and a Permitted Transferee acquires any ownership interest in this Certificate
in violation of such restrictions, then the Seller will have the right, in its
sole discretion and without notice to the Holder of this Certificate, to sell
this Certificate to a purchaser selected by the Seller, which purchaser may be
the Seller, or any affiliate of the Seller, on such terms and conditions as the
Seller may choose.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Amount of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by Trustee of the pendency of such distribution and only
upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice.

 

 

 

A-5-1-4

 


--------------------------------------------------------------------------------



 

 

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is obligated to register or qualify the Class of Certificates
specified on the face hereof under the 1933 Act or any other securities law or
to take any action not otherwise required under the Agreement to permit the
transfer of such Certificates without registration or qualification. Any Holder
desiring to effect a transfer of this Certificate shall be required to indemnify
the Trustee and the Seller against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

 

 

 

A-5-1-5

 


--------------------------------------------------------------------------------



 

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of

 

 

A-5-1-6

 


--------------------------------------------------------------------------------



 

such right will effect the early retirement of the Certificates. In no event,
however, will the Trust Fund created by the Agreement continue beyond the
expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-5-1-7

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

not in its individual capacity but solely as Trustee

By:                                                                

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class R Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                  

Authorized Signatory

 



 

 

A-5-1-8

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
Above, or ________________________, as its agent.

 

 

A-5-1-9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5-2

FORM OF CLASS R-X CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

 

 

 

A-5-2-1

 


--------------------------------------------------------------------------------



 

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT

 

 

A-5-2-2

 


--------------------------------------------------------------------------------



 

WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY
PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.

 

 

 

 

A-5-2-3

 

 

 

 


--------------------------------------------------------------------------------



 

Certificate No.1

Percentage Interest: 100%

 

 

Class R-X

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$_______

 

 

First Distribution Date:

April 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:

$_______

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

[February 25, 2036]

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class R-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
Structured Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 

 

 

A-5-2-4

 


--------------------------------------------------------------------------------



 

 

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the “Servicer,” which term includes
any successors thereto under the Agreement referred to below). The Trust Fund
was created pursuant to the Pooling and Servicing Agreement dated as of the
Cut-off Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Trustee of, among other things, an affidavit to the effect that it is a United
States Person and Permitted Transferee, (iii) any attempted or purported
transfer of any ownership interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the
purported transferee, and (iv) if any person other than a United States Person
and a Permitted Transferee acquires any ownership interest in this Certificate
in violation of such restrictions, then the Seller will have the right, in its
sole discretion and without notice to the Holder of this Certificate, to sell
this Certificate to a purchaser selected by the Seller, which purchaser may be
the Seller, or any affiliate of the Seller, on such terms and conditions as the
Seller may choose.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Amount of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by Trustee of the pendency of such distribution and only
upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice.

 

 

 

A-5-2-5

 


--------------------------------------------------------------------------------



 

 

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is obligated to register or qualify the Class of Certificates
specified on the face hereof under the 1933 Act or any other securities law or
to take any action not otherwise required under the Agreement to permit the
transfer of such Certificates without registration or qualification. Any Holder
desiring to effect a transfer of this Certificate shall be required to indemnify
the Trustee and the Seller against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

No transfer of this Class R-X Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

 

 

 

A-5-2-6

 


--------------------------------------------------------------------------------



 

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of

 

 

A-5-2-7

 


--------------------------------------------------------------------------------



 

such right will effect the early retirement of the Certificates. In no event,
however, will the Trust Fund created by the Agreement continue beyond the
expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-5-2-8

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

not in its individual capacity but solely as Trustee

By:                                                                

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class R-X Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 



 

 

A-5-2-9

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

A-5-2-10

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5

FORM OF CLASS X CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

EACH BENEFICIAL OWNER OF A CLASS X CERTIFICATE OR ANY INTEREST THEREIN SHALL BE
DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 

 

A-5-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Adjustable Pass-Through Rate

 

 

Class X Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

March 1, 2006

Aggregate Initial Current Notional Amount of the Certificates as of the Cut-off
Date:

$__________

 

 

First Distribution Date:

April 25, 2006

Initial Current Notional Amount of this Certificate as of the Cut-off Date:

$__________

 

 

Initial Principal Balance of the Principal Component of this Certificate as of
the Cut-off Date: $0

Servicer:

EMC Mortgage Company

CUSIP: ___________

 

 

Assumed Final Distribution Date:

[February 25, 2036]

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class X Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable interest rate mortgage loans secured by first liens on one-to-four
family residential properties (the “Mortgage Loans”) and sold by Structured
Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any

 

 

A-5-2

 


--------------------------------------------------------------------------------



 

governmental entity or by SAMI II, the Servicer or the Trustee or any of their
affiliates or any other person. None of SAMI II, the Servicer or any of their
affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. Each of
the initial Notional Amount of this Certificate and the initial principal
balance of the principal component of this Certificate is set forth above. The
principal balance of the principal component of this Certificate will be reduced
to the extent of distributions allocable to principal hereon and any Realized
Losses allocable hereto. In the event that interest accrued on the Notional
Amount of this Certificate is reduced as a result of the allocation of Net
Deferred Interest on the related Mortgage Loans, as described in the Agreement,
the principal balance of the principal component of this Certificate will
increase by the amount of such reduction.

 

 

 

A-5-3

 


--------------------------------------------------------------------------------



 

 

Each beneficial owner of a Class X Certificate or any interest therein shall be
deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein, that either (i) such Certificate is rated at
least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a Plan
or investing with “plan assets” of any Plan, (iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more

 

 

A-5-4

 


--------------------------------------------------------------------------------



 

new Certificates evidencing the same Class and in the same aggregate Fractional
Undivided Interest, as requested by the Holder surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-5-5

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATON

Not in its individual capacity but solely as Trustee

By:                                                                

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class X Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 



 

 

A-5-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by            __________________, the assignee
named above, or ________________________, as its agent.

 

 

A-5-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-6

FORM OF CLASS XP CERTIFICATE

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

 

 

 

A-6-1

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Aggregate Initial Current Notional Amount of the Class XP Certificates as of the
Cut-off Date:

$__________

 

 

Class XP Certificate

 

 

 

Date of Pooling and Servicing Agreement

and Cut-off Date:

March 1, 2006

Percentage Interest of this Certificate:

_____%

 

 

First Distribution Date:

April 25, 2006

 

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2011

 

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class XP Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
Structured Asset Mortgage Investments II Inc.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any

 

 

A-6-2

 


--------------------------------------------------------------------------------



 

governmental entity or by SAMI II, the Servicer or the Trustee or any of their
affiliates or any other person. None of SAMI II, the Servicer or any of their
affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the “Servicer,” which term includes
any successors thereto under the Agreement referred to below). The Trust Fund
was created pursuant to the Pooling and Servicing Agreement dated as of the
Cut-off Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), EMC and Wells Fargo, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of

 

 

A-6-3

 


--------------------------------------------------------------------------------



 

Counsel shall not be an expense of the Trust Fund or of the Seller, the Trustee
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Seller or the Trustee is obligated to register
or qualify the Class of Certificates specified on the face hereof under the 1933
Act or any other securities law or to take any action not otherwise required
under the Agreement to permit the transfer of such Certificates without
registration or qualification. Any Holder desiring to effect a transfer of this
Certificate shall be required to indemnify the Trustee, the Seller and the
Servicer against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

No transfer of this Class XP Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by EMC, the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

 

 

 

A-6-4

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of the mailing of the final payment or other liquidation (or Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or (ii) the optional repurchase by the party
named in the Agreement of all the Mortgage Loans and all related REO Property
remaining in the Trust in accordance with the terms of the Agreement. Such
optional repurchase may be made only if (i) the Stated Principal Balance of the
Mortgage Loans at the time of any such repurchase is less than 10% of the
Cut-off Date Balance or (ii) the Depositor, based upon an Opinion of Counsel
addressed to the Depositor and the Trustee has determined that the REMIC status
of any REMIC under the Agreement has been lost or that a substantial risk exists
that such REMIC status will be lost for the then-current taxable year. The
exercise of such right will effect the early retirement of the Certificates. In
no event, however, will the Trust Fund created by the Agreement continue beyond
the expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 

 

A-6-5

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 31, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class XP Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 



 

 

A-6-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

A-6-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

MORTGAGE LOAN SCHEDULE



DEAL_INFO                                     CURRENT_BALANCE               PAYMENT          STATED_ORIGINAL_TERM                STATED_REM_TERM               CURRENT_NET_COUPON                 TRUSTFEE         LPMI

GR4: MTA 3YRHARD                              767769.88                     2470.2           360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           476612.93                     1203.6           480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           484343.02                     1561.56          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           650755.55                     2326.9           480                                 477                           6.875                              0                0
GR2: LIB 3YRHARD                              173437.09                     434.92           480                                 474                           7.5                                0                0
GR2: LIB 3YRHARD                              107931.29                     399.19           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           109914.25                     273.09           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           274686.81                     1005.37          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           427382.38                     1083.49          480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           288896.31                     1210.85          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           382681.71                     1404.56          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           804401.78                     2410.5           480                                 474                           7.375                              0                0
GR3: MTA NON3YRHARD                           470708.59                     1429.34          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              547988.56                     1762.59          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              420000                        1552.41          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           558863.46                     2069.87          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           779993.6                      2883.04          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              438951.45                     1415.22          360                                 358                           6.75                               0                0
GR4: MTA 3YRHARD                              533465.31                     1712.74          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           439107                        1626.33          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           799677.17                     2573.12          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           500613.74                     1514.13          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           991805.86                     3190.67          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           543319.49                     1747.15          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           544647.32                     1378.07          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           648680.8                      2402.53          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           869083.28                     2194.8           480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              836160.84                     2701.78          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           927787.94                     2984.82          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           493242.27                     1582.47          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           663925.53                     2454.28          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           996427.31                     3158.27          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              472545.24                     1746.46          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              1470170.59                    4728.11          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              457806.65                     1479.55          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           559359.22                     1812.44          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           483912.07                     1556.74          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           641615.96                     2058.5           360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           496160.63                     1595.34          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           534722.67                     1723.99          360                                 358                           6.375                              0                0
GR3: MTA NON3YRHARD                           999596.45                     3216.4           360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              1496425.4                     4824.6           360                                 358                           6.25                               0                0
GR4: MTA 3YRHARD                              468699.96                     1183.37          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           646086.08                     2392.92          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           987640.76                     3184.24          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           444452.63                     1344.55          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           719784.26                     2315.81          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           544600.36                     1375.29          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           1302053.73                    3287.13          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           651047.83                     2740.43          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              1001079.68                    2528.57          480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           1898023.04                    6104.72          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           491165.94                     1244.06          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           692192.31                     2563.69          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           504648.98                     1274.4           480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           639874.74                     2058.5           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           430767.66                     1092.34          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           995231.88                     3216.4           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           753774.07                     2425.17          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           594764.96                     1916.98          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           648451.01                     2090.66          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           599765.96                     2864.5           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           510779.87                     1646.8           360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           624933.28                     1577.83          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           569452.42                     1826.6           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           420490.67                     1385.07          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           571109.06                     2114.23          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           498236.35                     1617.85          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           774684.5                      1962.17          480                                 478                           6.125                              0                0
GR3: MTA NON3YRHARD                           625005.62                     2019.9           360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           563043.89                     1426.11          480                                 478                           6.5                                0                0
GR4: MTA 3YRHARD                              457596.26                     1691.38          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           568000                        1720.05          480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           493747.26                     1824.82          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           449958.69                     1447.38          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           463368.21                     1405.12          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           423139.48                     1567.19          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           432005.23                     1389.49          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           1930749.86                    6239.81          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              640140.27                     2058.5           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              528844.62                     1335.08          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              558122.74                     1794.75          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1000025.86                    3216.4           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           513580.87                     1652.43          360                                 358                           6.125                              0                0
GR3: MTA NON3YRHARD                           998304.76                     2528.57          480                                 478                           6.625                              0                0
GR4: MTA 3YRHARD                              600015.51                     1929.84          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           840994.29                     2124             480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           919819.95                     2959.09          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           888477.64                     2864.53          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           576551.59                     1456.46          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              911455.66                     2301             480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           564809.64                     1707.94          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           431951.55                     1596.76          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           1159658.8                     3506.73          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           585056.01                     2162.28          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           764850.28                     2460.55          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              569316.05                     1830.94          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           504702.25                     2129.11          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           454753.42                     1678.08          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           457008.31                     1473.44          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           602885.48                     1517.14          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           629994.83                     2328.61          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           629847.8                      2019.9           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           596057.06                     2202.94          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           648884.57                     2740.43          360                                 358                           2.625                              0                0
GR3: MTA NON3YRHARD                           608909.36                     1537.37          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           420646.61                     1271.87          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           578617.82                     1865.51          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           517952.45                     1666.1           360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           615127.26                     1553.55          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           639008.49                     2055.92          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              565993.16                     1826.92          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           547995.5                      2025.52          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           472535.84                     1429.34          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           558368.31                     1405.88          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           470136.58                     1519.91          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           463812.76                     1492.41          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           764983.78                     1931.83          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           438951.45                     1415.22          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           554539.33                     1395.77          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              480767.83                     1213.71          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              455226.97                     1153.03          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           536769.44                     1623.15          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              456246.65                     1153.03          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           498359.18                     1607.24          360                                 358                           6.125                              0                0
GR3: MTA NON3YRHARD                           617897.04                     1567.71          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           599368.25                     1932.42          360                                 358                           6.125                              0                0
GR4: MTA 3YRHARD                              579282.55                     1496.91          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           536745.94                     1355.31          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           514258.69                     1298.67          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           502648.98                     1621.07          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              454225.04                     1434.03          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           504701.39                     1274.4           480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           578937.02                     2441.09          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           649994.67                     2402.53          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           465592.06                     1495.63          360                                 357                           5.875                              0                0
GR4: MTA 3YRHARD                              440096.78                     1415.22          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           740452.52                     2393             360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           503173.5                      1855.49          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           433167.13                     1092.34          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           447516.22                     1603.78          480                                 478                           6.625                              0                0
GR4: MTA 3YRHARD                              519124.07                     1569.85          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              608909.95                     1537.37          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              658660.51                     2439.49          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           499954.11                     1608.2           360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              440042.13                     1626.33          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           560779.33                     1416             480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           427960.72                     1376.62          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           438951.45                     1415.22          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           460898.42                     1484.69          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           505983.43                     1526.25          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              996608.11                     2528.57          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           505545.23                     1276.93          480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           680976.16                     2059.22          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           479878.75                     1543.87          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           659922.15                     2439.49          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              663311.94                     1668.85          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           509070.68                     1633.93          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           504648.98                     1274.4           480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           810958.78                     2048.14          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           504701.39                     1274.4           480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              650142.98                     2090.66          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              716017.46                     2302.94          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              444597.78                     1429.69          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              716018.52                     2302.94          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           435260.87                     1102.46          480                                 478                           6.375                              0                0
GR3: MTA NON3YRHARD                           518760.8                      1672.53          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           468800.98                     1729.82          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           452080.62                     1674.38          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              725009.02                     2771.29          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              423880.2                      1073.63          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           504048.25                     1862.89          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           569297.74                     1831.26          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           458332                        1157.07          480                                 477                           6.875                              0                0
GR2: LIB 3YRHARD                              183149.42                     462.23           480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           180352.8                      758.68           360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              251572.8                      637.2            480                                 478                           7.375                              0                0
GR2: LIB 3YRHARD                              359142.09                     1157.91          360                                 358                           7.25                               0                0
GR1: LIB NON3YRHARD                           107417.42                     395.87           360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              285362.22                     900.38           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           324064.71                     1197.57          360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              174787.77                     440.99           480                                 477                           7.625                              0                0
GR2: LIB 3YRHARD                              167737.99                     619.49           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              399188.19                     1478.48          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           300532.18                     908.48           480                                 477                           7.5                                0                0
GR2: LIB 3YRHARD                              600181.25                     1929.2           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              330657.63                     1262.95          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           645894.89                     2071.36          360                                 357                           6.875                              0                0
GR2: LIB 3YRHARD                              64042.39                      235.82           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              228154.07                     871.53           360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              293698.41                     884.26           480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              508681.24                     1283.25          480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           238855.64                     771.94           360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           241601.73                     893.01           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              197722.34                     833.09           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           628252.15                     2010.25          360                                 355                           6.25                               0                0
GR1: LIB NON3YRHARD                           112628.02                     339.17           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           470194.13                     1994.19          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              1296902.01                    4181.32          360                                 358                           7.375                              0                0
GR1: LIB NON3YRHARD                           463533.87                     1479.55          360                                 354                           7.125                              0                0
GR2: LIB 3YRHARD                              384067.66                     1404.56          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           345035.84                     1087.53          480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              325925.22                     1289.09          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           421003.38                     1065.92          480                                 475                           7.5                                0                0
GR2: LIB 3YRHARD                              155014.62                     498.55           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           270407.89                     1039.71          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           255028.59                     845.13           360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              194807.29                     853.01           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              258991.98                     952.14           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           156548.06                     659.82           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           225029.25                     1074.19          360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           134470.3                      531.05           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           156548.06                     659.82           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              364000.29                     1632.73          360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           289502.34                     1222.66          360                                 358                           7.625                              0                0
GR2: LIB 3YRHARD                              386007.17                     970.97           480                                 477                           7                                  0                0
GR2: LIB 3YRHARD                              152262.98                     501.27           480                                 477                           7.375                              0                0
GR1: LIB NON3YRHARD                           142488.16                     600.37           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              284174.81                     1049.72          360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           230874.53                     697.72           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           233680.32                     706.19           480                                 477                           7.625                              0                0
GR2: LIB 3YRHARD                              292746.71                     940.8            360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              292240.45                     1079.29          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           375071.71                     1183.64          480                                 477                           7.375                              0                0
GR2: LIB 3YRHARD                              252128.9                      931.45           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              170132.56                     649.82           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           216111.27                     910.67           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           208742.25                     669.02           360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              280201.45                     1034.94          360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              276227.27                     1020.15          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              135662.59                     573.39           360                                 357                           7.25                               0                0
GR1: LIB NON3YRHARD                           322597.92                     1192.03          360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           178195.85                     571.24           360                                 357                           7.125                              0                0
GR3: MTA NON3YRHARD                           989477.71                     2498.22          480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           937759.91                     3023.42          360                                 358                           6.75                               0                0
GR3: MTA NON3YRHARD                           559050.67                     1416             480                                 478                           6.125                              0                0
GR4: MTA 3YRHARD                              650894.7                      1648.63          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           478855                        1543.87          360                                 358                           6.75                               0                0
GR3: MTA NON3YRHARD                           547995.5                      2025.52          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           459220.19                     1163.14          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           778440.49                     2509.76          360                                 358                           6.375                              0                0
GR4: MTA 3YRHARD                              601022.18                     1517.14          480                                 478                           6.875                              0                0
GR1: LIB NON3YRHARD                           637376.16                     1597.8           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           400022                        1011.42          480                                 476                           7                                  0                0
GR1: LIB NON3YRHARD                           437601.37                     1402.35          360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              115025.63                     424.32           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           452830.51                     1463.46          360                                 357                           6.875                              0                0
GR1: LIB NON3YRHARD                           449086.71                     1663.29          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           451568.64                     1663.29          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           466182.92                     1173.25          480                                 476                           6.875                              0                0
GR2: LIB 3YRHARD                              360222.91                     1517.77          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           193129.97                     712.63           360                                 357                           6.5                                0                0
GR1: LIB NON3YRHARD                           226746.5                      835.71           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           335206.15                     1235.71          360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           236828.17                     996.04           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           140791.99                     520.13           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           733157.87                     2359.55          360                                 357                           6.875                              0                0
GR2: LIB 3YRHARD                              248470.12                     887.81           480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              532393.44                     1711.12          360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              304576.29                     1088.28          480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              272515.63                     973.72           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           275111.86                     1023.11          360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              147928.96                     445.61           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           168603.18                     620.97           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           554925.24                     1783.17          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           440378.41                     1626.33          360                                 357                           7.544                              0                0
GR2: LIB 3YRHARD                              148091.64                     623.97           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              273033.45                     1005.36          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           233445.03                     987.61           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           146316.98                     470.56           360                                 357                           6.75                               0                0
GR1: LIB NON3YRHARD                           298772.52                     908.48           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           329624.48                     1067.85          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           153410.29                     566.63           360                                 358                           7.5                                0                0
GR1: LIB NON3YRHARD                           165201.61                     610.25           360                                 358                           7.375                              0                0
GR1: LIB NON3YRHARD                           1101988.4                     2781.42          480                                 477                           7.125                              0                0
GR1: LIB NON3YRHARD                           203303.95                     751.07           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           294766.04                     1053.55          480                                 477                           7.375                              0                0
GR1: LIB NON3YRHARD                           142057.89                     524.86           360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              288545.96                     1031             480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           64826.64                      273.2            360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              589184.77                     2175.95          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           95414.51                      354.84           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              555457.02                     2051.39          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           53043.64                      195.9            360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           66554.75                      245.8            360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           242407.52                     606.86           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           132882.2                      559.9            360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           131126.17                     484.58           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              336747.12                     849.6            480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           339553.56                     903.66           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           223353.51                     770.31           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           468879.96                     1511.71          360                                 357                           6.75                               0                0
GR2: LIB 3YRHARD                              252682.21                     1062.45          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           235143.71                     866.39           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           350149.73                     1125.74          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              166574.71                     660.65           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              336245.35                     849.6            480                                 477                           7.625                              0                0
GR2: LIB 3YRHARD                              400434.47                     1011.43          480                                 477                           7.125                              0                0
GR2: LIB 3YRHARD                              444088.57                     1126.73          480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           219193.75                     810.03           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              176336.44                     445.03           480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              369722.72                     1317.39          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           113946                        344.32           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           229741.33                     848.65           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           442208.43                     1219.56          480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           164100.94                     606.18           360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              207577.86                     768.81           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              231057.51                     857.52           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              400244.62                     1478.48          360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           207460.83                     660.74           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           228069.22                     842.74           360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              81734.51                      246.35           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           199039.65                     643.28           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              352260.31                     1132.18          360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           318548.96                     1217.08          360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              108886.71                     402.15           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              313899.39                     1008.99          360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           260934.48                     839              360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              260562.56                     787.35           480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              330699.46                     834.43           480                                 477                           7.5                                0                0
GR2: LIB 3YRHARD                              179083.95                     659.78           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           182674.92                     723.87           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              414267.11                     1247.65          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           177917.42                     537.22           480                                 477                           7.5                                0                0
GR2: LIB 3YRHARD                              321317.45                     1104.39          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           327368.56                     1379.49          360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              208405.17                     627.46           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           297013.53                     1097.04          360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           131380.8                      485.32           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           228092.93                     842.74           360                                 357                           7.25                               0                0
GR1: LIB NON3YRHARD                           436833.45                     1102.46          480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           353109.17                     1132.18          360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              141273.06                     452.87           360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           192375.48                     581.43           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           148282.91                     374.23           480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           230957.92                     857.15           360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           324892.67                     1197.57          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              144275.26                     364.12           480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           216009.71                     798.38           360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           259685.11                     961.02           360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              91074.93                      336.36           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           470968.02                     1520.72          360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              165700.69                     698.18           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              219762.43                     787.57           480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              164722.26                     527.49           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           559847.24                     2666.85          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           165405.19                     501.48           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           191880.69                     620.13           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              262616                        969.89           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           135447.5                      502.69           360                                 357                           7.5                                0                0
GR3: MTA NON3YRHARD                           543830.45                     1749.88          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           433963.36                     1399.14          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           500747.82                     1264.29          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              471439.04                     1518.14          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           550593.83                     1390.71          480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              460101.17                     1479.55          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           427602.57                     1804.47          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              444042.5                      1641.12          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           770160.27                     2483.06          360                                 358                           6.25                               0                0
GR4: MTA 3YRHARD                              678379.52                     2187.15          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           450355.27                     1447.38          360                                 357                           6                                  0                0
GR3: MTA NON3YRHARD                           514596.06                     1650.98          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              823876.68                     2498.32          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           440276.01                     1331.23          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           558232.68                     1796.04          360                                 358                           6.125                              0                0
GR3: MTA NON3YRHARD                           419865.56                     1552.41          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           419548.96                     1552.41          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           648451.01                     2090.66          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           420497.14                     1062             480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           606064.7                      1952.36          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           749853.22                     2412.3           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           643394.14                     1624.61          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           500949.51                     1608.2           360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           503945.17                     2124.89          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           497902.53                     1601.77          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           553396.12                     2051.39          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           500393.79                     1621.07          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           601039.24                     1915.37          360                                 353                           6.875                              0                0
GR3: MTA NON3YRHARD                           630660.35                     2016.68          360                                 354                           6.5                                0                0
GR3: MTA NON3YRHARD                           624845.09                     2389.04          360                                 354                           5.75                               0                0
GR3: MTA NON3YRHARD                           432551.67                     1386.75          360                                 354                           6.125                              0                0
GR3: MTA NON3YRHARD                           439114.03                     1412.65          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           969278.44                     2939.23          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           478856.13                     1543.87          360                                 353                           6.5                                0                0
GR3: MTA NON3YRHARD                           482072.79                     1543.87          360                                 355                           6.625                              0                0
GR3: MTA NON3YRHARD                           482535.19                     1774.18          360                                 355                           6.625                              0                0
GR3: MTA NON3YRHARD                           1141901.11                    2876.24          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           467725.14                     1505.28          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           699923.87                     2951.23          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           558615.59                     1801.03          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              763804.07                     1930.31          480                                 477                           6.125                              0                0
GR3: MTA NON3YRHARD                           509558.72                     1646.8           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           972287.42                     3597.14          360                                 358                           6.75                               0                0
GR3: MTA NON3YRHARD                           661270.56                     2127.33          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           548120.54                     1762.59          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           519291.97                     1574.7           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           465557.25                     1497.56          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           623877.87                     2007.04          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           571637.48                     2117.19          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           609412.4                      2103.51          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           447854.35                     1447.38          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           419830.51                     1350.89          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           825405.77                     2086.07          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           650836.99                     1643.57          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           1489267.26                    4824.6           360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           1021313.42                    2579.14          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           584912.73                     2162.65          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           1159893.53                    3731.02          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           999324.91                     3216.4           360                                 357                           6                                  0                0
GR4: MTA 3YRHARD                              874092.96                     2199.85          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           760196.04                     1909.07          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           580919.85                     1865.51          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           843918.12                     2733.94          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              479966.54                     1211.69          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           460044.06                     1700.25          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1051461.26                    2654.99          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           644857.49                     1950.2           480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              475826.54                     1699.36          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           551983.35                     1390.71          480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           506529.11                     1274.4           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           519790.15                     1672.53          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              810335.11                     3423.43          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           650836.99                     1643.57          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           987966.69                     3192.92          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           637295.96                     2356.33          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           1146435.47                    4228.45          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           456671.29                     1691.38          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           552402.22                     1775.46          360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              794330.35                     2547.39          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              1312015.9                     4219.92          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              641682.63                     2058.5           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           500247.27                     1514.13          480                                 476                           6.75                               0                0
GR4: MTA 3YRHARD                              999907.6                      3216.4           360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              745571.38                     2755.52          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           500551.62                     1264.29          480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              583112.19                     1865.51          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              650075.43                     2090.66          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           650904.58                     1643.57          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           449243.33                     1670.69          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           781247.73                     1972.28          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           555985.86                     1785.1           360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              675064.63                     2494.94          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           432501.06                     1092.09          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           714951.75                     1800.09          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           551028.89                     1785.1           360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           875828.55                     2817.57          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              993301.46                     3177.8           360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              1503278.87                    4824.6           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           579995.24                     2143.8           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           640007.75                     2058.5           360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           496944.26                     1837.01          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              650142.98                     2090.66          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           991451.38                     3209.97          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              472407.53                     1519.75          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           422317.33                     1358.61          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              493005.97                     1585.69          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              862081.6                      2766.1           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           440566.58                     1112.57          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              470881.44                     1510.1           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              687432.13                     1729.54          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              460633.86                     1454.26          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           542521.25                     1365.43          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           499902.15                     1608.2           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           439830.26                     1424.87          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           592162.96                     1913.76          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           620798.36                     1567.71          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              739693.28                     1861.03          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           550340.14                     2320.51          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           421078.17                     1556.84          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           648000.12                     1636.49          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              651534.71                     1643.57          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              424569.31                     1362.15          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              580649.28                     1480.48          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           521649.94                     1927.94          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           497615.94                     1608.2           360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           612851.7                      1547.48          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           457934.88                     1380.74          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           965374.92                     3119.91          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           906194.44                     2275.71          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           789311.64                     2557.04          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              431452.65                     1490.92          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1626606.26                    4096.27          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              640339.99                     1617.02          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           693669.62                     2934.37          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              512059.41                     1646.8           360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              558863.46                     2069.87          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           428684.64                     1082.23          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              1083406.06                    2736.79          480                                 477                           6.125                              0                0
GR4: MTA 3YRHARD                              995716.89                     3216.4           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           495851.37                     1595.34          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           1130123.75                    2844.64          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           1499727.08                    4824.6           360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           441882.96                     1428.08          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           613052.46                     2597.08          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           587752.17                     1479.21          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           500393.81                     1621.06          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           705621.48                     1795.28          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           440620                        1626.33          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           529680.23                     1333.06          480                                 476                           6.875                              0                0
GR1: LIB NON3YRHARD                           431160.27                     1386.91          360                                 357                           7.125                              0                0
GR4: MTA 3YRHARD                              921102.57                     2961.98          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              761601.81                     2444.46          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              432691.05                     1092.34          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              726159.75                     1833.21          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           523851.91                     1685.39          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           597454.18                     1508.29          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           464908.99                     1495.63          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           634460.32                     2050.45          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           642675.07                     1618.28          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           560611.75                     1798.61          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              665062.16                     1678.97          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              510234.5                      2151.4           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           639941.24                     2058.5           360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           488919.75                     1238.37          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              454425.38                     1453.81          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              616058.99                     2276.86          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           463767.68                     1171.23          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           456587.17                     1153.03          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           547835.8                      1762.59          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           619986.55                     2291.65          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              706853.54                     2267.56          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              500109.99                     1608.2           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           767809.78                     2650.53          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              424893.43                     1366.33          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           528917.54                     2022.08          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              488279.82                     1232.68          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              517410.58                     1659.66          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              419200                        1348.32          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           501064.44                     1848.1           360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              534098.58                     2259.8           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           991515.69                     2744.01          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           577213.12                     1852.64          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           541305.65                     1992.25          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           550872.26                     1769.02          360                                 356                           6.25                               0                0
GR4: MTA 3YRHARD                              473848.7                      1517.88          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           440835.56                     1415.22          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              1598994.38                    6432.79          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           618897.99                     1557.59          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           941581.2                      2839             480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           440500.78                     1117.63          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           1421862.06                    3590.56          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           500897.27                     1608.2           360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           640140.79                     2058.49          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           723086.49                     1820.56          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           539412.67                     1736.86          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           423170.05                     1358.93          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           522699.33                     1677.68          360                                 357                           6.375                              0                0
GR2: LIB 3YRHARD                              142927.38                     529.3            360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           230441.74                     851.24           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           408924.85                     1314.71          360                                 358                           7                                  0                0
GR2: LIB 3YRHARD                              335241.02                     1238.23          360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              668464.87                     1693.13          480                                 478                           7.5                                0                0
GR1: LIB NON3YRHARD                           776563.97                     2691.94          360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              275017.5                      1055             360                                 358                           1.875                              0                0
GR1: LIB NON3YRHARD                           148236.74                     374.23           480                                 477                           6.875                              0                0
GR1: LIB NON3YRHARD                           244104.36                     784.81           360                                 358                           7                                  0                0
GR1: LIB NON3YRHARD                           256768.63                     978.56           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           373512.5                      1206.15          360                                 358                           0.625                              0                0
GR2: LIB 3YRHARD                              200403.44                     605.5            480                                 478                           7.75                               0                0
GR1: LIB NON3YRHARD                           91725.52                      340.05           360                                 358                           7.125                              0                0
GR2: LIB 3YRHARD                              292000                        939.19           360                                 358                           7.25                               0                0
GR1: LIB NON3YRHARD                           259106.52                     1096.18          360                                 358                           2.625                              0                0
GR1: LIB NON3YRHARD                           348054.22                     1125.74          360                                 358                           7.125                              0                0
GR1: LIB NON3YRHARD                           634983.18                     2047.24          360                                 358                           6.875                              0                0
GR2: LIB 3YRHARD                              302300                        972.32           360                                 358                           7.5                                0                0
GR2: LIB 3YRHARD                              272542.26                     687.65           480                                 478                           7.5                                0                0
GR3: MTA NON3YRHARD                           554463.33                     1788.32          360                                 358                           6                                  0                0
GR3: MTA NON3YRHARD                           574480                        1456.46          480                                 478                           6                                  0                0
GR3: MTA NON3YRHARD                           658427.17                     2122.83          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           455180                        1153.03          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           558665.48                     1801.19          360                                 358                           6.625                              0                0
GR2: LIB 3YRHARD                              328242.57                     1054.98          360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              535440.56                     1977.46          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           221513.26                     818.34           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           215411.28                     654.11           480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              524611.69                     1875.84          480                                 477                           6.875                              0                0
GR1: LIB NON3YRHARD                           114942.06                     313.54           480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              380355                        1222.23          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              136111.98                     502.69           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           208394.81                     657.58           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           170603.05                     631.87           360                                 358                           7.375                              0                0
GR2: LIB 3YRHARD                              560481.72                     1801.18          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              416321.48                     1253.7           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           156302.36                     514.46           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           83710.67                      310.18           360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           296660.44                     949.22           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           419090.52                     1555.36          360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           409487.3                      1522.84          360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           207162.88                     765.49           360                                 358                           7                                  0                0
GR1: LIB NON3YRHARD                           368796.24                     1114.4           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           137692.39                     513.41           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              319364.56                     968.44           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           537425.21                     1736.86          360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           152371.98                     640.84           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           277795.78                     895.45           360                                 357                           6.75                               0                0
GR1: LIB NON3YRHARD                           268592.16                     817.63           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           371939.8                      1563.31          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              103942.35                     384.04           360                                 357                           7.25                               0                0
GR1: LIB NON3YRHARD                           199070.91                     733.33           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           87701.5                       222.52           480                                 478                           0.625                              0                0
GR1: LIB NON3YRHARD                           200411.92                     605.66           480                                 477                           7.625                              0                0
GR2: LIB 3YRHARD                              164935.7                      609.14           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           170404.81                     629.47           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           268183.4                      990.59           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           228497.89                     849.76           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              416968.26                     1051.89          480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              119766.3                      458.7            360                                 358                           1.875                              0                0
GR2: LIB 3YRHARD                              124038.03                     312.91           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           374582.36                     1204.55          360                                 357                           6.875                              0                0
GR1: LIB NON3YRHARD                           142134.52                     456.73           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              94751.01                      305.56           360                                 358                           0.625                              0                0
GR1: LIB NON3YRHARD                           301679.36                     972.64           360                                 358                           7.25                               0                0
GR2: LIB 3YRHARD                              128223.69                     387.62           480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              104998.67                     375.17           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           92274.18                      279.82           480                                 478                           7.5                                0                0
GR2: LIB 3YRHARD                              184151.52                     680.1            360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           249779.57                     922.58           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           393080.03                     1448.91          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              346284.91                     1278.89          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           96059.06                      354.84           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           130922.74                     423.12           360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           136111.98                     502.69           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              163794.91                     609.14           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           350570.01                     1301.07          360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           317768.88                     1021.53          360                                 357                           7.25                               0                0
GR1: LIB NON3YRHARD                           431258.67                     1821.33          360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              104157.46                     314.94           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           414662.45                     1101.76          480                                 477                           7.5                                0                0
GR2: LIB 3YRHARD                              448969.35                     1356.66          480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              226712.78                     733.34           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           395056.3                      1273.7           360                                 358                           7.25                               0                0
GR1: LIB NON3YRHARD                           190508.88                     727.8            360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              176144.91                     650.54           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           202588                        750.33           360                                 358                           7.75                               0                0
GR2: LIB 3YRHARD                              351029.83                     1125.74          360                                 357                           6.875                              0                0
GR2: LIB 3YRHARD                              163819.38                     530.71           360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              327125.77                     825.33           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           592815.04                     1905.72          360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              254510.51                     815.36           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           274503.72                     884.51           360                                 357                           6                                  0                0
GR2: LIB 3YRHARD                              103821.53                     438.47           360                                 358                           2.625                              0                0
GR1: LIB NON3YRHARD                           432034.78                     1090.57          480                                 477                           7                                  0                0
GR2: LIB 3YRHARD                              429740.89                     1602.68          480                                 478                           7.75                               0                0
GR2: LIB 3YRHARD                              103442.72                     368.55           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           372614.82                     1204.22          360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           191084.52                     617.55           360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              112052.4                      428.12           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              305514.01                     920.59           480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           157706.7                      585.3            360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           206419.5                      762.53           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           112059.54                     360.24           360                                 357                           7.25                               0                0
GR1: LIB NON3YRHARD                           536812.97                     1355.06          480                                 477                           7                                  0                0
GR2: LIB 3YRHARD                              176914.4                      657.93           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              178902.21                     665.32           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              107172.37                     409.39           360                                 357                           7.625                              0                0
GR2: LIB 3YRHARD                              239025.01                     887.09           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              192813.5                      715.59           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              256210.8                      946.23           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           113854.52                     367.96           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           239673.21                     726.79           480                                 477                           7.125                              0                0
GR2: LIB 3YRHARD                              269765.94                     996.5            360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           362462.87                     1342.46          360                                 358                           7.25                               0                0
GR1: LIB NON3YRHARD                           555672.63                     1791.54          360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           315457.73                     1332.27          360                                 358                           7.625                              0                0
GR1: LIB NON3YRHARD                           172687.06                     521.92           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           163654.88                     525.89           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              344252.64                     1321.05          360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              465447.27                     1496.59          360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           236229.46                     718.31           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           600069.63                     1929.84          360                                 357                           6.75                               0                0
GR2: LIB 3YRHARD                              159290.82                     615.96           480                                 478                           7.75                               0                0
GR2: LIB 3YRHARD                              107488.67                     409.39           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           421978.3                      1363.76          360                                 357                           6.875                              0                0
GR1: LIB NON3YRHARD                           435251.8                      1838.2           360                                 358                           7.5                                0                0
GR1: LIB NON3YRHARD                           272116.37                     874.86           360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           137812.1                      417.9            480                                 478                           7.125                              0                0
GR1: LIB NON3YRHARD                           248932.26                     917.77           360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           183169.78                     552.06           480                                 477                           7.125                              0                0
GR2: LIB 3YRHARD                              216200.32                     798.38           360                                 358                           7.75                               0                0
GR2: LIB 3YRHARD                              135360.07                     606.22           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              158060.87                     512.06           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           230441.74                     851.24           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           175642.82                     764.23           360                                 358                           7.25                               0                0
GR1: LIB NON3YRHARD                           454419.93                     1146.96          480                                 477                           7.125                              0                0
GR4: MTA 3YRHARD                              633010.97                     1598.06          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           975281.45                     3177.8           360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           506140.51                     1281.99          480                                 478                           6.375                              0                0
GR3: MTA NON3YRHARD                           508336.55                     1646.8           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           523111.7                      1324.97          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           441882.96                     1428.08          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           700000                        1770             480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           723528.58                     2679.75          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           471005.72                     1189.44          480                                 478                           6.375                              0                0
GR2: LIB 3YRHARD                              199610.55                     735.55           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           318495.93                     801.05           480                                 477                           7.125                              0                0
GR1: LIB NON3YRHARD                           253474.85                     764.19           480                                 476                           7.125                              0                0
GR1: LIB NON3YRHARD                           194375.3                      717.07           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           288523.91                     733.29           480                                 476                           7                                  0                0
GR2: LIB 3YRHARD                              322020.29                     1107.84          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           604258.38                     1942.71          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              158130.1                      584              360                                 357                           7.75                               0                0
GR3: MTA NON3YRHARD                           447688.81                     1354.24          480                                 477                           6.875                              0                0
GR1: LIB NON3YRHARD                           167285.53                     618.01           360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           181094.84                     586.68           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           245431.23                     795.1            360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              123001.74                     453.16           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           121624.21                     516.05           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              130832.36                     498.45           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           204334.23                     733.87           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           527982.12                     1688.61          360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           329462.1                      993.27           480                                 476                           7.125                              0                0
GR2: LIB 3YRHARD                              67765.05                      249.87           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           312160.33                     944.82           480                                 477                           7.125                              0                0
GR1: LIB NON3YRHARD                           633435.47                     2032.77          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           666099.61                     2157.88          360                                 356                           6.75                               0                0
GR1: LIB NON3YRHARD                           112821.66                     415.83           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              104225.54                     438.47           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              140386.44                     590.25           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              211863.96                     778.05           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           318203.09                     1264.39          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           364084.85                     1342.46          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           296470.77                     1094.08          360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           236006.92                     932.49           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           401503.38                     1011.43          480                                 476                           7.25                               0                0
GR2: LIB 3YRHARD                              156517.23                     596.31           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              450669.31                     1132.8           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           242127.01                     726.79           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           106184.05                     393.28           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           190729.64                     709.3            360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           413853.01                     1753.88          360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              103463.25                     438.47           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           358358.09                     1145.04          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           194125.59                     715.59           360                                 357                           7.25                               0                0
GR1: LIB NON3YRHARD                           164670.85                     527.49           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              256892.38                     946.23           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              181166.31                     665.32           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           280794.56                     900.6            360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           96294.53                      354.84           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           412134.16                     1418.45          360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              93777.15                      346.34           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           116472.05                     508.76           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           348162.69                     887.4            480                                 476                           7.5                                0                0
GR2: LIB 3YRHARD                              149229.46                     413.42           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           133533.42                     474.33           480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              203660.16                     754.03           360                                 357                           6.75                               0                0
GR2: LIB 3YRHARD                              166876                        620.6            360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           571878.62                     1852.65          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           240066                        769.53           360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           330879.16                     1227.14          360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              212738.99                     783.6            360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           236862.32                     715.88           480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           258384.24                     961.02           360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              89909.25                      354.03           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           306084.14                     1127.34          360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           509393.94                     1294.63          480                                 477                           6.875                              0                0
GR2: LIB 3YRHARD                              222979.96                     564.38           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           349724.34                     879.94           480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           211067.76                     635.94           480                                 476                           7.5                                0                0
GR2: LIB 3YRHARD                              501314.57                     1608.2           360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           149337.02                     373.98           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           126608.4                      466.83           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           192444.58                     617.23           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           501374.19                     2108.03          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           224720.48                     862.35           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           342786.67                     1106.44          360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           136209.23                     437.43           360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              300702.77                     1264.82          360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           106316.63                     391.62           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           108136.45                     402.15           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           272466.78                     1146.77          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           229068.42                     842.55           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           192529.99                     809.48           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           196121.34                     826.35           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              114804.13                     485.69           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           180304.48                     885.5            360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           372343.28                     1196.5           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           67836.69                      249.13           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           227912.77                     838.3            360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              1103647.22                    4204.71          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           270090.23                     959.4            480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           185029.46                     658.7            480                                 476                           6.875                              0                0
GR1: LIB NON3YRHARD                           563219.64                     1416             480                                 476                           7.5                                0                0
GR2: LIB 3YRHARD                              45515.41                      168.18           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           171149.52                     748.56           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              101383.73                     373.32           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           262360.98                     843.98           360                                 354                           7.125                              0                0
GR2: LIB 3YRHARD                              147713.12                     544.08           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           198123.75                     730.37           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           501429.68                     1848.1           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              211642.82                     678.66           360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              485336.01                     2040.56          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           194718.78                     724.46           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           446158.62                     1659.6           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              176164.05                     530.56           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           913417.27                     2959.08          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           425300.9                      1567.19          360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              539887.75                     1723.99          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           305182.25                     982.94           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           63410.89                      235.82           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           176334.12                     740.34           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              151483.06                     640.42           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           67723.79                      258.02           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           498552.23                     1833.32          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              240811.8                      1077.71          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           168126.33                     422.78           480                                 476                           7.375                              0                0
GR1: LIB NON3YRHARD                           255481.29                     947.71           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           166512.57                     644.09           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           158733.73                     632.2            360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           255162.23                     946.23           360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              336497.63                     1652.92          360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              407348.16                     1556.51          360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              241665.22                     771.94           360                                 356                           7.5                                0                0
GR3: MTA NON3YRHARD                           429737.41                     1090.32          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              946713.09                     3045.29          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           804008.32                     2582.45          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           511259.31                     1644.23          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           584804.38                     1878.38          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           515485.03                     1669.96          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           641549.07                     2058.5           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           420257.73                     1271.87          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           766470.25                     2566.04          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              773885.57                     1949.53          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           651205.16                     2484.6           360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              569211.33                     1960.29          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           545820.32                     2152.82          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           698547.2                      1759.88          480                                 476                           6.25                               0                0
GR3: MTA NON3YRHARD                           488886.01                     1803.75          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           870567.08                     2799.88          360                                 356                           5.875                              0                0
GR3: MTA NON3YRHARD                           563936.74                     2084.66          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           520675.3                      2192.35          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           1001585.93                    3216.4           360                                 356                           6.25                               0                0
GR4: MTA 3YRHARD                              607333.56                     1953             360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           651618.15                     2166.14          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           620996.28                     2291.65          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           515846.1                      1294.63          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              549094                        1378.07          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           736012.34                     2364.06          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           473939.39                     1518.14          360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              516168.09                     1294.63          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           685986.03                     1727.52          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           436575.75                     1102.46          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           544976.23                     1749.72          360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              524153.24                     1314.86          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           593257.09                     1871.57          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              516353.99                     1656.45          360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           478910.4                      1438.43          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           348907.39                     1041.73          480                                 473                           7.625                              0                0
GR1: LIB NON3YRHARD                           176371.06                     445.03           480                                 473                           7.75                               0                0
GR2: LIB 3YRHARD                              98020.14                      359.28           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              360399.44                     899.16           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           647827.56                     1618.28          480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           866134.39                     2160.91          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           77062.28                      282.39           360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           479356.01                     1527.79          360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              89448.43                      327.86           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           141224.54                     450.3            360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           505601.24                     1608.2           360                                 353                           7.375                              0                0
GR1: LIB NON3YRHARD                           458873.84                     1922.52          360                                 353                           7.25                               0                0
GR2: LIB 3YRHARD                              370424.85                     922.92           480                                 473                           7.25                               0                0
GR1: LIB NON3YRHARD                           454610.13                     1137.86          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           248746.26                     887.81           480                                 474                           7.625                              0                0
GR2: LIB 3YRHARD                              262305.58                     786.14           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           825108.13                     2650.31          360                                 353                           7.375                              0                0
GR1: LIB NON3YRHARD                           160953.56                     588.44           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           266732.8                      975.8            360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           240288.94                     765.51           360                                 353                           7                                  0                0
GR1: LIB NON3YRHARD                           108524.34                     386.63           480                                 473                           7.625                              0                0
GR1: LIB NON3YRHARD                           339603.26                     1241.93          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           585844.11                     1466.57          480                                 473                           7.375                              0                0
GR1: LIB NON3YRHARD                           276652.18                     823.69           480                                 473                           7.625                              0                0
GR1: LIB NON3YRHARD                           464203.2                      1703.21          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           329629.12                     1216.05          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           447238.84                     1112.57          480                                 473                           7.625                              0                0
GR1: LIB NON3YRHARD                           570021.52                     1416             480                                 473                           7.375                              0                0
GR1: LIB NON3YRHARD                           237907.34                     872.31           360                                 353                           7.125                              0                0
GR1: LIB NON3YRHARD                           142738.22                     520.43           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           292681.1                      872.14           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           205987.95                     754.03           360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           642732.69                     1598.06          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           125097.69                     457.96           360                                 353                           7.5                                0                0
GR1: LIB NON3YRHARD                           444181.95                     1104.48          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           283316                        718.12           480                                 473                           7.625                              0                0
GR1: LIB NON3YRHARD                           204406.26                     751.07           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              270544.39                     1030.16          360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              453388.18                     1466.68          360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              536686.26                     1626.18          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           296963.09                     1101.47          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           249346.79                     916.66           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           193689.13                     736.59           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              434617.87                     1596.76          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           261673.77                     1142.42          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           213116.72                     706.5            360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              209195.93                     795.08           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           498893.96                     1254.17          480                                 475                           7                                  0                0
GR1: LIB NON3YRHARD                           308675.02                     1135.48          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           229875.92                     842.74           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           474299.49                     1193.49          480                                 476                           7                                  0                0
GR2: LIB 3YRHARD                              651644.99                     1959.89          480                                 475                           7                                  0                0
GR2: LIB 3YRHARD                              108867.92                     273.09           480                                 475                           7                                  0                0
GR2: LIB 3YRHARD                              583319.86                     1865.51          360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           201062.32                     632.29           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           324474.07                     1244.22          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           202614.88                     505.72           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           286200.68                     1061.55          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           435607.76                     1092.34          480                                 475                           7.125                              0                0
GR1: LIB NON3YRHARD                           110143.44                     404.66           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           496591.33                     2154.27          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           342158.43                     1027.8           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           481662.76                     1543.87          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           525769.09                     1685.39          360                                 355                           6.25                               0                0
GR1: LIB NON3YRHARD                           306432.3                      778.8            480                                 476                           6.5                                0                0
GR1: LIB NON3YRHARD                           280853.01                     900.6            360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           319355.37                     1216.69          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           310808.02                     936.64           480                                 476                           7.375                              0                0
GR2: LIB 3YRHARD                              571263.32                     2099.44          360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              436342.11                     1415.22          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           417866.68                     1537.62          360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              243570.25                     816.47           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              207327.23                     876.94           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              100172.19                     368.15           360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              829066.68                     2093.65          480                                 475                           6.625                              0                0
GR2: LIB 3YRHARD                              412256.11                     1241.59          480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              213218.86                     536.06           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           182474.37                     672.71           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           328937.85                     1212.36          360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              240147.73                     887.09           360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              468877.2                      1178.57          480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           200573.87                     509.76           480                                 476                           6.875                              0                0
GR2: LIB 3YRHARD                              112432.97                     413.98           360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              281638.02                     1034.94          360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           78423.58                      289.05           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           329574.92                     1212.36          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           507507.41                     1637.95          360                                 356                           6.875                              0                0
GR2: LIB 3YRHARD                              94726.88                      348.93           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           226907.63                     843.85           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           507762.38                     1598.1           480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           594676.78                     2192.77          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           169166.19                     508              480                                 475                           7.625                              0                0
GR2: LIB 3YRHARD                              280948.05                     966.34           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           71203.01                      262.43           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           69397.85                      255.78           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              494193.13                     1489.91          480                                 476                           7.125                              0                0
GR2: LIB 3YRHARD                              321493.28                     969.05           480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           142818.21                     526.71           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           721906.74                     1834.73          480                                 476                           7.25                               0                0
GR2: LIB 3YRHARD                              181118.74                     454.13           480                                 476                           7                                  0                0
GR1: LIB NON3YRHARD                           208551.32                     768.81           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           341329.24                     1446.53          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           675050.33                     2164.64          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           457235.62                     1150.5           480                                 476                           7                                  0                0
GR2: LIB 3YRHARD                              98018.9                       365.19           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              345199.12                     1271.5           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           233442.43                     803.44           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           322439.59                     1057.93          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           419186.83                     1766.53          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           262364.04                     1009.13          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           209057.6                      629.88           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           130459.32                     433.23           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           440616.27                     1855.06          360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              542495.43                     1933.12          480                                 476                           7.75                               0                0
GR3: MTA NON3YRHARD                           451878.3                      1132.8           480                                 473                           6.875                              0                0
GR3: MTA NON3YRHARD                           436878.47                     1399.13          360                                 355                           6.625                              0                0
GR3: MTA NON3YRHARD                           724296.25                     2326.42          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           515309.26                     1294.62          480                                 475                           6.375                              0                0
GR3: MTA NON3YRHARD                           646691.54                     1643.57          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              643407.13                     1622.33          480                                 476                           5.75                               0                0
GR3: MTA NON3YRHARD                           530613.59                     1337.11          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           601089.38                     2217.72          360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              429125.27                     1376.62          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           772818.41                     1947             480                                 476                           6.25                               0                0
GR3: MTA NON3YRHARD                           428556.05                     1376.62          360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              552995.02                     2040.3           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           711648.53                     2290.08          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           503510.18                     1274.4           480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           539950.43                     1736.86          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              784473.33                     1974.3           480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           580818.83                     1865.51          360                                 356                           6.25                               0                0
GR4: MTA 3YRHARD                              528844.62                     1335.08          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              438634.18                     1407.5           360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              421246.38                     1357.32          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           647889.04                     2326.9           480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              558350.27                     1801.19          360                                 356                           5.875                              0                0
GR3: MTA NON3YRHARD                           556223.71                     2051.76          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           608917.39                     1527.26          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           718867.67                     1806.41          480                                 476                           6.125                              0                0
GR3: MTA NON3YRHARD                           602763.01                     2073.49          360                                 355                           6.75                               0                0
GR4: MTA 3YRHARD                              1002003.15                    3216.4           360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           561802.24                     2004.72          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              912357.82                     2322.99          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           560838.53                     2069.87          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           450458.74                     1362.72          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           483190.09                     1846.25          360                                 356                           6                                  0                0
GR3: MTA NON3YRHARD                           749472.53                     2400.24          360                                 355                           6.625                              0                0
GR4: MTA 3YRHARD                              464367.88                     1713.19          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           491458.19                     1592.12          360                                 356                           6.125                              0                0
GR4: MTA 3YRHARD                              546487.61                     1749.72          360                                 355                           6.875                              0                0
GR3: MTA NON3YRHARD                           582728.63                     1466.57          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           527444.8                      1693.44          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           430025.37                     1197.39          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           641364.14                     2208.77          360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              541093.14                     1995.95          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              486906.02                     1569.61          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           441777.46                     1332.44          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           780608.61                     1966.21          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           693384.97                     1747.24          480                                 476                           6.125                              0                0
GR4: MTA 3YRHARD                              855254.75                     2152.44          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              581174.1                      2143.8           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           439412.39                     1102.46          480                                 476                           6.75                               0                0
GR4: MTA 3YRHARD                              648726.24                     2740.43          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           426821.88                     1074.64          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           730512.68                     1840.8           480                                 476                           6.125                              0                0
GR3: MTA NON3YRHARD                           651708.94                     2090.66          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           473906.74                     1429.34          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           444794.47                     1440.95          360                                 356                           6.625                              0                0
GR4: MTA 3YRHARD                              453941.27                     1456.39          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           742731.2                      2064.94          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           501809.83                     1514.13          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              589545.91                     1891.25          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           501012.16                     1848.1           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           721292.06                     2315.81          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           982372.05                     3152.07          360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              1002206.35                    3216.4           360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           499398.35                     1603.06          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           501012.16                     1848.1           360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              450910.99                     1137.86          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           453536.5                      1142.91          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              679180.27                     1709.31          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              988629.28                     2488.11          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           499787.99                     1848.1           360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           452043.27                     1670.69          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           392080.42                     1704.49          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           598679.4                      1507.03          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           445705.73                     1431.3           360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           615598.99                     1545.46          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              425551.96                     1072.11          480                                 476                           6.25                               0                0
GR4: MTA 3YRHARD                              442941.92                     1428.08          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           480444.14                     1834.79          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           479544.06                     1553.52          360                                 356                           6.125                              0                0
GR4: MTA 3YRHARD                              453188.17                     1453.82          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           439335.3                      1415.22          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           743987.33                     2388.18          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              547201.65                     1650.4           480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           970741.42                     2445.12          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           546218.39                     1375.54          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              666748.36                     2138.91          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           510389.92                     1284.51          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           453637.08                     1368.78          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           604957.6                      1942.71          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           786458.48                     2534.52          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           991852.01                     3213.18          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           456727.73                     1685.1           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           492893.29                     1818.53          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           479896.26                     1774.18          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           606187.63                     1829.07          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              649773.55                     2090.66          360                                 356                           6                                  0                0
GR4: MTA 3YRHARD                              476850.9                      1196.01          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           556606.04                     2344.12          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           435056.83                     1097.91          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           500883.38                     1608.2           360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           509955.09                     1606.01          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              424858.32                     1567.19          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           814777.84                     2051.43          480                                 476                           6.625                              0                0
GR1: LIB NON3YRHARD                           265279.23                     665.01           480                                 475                           7.25                               0                0
GR2: LIB 3YRHARD                              333839.41                     839.48           480                                 476                           7.375                              0                0
GR1: LIB NON3YRHARD                           269271.32                     993.35           360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              336167.76                     1238.23          360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              355561.32                     900.17           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           207340.86                     768.81           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              300274.96                     964.92           360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              353704.51                     1214.82          360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           155108.93                     497.48           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           157967.58                     582.34           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           181539.93                     669.23           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           419338.65                     1350.89          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           207124.93                     660.97           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           165971.82                     530.71           360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           317685.81                     1029.25          360                                 356                           6.125                              0                0
GR2: LIB 3YRHARD                              104554.29                     262.98           480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           216120.07                     940.05           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           123243.76                     458.33           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           134987.4                      567.91           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              481963.45                     1543.87          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           100085.84                     372.21           360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              139071.1                      513.78           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           604095.58                     1942.39          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              192174.25                     482.96           480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              203622.36                     783.6            360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           100880.96                     375.17           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           313738.95                     1016.39          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              323819.19                     1037.29          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           450288.44                     1132.8           480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           156860.15                     582.16           360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           396877.54                     1669.35          360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           70057.63                      258.74           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           358622.03                     1321.76          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           466376.79                     1173.26          480                                 476                           7.125                              0                0
GR1: LIB NON3YRHARD                           302017.42                     1271.14          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           126304.97                     405.27           360                                 356                           6.75                               0                0
GR1: LIB NON3YRHARD                           84220.85                      265.56           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           501523.99                     1789.93          480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           289464.37                     872.14           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           324118.83                     815.21           480                                 476                           7.25                               0                0
GR3: MTA NON3YRHARD                           1288825.28                    4165.24          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           719008.73                     2312.59          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           459937.2                      1479.55          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           432005.23                     1389.49          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           798522.45                     2022.85          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           500907.8                      1848.1           360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              805586.59                     2033.73          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           429684.34                     1296.1           480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           436050.59                     1402.35          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              468102.93                     1505.28          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              498304.05                     1264.29          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           424608.66                     1283.99          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              640940.95                     2061.07          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           792771.87                     2585.99          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           491954.84                     1582.47          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              470617.81                     1795.03          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           650933.09                     1968.37          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           448872.02                     1137.86          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           470152.91                     1183.37          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              583922.47                     2232.32          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           553721.37                     1780.6           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              694552.21                     2233.47          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           552121.41                     1775.46          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           603757.32                     1941.9           360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           557403.88                     1788.32          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           499146.1                      1608.2           360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           463951.77                     1492.41          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           489435.86                     1569.61          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           449764.1                      1137.86          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           649940.34                     2090.66          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           650127.78                     2166.14          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              651635.13                     2106.74          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              436697.43                     1102.46          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              424494.94                     1517.86          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           480689.05                     1453.57          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           422107.59                     1062             480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           475956.3                      1531.01          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           442523.03                     1691.44          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              555549.01                     1787.03          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              449047.25                     1655.9           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              735053.67                     2222.75          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           878508.19                     2225.14          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           1001287.66                    2528.57          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              624059.75                     2306.43          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           423560.98                     1376.62          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           420841.32                     1350.89          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              472103.82                     1518.14          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           575875.53                     2129.01          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              602976.07                     1527.26          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           779847.35                     2508.79          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           444755.83                     1644.81          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              481412.35                     1543.87          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           430781.28                     1386.27          360                                 357                           6                                  0                0
GR4: MTA 3YRHARD                              420671.85                     1062             480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           458732.63                     1158.09          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           608133.74                     1955.57          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              420092.38                     1350.89          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           485424.09                     1556.74          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           484046.35                     1788.96          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           448596.52                     1356.66          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              607476.01                     1958.79          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              648451.01                     2090.66          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           535889.16                     1353.29          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           430970.51                     1389.49          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           721001.99                     1820.57          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           608606.74                     1974.87          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           953061.44                     2638.69          480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              435684.02                     1402.35          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           746423.91                     2412.3           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           707401.93                     2291.69          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              570125.38                     1833.35          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           424657.24                     1678.48          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           721150.88                     1820.57          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              420092.38                     1350.89          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           680937.49                     2190.37          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              486607.01                     1564.78          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              1804946.7                     4559             480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           680734.19                     1719.43          480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           691778.52                     2557.77          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           891277.63                     2695.15          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           439822.44                     1415.22          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              420671.85                     1062             480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              424093.25                     1363.76          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1001183.67                    2528.57          480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              619336.19                     1991.6           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           449257.22                     1130.78          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           467898.87                     1729.82          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           480752.98                     1271.26          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           525115.48                     1688.61          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              639856.94                     1618.28          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           502354.72                     1856.97          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           600007.28                     1929.84          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              575865.38                     2428.44          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           480594.77                     1213.71          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           460445.73                     1393             480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           555597.66                     1405.88          480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              536745.94                     1355.31          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              1202615.16                    4444.68          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           424634.16                     1072.11          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              848186.53                     2727.51          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           441042.22                     1630.03          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              999596.45                     3216.4           360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              420040.21                     1552.41          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           605179.12                     1830.59          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           589895.24                     2180.76          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           543587.07                     1748.92          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           480594.77                     1213.71          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           492720.38                     1592.12          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           1177636.32                    2963.48          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           874849.05                     3363.77          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              471199.84                     1193.49          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              475259.02                     1199.81          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           529448.1                      1333.06          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           860839.1                      2174.57          480                                 477                           6.125                              0                0
GR3: MTA NON3YRHARD                           480005.7                      1543.87          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           496690.26                     1254.17          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           545639.27                     1375.54          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           524679.02                     1688.61          360                                 357                           5.875                              0                0
GR3: MTA NON3YRHARD                           497951.96                     1502.02          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           506303.61                     1278.45          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           514034.5                      1294.63          480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           505175.07                     1868.8           360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              673826.16                     1701.09          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           527086.15                     1327.5           480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              992065.36                     2512.76          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           523174.08                     1324.46          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              940253.96                     3031.46          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           480668                        1213.71          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           463847.97                     1714.67          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              488548.25                     1477.79          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              480045.96                     1774.18          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              608972.58                     1537.37          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           841081.64                     2124             480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              479080.51                     1653.13          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              496793.42                     1254.17          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           559774.01                     1801.19          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              520607.02                     1861.52          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           558314.18                     1757.76          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              439800.38                     1415.22          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              640140.77                     2058.5           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              588844.09                     1780.62          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           431640.77                     1088.29          480                                 472                           6.875                              0                0
GR3: MTA NON3YRHARD                           497903.26                     1604.99          360                                 354                           6.875                              0                0
GR3: MTA NON3YRHARD                           514990.98                     1289.57          480                                 474                           6.625                              0                0
GR3: MTA NON3YRHARD                           1511110.57                    3792.85          480                                 475                           6.75                               0                0
GR3: MTA NON3YRHARD                           460757.7                      1482.12          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           459757.21                     1479.55          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           568843.16                     2106.84          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              432840.67                     1093.99          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              519118.47                     1314.86          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           637744.59                     2061.07          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           648451.01                     2090.66          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           495954.46                     1595.34          360                                 357                           6.5                                0                0
GR1: LIB NON3YRHARD                           335630.96                     1245.62          360                                 357                           6.75                               0                0
GR1: LIB NON3YRHARD                           123012.47                     452.27           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           405028.86                     1019.77          480                                 476                           6.625                              0                0
GR2: LIB 3YRHARD                              242291.13                     895.96           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              501742.94                     1848.1           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              638693.48                     1922.95          480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           267272.97                     984.67           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           213555.86                     792.46           360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              617275.47                     1990.14          360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              496057.55                     1595.33          360                                 357                           6.75                               0                0
GR1: LIB NON3YRHARD                           164665.12                     609.88           360                                 358                           7.5                                0                0
GR1: LIB NON3YRHARD                           308902.97                     1148.78          360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           146003.07                     540.76           360                                 358                           7.75                               0                0
GR1: LIB NON3YRHARD                           164665.12                     609.88           360                                 358                           7.5                                0                0
GR1: LIB NON3YRHARD                           164665.12                     609.88           360                                 358                           7.375                              0                0
GR1: LIB NON3YRHARD                           269311.11                     1166.36          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           431253.87                     1092.34          480                                 477                           6.5                                0                0
GR2: LIB 3YRHARD                              532465.73                     2238.72          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           490901.58                     1233.94          480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           525103.65                     1656.59          480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           522494.54                     1678.96          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           164760.63                     532.48           360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           300037.03                     1264.82          360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              436943.38                     1320.32          480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              494160.86                     1251.64          480                                 478                           7.375                              0                0
GR2: LIB 3YRHARD                              601396.55                     1517.14          480                                 477                           7.75                               0                0
GR2: LIB 3YRHARD                              173741.76                     641.66           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              309228.52                     993.87           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           257858.63                     952.51           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           204326.42                     860.92           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              291795.15                     943.21           360                                 357                           6.75                               0                0
GR2: LIB 3YRHARD                              128094.67                     411.7            360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           551952.9                      1775.46          360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           192976.23                     581.43           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           225096.26                     723.69           360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              252207.49                     931.45           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              236194.32                     872.31           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              308740.63                     1145.83          360                                 357                           7.375                              0                0
GR1: LIB NON3YRHARD                           229067.53                     969.69           360                                 357                           7.375                              0                0
GR2: LIB 3YRHARD                              451527.06                     1142.91          480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              480354.99                     1543.87          360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           62050.26                      229.17           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              146816.99                     443.64           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           422242.7                      2015.17          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           400071.07                     1286.24          360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           238756.1                      771.62           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              609351.94                     1537.37          480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           420179.67                     1350.89          360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           568183.95                     1826.92          360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           312046.8                      867.55           480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              293828.94                     1122.28          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              188116.39                     792.62           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              188116.39                     792.62           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           184040.47                     591.82           360                                 357                           6.875                              0                0
GR2: LIB 3YRHARD                              434222.79                     1092.34          480                                 473                           7.25                               0                0
GR1: LIB NON3YRHARD                           596140.69                     1497.54          480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           254678.08                     1079.31          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              335304.88                     1230.1           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           264716.62                     1006.08          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           171815.95                     874.04           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           310700.3                      859.24           480                                 477                           7.75                               0                0
GR1: LIB NON3YRHARD                           648277.21                     2084.23          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              245426.53                     1068.87          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              551485.82                     1773.04          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              275564.03                     762.23           480                                 477                           7.5                                0                0
GR2: LIB 3YRHARD                              464350.37                     1405.12          480                                 478                           7.75                               0                0
GR1: LIB NON3YRHARD                           271997.57                     1146.77          360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              179936.26                     578.96           360                                 357                           6.625                              0                0
GR2: LIB 3YRHARD                              312224.47                     1153.22          360                                 357                           7.625                              0                0
GR1: LIB NON3YRHARD                           403288.67                     1296.86          360                                 358                           6.75                               0                0
GR2: LIB 3YRHARD                              210008.09                     580.96           480                                 477                           7.375                              0                0
GR1: LIB NON3YRHARD                           213409.03                     647.14           480                                 478                           7.75                               0                0
GR1: LIB NON3YRHARD                           145635.49                     633.67           360                                 358                           7.25                               0                0
GR1: LIB NON3YRHARD                           445344.14                     1431.94          360                                 357                           7                                  0                0
GR4: MTA 3YRHARD                              598483.24                     1925.82          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           595935.16                     2512.77          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           598570.16                     1929.84          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           472281.33                     1193.48          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           732692.25                     1850.28          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           902766.83                     2286.84          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           976225.57                     2465.35          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           442941.92                     1428.08          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           488046.72                     1803.75          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           526869.47                     1818.79          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              528648.12                     1598.92          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           627902.11                     2321.22          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           535775.74                     1723.99          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           649367.55                     2090.66          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           453637.82                     1685.1           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           499954.11                     1608.2           360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              698959.23                     1759.88          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           582211.34                     1474.66          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           440371.89                     1219.56          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              440221.15                     1112.57          480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              446932.38                     1440.95          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           550512.52                     1779.15          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           449558.72                     1446.1           360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           912968.79                     2305.29          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              571769.18                     1839.78          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           500717.77                     1514.13          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           500717.77                     1514.13          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           423393.1                      1361.51          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              1583311.21                    5275.38          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              512086.05                     1767.02          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           479856.18                     1543.87          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           456532.31                     1632.41          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           729482.93                     1845.85          480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              431641.33                     1595.28          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           549892.36                     1769.02          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           571978.26                     1839.78          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           444525.54                     1122.69          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           512220.16                     1544.42          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              492367.86                     1244.06          480                                 477                           6.125                              0                0
GR3: MTA NON3YRHARD                           763850.48                     2457.33          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           629876.71                     2026.33          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           434541.61                     1606             360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           648451.01                     2090.66          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           1046438.54                    2654.99          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           518808.76                     1732.91          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           480199.36                     1551.92          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              768168.92                     2470.2           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           591995.15                     2188.15          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           1057249.98                    2670.16          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           428614.38                     1296.1           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           540695.34                     1365.43          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              434293.6                      1096.39          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              609068.36                     2328.27          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           998304.76                     2528.57          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           424893.61                     1363.76          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              600959.79                     1517.14          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           474005.74                     1524.58          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           543077.79                     1375.54          480                                 478                           6.375                              0                0
GR4: MTA 3YRHARD                              747616.64                     1893.9           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           735227.54                     2376.12          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           596007.22                     1916.98          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           996494.06                     3206.75          360                                 357                           6                                  0                0
GR3: MTA NON3YRHARD                           999628.54                     3216.4           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           637921.15                     1605.64          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           440540.08                     1332.44          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           420005.09                     1350.89          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           384756.71                     1423.04          360                                 357                           6                                  0                0
GR4: MTA 3YRHARD                              447298.36                     1438.38          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           563043.72                     1426.11          480                                 478                           6.75                               0                0
GR4: MTA 3YRHARD                              434495.54                     1397.21          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              529144.37                     2018.26          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              536105.37                     1786.23          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              485532.34                     1790.44          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           607931.81                     2247.29          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              432095.01                     1389.49          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           717278.71                     2312.59          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              546141.24                     1385.66          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           548052.47                     2025.52          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              432689.39                     1092.34          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           511899.79                     1646.8           360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              428684.64                     1082.23          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           516610.78                     1304.74          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           546736.96                     1653.43          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              605126.84                     1912.67          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              676148.69                     2174.29          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           487955.2                      1569.61          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           591884.14                     1904.11          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              458445.2                      1696.56          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           649866.73                     2402.53          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              650735.54                     2326.9           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           496535.52                     1254.17          480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              611907.21                     1544.96          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           760019.63                     2444.47          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              575596.57                     1466.06          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              471152.47                     1189.44          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           529112.83                     1698.26          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           517462.41                     1302.72          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           451046.51                     1363.93          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           507943.02                     1877.67          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           931908.39                     2354.09          480                                 477                           6.125                              0                0
GR4: MTA 3YRHARD                              516740.72                     1562.59          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           492573.62                     1244.06          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              470503.46                     1513             360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           616720.17                     1557.6           480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           490252.99                     1815.76          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              611976.41                     2263.92          360                                 357                           6                                  0                0
GR3: MTA NON3YRHARD                           447819.2                      1440.95          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           757474.13                     1912.86          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              503313.75                     1526.25          480                                 478                           6.375                              0                0
GR4: MTA 3YRHARD                              586293.16                     1480.73          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           670862.74                     1694.14          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           859852.03                     3742.78          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           419583.11                     1059.47          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           480539.05                     1453.57          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           539094.46                     1734.29          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           550981.07                     1395.77          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           539793.5                      1742             360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           584589.42                     1476.68          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           462356.2                      2205.66          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              560303.19                     1694.31          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              448051.98                     1440.95          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           649929.3                      2740.43          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           439887.69                     1415.22          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           426686.05                     1369.22          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           596069.16                     1916.98          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           511942.56                     1892.46          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           525806.37                     1691.19          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           476662.43                     1203.6           480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           534722.68                     1723.99          360                                 358                           6.375                              0                0
GR4: MTA 3YRHARD                              1239479.56                    3129.1           480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              472677.57                     1429.34          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              448522.95                     1603.78          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           487546.68                     1801.9           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1201420.42                    3034.28          480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              519952.26                     1672.53          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           493820.38                     1592.12          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           467648.96                     1732.04          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              448716.63                     1132.8           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           520777.73                     1314.86          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              520114.37                     1672.53          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           460044.06                     1700.25          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           530557.08                     2102.05          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           552710.79                     1395.77          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           433963.36                     1399.14          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           457410.44                     1471.51          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           558966.18                     1416             480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           598570.16                     1929.84          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           813057.8                      2621.37          360                                 358                           6.375                              0                0
GR4: MTA 3YRHARD                              518760.8                      1672.53          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           451005.05                     1559.95          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              546887.81                     2025.52          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              520114.37                     1672.53          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           443546.47                     1123.95          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           814130.66                     2719.34          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           518760.8                      1672.53          360                                 358                           6.375                              0                0
GR4: MTA 3YRHARD                              456729.43                     1153.03          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              463213.41                     1173.26          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           498354.57                     1666.26          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           651369.97                     2090.66          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           542703.61                     1749.72          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           490859.1                      1303.04          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              431267.66                     1092.34          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           463891.87                     1495.63          360                                 358                           6.375                              0                0
GR3: MTA NON3YRHARD                           548689.31                     1769.02          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           649114.96                     1968.37          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              672935.19                     1699.2           480                                 478                           6.5                                0                0
GR4: MTA 3YRHARD                              889420.48                     2245.37          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           504701.39                     1274.4           480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           563043.89                     1426.11          480                                 478                           6.375                              0                0
GR4: MTA 3YRHARD                              607507.33                     1539.39          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              632000                        2032.77          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           520800.57                     1574.7           480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              547869.65                     1387.68          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              443939.53                     1431.3           360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           566247.37                     1825.63          360                                 358                           6.375                              0                0
GR3: MTA NON3YRHARD                           516622.71                     1308.54          480                                 478                           6.5                                0                0
GR4: MTA 3YRHARD                              648898.1                      1643.57          480                                 478                           6.5                                0                0
GR4: MTA 3YRHARD                              417358.37                     1345.74          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           457848.26                     1700.25          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              527093.93                     2226.07          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              519118.47                     1314.86          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           586052.05                     1891.25          360                                 358                           6.125                              0                0
GR3: MTA NON3YRHARD                           582610.66                     1475.67          480                                 478                           6.125                              0                0
GR3: MTA NON3YRHARD                           649994.67                     2402.53          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           534912.16                     1981.17          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           634921.83                     1608.17          480                                 478                           6.375                              0                0
GR2: LIB 3YRHARD                              486428.08                     1227.62          480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              384347.31                     973.5            480                                 478                           7.5                                0                0
GR1: LIB NON3YRHARD                           522329.88                     1314.85          480                                 477                           6.625                              0                0
GR2: LIB 3YRHARD                              97998.14                      296.01           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           345600                        873.88           480                                 478                           0.625                              0                0
GR1: LIB NON3YRHARD                           240921.66                     895.96           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           226368.62                     733.34           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           206731.46                     768.81           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           350183.32                     1484.05          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              223938.17                     831.64           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              278825.78                     707.62           480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           501957.37                     1798.88          480                                 478                           7.625                              0                0
GR2: LIB 3YRHARD                              249701.33                     804.1            360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           148047.93                     476.03           360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           161248.95                     595.83           360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           307593.38                     1136.58          360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           344557.59                     869.83           480                                 477                           7.25                               0                0
GR1: LIB NON3YRHARD                           500739.74                     1789.93          480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              72745.01                      306.51           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           194187.8                      720.76           360                                 357                           7.25                               0                0
GR2: LIB 3YRHARD                              72745.01                      306.51           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              72745.01                      306.51           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              392830.88                     991.2            480                                 477                           7.5                                0                0
GR1: LIB NON3YRHARD                           208705.47                     528.47           480                                 477                           6.875                              0                0
GR2: LIB 3YRHARD                              247583.96                     797.67           360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              495073.53                     1959.8           360                                 358                           7.75                               0                0
GR1: LIB NON3YRHARD                           248080.32                     797.67           360                                 357                           7                                  0                0
GR1: LIB NON3YRHARD                           308740.63                     1145.83          360                                 357                           7.125                              0                0
GR2: LIB 3YRHARD                              195425.49                     749.21           360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           518236.21                     1314.86          480                                 477                           7.25                               0                0
GR2: LIB 3YRHARD                              223345.36                     827.95           360                                 358                           1.625                              0                0
GR1: LIB NON3YRHARD                           284175.83                     1197.36          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           284175.83                     1197.36          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           412862.87                     1338.03          360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              284989.99                     1049.72          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           441165.95                     1626.33          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              378069.02                     1138.63          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           480551.44                     1774.18          360                                 353                           7.625                              0                0
GR2: LIB 3YRHARD                              421258.75                     1043.04          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           763998.37                     2444.47          360                                 353                           7.375                              0                0
GR1: LIB NON3YRHARD                           426052.78                     1350.89          360                                 353                           7.375                              0                0
GR1: LIB NON3YRHARD                           262187.82                     1096.18          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           186180.79                     687.5            360                                 353                           7.375                              0                0
GR1: LIB NON3YRHARD                           339478.79                     1241.93          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           215375.42                     536.06           480                                 473                           7.5                                0                0
GR1: LIB NON3YRHARD                           213937.28                     783.6            360                                 353                           7.375                              0                0
GR1: LIB NON3YRHARD                           127328.96                     464.25           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           605221.32                     1929.84          360                                 353                           7.75                               0                0
GR2: LIB 3YRHARD                              169691.03                     547.76           360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           700483.98                     2225.75          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           69700                         221.94           360                                 353                           7.125                              0                0
GR1: LIB NON3YRHARD                           180285.78                     542.67           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           503176.74                     1848.1           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           269968.19                     990.59           360                                 353                           6.875                              0                0
GR1: LIB NON3YRHARD                           263196.11                     930.76           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           63930.65                      235.82           360                                 353                           7.25                               0                0
GR1: LIB NON3YRHARD                           500355.18                     1244.06          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           201985.48                     745.16           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           159770.78                     506.91           360                                 353                           7.25                               0                0
GR1: LIB NON3YRHARD                           405918.27                     1211.31          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           242564.52                     604.33           480                                 473                           7.5                                0                0
GR1: LIB NON3YRHARD                           260424.01                     836.27           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           238404.19                     592.69           480                                 473                           6.875                              0                0
GR1: LIB NON3YRHARD                           425163.03                     1503.54          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           522325.88                     1659.66          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           168942.56                     506.33           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           299815.8                      948.84           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           289416.91                     1079.29          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           154085.74                     644.22           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           553055.55                     2040.3           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           325434.3                      809.14           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           129373.54                     323.66           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           440113.11                     1415.22          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           313067.97                     1312.04          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           271382.93                     677.66           480                                 473                           7.25                               0                0
GR1: LIB NON3YRHARD                           507602.16                     1621.07          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           239018.28                     759.07           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           596238.19                     1484.78          480                                 473                           7.375                              0                0
GR1: LIB NON3YRHARD                           179276.72                     665.32           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           231077.24                     576.52           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           268440.22                     990.22           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           235005.86                     755.86           360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           133560.34                     399.73           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           91525.58                      340.05           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           221076.95                     813.17           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           177138.27                     650.35           360                                 354                           7.25                               0                0
GR2: LIB 3YRHARD                              108719.25                     455.34           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              425068.65                     1072.11          480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           64893.48                      274.05           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           268082.99                     983.19           360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              323212.44                     964.5            480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           494744.97                     1567.03          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           469780.86                     1181.35          480                                 473                           7.375                              0                0
GR1: LIB NON3YRHARD                           241579.28                     792.52           360                                 353                           7.125                              0                0
GR2: LIB 3YRHARD                              395890.3                      1283.03          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           225357.55                     825              360                                 353                           7.5                                0                0
GR1: LIB NON3YRHARD                           129513.04                     387.62           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              195521.03                     583.55           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           197245.26                     724.46           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           560239.27                     1688.26          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           266441.96                     1003.52          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           152523.19                     457.12           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           138474.22                     508.6            360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           168595.24                     625.03           360                                 353                           7.375                              0                0
GR2: LIB 3YRHARD                              154248.98                     460.29           480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           248203.14                     908.9            360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           320041.35                     1016.39          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           325218.15                     1194.98          360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           152290.6                      561.83           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           870079.78                     2791.83          360                                 352                           6.875                              0                0
GR1: LIB NON3YRHARD                           242025.15                     887.09           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           133560.34                     399.73           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           404468.17                     1493.27          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           432513.47                     1384.34          360                                 353                           7.5                                0                0
GR2: LIB 3YRHARD                              128852.46                     539.66           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           137607.6                      411.85           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           136861.22                     502.69           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           166830.27                     503.91           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           60198.16                      252.34           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           318493.74                     959.36           480                                 473                           7.5                                0                0
GR1: LIB NON3YRHARD                           124256.15                     398.84           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           234641.2                      702.26           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           473098.96                     1531.01          360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           357166.61                     1697.22          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           262088.78                     784.93           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           171190.47                     627.99           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           182063.65                     665.32           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              120870.02                     441.7            360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           270828.73                     811.58           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           123239.72                     368.85           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           585003.24                     2445.31          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           543815.48                     1736.86          360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           1008328.25                    3216.4           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           109048.22                     275.37           480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           357089.07                     1497.12          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           257221.85                     952.14           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           392422.67                     1174.97          480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           113106.74                     400.95           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           187166.09                     686.02           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              40589.15                      149.33           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           307740.02                     1138.43          360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              279219.85                     694.09           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           259134.27                     827.42           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           287129.5                      916.68           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           177999.31                     556.42           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           330776.05                     990.85           480                                 474                           6.625                              0                0
GR2: LIB 3YRHARD                              238789.68                     714.67           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              117932.47                     433.2            360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              727571.41                     1820.57          480                                 474                           6.875                              0                0
GR1: LIB NON3YRHARD                           169660.13                     601.42           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           275626.38                     1163.63          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           371666.41                     930.52           480                                 474                           7.25                               0                0
GR1: LIB NON3YRHARD                           278911.85                     835.8            480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           155572.72                     570.7            360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           61664.14                      198.78           360                                 354                           6.875                              0                0
GR3: MTA NON3YRHARD                           496145.15                     1601.77          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           881487.56                     2830.43          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              453742.86                     1368.78          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           734779.76                     2364.06          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           652786.4                      1643.57          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           508216                        1631.36          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           474359.98                     1205.62          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           651166.45                     2090.66          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           439247.05                     1112.57          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              481261.99                     1543.87          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           618231.09                     1865.41          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              547563.98                     1378.07          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           838955.61                     2685.69          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           502551.28                     1580.72          480                                 476                           7.625                              0                0
GR4: MTA 3YRHARD                              481821.51                     1543.87          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           921650.97                     2959.09          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           534391.67                     1345.2           480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           581053.05                     2143.8           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           561238.58                     1801.19          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           678897.86                     1709.31          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           546559.27                     1375.54          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              421975.91                     1062             480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           827837.95                     2663.18          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           500977.69                     1844.41          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           696996.41                     2244.08          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           629140.2                      2321.22          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           477152.12                     1531.01          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           545962.14                     1375.54          480                                 476                           6.25                               0                0
GR3: MTA NON3YRHARD                           438065.43                     1402.35          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           596696.6                      1916.98          360                                 356                           6                                  0                0
GR3: MTA NON3YRHARD                           421800.44                     1062             480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           512918.79                     1646.8           360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              480971.67                     1774.18          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           500803.47                     1848.1           360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           521903.33                     1314.86          480                                 476                           6.25                               0                0
GR4: MTA 3YRHARD                              798448.67                     2020.83          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           983996.38                     2477.99          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              528526.57                     1334.83          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           469598.8                      1527.79          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           481716.64                     1543.55          360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              529068.82                     1951.6           360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              448760.71                     1440.95          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           439219.13                     1102.46          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              542540.44                     1365.43          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           519005.92                     1667.38          360                                 356                           6                                  0                0
GR3: MTA NON3YRHARD                           441338.71                     1112.57          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           473807.47                     1429.34          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           633017.76                     2090.66          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           620604.94                     1567.71          480                                 477                           6.125                              0                0
GR3: MTA NON3YRHARD                           458016.9                      1466.68          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           447868.83                     1130.78          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              563076.52                     1806.33          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              501933                        1514.13          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           1241323.61                    3985.44          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           894261.31                     2252.95          480                                 476                           6.25                               0                0
GR3: MTA NON3YRHARD                           787583.52                     2192.99          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           555213.99                     1785.1           360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           576793.36                     1852.65          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           883588.56                     2225.14          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           499477.07                     1906.46          360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              687582.39                     1732.07          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           499995.9                      1848.1           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           548869.09                     1762.59          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           446849.88                     1651.83          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           649872.79                     2090.66          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           432127.24                     1389.49          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           421712.72                     1062             480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           851702.67                     2733.94          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              496999.65                     1498.99          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              500907.8                      1848.1           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           596393.55                     2053.47          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           504904.43                     1621.07          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           494052.02                     1254.17          480                                 476                           6.75                               0                0
GR4: MTA 3YRHARD                              780171.58                     2508.79          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           690277.3                      2081.93          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           574660.05                     1460.5           480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           544835.25                     1375.54          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           1765452.89                    5747.7           360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           697231.71                     1755.84          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              704671.97                     2280.43          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           441518.65                     1112.57          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           555893.83                     1800.86          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           467339.52                     1173.26          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           799843.44                     2573.12          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           562166.68                     1416             480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           682433.22                     2197.12          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           751903.15                     2413.59          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           592726.68                     1792.73          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              1302151.31                    4332.28          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           487750.93                     1569.61          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           550743.4                      1762.59          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           569493.33                     1826.92          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           694991.38                     2251.48          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           513773.67                     1294.38          480                                 476                           6.25                               0                0
GR3: MTA NON3YRHARD                           695798.66                     2238.62          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           444195.7                      1426.15          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           716133.93                     2299.73          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           549290.4                      1659.49          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           461165.97                     1508.49          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           531171.97                     1720.78          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           560777.58                     1416             480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           493293.52                     1582.47          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           703360.33                     2510.37          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           802580.94                     3057.59          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           512949.26                     1957.11          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           639892.74                     2360.39          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           634063.31                     2355.96          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           1503004.73                    4824.6           360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              705850.9                      2264.35          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           428866.33                     1581.98          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              418697.92                     1343.17          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           423862.19                     1373.41          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           900012.27                     3382.02          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           420841.32                     1350.89          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           645349.15                     2090.66          360                                 356                           6.625                              0                0
GR4: MTA 3YRHARD                              604618.33                     1929.84          360                                 355                           6.875                              0                0
GR3: MTA NON3YRHARD                           549670.36                     1765.16          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           650334.26                     2090.66          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              514408.72                     1294.63          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              424699.08                     1363.76          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           530342.77                     1335.08          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           1003757.63                    3027.96          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           763099.22                     1921.71          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           775228.66                     1952.05          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           566299.95                     1426.11          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              500920.74                     1608.2           360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           541600.09                     1635.26          480                                 476                           6.375                              0                0
GR3: MTA NON3YRHARD                           599932.71                     2217.72          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           564732.47                     2377.85          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              501384.01                     1621.07          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           502247.81                     1264.29          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           943440.36                     2376.85          480                                 476                           6.25                               0                0
GR3: MTA NON3YRHARD                           725408.58                     1820.57          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           507627.45                     1274.39          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           652243.47                     1643.57          480                                 476                           6.125                              0                0
GR3: MTA NON3YRHARD                           525558.5                      1686.68          360                                 356                           6.625                              0                0
GR4: MTA 3YRHARD                              911769.39                     2294.67          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           563469.53                     2080.22          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           530761.43                     2025.91          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           601201.88                     1929.84          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           526317.64                     1685.4           360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           510033.64                     1885.99          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           500797.08                     1607.88          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           459819.17                     1164.66          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           760493.77                     2810.96          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           599934.73                     2529.63          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              428687.75                     1581.98          360                                 356                           6.625                              0                0
GR4: MTA 3YRHARD                              486728.93                     1217.76          480                                 474                           6.875                              0                0
GR3: MTA NON3YRHARD                           542401.37                     1752.94          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           502343.61                     1264.29          480                                 474                           6.875                              0                0
GR3: MTA NON3YRHARD                           514832.41                     1895.41          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           451259.83                     1440.95          360                                 355                           6.75                               0                0
GR3: MTA NON3YRHARD                           747357.15                     2779.54          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           465333.06                     1502.7           360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           554959.1                      1794.11          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           1483433.55                    4461.23          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              650455.64                     2086.64          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           634098.94                     2053.35          360                                 357                           6                                  0                0
GR3: MTA NON3YRHARD                           674671.86                     2028.94          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           479856.18                     1543.87          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           794825.62                     2573.12          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              964315.83                     2427.42          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           648180.47                     2080.21          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           592862.11                     1493.63          480                                 476                           6.25                               0                0
GR4: MTA 3YRHARD                              461875.85                     1163.14          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           446111.09                     1408.42          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           1235239.11                    3962.6           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           431904.08                     1386.91          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           447595.44                     1447.38          360                                 356                           6.125                              0                0
GR3: MTA NON3YRHARD                           489971.38                     1477.79          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              498353.06                     1595.02          360                                 355                           6.875                              0                0
GR3: MTA NON3YRHARD                           456708.15                     1479.55          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           629009.14                     2321.22          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           424681.35                     1567.19          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           561597.15                     1413.98          480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              649927.1                      2402.53          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           653170.04                     2097.09          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           492893.29                     1818.53          360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              509905.1                      1550.47          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           625162.6                      2306.43          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           449865.94                     1655.9           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           729306.42                     2341.54          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           568500.94                     2170.78          360                                 355                           6.625                              0                0
GR3: MTA NON3YRHARD                           540867.74                     1995.95          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           829930.57                     2083.54          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           480045.96                     1774.18          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           440953.64                     1681.89          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           447856.61                     1655.9           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           502080.86                     1615.92          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           830695.94                     2098.2           480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           500979.29                     1911.24          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              426127.67                     1072.11          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           750325.56                     2268.93          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              467277.74                     1417.23          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           921033.58                     2786             480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           503788.72                     1621.07          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           420048.74                     1350.89          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           567888.82                     1826.92          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              745035.41                     1881.25          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           481011.67                     1543.87          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           536690.2                      1355.31          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           825078.99                     3049.37          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           458200.43                     1268.07          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           557978.79                     1807.62          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           479176.3                      2023.7           360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           531448.21                     1720.78          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           1495987.21                    4824.6           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           624732.03                     2634.19          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           622733.57                     2306.43          360                                 358                           6.75                               0                0
GR3: MTA NON3YRHARD                           719320.88                     2482.11          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           428641.04                     1584.19          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           540587.97                     1739.27          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              454268.18                     1142.91          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           814343.9                      3016.1           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           578229.72                     1868.73          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           458628.76                     1160.11          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           678379.52                     2187.15          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           512392.54                     1649.37          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           486867.09                     1803.75          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           746929.14                     1881.25          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           821055.9                      2073.42          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           836835.88                     2701.78          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              648969.19                     1638.51          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           449865.17                     1447.38          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              442832.77                     1632.98          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           614570.95                     1990.95          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           633010.97                     1598.06          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           1277953.28                    4100.91          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           486032.52                     1738.38          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           547377.53                     1769.02          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           536051.31                     1981.17          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           648673.03                     2086.8           360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           507900.58                     1633.93          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              491308.03                     1579.9           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           461257.46                     1479.55          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           1000400.27                    2528.57          480                                 477                           6                                  0                0
GR3: MTA NON3YRHARD                           698798.77                     2951.23          360                                 358                           6.625                              0                0
GR4: MTA 3YRHARD                              646645.34                     2740.43          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              422973.55                     1366.97          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              577567.02                     1857.47          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           602499.77                     1521.19          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           661259.48                     2135.69          360                                 357                           5.875                              0                0
GR4: MTA 3YRHARD                              464742.23                     1173.26          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              997078.26                     3696.2           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           635980.79                     2050.46          360                                 358                           6.5                                0                0
GR3: MTA NON3YRHARD                           448716.63                     1132.8           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           784984.04                     1995.04          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           544813.63                     1375.54          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              549720.88                     1767.74          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           501657.1                      1851.06          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           1418969.74                    4564.39          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           498302.44                     1603.06          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           649799.43                     2568.29          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              754832.04                     2282.55          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           997798.79                     3451.21          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           995231.88                     3216.4           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           857052.71                     2763.21          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           502178.74                     1859.93          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           428506.61                     1082.23          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           826949.24                     2088.09          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           989628.44                     3216.4           360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           951761.54                     3061.21          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           499954.11                     1608.2           360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           675792.78                     1706.78          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              572361.34                     1446.34          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              532050.94                     1966.38          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           483854.97                     1556.74          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           875733.92                     2836.87          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           703807.36                     1778.09          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           440566.58                     1112.57          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           456080.83                     1155.56          480                                 478                           6.375                              0                0
GR3: MTA NON3YRHARD                           453677.53                     1145.44          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           420084.5                      1062             480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              635337.66                     1611.96          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           1229453.56                    3105.08          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           480717.92                     1213.71          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           436624.54                     1320.32          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           997798.79                     3451.21          360                                 358                           1.125                              0                0
GR3: MTA NON3YRHARD                           456587.17                     1153.03          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              430970.51                     1389.49          360                                 358                           6.75                               0                0
GR3: MTA NON3YRHARD                           507800.37                     1282.49          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           520506.96                     1314.86          480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           558557.74                     1405.88          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           420602.92                     1271.87          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           486428.77                     1223.82          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              733170.94                     1850.91          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           535895.1                      1723.99          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           680945.18                     1719.43          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           500047.88                     1848.1           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           510779.87                     1646.8           360                                 358                           6.5                                0                0
GR4: MTA 3YRHARD                              593370.47                     1904.11          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           496799.44                     1598.55          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              428039.94                     1581.98          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1185168.92                    3821.08          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           421959.06                     1366.97          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           616985.37                     1557.6           480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              702322.32                     2264.35          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           493995.38                     1829.62          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              424552.62                     1283.68          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           719647.37                     1812.1           480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              500813.65                     1848.1           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              444637.37                     1344.55          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              565318.43                     2084.65          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           463975.91                     1773.62          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           471876.41                     1426.92          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           463949.52                     1956.25          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              475033.94                     1759.39          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           681017.04                     1719.43          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           439313.86                     1415.22          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              538062.42                     1730.43          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           678408.33                     2266.12          360                                 358                           6.5                                0                0
GR4: MTA 3YRHARD                              531050.85                     1962.68          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           2699551.43                    8703.57          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           467362.77                     1417.23          480                                 478                           6.625                              0                0
GR4: MTA 3YRHARD                              418999.11                     1350.89          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           1995233.87                    6432.8           360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           493447.64                     1582.47          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              449086.71                     1663.29          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           970352.23                     2457.77          480                                 478                           0.625                              0                0
GR4: MTA 3YRHARD                              554297.55                     1745.11          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              668614.61                     1693.51          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              543940.83                     2293.53          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           748381.84                     1883.28          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           518433.33                     1672.53          360                                 358                           6.625                              0                0
GR4: MTA 3YRHARD                              500717.77                     1514.13          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           489169.33                     1239             480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           565792.12                     2099.81          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              638468.09                     2058.5           360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              586542.31                     1768.51          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           459949.97                     1939.38          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           638915.05                     1618.28          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              528515.18                     1335.08          480                                 477                           6.125                              0                0
GR4: MTA 3YRHARD                              678649.24                     2182.33          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              439242.06                     1623.37          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           620007.52                     1994.17          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           751597.23                     1891.37          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           455130.6                      1925.47          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           523097.61                     1682.82          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           464666.07                     1405.12          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           441413.45                     1114.59          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           852904.34                     3152.86          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           460640.16                     1163.14          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           1502399.47                    3792.85          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           762275.11                     2463.76          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           848031.21                     3134.19          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1196500                       3034.28          480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           536825.2                      1623.15          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           675148.48                     2171.07          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              877902.9                      2830.43          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           1361615.85                    3454.65          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           500547.93                     1849.95          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           647951.01                     2090.66          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           441028.55                     1626.33          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              461037.56                     1648.52          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           571193.79                     1442.3           480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           455397.47                     1466.68          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           582736.61                     2457.11          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           460640.16                     1163.14          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           476331.3                      1764.2           360                                 357                           6.75                               0                0
GR1: LIB NON3YRHARD                           161197.79                     514.63           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           153434.09                     544.14           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           282126.76                     1034.94          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           159322.98                     585.48           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           306053.06                     1123.65          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           94999.94                      351.51           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           288896.31                     1210.85          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           222969.26                     556.29           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           172554.44                     513.6            480                                 472                           7.75                               0                0
GR1: LIB NON3YRHARD                           218514.28                     697.32           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           103455.34                     384.41           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           183682.02                     671.23           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              437569.62                     1828.08          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           190362.7                      674.81           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           405014.79                     1302.65          360                                 354                           6.75                               0                0
GR1: LIB NON3YRHARD                           108503.01                     386.27           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           332099.64                     1177.24          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           284175.83                     1197.36          360                                 357                           7.75                               0                0
GR2: LIB 3YRHARD                              104059.46                     397.54           360                                 357                           7.5                                0                0
GR2: LIB 3YRHARD                              344075.67                     1106.44          360                                 357                           6.875                              0                0
GR1: LIB NON3YRHARD                           191784.2                      617.55           360                                 357                           7                                  0                0
GR2: LIB 3YRHARD                              266862.53                     860.39           360                                 358                           7.5                                0                0
GR1: LIB NON3YRHARD                           269982.85                     964.77           480                                 477                           7.625                              0                0
GR1: LIB NON3YRHARD                           554095.69                     1393.75          480                                 477                           7.125                              0                0
GR2: LIB 3YRHARD                              428881.53                     1296.1           480                                 477                           7.625                              0                0
GR2: LIB 3YRHARD                              632967.48                     2045.63          360                                 357                           7.75                               0                0
GR1: LIB NON3YRHARD                           670860.8                      1699.2           480                                 478                           7.375                              0                0
GR1: LIB NON3YRHARD                           143414.99                     532.26           360                                 357                           7.5                                0                0
GR1: LIB NON3YRHARD                           378152.26                     1222.24          360                                 357                           7.125                              0                0
GR1: LIB NON3YRHARD                           182828.18                     677.15           360                                 358                           7                                  0                0
GR1: LIB NON3YRHARD                           170852.54                     632.79           360                                 358                           7                                  0                0
GR1: LIB NON3YRHARD                           182429                        675.67           360                                 358                           7.5                                0                0
GR1: LIB NON3YRHARD                           478856.13                     1543.87          360                                 358                           7                                  0                0
GR1: LIB NON3YRHARD                           214635.52                     543.65           480                                 478                           7.25                               0                0
GR2: LIB 3YRHARD                              151691.5                      561.83           360                                 358                           7.75                               0                0
GR2: LIB 3YRHARD                              427274.44                     1082.23          480                                 478                           7.5                                0                0
GR1: LIB NON3YRHARD                           101792.98                     377.02           360                                 358                           7.75                               0                0
GR2: LIB 3YRHARD                              259559.24                     657.43           480                                 478                           7.375                              0                0
GR1: LIB NON3YRHARD                           88602.67                      328.23           360                                 358                           7                                  0                0
GR1: LIB NON3YRHARD                           123494.53                     457.96           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           184315.63                     558.72           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           443256.18                     1630.03          360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              76842.14                      332.94           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           180615.08                     546              480                                 475                           7.625                              0                0
GR2: LIB 3YRHARD                              169200.9                      540.36           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           564473.21                     1416             480                                 475                           7.125                              0                0
GR1: LIB NON3YRHARD                           221333.16                     813.17           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           443831.95                     1527.16          360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           126757.39                     470.16           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           471106.67                     1417.23          480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           134615.45                     569.17           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           181556.85                     665.32           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           207506.11                     771.77           360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           159897.35                     674.57           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           208291.05                     765.86           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           585297.13                     2148.42          360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           128775.65                     473.12           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           62317.18                      229.17           360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           293613.56                     1089.27          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           292492.13                     1085.21          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           487140.4                      1541.2           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           278967.68                     1034.94          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           361780.79                     1157.91          360                                 355                           6.875                              0                0
GR1: LIB NON3YRHARD                           108519.42                     455.34           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           161249.97                     484.53           480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           525835.59                     1314.85          480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           76949.47                      195.46           480                                 475                           6.875                              0                0
GR1: LIB NON3YRHARD                           291257.01                     1070.79          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           235403.49                     873.23           360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           218448.3                      804.3            360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           266312.01                     799.46           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           377741.8                      1209.37          360                                 355                           6.75                               0                0
GR1: LIB NON3YRHARD                           183173.76                     459.19           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           147705.35                     541.5            360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           248377.13                     794.45           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           374254.28                     1374.99          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           398516.86                     1009.41          480                                 475                           7                                  0                0
GR1: LIB NON3YRHARD                           270406.93                     677.66           480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           269486.48                     990.59           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           149561.26                     550              360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           269455.38                     990.59           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           354761.27                     1315.85          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           110928.66                     333.11           480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           233367.1                      856.97           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           361841.76                     1330.64          360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           252413.34                     807.96           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           133869.38                     493.82           360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              148803.73                     547.04           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           182600.45                     677.15           360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              237315.81                     759.07           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           219015.15                     707.61           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           521037.86                     1305.75          480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           414846.41                     1036.71          480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           220583.56                     846.11           360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              388539.17                     1162.85          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           110928.66                     333.11           480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           321887.71                     1038.9           360                                 354                           6.125                              0                0
GR1: LIB NON3YRHARD                           131540.68                     487.9            360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           447738.27                     1356.66          480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              211629.36                     642              480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           200507.6                      739.24           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              387983.43                     1270.48          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           330116.16                     1224.18          360                                 355                           7.75                               0                0
GR3: MTA NON3YRHARD                           708707.07                     2284.93          360                                 358                           0.625                              0                0
GR3: MTA NON3YRHARD                           626186.88                     2010.25          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              423422.68                     1283.99          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              546853.89                     1380.6           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           540751.49                     1365.43          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           510815.82                     1289.57          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              486374.08                     1231.92          480                                 478                           6.375                              0                0
GR3: MTA NON3YRHARD                           431861.73                     1596.76          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              431267.66                     1092.34          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              467778.4                      1181.35          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           480716.22                     1213.71          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           923813.06                     2971.95          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              455226.97                     1153.03          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           646633.52                     2402.53          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              469939.54                     1417.23          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              492681.07                     1244.06          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           496847.58                     1836.27          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              418999.11                     1350.89          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           429656.78                     1189.08          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           480568.17                     1213.71          480                                 478                           6.25                               0                0
GR4: MTA 3YRHARD                              540531.76                     1491.19          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           552759.94                     1390.71          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              517189.39                     1666.1           360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           439860.03                     1623.37          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           472585.24                     1193.49          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           440520.82                     1112.57          480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              539918.19                     1736.86          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           460640.16                     1163.14          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           697113.24                     1759.88          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           749697.34                     1892.63          480                                 478                           6.75                               0                0
GR3: MTA NON3YRHARD                           450421.26                     1362.72          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           448777.4                      1447.38          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           566646.41                     1826.92          360                                 358                           6.375                              0                0
GR4: MTA 3YRHARD                              704847.65                     2605.82          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              488246.96                     1233.94          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              535310.47                     1694.53          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              559050.67                     1416             480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           898474.29                     2275.71          480                                 478                           6.125                              0                0
GR3: MTA NON3YRHARD                           576863.47                     1749.28          480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           648116.33                     1965.34          480                                 478                           6.125                              0                0
GR3: MTA NON3YRHARD                           428536.82                     1082.23          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           673453.68                     2249.45          360                                 358                           6.625                              0                0
GR4: MTA 3YRHARD                              456729.43                     1153.03          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           898449.34                     2881.9           360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           502551.77                     1862.89          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              424454.13                     1283.99          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           463113.58                     1173             480                                 478                           0.625                              0                0
GR4: MTA 3YRHARD                              469422.9                      1419.5           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           496443.05                     1254.17          480                                 478                           6.5                                0                0
GR4: MTA 3YRHARD                              653261.75                     1643.57          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              490331.18                     1244.06          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           446632.38                     1440.95          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           702806.56                     1780.11          480                                 478                           6.5                                0                0
GR3: MTA NON3YRHARD                           448927.62                     1447.38          360                                 358                           6.5                                0                0
GR4: MTA 3YRHARD                              440703.85                     1112.57          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           696896.23                     1759.88          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              467333.55                     1188.43          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              459066.42                     1700.25          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           538902.64                     1365.43          480                                 478                           6.5                                0                0
GR4: MTA 3YRHARD                              471357.33                     1429.34          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           432965.75                     1395.92          360                                 358                           6.25                               0                0
GR3: MTA NON3YRHARD                           433951.33                     1604.15          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           468552.57                     1183.24          480                                 477                           6.5                                0                0
GR4: MTA 3YRHARD                              427274.44                     1082.23          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           463203.75                     1956.25          360                                 358                           6.875                              0                0
GR4: MTA 3YRHARD                              448716.63                     1132.8           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           479176.3                      2023.7           360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           562320.81                     1695.83          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           524995.69                     1940.51          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              444591.19                     1344.55          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           423084.44                     1072.11          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           594989.64                     1507.03          480                                 478                           6.625                              0                0
GR3: MTA NON3YRHARD                           471816.04                     1518.14          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              652935.96                     1974.43          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           555891.18                     1788.32          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              446932.38                     1440.95          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           499832.41                     1848.1           360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              503796.6                      1621.07          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           600894.52                     1517.14          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           678827.36                     1709.31          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           518944.64                     1922.03          360                                 358                           6.625                              0                0
GR3: MTA NON3YRHARD                           450398.25                     1142.91          480                                 477                           6.25                               0                0
GR3: MTA NON3YRHARD                           600959.79                     1517.14          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              648451.01                     2090.66          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              451082.64                     1670.69          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           841471.1                      2558.28          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           455282.66                     1466.68          360                                 357                           6.125                              0                0
GR3: MTA NON3YRHARD                           427996.48                     1581.98          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           800808.23                     2022.85          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           563271.73                     1820.48          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           992745.55                     3216.08          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              580437.07                     2158.58          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           594422.56                     1496.79          480                                 477                           6.375                              0                0
GR4: MTA 3YRHARD                              659923.36                     2127.97          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           419961.44                     1350.89          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           695858.4                      2238.62          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              727236.84                     1835.74          480                                 478                           6.875                              0                0
GR3: MTA NON3YRHARD                           576672.37                     2062             480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              472903.99                     1520.72          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           474153.51                     1437.82          480                                 478                           6.875                              0                0
GR4: MTA 3YRHARD                              434792.2                      1399.14          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           554036.92                     1775.46          360                                 355                           6.375                              0                0
GR3: MTA NON3YRHARD                           475048.31                     1444.48          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           838572.27                     2124             480                                 478                           6.375                              0                0
GR4: MTA 3YRHARD                              775274.45                     2486.28          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           1001391.65                    2528.57          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              520038.05                     1672.53          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              497795.02                     1256.7           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           504000                        1621.07          360                                 358                           6.375                              0                0
GR3: MTA NON3YRHARD                           521996.23                     1319.03          480                                 477                           5.75                               0                0
GR3: MTA NON3YRHARD                           623042.8                      2004.14          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              718284.19                     2315.81          360                                 358                           6.875                              0                0
GR3: MTA NON3YRHARD                           475265.25                     1453.57          480                                 474                           6.875                              0                0
GR4: MTA 3YRHARD                              515622.21                     1647.12          360                                 354                           6.625                              0                0
GR3: MTA NON3YRHARD                           479375.53                     1203.6           480                                 474                           6.875                              0                0
GR4: MTA 3YRHARD                              1003820.54                    4216.05          360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           178008.08                     535.4            480                                 474                           7.5                                0                0
GR1: LIB NON3YRHARD                           315189.65                     944.52           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           406479.47                     1508.05          360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              108625.65                     327.05           480                                 473                           6.375                              0                0
GR1: LIB NON3YRHARD                           279647.18                     1034.94          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           97236.65                      313.28           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           613281.16                     2917.97          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              313919.47                     788.91           480                                 473                           7.625                              0                0
GR2: LIB 3YRHARD                              98995.66                      363.71           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           69992.76                      295.97           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           251759.82                     925.53           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           748040.41                     2267.56          480                                 474                           7.125                              0                0
GR2: LIB 3YRHARD                              624268.72                     1567.71          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           131720.07                     482.36           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           349650.63                     1286.28          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           299425.5                      896.37           480                                 475                           7.5                                0                0
GR2: LIB 3YRHARD                              124596.41                     522.79           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           229934.02                     843.66           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           161538.56                     683              360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              137919.96                     450.3            360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           440371.19                     1617.46          360                                 354                           7.125                              0                0
GR2: LIB 3YRHARD                              59631.39                      212.29           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           112827.18                     419.89           360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              210604.73                     525.95           480                                 474                           7.5                                0                0
GR1: LIB NON3YRHARD                           129199.23                     412.99           360                                 354                           6.625                              0                0
GR1: LIB NON3YRHARD                           109315.14                     328.27           480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           157503.57                     579.57           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           447559.42                     1641.12          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           295643.6                      886.68           480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           237973.3                      594.22           480                                 474                           7.5                                0                0
GR1: LIB NON3YRHARD                           131080.79                     481.99           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           366764.78                     1345.42          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           142425.9                      523.02           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           300651.54                     908.48           480                                 474                           7.5                                0                0
GR1: LIB NON3YRHARD                           158015.13                     584              360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           100442.53                     369.25           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           420847.03                     1552.4           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           414782.44                     1522.84          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           59003.52                      514.63           360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           217084.61                     651.69           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           349855.06                     1282.58          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           422836.48                     1552.41          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           358261.13                     1497.54          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           262781.13                     928.62           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           374812.02                     1571.74          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           234063.52                     860.48           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           431790.77                     1587.89          360                                 354                           7.25                               0                0
GR2: LIB 3YRHARD                              729197.98                     2349.58          360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           240838.09                     887.09           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           125349.83                     375.51           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           169469.92                     540.35           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           320581.28                     1178.17          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           177006.17                     649.8            360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           648706.44                     2090.66          360                                 354                           7                                  0                0
GR2: LIB 3YRHARD                              375399.05                     1197.79          360                                 354                           7.25                               0                0
GR2: LIB 3YRHARD                              588126.39                     1878.38          360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           402104.42                     1286.56          360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           241659.59                     857.74           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              220528.32                     810.21           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           163361.8                      412.67           480                                 475                           7                                  0                0
GR1: LIB NON3YRHARD                           510955.61                     1602.85          480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           377563.73                     1346.03          480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           540011.41                     1859.17          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           151186.1                      482.46           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           225506.38                     827.58           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           488314.07                     1480.37          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           460727.77                     1646.73          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           225491.82                     944.4            360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           602233.95                     2523.31          360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              218372.22                     682.87           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           160090.35                     587.52           360                                 354                           7.375                              0                0
GR2: LIB 3YRHARD                              547327.69                     1749.72          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           254416.38                     765.55           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              83277.85                      326.37           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           360266.91                     1336.55          360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              199474.06                     495.6            480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           543815.48                     1736.86          360                                 354                           6.875                              0                0
GR2: LIB 3YRHARD                              416267.05                     1325.16          360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           397924.53                     998.79           480                                 475                           6.75                               0                0
GR1: LIB NON3YRHARD                           273075.79                     817.63           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           206410.89                     617.77           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           241396.3                      1011.85          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           169113.35                     508              480                                 475                           7.5                                0                0
GR2: LIB 3YRHARD                              300820.16                     908.48           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           492246.45                     1229.9           480                                 475                           7.125                              0                0
GR1: LIB NON3YRHARD                           362383.83                     1517.78          360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              358370.93                     1500.92          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           319591.33                     1182.79          360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              100051.56                     421.19           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              314684.85                     1019.6           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           262853                        1109.88          360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              143917.23                     532.26           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           318112.77                     953.91           480                                 474                           7.25                               0                0
GR2: LIB 3YRHARD                              161350.05                     591.4            360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           907214.18                     2268.12          480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           503743.23                     1608.2           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           434260.53                     1389.49          360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           127896.66                     321.89           480                                 474                           6.875                              0                0
GR2: LIB 3YRHARD                              124751.43                     458.33           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           231260.81                     857.52           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           177822.79                     445.03           480                                 474                           7.125                              0                0
GR2: LIB 3YRHARD                              110357.12                     420.48           360                                 355                           6.75                               0                0
GR1: LIB NON3YRHARD                           538220.05                     1718.85          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           181485.14                     665.32           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           203666.39                     859.66           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           237373.01                     994.99           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           608476.34                     2316.42          360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              117369.78                     293.32           480                                 474                           7.25                               0                0
GR1: LIB NON3YRHARD                           251782.97                     931.45           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           321438.43                     1349.14          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           159150.97                     591.4            360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           120566.85                     505.93           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           118933.41                     443.18           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              458972.65                     1466.68          360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              286362.21                     1214.22          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           130784.72                     484.58           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           139541.85                     517.47           360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              248177.47                     749.5            480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           503532.99                     1849.95          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           466884.72                     1505.28          360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           69992.76                      295.97           360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              148845.71                     476.03           360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           998470.63                     2528.44          480                                 474                           6.5                                0                0
GR2: LIB 3YRHARD                              307155.02                     981.01           360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           321438.42                     1349.14          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           725850.11                     2320.96          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           436555.03                     1092.34          480                                 474                           6.875                              0                0
GR1: LIB NON3YRHARD                           329187.13                     1049.84          360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           117386.51                     351.28           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              131520.52                     487.9            360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           45290.65                      196.07           360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              542175.17                     1726.57          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           274742.17                     1159.42          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           493285.44                     1236.98          480                                 475                           7.125                              0                0
GR1: LIB NON3YRHARD                           119134.64                     380.18           360                                 354                           7.125                              0                0
GR2: LIB 3YRHARD                              375254.77                     1196.5           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           69992.76                      295.97           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           459079.61                     1685.47          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           185974.22                     780.82           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           335529.49                     849.6            480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           202279.67                     605.66           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           147882.89                     581.62           360                                 354                           7.25                               0                0
GR2: LIB 3YRHARD                              92515.44                      340.05           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           252810.59                     927.01           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           233616.37                     859.37           360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           171661.54                     554.51           360                                 354                           6.75                               0                0
GR1: LIB NON3YRHARD                           133113.83                     487.9            360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           347787.56                     867.81           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              160940.93                     588.44           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           203580.11                     773.29           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           271694.63                     903.62           360                                 355                           6.75                               0                0
GR1: LIB NON3YRHARD                           321335.3                      1182.79          360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           204726.58                     612.62           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              180358.31                     688.05           360                                 355                           6.25                               0                0
GR1: LIB NON3YRHARD                           564428.1                      1801.18          360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           285662.21                     1053.42          360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              227735.72                     733.34           360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              220916.58                     1082.27          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           140558.38                     593.62           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           217810.89                     773.25           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           541273.75                     1729.14          360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              155089.54                     499.83           360                                 354                           7                                  0                0
GR2: LIB 3YRHARD                              157352.21                     587.7            360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              146156.39                     716.02           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           584262.87                     2162.28          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           144740.6                      528.93           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           278250.66                     832.78           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           465936.2                      1715.04          360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           225645.04                     833.87           360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              469749.26                     1494.95          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           630776.69                     2324.91          360                                 354                           7                                  0                0
GR2: LIB 3YRHARD                              124941.84                     458.33           360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              263081.82                     838.84           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           147738.05                     623.98           360                                 354                           7.125                              0                0
GR3: MTA NON3YRHARD                           1314855.35                    4221.52          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           554308.72                     1403.99          480                                 478                           6.375                              0                0
GR1: LIB NON3YRHARD                           457208.66                     1685.47          360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           289259.5                      934.05           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           477126.44                     1531.01          360                                 357                           7                                  0                0
GR3: MTA NON3YRHARD                           604959.4                      1941.9           360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              456988.31                     1743.05          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           649940.34                     2090.66          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           650769.39                     1643.57          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           974910.49                     3135.99          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              681787.81                     2187.15          360                                 356                           6.5                                0                0
GR4: MTA 3YRHARD                              512819.01                     1294.63          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           504701.39                     1274.4           480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              433426.27                     1094.37          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              650933.09                     1968.37          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              686065.69                     2535.59          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              492655.09                     1489.91          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           814045.46                     2638.09          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           987260.69                     3190.67          360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              509335.6                      1633.93          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           544300.02                     1750.85          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           491495.97                     1818.53          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           715126.64                     1800.34          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           464072.42                     1489.2           360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           541494.01                     1742             360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           460856.17                     1482.12          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              462068                        1163.14          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           1001120.42                    2528.57          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           562283.65                     1415.99          480                                 476                           6.5                                0                0
GR3: MTA NON3YRHARD                           711589.25                     2451.73          360                                 356                           6.625                              0                0
GR3: MTA NON3YRHARD                           465145.79                     1729.82          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              537297.36                     1723.99          360                                 356                           6.75                               0                0
GR4: MTA 3YRHARD                              481261.99                     1543.87          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           562634.56                     1415.99          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           652786.4                      1643.57          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           722299.55                     1821.58          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              429702.73                     1392.06          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           787319.32                     1988.46          480                                 477                           6.375                              0                0
GR3: MTA NON3YRHARD                           550242.28                     1770.15          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           474121.96                     1193.48          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           999834.37                     3216.07          360                                 357                           7                                  0                0
GR3: MTA NON3YRHARD                           650062.24                     2402.53          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              457139.14                     1466.68          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           585649.8                      1881.59          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           424878.56                     1072.62          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           581282.84                     1865.51          360                                 356                           6.625                              0                0
GR4: MTA 3YRHARD                              441416.04                     1575.14          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           494851.68                     1592.12          360                                 357                           6.25                               0                0
GR3: MTA NON3YRHARD                           560514.58                     1811.48          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           419059.49                     1549.45          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           533646.16                     1718.69          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           473240.95                     1518.14          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              500109.99                     1608.2           360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           457805.07                     1153.03          480                                 476                           6.5                                0                0
GR4: MTA 3YRHARD                              802103.31                     2573.12          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           576621.79                     1456.46          480                                 477                           6.25                               0                0
GR4: MTA 3YRHARD                              728410.8                      1833.21          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           521081.8                      1672.53          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           436535.19                     1320.32          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           434165.29                     1092.34          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           960211.17                     3087.74          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              478371.9                      1213.71          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           661829.2                      2138.91          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              479972.8                      1213.71          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              768515.23                     2465.37          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           572423.03                     1839.78          360                                 357                           7.5                                0                0
GR4: MTA 3YRHARD                              800499.11                     2567.97          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           900086.18                     3326.58          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           448725.87                     1888.79          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           1201794.79                    3034.28          480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              558885.1                      2066.18          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           428684.64                     1082.23          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              569725.3                      1832.06          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           815911.25                     3440.29          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           628361.9                      1587.94          480                                 477                           6.625                              0                0
GR4: MTA 3YRHARD                              508941.85                     1941.82          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           992844.84                     3216.4           360                                 357                           6.125                              0                0
GR4: MTA 3YRHARD                              554403.02                     1671.6           480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           756376.21                     2444.47          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              1002629.13                    3216.4           360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           743640.77                     2409.09          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           592556.74                     2190             360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           820180.36                     2637.45          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              440042.13                     1626.33          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           597712.55                     1517.14          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           1090134.82                    3534.82          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           533956.5                      1714.34          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           646900.73                     2090.66          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           488700.54                     1477.79          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           554675.01                     1788.32          360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              479752.03                     1543.87          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           717657.82                     2307.77          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           622981.68                     1567.71          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           499801.18                     1604.18          360                                 357                           6.375                              0                0
GR4: MTA 3YRHARD                              431041.27                     1593.06          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           451949.29                     1670.69          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           1423181.6                     4599.45          360                                 357                           6.375                              0                0
GR3: MTA NON3YRHARD                           468839.83                     1505.28          360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              624933.28                     1577.83          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           569329.73                     1823.7           360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              612742.33                     1542.43          480                                 476                           6.75                               0                0
GR3: MTA NON3YRHARD                           646860.18                     2391.44          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           500897.27                     1608.2           360                                 356                           6.375                              0                0
GR4: MTA 3YRHARD                              461858.28                     1393             480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              491186                        1576.04          360                                 356                           6.75                               0                0
GR3: MTA NON3YRHARD                           718135.63                     2310.66          360                                 356                           6.25                               0                0
GR3: MTA NON3YRHARD                           961435.84                     2427.42          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           500047.88                     1848.1           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              425994.74                     1072.11          480                                 476                           6.875                              0                0
GR4: MTA 3YRHARD                              593556.43                     1904.11          360                                 356                           6.875                              0                0
GR3: MTA NON3YRHARD                           513749.19                     1898.74          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           567168.19                     1430.03          480                                 476                           6.375                              0                0
GR4: MTA 3YRHARD                              649202.36                     2082.62          360                                 356                           6.875                              0                0
GR4: MTA 3YRHARD                              520831.4                      1314.86          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           787770.35                     1982.4           480                                 477                           6.75                               0                0
GR4: MTA 3YRHARD                              478356.13                     1543.87          360                                 357                           6.75                               0                0
GR3: MTA NON3YRHARD                           584936.36                     2466.39          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              639736.42                     1616.26          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           541207.18                     1744.9           360                                 357                           6.625                              0                0
GR4: MTA 3YRHARD                              650142.98                     2090.66          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           499943.7                      1848.1           360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              442070                        1112.57          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           480717.92                     1213.71          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           436766.67                     1415.22          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           486113.33                     1803.75          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           683637.25                     2199.05          360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              541725.85                     1737.82          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           650972.18                     1643.57          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           821105.95                     2073.55          480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           500573.46                     1264.29          480                                 477                           6.625                              0                0
GR3: MTA NON3YRHARD                           520114.37                     1672.53          360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              495695.85                     1244.06          480                                 476                           6.625                              0                0
GR3: MTA NON3YRHARD                           808450.83                     2035.5           480                                 476                           6.625                              0                0
GR4: MTA 3YRHARD                              456100.3                      1466.68          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           441944.49                     1415.22          360                                 356                           6.5                                0                0
GR3: MTA NON3YRHARD                           448617.33                     1416.32          480                                 477                           6.875                              0                0
GR4: MTA 3YRHARD                              595424.2                      1916.98          360                                 357                           6.625                              0                0
GR3: MTA NON3YRHARD                           649292.5                      2326.9           480                                 477                           6.125                              0                0
GR3: MTA NON3YRHARD                           424189.29                     1564.23          360                                 357                           6.875                              0                0
GR3: MTA NON3YRHARD                           452648.85                     1368.78          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           619943.09                     1994.17          360                                 357                           6.5                                0                0
GR3: MTA NON3YRHARD                           468839.83                     1505.28          360                                 356                           6.375                              0                0
GR3: MTA NON3YRHARD                           561839.05                     1418.53          480                                 477                           6.75                               0                0
GR3: MTA NON3YRHARD                           689853.2                      2909.07          360                                 357                           6.75                               0                0
GR4: MTA 3YRHARD                              639941.24                     2058.5           360                                 357                           6.5                                0                0
GR4: MTA 3YRHARD                              456593.72                     1687.5           360                                 357                           6.875                              0                0
GR4: MTA 3YRHARD                              551444.45                     1387.68          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           700901.36                     1770             480                                 477                           6.5                                0                0
GR3: MTA NON3YRHARD                           518084.47                     1562.59          480                                 476                           6.875                              0                0
GR3: MTA NON3YRHARD                           419830.13                     1350.89          360                                 357                           6.25                               0                0
GR4: MTA 3YRHARD                              947913.92                     2393.03          480                                 477                           6.875                              0                0
GR3: MTA NON3YRHARD                           624000                        2306.43          360                                 358                           6.25                               0                0
GR1: LIB NON3YRHARD                           132399.44                     397.46           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           394622.08                     1463.7           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           117481.47                     576.56           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           418320.52                     1552.41          360                                 355                           6.875                              0                0
GR2: LIB 3YRHARD                              376442.56                     1191.23          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           190829.04                     709.67           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           231029.37                     857.52           360                                 355                           6.875                              0                0
GR1: LIB NON3YRHARD                           306189.97                     1201.17          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           370528.56                     1551.51          360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              134251.6                      498.99           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           679269.98                     2167.21          360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           419605.11                     1051.89          480                                 475                           7.25                               0                0
GR2: LIB 3YRHARD                              392414.33                     983.11           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           178762.76                     445.54           480                                 474                           7                                  0                0
GR2: LIB 3YRHARD                              308068.05                     925.44           480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           226011.78                     566.4            480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           134627.14                     494.93           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           646692.34                     2715.13          360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           312686.5                      783.86           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           132089.08                     556.1            360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              431236.54                     1296.1           480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              80160.73                      295.7            360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           191178.82                     611.12           360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           325352                        1197.57          360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           219758.16                     810.21           360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              272529.61                     748.37           480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              435868.09                     1389.49          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           178151.07                     684.99           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           223402.41                     749.65           360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              139161.56                     419.12           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           508255.15                     1623.96          360                                 354                           6.75                               0                0
GR1: LIB NON3YRHARD                           325130.14                     973.89           480                                 474                           7.5                                0                0
GR1: LIB NON3YRHARD                           253757.57                     760.55           480                                 474                           7.375                              0                0
GR2: LIB 3YRHARD                              209821.57                     629.88           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           253886.55                     810.54           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           76559.67                      273.51           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           373769.4                      1374.99          360                                 354                           6.625                              0                0
GR1: LIB NON3YRHARD                           606326.43                     1517.14          480                                 474                           6.875                              0                0
GR1: LIB NON3YRHARD                           412511.99                     1241.59          480                                 475                           7.5                                0                0
GR2: LIB 3YRHARD                              338939.78                     1080.71          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           426205.76                     1276.72          480                                 474                           7.5                                0                0
GR1: LIB NON3YRHARD                           382115.52                     1404.55          360                                 354                           6.875                              0                0
GR2: LIB 3YRHARD                              310133.14                     990.65           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           649216.78                     2090.66          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           384331.5                      1150.74          480                                 474                           7.625                              0                0
GR2: LIB 3YRHARD                              125298.58                     402.05           360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              459842.31                     1925.89          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           225357.41                     827.95           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           585443.33                     2157.1           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           93404.1                       342.64           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           241208.55                     947.9            360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           359033.25                     1196.38          360                                 354                           7.125                              0                0
GR2: LIB 3YRHARD                              231470.62                     696.5            480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              444272.24                     1876.14          360                                 354                           7.375                              0                0
GR2: LIB 3YRHARD                              281033.7                      996.63           480                                 474                           7.625                              0                0
GR2: LIB 3YRHARD                              274315.97                     859.91           480                                 474                           6.875                              0                0
GR2: LIB 3YRHARD                              499303.37                     2091.16          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           391648.32                     1254.4           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           139821.35                     499.39           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              540915.44                     1723.99          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           370741.79                     1358.36          360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           550458.79                     2032.91          360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           594962.27                     1489.33          480                                 474                           6.75                               0                0
GR2: LIB 3YRHARD                              418770.55                     1753.88          360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              184199.27                     723.87           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           386118.42                     1432.65          360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              567259.35                     2093.69          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           535356.15                     1709.84          360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           255477.72                     1070.88          360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              230598.88                     690.45           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           201350.71                     739.24           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           226839.1                      830.91           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           220057.06                     808.73           360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              326597.44                     1197.57          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           564026.09                     1801.19          360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           1078523.8                     3473.71          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           241497.33                     1011.85          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           291205.05                     728.23           480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           329979.15                     825.32           480                                 474                           7                                  0                0
GR1: LIB NON3YRHARD                           302147.96                     758.57           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           517398.53                     1294.63          480                                 474                           6.875                              0                0
GR2: LIB 3YRHARD                              721970.89                     2180.35          480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              284735.34                     1049.72          360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           403211.85                     1011.43          480                                 474                           6.875                              0                0
GR2: LIB 3YRHARD                              536305.46                     1343.18          480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           719634.54                     2291.69          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           235901.81                     708.62           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           420796.11                     1062             480                                 474                           7.25                               0                0
GR1: LIB NON3YRHARD                           250567.1                      750.86           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           147430.45                     605.81           360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              266817.49                     980.24           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           459842.31                     1925.89          360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              162482.6                      602.48           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           206192.88                     661.3            360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           303124.45                     1177.67          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           521968.05                     1312.83          480                                 476                           7.25                               0                0
GR2: LIB 3YRHARD                              278842.54                     990.91           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           332741.36                     1227.14          360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           228989.82                     851.61           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           107071.38                     395.68           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           552134.92                     1769.02          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           333694.04                     1049.6           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           117227.72                     431.72           360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              378240.36                     950.74           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           67723.79                      258.02           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           65776.09                      258.02           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           277148.31                     898.02           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              143749.36                     529.48           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              260730.31                     654.9            480                                 476                           7                                  0                0
GR2: LIB 3YRHARD                              92567.4                       232.63           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           459856.04                     1153.03          480                                 476                           7                                  0                0
GR1: LIB NON3YRHARD                           256571.66                     946.23           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           489395.36                     1803.75          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           238345.57                     938.81           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           312696.69                     1153.22          360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              147698.84                     445.16           480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              321115.46                     1182.79          360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              188138.93                     789.25           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           172807.02                     520.87           480                                 476                           7.5                                0                0
GR2: LIB 3YRHARD                              92119.98                      339.32           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           291506.97                     1112.34          360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              274355.23                     1153.51          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           232706.78                     746.21           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           214406.42                     642              480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           329023.97                     1067.85          360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              142969.63                     463.17           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           279815.55                     843.07           480                                 476                           7.5                                0                0
GR2: LIB 3YRHARD                              159304.36                     509.48           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           426541.73                     1363.76          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           201016.89                     605.66           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           232802.82                     748.78           360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           320848.16                     1182.79          360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           215341.98                     541.62           480                                 476                           7.25                               0                0
GR2: LIB 3YRHARD                              154035.07                     567.37           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           326597.23                     1370.22          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           301707.86                     1309.98          360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              221210.59                     666.22           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           127153.67                     441.76           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           480459.88                     1541.3           360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           322896.39                     1197.57          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           360189.79                     1339.51          360                                 356                           6.5                                0                0
GR1: LIB NON3YRHARD                           176846.5                      742.03           360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              1005019.15                    2771.73          480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           166975.38                     620.97           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           319668.78                     1029.25          360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           522297.96                     1643.94          480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           415651.38                     1247.65          480                                 476                           7.625                              0                0
GR2: LIB 3YRHARD                              152128.45                     560.35           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           363383.44                     1291.61          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           597257.46                     1663.04          480                                 476                           7.375                              0                0
GR2: LIB 3YRHARD                              151976.29                     581.02           360                                 356                           6.625                              0                0
GR1: LIB NON3YRHARD                           432023.06                     1818.17          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           417118.67                     1590.15          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           291744.43                     1266.46          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           265342.34                     799.46           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           276415.73                     1020.15          360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              196146.66                     629.45           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           293791.45                     1007.76          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           362739.98                     910.29           480                                 475                           7                                  0                0
GR1: LIB NON3YRHARD                           394434.94                     1239.28          480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           746148.26                     1877.46          480                                 476                           7                                  0                0
GR2: LIB 3YRHARD                              114903.88                     486.96           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           144441.79                     532.26           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           121973.09                     449.46           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           164503.17                     606.18           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           414258.22                     1328.38          360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              233379.11                     586.63           480                                 476                           7.625                              0                0
GR1: LIB NON3YRHARD                           309749.52                     990.65           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           140434.93                     535.15           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           239812.49                     1041.02          360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              179399.71                     661.62           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           66704.02                      245.8            360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           80074.29                      295.7            360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           272864.17                     938.73           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           261331.83                     657.43           480                                 476                           7.125                              0                0
GR1: LIB NON3YRHARD                           699952.32                     2675.73          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              108376.48                     399.19           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           332116.91                     1138.9           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           282960.76                     916.68           360                                 356                           6.875                              0                0
GR2: LIB 3YRHARD                              222092.84                     612              480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           160408.84                     514.63           360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           286243.55                     1064.51          360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           107082.22                     395.87           360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              332826.18                     1067.85          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           172764.16                     518.75           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           336112.92                     845.56           480                                 476                           7.125                              0                0
GR2: LIB 3YRHARD                              136674.87                     443.87           360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              228042.14                     839.97           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              308929.8                      776.53           480                                 476                           7.625                              0                0
GR2: LIB 3YRHARD                              402065.55                     1478.48          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              99793.67                      319.07           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           259115.47                     1092.8           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           97535.92                      365.56           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           65755.1                       258.02           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           481502.05                     2040.57          360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           129673.5                      476.81           360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              184641.4                      680.1            360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           356803.55                     1500.92          360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           246706.27                     797.67           360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              92497.56                      340.05           360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              146768.09                     469.6            360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              106181.08                     319.79           480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              132211.71                     487.9            360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              313837.12                     1195.67          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           160049.14                     674.57           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           263085.64                     978.39           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           160065.78                     674.57           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           133055.77                     446.56           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           278036.67                     988.04           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           154644.55                     570.33           360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              165317.97                     414.69           480                                 475                           7                                  0                0
GR1: LIB NON3YRHARD                           394645.73                     1403.3           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           161860.76                     452.35           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           164366.21                     606.18           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           411975.6                      1567.21          360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              268236.43                     671.59           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           308603.41                     1191.23          480                                 476                           7.375                              0                0
GR1: LIB NON3YRHARD                           458316.13                     2054.38          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              205073.24                     656.15           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           138213.24                     527.12           360                                 356                           7.125                              0                0
GR2: LIB 3YRHARD                              128599.19                     458.23           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           163536.54                     623.83           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           145900.31                     556.56           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           91967.01                      387.88           360                                 356                           7.5                                0                0
GR2: LIB 3YRHARD                              136409.6                      437.43           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           313226.75                     1008.67          360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           200148.77                     715.97           480                                 476                           7.25                               0                0
GR1: LIB NON3YRHARD                           361780.79                     1157.91          360                                 355                           6.875                              0                0
GR1: LIB NON3YRHARD                           145058.59                     537.99           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           481924.86                     1788.2           480                                 476                           7.5                                0                0
GR1: LIB NON3YRHARD                           565017.73                     1801.19          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           752056.87                     2492.73          360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           259434.15                     832.08           360                                 356                           7                                  0                0
GR1: LIB NON3YRHARD                           654387.05                     2326.9           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           425478.01                     1567.19          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           345199.14                     1271.49          360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              248735.05                     916.66           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           295698.16                     1056.78          480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              275959.5                      887.73           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              143590.91                     623.22           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           58088.32                      214.75           360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              349213.08                     1286.28          360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              222019.11                     666.22           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           345820.99                     1041.73          480                                 476                           7.625                              0                0
GR2: LIB 3YRHARD                              185134.78                     465.26           480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           722791.04                     2341.54          360                                 356                           7                                  0                0
GR2: LIB 3YRHARD                              56686.38                      185.59           360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           302276.18                     976.18           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           327638.77                     1061.42          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           198780.25                     739.24           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           126131.59                     403.82           360                                 355                           6.75                               0                0
GR1: LIB NON3YRHARD                           333294.87                     847.07           480                                 476                           7.375                              0                0
GR1: LIB NON3YRHARD                           153683.85                     566.08           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              429491.93                     1581.98          360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              482641.3                      1453.57          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           200426.75                     843.21           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           118021.89                     378.25           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           268895.27                     817.63           480                                 476                           7.125                              0                0
GR2: LIB 3YRHARD                              165487.59                     606.18           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           334858.03                     1245.62          360                                 356                           7.25                               0                0
GR2: LIB 3YRHARD                              391242.76                     1445.22          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           236984.77                     872.31           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           212099.68                     898.86           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           94669.9                       348.93           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           100351.82                     375.54           360                                 356                           7.625                              0                0
GR1: LIB NON3YRHARD                           222221.71                     931.38           360                                 353                           6.875                              0                0
GR1: LIB NON3YRHARD                           250820.12                     627.08           480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           354283.42                     1487.42          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           354308.98                     1487.42          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           602885.86                     2529.62          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              187942.04                     690.49           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           98594.98                      366.67           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           104160.83                     387.37           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           103365.71                     384.41           360                                 356                           7.5                                0                0
GR1: LIB NON3YRHARD                           397935.58                     1686.42          360                                 356                           7.75                               0                0
GR1: LIB NON3YRHARD                           187521.11                     604.68           360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              611963.55                     1955.57          360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              225601.23                     720.47           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           198780.25                     739.24           360                                 356                           7.375                              0                0
GR2: LIB 3YRHARD                              226195.89                     720.47           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              537744.85                     1723.99          360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           150475.19                     488.89           360                                 356                           7.125                              0                0
GR1: LIB NON3YRHARD                           37792.16                      124              480                                 476                           7.75                               0                0
GR2: LIB 3YRHARD                              347852.95                     1111.59          360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              485375.12                     1219.78          480                                 476                           7.75                               0                0
GR1: LIB NON3YRHARD                           256124.15                     880.75           360                                 355                           6.625                              0                0
GR1: LIB NON3YRHARD                           320383.32                     809.14           480                                 475                           7                                  0                0
GR1: LIB NON3YRHARD                           515154.01                     1716.25          360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              246201.91                     646.23           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           805493.06                     2579.23          360                                 355                           6.875                              0                0
GR2: LIB 3YRHARD                              210974.2                      724.76           360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              176285.14                     742.03           360                                 356                           7.75                               0                0
GR2: LIB 3YRHARD                              175791.86                     603.97           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              157924.22                     474.53           480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           177232.62                     655.68           480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              270575.81                     677.65           480                                 475                           7.625                              0                0
GR2: LIB 3YRHARD                              458193.24                     1922.52          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           329474.38                     1382.87          360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              211284.46                     634.58           480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              406981.21                     1446.26          480                                 475                           7.75                               0                0
GR2: LIB 3YRHARD                              52816.07                      195.53           360                                 356                           7.375                              0                0
GR1: LIB NON3YRHARD                           336027.41                     1239.52          360                                 356                           6.875                              0                0
GR1: LIB NON3YRHARD                           197384.59                     701.65           480                                 475                           7.625                              0                0
GR2: LIB 3YRHARD                              312935.05                     1000.95          360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              476281.4                      1744.61          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           426169.23                     1567.19          360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           74589.34                      277.18           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           185493.68                     465.01           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           252705.47                     631.13           480                                 475                           7.25                               0                0
GR1: LIB NON3YRHARD                           123481.54                     387.28           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           301389.75                     964.92           360                                 355                           6.75                               0                0
GR1: LIB NON3YRHARD                           153936.78                     565.52           360                                 355                           6.875                              0                0
GR1: LIB NON3YRHARD                           339042.1                      931.3            480                                 475                           7.625                              0                0
GR2: LIB 3YRHARD                              245308.07                     901.88           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           374563.16                     1389.77          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           175790.2                      669.7            360                                 355                           6.875                              0                0
GR2: LIB 3YRHARD                              499453.13                     1264.29          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           116360.38                     443.41           360                                 356                           7.625                              0                0
GR2: LIB 3YRHARD                              198848.18                     633.63           360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              185509.96                     727.03           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           114875.68                     497.88           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           112624.44                     360.24           360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              256794.82                     944.75           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              121101.35                     449.46           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           144115.68                     535.95           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           319939.35                     1026.68          360                                 355                           6.875                              0                0
GR1: LIB NON3YRHARD                           157241.03                     501.76           360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              344853.72                     1311.87          360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           112622.39                     413.05           360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              305389                        1043.65          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           269418.69                     811.58           480                                 476                           7.625                              0                0
GR2: LIB 3YRHARD                              69390.64                      255.78           360                                 355                           7.5                                0                0
GR2: LIB 3YRHARD                              239515.91                     769.37           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           248522.34                     797.67           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           388449.82                     1642.57          360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           438727.18                     1219.56          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           499521.21                     1249.11          480                                 475                           6.875                              0                0
GR2: LIB 3YRHARD                              433611.83                     1593.06          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              160259.41                     611.6            360                                 355                           7.375                              0                0
GR2: LIB 3YRHARD                              233224.72                     700.14           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           418554.39                     1259.75          480                                 475                           6.75                               0                0
GR2: LIB 3YRHARD                              503501.83                     1862.71          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           111610.28                     413.98           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           271629.52                     872.29           360                                 355                           6.875                              0                0
GR1: LIB NON3YRHARD                           139660.44                     417.9            480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           149085.18                     554.43           360                                 356                           7.25                               0                0
GR1: LIB NON3YRHARD                           130662.41                     422.16           360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              240725.79                     890.79           360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              215052.82                     543.14           480                                 475                           7.125                              0                0
GR2: LIB 3YRHARD                              75125.79                      227.73           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           228433.83                     839.78           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           217037.14                     798.38           360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              217549.1                      654.11           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           533987.5                      1339.13          480                                 475                           7.25                               0                0
GR2: LIB 3YRHARD                              190166.28                     477.9            480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           376471.39                     940.63           480                                 475                           7.125                              0                0
GR1: LIB NON3YRHARD                           249482.44                     925.53           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           209129.58                     768.81           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           172825.87                     635.75           360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              601284.21                     2212.17          360                                 353                           6.75                               0                0
GR1: LIB NON3YRHARD                           197585.31                     593.54           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           62182.85                      230.65           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           106087.79                     321.45           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           463262.52                     1163.14          480                                 475                           6.625                              0                0
GR1: LIB NON3YRHARD                           394471.9                      1463.7           360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           337873.35                     1080.71          360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           336721.6                      1083.93          360                                 355                           7                                  0                0
GR2: LIB 3YRHARD                              58838.23                      218.08           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           331491.9                      1054.98          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              88281.72                      324.35           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           243269.77                     901.88           360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           108756.37                     402.35           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           84315.6                       310.18           360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              553497.99                     1386.67          480                                 475                           7.5                                0                0
GR2: LIB 3YRHARD                              371762.17                     1196.5           360                                 355                           7.625                              0                0
GR1: LIB NON3YRHARD                           222387.16                     712.76           360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           87508.37                      323.42           360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           62182.85                      230.65           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           522758.41                     1688.61          360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           293436.59                     1088.16          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              282299.21                     847.92           480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           276325.72                     834.59           480                                 475                           7.5                                0                0
GR2: LIB 3YRHARD                              166221.21                     414.69           480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           552243.47                     1524.45          480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           330784.33                     1054.98          360                                 355                           7.125                              0                0
GR2: LIB 3YRHARD                              407201.58                     1024.07          480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           177374.89                     532.98           480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           262110.51                     787.35           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           836816.28                     3104.81          360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           62182.85                      230.65           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           157293.4                      472.41           480                                 475                           7.625                              0                0
GR1: LIB NON3YRHARD                           593148.56                     2176.32          360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              340241.06                     1526.76          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           199324.8                      739.24           360                                 355                           7.625                              0                0
GR2: LIB 3YRHARD                              284729.05                     1053.42          360                                 355                           7.75                               0                0
GR2: LIB 3YRHARD                              366143.92                     1170.77          360                                 355                           7.25                               0                0
GR2: LIB 3YRHARD                              901680.58                     2873.21          360                                 355                           7.375                              0                0
GR1: LIB NON3YRHARD                           62182.85                      230.65           360                                 355                           7.5                                0                0
GR1: LIB NON3YRHARD                           608738.94                     1541.79          480                                 475                           7.125                              0                0
GR1: LIB NON3YRHARD                           86701.27                      320.47           360                                 355                           7.125                              0                0
GR1: LIB NON3YRHARD                           320969.85                     1574.21          360                                 355                           7.75                               0                0
GR1: LIB NON3YRHARD                           200131.59                     643.28           360                                 355                           7                                  0                0
GR1: LIB NON3YRHARD                           274821.54                     887.73           360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           455335.43                     1618.09          480                                 475                           7.75                               0                0
GR1: LIB NON3YRHARD                           133020.34                     419.84           480                                 475                           7.375                              0                0
GR1: LIB NON3YRHARD                           164787.44                     606.18           360                                 355                           7.25                               0                0
GR1: LIB NON3YRHARD                           164570.02                     497.55           480                                 475                           7.5                                0                0
GR1: LIB NON3YRHARD                           668880.43                     2122.83          360                                 352                           7.375                              0                0
GR1: LIB NON3YRHARD                           450983.69                     1888.79          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           159864.91                     591.4            360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           338542.74                     1080.71          360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           276753.1                      697.89           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           283947.69                     904.62           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           444269.24                     1575.14          480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              269284.54                     858.78           360                                 354                           7.375                              0                0
GR2: LIB 3YRHARD                              445668.4                      1434.52          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           287613.58                     916.68           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           562645.98                     1792.34          360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           246027.67                     1030.41          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           619213.76                     1853.3           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           362431.24                     1330.64          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           246027.67                     1030.41          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           246027.67                     1030.41          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           380720.28                     960.86           480                                 474                           7.25                               0                0
GR1: LIB NON3YRHARD                           185242.66                     680.1            360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           246206.91                     1030.41          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           373703.24                     1119.85          480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           687563.01                     1719.43          480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           505699.07                     1514.13          480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           311671.73                     1153.22          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           523293.01                     1922.03          360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           196037.96                     625.59           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           849384.04                     2534.65          480                                 473                           7.75                               0                0
GR1: LIB NON3YRHARD                           220284.69                     703.59           360                                 353                           7.375                              0                0
GR2: LIB 3YRHARD                              158126.37                     580.31           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           165266.68                     418.61           480                                 474                           7.25                               0                0
GR1: LIB NON3YRHARD                           258745.37                     946.23           360                                 353                           7.75                               0                0
GR2: LIB 3YRHARD                              360982.32                     910.29           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           195766.23                     488.02           480                                 473                           7.125                              0                0
GR1: LIB NON3YRHARD                           347354.23                     1280.37          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           805739.61                     2956.96          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           203827.83                     756.99           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           117624.14                     352.04           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           280162.41                     706.48           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           287269.9                      919.89           360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           135307.37                     483.28           480                                 474                           7.625                              0                0
GR2: LIB 3YRHARD                              209792.47                     523.42           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              257338.46                     820.19           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           217552.4                      663.34           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           342250.18                     1256.71          360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           443131.03                     1415.22          360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           314612.45                     786.89           480                                 474                           7                                  0                0
GR2: LIB 3YRHARD                              315947.54                     788.92           480                                 474                           7.5                                0                0
GR4: MTA 3YRHARD                              995937.5                      3216.4           360                                 357                           6.75                               0                0
GR1: LIB NON3YRHARD                           257393.5                      941.43           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           163140.17                     606.18           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           227083.67                     733.34           360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           582683.12                     1446.34          480                                 473                           7.25                               0                0
GR1: LIB NON3YRHARD                           361813.86                     1328.79          360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           321327.16                     1182.79          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           323135.91                     1185.37          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           259652.97                     1100.39          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           97748.19                      360.38           360                                 354                           7.375                              0                0
GR1: LIB NON3YRHARD                           239370.77                     720.28           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           96193.58                      354.84           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           407068.59                     1493.27          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           221856.41                     813.16           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           234448.75                     702.56           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           371583.87                     930.52           480                                 474                           6.75                               0                0
GR1: LIB NON3YRHARD                           295448.15                     738.34           480                                 474                           7.25                               0                0
GR1: LIB NON3YRHARD                           178839.54                     445.03           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           486170.95                     1222.56          480                                 473                           7.375                              0                0
GR2: LIB 3YRHARD                              124289.99                     455.56           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           298248.26                     1094.08          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           360865.81                     1509.35          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           234775.82                     746.21           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           524330.67                     1672.53          360                                 354                           7.25                               0                0
GR2: LIB 3YRHARD                              192721.13                     627.2            360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           386557.47                     1618.96          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           358370.93                     1500.92          360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              261676.76                     1096.18          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           156259.96                     498.87           360                                 354                           7                                  0                0
GR1: LIB NON3YRHARD                           161834.32                     591.4            360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           192947.23                     705.6            360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           355606.72                     890.06           480                                 474                           7                                  0                0
GR2: LIB 3YRHARD                              172745.45                     633.16           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           319732.8                      962.69           480                                 474                           7.5                                0                0
GR2: LIB 3YRHARD                              253269.24                     928.3            360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              43862.65                      162.63           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              101306.76                     256.65           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           700402.89                     2238.62          360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           91539.46                      340.05           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              203830.91                     754.02           360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           152434.6                      561.83           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              229823.02                     842.37           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           215222.41                     789.51           360                                 354                           7.5                                0                0
GR2: LIB 3YRHARD                              109012.16                     399.56           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           192137.95                     581.13           480                                 474                           7.5                                0                0
GR2: LIB 3YRHARD                              197510.06                     630.42           360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           141486.71                     519.32           360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           98966.65                      249.83           480                                 474                           7.125                              0                0
GR1: LIB NON3YRHARD                           198247.08                     724.46           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           269648.23                     807.04           480                                 474                           7.75                               0                0
GR2: LIB 3YRHARD                              174391.12                     641.66           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           80152.94                      295.7            360                                 353                           7.75                               0                0
GR1: LIB NON3YRHARD                           188435.86                     688.61           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           173860.09                     518.44           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           278328.93                     1020.15          360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              257572.76                     818.26           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           263820.64                     657.43           480                                 473                           7.25                               0                0
GR1: LIB NON3YRHARD                           237090.44                     870.46           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           182383.65                     551.15           480                                 474                           7.375                              0                0
GR1: LIB NON3YRHARD                           144972.49                     532.26           360                                 354                           7.25                               0                0
GR1: LIB NON3YRHARD                           202292.97                     739.24           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           207867.7                      768.81           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           200530.11                     739.24           360                                 354                           7.625                              0                0
GR2: LIB 3YRHARD                              209096.9                      873.57           360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              242494.16                     1024.5           360                                 354                           6.875                              0                0
GR1: LIB NON3YRHARD                           380678.96                     1226.09          360                                 354                           7.375                              0                0
GR2: LIB 3YRHARD                              428900.41                     1082.23          480                                 474                           7.375                              0                0
GR2: LIB 3YRHARD                              506235.88                     1608.2           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           244733.13                     1028.72          360                                 354                           7.625                              0                0
GR1: LIB NON3YRHARD                           207334.88                     759.94           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           68196.68                      204.11           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           499664.34                     1254.17          480                                 474                           5.875                              0                0
GR1: LIB NON3YRHARD                           165880.21                     606.18           360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           96036.03                      290.41           480                                 474                           7                                  0                0
GR1: LIB NON3YRHARD                           341527.06                     859.72           480                                 474                           7.625                              0                0
GR1: LIB NON3YRHARD                           497990.48                     1246.59          480                                 474                           6.75                               0                0
GR1: LIB NON3YRHARD                           341319.65                     1029.61          480                                 473                           6.875                              0                0
GR1: LIB NON3YRHARD                           112745.92                     472.2            360                                 354                           7.75                               0                0
GR2: LIB 3YRHARD                              246738.38                     784              360                                 353                           7.625                              0                0
GR1: LIB NON3YRHARD                           466570                        1956.25          360                                 354                           7.75                               0                0
GR1: LIB NON3YRHARD                           200360.53                     710.25           480                                 474                           7.75                               0                0
GR1: LIB NON3YRHARD                           580554.58                     1852.65          360                                 354                           7.125                              0                0
GR1: LIB NON3YRHARD                           497187.41                     2107.6           360                                 354                           7.5                                0                0
GR1: LIB NON3YRHARD                           142529.47                     523.39           360                                 354                           7.25                               0                0

3111                                                       1,373,906,459.98   4,362,233.94   406                                 402                           6.829                              0.000            0.000

***

DEAL_INFO                                     MSERV        SERV_FEE          CURRENT_GROSS_COUPON                   CITY1                                    STATE       ZIP_CODE         PROPTYPE

GR4: MTA 3YRHARD                              0            0.375             6.625                                  LOS ANGELES                              CA          90094            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ANGELES                              CA          91316            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  GILBERT                                  AZ          85296            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN LEANDRO                              CA          94577            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  WEST BLOOMFIELD                          MI          48322            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89115            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RENTON                                   WA          98056            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MINNEAPOLIS                              MN          55410            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PALMDALE                                 CA          93551            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      PHOENIX                                  AZ          85018            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FOLSOM                                   CA          95630            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PLACENTIA                                CA          92870            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   UNION CITY                               CA          94587            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  SAN JOSE                                 CA          95132            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  SPRINGFIELD                              VA          22151            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FALLS CHURCH                             VA          22042            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  FT PIERCE                                FL          34949            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.125                                  OXNARD                                   CA          93035            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FOOTHILL RANCH                           CA          92610            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA ROSA                               CA          95407            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    FREMONT                                  CA          94539            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ARROYO GRANDE                            CA          93420            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91604            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CORONA                                   CA          92880            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CHANDLER                                 AZ          85249            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WOODLAND HILLS                           CA          91364            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   NEWPORT BEACH                            CA          92663            PUD
GR4: MTA 3YRHARD                              0            0.375             6.75                                   DUBLIN                                   OH          43017            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91356            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SOUTH MIAMI                              FL          33143            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      GILROY                                   CA          95020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN DIEGO                                CA          92128            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WEST COVINA                              CA          91792            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  LOS GATOS                                CA          95030            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HENDERSON                                NV          89015            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  BIG BEAR                                 CA          92315            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SALINAS                                  CA          93906            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FORT WASHINGTON                          MD          20744            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WILMETTE                                 IL          60091            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   GILBERT                                  AZ          85296            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SUN VALLEY                               ID          83353            PUD
GR4: MTA 3YRHARD                              0            0.375             6.625                                  HALLANDALE BEACH                         FL          33009            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  VALENCIA                                 CA          91355            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MOUNT PLEASANT                           SC          29464            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ROCKVILLE                                MD          20850            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTEE                                   CA          92071            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  WEST COVINA                              CA          91791            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90036            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OCEAN CITY                               NJ          08226            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             6.625                                  SAN DIEGO                                CA          92037            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ALTOS                                CA          94024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN DIEGO                                CA          92108            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  BOWIE                                    MD          20720            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95111            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95130            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAYWARD                                  CA          94545            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CHICAGO                                  IL          60601            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  NORTHBROOK                               IL          60062            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95138            PUD
GR3: MTA NON3YRHARD                           0            0.375             1                                      SAN JOSE                                 CA          95120            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CORONA                                   NY          11368            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             1                                      DUBLIN                                   CA          94568            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  RIVERSIDE                                CA          92508            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LUTHERVILLE-TIMONIUM                     MD          21093            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CASTAIC AREA                             CA          91384            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN BRUNO                                CA          94066            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN ANSELMO                              CA          94960            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN JOSE                                 CA          95135            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  NEWARK                                   CA          94560            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  NEWARK                                   CA          94560            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      EL MONTE                                 CA          91732            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95148            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN DIEGO                                CA          92120            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SACRAMENTO                               CA          95835            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN FRANCISCO                            CA          94127            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WEST HILLS                               CA          91304            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   UNION CITY                               CA          94587            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90065            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PACIFICA                                 CA          94044            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN RAMON                                CA          94582            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN BRUNO                                CA          94066            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HENDERSONVILLE                           TN          37075            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  PARADISE VALLEY                          AZ          85253            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SIMI VALLEY                              CA          93065            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      BENICIA                                  CA          94510            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN RAFAEL                               CA          94903            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SANDY                                    UT          84092            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95148            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   NEW YORK                                 NY          10280            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95138            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  CAMPBELL                                 CA          95008            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GILBERT                                  AZ          85297            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      FREMONT                                  CA          94538            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  ROMOLAND                                 CA          92585            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  IRVINE                                   CA          92620            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  IRVINE                                   CA          92612            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   TARZANA                                  CA          91356            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94107            Single Family
GR3: MTA NON3YRHARD                           0            0.375             3                                      SAN FRANCISCO                            CA          94121            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95118            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DALY CITY                                CA          94015            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAMPTON BAYS                             NY          11946            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DALY CITY                                CA          94015            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95112            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  OLD GREENWICH                            CT          06870            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  IRVINE                                   CA          92612            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GREENBRAE                                CA          94904            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      MARINA                                   CA          93933            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN FRANCISCO                            CA          94107            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    FORT LEE                                 NJ          07024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WEST PALM BEACH                          FL          33411            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SACRAMENTO                               CA          95831            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      NEWARK                                   CA          94560            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PALMDALE                                 CA          93551            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94544            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ANTIOCH                                  CA          94531            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94545            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PORTLAND                                 OR          97229            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  MORGAN HILL                              CA          95037            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    AGOURA HILLS                             CA          91301            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GRANITE BAY                              CA          95746            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SANTA CLARITA                            CA          91350            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WINDSOR                                  CA          95492            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95131            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BRIGHTON                                 CO          80602            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      HAYWARD                                  CA          94541            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OCEAN CITY                               NJ          08226            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  RANCHO SANTA MARGARITA                   CA          92679            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.25                                   LADERA RANCH                             CA          92694            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PERRIS                                   CA          92570            PUD
GR3: MTA NON3YRHARD                           0            0.375             1                                      SAN FRANCISCO                            CA          94127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95116            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      FAIRFIELD                                CA          94533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      VALLEJO                                  CA          94591            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FREMONT                                  CA          94538            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA CLARA                              CA          95050            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CORONA                                   CA          92883            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95121            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WEST HILLS                               CA          91304            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PORT JEFFERSON                           NY          11777            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FOLSOM                                   CA          95630            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SCOTTSDALE                               AZ          85254            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    ELK GROVE AREA                           CA          95757            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95131            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  BALL GROUND                              GA          30107            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  TRACY                                    CA          95304            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FOLSOM                                   CA          95630            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SPRINGFIELD                              VA          22150            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LORTON                                   VA          22079            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   NEWPORT BEACH                            CA          92663            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ALBUQUERQUE                              NM          87114            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  BEND                                     OR          97701            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DISCOVERY BAY                            CA          94514            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      FOSTER CITY                              CA          94404            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROWLAND HEIGHTS AREA                     CA          91748            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95008            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHINO HILLS                              CA          91709            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95125            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ENCINITAS                                CA          92024            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  COLLEGE PARK                             MD          20740            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  STATEN ISLAND                            NY          10305            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MISSION VIEJO                            CA          92692            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROSEVILLE                                CA          95661            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  IRVINE                                   CA          92620            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95123            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PATTERSON                                CA          95363            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   AURORA                                   IL          60504            PUD
GR2: LIB 3YRHARD                              0            0.375             7.625                                  NEWBERG                                  OR          97132            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ALBUQUERQUE                              NM          87120            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   SHELBY TOWNSHIP                          MI          48317            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LOS ANGELES                              CA          91402            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NAMPA                                    ID          83651            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HIGHLAND                                 CA          92346            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  EL DORADO HILLS                          CA          95762            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      LAS VEGAS                                NV          89110            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TEMPE                                    AZ          85281            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89139            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  RICHMOND                                 CA          94803            PUD
GR2: LIB 3YRHARD                              0            0.375             7.75                                   EVERETT                                  WA          98203            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKE OSWEGO                              OR          97035            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   CHULA VISTA                              CA          91910            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKELAND                                 FL          33801            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      WILMINGTON                               DE          19808            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LATHROP                                  CA          95330            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN FRANCISCO                            CA          94122            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LAS VEGAS                                NV          89123            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  TACOMA                                   WA          98422            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EVERETT                                  WA          98203            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             6.625                                  VALLEY VILLAGE                           CA          91607            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      BULLHEAD                                 AZ          86442            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OCEAN CITY                               NJ          08226            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   NAPLES                                   FL          34103            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HOUSTON                                  TX          77027            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHELSEA                                  MA          02150            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  POMPTON LAKES                            NJ          07441            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FRAMINGHAM                               MA          01701            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  AUSTIN                                   TX          78704            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  MATTAWAN                                 MI          49071            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   COMPTON                                  CA          90220            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MANALAPAN                                NJ          07726            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  VANCOUVER                                WA          98684            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  LAS VEGAS                                NV          89128            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SOUTH JORDAN                             UT          84095            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ATLANTIC CITY                            NJ          08401            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  VOORHEES                                 NJ          08043            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SOUTH JORDAN                             UT          84095            PUD
GR2: LIB 3YRHARD                              0            0.375             7.375                                  MONROE                                   WA          98272            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      MARYSVILLE                               WA          98270            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  AREA OF PANORAMA CITY                    CA          91402            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   TUCSON                                   AZ          85746            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BREMERTON                                WA          98337            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  HARRISON TOWNSHIP                        MI          48045            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      QUEEN CREEK                              AZ          85242            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      QUEEN CREEK                              AZ          85242            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      NEWBERRY SPRINGS                         CA          92365            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HEMPSTEAD                                NY          11550            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SUFFOLK                                  VA          23434            PUD
GR2: LIB 3YRHARD                              0            0.375             7.75                                   TAMPA                                    FL          33625            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PORTLAND                                 OR          97266            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      PENNSAUKEN                               NJ          08109            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NORTH LAS VEGAS                          NV          89032            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      MESA                                     AZ          85207            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN JOSE                                 CA          95128            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  WEATHERFORD                              TX          76086            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    RESTON                                   VA          20190            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PHOENIX                                  AZ          85053            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CHULA VISTA                              CA          91910            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LOS ANGELES                              CA          91104            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PITTSBURG                                CA          94565            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ENCINO                                   CA          91316            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WOODBRIDGE                               VA          22192            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      GLENDALE                                 CA          91214            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CLACKAMAS                                OR          97015            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SCOTTSDALE                               AZ          85255            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91701            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SANTA CLARITA                            CA          91354            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  VALENCIA                                 CA          91355            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MURRIETA                                 CA          92563            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SNELLVILLE                               GA          30078            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   COLUMBIA FALLS                           MT          59912            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      VALLEJO                                  CA          94591            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90008            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SANTA CLARITA                            CA          91355            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MESA                                     AZ          85203            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             6.875                                  FORT LAUDERDALE                          FL          33311            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LAKE WORTH                               FL          33463            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PHOENIX                                  AZ          85086            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PALM BEACH GARDENS                       FL          33410            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   WINTER PARK                              FL          32792            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SAN DIEGO                                CA          92129            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HENDERSON                                NV          89012            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  NORTHRIDGE                               CA          91324            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HENDERSON                                NV          89052            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HENDERSON                                NV          89052            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  COACHELLA                                CA          92236            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      SALT LAKE CITY                           UT          84128            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      RENTON                                   WA          98055            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90025            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.919                                  CHANTILLY                                VA          20152            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CALDWELL                                 ID          83605            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOMA LINDA AREA                          CA          92354            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAS VEGAS                                NV          89123            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  VAIL                                     AZ          85741            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAS VEGAS                                NV          89139            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    UNION                                    NJ          07083            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ISLIP                                    NY          11751            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MIAMI BEACH                              FL          33139            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MINNEAPOLIS                              MN          55407            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  POMPANO BEACH                            FL          33060            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  NORTH MIAMI BEACH                        FL          33179            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PHILADELPHIA                             PA          19120            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90008            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BELLMAWR                                 NJ          08031            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  KEY WEST                                 FL          33040            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  INDIANAPOLIS                             IN          46237            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  INDIANAPOLIS                             IN          46237            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAVEEN                                   AZ          85339            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  INDIO                                    CA          92201            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  RED WING                                 MN          55066            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      SAN DIEGO                                CA          92114            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      PLUMAS LAKE                              CA          95961            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ORLANDO                                  FL          32819            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  WESTMINSTER                              CO          80020            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  KENT                                     WA          98032            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   NAPLES                                   FL          34119            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HUMBOLDT                                 AZ          86329            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HIALEAH                                  FL          33014            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      LA PUENTE                                CA          91746            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    MURRIETTA                                CA          92563            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90042            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ELK RIVER                                MN          55330            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  MACOMB                                   MI          48042            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  STOCKTON                                 CA          95212            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ROUND ROCK                               TX          78664            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NAPLES                                   FL          34119            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NORCO                                    CA          92860            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  EVANS                                    CO          80620            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89121            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BOCA RATON                               FL          33487            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      OCEANSIDE                                CA          92054            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ANTHEM                                   AZ          85086            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SANDY                                    UT          84093            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  GRANBURY                                 TX          76049            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  FRAZIER PARK                             CA          93225            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  PEMBROKE PINES                           FL          33028            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MOYOCK                                   NC          27958            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EDGE WATER                               CO          80214            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   FRISCO                                   TX          75035            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CHANDLER                                 AZ          85249            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  APACHE JUNCTION                          AZ          85219            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  EVERETT                                  WA          98208            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      EVERETT                                  WA          98208            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ELGIN                                    IL          60120            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          91306            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PHOENIX                                  AZ          85019            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HESPERIA                                 CA          92344            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      RIALTO                                   CA          92376            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TUCSON                                   AZ          85742            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      LA QUINTA                                CA          92253            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  JACKSONVILLE                             FL          32244            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MIRAMAR                                  FL          33027            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FAIR OAKS                                CA          95628            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  STATEN ISLAND                            NY          10306            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    RIGBY                                    ID          83442            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  GLENDALE                                 AZ          85307            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  VIRGINIA BEACH                           VA          23452            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ALBERTVILLE                              MN          55301            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    EDISON                                   NJ          08837            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LAS VEGAS                                NV          89122            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LAS VEGAS                                NV          89118            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      RED BLUFF                                CA          96080            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PROVO                                    UT          84601            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  TEMPE                                    AZ          85283            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WHEAT RIDGE                              CO          80033            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89107            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TUCSON                                   AZ          85730            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90038            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FERNLEY                                  NV          89408            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  EAGAN                                    MN          55122            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TEMPE                                    AZ          85284            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SCOTTSDALE                               AZ          85257            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    HERCULES                                 CA          94547            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  POMONA                                   CA          91766            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  HOLT                                     MO          64048            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TRACY                                    CA          95337            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  ESCALON                                  CA          95320            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GILROY                                   CA          95020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SPRINGFIELD                              VA          22151            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LIVERMORE                                CA          94551            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  LAWRENCE                                 NY          11559            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TOPANGA                                  CA          90290            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  ROHNERT PARK                             CA          94928            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CENTREVILLE                              VA          20120            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAFAYETTE                                CA          94549            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ROSEVILLE                                CA          95661            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    CERRITOS                                 CA          90703            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SCOTTSDALE                               AZ          85259            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PETALUMA                                 CA          94954            PUD
GR3: MTA NON3YRHARD                           0            0.375             1                                      LAGUNA NIGUEL                            CA          92677            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN RAMON                                CA          94583            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   OLNEY                                    MD          20832            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  LOS ANGELES                              CA          90027            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   HOBOKEN                                  NJ          07030            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95116            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN MATEO                                CA          94403            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DUBLIN                                   CA          94568            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   IRVINGTON                                NY          10533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  JERSEY CITY                              NJ          07305            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.125                                  OCEAN CITY                               NJ          08226            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    CENTREVILLE                              VA          20120            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SADDLE BROOK                             NJ          07663            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WILTON                                   CA          95693            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  VINEYARD HAVEN                           MA          02568            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PALISADES PARK                           NJ          07650            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ARLINGTON                                VA          22204            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   WASHINGTON                               DC          20008            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   HAYWARD                                  CA          94544            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90045            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LODI                                     CA          95242            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    IRVINE                                   CA          92620            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  FOOTHILL RANCH                           CA          92610            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LOMITA                                   CA          90717            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91356            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   VALLEJO                                  CA          94590            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   HENDERSON                                NV          89052            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  GLENN DALE                               MD          20769            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CAVE CREEK                               AZ          85331            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91403            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WEST FRIENDSHIP                          MD          21794            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  MILLBRAE                                 CA          94030            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    DIAMOND BAR                              CA          91765            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94122            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LOS ALTOS                                CA          94024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CASTRO VALLEY                            CA          94552            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LAS VEGAS                                NV          89149            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CONCORD                                  CA          94521            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  GILROY                                   CA          95020            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CARLSBAD                                 CA          92009            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  MILPITAS                                 CA          95035            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN RAMON                                CA          94582            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   NEW SMYRNA BEACH                         FL          32169            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA ROSA                               CA          95407            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      HUNTINGTON BEACH                         CA          92648            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CARMICHAEL                               CA          95608            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90027            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95126            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SPRINGFIELD                              VA          22153            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    ANNANDALE                                VA          22003            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94541            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  KENT                                     WA          98030            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    LOS ANGELES                              CA          90272            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          90291            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MILPITAS                                 CA          95035            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  FALLS CHURCH                             VA          22043            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   BRENTWOOD                                CA          94513            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   EL DORADO HILLS                          CA          95762            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      KENMORE                                  WA          98028            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RICHMOND                                 CA          94805            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SCOTTS VALLEY                            CA          95066            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  CHULA VISTA                              CA          91915            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PORT SAINT JOE                           FL          32456            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TAMPA                                    FL          33615            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HERCULES                                 CA          94547            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  DIAMOND BAR                              CA          91765            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ALISO VIEJO                              CA          92656            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95138            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN DIEGO                                CA          92103            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   OAK BLUFFS                               MA          02557            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN FRANCISCO                            CA          94110            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      BOCA RATON                               FL          33432            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      OAK HILLS                                CA          92344            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN FRANCISCO                            CA          94132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTA BARBARA                            CA          93103            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DALY CITY                                CA          94015            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  LOS ANGELES                              CA          90049            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PORT CHESTER                             NY          10573            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      MEDFORD                                  OR          97504            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      MONTARA                                  CA          94037            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89118            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN MATEO                                CA          94403            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   MIRA LOMA                                CA          91752            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PASADENA                                 CA          91107            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   EAST PALO ALTO                           CA          94303            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  MORGAN HILL                              CA          95037            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SIMI VALLEY                              CA          93065            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ELK GROVE                                CA          95757            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CERRITOS                                 CA          90703            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PHOENIX                                  AZ          85004            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MIRA LOMA                                CA          91752            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HAWTHORNE                                CA          90250            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    TRACY                                    CA          95377            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    CAMPBELL                                 CA          95008            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ALISO VIEJO                              CA          92656            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN DIEGO                                CA          92101            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA CLARITA                            CA          91351            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      WEST ISLIP                               NY          11795            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      BRENTWOOD                                CA          94513            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  SUNNYVALE                                CA          94086            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      LAS VEGAS                                NV          89138            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SEATTLE                                  WA          98199            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ELMHURST                                 NY          11373            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    FOSTER CITY                              CA          94404            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      RANCHO CUCAMONGA                         CA          91730            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BOCA RATON                               FL          33432            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    LOS ALTOS                                CA          94024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          90046            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    MILLBRAE                                 CA          94030            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MORTON GROVE                             IL          60053            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN CLEMENTE                             CA          92672            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PASADENA                                 CA          91107            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   JAMAICA                                  NY          11432            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  CHULA VISTA                              CA          91911            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89129            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ELK GROVE                                CA          95757            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    CONCORD                                  CA          94518            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   BENNINGTON                               NE          68007            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SOUTHAMPTON                              NY          11968            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      VILLA PARK                               CA          92861            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   MANASSAS                                 VA          20111            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   HAWTHORNE                                CA          90250            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95131            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PALO ALTO                                CA          94306            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  NEWPORT BEACH                            CA          92663            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LIVERMORE                                CA          94551            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HERNDON                                  VA          20171            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROSEVILLE                                CA          95747            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   CANYON LAKE                              CA          92587            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FAIRFIELD                                CA          94533            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN MATEO                                CA          94402            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DUBLIN                                   CA          94568            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BRENTWOOD                                CA          94513            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LIVERMORE                                CA          94551            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN RAMON                                CA          94583            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   OAKLAND                                  CA          94602            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FORT MYERS                               FL          33913            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95128            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PATTERSON                                CA          95363            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PACIFICA                                 CA          94044            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SUNNYVALE                                CA          94085            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LEANDRO                              CA          94579            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95112            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SEBASTOPOL                               CA          95472            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN LEANDRO                              CA          94578            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SALINAS                                  CA          93905            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95133            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA CLARITA                            CA          91355            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95111            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   MIAMI                                    FL          33131            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LATHROP                                  CA          95330            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95122            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  NEWARK                                   CA          94560            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CORONA                                   CA          92880            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PLEASANT HILL                            CA          94523            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PHOENIX                                  AZ          85085            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ALTOS                                CA          94024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      QUEEN CREEK                              AZ          85242            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GAINESVILLE                              VA          20136            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SCOTTSDALE                               AZ          85262            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LA MIRADA                                CA          90638            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SILVER SPRING                            MD          20901            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.625                                  BEVERLY HILLS                            CA          90210            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ALPINE                                   UT          84004            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAUSALITO                                CA          94965            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MURRIETA                                 CA          92563            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95138            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SUNNYVALE                                CA          94086            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   PRIOR LAKE                               MN          55372            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PALM DESERT                              CA          92260            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95119            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95125            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   UNION CITY                               CA          94587            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MARYSVILLE                               WA          98270            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ORLANDO                                  FL          32835            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  STAFFORD                                 VA          22554            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      SNOHOMISH                                WA          98296            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  FOLSOM                                   CA          95630            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SARATOGA                                 CA          95070            Single Family
GR2: LIB 3YRHARD                              0            0.375             2.25                                   ROSEVILLE                                CA          95678            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   RONALD                                   WA          98940            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  JACKSONVILLE                             FL          32259            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   FREDERICKSBURG                           VA          22407            PUD
GR1: LIB NON3YRHARD                           0            0.375             1                                      REDONDO BEACH                            CA          90278            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BONNEY LAKE                              WA          98391            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    DALLAS                                   TX          75217            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  HENDERSON                                NV          89044            PUD
GR1: LIB NON3YRHARD                           0            0.375             3                                      BLAINE                                   MN          55014            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LOS ANGELES                              CA          90065            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   CENTREVILLE                              VA          20120            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  GILBERTSVILLE                            PA          19525            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SAN BERNARDINO                           CA          92411            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  FALLBROOK                                CA          92028            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  SANTA MONICA                             CA          90403            Condominium
GR3: MTA NON3YRHARD                           0            0.375             1                                      SAN JOSE                                 CA          95124            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95130            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  ANTIOCH                                  CA          94509            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN GABRIEL                              CA          91776            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PALM BEACH GARDENS                       FL          33410            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PEORIA                                   AZ          85383            PUD
GR2: LIB 3YRHARD                              0            0.375             7.25                                   WELLINGTON                               FL          33467            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  AUBURN                                   WA          98001            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LONG BEACH                               CA          90805            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TUCSON                                   AZ          85710            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  AVONDALE                                 AZ          85323            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   GAINESVILLE                              FL          32608            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FREMONT                                  CA          94538            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      PALM BEACH GARDENS                       FL          33418            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      FOX ISLAND                               WA          98333            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BOISE                                    ID          83705            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WOODBRIDGE                               VA          22191            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SETAUKET                                 NY          11733            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   RIDGEWOOD                                NY          11385            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  BIG LAKE                                 MN          55309            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHANHASSEN                               MN          55317            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   DELRAY BEACH                             FL          33445            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ROYAL PALM BEACH                         FL          33411            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GALT                                     CA          95632            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BOYNTON BEACH                            FL          33436            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  CASTLE ROCK                              CO          80104            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BAYONNE                                  NJ          07002            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BRIGANTINE                               NJ          08203            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LAS VEGAS                                NV          89118            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BIG LAKE                                 MN          55309            Single Family
GR1: LIB NON3YRHARD                           0            0.375             1                                      NORTH WALES                              PA          19454            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAS VEGAS                                NV          89108            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  WEST PALM BEACH                          FL          33409            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      NORTH HIGHLANDS                          CA          95660            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAKE WORTH                               FL          33463            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SANTA CLARITA                            CA          91350            PUD
GR2: LIB 3YRHARD                              0            0.375             2.25                                   NEWPORT NEWS                             VA          23608            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HOMESTEAD                                FL          33034            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   VERNON HILLS                             IL          60061            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PALM SPRINGS                             CA          92264            Condominium
GR2: LIB 3YRHARD                              0            0.375             1                                      DETROIT                                  MI          48205            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CITRUS HEIGHTS                           CA          95621            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  TWINSBURG                                OH          44087            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  AUSTIN                                   TX          78744            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NEWPORT NEWS                             VA          23608            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAINT LOUIS                              MO          63119            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LA QUINTA                                CA          92253            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    CAVE CREEK                               AZ          85331            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FRESNO                                   CA          93726            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SALT LAKE CITY                           UT          84118            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ELGIN                                    TX          78621            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TUMWATER                                 WA          98501            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      LAND O LAKES                             FL          34639            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LA PUENTE                                CA          91744            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CENTREVILLE                              VA          20121            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      NEWARK                                   NJ          07104            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  BUCKLEY                                  WA          98321            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FREDERICKSBURG                           VA          22406            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SEATTLE                                  WA          98105            CO-OP
GR2: LIB 3YRHARD                              0            0.375             8                                      BROOMFIELD                               CO          80020            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  TURLOCK                                  CA          95380            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NORTH PORT                               FL          34287            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89131            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MIRAMAR                                  FL          33025            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.25                                   WASHINGTON TWP                           MI          48094            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    BOSTON                                   MA          02127            Condominium
GR2: LIB 3YRHARD                              0            0.375             8                                      STANWOOD                                 WA          98292            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  INDIAN ROCKS BEACH                       FL          33785            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SURPRISE                                 AZ          85379            PUD
GR1: LIB NON3YRHARD                           0            0.375             6.375                                  GAITHERSBURG                             MD          20879            PUD
GR2: LIB 3YRHARD                              0            0.375             3                                      OKLAHOMA CITY                            OK          73127            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CLARKSBURG                               MD          20871            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WELLINGTON                               FL          33414            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      POCATELLO                                ID          83204            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ASHLAND                                  OR          97520            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    NORTH LAS VEGAS                          NV          89031            PUD
GR2: LIB 3YRHARD                              0            0.375             7.75                                   DECATUR                                  GA          30032            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  PEORIA                                   AZ          85383            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PALM HARBOR                              FL          34685            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PALM COAST                               FL          32164            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MEDFORD                                  MN          55049            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  NEWARK                                   CA          94560            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAND O LAKES                             FL          34639            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAND O LAKES                             FL          34639            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      NAMPA                                    ID          83651            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TEMPE                                    AZ          85282            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MESA                                     AZ          85206            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  GILBERT                                  AZ          85296            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  GRAND RAPIDS                             MI          49504            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HASTINGS                                 MN          55033            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  LINDON                                   UT          84042            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  STERLING                                 VA          20164            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  NORWALK                                  CT          06851            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAN BERNARDINO                           CA          92404            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  COTTONWOOD                               AZ          86326            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  DEBARY                                   FL          32713            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LONG BEACH                               CA          90802            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.375                                  ALEXANDRIA                               VA          22311            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  JUPITER                                  FL          33458            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95123            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  COLUMBUS                                 OH          43235            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  NAMPA                                    ID          83651            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   LANHAM                                   MD          20706            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SAN BERNARDINO (CITY)                    CA          92410            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LAS VEGAS                                NV          89131            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PHOENIX                                  AZ          85024            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  RESTON                                   VA          20190            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SHOREVIEW                                MN          55126            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SHELBY TOWNSHIP                          MI          48316            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MIDDLETOWN                               OH          45042            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LEHI                                     UT          84043            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ORLANDO                                  FL          32835            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ALEXANDRIA                               VA          22314            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    MENIFEE                                  CA          92584            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   REDWOOD CITY                             CA          94061            Single Family
GR3: MTA NON3YRHARD                           0            0.375             1                                      ENCINITAS                                CA          92024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   WHITTIER                                 CA          90601            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  HERCULES                                 CA          94547            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  NORTH HOLLYWOOD                          CA          91601            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95132            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SANTA ROSA                               CA          95403            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      OAKLAND                                  CA          94611            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PENN VALLEY                              CA          95946            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  MARYSVILLE                               WA          98270            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WOODBRIDGE                               VA          22191            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FIFE                                     WA          98424            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MOORESVILLE                              NC          28117            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WOODBRIDGE                               VA          22193            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PICO RIVERA                              CA          90660            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BRISTOW                                  VA          20136            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PHOENIX                                  AZ          85013            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95112            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   VENICE                                   FL          34285            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    STAR                                     ID          83669            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    COON RAPIDS                              MN          55448            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      KISSIMMEE                                FL          34759            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RALEIGH                                  NC          27606            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PORTLAND                                 OR          97220            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICAGO                                  IL          60644            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  RESTON                                   VA          20190            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    CENTREVILLE                              VA          20121            PUD
GR2: LIB 3YRHARD                              0            0.375             7.5                                    HUMBLE                                   TX          77346            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    VIRGINIA BEACH                           VA          23456            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HAMILTON                                 VA          20158            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  SAINT ALBANS                             MO          63073            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHARLOTTE                                NC          28277            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PARK CITY                                UT          84060            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PROVO                                    UT          84606            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  IVINS                                    UT          84738            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SILVER SPRING                            MD          20906            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    STATEN ISLAND                            NY          10307            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BRONX                                    NY          10466            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      NEWPORT NEWS                             VA          23602            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WESTON                                   FL          33331            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ALGONQUIN                                IL          60102            Condominium
GR2: LIB 3YRHARD                              0            0.375             8                                      FORT MYERS                               FL          33908            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      PHOENIX                                  AZ          85022            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PROVO                                    UT          84604            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LAS VEGAS                                NV          89123            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   QUEENS VILLAGE                           NY          11427            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      OKLAHOMA CITY                            OK          73127            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   FAIRFAX                                  VA          22032            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  GERMANTOWN                               MD          20874            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RALEIGH                                  NC          27615            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BOCA RATON                               FL          33487            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PAYSON                                   UT          84651            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CHICAGO                                  IL          60630            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  RALEIGH                                  NC          27616            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GRESHAM                                  OR          97080            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAINT PETERSBURG                         FL          33707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      VOOHREES                                 NJ          08043            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SMYRNA                                   GA          30080            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PALM SPRINGS                             CA          92264            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  COLORADO SPRINGS                         CO          80903            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.125                                  VALRICO                                  FL          33594            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TAMPA                                    FL          33619            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PLACENTIA                                CA          92870            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   REDMOND                                  WA          98052            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  WOODLAND                                 CA          95695            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PROVO                                    UT          84606            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SARASOTA                                 FL          34232            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SAINT AUGUSTINE                          FL          32092            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ARLINGTON                                TX          76017            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   STOCKTON                                 CA          95219            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   TAMPA                                    FL          33606            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TUCSON                                   AZ          85704            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BEVERLY                                  MA          01915            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BRADENTON                                FL          34210            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.25                                   SAN DIEGO                                CA          92114            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HOLLYWOOD                                FL          33021            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    CLEARWATER                               MN          55320            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  AUSTIN                                   TX          78704            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SAN DIEGO                                CA          92102            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WESTON                                   FL          33326            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PEMBROKE PINES                           FL          33332            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MYRTLE BEACH                             SC          29577            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  BRIDGEPORT                               CT          06606            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTH LAS VEGAS                          NV          89115            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BOISE                                    ID          83706            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HAVERSTRAW                               NY          10927            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LOS ANGELES                              CA          91367            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PORTAGE                                  IN          46368            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PROVIDENCE                               RI          02908            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      OKLAHOMA CITY                            OK          73103            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MINNEAPOLIS                              MN          55407            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  HENDERSON                                NV          89014            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  INDIANAPOLIS                             IN          46219            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LOS ANGELES                              CA          91367            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WELLSVILLE                               PA          17365            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BREMERTON                                WA          98310            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   BREMERTON                                WA          98312            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  REDWOOD CITY                             CA          94063            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DETROIT                                  MI          48204            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAS VEGAS                                NV          89148            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ST.  PETERSBURG                          FL          33707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WESTON                                   FL          33331            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  THORNTON                                 CO          80229            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SURPRISE                                 AZ          85379            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ROSLYN                                   NY          11576            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.5                                    PHOENIX                                  AZ          85029            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90003            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  QUEEN CREEK                              AZ          85242            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   STAMFORD                                 CT          06902            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WEST PALM BEACH                          FL          33409            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    AKRON                                    OH          44333            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SANTA CLARITA                            CA          91354            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      LAFAYETTE                                CO          80026            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CAPE CORAL                               FL          33993            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WILLMAR                                  MN          56201            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NEW BEDFORD                              MA          02740            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CANTONMENT                               FL          32533            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHARLOTTE                                NC          28269            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BAYSIDE                                  NY          11364            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SPANAWAY                                 WA          98387            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BOISE                                    ID          83702            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LOS ANGELES                              CA          91306            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OAK LAWN                                 IL          60453            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OAK LAWN                                 IL          60453            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ODESSA                                   FL          33556            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      BROCKTON                                 MA          02301            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  HOLBROOK                                 MA          02343            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  OCALA                                    FL          34482            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CHANDLER                                 AZ          85249            PUD
GR4: MTA 3YRHARD                              0            0.375             6.875                                  NOVATO                                   CA          94949            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LORTON                                   VA          22079            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  AUBURN                                   WA          98092            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    ARNOLD                                   MD          21012            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FAIRFAX                                  VA          22030            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MISSION VIEJO                            CA          92691            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ANTELOPE                                 CA          95843            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  GAITHERSBURG                             MD          20882            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   GRAND JUNCTION                           CO          81505            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LEESBURG                                 VA          20175            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   APTOS                                    CA          95003            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LORTON                                   VA          22079            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95148            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN DIEGO                                CA          92109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.25                                   HENDERSON                                NV          89074            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      BRISTOW                                  VA          20136            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ANNANDALE                                VA          22003            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  LOS ANGELES                              CA          90004            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHALFONT                                 PA          18914            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFAX                                  VA          22033            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      BELTSVILLE                               MD          20705            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      MARTINEZ                                 CA          94553            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HELENDALE                                CA          92342            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VALLEJO                                  CA          94591            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS GATOS                                CA          95032            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MANASSAS                                 VA          20111            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95148            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95131            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ANNANDALE                                VA          22003            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VALLEY CENTER                            CA          92082            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OCEANSIDE                                CA          92057            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      SALT LAKE CITY                           UT          84124            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  DELMAR                                   MD          21875            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EDMOND                                   OK          73003            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MIRA LOMA                                CA          91752            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   REDONDO BEACH                            CA          90277            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FOSTER CITY                              CA          94404            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      OGDEN                                    UT          84401            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  RANCHO MIRAGE                            CA          92270            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EDMOND                                   OK          73003            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LAKE IN THE HILLS                        IL          60156            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MATTAPOISETT                             MA          02739            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PALISADES PARK                           NJ          07650            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  MURRIETA                                 CA          92563            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CASTAIC                                  CA          91384            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      BREMERTON                                WA          98312            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MORENO VALLEY                            CA          92555            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   WILMINGTON                               NC          28412            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAS VEGAS                                NV          89103            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90059            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  NORTHBROOK                               IL          60062            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      KUNA                                     ID          83634            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SACRAMENTO                               CA          95841            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ROSEVILLE                                CA          95747            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ERIE                                     CO          80516            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      ELK GROVE                                CA          95758            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SILVER SPRING                            MD          20910            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SANTA ROSA                               CA          95407            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PHOENIX                                  AZ          85024            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PORT ORCHARD                             WA          98366            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WEST SACRAMENTO                          CA          95691            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      NORTH FORT MYERS                         FL          33903            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GILROY                                   CA          95020            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  STREAMWOOD                               IL          60056            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OCEANSIDE                                CA          92057            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      REDDING                                  CA          96003            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HEMET                                    CA          92544            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  MELBOURNE BEACH                          FL          32951            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.375                                  SAN LEANDRO                              CA          94578            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SANTA ANA                                CA          92707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BOULDER                                  CO          80305            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  POMPANO BEACH                            FL          33069            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CORAL SPRINGS                            FL          33071            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHULA VISTA                              CA          91910            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WASHINGTON                               DC          20018            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ALEXANDRIA                               VA          22304            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WASHINGTON                               DC          20018            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SAN CLEMENTE                             CA          92673            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PASADENA                                 CA          91101            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FRESNO                                   CA          93722            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  BIRMINGHAM                               MI          48009            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  KETCHUM                                  ID          83340            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.375                                  HUDSON                                   FL          34667            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  OXNARD                                   CA          93030            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MORENO VALLEY                            CA          92553            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LA PUENTE                                CA          91744            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      NORTH BERGEN                             NJ          07047            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  COACHELLA                                CA          92236            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SANTA CLARITA                            CA          91350            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  EDMOND                                   OK          73003            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CHELTENHAM                               MD          20623            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  OCEANSIDE                                CA          92054            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SANTA CLARITA                            CA          91351            PUD
GR1: LIB NON3YRHARD                           0            0.375             6.625                                  SAN DIEGO                                CA          92101            Condominium
GR1: LIB NON3YRHARD                           0            0.375             6.875                                  LANCASTER                                CA          93536            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ORLAND PARK                              IL          60462            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CERES                                    CA          95307            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SAN DIEGO                                CA          92101            Condominium
GR2: LIB 3YRHARD                              0            0.375             8                                      MILTON                                   MA          02168            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      OXFORD                                   PA          19363            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BROOKLYN                                 NY          11208            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SAN JOSE                                 CA          95136            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BRISTOL                                  CT          06010            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      GOODLETTSVILLE                           TN          37072            PUD
GR2: LIB 3YRHARD                              0            0.375             7                                      BROOKS                                   GA          30205            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  NUEVO                                    CA          92567            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  RANCHO MIRAGE                            CA          92270            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CHICAGO                                  IL          60629            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CAMARILLO                                CA          93010            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  DECATUR                                  GA          30030            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      WOODINVILLE                              WA          98072            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   RUNNING SPRINGS                          CA          92382            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   CALUMET PARK                             IL          60827            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  VICTORVILLE                              CA          92392            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PHILADELPHIA                             PA          19135            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WASHINGTON                               DC          20010            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   MIRA LOMA                                CA          91752            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHICAGO                                  IL          60638            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LAKE WORTH                               FL          33463            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CARBONDALE                               CO          81623            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    TAMPA                                    FL          33602            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      MAPLE VALLEY                             WA          98038            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  OREM                                     UT          84097            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PHILADELPHIA                             PA          19135            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PHILADELPHIA                             PA          19135            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    SAN LEANDRO                              CA          94578            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LONG BEACH                               CA          90804            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LONG BEACH                               CA          90804            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  GILROY                                   CA          95020            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  LANCASTER                                CA          93534            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LAKEWOOD                                 NJ          08701            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SACRAMENTO                               CA          95820            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GARDNERVILLE                             NV          89410            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PETALUMA                                 CA          94954            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BARSTOW                                  CA          92311            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90027            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WALDORF                                  MD          20603            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RENTON                                   WA          98058            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BRONX                                    NY          10462            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LOS ANGELES                              CA          90001            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  RIVERSIDE                                CA          92504            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PORT ISABEL                              TX          78578            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LOS ANGELES AREA                         CA          90001            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  INGLEWOOD                                CA          90302            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    POMPANO BEACH                            FL          33062            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  EL CAJON                                 CA          92019            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.125                                  ROSEVILLE                                CA          95747            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  RICHMOND                                 CA          94805            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  POMPANO BEACH                            FL          33062            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANTIOCH                                  CA          94509            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CAVE CREEK                               AZ          85331            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LINCOLN                                  CA          95648            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FREMONT                                  CA          94536            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95116            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  MARINA                                   CA          93933            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FAIRFIELD                                CA          94533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  HAYWARD                                  CA          94541            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANTIOCH                                  CA          94509            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  SAN DIEGO                                CA          92126            Condominium
GR4: MTA 3YRHARD                              0            0.375             6.5                                    CANBY                                    OR          97013            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CAMBRIDGE                                MA          02139            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             6.25                                   BAKERSFIELD                              CA          93312            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BALTIMORE                                MD          21224            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   AGOURA HILLS                             CA          91301            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN JOSE                                 CA          95132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SANTA ANA                                CA          92705            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  EL CAJON                                 CA          92021            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95110            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PALA                                     CA          92059            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WASHINGTON                               DC          20001            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TEANECK                                  NJ          07666            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  SAN JOSE                                 CA          95125            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      HAYWARD                                  CA          94545            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TEMECULA                                 CA          92592            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    LAGUNA NIGUEL                            CA          92677            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ESCONDIDO                                CA          92026            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LATHROP                                  CA          95330            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   STOCKTON                                 CA          95212            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SOLEDAD                                  CA          93960            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   STOCKTON                                 CA          95219            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HENDERSON                                NV          89052            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN DIEGO                                CA          92037            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN FRANCISCO                            CA          94132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN CARLOS                               CA          94070            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHULA VISTA                              CA          91902            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DALY CITY                                CA          94014            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CHULA VISTA                              CA          91911            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SUNNYVALE                                CA          94087            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      WASHINGTON                               DC          20011            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    APPLE VALLEY                             MN          55124            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   COPPEROPOLIS                             CA          95228            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN LEANDRO                              CA          94579            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SPARKS GLENCOE                           MD          21152            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MONTEREY PARK                            CA          91755            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94114            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SANTA ROSA                               CA          95401            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   NAPA                                     CA          94559            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90049            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SCOTTSDALE                               AZ          85255            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LAGUNA BEACH                             CA          92651            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      ELK GROVE                                CA          95624            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ANGELES                              CA          90043            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WOODLAND HILLS                           CA          91364            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LONG BEACH                               CA          90815            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      IRVINE                                   CA          92603            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95148            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MISSION VIEJO                            CA          92692            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LAKEPORT                                 CA          95453            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ARLINGTON                                VA          22204            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ARVERNE                                  NY          11692            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MARTINEZ                                 CA          94553            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  ROHNERT PARK                             CA          94928            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN DIEGO                                CA          92119            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.625                                  CANTON                                   MA          02021            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  DEDHAM                                   MA          02026            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ANAHEIM                                  CA          92807            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    MILPITAS                                 CA          95035            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          91342            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      CONIFER                                  CO          80433            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ASHBURN                                  VA          20148            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95117            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TARZANA                                  CA          91356            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SANTA BARBARA                            CA          93103            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CERRITOS                                 CA          90703            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OLYMPIA                                  WA          98502            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FAIRFIELD                                CA          94533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN RAMON                                CA          94582            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   NOKESVILLE                               VA          20181            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SARATOGA                                 CA          95070            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  THOUSAND OAKS                            CA          91360            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CARPINTERIA                              CA          93013            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  EGG HARBOR TOWNSHIP                      NJ          08234            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      HERCULES                                 CA          94547            PUD
GR4: MTA 3YRHARD                              0            0.375             6.375                                  SAN RAMON                                CA          94583            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MODESTO                                  CA          95357            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PETALUMA                                 CA          94952            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ESCONDIDO                                CA          92025            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LIVERMORE                                CA          94550            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ATASCADERO                               CA          93422            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN RAMON                                CA          94582            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CHATSWORTH                               CA          91311            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.75                                   CARMICHAEL                               CA          95608            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SNOHOMISH                                WA          98296            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  COMPTON                                  CA          90222            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      RIVERSIDE                                CA          92501            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LITCHFIELD PARK                          AZ          85340            PUD
GR2: LIB 3YRHARD                              0            0.375             7.625                                  CHULA VISTA                              CA          91911            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   HIGHLAND AREA                            CA          92346            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CAMBRIDGE                                MD          21613            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MERIDIAN                                 ID          83642            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MERIDIAN                                 ID          83642            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SAINT PETERSBURG                         FL          33712            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BRIGHTON                                 CO          80601            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  GLENDALE                                 CA          91205            Condominium
GR1: LIB NON3YRHARD                           0            0.375             6.5                                    OLNEY                                    MD          20832            PUD
GR2: LIB 3YRHARD                              0            0.375             7.625                                  DETROIT                                  MI          48235            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BRONX                                    NY          10459            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RAINIER                                  WA          98576            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PORT JERVIS                              NY          12771            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OREM                                     UT          84097            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      WINTER PARK                              FL          32792            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.75                                   ORLANDO                                  FL          32829            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WASHINGTON                               DC          20037            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  NORTH LAS VEGAS                          NV          89032            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SANDY                                    UT          84093            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ORLANDO                                  FL          32835            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WESTON                                   FL          33327            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MORENO VALLEY                            CA          92551            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CARMEL                                   NY          10512            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90008            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LYNNWOOD                                 WA          98037            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SANFORD                                  NC          27330            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SEATTLE                                  WA          98116            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    MURRIETA                                 CA          92563            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GERMANTOWN                               MD          20874            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  SEVERN MD. 21144                         MD          21144            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85020            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ROSEDALE                                 NY          11422            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LIVERMORE                                CA          94550            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PLUMAS LAKE                              CA          95961            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN JOSE                                 CA          95138            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      DANA POINT                               CA          92629            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAYWARD                                  CA          94544            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LATHROP                                  CA          95330            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS GATOS                                CA          95032            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  RICHMOND                                 CA          94801            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95136            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      VACAVILLE                                CA          95688            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SIMI VALLEY                              CA          93065            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LORENZO                              CA          94580            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA ROSA                               CA          95401            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89131            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BUELLTON                                 CA          93427            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN CLEMENTE                             CA          92673            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ANGELES                              CA          91402            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FRESNO                                   CA          93720            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90291            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      IRVINE                                   CA          92612            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      WALNUT CREEK                             CA          94597            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANAHEIM                                  CA          92804            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95118            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MILLBRAE                                 CA          94030            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   RANCHO MIRAGE                            CA          92270            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      ELGIN                                    IL          60123            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      CORONA                                   CA          92880            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FALLS CHURCH                             VA          22046            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CONCORD                                  CA          94519            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOVELAND                                 CO          80538            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      RANCHO MURIETA                           CA          95683            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  KIRKLAND                                 WA          98033            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95121            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.625                                  SAN BRUNO                                CA          94066            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROSEMEAD                                 CA          91770            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   STOCKTON                                 CA          95209            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ARTESIA AREA (LA)                        CA          90701            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SALINAS                                  CA          93905            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SANTA CLARITA                            CA          91350            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   EMERALD ISLE                             NC          28594            Condominium
GR4: MTA 3YRHARD                              0            0.375             6.875                                  GOODYEAR                                 AZ          85338            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          91343            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MONTEREY                                 CA          93940            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SONOMA                                   CA          95476            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN MATEO                                CA          94402            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROSEVILLE                                CA          95747            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SACRAMENTO                               CA          95835            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MODESTO                                  CA          95351            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FREMONT                                  CA          94538            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN MARCOS                               CA          92078            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CERES                                    CA          95307            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  LOS ANGELES                              CA          90046            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89139            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  OAKWOOD                                  GA          30566            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GLENDALE                                 AZ          85308            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAWNDALE                                 CA          90260            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   NEWARK                                   CA          94560            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CYPRESS                                  CA          90630            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CASTRO VALLEY                            CA          94546            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ANTIOCH                                  CA          94509            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CHULA VISTA                              CA          91911            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ALISO VIEJO                              CA          92656            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SUNNYVALE                                CA          94087            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95123            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SANTA CLARITA                            CA          91387            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    REDONDO BEACH                            CA          90277            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LONE TREE                                CO          80124            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CROCKETT                                 CA          94525            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN MATEO                                CA          94403            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SEATTLE                                  WA          98109            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BREA                                     CA          92821            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  ACCOKEEK                                 MD          20607            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFAX                                  VA          22030            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SIMI VALLEY                              CA          93063            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SONOMA                                   CA          95476            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ELK GROVE                                CA          95624            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.625                                  ISSAQUAH                                 WA          98027            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  PLACENTIA                                CA          92870            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN DIEGO                                CA          92131            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    BOTHELL                                  WA          98021            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BUENA PARK                               CA          90620            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MORENO VALLEY                            CA          92551            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LAKE ARROWHEAD                           CA          92352            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CARLSBAD                                 CA          92011            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      FREMONT                                  CA          94538            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PETALUMA                                 CA          94954            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OAKLAND                                  CA          94621            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CHANDLER                                 AZ          85249            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFAX                                  VA          22030            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      EL DORADO HILLS                          CA          95762            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN FRANCISCO                            CA          94132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      TAHOE CITY                               CA          96145            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WINTER PARK                              CO          80482            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  BERKELEY                                 CA          94708            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      TRABUCO CANYON                           CA          92679            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90048            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  VALLEY VILLAGE                           CA          91607            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MISSION VIEJO                            CA          92692            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95122            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    MAMMOTH LAKES                            CA          93546            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROSEVILLE                                CA          95661            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SONOMA                                   CA          95476            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CHULA VISTA                              CA          91911            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    HUNTINGTON BEACH                         CA          92649            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  BEVERLY HILLS                            CA          90211            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  BIGFORK                                  MT          59911            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CLOVIS                                   CA          93619            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VALLEJO                                  CA          94591            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN LEANDRO                              CA          94577            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    NAPA                                     CA          94558            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.25                                   SAUSALITO                                CA          94965            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PETALUMA                                 CA          94952            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  VALLEJO                                  CA          94591            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HENDERSON                                NV          89074            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CAMARILLO                                CA          93012            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  NOVATO                                   CA          94949            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LAGUNA HILLS                             CA          92653            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HUNTINGTON BEACH                         CA          92648            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      NEWPORT BEACH                            CA          92660            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      ALEXANDRIA                               VA          22314            Condominium
GR4: MTA 3YRHARD                              0            0.375             6.875                                  HAYWARD                                  CA          94545            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WASHINGTON                               DC          20003            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CAMPBELL                                 CA          95008            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN MATEO                                CA          94403            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89143            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FREMONT                                  CA          94536            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PARKLAND                                 FL          33076            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   NEWARK                                   CA          94560            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DUMFRIES                                 VA          22026            PUD
GR4: MTA 3YRHARD                              0            0.375             6.75                                   SEYMOUR                                  CT          06483            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   UNION CITY                               CA          94587            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PITTSBURG                                CA          94565            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   NEWARK                                   CA          94560            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WINDSOR                                  CA          95492            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95124            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MOORPARK                                 CA          93021            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  VACAVILLE                                CA          95688            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN LEANDRO                              CA          94579            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WADDELL                                  AZ          85355            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FONTANA                                  CA          92336            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95131            PUD
GR3: MTA NON3YRHARD                           0            0.375             1                                      PORTLAND                                 OR          97229            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ROSEVILLE                                CA          95747            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  WILDOMAR                                 CA          92595            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      OAKLAND PARK                             FL          33334            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7                                      OCEANSIDE                                CA          92056            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   CHULA VISTA                              CA          91911            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SUISUN CITY                              CA          94585            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90034            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAN JUAN CAPISTRANO                      CA          92675            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LAS VEGAS                                NV          89147            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  EL DORADO HILLS AREA                     CA          95762            PUD
GR2: LIB 3YRHARD                              0            0.375             7.125                                  PITTSBURG                                CA          94565            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CATHEDRAL CITY                           CA          92234            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHICAGO                                  IL          60659            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  REDDING                                  CA          96003            Single Family
GR1: LIB NON3YRHARD                           0            0.375             6.875                                  OVIEDO                                   FL          32766            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CERRITOS                                 CA          90703            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAN JOSE                                 CA          95128            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MURRIETA                                 CA          92563            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SAN JOSE                                 CA          95127            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      MOUNT PLEASANT                           SC          29464            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  STATEN ISLAND                            NY          10304            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  GLENDORA                                 CA          91741            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   SANTA CRUZ                               CA          95062            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ARROYO GRANDE                            CA          93420            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MIAMI                                    FL          33015            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  VICTORVILLE                              CA          92392            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  VICTORVILLE                              CA          92394            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BALTIMORE                                MD          21231            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.125                                  YUBA CITY                                CA          95991            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  FORT LAUDERDALE                          FL          33314            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CAMERON PARK                             CA          95682            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FERNLEY                                  NV          89408            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HESPERIA                                 CA          92345            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HERRIMAN                                 UT          84065            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HERRIMAN                                 UT          84065            PUD
GR2: LIB 3YRHARD                              0            0.375             7.75                                   ANTELOPE                                 CA          95843            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   NEWARK                                   NJ          07112            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  FREMONT                                  CA          94538            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  TRACY                                    CA          95377            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  INDIANAPOLIS                             IN          46226            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FRESNO                                   CA          93705            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HACKENSACK                               NJ          07601            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WHITTIER                                 CA          90603            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SHOREVIEW                                MN          55126            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      LOS ANGELES                              CA          91367            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HAYWARD                                  CA          94541            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LOS ANGELES                              CA          91367            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ANTIOCH                                  CA          94531            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SANTA ANA                                CA          92705            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ATLANTA                                  GA          30314            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ATLANTA                                  GA          30314            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   GAITHERSBURG                             MD          20877            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.625                                  POWAY                                    CA          92064            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAN DIEGO                                CA          92101            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NEWARK                                   NJ          07108            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BROCKTON                                 MA          02301            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BROCKTON                                 MA          02302            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RIVERSIDE                                NJ          08075            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAS VEGAS                                NV          89143            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LAS VEGAS                                NV          89135            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BROCKTON                                 MA          02301            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    WESTMINSTER                              CA          92683            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  DISCOVERY BAY                            CA          94514            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OAKLAND                                  CA          94601            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NEWARK                                   NJ          07114            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7                                      PHOENIX                                  AZ          85024            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      CERES                                    CA          95307            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  OROVILLE                                 CA          95966            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   COVINGTON                                WA          98042            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CANYON COUNTRY                           CA          91351            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  RICHMOND                                 VA          23225            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ASHBURN                                  VA          20147            PUD
GR4: MTA 3YRHARD                              0            0.375             6.75                                   BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MORRIS TOWNSHIP                          NJ          07960            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PARKER                                   CO          80134            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CONCORD                                  CA          94520            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LINCOLN                                  CA          95648            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LIVERMORE                                CA          94550            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SADDLE RIVER                             NJ          07458            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  LARKSPUR                                 CO          80118            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SEASIDE                                  CA          93955            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   GILROY                                   CA          95020            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      SUNNYVALE                                CA          94086            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MILLBRAE                                 CA          94030            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  DUBLIN                                   CA          94568            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    BELLFLOWER                               CA          90706            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LINCOLN                                  CA          95648            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PACIFICA                                 CA          94044            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MARTINEZ                                 CA          94553            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DUBLIN                                   CA          94568            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DOWNEY                                   CA          90241            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.625                                  FOLSOM                                   CA          95630            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GLENDALE                                 CA          91214            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FREMONT                                  CA          94536            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FAIRFIELD                                CA          94534            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      CARLSBAD                                 CA          92009            PUD
GR4: MTA 3YRHARD                              0            0.375             6.5                                    LOS ANGELES                              CA          90029            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89109            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VENTURA                                  CA          93001            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CASTAIC                                  CA          91384            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CASTLE ROCK                              CO          80104            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DUMFRIES                                 VA          22025            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SUNNYVALE                                CA          94086            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   COVINA                                   CA          91723            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95124            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CAMANO ISLAND                            WA          98282            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TACOMA                                   WA          98407            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GREENFIELD                               CA          93927            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    FOLSOM                                   CA          95630            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SCOTTSDALE                               AZ          85255            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          90077            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PHOENIX                                  AZ          85086            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LIVERMORE                                CA          94550            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95133            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MISSION VIEJO                            CA          92692            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  EMERSON                                  NJ          07630            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PLEASANTON                               CA          94566            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SIMI VALLEY                              CA          93065            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  TRACY                                    CA          95377            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN DIEGO                                CA          92126            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  ALPHARETTA                               GA          30004            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CORONA                                   CA          92883            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TURLOCK                                  CA          95382            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PALM SPRINGS                             CA          92264            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ELK GROVE                                CA          95624            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HAYWARD                                  CA          94542            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90212            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PALO ALTO                                CA          94303            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CORONA                                   CA          92883            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  SAN RAMON                                CA          94582            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   FAIRFAX                                  VA          22030            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      GILROY                                   CA          95020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95122            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PERRIS                                   CA          92570            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  HICKSVILLE                               NY          11801            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CARSON                                   CA          90745            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  ROSEVILLE                                CA          95747            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CORONA                                   CA          92882            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES RESEDA AREA                  CA          91335            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CORONA                                   CA          92880            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VENTURA                                  CA          93004            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      EDGEWATER                                MD          21037            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FULLERTON                                CA          92832            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SALINAS                                  CA          93907            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TEMPLE CITY                              CA          91780            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA BARBARA                            CA          93111            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA CLARITA                            CA          91351            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91405            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WALNUT CREEK                             CA          94598            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TRACY                                    CA          95377            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BERKELEY                                 CA          94702            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROSEVILLE                                CA          95747            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MORRO BAY                                CA          93442            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PORT HUENEME                             CA          93041            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   YUBA CITY                                CA          95993            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LA MIRADA                                CA          90638            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ORANGE                                   CA          92865            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  FAIRFIELD                                CA          94533            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PLEASANTON                               CA          94588            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   TARZANA AREA                             CA          91356            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN MATEO                                CA          94401            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   NORTH HOLLYWOOD AREA                     CA          91605            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DANVILLE                                 CA          94526            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95122            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      MISSION VIEJO                            CA          92692            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    LADERA RANCH AREA                        CA          92694            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VAN NUYS                                 CA          91406            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN MARCOS                               CA          92069            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SACRAMENTO                               CA          95835            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  EL CERRITO                               CA          94530            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OAKLAND                                  CA          94619            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.375                                  FAIR OAKS                                CA          95628            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    TRACY                                    CA          95376            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  TEMECULA                                 CA          92592            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   ESCONDIDO                                CA          92025            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   AMERICAN CANYON                          CA          94503            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN DIEGO                                CA          92129            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          91367            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      VALLEJO                                  CA          94591            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SANTA ROSA                               CA          95409            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   RIVERSIDE                                CA          92508            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFIELD                                CA          94533            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    GARDNERVILLE                             NV          89460            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WEST SACRAMENTO                          CA          95691            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LANCASTER                                CA          93536            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  RIVERBANK                                CA          95367            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90291            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ROHNERT PARK                             CA          94928            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LAS VEGAS                                NV          89109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SCOTTSDALE                               AZ          85258            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      LOS ANGELES                              CA          91303            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      REDWOOD CITY                             CA          94063            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      GAINESVILLE                              VA          20155            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CARSON                                   CA          90746            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BERKELEY                                 CA          94705            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SNOHOMISH                                WA          98296            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94544            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   EXETER                                   CA          93221            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   UPLAND AREA                              CA          91784            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95111            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89139            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TRACY                                    CA          95376            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  VISTA                                    CA          92084            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95112            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FULLERTON                                CA          92833            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   NEW YORK                                 NY          10023            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95123            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CORONA                                   CA          92883            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CHULA VISTA                              CA          91913            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  FOSTER CITY                              CA          94404            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  MARTINEZ                                 CA          94553            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91344            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   OCEANSIDE                                CA          92057            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OROVILLE                                 CA          95965            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95127            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BROOMFIELD                               CO          80020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  IRVINE                                   CA          92612            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      YORBA LINDA                              CA          92887            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   BELMONT                                  CA          94002            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANTIOCH                                  CA          94531            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FORT COLLINS                             CO          80525            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      GLENDALE                                 CA          91208            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LEESBURG                                 VA          20176            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN DIEGO                                CA          92154            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OAKLAND                                  CA          94619            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WOODLAND                                 CA          95776            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SUNNYVALE                                CA          94089            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA ROSA                               CA          95404            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  SUNNYVALE                                CA          94086            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  ROSEVILLE                                CA          95747            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TIGARD                                   OR          97223            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GRANADA HILLS                            CA          91344            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN PEDRO                                CA          90731            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95111            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   NEWARK                                   CA          94560            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VAN NUYS                                 CA          91405            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95111            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  WALNUT CREEK                             CA          94596            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MODESTO                                  CA          95355            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ENUMCLAW                                 WA          98022            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BELLFLOWER                               CA          90706            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89110            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN BRUNO                                CA          94066            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    HEALDSBURG                               CA          95448            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN MATEO                                CA          94402            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          91316            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN MARCOS                               CA          92078            PUD
GR2: LIB 3YRHARD                              0            0.375             7.625                                  NORTH HOLLYWOOD                          CA          91605            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  MINDEN                                   NV          89423            PUD
GR1: LIB NON3YRHARD                           0            0.375             7                                      SAN DIEGO                                CA          92154            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      TUCSON                                   AZ          85714            Single Family
GR1: LIB NON3YRHARD                           0            0.375             1                                      GREEN VALLEY                             AZ          85614            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  STOCKTON                                 CA          95203            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  STOCKTON                                 CA          95206            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  STOCKTON                                 CA          95206            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  STOCKTON                                 CA          95210            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  RICHMOND                                 CA          94804            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LANCASTER                                CA          93535            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      BRIGANTINE                               NJ          08203            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  ANAHEIM                                  CA          92805            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SUNRISE                                  FL          33351            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    AUBURN                                   WA          98002            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    KENT                                     WA          98042            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CENTREVILLE                              VA          20121            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  HAYWARD                                  CA          94544            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MADISON                                  TN          37115            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SAN DIEGO                                CA          92105            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MADISON                                  TN          37115            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MADISON                                  TN          37115            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  KIRKLAND                                 WA          98033            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   CITY OF BUENA PARK                       CA          90620            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MACOMB TOWNSHIP                          MI          48044            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CONCORD                                  CA          94521            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  BAKERSFIELD                              CA          93307            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SACRAMENTO                               CA          95828            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  VENICE                                   FL          34293            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LOS ANGELES                              CA          90024            Condominium
GR2: LIB 3YRHARD                              0            0.375             2                                      SACRAMENTO                               CA          95822            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PUYALLUP                                 WA          98373            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PUYALLUP                                 WA          98373            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LA QUINTA                                CA          92253            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FAIRFIELD                                CA          94533            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ARTESIA                                  CA          90701            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  NEWARK                                   CA          94560            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      PASADENA AREA                            CA          91104            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WALNUT CREEK                             CA          94598            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   NORFOLK                                  VA          23507            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SAN DIEGO                                CA          92111            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WEST ORANGE                              NJ          07052            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MESA                                     AZ          85212            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SCOTTSDALE                               AZ          85260            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LYNNWOOD                                 WA          98036            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SURPRISE                                 AZ          85374            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MCHENRY                                  IL          60051            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MOSS BEACH                               CA          94038            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      FAIRVIEW                                 TX          75069            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      FAIRFAX                                  VA          22030            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GRANITE CITY                             IL          62040            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FERNLEY                                  NV          89408            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WILDWOOD                                 NJ          08260            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   LANCASTER                                CA          93536            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SARASOTA                                 FL          34236            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NAMPA                                    ID          83651            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BELLEVUE                                 WA          98005            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TRIANGLE                                 VA          22172            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FRAMINGHAM                               MA          01701            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SAN JOSE                                 CA          95133            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LITTLETON                                CO          80128            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WALL                                     NJ          07719            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SPARKS                                   NV          89436            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SARASOTA                                 FL          34236            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAN JOSE                                 CA          95111            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MOUNT VERNON                             WA          98273            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TEMECULA                                 CA          92592            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  VISTA                                    CA          92084            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BRISTOL                                  CT          06010            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HAYWARD                                  CA          94544            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FULLERTON                                CA          92831            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      AKRON                                    OH          44319            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      DAYTONA BEACH                            FL          32118            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      PHOENIX                                  AZ          85014            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LAS VEGAS                                NV          89139            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAS VEGAS                                NV          89139            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  DAVENPORT                                FL          33897            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SANTA BARBARA                            CA          93111            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SHOREWOOD                                IL          60431            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BIG BEAR LAKE                            CA          92315            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      GILBERT                                  AZ          85296            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   ELMWOOD PARK                             IL          60707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TACOMA                                   WA          98405            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MINNEAPOLIS                              MN          55404            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OKLAHOMA CITY                            OK          73169            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BUCKLEY                                  WA          98321            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHICAGO HEIGHTS                          IL          60411            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      GROSSE ILE                               MI          48138            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHILADELPHIA                             PA          19143            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      CHICAGO                                  IL          60614            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90016            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAN JOSE                                 CA          95122            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   OAKLAND                                  MD          21550            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    CHICAGO                                  IL          60630            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PALMDALE                                 CA          93551            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PHOENIX                                  AZ          85018            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FRASER                                   MI          48026            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EVERETT                                  WA          98201            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BRADENTON                                FL          34209            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FAIRFIELD                                CA          94534            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HERNDON                                  VA          20170            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MOUNT VERNON                             WA          98273            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  YUBA CITY                                CA          95991            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   FRANKLIN                                 TN          37069            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  STANWOOD                                 WA          98292            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  VIENNA                                   VA          22181            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SANTA ROSA                               CA          95401            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      AUBURN                                   GA          30011            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FREDERICKSBURG                           VA          22408            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94114            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  QUEEN CREEK                              AZ          85242            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TACOMA                                   WA          98405            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BROOKLYN                                 NY          11234            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FAIRFAX                                  VA          22033            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHICAGO HEIGHTS                          IL          60411            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TACOMA                                   WA          98405            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BEND                                     OR          97701            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FARMINGTON                               MN          55024            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  UPPER DARBY                              PA          19082            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  KISSIMMEE                                FL          34746            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ROSEMOUNT                                MN          55068            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PAGOSA SPRINGS                           CO          81147            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WILDWOOD                                 NJ          08260            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GARFIELD                                 NJ          07026            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  DENVER                                   CO          80249            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NEWPORT                                  MN          55055            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SACRAMENTO                               CA          95828            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OKLAHOMA CITY                            OK          73105            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BAKERSFIELD                              CA          93313            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MONTROSE                                 MN          55363            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      LOS ANGELES                              CA          90037            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          91311            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LOS ANGELES                              CA          91401            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LITHONIA                                 GA          30038            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  GRANTS PASS                              OR          97527            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  TAMPA                                    FL          33615            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LA MESA                                  CA          91941            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GLENDALE                                 AZ          85301            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  KISSIMMEE                                FL          34741            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DETROIT                                  MI          48223            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LOS ANGELES                              CA          90032            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      HENDERSON                                NV          89014            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  AUSTIN                                   TX          78732            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WOODBRIDGE                               VA          22192            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  AUBURN                                   WA          98092            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7                                      ARLINGTON                                VA          22204            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PHOENIX                                  AZ          85085            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OKLAHOMA CITY                            OK          73003            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   CAMPBELL                                 CA          95008            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85014            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   NEWARK                                   NJ          07112            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ELK GROVE                                CA          95758            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PEORIA                                   AZ          85383            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PHOENIX                                  AZ          85031            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   TOLEDO                                   OH          43614            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HIGHLANDS RANCH                          CO          80130            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    CHICAGO                                  IL          60616            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RIPON                                    CA          95366            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ANGELES                              CA          91403            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      MILL VALLEY                              CA          94941            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SCOTTSDALE                               AZ          85254            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95112            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   IRVINE                                   CA          92620            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOVELAND                                 CO          80537            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   OCEANSIDE                                CA          92054            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      WOODBRIDGE                               VA          22193            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN CLEMENTE                             CA          92673            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      PHOENIX                                  AZ          85041            PUD
GR3: MTA NON3YRHARD                           0            0.375             8                                      OCEANSIDE                                CA          92054            Condominium
GR4: MTA 3YRHARD                              0            0.375             6.625                                  MONTVILLE TOWNSHIP                       OH          44273            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   MORGAN HILL                              CA          95037            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  ASHBURN                                  VA          20147            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CENTREVILLE                              VA          20121            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      CHESTERFIELD                             VA          23838            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      PURCELLVILLE                             VA          20132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFIELD                                CA          94533            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN DIEGO                                CA          92117            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   JUPITER                                  FL          33477            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  EDWARDS                                  CO          81632            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WEST SACRAMENTO                          CA          95605            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  IRVINE                                   CA          92602            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FAIRFAX                                  VA          22032            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  PHOENIX                                  AZ          85045            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      MARTINEZ                                 CA          94553            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ALEXANDRIA                               VA          22310            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GLENCOE                                  IL          60022            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      TRACY                                    CA          95377            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  BRADENTON                                FL          34208            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91739            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  EL SOBRANTE                              CA          94803            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ORLANDO                                  FL          32814            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CENTREVILLE                              VA          20120            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95116            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   DANVERS                                  MA          01923            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LONGMONT                                 CO          80504            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   UNION CITY                               CA          94587            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  LAS VEGAS                                NV          89128            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SUN VALLEY                               ID          83353            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95148            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    LAGUNA NIGUEL                            CA          92677            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    BRISTOW                                  VA          20136            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PALM DESERT                              CA          92211            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  ALEXANDRIA                               VA          22306            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TUSTIN                                   CA          92780            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95136            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91423            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95135            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90094            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN DIEGO                                CA          92154            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN DIEGO                                CA          92126            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  AGUA DULCE AREA                          CA          91390            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  OCEANSIDE                                CA          92054            PUD
GR4: MTA 3YRHARD                              0            0.375             6.75                                   CHULA VISTA                              CA          91915            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  STEAMBOAT SPRINGS                        CO          80487            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  GILROY                                   CA          95020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      RESTON                                   VA          20190            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOCUST VALLEY                            NY          11560            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ORLANDO                                  FL          32836            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WINDSOR                                  CA          95492            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HUNTINGTON BEACH                         CA          92649            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MOORPARK                                 CA          93021            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  OAK BLUFFS                               MA          02557            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ALEXANDRIA                               VA          22314            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   MANTECA                                  CA          95337            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  NEWARK                                   CA          94560            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   EL CAJON                                 CA          92021            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MUKILTEO                                 WA          98275            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      HERNDON                                  VA          20170            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RANCHO CUCAMONGA                         CA          91739            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  NEWPORT BEACH                            CA          92657            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN FRANCISCO                            CA          94107            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MORAGA                                   CA          94556            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAUSALITO                                CA          94965            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    ALEXANDRIA                               VA          22309            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FAIRFIELD                                CA          94534            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTA CLARITA                            CA          91387            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTA NELLA                              CA          95322            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WELLINGTON                               FL          33414            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SANTA CLARITA AREA                       CA          91390            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   HOBOKEN                                  NJ          07030            Condominium
GR4: MTA 3YRHARD                              0            0.375             6.75                                   SEA ISLAND                               GA          31561            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  MANASSAS                                 VA          20112            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CHICAGO                                  IL          60622            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90006            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    FREMONT                                  CA          94539            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  HERCULES                                 CA          94547            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAYWARD                                  CA          94542            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CONCORD                                  CA          94521            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      HUNTINGTON BEACH                         CA          92646            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  BUFFALO GROVE                            IL          60089            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    FOSTER CITY                              CA          94404            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      LIVERMORE                                CA          94551            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BURKE                                    VA          22015            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PLEASANTON                               CA          94566            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      MONTVILLE                                NJ          07045            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   UPPER MARLBORO                           MD          20772            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GAITHERSBURG                             MD          20878            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FRANKLIN LAKES                           NJ          07417            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RANCHO SANTA FE                          CA          92067            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO SANTA MARGARITA                   CA          92688            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MIDDLETOWN                               NJ          07748            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90732            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CARSON                                   CA          90746            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   TAVERNIER                                FL          33070            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ELK GROVE                                CA          95758            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CLOSTER                                  NJ          07624            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LINCOLN                                  CA          95648            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  INDIO                                    CA          92201            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN FRANCISCO                            CA          94122            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95122            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CAMAS                                    WA          98607            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LARKSPUR                                 CA          94939            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DANVILLE                                 CA          94526            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SALINAS                                  CA          93907            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  TEMECULA                                 CA          92592            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  LAS VEGAS                                NV          89149            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ZEPHYR COVE                              NV          89448            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA MONICA                             CA          90405            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   PLEASANT HILL                            CA          94523            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  DUBLIN                                   CA          94568            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  ALAMO                                    CA          94507            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAUSALITO                                CA          94965            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  OAKLAND                                  CA          94619            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PLEASANTON                               CA          94588            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LATHROP                                  CA          95330            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WATSONVILLE                              CA          95076            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DALY CITY                                CA          94014            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      STONE HARBOR                             NJ          08247            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  VIENNA                                   VA          22182            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN FRANCISCO                            CA          94110            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  JACKSONVILLE                             FL          32225            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DENVILLE                                 NJ          07834            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      ELK GROVE                                CA          95757            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  BROOKLYN                                 NY          11201            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   JAMAICA                                  NY          11432            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             7                                      LOGANDALE                                NV          89021            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SHARON                                   MA          02067            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LEESBURG                                 VA          20176            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DANVILLE                                 CA          94526            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95132            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  NAPLES                                   FL          34108            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   FLUSHING                                 NY          11355            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  VICTORIA                                 MN          55386            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ALEXANDRIA                               VA          22314            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95138            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   OLDSMAR                                  FL          34677            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  REISTERSTOWN                             MD          21136            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94121            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  RICHMOND HILL                            NY          11419            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CORNELIUS                                NC          28031            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  LEWISVILLE                               TX          75056            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      CELEBRATION                              FL          34747            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CARMICHAEL                               CA          95608            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  HALIFAX                                  MA          02338            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   RIVERDALE                                NJ          07457            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   UPPER FREEHOLD                           NJ          08514            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   GAITHERSBURG                             MD          20877            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN FRANCISCO                            CA          94134            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFAX                                  VA          22033            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WALNUT                                   CA          91789            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CAMPBELL                                 CA          95008            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      NEEDHAM                                  MA          02492            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      VACAVILLE                                CA          95687            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      NOVATO                                   CA          94945            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91739            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CAREFREE                                 AZ          85377            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SANTA ROSA                               CA          95404            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MISSION VIEJO                            CA          92692            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MIAMI                                    FL          33133            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94125            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   FREMONT                                  CA          94536            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      LATHROP                                  CA          95330            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95133            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  REDWOOD CITY                             CA          94065            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   PORTLAND                                 OR          97210            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91730            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   TEMECULA                                 CA          92592            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95138            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  ROSEVILLE                                CA          95747            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  GLENDALE                                 CA          91214            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WEST COVINA                              CA          91790            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CASTLE ROCK                              CO          80109            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FULLERTON                                CA          92833            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  COSTA MESA                               CA          92626            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    NEWARK                                   CA          94560            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  HERNDON                                  VA          20170            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          90005            Condominium
GR4: MTA 3YRHARD                              0            0.375             7                                      VALLEJO                                  CA          94591            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ANGELES                              CA          91402            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RICHMOND                                 CA          94806            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WINDSOR                                  CA          95492            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  IRVINE                                   CA          92602            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SUISUN CITY                              CA          94585            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SUNNYVALE                                CA          94086            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LOS GATOS                                CA          95032            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95124            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MOUNTAIN HOUSE                           CA          95391            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MESQUITE                                 NV          89027            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  FOLSOM                                   CA          95630            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CONCORD                                  CA          94519            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BELLEVUE                                 WA          98004            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   MILPITAS                                 CA          95035            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LAKE WORTH                               FL          33467            PUD
GR3: MTA NON3YRHARD                           0            0.375             1                                      SAN FRANCISCO                            CA          94116            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    GERMANTOWN                               MD          20874            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   MONROVIA                                 CA          91016            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95148            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95130            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      REISTERSTOWN                             MD          21136            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  HAYWARD                                  CA          94541            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SANTA CLARITA                            CA          91321            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SANTA CLARA                              CA          95054            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GILROY                                   CA          95020            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CALABASAS                                CA          91302            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   VALLEJO                                  CA          94591            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PEORIA                                   AZ          85383            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GARDEN GROVE                             CA          92845            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTA ROSA                               CA          95401            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LITCHFIELD PARK                          AZ          85340            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95120            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LAKE OSWEGO                              OR          97035            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.375                                  LIVERMORE                                CA          94550            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      FLUSHING                                 NY          11354            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FENTON                                   MI          48430            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HUNTINGTON WOODS                         MI          48070            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      MIAMI BEACH                              FL          33141            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  FAIRFIELD                                CA          94533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.25                                   CLIFTON                                  VA          20124            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LORENZO                              CA          94580            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DUBLIN                                   CA          94568            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ANGELES                              CA          90048            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FAIRFAX                                  VA          22032            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN RAMON                                CA          94582            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MARTINEZ                                 CA          94553            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RIVERSIDE                                CA          92506            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PASADENA                                 CA          91105            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SAN JOSE                                 CA          95111            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PARK CITY                                UT          84098            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95123            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SILVER SPRING                            MD          20905            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PLEASANTON                               CA          94566            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN RAMON                                CA          94582            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      BLOOMFIELD                               NJ          07003            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SEQUIM                                   WA          98382            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LAS VEGAS                                NV          89149            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN JOSE                                 CA          95135            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CUPERTINO                                CA          95014            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  ANNANDALE                                VA          22003            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAUSALITO                                CA          94965            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHULA VISTA                              CA          91913            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  WALNUT CREEK                             CA          94596            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SANTA CLARA                              CA          95054            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LONG BEACH                               CA          90803            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RUSTON                                   WA          98407            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   FOSTER CITY                              CA          94404            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN LEANDRO                              CA          94578            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ONTARIO                                  CA          91761            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FREMONT                                  CA          94536            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN FRANCISCO                            CA          94103            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  STEVENSON RANCH                          CA          91381            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FREMONT                                  CA          94536            Condominium
GR3: MTA NON3YRHARD                           0            0.375             1.5                                    LOS ANGELES                              CA          90049            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAYWARD                                  CA          94544            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  SAN LEANDRO                              CA          94577            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   FREMONT                                  CA          94538            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LOS ANGELES                              CA          91406            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      FREMONT                                  CA          94536            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN CLEMENTE                             CA          92673            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DISCOVERY BAY                            CA          94514            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GILROY                                   CA          95020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95131            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      BRENTWOOD                                CA          94513            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA ROSA                               CA          95407            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  UNION CITY                               CA          94587            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   LAS VEGAS                                NV          89110            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    PASADENA                                 CA          91101            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TRACY                                    CA          95376            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FREMONT                                  CA          94539            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN MATEO                                CA          94402            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90049            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.125                                  PLACENTIA                                CA          92870            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   EAST PALO ALTO                           CA          94303            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PETALUMA                                 CA          94954            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   WEST SACRAMENTO                          CA          95605            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WALNUT CREEK                             CA          94596            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SUISUN CITY                              CA          94585            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TUSTIN                                   CA          92780            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PATTERSON                                CA          95363            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SALINAS                                  CA          93906            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   WEST COVINA                              CA          91792            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CASTRO VALLEY                            CA          94546            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MILL VALLEY                              CA          94941            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      WEST COVINA                              CA          91792            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  CAMPBELL                                 CA          95008            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  CLOVERDALE                               CA          95425            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   KISSIMMEE                                FL          34747            Single Family
GR3: MTA NON3YRHARD                           0            0.375             1                                      SARATOGA                                 CA          95070            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CASTRO VALLEY                            CA          94546            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SIMI VALLEY                              CA          93063            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAGUNA BEACH                             CA          92651            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ROSEVILLE                                CA          95747            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94542            Single Family
GR3: MTA NON3YRHARD                           0            0.375             1                                      SAN DIEGO                                CA          92116            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANTIOCH                                  CA          94509            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DISCOVERY BAY                            CA          94514            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LIVERMORE                                CA          94551            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN RAMON                                CA          94583            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95139            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  BALTIMORE                                MD          21230            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA CLARA                              CA          95054            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SUMNER                                   WA          98391            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94544            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SYLMAR                                   CA          91342            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   DUBLIN                                   CA          94568            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    NEWARK                                   CA          94560            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN FRANCISCO                            CA          94132            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90250            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PACIFICA                                 CA          94044            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MILL VALLEY                              CA          94941            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BATON ROUGE                              LA          70816            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LIVERMORE                                CA          94550            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   HAYWARD                                  CA          94545            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      ANTIOCH                                  CA          94509            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN RAMON                                CA          94583            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      PASO ROBLES                              CA          93446            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   KEY WEST                                 FL          33040            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  PALO ALTO                                CA          94303            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LA QUINTA                                CA          92253            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      LOS ALTOS                                CA          94024            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FORT MYERS BEACH                         FL          33931            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95132            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BURBANK                                  CA          91504            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WINDEMERE                                FL          34786            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   STATEN ISLAND                            NY          10305            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FREMONT                                  CA          94538            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LORENZO                              CA          94580            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      OCEANSIDE                                CA          92056            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WHITE PLAINS                             MD          20695            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CORONA                                   CA          92882            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      COLUMBIA                                 MD          21044            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WOODBRIDGE                               VA          22191            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MELROSE PARK                             IL          60160            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WAUKEGAN                                 IL          60085            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SACRAMENTO                               CA          95833            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  AUSTIN                                   TX          78727            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ORLANDO                                  FL          32803            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  TAMPA                                    FL          33619            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      PHOENIX                                  AZ          85018            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PARK CITY                                UT          84098            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GLENDALE                                 AZ          85307            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GLENDALE                                 AZ          85308            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   HUTTO                                    TX          78634            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85029            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SACRAMENTO                               CA          95821            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85040            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  RARITAN TWP                              NJ          08551            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  JONESBORO                                GA          30238            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  EDEN PRAIRIE                             MN          55346            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PUYALLUP                                 WA          98373            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SEAGOVILLE                               TX          75159            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   WHITTIER                                 CA          90606            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  VANCOUVER                                WA          98661            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  CANYON COUNTRY                           CA          91387            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      SACRAMENTO                               CA          95828            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LAGUNA NIGUEL                            CA          92677            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      WATSONVILLE                              CA          95076            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DALY CITY                                CA          94015            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BURBANK                                  CA          91506            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FOUNTAIN                                 CO          80817            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    EL CAJON                                 CA          92021            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SACRAMENTO                               CA          95822            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SACRAMENTO                               CA          95828            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  COTTONWOOD                               AZ          86326            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CLOVIS                                   CA          93619            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BEAUMONT                                 CA          92223            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89122            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  ANTIOCH                                  CA          94531            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MESA                                     AZ          85205            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   STOCKTON                                 CA          95204            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  GRAHAM                                   NC          27253            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MOORHEAD                                 MN          56560            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SAN DIEGO                                CA          92105            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   RESTON                                   VA          20190            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SPRINGFIELD                              OH          45503            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ORLANDO                                  FL          32810            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PORTLAND                                 OR          97217            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FREDERICKSBURG                           VA          22408            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WEST ROXBURY                             MA          02132            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    MOUNT AIRY                               MD          21771            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NUNN                                     CO          80648            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  VIENNA                                   VA          22180            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  KISSIMMEE                                FL          34741            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAINT PAUL                               MN          55104            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SAVAGE                                   MN          55378            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ENGLEWOOD                                FL          34236            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NAPLES                                   FL          34110            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    STAMFORD                                 CT          06903            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ST PAUL                                  MN          55104            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   INDIANAPOLIS                             IN          46226            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CATHEDRAL CITY                           CA          92234            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NORTH LAS VEGAS                          NV          89084            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PLACENTIA                                CA          92870            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SAN PEDRO                                CA          90732            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SUISUN CITY                              CA          94585            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CINCINNATI                               OH          45226            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BROOKLYN CENTER                          MN          55430            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SAUGUS                                   CA          91350            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   AITKIN                                   MN          56431            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WEST PALM BEACH                          FL          33401            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   WASHINGTON                               DC          20017            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SAN BERNARDINO                           CA          92410            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  KISSIMMEE                                FL          34744            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  STATEN ISLAND                            NY          10312            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  HUDSON                                   FL          34667            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SAINT CHARLES                            MO          63304            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    NAPLES                                   FL          34120            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MISSION VIEJO                            CA          92692            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CITRUS HEIGHTS                           CA          95610            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ST. CLOUD                                FL          34771            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAUDERDALE BY THE SEA                    FL          33062            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   JACKSONVILLE                             FL          32225            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  POULSBO                                  WA          98370            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  STOCKTON                                 CA          95204            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SPOKANE VALLEY                           WA          99016            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LOS ANGELES                              CA          91367            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHULA VISTA                              CA          91915            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  JERSEY CITY                              NJ          07302            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      HOLLYWOOD                                FL          33021            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  DEARBORN                                 MI          48126            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HOLLYWOOD                                FL          33020            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.5                                    MASSILLON                                OH          44646            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  DAYTON                                   NJ          08810            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BRADENTON                                FL          34202            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WOODBURY                                 MN          55129            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MANSFIELD                                TX          76063            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90046            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      SPOKANE VALLEY                           WA          99016            Single Family
GR1: LIB NON3YRHARD                           0            0.375             6.5                                    BRADENTON                                FL          34029            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LOCHBUIE                                 CO          80603            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90002            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PALMDALE                                 CA          93551            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  RENO                                     NV          89503            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  STONEHAM                                 MA          02180            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HENDERSON                                NV          89052            PUD
GR3: MTA NON3YRHARD                           0            0.375             1                                      FREMONT                                  CA          94539            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CUPERTINO                                CA          95014            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN PABLO                                CA          94806            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FOUNTAIN VALLEY                          CA          92708            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      NOVATO                                   CA          94947            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ATWATER                                  CA          95301            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.75                                   BRENTWOOD                                CA          94513            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SEATTLE                                  WA          98115            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GRANADA HILLS AREA(LA)                   CA          91344            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.875                                  MANASSAS PARK                            VA          20111            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  BELLFLOWER                               CA          90706            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SOUTH SAN FRANCISCO                      CA          94080            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   FAIRFIELD                                CA          94534            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  HAYWARD                                  CA          94545            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  VAN NUYS                                 CA          91406            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   EL CAJON                                 CA          92020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA ROSA                               CA          95407            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          91335            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   TRACY                                    CA          95376            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  FONTANA                                  CA          92336            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95148            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          91401            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    CHULA VISTA                              CA          91913            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HUNTINGTON BEACH                         CA          92646            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7                                      HAYWARD                                  CA          94541            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DALY CITY                                CA          94015            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91739            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  IMPERIAL BEACH                           CA          91932            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   EL DORADO HILLS                          CA          95762            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PALMDALE                                 CA          93551            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN DIEGO                                CA          92102            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          91364            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTA CLARITA                            CA          91354            PUD
GR4: MTA 3YRHARD                              0            0.375             6.875                                  OAKLAND                                  CA          94608            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94544            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MURRIETA                                 CA          92563            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA CLARA                              CA          95051            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN MARCOS                               CA          92078            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN FRANCISCO                            CA          94109            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    HAPPY VALLEY                             OR          97236            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      ROHNERT PARK                             CA          94928            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      LAS VEGAS                                NV          89139            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN DIEGO                                CA          92127            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WASHINGTON                               DC          20005            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PERRIS                                   CA          92570            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TRACY                                    CA          95376            Single Family
GR3: MTA NON3YRHARD                           0            0.375             1                                      CONCORD                                  CA          94519            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CERRITOS                                 CA          90703            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LOS ANGELES                              CA          90046            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MALIBU                                   CA          90265            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SONOMA                                   CA          95476            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95111            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FAIRFIELD                                CA          94533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  TEMECULA                                 CA          92591            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAKE ELSINORE                            CA          92530            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN BRUNO                                CA          94066            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TRACY                                    CA          95377            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SURPRISE                                 AZ          85387            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  MOORPARK                                 CA          93021            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HAYWARD                                  CA          94541            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  SNOQUALMIE                               WA          98065            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      OAK VIEW                                 CA          93022            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WINDSOR                                  CA          95492            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RICHMOND                                 CA          94804            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LAS VEGAS                                NV          89138            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   MENIFEE                                  CA          92584            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FALLS CHURCH                             VA          22041            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN FRANCISCO                            CA          94112            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MARTINEZ                                 CA          94553            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  SAN LEANDRO                              CA          94578            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      TRACY                                    CA          95304            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      WALNUT CREEK                             CA          94597            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   FULLERTON                                CA          92833            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90043            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   EAGLE                                    ID          83616            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHULA VISTA                              CA          91913            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN LEANDRO                              CA          94579            Single Family
GR4: MTA 3YRHARD                              0            0.375             6.5                                    JUPITER                                  FL          33478            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  HAYWARD                                  CA          94544            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SCOTTS VALLEY                            CA          95066            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      CULVER CITY                              CA          90230            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  CYPRESS                                  CA          90630            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   FOLSOM                                   CA          95630            PUD
GR4: MTA 3YRHARD                              0            0.375             6.625                                  SOQUEL                                   CA          95073            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANTIOCH                                  CA          94531            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN FRANCISCO                            CA          94122            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    NEWARK                                   CA          94560            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  STERLING                                 VA          20165            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  APTOS                                    CA          95003            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DRAPER                                   UT          84020            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  DANA POINT                               CA          92624            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DALY CITY                                CA          94015            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   RICHMOND                                 CA          94803            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LEANDRO                              CA          94577            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  POULSBO                                  WA          98370            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   OAKLAND                                  CA          94618            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SOUTH SAN FRANCISCO                      CA          94080            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95127            2-4 Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ANAHEIM                                  CA          92804            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   IRVINE                                   CA          92603            Condominium
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LA HABRA                                 CA          90631            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95148            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   GILROY                                   CA          95020            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PACIFIC GROVE                            CA          93950            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89144            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN RAMON                                CA          94582            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ORANGE                                   CA          92867            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   PARK CITY                                UT          84098            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   VACAVILLE                                CA          95688            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.125                                  SPARKS                                   NV          89436            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FREMONT                                  CA          94536            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN MARTIN                               CA          95046            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   RUTHERFORD                               NJ          07070            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      HEALDSBURG                               CA          95448            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CLOSTER                                  NJ          07624            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   STUDIO CITY AREA                         CA          91604            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FERNLEY                                  NV          89408            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PEORIA                                   AZ          85383            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MIRAMAR                                  FL          33027            PUD
GR2: LIB 3YRHARD                              0            0.375             6.75                                   WEST VALLEY CITY                         UT          84120            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   GOODYEAR                                 AZ          85338            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PORTLAND                                 OR          97218            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTH HOLLYWOOD                          CA          91601            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      TIERRA VERDE                             FL          33715            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PHILADELPHIA                             PA          19149            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SHARON HILL                              PA          19079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  JERSEY CITY                              NJ          07302            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ARMONK                                   NY          10504            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CHICAGO                                  IL          60610            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WEST BOUNTIFUL                           UT          84087            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  VIENNA                                   VA          22180            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  RIVERSIDE                                CA          92505            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SALT LAKE CITY                           UT          84118            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  DAVIE                                    FL          33328            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ORANGE                                   NJ          07050            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   RICHARDSON                               TX          75080            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    CHANDLER                                 AZ          85249            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  COLUMBUS                                 OH          43206            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      EAGAN                                    MN          55122            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  ROYAL OAK                                MI          48067            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7                                      MINNEAPOLIS                              MN          55446            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      CHENEY                                   WA          99004            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BEND                                     OR          97701            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SANTA MARIA                              CA          93455            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BELLEVUE                                 WA          98008            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BENICIA                                  CA          94510            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      SAINT PAUL                               MN          55106            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ORLANDO                                  FL          32835            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CORAL SPRINGS                            FL          33071            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  OVERLAND PARK                            KS          65085            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  TEMECULA                                 CA          92592            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  GAINESVILLE                              FL          32608            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      NAPLES                                   FL          34103            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FARMINGDALE                              NY          11735            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   TITUSVILLE                               FL          32780            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RANCHO CORDOVA                           CA          95670            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  JERSEY CITY                              NJ          07302            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CONCORD                                  CA          94518            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      FORT LAUDERDALE                          FL          33312            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SEATTLE                                  WA          98125            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   KINGS BEACH                              CA          96143            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NORTH LAS VEGAS                          NV          89031            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  STONY POINT                              NY          10980            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    ARCADIA                                  CA          91006            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BYFIELD                                  MA          01922            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      STILLWATER                               MN          55082            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   EDINA                                    MN          55435            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      VALLEY CENTER                            CA          92082            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  DORAL                                    FL          33178            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SAN FRANCISCO                            CA          94132            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.625                                  SAN MARCOS                               CA          92069            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   SAN BRUNO                                CA          94066            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ST. MICHAEL                              MN          55376            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PORT ORCHARD                             WA          98366            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PHOENIX                                  AZ          85037            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  HENDERSON                                NV          89015            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LORTON                                   VA          22079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      EVERETT                                  WA          98201            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ARLINGTON                                VA          22201            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SAFETY HARBOR                            FL          34695            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   WEST PALM BEACH                          FL          33414            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PALM BEACH GARDENS                       FL          33410            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ELIZABETH                                NJ          07208            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MINNEAPOLIS                              MN          55407            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      BOSTON                                   MA          02130            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ENGLEWOOD                                OH          45322            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LANCASTER                                CA          93534            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  MILPITAS                                 CA          95035            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RANCHO SANTA MARGARITA                   CA          92688            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DUNCANVILLE                              TX          75116            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BOULDER                                  CO          80304            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SEATTLE                                  WA          98126            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   BEND                                     OR          97702            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  BEDFORD                                  MA          01730            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  BAKERSFIELD                              CA          93311            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      UNION CITY                               CA          94587            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PEORIA                                   AZ          85382            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LAWRENCEVILLE                            GA          30044            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MAPLE VALLEY                             WA          98038            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TRES PINOS                               CA          95075            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SAMMAMISH                                WA          98075            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LYNN                                     MA          01902            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TAUNTON                                  MA          02780            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HEMET                                    CA          92545            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ADRIAN                                   MI          49221            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OLALLA                                   WA          98359            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      WEST STOCKBRIDGE                         MA          01266            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      BOSTON                                   MA          02215            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PATERSON                                 NJ          07504            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89118            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GILROY                                   CA          95020            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PLAINVIEW                                NY          11803            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  GARDEN GROVE                             CA          92840            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   MARIETTA                                 GA          30008            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PORT HURON                               MI          48060            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NAPLES                                   FL          34109            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BONNERS FERRY                            ID          83805            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.125                                  ALLEN PARK                               MI          48101            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  JERSEY CITY                              NJ          07302            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RAMSEY                                   MN          55303            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SAINT PETERSBURG                         FL          33713            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LAWRENCEVILLE                            GA          30044            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   VIENNA                                   VA          22181            PUD
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LAKEWOOD                                 OH          44107            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MENIFEE                                  CA          92584            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      SCOTTSDALE                               AZ          85251            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      BOYNTON BEACH                            FL          33437            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HOUSTON                                  TX          77091            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  STREAMWOOD                               IL          60107            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  GIG HARBOR                               WA          98335            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LYNN                                     MA          01905            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MOORHEAD                                 MN          56560            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  DACONO                                   CO          80514            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SPRINGVILLE                              UT          84663            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ALLENDALE                                NJ          07401            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HO HO KUS                                NJ          07423            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SHARON HILL                              PA          19079            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   ROSEVILLE                                MI          48066            Single Family
GR1: LIB NON3YRHARD                           0            0.375             6.875                                  ARMONK                                   NY          10504            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   HOSCHTON                                 GA          30548            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SCOTTSDALE                               AZ          85251            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FORT LAUDERDALE                          FL          33301            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   OCEAN CITY                               MD          21842            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    CORAL SPRINGS                            FL          33071            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WEBSTER                                  TX          77598            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  WILMINGTON                               NC          28412            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NAMPA                                    ID          83686            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CAMPBELL                                 CA          95008            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      JERSEY CITY                              NJ          07306            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LOMPOC                                   CA          93436            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LESTER PRAIRIE                           MN          55354            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   GUERNEVILLE                              CA          95446            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SHARON HILL                              PA          19079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  AUBURN                                   CA          95603            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  EAST ORANGE                              NJ          07019            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ANTHEM                                   AZ          85086            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      DALLAS                                   TX          75238            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SANDY                                    UT          84070            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  EASTPOINTE                               MI          48021            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      DANVERS                                  MA          01923            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SNOHOMISH                                WA          98296            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  BELLINGHAM                               WA          98225            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TACOMA                                   WA          98409            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHESHIRE                                 CT          06410            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      SPRING HILL                              FL          34609            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MIAMI                                    FL          33138            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  HENDERSON                                NV          89015            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MARTINEZ                                 CA          94553            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FERNLEY                                  NV          89408            Single Family
GR2: LIB 3YRHARD                              0            0.375             6.625                                  MIDDLEFIELD                              OH          44062            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    MURRIETA                                 CA          92563            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FOX LAKE                                 IL          60020            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  NAPLES                                   FL          34109            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OVIEDO                                   FL          32765            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      MIAMI                                    FL          33032            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ORLANDO                                  FL          32803            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      JERSEY CITY                              NJ          07302            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.375                                  BOWLING GREEN                            KY          42104            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WESLEY CHAPEL                            FL          33543            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OKLAHOMA CITY                            OK          73013            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MELVILLE                                 NY          11747            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICAGO                                  IL          60660            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ROSEVILLE                                CA          95678            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ARLINGTON                                VA          22204            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LAS VEGAS                                NV          89123            PUD
GR2: LIB 3YRHARD                              0            0.375             7.75                                   SNOQUALMIE                               WA          98065            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ELMHURST                                 NY          11373            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SARASOTA                                 FL          34233            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.75                                   BRIDGEWATER                              MA          02324            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PHILADELPHIA                             PA          19125            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   WESTLAKE VILLAGE                         CA          91361            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   NATIONAL CITY                            CA          91950            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SAN LEANDRO                              CA          94579            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MIAMI                                    FL          33185            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SCHAUMBURG                               IL          60193            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  GILROY                                   CA          95020            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LAKEWOOD                                 CA          90712            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  NORTH OAKS                               MN          55127            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   BOULDER                                  CO          80301            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SOUTH SAN FRANCISCO                      CA          94080            PUD
GR4: MTA 3YRHARD                              0            0.375             6.875                                  HALF MOON BAY                            CA          94019            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   WESTON                                   FL          33326            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      BYRON                                    CA          94514            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHINO HILLS                              CA          91709            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DILLON BEACH                             CA          94929            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95123            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  OAK PARK                                 CA          91377            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95129            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SARATOGA                                 CA          95070            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DALY CITY                                CA          94014            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  MURRIETA                                 CA          92562            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAUSALITO                                CA          94965            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  WOODBRIDGE                               VA          22192            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LUTZ                                     FL          33549            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HERNDON                                  VA          20170            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  CHULA VISTA                              CA          91915            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95135            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RANCHO SANTA MARGARITA                   CA          92688            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      VACAVILLE                                CA          95687            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JOSE                                 CA          95121            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  MISSION VIEJO                            CA          92691            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95116            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN BRUNO                                CA          94066            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      EAST SETAUKET                            NY          11733            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95123            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LORENZO                              CA          94580            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LINCOLN                                  CA          95648            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   ANTIOCH                                  CA          94509            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  MALIBU                                   CA          90265            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.375                                  BURBANK                                  CA          91501            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   YUCAIPA                                  CA          92399            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TRACY                                    CA          95377            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CLOVIS                                   CA          93619            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   CHULA VISTA                              CA          91913            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      AMERICAN CANYON                          CA          94503            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VALLEJO                                  CA          94591            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  FAIRFIELD                                CA          94533            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      MANTECA                                  CA          95337            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAYWARD                                  CA          94545            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SALINAS                                  CA          93905            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RIVERSIDE                                CA          92506            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  HAYWARD                                  CA          94544            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN FRANCISCO                            CA          94112            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  DUBLIN                                   CA          94568            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   DANVILLE                                 CA          94506            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DALY CITY                                CA          94015            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95110            Condominium
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   NOVATO                                   CA          94945            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90019            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95116            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  LAGUNA NIGUEL                            CA          92677            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   TEMECULA                                 CA          92592            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA CLARITA                            CA          91390            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.875                                  FREMONT                                  CA          94538            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA MARIA                              CA          93455            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BEVERLY HILLS                            CA          90210            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MORGAN HILL                              CA          95037            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  GERMANTOWN                               MD          20874            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   OAKLAND                                  CA          94605            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ELK GROVE                                CA          95758            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VISTA                                    CA          92084            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LEESBURG                                 VA          20176            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      FOUNTAIN VALLEY                          CA          92708            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   IRVINE                                   CA          92603            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    BURLINGAME                               CA          94010            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91739            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FRANKTOWN                                CO          80116            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ROLLING HILLS ESTATES                    CA          90274            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  NEWPORT BEACH                            CA          92660            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   BONITA SPRINGS                           FL          34134            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SAN JUAN BAUTISTA                        CA          95045            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   REDDING                                  CA          96003            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  DANVILLE                                 CA          94526            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   LOS ALTOS                                CA          94022            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   COSTA MESA                               CA          92626            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      MISSION VIEJO                            CA          92692            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SEATTLE                                  WA          98119            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SAN JOSE                                 CA          95128            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95116            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          90066            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PLEASANT HILL                            CA          94523            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   DUBLIN                                   CA          94568            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   VENTURA                                  CA          93004            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      SANTA ROSA                               CA          95403            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   PALO ALTO                                CA          94303            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SANTA CLARITA                            CA          91355            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  CASTRO VALLEY                            CA          94546            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SALINAS                                  CA          93901            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  CLAREMONT                                CA          91711            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN DIEGO                                CA          92154            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   HEALDSBURG                               CA          95448            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CARSON                                   CA          90746            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.125                                  IRVINE                                   CA          92606            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  HAYWARD                                  CA          94544            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  SEASIDE                                  CA          93955            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SANTA ROSA                               CA          95407            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RAMONA                                   CA          92065            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   BELMONT                                  CA          94002            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   LOS ANGELES                              CA          91604            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   SAN JOSE                                 CA          95124            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   LOS ANGELES                              CA          90291            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN LEANDRO                              CA          94579            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  CONCORD                                  CA          94521            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  PETALUMA                                 CA          94954            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   COSTA MESA                               CA          92627            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   ESCONDIDO                                CA          92026            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      TRACY                                    CA          95377            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CHINO HILLS                              CA          91709            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  DALY CITY                                CA          94015            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   CONCORD                                  CA          94521            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  PALM DESERT                              CA          92260            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SALINAS                                  CA          93905            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   OXNARD                                   CA          93033            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  RANCHO MIRAGE                            CA          92270            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   RANCHO CUCAMONGA                         CA          91739            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  LA MESA                                  CA          91941            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  FAIRFIELD                                CA          94534            PUD
GR3: MTA NON3YRHARD                           0            0.375             7                                      MISSION VIEJO                            CA          92692            PUD
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   MIRAMAR                                  FL          33027            PUD
GR4: MTA 3YRHARD                              0            0.375             7                                      DIAMOND BAR                              CA          91765            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7                                      WOODLAND HILLS                           CA          91367            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SANTA ROSA                               CA          95405            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PATTERSON                                CA          95363            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ELK GROVE                                CA          95624            Single Family
GR4: MTA 3YRHARD                              0            0.375             7                                      MURRIETA                                 CA          92562            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.5                                    SAN JOSE                                 CA          95130            2-4 Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   ANGELS CAMP                              CA          95222            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   VALENCIA                                 CA          91354            Condominium
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  SAN JOSE                                 CA          95121            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.75                                   CONCORD                                  CA          94521            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  WOODACRE                                 CA          94973            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.125                                  NEW YORK                                 NY          10026            Condominium
GR4: MTA 3YRHARD                              0            0.375             6.875                                  SEATTLE                                  WA          98112            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   HENDERSON                                NV          89012            PUD
GR4: MTA 3YRHARD                              0            0.375             7.25                                   GRENADA                                  CA          96038            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.875                                  PACIFICA                                 CA          94044            Single Family
GR3: MTA NON3YRHARD                           0            0.375             7.25                                   SEASIDE                                  CA          93955            Single Family
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  RICHMOND                                 CA          94806            Single Family
GR4: MTA 3YRHARD                              0            0.375             7.25                                   SAN JOSE                                 CA          95135            PUD
GR3: MTA NON3YRHARD                           0            0.375             6.625                                  OAKLAND                                  CA          94605            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  AREA OF SUGAR LOAF                       CA          92386            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HENDERSON                                NV          89015            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FARGO                                    ND          58102            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   GLENDALE                                 AZ          85308            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FORT LAUDERDALE                          FL          33308            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    PHOENIX                                  AZ          85044            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   PEORIA                                   AZ          85381            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BAY POINT                                CA          94565            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      JERSEY CITY                              NJ          07305            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TALLAHASSEE                              FL          32304            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PHOENIX                                  AZ          85041            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  TRACY                                    CA          95376            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  WHITTIER                                 CA          90604            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  BOISE                                    ID          83716            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      RIVERSIDE                                CA          92509            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LARGO                                    FL          33778            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CORAL SPRINGS                            FL          33071            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LOS ANGELES                              CA          90026            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FRESNO                                   CA          93720            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      FARIBAULT                                MN          55021            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ALHAMBRA                                 CA          91803            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  GREENVILLE                               MI          48838            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   COVINGTON                                WA          98042            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  COLLEGE POINT                            NY          11354            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SURPRISE                                 AZ          85379            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  CARSON                                   CA          90745            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  ESCONDIDO                                CA          92026            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85024            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  COLORADO SPRINGS                         CO          80925            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKEWOOD                                 WA          98498            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  CLINTON                                  MD          20735            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  VASHON                                   WA          98070            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   MODESTO                                  CA          95355            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SURPRISE                                 AZ          85379            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MINNEAPOLIS                              MN          55418            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SAVANNAH                                 GA          31415            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7                                      SAN DIEGO                                CA          92128            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   CHULA VISTA                              CA          91910            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  WOODBURY                                 MN          55129            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   BOCA RATON                               FL          33498            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ELK GROVE                                CA          95758            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SAN FRANCISCO                            CA          94112            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   LAKE ELSINORE AREA                       CA          92530            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ORANGE                                   CA          92867            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      CLEARWATER BEACH                         FL          33767            Condominium
GR2: LIB 3YRHARD                              0            0.375             8                                      RIVERSIDE                                CA          92501            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ONTARIO                                  CA          91762            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SACRAMENTO                               CA          95822            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WOODHAVEN                                NY          11421            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ORLANDO                                  FL          32835            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHANDLER                                 AZ          85224            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FOLSOM                                   CA          95630            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HEMET                                    CA          92545            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   EAST BOSTON                              MA          02128            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      SACRAMENTO                               CA          95826            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   SAN DIEGO                                CA          92123            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BOSTON                                   MA          02115            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  HAYWARD                                  CA          94541            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BOISE                                    ID          83706            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  RANCHO SANTA MARGARITA                   CA          92688            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HOSCHTON                                 GA          30548            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CUPERTINO                                CA          95014            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  GRANITE BAY                              CA          95746            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BOSTON                                   MA          02115            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PORTLAND                                 OR          97209            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      CLAREMONT                                CA          91711            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  IRVINE                                   CA          92604            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SANTA CRUZ                               CA          95062            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  WORCESTER                                MA          01605            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      TRACY                                    CA          95376            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ALEXANDRIA                               VA          22309            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  QUEEN CREEK                              AZ          85242            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      SEATTLE                                  WA          98103            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      MURPHY                                   TX          75094            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  DAVIE                                    FL          33314            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PALO ALTO                                CA          94306            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAWRENCEVILLE                            GA          30041            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    NEWMAN                                   CA          95360            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  TEMECULA                                 CA          92592            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FOLSOM                                   CA          95630            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   ALISO VIEJO                              CA          92656            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MESA                                     AZ          85207            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   MIRAMAR                                  FL          33027            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SANTA CRUZ                               CA          95062            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      VALLEY CENTER                            CA          92082            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GLENVIEW                                 IL          60025            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  VASHON                                   WA          98070            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LIVERMORE                                CA          94551            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SEATTLE                                  WA          98177            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BEAVERTON                                OR          97007            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      DESERT HOT SPRINGS                       CA          92240            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ONTARIO                                  CA          91762            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DAYTONA BEACH                            FL          32118            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SURPRISE                                 AZ          85388            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SPRING LAKE PARK                         MN          55432            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  EAGLE POINT                              OR          97524            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EVERETT                                  WA          98204            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WOODBRIDGE                               VA          22191            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   HENDERSON                                NV          89014            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NAMPA                                    ID          83687            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      LOS ANGELES                              CA          91364            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      WALNUT CREEK                             CA          94596            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CONYERS                                  GA          30013            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      RENTON                                   WA          98059            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHARLOTTE                                NC          28269            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHARLOTTE                                NC          28269            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICO                                    CA          95926            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89120            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  PEMBROKE PINES                           FL          33029            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DETROIT                                  MI          48227            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  FAIRFAX                                  VA          22030            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LORTON                                   VA          22079            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ORLANDO                                  FL          32836            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HENDERSON                                NV          89012            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  OCCOQUAN                                 VA          22125            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DEARBORN                                 MI          48216            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SEATTLE                                  WA          98115            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WATERFORD                                MI          48327            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  EVERETT                                  WA          98201            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DETROIT                                  MI          48219            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FALLS CHURCH                             VA          22042            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LONGMONT                                 CO          80501            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    RESTON                                   VA          20191            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SANTA CLARITA                            CA          91387            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FAIRFIELD                                CA          94533            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SOUTHFIELD                               MI          48076            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SPARKS                                   NV          89434            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   MORGAN                                   UT          84050            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WHITTIER                                 CA          90603            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  GOODYEAR                                 AZ          85338            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   BOWIE                                    MD          20716            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  GLENDALE                                 AZ          85308            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  EVERETT                                  WA          98205            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  TACOMA                                   WA          98404            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      MERCED                                   CA          95340            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      PORTLAND                                 OR          97215            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FEDERAL WAY                              WA          98003            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LAS VEGAS                                NV          89108            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   BEND                                     OR          97701            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      MODESTO                                  CA          95354            Single Family
GR1: LIB NON3YRHARD                           0            0.375             6.875                                  FAIRFIELD                                CA          94533            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  KISSIMMEE                                FL          34746            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  ATLANTA                                  GA          30327            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LAS VEGAS                                NV          89121            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FERNANDINA BEACH                         FL          32034            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      ANTHEM                                   AZ          85086            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      ANTIOCH                                  CA          94509            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  RENTON                                   WA          98058            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90047            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   LOS ANGELES                              CA          90029            Single Family
GR2: LIB 3YRHARD                              0            0.375             7                                      CANTON                                   OH          44709            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICAGO                                  IL          60659            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SPRINGFIELD                              VA          22150            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WASHINGTON                               DC          20002            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  QUEEN CREEK                              AZ          85242            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CHICAGO                                  IL          60616            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.75                                   EVERETT                                  WA          98205            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAS VEGAS                                NV          89147            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  KIRKLAND                                 WA          98033            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   OAKTON                                   VA          22124            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  SAN MARCOS                               CA          92078            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      OKLAHOMA CITY                            OK          73106            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BROOKLYN PARK                            MN          55443            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BROOKLYN PARK                            MN          55443            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BLAINE                                   MN          55434            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WASHINGTON                               UT          84780            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      LITCHFIELD PARK                          AZ          85340            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  FAIRFAX                                  VA          22030            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      PROVO                                    UT          84606            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SAN BERNARDINO                           CA          92407            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  MONUMENT                                 CO          80132            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HANSKA                                   MN          56041            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NEW ULM                                  MN          56073            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SAN JOSE                                 CA          95123            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BROCKTON                                 MA          02302            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SPRINGFIELD                              VA          22150            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PROVO                                    UT          84604            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SCOTTSDALE                               AZ          85254            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   SAN PABLO                                CA          94806            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89143            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   ABINGDON                                 MD          21009            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHANDLER                                 AZ          85249            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  NAMPA                                    ID          83687            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  RIVERSIDE                                CA          92504            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FERNLEY                                  NV          89408            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    MENIFEE                                  CA          92584            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      YUMA                                     AZ          85365            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ONTARIO                                  CA          91762            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      ESCONDIDO                                CA          92026            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  LONG BEACH                               CA          90806            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    ELYRIA                                   OH          44035            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BRICK                                    NJ          08723            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FORT WAYNE                               IN          46818            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHARLOTTE                                NC          28269            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      ASTORIA                                  NY          11106            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  LOS LUNAS                                NM          87031            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  REDMOND                                  OR          97756            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  STATEN ISLAND                            NY          10308            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CORONA                                   CA          92879            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SPRINGDALE                               PA          15144            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  COVINGTON                                GA          30016            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  DELMAR                                   DE          19940            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  TACOMA                                   WA          98405            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BELLEAIR BEACH                           FL          33786            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   HOUSTON                                  TX          77055            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  TITUSVILLE                               FL          32796            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HOUSTON                                  TX          77055            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    THORNTON                                 CO          80229            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FEDERAL WAY                              WA          98003            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  ANNANDALE                                MN          55302            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  BOISE                                    ID          83705            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  KEARNY                                   NJ          07032            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PEORIA                                   AZ          85345            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  BOCA RATON                               FL          33431            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   VIRGINIA BEACH                           VA          23454            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WEST JORDAN                              UT          84088            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   DOVER PLAINS                             NY          12522            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MIAMI SHORES                             FL          33138            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.375                                  CONYERS                                  GA          30094            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    FORT MYERS                               FL          33901            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ARLINGTON                                TX          76010            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MERIDIAN                                 ID          83642            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MERIDIAN                                 ID          83642            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HILLSBORO                                TX          76645            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   ORLANDO                                  FL          32819            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    ALEXANDRIA                               VA          22315            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MINNEAPOLIS                              MN          55411            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   EAST ISLIP                               NY          11730            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MIRAMAR                                  FL          33025            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  GILROY                                   CA          95020            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  HAYMARKET                                VA          20169            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LADERA RANCH AREA                        CA          92694            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  LEMOORE                                  CA          93245            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  OAKLAND                                  CA          94602            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85085            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GLENDALE                                 AZ          85310            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      LAS VEGAS                                NV          89103            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ATLANTA                                  GA          30309            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MARICOPA                                 AZ          85239            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HILLSBORO                                OR          97123            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MARANA                                   AZ          85653            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PHOENIX                                  AZ          85032            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKE STEVENS                             WA          98258            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SANTA MARIA                              CA          93455            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN BERNARDINO                           CA          92407            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CASTRO VALLEY                            CA          94546            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HARBOR BEACH                             MI          48441            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SOUTH RIDING                             VA          20152            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ELK GROVE                                CA          95758            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MIDDLEBORO                               MA          02346            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  HENDERSON                                NV          89052            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   NORWALK                                  CA          90650            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TAMPA                                    FL          33605            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  HUNTINGTON PARK                          CA          90255            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAUGUS AREA                              CA          91390            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ST PAUL                                  MN          55104            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CHICAGO                                  IL          60656            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    EDISON                                   NJ          08817            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PLEASANT GROVE                           UT          84062            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ASHBURN                                  VA          20148            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      LAS VEGAS                                NV          89129            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  AUSTIN                                   TX          78704            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      LAS VEGAS                                NV          89123            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHICAGO                                  IL          60638            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      FORT WAYNE                               IN          46835            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   PRESCOTT VALLEY                          AZ          86314            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    APPLE VALLEY                             CA          92308            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FORT LAUDERDALE                          FL          33312            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FORT LAUDERDALE                          FL          33312            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  KEY LARGO                                FL          33037            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  KISSIMMEE                                FL          34746            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PORTSMOUTH                               VA          23707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PORTSMOUTH                               VA          23707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PORTSMOUTH                               VA          23707            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  POLLOCK PINES                            CA          95726            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    NAPLES                                   FL          34109            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  VAN NUYS                                 CA          91401            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  AVONDALE                                 AZ          85323            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   GOODYEAR                                 AZ          85338            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  HENDERSON                                NV          89015            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  WEST HOLLYWOOD                           CA          90069            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    WESTLAND                                 MI          48185            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PALO                                     IA          52324            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  RICHMOND                                 CA          94801            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89139            PUD
GR1: LIB NON3YRHARD                           0            0.375             7                                      MERIDIAN                                 ID          83642            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  FAIRFIELD                                CA          94534            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SOUTH KINGSTOWN                          RI          02879            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  FAIRFAX                                  VA          22044            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   FAIRFAX                                  VA          22032            PUD
GR2: LIB 3YRHARD                              0            0.375             7.625                                  SALEM                                    OR          97304            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SCHAUMBURG                               IL          60193            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  LAS VEGAS                                NV          89147            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.75                                   SAINT AUGUSTINE                          FL          32095            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LAS VEGAS                                NV          89113            Condominium
GR2: LIB 3YRHARD                              0            0.375             8                                      ENCINO                                   CA          91316            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MIAMI                                    FL          33141            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ISLAND HEIGHTS                           NJ          08732            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKE STEVENS                             WA          98258            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LONG BEACH                               CA          90805            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   DETROIT                                  MI          48224            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   PARK RIDGE                               IL          60068            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      CLEARFIELD                               UT          84015            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    SAN DIEGO                                CA          92117            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MANTECA                                  CA          95337            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BRENTWOOD                                CA          94513            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BOISE                                    ID          83704            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  COON RAPIDS                              MN          55448            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BOTHELL                                  WA          98011            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BOISE                                    ID          83704            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  LOS ANGELES                              CA          90028            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   UPPER MARLBORO                           MD          20774            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      CARSON                                   CA          90745            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  LAS VEGAS                                NV          89141            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      CLAREMONT                                CA          91711            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   MERIDIAN                                 ID          83642            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKE FOREST                              CA          92630            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      SOUTHPORT                                NC          28461            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   VALRICO                                  FL          33594            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  MESA                                     AZ          85206            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      REYNOLDSBURG                             OH          43068            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GRESHAM                                  OR          97030            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  PEORIA                                   AZ          85345            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      LEHIGH ACRES                             FL          33972            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ANTHEM                                   AZ          85086            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   ORLANDO                                  FL          32835            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PHOENIX                                  AZ          85014            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   KENT                                     WA          98031            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   RIO RANCHO                               NM          87144            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  GILBERT                                  AZ          85297            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      PRINCETON                                MN          55371            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  CHICAGO HEIGHTS                          IL          60411            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.5                                    PALM DESERT                              CA          92260            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    NOKOMIS                                  FL          34275            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      MODESTO                                  CA          95354            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  AMERICAN CANYON                          CA          94503            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   RANCHO MIRAGE                            CA          92270            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LOS ANGELES                              CA          90063            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   PORTLAND                                 OR          97201            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAKE STEVENS                             WA          98258            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  LONG BEACH                               CA          90808            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN JOSE                                 CA          95148            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PORTLAND                                 OR          97266            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   CHICAGO                                  IL          60656            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ROCKLEDGE                                FL          32955            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ANTHEM                                   AZ          85086            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PALM SPRINGS                             CA          92262            Condominium
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89139            PUD
GR2: LIB 3YRHARD                              0            0.375             7.5                                    GRAYSON                                  GA          30017            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  JONESBORO                                GA          30238            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MAPLE GROVE                              MN          55369            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SAINT PAUL                               MN          55123            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  WASHINGTON                               DC          20020            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  WACONIA                                  MN          55387            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  EDGEWOOD                                 WA          98372            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    MENIFEE                                  CA          92584            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FORT MYERS                               FL          33919            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PLYMOUTH                                 MN          55411            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  MAPLEWOOD                                MN          55117            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.125                                  NORTH LAS VEGAS                          NV          89031            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  CLEARWATER                               FL          33755            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SHARON HILL                              PA          19079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SNELLVILLE                               GA          30039            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7                                      VISTA                                    CA          92083            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   RESEDA AREA                              CA          91335            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LAS VEGAS                                NV          89123            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  WEST BLOOMFIELD                          MI          48324            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  EASTLAKE                                 OH          44095            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WEST COVINA                              CA          91791            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OREM                                     UT          84057            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PLACENTIA                                CA          92870            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SAINT PAUL                               MN          55117            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BOISE                                    ID          83705            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.875                                  SCOTTSDALE                               AZ          85260            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      SANTA CLARITA                            CA          91355            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BOURNE                                   MA          02532            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  HOWARD LAKE                              MN          55349            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SHARON HILL                              PA          19079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SANTA CLARITA                            CA          91351            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MODESTO                                  CA          95355            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  FAIRFIELD                                CA          94533            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MERCED                                   CA          95340            Single Family
GR2: LIB 3YRHARD                              0            0.375             8                                      LAS VEGAS                                NV          89101            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PINE BROOK                               NJ          07058            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    BURNSVILLE                               MN          55306            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  STOCKTON                                 CA          95212            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   GLENDALE                                 AZ          85307            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  PHOENIX                                  AZ          85018            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    GLENDALE                                 CA          91201            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SHARON HILL                              PA          19079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      EDINA                                    MN          55435            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CHICAGO                                  IL          60659            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89108            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      NORTH LAS VEGAS                          NV          89031            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN DIEGO                                CA          92154            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.625                                  TEMECULA                                 CA          92592            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   ELK GROVE                                CA          95624            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SHARON HILL                              PA          19079            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    OSSINING                                 NY          10562            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HOWARD LAKE                              MN          55349            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BRIDGEWATER                              NJ          08807            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  CHESTNUT HILL                            MA          02467            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BLOOMINGTON                              MN          55437            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LOS ANGELES                              CA          90001            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   COLUMBUS                                 OH          43228            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  TACOMA                                   WA          98406            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ORLANDO                                  FL          32810            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SUNNY ISLES                              FL          33160            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SACRAMENTO                               CA          95826            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      WHEELING                                 IL          60090            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  VICTORVILLE                              CA          92392            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BAKERSFIELD                              CA          93308            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      ODENTON                                  MD          21113            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WASHINGTON                               DC          20001            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   LAKESIDE                                 CA          92040            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ALISO VIEJO                              CA          92656            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  MAMMOTH LAKES                            CA          93546            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  FALLS CHURCH                             VA          22043            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTH LAS VEGAS                          NV          89030            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  JAMAICA                                  NY          11432            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ASHBURN                                  VA          20147            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTH LAS VEGAS                          NV          89030            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTH LAS VEGAS                          NV          89030            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  RIVERSIDE                                CA          92508            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PORT TOWNSEND                            WA          98368            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTH LAS VEGAS                          NV          89030            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   SAN DIEGO                                CA          92101            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  NORTHRIDGE                               CA          91326            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      SEATTLE                                  WA          98105            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  LAKE BLUFF                               IL          60044            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    SAN LUIS OBISPO                          CA          93401            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    LAKE PARK                                FL          33403            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  OAKLAND                                  CA          94611            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   KISSIMMEE                                FL          34744            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   DELANO                                   CA          93215            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  FIFE                                     WA          98424            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WOODBRIDGE                               VA          22191            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LA QUINTA                                CA          92253            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    HYATTSVILLE                              MD          20785            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      PALATINE                                 IL          60067            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CHICAGO                                  IL          60610            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  FORT COLLINS                             CO          80525            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SUGARLOAF                                CA          92386            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  HILTON HEAD ISLAND                       SC          29928            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   LITTLETON                                CO          80128            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      STAR                                     ID          83669            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BONNEY LAKE                              WA          98390            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  STEAMBOAT SPRINGS                        CO          80487            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ROSEVILLE                                CA          95747            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  ROSEVILLE                                CA          95661            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  STOCKTON                                 CA          95212            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  FAIR OAKS                                CA          95628            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  ORLANDO                                  FL          32836            PUD
GR4: MTA 3YRHARD                              0            0.375             7.125                                  DAVIE                                    FL          33325            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SUNRISE                                  FL          33351            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TAMARAC                                  FL          33321            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CORAL SPRINGS                            FL          33067            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  PARKLAND                                 FL          33076            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   FORT LAUDERDALE                          FL          33308            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  JERSEY CITY                              NJ          07306            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ARLINGTON                                VA          22201            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICAGO                                  IL          60619            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   STONE MOUNTAIN                           GA          30087            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ORLANDO                                  FL          32801            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      EUREKA                                   MO          63025            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  HENDERSON                                NV          89012            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SACRAMENTO                               CA          95817            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   PRESCOTT VALLEY                          AZ          86314            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  RESTON                                   VA          20190            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  DENVER                                   CO          80205            Condominium
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   BRADENTON                                FL          34209            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   OCEANSIDE                                CA          92054            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  OKLAHOMA CITY                            OK          73127            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  ALEXANDRIA                               VA          22303            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ELIZABETH                                NJ          07201            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  NORTHVILLE                               MI          48167            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  CHANTILLY                                VA          20152            PUD
GR2: LIB 3YRHARD                              0            0.375             8                                      BRECKENRIDGE                             CO          80424            PUD
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  DORCHESTER                               MA          02125            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  LYNNWOOD                                 WA          98036            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  ATLANTA                                  GA          30314            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  PORTLAND                                 OR          97266            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ANNANDALE                                VA          22003            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  TOLLESON                                 AZ          85353            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  MENIFEE                                  CA          92584            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  BRUNSWICK                                OH          44212            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  OLIVEHURST                               CA          95961            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  LAS VEGAS                                NV          89117            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  POCATELLO                                ID          83204            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   KUNA                                     ID          83634            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  SAN JOSE                                 CA          95127            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MINNEAPOLIS                              MN          55404            Condominium
GR2: LIB 3YRHARD                              0            0.375             8                                      NAPLES                                   FL          34116            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHICAGO                                  IL          60629            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PEORIA                                   AZ          85382            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FLAGSTAFF                                AZ          86004            PUD
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SAN ANTONIO                              TX          78227            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  FALLS CHURCH                             VA          22044            Condominium
GR2: LIB 3YRHARD                              0            0.375             7.5                                    CHANDLER                                 AZ          85224            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      TAMPA                                    FL          33625            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    COLLEGE PARK                             GA          30349            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CHANDLER                                 AZ          85225            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  ROWLEY                                   MA          01969            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  PHOENIX                                  AZ          85021            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  RICHMOND                                 VA          23223            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  GLENDALE                                 AZ          85308            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MAYER                                    MN          55360            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  WOODBRIDGE                               VA          22192            PUD
GR2: LIB 3YRHARD                              0            0.375             7.875                                  THORNTON                                 CO          80241            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  POST FALLS                               ID          83854            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  SEBASTIAN                                FL          32958            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   CINCINNATI                               OH          45209            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  BRICK                                    NJ          08724            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  PHOENIX                                  AZ          85053            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  CLERMONT                                 FL          34714            PUD
GR1: LIB NON3YRHARD                           0            0.375             8                                      EDEN PRAIRIE                             MN          55346            Single Family
GR2: LIB 3YRHARD                              0            0.375             8.125                                  SALEM                                    OR          97305            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             7.25                                   LAS VEGAS                                NV          89147            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.75                                   ELK GROVE                                CA          95624            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.75                                   WINCHESTER                               CA          92596            Single Family
GR2: LIB 3YRHARD                              0            0.375             7.875                                  TOPANGA AREA                             CA          90290            Condominium
GR1: LIB NON3YRHARD                           0            0.375             8                                      HOPKINS                                  MN          55343            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BREEZY POINT                             MN          56472            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  SPOKANE                                  WA          99207            Single Family
GR1: LIB NON3YRHARD                           0            0.375             6.25                                   RIVERSIDE                                CA          92504            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MESA                                     AZ          85201            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.375                                  DALLAS                                   OR          97338            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8                                      WAYZATA                                  MN          55391            Single Family
GR1: LIB NON3YRHARD                           0            0.375             7.125                                  FORT COLLINS                             CO          80526            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.25                                   RIALTO                                   CA          92377            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MOSES LAKE                               WA          98837            2-4 Family
GR2: LIB 3YRHARD                              0            0.375             8                                      ATWATER                                  CA          95301            Single Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  MEDFORD                                  MA          02155            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             8.125                                  BREMERTON                                WA          98312            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.5                                    RESTON                                   VA          20191            PUD
GR1: LIB NON3YRHARD                           0            0.375             7.875                                  BRONX                                    NY          10462            2-4 Family
GR1: LIB NON3YRHARD                           0            0.375             7.625                                  HASTINGS                                 MN          55033            Single Family

***

DEAL_INFO                                     MATURITY_DATE            ORIGINAL_BALANCE             FIRST_PAY_DATE            LOAN_TO_VALUE             MI                      MERS_ID1                  MARGIN

GR4: MTA 3YRHARD                              20351201                 768000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 476000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 485500                       20060201                  77.05999756               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  69.51999664               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 172000                       20051001                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 108000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 108000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 272000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 428500                       20051001                  79.94000244               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 287200                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 380000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 796000                       20051001                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 472000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 548000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 560000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 780000                       20060101                  65                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20360101                 440000                       20060201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 532500                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 440000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 800000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 500000                       20060101                  79.37000275               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 992000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 543200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 545000                       20060101                  76.54000092               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  73.86000061               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 868000                       20060101                  75.48000336               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 840000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 928000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 492000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 664000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 999000                       20060101                  78.34999847               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 472500                       20060101                  75.59999847               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 1470000                      20060101                  37.68999863               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 563500                       20060101                  68.72000122               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 484000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 496000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 536000                       20060201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  76.19000244               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20360101                 1500000                      20060201                  67.41999817               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 468000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 647400                       20060201                  65.38999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 990000                       20060101                  68.27999878               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 444000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 720000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 543900                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 1300000                      20060101                  65                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  73.44999695               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 1000000                      20060101                  58.81999969               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20360101                 1898000                      20060201                  69.01999664               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20460101                 492000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 693600                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 432000                       20060201                  77.13999939               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 754000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 596000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 650000                       20060201                  63.72999954               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 600000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 512000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 624000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 567900                       20060101                  79.98999786               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 420000                       20060101                  77.05999756               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 572000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 503000                       20060101                  66.18000031               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 776000                       20060201                  79.58999634               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 628000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20460101                 564000                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 457600                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20460101                 568000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 493700                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 450000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20460101                 464000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 424000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 432000                       20060101                  75.79000092               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 1940000                      20060101                  59.68999863               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 528000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 558000                       20060101                  79.70999908               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  72.73000336               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 513750                       20060201                  75                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20460101                 1000000                      20060201                  72.84999847               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 600000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 840000                       20060101                  70                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 920000                       20060201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20360101                 890600                       20060201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 576000                       20060101                  72                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 910000                       20060101                  66.41999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 564000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 432000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 1158000                      20060101                  73.29000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 585000                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 765000                       20060101                  78.45999908               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 569250                       20060101                  75                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 505000                       20060101                  65.76000214               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 454000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 458100                       20060201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 600000                       20060101                  76.91999817               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 630000                       20060101                  75                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 628000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 596000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 650000                       20060201                  72.22000122               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 608000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20460101                 420000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 580000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 518000                       20060101                  76.18000031               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 614400                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 639200                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 568000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 548000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 472000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 556000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 472550                       20060101                  78.76000214               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 464000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 764000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 440000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 552000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 456000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 536000                       20060101                  78.81999969               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 456000                       20060101                  79.58000183               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 499700                       20060201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 620000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 600800                       20060201                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451201                 592000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 536000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 513600                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 504000                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 453600                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  77.90000153               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 579000                       20060101                  74.33000183               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  74.12000275               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 465000                       20060101                  69.40000153               No MI                   100014000000000000        2.5
GR4: MTA 3YRHARD                              20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 744000                       20060201                  60                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 502000                       20060101                  74.15000153               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 432000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 448000                       20060201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 518400                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 608000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 660000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  73.52999878               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 560000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 428000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 440000                       20060201                  77.87999725               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 461600                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 1000000                      20060101                  71.01999664               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 505000                       20060101                  56.11000061               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 680000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 660000                       20060101                  69.11000061               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 660000                       20060101                  48.88999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 508000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  68.84999847               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 810000                       20060101                  64.80000305               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 650000                       20060101                  66.33000183               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 716000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 444500                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 716000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 436000                       20060201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 520000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 468000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 453000                       20060201                  73.05999756               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 725000                       20060101                  79.93000031               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 424600                       20060201                  78.98999786               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 504000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 569350                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 457600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 182800                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 179950                       20060101                  89.98000336               PMI                     100014000000000000        3
GR2: LIB 3YRHARD                              20460101                 252000                       20060201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20360101                 360000                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 107100                       20060101                  79.98999786               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451201                 284800                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 324000                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451201                 174400                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 167600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 400000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 300000                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 599800                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351201                 330400                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 644000                       20060101                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351201                 63800                        20060101                  77.80000305               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 228000                       20060101                  78.62000275               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451201                 292000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 507500                       20060101                  70                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 240000                       20060101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 241600                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 197600                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 625000                       20051101                  79.11000061               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451201                 112000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 473000                       20060101                  75.68000031               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20360101                 1300000                      20060201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 460000                       20051001                  63.45000076               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20350901                 380000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 326250                       20051001                  73.65000153               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 421550                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 155000                       20060101                  63.27000046               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 272000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 253600                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 196000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 257600                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 156500                       20060101                  89.98999786               PMI                     100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 225000                       20060101                  90                        PMI                     100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 134400                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 156500                       20060101                  89.98999786               PMI                     100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 363600                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20360101                 290000                       20060201                  66.66999817               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451201                 384000                       20060101                  77.11000061               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451201                 152000                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 142400                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 284000                       20060101                  79.22000122               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 230400                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 233200                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 292500                       20060101                  75                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 292000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 374400                       20060101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351201                 252000                       20060101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351201                 170000                       20060101                  75.22000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 216000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 208000                       20060101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 280000                       20060101                  78.87000275               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 276000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 136000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 322500                       20060101                  75                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 177600                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20460101                 988000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 940000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20460101                 560000                       20060201                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20460101                 652000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 480000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 548000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 460000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 780300                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20460101                 600000                       20060201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 631900                       20051101                  80                        No MI                   100034000000000000        3
GR1: LIB NON3YRHARD                           20451101                 400000                       20051201                  68.48999786               No MI                   100034000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 436000                       20051201                  80                        No MI                   100389000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 114800                       20051201                  80                        No MI                   100071000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 455000                       20060101                  44.38999939               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351101                 450000                       20051201                  69.76999664               No MI                   100190000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 450000                       20051201                  75                        No MI                   100389000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 464000                       20051201                  80                        No MI                   100034000000000000        2.625
GR2: LIB 3YRHARD                              20351201                 360000                       20060101                  80                        No MI                   100110000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 192800                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 226100                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 334320                       20051201                  80                        No MI                   100083000000000000        3
GR1: LIB NON3YRHARD                           20351201                 236250                       20060101                  90                        Radian Guaranty         100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 140720                       20060101                  80                        No MI                   100391000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 733600                       20060101                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20451201                 248000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 532000                       20060101                  80                        No MI                   100417000000000000        3.25
GR2: LIB 3YRHARD                              20451201                 304000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 272000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 276800                       20051201                  79.77999878               No MI                   100176000000000000        3.25
GR2: LIB 3YRHARD                              20451101                 147150                       20051201                  90                        Triad Guaranty          100327000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 168000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 554400                       20060101                  80                        No MI                   100196000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 440000                       20060101                  79.84999847               No MI                   100356000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 148000                       20060101                  80                        No MI                   100295000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 272000                       20060101                  80                        No MI                   100173000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 234250                       20060101                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 146300                       20060101                  79.98999786               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20451101                 300000                       20051201                  75.94999695               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 332000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20360101                 153300                       20060201                  70                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 165100                       20060201                  69.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451201                 1100000                      20060101                  68.75                     No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 203200                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451201                 294300                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 142000                       20060101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451201                 288000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 64800                        20060101                  90                        PMI                     100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 588700                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 96000                        20051201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351201                 555000                       20060101                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 53000                        20060101                  75.70999908               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 66500                        20060101                  78.23999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 240000                       20051201                  77.41999817               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 132800                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 131100                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451201                 336000                       20060101                  73.84999847               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 341200                       20060101                  79.98000336               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 223200                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 470000                       20060101                  67.13999939               No MI                   100014000000000000        2.5
GR2: LIB 3YRHARD                              20351201                 252000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 234400                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 350000                       20060101                  70                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 167200                       20060101                  76                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 336000                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451201                 400000                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451201                 445600                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 219150                       20060101                  79.98000336               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451201                 176000                       20060101                  76.51999664               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451101                 368000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 113700                       20060101                  79.51000214               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 229600                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 440000                       20051201                  78.56999969               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 164000                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 208000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 232000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 400000                       20060101                  69.56999969               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 209000                       20060101                  78.87000275               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 228000                       20060101                  86.04000092               PMI                     100014000000000000        2.875
GR2: LIB 3YRHARD                              20451201                 81350                        20060101                  77.48000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 200000                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 352000                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 318400                       20060101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351201                 108800                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 313700                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 260850                       20060101                  78.77999878               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451201                 260000                       20060101                  74.29000092               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 330000                       20060101                  79.13999939               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 178500                       20051201                  69.19000244               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 183200                       20060101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451101                 412000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 177400                       20060101                  78.83999634               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 320000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 327200                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451201                 207200                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 296800                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 131300                       20060101                  79.98000336               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 228000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451201                 436000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 352000                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 140800                       20060101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451201                 192000                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 148000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 231900                       20060101                  79.98999786               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 324000                       20060101                  88.76999664               PMI                     100014000000000000        2.875
GR2: LIB 3YRHARD                              20451201                 144000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 216000                       20060101                  77.41999817               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 260000                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 91000                        20060101                  79.95999908               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 472800                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 165600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 220000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 164000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 558600                       20060101                  70                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 165600                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 192800                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 262400                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 136000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 544050                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 435000                       20060101                  75                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 500000                       20060101                  79.37000275               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 472000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 550000                       20060101                  69.62000275               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 428000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 444000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 772000                       20060201                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20360101                 680000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 450000                       20060101                  69.23000336               No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20351201                 513300                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20460101                 825000                       20060201                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 439600                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 558400                       20060201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 650000                       20060201                  72.22000122               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 420000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 607000                       20060201                  79.87000275               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 750000                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 642500                       20060101                  79.31999969               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  43.86000061               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 504000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 498000                       20060101                  79.05000305               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 555000                       20060101                  64.91000366               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 504000                       20060101                  79.37000275               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20350801                 595500                       20050901                  67.29000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20350901                 627000                       20051001                  64.30999756               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20350901                 625000                       20051001                  79.11000061               No MI                   100014000000000000        2.375
GR3: MTA NON3YRHARD                           20350901                 431150                       20051001                  80                        No MI                   100067000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 439200                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 970600                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20350801                 480000                       20050901                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 1137500                      20051201                  65                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 468000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 700000                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 559950                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 763400                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 512000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 973200                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 661400                       20060101                  79.20999908               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 548000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 465600                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 624000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 572800                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 609500                       20060101                  77.15000153               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 450000                       20060101                  50                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  79.25                     No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 825000                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  76.47000122               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 1500000                      20051201                  52.63000107               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 1020000                      20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 585100                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 1160000                      20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  80                        No MI                   100014000000000000        2.625
GR4: MTA 3YRHARD                              20451101                 870000                       20051201                  77.68000031               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 755000                       20051201                  79.05999756               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 580000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 850000                       20060101                  73.91000366               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 479200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1050000                      20060101                  70                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 644000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451101                 474700                       20051201                  76.55999756               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 550000                       20060101                  78.56999969               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 520000                       20060101                  79.75                     No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 812000                       20060101                  73.81999969               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  78.30999756               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 992700                       20060101                  38.18000031               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 637500                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 1144000                      20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 457600                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 552000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 792000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 1312000                      20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 640000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 500000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 1000000                      20060101                  60.24000168               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 745500                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 500000                       20060101                  74.62999725               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 580000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 650000                       20060101                  71.81999969               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  73.86000061               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 452000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 780000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 555000                       20051201                  75                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 675000                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 431900                       20060101                  79.98000336               PMI                     100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 711900                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 555000                       20051201                  61.66999817               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 876000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 988000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 1500000                      20051201                  57.68999863               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 580000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 497000                       20060101                  70                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 650000                       20060101                  73.02999878               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 998000                       20060101                  74.98000336               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 472500                       20060101                  74.41000366               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 422400                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 493000                       20051201                  79.51999664               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 860000                       20051201                  53.75                     No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 440000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 469500                       20060101                  79.30999756               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 684000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 540000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  78.98999786               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 443000                       20051201                  66.12000275               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 595000                       20060101                  67.16000366               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 620000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 736000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 550400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 421200                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 647200                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 650000                       20051201                  79.75                     No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 423500                       20060101                  63.20999908               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 585500                       20060101                  79.76999664               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 521600                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  68.97000122               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 612000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 455950                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 970000                       20060101                  69.29000092               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 900000                       20051201                  59.02000046               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 795000                       20060101                  75                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 432000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 1620000                      20051201                  60                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 639500                       20060101                  77.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 696000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 512000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 560000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 428000                       20060101                  79.26000214               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 1082350                      20060101                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 1000000                      20060101                  66.66999817               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 496000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 1125000                      20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 1500000                      20060101                  71.43000031               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 444000                       20060101                  80                        No MI                   100173000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 616000                       20051201                  80                        No MI                   123219000000000000        3
GR3: MTA NON3YRHARD                           20451101                 585000                       20051201                  79.58999634               No MI                   100087000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 504000                       20051201                  80                        No MI                   100173000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 710000                       20051201                  54.83000183               No MI                   100173000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 440000                       20051201                  80                        No MI                   100087000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 527200                       20051201                  79.88999939               No MI                   100247000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 431200                       20060101                  80                        No MI                   100126000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 920900                       20060101                  72.45999908               No MI                   100402000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 760000                       20060101                  79.16999817               No MI                   100380000000000000        3
GR4: MTA 3YRHARD                              20451201                 432000                       20060101                  80                        No MI                   100055000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 725000                       20060101                  65.91000366               No MI                   100034000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 524000                       20060101                  80                        No MI                   100152000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 596500                       20060101                  79.90000153               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 465000                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 637500                       20060101                  75                        No MI                   100152000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 640000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 559200                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 664000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 510290                       20060101                  80                        No MI                   100152000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 489750                       20060101                  75                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 452000                       20051201                  80                        No MI                   100136000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 616000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 463200                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 456000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 548000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 620000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 705000                       20051201                  75                        No MI                   100034000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 500000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 768000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 424800                       20060101                  79.91000366               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 529000                       20060101                  80                        No MI                   100140000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 487500                       20060101                  74.76999664               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 516000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 419200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  80                        No MI                   100138000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 536000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 990000                       20060101                  28.29000092               No MI                   100369000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 576000                       20051201                  80                        No MI                   100110000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 539000                       20051201                  79.98999786               No MI                   100067000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 550000                       20051201                  73.33000183               No MI                   100065000000000000        2.875
GR4: MTA 3YRHARD                              20351101                 471920                       20051201                  80                        No MI                   100314000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  79.27999878               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351101                 2000000                      20051201                  56.5                      No MI                   100196000000000000        2.875
GR3: MTA NON3YRHARD                           20451101                 616000                       20051201                  80                        No MI                   100205000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 937500                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 442000                       20060101                  79.94999695               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1420000                      20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 640000                       20060101                  80                        No MI                   100177000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 720000                       20051201                  80                        No MI                   100083000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 540000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 422500                       20051201                  67.59999847               No MI                   100202000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 521600                       20060101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 143200                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 230300                       20060101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 408750                       20060201                  75                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 335000                       20060101                  79.91000366               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20460101                 669600                       20060201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 780000                       20060101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20360101                 276000                       20060201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 148000                       20060101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20360101                 244000                       20060201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 256000                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20360101                 375000                       20060201                  66.95999908               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20460101                 199950                       20060201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20360101                 92000                        20060201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20360101                 292000                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20360101                 260000                       20060201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 350000                       20060201                  79.55000305               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20360101                 636500                       20060201                  79.98999786               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20360101                 302300                       20060201                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20460101                 271950                       20060201                  79.98999786               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 556000                       20060201                  80                        No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20460101                 576000                       20060201                  80                        No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20360101                 660000                       20060201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 456000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 560000                       20060201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 328000                       20060101                  80                        No MI                   100247000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 535000                       20060101                  73.29000092               No MI                   100196000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 221400                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451201                 216000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 524000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 124000                       20060101                  80                        No MI                   100327000000000000        3
GR2: LIB 3YRHARD                              20351201                 380000                       20060101                  80                        No MI                   100196000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 136000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 208000                       20060101                  80                        No MI                   100327000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 170950                       20060201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351201                 560000                       20060101                  80                        No MI                   100196000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 414000                       20060101                  90                        Radian Guaranty         100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 156000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 83920                        20051101                  80                        No MI                   100295000000000000        3
GR1: LIB NON3YRHARD                           20351101                 295120                       20051201                  80                        No MI                   100126000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 420800                       20060101                  79.69999695               Radian Guaranty         100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 412000                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20360101                 207100                       20060201                  79.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451201                 368000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 138900                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451201                 319800                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 540000                       20060101                  75                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 152000                       20060101                  89.98999786               PMI                     100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 278400                       20060101                  80                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20451201                 270000                       20060101                  56.25                     No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 370800                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 103900                       20060101                  79.98000336               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 198400                       20060101                  78.41999817               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20460101                 88000                        20060201                  83.80999756               Radian Guaranty         100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 200000                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 164800                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 170300                       20060101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 268000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 229900                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 416000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20360101                 120000                       20060201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451201                 123750                       20060101                  75.91999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 374500                       20060101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351201                 142000                       20060101                  78.88999939               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20360101                 95000                        20060201                  75.40000153               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 302400                       20060201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451201                 128000                       20060101                  75.73999786               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451201                 104800                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20460101                 92400                        20060201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 184000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 249600                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 392000                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 346000                       20060101                  79.98000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 96000                        20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 131550                       20060101                  65.77999878               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 136000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 164800                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 352000                       20060101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 317600                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 432000                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451201                 104000                       20060101                  57.77999878               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 416000                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 228000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20360101                 396000                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 190400                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 176000                       20060101                  79.63999939               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20360101                 203000                       20060201                  79.91999817               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 350000                       20060101                  66.04000092               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351201                 165000                       20060101                  56.90000153               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451201                 326400                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 592500                       20060101                  75                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 253500                       20060101                  75                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 275000                       20060101                  72.37000275               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20360101                 104000                       20060201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 431300                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20460101                 430200                       20060201                  90                        PMI                     100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 102950                       20060101                  79.95999908               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 374400                       20060101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 192000                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 112000                       20060101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451201                 304000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 158350                       20060101                  69.98999786               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 206300                       20060101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 112000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451201                 535900                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351201                 178000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 180000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 107100                       20060101                  79.98999786               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 240000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 193600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 256000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 114400                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 240000                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 269600                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 363200                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 557000                       20060101                  77.90000153               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20360101                 316000                       20060201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 172350                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 163500                       20060101                  67.55999756               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 345600                       20060101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 465300                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451201                 237200                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 600000                       20060101                  80                        No MI                   100014000000000000        2.5
GR2: LIB 3YRHARD                              20460101                 159000                       20060201                  69.12999725               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 107100                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 424000                       20060101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20360101                 436000                       20060201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 272000                       20060101                  79.93000031               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20460101                 138000                       20060201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 248300                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451201                 182300                       20060101                  79.98999786               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20360101                 216000                       20060201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 135000                       20060101                  90                        PMI                     100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 159200                       20060101                  79.63999939               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 230300                       20060101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 175600                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451201                 453600                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 632000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 988000                       20060201                  46.43000031               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 507000                       20060201                  61.08000183               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 512000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20460101                 524000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 444000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 700000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 725000                       20060201                  69.05000305               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 470400                       20060201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 199000                       20051201                  79.59999847               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 316800                       20060101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 252350                       20051201                  79.98999786               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 194000                       20051201                  74.62000275               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451101                 290000                       20051201                  72.5                      No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 321000                       20051201                  72.94999695               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 604000                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 158000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 447200                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 167200                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 182400                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 247200                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 122600                       20051201                  69.94000244               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 122400                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 130400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 205000                       20051201                  77.36000061               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 525000                       20051201                  75                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451101                 328000                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 67600                        20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451201                 312000                       20060101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 632000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 670900                       20051201                  74.54000092               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20351101                 112500                       20051201                  70.30999756               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 104000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 210500                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 320000                       20051201                  76.73999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 363200                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 296000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 236000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 400000                       20051201                  76.91999817               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 156000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 448000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 240000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 106400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 191900                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 416000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 104000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 356000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 193600                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 164000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 256000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 180000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 280000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 96000                        20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 411000                       20051201                  62.27000046               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 93700                        20051201                  74.95999908               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 116900                       20051201                  89.98999786               PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 350950                       20051201                  78.84999847               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451101                 163500                       20051201                  23.03000069               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 132500                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 204000                       20060101                  80                        No MI                   100014000000000000        2.5
GR2: LIB 3YRHARD                              20351101                 167900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 576000                       20051201                  79.66999817               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 239250                       20051201                  75                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351101                 332000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 212000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 236400                       20060101                  79.86000061               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 260000                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 89600                        20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 305000                       20051201                  54.45999908               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451201                 512000                       20060101                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20451101                 223200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 348000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451101                 210000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 500000                       20051201                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451101                 147900                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 126300                       20051201                  79.94000244               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 191900                       20051201                  79.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 500000                       20051201                  73.30999756               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 225600                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 344000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 136000                       20051201                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 300000                       20051201                  67.41999817               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 105950                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 108800                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 272000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 227950                       20051201                  74.98999786               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 192000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 196000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 115200                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 180000                       20051201                  70.58999634               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 372000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 67400                        20051201                  78.37000275               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 226800                       20051201                  74.97000122               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 1100000                      20051201                  68.75                     No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 268000                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 184000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 560000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 45500                        20060101                  79.81999969               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 172000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 101000                       20051201                  77.69000244               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 262400                       20051001                  80                        No MI                   100288000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 147200                       20051201                  80                        No MI                   100083000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 197600                       20051201                  80                        No MI                   100083000000000000        3
GR1: LIB NON3YRHARD                           20351101                 500000                       20051201                  78.37000275               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 211000                       20051201                  78.73000336               No MI                   100065000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 484000                       20051201                  80                        No MI                   100083000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 196000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 449000                       20051201                  63.68999863               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451101                 175200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 920000                       20051201                  80                        No MI                   100149000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 424000                       20051201                  80                        No MI                   100034000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 536000                       20051201                  79.41000366               No MI                   100173000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 305600                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 63800                        20051201                  69.95999908               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 175600                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 151900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 67500                        20051201                  74.18000031               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 496000                       20051201                  69.95999908               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 240000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 167200                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 256400                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 168500                       20051201                  73.26000214               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 160000                       20051201                  80                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 256000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 336000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 407200                       20060101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 240000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 431200                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 946800                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 802900                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 511200                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 584000                       20051201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 519200                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 640000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451101                 420000                       20051201                  68.84999847               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 770000                       20060101                  73.26000214               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451101                 771000                       20051201                  77.09999847               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  74.70999908               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 568000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 544850                       20060101                  75                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451101                 696000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 870500                       20051201                  79.79000092               No MI                   100014000000000000        2.5
GR3: MTA NON3YRHARD                           20351201                 564000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 520000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 1000000                      20051201                  50                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 607200                       20060101                  79.79000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  73.02999878               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 620000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 512000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 545000                       20051201                  66.87000275               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 735000                       20051201                  70                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 472000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451101                 512000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 683200                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 436000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 544000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451101                 520000                       20051201                  79.38999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 592000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 515000                       20051201                  73.56999969               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 475000                       20051001                  79.83000183               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 344000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450801                 176000                       20050901                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 97200                        20051001                  79.97000122               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 355600                       20051001                  70                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 640000                       20051001                  73.13999939               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 854600                       20051001                  79.5                      No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 76400                        20050901                  79.58000183               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 475000                       20051001                  69.33999634               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 88700                        20051001                  79.98000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 140000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 500000                       20050901                  74.62999725               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 456000                       20050901                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20450801                 365000                       20050901                  59.34999847               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450801                 450000                       20050901                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 248000                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450801                 259600                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 824000                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 159200                       20051001                  79.62000275               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 264000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 238000                       20050901                  71.47000122               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450801                 108000                       20050901                  90                        PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 336000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 580000                       20050901                  79.88999939               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450801                 272000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 460800                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 329000                       20050901                  65.80000305               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 440000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450801                 560000                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 236000                       20050901                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350801                 140800                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 288000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 204000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450801                 632000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 123900                       20050901                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450801                 436800                       20050901                  79.41999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 284000                       20050901                  73.76999664               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 203200                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 269500                       20051101                  56.15000153               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351001                 456000                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451001                 537000                       20051101                  87.45999908               PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 298000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 192700                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 432000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 262500                       20051101                  72.91999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 212000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 208000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 496000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 307200                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 472000                       20051201                  62.93000031               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451001                 647200                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451001                 108000                       20051101                  78.26000214               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 580000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 200000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 325500                       20051101                  75.69999695               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 200000                       20051001                  75.47000122               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 287200                       20051101                  80                        No MI                   100176000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 432000                       20051101                  80                        No MI                   100034000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 109480                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 495000                       20051101                  90                        United Guaranty         100091000000000000        3
GR1: LIB NON3YRHARD                           20451001                 339400                       20051101                  56.56999969               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 480000                       20051201                  80                        No MI                   100034000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 524000                       20051101                  77.05999756               No MI                   100185000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 308000                       20051201                  80                        No MI                   100034000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 280000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 318300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 309300                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351001                 568000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 416000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 245000                       20051101                  43.75                     No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 208000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 99600                        20051101                  75.16999817               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451001                 828000                       20051101                  71.37999725               No MI                   100014000000000000        2.375
GR2: LIB 3YRHARD                              20451101                 410000                       20051201                  88.16999817               PMI                     100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 212000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 182000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 328000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 240000                       20051201                  71.63999939               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451101                 466100                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 201600                       20051201                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351001                 112000                       20051101                  77.23999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 280000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 78200                        20051201                  79.80000305               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 509250                       20051201                  75                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351101                 94400                        20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 228300                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 505500                       20051201                  67.40000153               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 593250                       20051201                  75                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451001                 167750                       20051101                  78.27999878               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 280000                       20051201                  77.77999878               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 71000                        20051201                  78.88999939               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 69200                        20051201                  78.63999939               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451101                 492000                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451101                 320000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 142500                       20051201                  75                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451101                 725600                       20051201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451101                 179600                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 208000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 343100                       20051201                  74.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 673000                       20051201                  67.30000305               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 455000                       20051201                  64.16999817               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 98800                        20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 344000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 232800                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 320800                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 419000                       20051201                  79.05999756               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 264000                       20051201                  60                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 208000                       20051201                  65                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 130000                       20051201                  41.93999863               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451101                 540000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20450801                 448000                       20050901                  80                        No MI                   100208000000000000        2.125
GR3: MTA NON3YRHARD                           20351001                 435000                       20051101                  62.59000015               No MI                   100152000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 723300                       20051201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451001                 512000                       20051101                  80                        No MI                   100034000000000000        3
GR3: MTA NON3YRHARD                           20451101                 650000                       20051201                  72.87000275               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 641600                       20051201                  80                        No MI                   100014000000000000        2.375
GR3: MTA NON3YRHARD                           20451101                 528800                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 600000                       20051201                  79.33999634               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 428000                       20051201                  72.91000366               No MI                   100136000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 770000                       20051201                  59.22999954               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 428000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 552000                       20051201                  77.19999695               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 712000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 504000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 540000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 780800                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 580000                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 528000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 437600                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 422000                       20051201                  62.99000168               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 650000                       20051201                  59.09000015               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 560000                       20051201                  80                        No MI                   100014000000000000        2.5
GR3: MTA NON3YRHARD                           20351101                 555100                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 604000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 714400                       20051201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351001                 600800                       20051101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 1000000                      20051201                  74.06999969               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 560000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 918700                       20051201                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 560000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 450000                       20060101                  90                        PMI                     100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 483000                       20051201                  73.73999786               No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20351001                 746250                       20051101                  75                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 463500                       20051201                  90                        PMI                     100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 495000                       20051201                  76.15000153               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351001                 544000                       20051101                  77.70999908               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 580000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 526500                       20051201                  79.98000336               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 432000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 640000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 540000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 777600                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 691000                       20051201                  68.41999817               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451101                 851250                       20051201                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 580000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 436000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 650000                       20051201                  73.02999878               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 425000                       20051201                  79.73999786               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 728000                       20051201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  64.36000061               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 472000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 452800                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 745000                       20051201                  54.18000031               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 500000                       20051201                  78.25                     No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 588000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  71.62999725               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 720000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 980000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 1000000                      20051201                  78.43000031               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 498400                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  77.87999725               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 450000                       20051201                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 452000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 676000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 984000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 452000                       20060101                  79.30000305               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 391650                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 596000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 445000                       20051201                  73.55000305               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451101                 611200                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 424000                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 444000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 480000                       20051201                  78.30000305               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 483000                       20051201                  74.30999756               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351101                 452000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 742500                       20051201                  75                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 545000                       20051201                  66.30000305               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 967000                       20051201                  74.37999725               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 544000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 665000                       20051201                  79.16999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 508000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 452000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 604000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 788000                       20051201                  78.80000305               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 999000                       20051201                  39.95999908               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 455900                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 492000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  89.72000122               PMI                     100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 604000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 650000                       20051201                  78.79000092               No MI                   100014000000000000        2.625
GR4: MTA 3YRHARD                              20451101                 473000                       20051201                  60.63999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 556000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451101                 434200                       20051201                  74.86000061               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 508000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 424000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 811300                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 263000                       20051101                  56.56000137               No MI                   100192000000000000        3
GR2: LIB 3YRHARD                              20451101                 332000                       20051201                  80                        No MI                   100247000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 268750                       20051201                  80                        No MI                   100238000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 335000                       20051201                  65.69000244               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 356000                       20051201                  80                        No MI                   100308000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 208000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 300000                       20051201                  57.13999939               No MI                   100368000000000000        3
GR2: LIB 3YRHARD                              20351101                 352000                       20051201                  80                        No MI                   100071000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 154670                       20051201                  80                        No MI                   100270000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 157550                       20051201                  79.98000336               No MI                   100295000000000000        3
GR1: LIB NON3YRHARD                           20351101                 181060                       20051201                  80                        No MI                   100295000000000000        3
GR1: LIB NON3YRHARD                           20350901                 420000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 205500                       20051001                  54.79999924               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 165000                       20051101                  47.13999939               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 320000                       20051201                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451101                 104000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 216000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 124000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 134700                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 100700                       20051201                  79.98000336               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 139000                       20051201                  79.98000336               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 603900                       20051201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451101                 191000                       20051201                  79.58000183               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 212000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 101500                       20051201                  79.98000336               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 316000                       20051201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 322500                       20051201                  73.30000305               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 448000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 157500                       20051201                  70                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351101                 395950                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 70000                        20060101                  78.65000153               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 357600                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451101                 464000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 301500                       20051201                  90                        PMI                     100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 126000                       20051201                  74.12000275               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20451101                 84000                        20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 500000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 288000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 322400                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 1295000                      20060101                  68.16000366               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 719000                       20060101                  76.48999786               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 432000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 800000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  79.48999786               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451201                 804300                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 436000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 468000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 500000                       20060101                  77.04000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 424000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 640800                       20060101                  79.59999847               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 804000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 492000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 469600                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  68.41999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 450000                       20060101                  68.18000031               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 468000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 584000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 553600                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 694400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 552000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 603750                       20060101                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 556000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 464000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 488000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 450000                       20060101                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  74.29000092               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  52.41999817               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 655000                       20060101                  68.94999695               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 436000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 424000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 420000                       20060101                  68.29000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 476000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 442500                       20060101                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 555600                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 734000                       20060101                  77.66999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 880000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 1000000                      20060101                  78.73999786               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 624000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 428000                       20060101                  55.58000183               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 472000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 576000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 604000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 780000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 445000                       20060101                  73.55000305               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 431000                       20060101                  67.87000275               No MI                   100014000000000000        2.625
GR4: MTA 3YRHARD                              20451201                 420000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 458000                       20060101                  53.88000107               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 608000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 420000                       20060101                  54.54999924               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 484000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 484000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 609000                       20060101                  79.61000061               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 650000                       20060201                  75.58000183               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 535200                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 432000                       20060101                  69.12000275               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 720000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 614000                       20051201                  71.80999756               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 952000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 436000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 750000                       20060101                  60.97999954               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 712500                       20060101                  75                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 570000                       20060101                  76                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 424800                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 720000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 681000                       20060101                  79.91999817               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 486500                       20060101                  69.5                      No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 1803000                      20060101                  47.45000076               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 680000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 692000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 890000                       20060101                  73.80000305               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451201                 420000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 424000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1000000                      20060101                  58.81999969               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 619200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 447200                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 468000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 525000                       20060101                  79.55000305               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 640000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 502400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 600000                       20060101                  78.94999695               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 576000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 556000                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 536000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 1202500                      20060101                  65                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 424000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 848000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 441000                       20060101                  70                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 1000000                      20060101                  66.23000336               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 604500                       20060101                  65                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 590000                       20060101                  73.75                     No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 543750                       20060101                  75.51999664               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 495000                       20060101                  45                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 1172000                      20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 880000                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20460101                 472000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 474500                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 527200                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 860000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  78.05000305               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 496000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 544000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 525000                       20060101                  71.91999817               No MI                   100014000000000000        2.5
GR3: MTA NON3YRHARD                           20451201                 496000                       20060101                  78.73000336               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 505600                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 512000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 505600                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 672750                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 525000                       20060101                  56.45000076               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20460101                 993750                       20060201                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 523800                       20060101                  79.98999786               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20360101                 942500                       20060201                  65                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 463900                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 488000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 608000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 840000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 479000                       20060101                  57.36999893               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 496000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 560000                       20060101                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 556000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 588000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20450701                 430400                       20050801                  79.93000031               No MI                   100067000000000000        3.5
GR3: MTA NON3YRHARD                           20350901                 499000                       20051001                  62.45000076               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20450901                 510000                       20051001                  72.44000244               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451001                 1500000                      20051101                  70.58999634               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 460800                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 460000                       20060101                  78.90000153               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 570000                       20060201                  69.94000244               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 432650                       20060201                  71.19999695               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 520000                       20060201                  75.36000061               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 640800                       20060101                  79.91000366               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 650000                       20060201                  79.75                     No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 496000                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 337000                       20060101                  74.06999969               No MI                   100071000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 122360                       20051201                  80                        No MI                   100391000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 403300                       20051201                  79.08000183               No MI                   100185000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 242400                       20051201                  80                        No MI                   100368000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 500000                       20051201                  80                        No MI                   100389000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 635000                       20060101                  79.37999725               No MI                   100389000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 266400                       20051201                  79.51999664               No MI                   100083000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 214400                       20051201                  80                        No MI                   100108000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 618750                       20060101                  75                        No MI                   100173000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 496000                       20060101                  80                        No MI                   100173000000000000        3.375
GR1: LIB NON3YRHARD                           20360101                 165000                       20060201                  69.94000244               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 310800                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 146300                       20060201                  70                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20360101                 165000                       20060201                  69.94000244               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 165000                       20060201                  69.94000244               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 268000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 432000                       20060101                  80                        No MI                   100014000000000000        2.25
GR2: LIB 3YRHARD                              20351101                 531000                       20051201                  60                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 524000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 522000                       20060101                  75.65000153               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 165550                       20060101                  79.98000336               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 300000                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451201                 436000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20460101                 495000                       20060201                  55                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451201                 600000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 173600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 309000                       20060101                  79.83999634               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 257700                       20060101                  79.98000336               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 204200                       20060101                  79.98000336               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 293250                       20060101                  75                        No MI                   100014000000000000        2.5
GR2: LIB 3YRHARD                              20351201                 128000                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 552000                       20060101                  79.41999817               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451101                 192000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 225000                       20060101                  75                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 252000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 236000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 310000                       20060101                  66.66999817               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 230000                       20060101                  79.30999756               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451201                 452000                       20060101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 62000                        20060101                  76.54000092               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 146500                       20060101                  79.19000244               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 422100                       20060101                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 399900                       20060101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 239900                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451201                 608000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 568000                       20060101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451201                 313000                       20060101                  55.68999863               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 293600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 188000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 188000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 184000                       20060101                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20450801                 432000                       20050901                  78.55000305               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 592250                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 256000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 332800                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 263200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 172500                       20051201                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 310000                       20060101                  70.44999695               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 648000                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 245600                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 551250                       20060101                  75                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451201                 275000                       20060101                  42.97000122               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20460101                 464000                       20060201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 272000                       20060101                  77.48999786               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 180000                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 312000                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20360101                 403200                       20060201                  80                        No MI                   100014000000000000        2.5
GR2: LIB 3YRHARD                              20451201                 209600                       20060101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20460101                 213700                       20060201                  77.70999908               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20360101                 145600                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 445200                       20060101                  79.98999786               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 598750                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 596000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 600000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 472000                       20060101                  80                        No MI                   100138000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 731750                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20460101                 904400                       20060201                  79.77999878               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 975000                       20060101                  72.22000122               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 444000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 488000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 527000                       20060101                  61.27999878               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 528000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 628000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 536000                       20060101                  80                        No MI                   100138000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  74.29000092               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 455900                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  78.73999786               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 696000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 583200                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 440000                       20060101                  73.33000183               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 440000                       20060101                  80                        No MI                   100156000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 553150                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 449600                       20060101                  79.88999939               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 911700                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 572000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 500000                       20060101                  72.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 500000                       20060101                  70.91999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 423300                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 1583000                      20060101                  64.61000061               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 512000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 456000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 730000                       20060101                  69.51999664               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 431600                       20060101                  83.80999756               PMI                     100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 550000                       20060101                  79.70999908               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 572000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 444000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 510000                       20060101                  79.80999756               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 492000                       20060101                  79.34999847               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 764000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 630000                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 434500                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 650000                       20060201                  75.13999939               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 1050000                      20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 482500                       20060101                  68.93000031               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 768000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 592000                       20060101                  74.94000244               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 1056000                      20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 540000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 433600                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 609100                       20060101                  79.98999786               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20460101                 1000000                      20060201                  71.43000031               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 424000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 600000                       20060101                  59.40999985               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 474000                       20060101                  79.97000122               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 544000                       20060201                  79.41999817               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 749000                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 738750                       20060101                  75                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 596000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 997000                       20060101                  79.95999908               No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  65.34999847               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 635000                       20060101                  76.59999847               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 440000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 385000                       20060101                  79.13999939               No MI                   100014000000000000        2.625
GR4: MTA 3YRHARD                              20351201                 447200                       20060101                  79.86000061               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 564000                       20060201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 434400                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 528000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 536000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 484400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 608000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 432000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 719000                       20060101                  48.84999847               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 548000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 548000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 432000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 512000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 516000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 546000                       20060101                  70                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 605000                       20060101                  74.69000244               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 676000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 488000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 592000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 459000                       20060101                  79.97000122               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  78.79000092               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 650000                       20060101                  69.51999664               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 496000                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 611000                       20060101                  79.34999847               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 760000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 579800                       20060101                  79.97000122               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 470400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 528000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 515200                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 450400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 508000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 931000                       20060101                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451201                 516000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 492000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 470400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 616000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 491250                       20060101                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 612500                       20060101                  70                        No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20351201                 448000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 756500                       20060101                  68.76999664               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 504000                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 585600                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 670000                       20060101                  74.86000061               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 860000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 419000                       20060101                  79.95999908               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 539200                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 552000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 541600                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 584000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 462000                       20060101                  81.76999664               PMI                     100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 559500                       20060101                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 448000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  65                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 425700                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 596000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 512000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 525800                       20060101                  79.97000122               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 476000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 536000                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 1237500                      20060101                  79.83999634               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 472000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 487500                       20060101                  78                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1200000                      20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 495000                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 468600                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 520000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 532000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 552000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 435000                       20060201                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 457500                       20060101                  67.77999878               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 560000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20360101                 600000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 815000                       20060201                  66.91000366               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20360101                 520000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 452000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 548000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 444500                       20060201                  77.30000305               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 816000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 520000                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 456000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 464000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 500000                       20060201                  76.91999817               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  77.19999695               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 544000                       20060201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20460101                 492000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 432000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 465000                       20060201                  72.66000366               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 550000                       20060201                  79.70999908               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20460101                 650000                       20060201                  70.26999664               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 672000                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 888000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20460101                 504000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20460101                 564000                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20460101                 608800                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 632000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 520000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 548800                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 445000                       20060201                  74.16999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 567600                       20060201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 517500                       20060201                  75                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 650000                       20060201                  63.40999985               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20360101                 418400                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 460000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 528000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 520000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 588000                       20060201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20460101                 583600                       20060201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20360101                 650000                       20060201                  74.69999695               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 536000                       20060201                  74.97000122               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 636000                       20060201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451201                 485500                       20060101                  79.58999634               No MI                   100417000000000000        3
GR2: LIB 3YRHARD                              20460101                 385000                       20060201                  65.58999634               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 520000                       20060101                  80                        No MI                   100185000000000000        3.25
GR2: LIB 3YRHARD                              20451201                 97750                        20060101                  84.26999664               Triad Guaranty          100327000000000000        3.375
GR1: LIB NON3YRHARD                           20460101                 345600                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351201                 242400                       20060101                  80                        No MI                   100173000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 228000                       20060101                  80                        No MI                   100173000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 208000                       20060101                  80                        No MI                   100173000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 352000                       20060101                  80                        No MI                   100173000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 225000                       20060101                  59.20999908               No MI                   100173000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 279850                       20060101                  79.98999786               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20460101                 502500                       20060201                  75                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 250000                       20060101                  44.63999939               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 148000                       20060101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 161200                       20060101                  74.98000336               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351201                 307500                       20060101                  75                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451201                 344000                       20060101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451201                 500000                       20060101                  85.47000122               PMI                     100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 72700                        20060101                  79.11000061               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 195000                       20060101                  79.58999634               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351201                 72700                        20060101                  79.11000061               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 72700                        20060101                  79.11000061               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451201                 392000                       20060101                  79.19000244               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 209000                       20060101                  51.34999847               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351201                 248000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20360101                 496000                       20060201                  74.02999878               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 248000                       20060101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351201                 310000                       20060101                  79.48999786               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351201                 196000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451201                 520000                       20060101                  66.66999817               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20360101                 224000                       20060201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 284000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 284000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 416000                       20051201                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 284000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 440000                       20051201                  78.56999969               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451101                 376000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 480000                       20050901                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450801                 412500                       20050901                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 760000                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 420000                       20050901                  70                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 260000                       20050901                  65.81999969               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 186000                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 336000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 212000                       20050901                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350801                 212000                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 125600                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 600000                       20050901                  78.43000031               No MI                   100146000000000000        3.5
GR2: LIB 3YRHARD                              20350801                 170300                       20050901                  79.98999786               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 692000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 69000                        20050901                  73.40000153               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450801                 179200                       20050901                  77.91000366               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 500000                       20050901                  78.75                     No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 268000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 260000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 63800                        20050901                  77.80000305               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450801                 492000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 201600                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 157600                       20050901                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450801                 400000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 239000                       20050901                  88.51999664               Radian Guaranty         100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 260000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450801                 234400                       20050901                  80                        No MI                   100071000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 420000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 516000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450801                 167200                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 295000                       20050901                  79.73000336               No MI                   100146000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 292000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 152800                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 552000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 320000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 128000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 440000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 311200                       20050901                  79.81999969               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450801                 268000                       20050901                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350801                 504000                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 236000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 587200                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 180000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 228000                       20051001                  78.62000275               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 267900                       20051001                  79.98999786               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 235000                       20051001                  75.80999756               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20450901                 132000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 92000                        20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350801                 220000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 175950                       20051001                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350901                 108000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 424000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 65000                        20051001                  89.04000092               PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 266000                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450801                 318500                       20050901                  65                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 487200                       20050901                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450801                 467200                       20050901                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350801                 246400                       20050901                  70                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20350801                 398900                       20050901                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 223200                       20050901                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 128000                       20051001                  77.58000183               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450801                 192700                       20050901                  78.65000153               No MI                   100333000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 196000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 557500                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 271500                       20050901                  79.98000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 150950                       20050901                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 137600                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 169100                       20050901                  79.98999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20450801                 152000                       20050901                  80                        No MI                   100333000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 245900                       20050901                  72.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 316000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 323300                       20050901                  77.81999969               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 152000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350701                 868000                       20050801                  80                        No MI                   100034000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 240000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 132000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 404000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 430400                       20050901                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 128000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 136000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 136000                       20051001                  77.70999908               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450901                 166400                       20051001                  78.86000061               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 59850                        20051001                  90                        PMI                     100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450801                 316800                       20050901                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350801                 124000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 231900                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 476000                       20051001                  70                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20350901                 355500                       20051001                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 259200                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 169900                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 180000                       20051001                  75                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 119500                       20051001                  74.69000244               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 268000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 121800                       20051001                  79.94999695               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 580000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 540000                       20051001                  78.83000183               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20350901                 1000000                      20051001                  62.5                      No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 108900                       20051001                  79.95999908               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 355100                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 257600                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 388000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 112000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 185600                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 40400                        20051001                  72.13999939               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 308000                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450901                 274500                       20051001                  75                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 257250                       20051001                  63.52000046               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20350901                 285000                       20051001                  75                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 176000                       20051001                  78.22000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 327200                       20051001                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20450901                 236000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 117200                       20051001                  78.12999725               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 720000                       20051001                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20450901                 168000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 276000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 368000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 276000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 154400                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 61800                        20051001                  50.65999985               No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20351201                 498000                       20060101                  79.91999817               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 880000                       20060101                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451101                 452000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 735000                       20051201                  63.90999985               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 650000                       20051201                  74.12000275               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 507200                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 476800                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  77.83999634               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 616000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 545000                       20051201                  75.69000244               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 835000                       20051201                  79.51999664               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 500000                       20051201                  42.54999924               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 480000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 920000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 532000                       20051201                  76.55000305               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 580000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 560000                       20051201                  79.43000031               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 676000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 544000                       20051201                  74.51999664               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 420000                       20051201                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 828000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 499000                       20051201                  65.66000366               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 697700                       20051201                  79.73999786               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 628000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 476000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451101                 544000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 436000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 596000                       20051201                  80                        No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20451101                 420000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 512000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  78.12999725               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 520000                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451101                 799200                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 980000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 527900                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 475000                       20051201                  63.33000183               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 479900                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 528000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 436000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 540000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 518400                       20051201                  80                        No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20451101                 440000                       20051201                  78.70999908               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 472000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  55.79000092               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 620000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 456000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 447200                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 561600                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 500000                       20051201                  72.45999908               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 1239100                      20051201                  77.48999786               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 891000                       20051201                  75                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451101                 791200                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 555000                       20051201                  77.08000183               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 576000                       20051201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 880000                       20051201                  74.88999939               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 498750                       20051201                  75                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451101                 685000                       20051201                  79.94999695               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 548000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 446900                       20060101                  79.98999786               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  66.66999817               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 432000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 420000                       20051201                  77.77999878               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 850000                       20051201                  73.91000366               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 495000                       20051201                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 500000                       20051201                  76.91999817               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 595000                       20051201                  79.87000275               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 504000                       20051201                  78.13999939               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 496000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 780000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 687500                       20051201                  78.56999969               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 577600                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 544000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 1787000                      20051201                  59.56999969               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451101                 694400                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 709000                       20051201                  71.62000275               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 440000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 559900                       20051201                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 464000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 800000                       20051201                  64                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 560000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 683100                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 750400                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 592000                       20051201                  78.93000031               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 1300000                      20051201                  20                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 548000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 568000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 700000                       20051201                  29.79000092               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 511900                       20051201                  79.98999786               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 696000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 443400                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 715000                       20051201                  65                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451101                 548000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 469000                       20051201                  70.52999878               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 535000                       20051201                  63.31000137               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 560000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 492000                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 701250                       20051201                  75                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 799900                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 512000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 638600                       20051201                  65                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 637400                       20051201                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 1500000                      20051201                  37.5                      No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 704000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 428000                       20051201                  76.43000031               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 417600                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 427000                       20051201                  71.16999817               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 915000                       20051201                  60.91999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  78.26999664               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351001                 600000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 548800                       20051201                  79.98999786               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 650000                       20051201                  78.79000092               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 512000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 424000                       20051201                  78.95999908               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 528000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 999900                       20051201                  57.13999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 760000                       20051201                  80                        No MI                   100055000000000000        3.12
GR3: MTA NON3YRHARD                           20451101                 772000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 564000                       20051201                  80                        No MI                   100338000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 500000                       20051201                  67.11000061               No MI                   100316000000000000        3.375
GR3: MTA NON3YRHARD                           20451101                 540000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 600000                       20051201                  75                        No MI                   100092000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 564000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 504000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 500000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451101                 940000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451101                 720000                       20051201                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 504000                       20051201                  80                        No MI                   100138000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 650000                       20051201                  72.62999725               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 524400                       20051201                  74.98999786               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 907500                       20051201                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 562800                       20051201                  67                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 530000                       20051201                  25.23999977               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 600000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 524000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 510250                       20060101                  89.98999786               PMI                     100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 499900                       20051201                  79.98999786               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 460600                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 760500                       20060101                  65                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 600000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 428000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20450901                 481600                       20051001                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 545000                       20060101                  67.69999695               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20450901                 500000                       20051001                  43.47999954               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 512800                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351001                 448000                       20051101                  64                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 752000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 467200                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 557800                       20051201                  79.98999786               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 1473200                      20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 648750                       20051201                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 638400                       20060101                  80                        No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20451101                 670000                       20051201                  51.54000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 800000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 960000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 646750                       20051201                  65                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 590700                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451101                 460000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 445500                       20051201                  90                        PMI                     100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 1232000                      20051201                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 431200                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 450000                       20051201                  73.76999664               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351001                 495900                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 460000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 628000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 424000                       20051201                  79.25                     No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 559200                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 650000                       20051201                  72.22000122               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 652000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 492000                       20051201                  78.72000122               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451101                 512000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 624000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 728000                       20051201                  80                        No MI                   100173000000000000        3
GR3: MTA NON3YRHARD                           20351001                 567900                       20051101                  80                        No MI                   100140000000000000        3.25
GR3: MTA NON3YRHARD                           20351101                 540000                       20051201                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 824000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  78.56999969               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 448000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 502400                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 829800                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451201                 424000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 749250                       20060101                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 468000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 920000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 504000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 568000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 744000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 536000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 825000                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 457500                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 562000                       20060101                  64.97000122               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20360101                 480000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 535000                       20060101                  63.68999863               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 1500000                      20060101                  73.16999817               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 624800                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 624000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 719200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 428600                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 540750                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 452000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 816000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 581000                       20060101                  73.54000092               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 458800                       20060101                  79.69000244               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 680000                       20060201                  71.58000183               No MI                   100014000000000000        2.5
GR3: MTA NON3YRHARD                           20351201                 512800                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 488000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 744000                       20060101                  78.31999969               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 820000                       20060101                  71.30000305               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 840000                       20060101                  70                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 648000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 450000                       20060101                  75                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20351201                 441800                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 619000                       20060101                  71.98000336               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 632000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 1275000                      20060101                  77.26999664               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 485600                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 550000                       20060101                  66.26999664               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 536000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 648800                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 508000                       20060101                  78.15000153               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 491200                       20060101                  79.93000031               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 1000000                      20060101                  74.31999969               No MI                   100014000000000000        2.625
GR3: MTA NON3YRHARD                           20360101                 700000                       20060201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 650000                       20060101                  76.47000122               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 425000                       20060101                  77.26999664               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 577500                       20060201                  70                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 601600                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 664000                       20060101                  80                        No MI                   100014000000000000        2.5
GR4: MTA 3YRHARD                              20451201                 464000                       20060101                  79.31999969               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 1000000                      20060101                  76.91999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 637500                       20060201                  75                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 789000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 544000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 549600                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500800                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 1419100                      20060101                  78.87999725               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 498400                       20060201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  74.70999908               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 753750                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  73.08000183               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 859100                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 503200                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 825800                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  68.73000336               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 951750                       20060101                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  58.13999939               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 675000                       20060101                  72.97000122               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 572000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 532000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 484000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 882000                       20060101                  74.12000275               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 703200                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 440000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20460101                 457000                       20060201                  67.20999908               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 453000                       20060101                  75                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 420000                       20060101                  76.23000336               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 637500                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1228000                      20060101                  61.40000153               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 436000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 1000000                      20060201                  77.01000214               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 456000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20360101                 432000                       20060201                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 507200                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 520000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 556000                       20060101                  79.76999664               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 420000                       20060101                  80                        No MI                   100070000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 484000                       20060101                  80                        No MI                   100034000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 732000                       20060101                  80                        No MI                   100202000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 536000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 680000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  75.08000183               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 512000                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 592000                       20051201                  78.41000366               No MI                   100246000000000000        2.95
GR3: MTA NON3YRHARD                           20351201                 497000                       20060101                  70                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 428000                       20060101                  79.26000214               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 1188000                      20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 425000                       20060101                  23.15999985               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 616000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 704000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 495000                       20060101                  75                        No MI                   100152000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 423900                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 716650                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 500000                       20060101                  71.43000031               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 444000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 564000                       20060101                  80                        No MI                   100314000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 464000                       20060101                  80                        No MI                   100152000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 471200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 464000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 476000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 680000                       20060101                  67.19000244               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  79.56999969               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 538000                       20060101                  56.63000107               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 680000                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 531000                       20060101                  90                        United Guaranty         100255000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 2706000                      20060201                  55.22000122               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 468000                       20060201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20360101                 420000                       20060201                  79.25                     No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 2000000                      20060201                  66.66999817               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 492000                       20060101                  80                        No MI                   100402000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 450000                       20060201                  79.65000153               No MI                   100152000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 972000                       20060201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 552000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 669750                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 544000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 744800                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20360101                 520000                       20060201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 500000                       20060101                  75.76000214               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 490000                       20060101                  79.66999817               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 568100                       20060101                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 640000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 584000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 460000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 640000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 528000                       20060101                  80                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351201                 678500                       20060101                  77.98999786               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 439200                       20060101                  80                        No MI                   100087000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 620000                       20060101                  77.98999786               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 748000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 456700                       20060101                  89.98999786               PMI                     100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 523200                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 464000                       20060101                  78.63999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 440800                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 853000                       20060101                  76.16000366               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 460000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 1500000                      20060101                  55.81999969               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 766000                       20060101                  67.79000092               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 847950                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 1200000                      20060201                  72.73000336               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 536000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 675000                       20060101                  75.83999634               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 880000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1366250                      20060101                  63.25                     No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 500500                       20060101                  89.79000092               PMI                     100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  78.79000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 460500                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 570400                       20060101                  79.22000122               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 456000                       20060101                  80                        PMI                     100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 582800                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 460000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 477300                       20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 160000                       20051001                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 152000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 280000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 158400                       20051001                  80                        PMI                     100014000000000000        2.75
GR1: LIB NON3YRHARD                           20350901                 304000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 95100                        20051001                  79.98000336               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 287200                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 220000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450701                 169600                       20050801                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 216800                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 104000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 181600                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 433600                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 188500                       20051001                  79.97000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 405000                       20051001                  75                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20450901                 107900                       20051001                  74.98000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 328850                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 284000                       20060101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351201                 104000                       20060101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351201                 344000                       20060101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351201                 192000                       20060101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20360101                 267500                       20060201                  79.84999847               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451201                 269500                       20060101                  89.83000183               PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451201                 551200                       20060101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351201                 636000                       20060101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20460101                 672000                       20060201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351201                 144000                       20060101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351201                 380000                       20060101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20360101                 183200                       20060201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20360101                 171200                       20060201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20360101                 182800                       20060201                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 480000                       20060201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20460101                 215000                       20060201                  79.62999725               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20360101                 152000                       20060201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20460101                 428000                       20060201                  75.75                     No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20360101                 102000                       20060201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20460101                 260000                       20060201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20360101                 88800                        20060201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 123900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 184500                       20051101                  69.88999939               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 441000                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351001                 76500                        20051101                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 180300                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 168000                       20051101                  74.66999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 560000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 442500                       20051101                  71.37000275               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 127200                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 468000                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 135000                       20051101                  90.30000305               PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 180000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 208800                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 160000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 207200                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 581250                       20051101                  75                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 128000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 62000                        20051101                  77.5                      No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 294700                       20051101                  79.98999786               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 293600                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451001                 487500                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 360000                       20051101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 108000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 160000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 520000                       20051001                  80                        No MI                   100034000000000000        2.875
GR1: LIB NON3YRHARD                           20451001                 77300                        20051101                  71.56999969               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 289700                       20051101                  79.47000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 236250                       20051101                  77.70999908               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 217600                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451001                 264000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 376000                       20051101                  80                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20451001                 181600                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 146500                       20051101                  79.19000244               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 247000                       20051101                  79.68000031               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 372000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 399200                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 268000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 268000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 148800                       20051101                  78.31999969               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 268000                       20051101                  67                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 356000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 110000                       20051101                  79.94000244               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 231850                       20051101                  74.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 251200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 133600                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 148000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 183200                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 236000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 220000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 516400                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451001                 410000                       20051101                  74.81999969               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 221350                       20051101                  84.16000366               Radian Guaranty         100014000000000000        3.125
GR2: LIB 3YRHARD                              20450901                 384000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 110000                       20051101                  79.94000244               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 323000                       20051001                  76                        No MI                   100366000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 132000                       20051101                  76.73999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 448000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 200000                       20051101                  64.51999664               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 395000                       20051101                  58.95999908               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 331200                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 710400                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 625000                       20060101                  65.79000092               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20460101                 424000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 546000                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 540000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 510000                       20060101                  72.44000244               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 487200                       20060201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 432000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20460101                 432000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 467200                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 924000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20460101                 456000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  75.58000183               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451201                 468000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451201                 492000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 496800                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 420000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 429000                       20060101                  79.88999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 480000                       20060201                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 538000                       20060101                  75.76999664               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 550000                       20060101                  64.33000183               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 518000                       20060101                  52.59000015               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 439200                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 472000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 440000                       20060101                  60.43999863               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 540000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 460000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 696000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 748500                       20060201                  75                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 450000                       20060101                  78.94999695               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 450000                       20060101                  37.5                      No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 568000                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 705000                       20060101                  79.12000275               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 488000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 536000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20460101                 560000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 900000                       20060201                  78.26000214               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20460101                 577650                       20060201                  75                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 649000                       20060201                  69.77999878               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20360101                 675000                       20060201                  75                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 456000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 896000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 504000                       20060101                  78.93000031               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451201                 424000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 463900                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 468750                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 496000                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 650000                       20060101                  74.29000092               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 492000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 448000                       20060201                  70                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 704000                       20060201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20360101                 450000                       20060201                  75                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 440000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 696000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 470000                       20060201                  67.13999939               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20360101                 460000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 540000                       20060201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 472000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 434000                       20060201                  64.30000305               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 434000                       20060101                  70                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 467950                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20460101                 428000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 464000                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 480000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 560000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 525000                       20060101                  75                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451201                 444000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 424000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20460101                 596000                       20060201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 472000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 652000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 556000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20360101                 448000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 504000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20451201                 600000                       20060101                  74.52999878               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 676000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20360101                 520000                       20060201                  79.38999939               PMI                     100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 452000                       20060101                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 600000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 650000                       20060101                  66.66999817               No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20360101                 452000                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 844800                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 456000                       20060101                  80                        No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 428000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 800000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 566000                       20060101                  78.83000183               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 999900                       20060101                  45.45000076               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 584000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 591950                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20360101                 661600                       20060201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 696000                       20060101                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20460101                 726000                       20060201                  66                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 576000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 472800                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 474800                       20060201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 435000                       20060101                  79.08999634               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351001                 552000                       20051101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 477000                       20051201                  56.79000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20460101                 840000                       20060201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 773000                       20060101                  77.30000305               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1000000                      20060101                  77.30000305               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 497000                       20060101                  79.90000153               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 504000                       20060201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 521650                       20060101                  79.98999786               No MI                   100014000000000000        2.375
GR3: MTA NON3YRHARD                           20351201                 623100                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20360101                 720000                       20060201                  73.84999847               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20450901                 480000                       20051001                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20350901                 512100                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20450901                 476000                       20051001                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20350901                 1000000                      20051001                  76.91999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 176800                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 311900                       20051001                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20450801                 108000                       20050901                  80                        No MI                   100071000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 280000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 97400                        20051101                  79.83999634               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 611200                       20051101                  74.98999786               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450801                 312000                       20050901                  80                        No MI                   100146000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 98400                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 70200                        20051101                  90                        PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 250400                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 748800                       20051001                  65                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20450901                 620000                       20051001                  79.48999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 130500                       20051001                  90                        PMI                     100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 348000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 296000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 124000                       20051101                  79.48999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 228250                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 162000                       20051101                  64.80000305               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 140000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 437600                       20051001                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20450901                 59300                        20051001                  77.01000214               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 113600                       20051101                  79.95999908               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450901                 208000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 128400                       20051001                  80                        No MI                   100014000000000000        2.375
GR1: LIB NON3YRHARD                           20451001                 108400                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 156800                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 444000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 292800                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450901                 235000                       20051001                  79.66000366               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 130400                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 364000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 141500                       20051001                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 300000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 158000                       20051101                  36.56999969               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 99900                        20051101                  79.98000336               PMI                     100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 420000                       20051001                  80                        No MI                   100376000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 412000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 160000                       20051001                  61.56000137               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451001                 215200                       20051101                  79.72000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 347000                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 420000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 355200                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 259400                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 372800                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 232800                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 429600                       20051001                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350901                 730500                       20051001                  75                        No MI                   100173000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 240000                       20051001                  67.61000061               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 124000                       20051001                  70.86000061               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 168000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 318750                       20051101                  75                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 175800                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 650000                       20051001                  79.26999664               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20350901                 372400                       20051001                  70                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350901                 584000                       20051001                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 400000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 239600                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 219200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 163200                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 507000                       20051101                  69.93000031               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 376000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 538700                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 150000                       20051001                  69.76999664               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 223900                       20051001                  69.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451001                 488850                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 460000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 224000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 598500                       20051001                  70                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450901                 216000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 158950                       20051001                  75.69000244               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351001                 544000                       20051101                  80                        No MI                   100389000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 252800                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 82600                        20051101                  79.04000092               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 361600                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20450901                 196000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 540000                       20051001                  67.41999817               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20350901                 412000                       20051001                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 395000                       20051101                  56.43000031               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20450901                 270000                       20051001                  77.91999817               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 204000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 240000                       20051001                  77.91999817               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 167750                       20051101                  78.27999878               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20450901                 300000                       20051001                  50                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 486400                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 360000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 356000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 320000                       20051001                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 99900                        20051001                  79.98000336               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350801                 317000                       20050901                  79.25                     No MI                   100071000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 263250                       20051001                  75                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 144000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 315000                       20051001                  73.26000214               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350901                 160000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 897000                       20051001                  74.75                     No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 500000                       20051001                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 432000                       20051101                  79.26999664               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 127300                       20051001                  79.95999908               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351001                 124000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 232000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 176000                       20051001                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 110000                       20051101                  78.56999969               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20351001                 534400                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 180000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 203900                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 236000                       20051001                  76.62000275               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 606000                       20051101                  75.75                     No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20450901                 116000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 252000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 160000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 120000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 119900                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 456000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 288000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 131100                       20051001                  79.98999786               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 140000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 247500                       20051001                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 500500                       20051101                  70                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 468000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 70200                        20051101                  90                        PMI                     100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 148000                       20051001                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20450901                 999950                       20051001                  67.11000061               No MI                   100014000000000000        2.25
GR2: LIB 3YRHARD                              20350901                 305000                       20051001                  58.09999847               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 721600                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 432000                       20051001                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 326400                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450901                 116000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 132000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 45050                        20051001                  69.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 536800                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 275000                       20051001                  73.33000183               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451001                 489200                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 118200                       20051001                  79.97000122               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20350901                 372000                       20051001                  80                        No MI                   100174000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 70200                        20051101                  90                        PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 456000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 185200                       20051101                  66.13999939               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 336000                       20051101                  59.79000092               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 200000                       20051001                  76.91999817               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 147200                       20051001                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350901                 92000                        20051001                  83.63999939               Radian Guaranty         100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 250800                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 232500                       20051101                  75                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 172400                       20051001                  80                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20350901                 132000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 343200                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 159200                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 202300                       20051001                  70                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 271150                       20051101                  80                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20351001                 320000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 202300                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 180000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 560000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 285000                       20051001                  74.02999878               No MI                   100351000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 228000                       20051001                  80                        No MI                   100376000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 220000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 140800                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 216000                       20051001                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 537600                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 155400                       20051001                  70                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20350901                 159000                       20051001                  77.55999756               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 145550                       20051001                  79.81999969               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 585000                       20051001                  75                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 143100                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 275000                       20051001                  74.73000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 464000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 225600                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20350901                 464792                       20051001                  80                        No MI                   100316000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 629000                       20051001                  78.72000122               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20350901                 124000                       20051001                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 260800                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 148000                       20051001                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351101                 1312500                      20051201                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20460101                 555250                       20060201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 456000                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 290400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351201                 476000                       20060101                  75.55999756               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351101                 603750                       20051201                  71.87999725               No MI                   100037000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 456000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  65                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  72.22000122               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 975000                       20060101                  75                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 680000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 512000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 504000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451201                 432800                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 650000                       20060101                  66.66999817               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 686000                       20060101                  77.94999695               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 492000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 820200                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 992000                       20060101                  62                        No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20351101                 508000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 544350                       20060101                  79.98999786               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 492000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 712000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 463000                       20060101                  79.95999908               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 541600                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 460800                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451101                 460000                       20051201                  80                        No MI                   100176000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 1000000                      20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 560000                       20051201                  80                        No MI                   100208000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 710400                       20051201                  80                        No MI                   100140000000000000        3.205
GR3: MTA NON3YRHARD                           20351101                 468000                       20051201                  90                        PMI                     100316000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 536000                       20051201                  80                        No MI                   100314000000000000        3.375
GR4: MTA 3YRHARD                              20351101                 480000                       20051201                  78.69000244               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 560000                       20051201                  80                        No MI                   100208000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 650000                       20051201                  71.43000031               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 720400                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 432800                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 786400                       20060101                  75                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 550350                       20060101                  79.98999786               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451101                 472000                       20051201                  80                        No MI                   100034000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 999900                       20060101                  79.98999786               No MI                   100123000000000000        3.6
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  76.47000122               No MI                   100185000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 456000                       20051201                  80                        No MI                   100208000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 585000                       20051201                  77.27999878               No MI                   100138000000000000        3
GR3: MTA NON3YRHARD                           20451201                 424200                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 580000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20451101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 495000                       20060101                  76.15000153               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 563200                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 419200                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 534350                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 472000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 500000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 456000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 800000                       20051201                  78.58999634               No MI                   100190000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 576000                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451101                 725000                       20051201                  65.91000366               No MI                   100034000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 436000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 432000                       20060101                  77.13999939               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 960000                       20060101                  80                        No MI                   100314000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 665000                       20060101                  64.87999725               No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20451201                 480000                       20060101                  56.47000122               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 766500                       20051201                  76.65000153               No MI                   100364000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 572000                       20060101                  80                        No MI                   100402000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 798400                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 900000                       20060101                  51.58000183               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 1200000                      20060101                  78.73999786               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 559000                       20060101                  79.86000061               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 428000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 569600                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 816000                       20060101                  74.18000031               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 628000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 508000                       20051201                  72.56999969               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 1000000                      20060101                  72.73000336               No MI                   100014000000000000        2.75
GR4: MTA 3YRHARD                              20451201                 552000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 760000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351101                 1000000                      20051201                  66.23000336               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 749000                       20051201                  41.61000061               No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20351201                 592500                       20060101                  75                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 820000                       20060101                  78.01000214               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 440000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 600000                       20060101                  74.52999878               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 1099000                      20051201                  53.61000061               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 533000                       20051201                  79.55000305               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351201                 650000                       20060101                  56.52000046               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 488000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 556000                       20060101                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 717500                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 620000                       20060101                  77.98999786               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 498750                       20060101                  72.27999878               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351201                 431000                       20060101                  70                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 452000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 1430000                      20060101                  62.16999817               No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20351101                 468000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451201                 624000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 567000                       20051201                  75.59999847               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451101                 610000                       20051201                  78.70999908               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 647000                       20060101                  94.44999695               PMI                     100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 500000                       20051201                  80                        No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20451101                 460000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 490000                       20051201                  68.52999878               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 718400                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: MTA NON3YRHARD                           20451201                 960000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  75.08000183               No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 424000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351101                 592000                       20051201                  78.93000031               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 513700                       20060101                  74.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451101                 565550                       20051201                  78.44000244               No MI                   100014000000000000        3
GR4: MTA 3YRHARD                              20351101                 647500                       20051201                  70                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 784000                       20060101                  80                        No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 480000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 585000                       20060101                  75                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 639200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 542500                       20060101                  70                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 650000                       20060101                  64.04000092               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 500000                       20060101                  75.76000214               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20451101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 480000                       20060101                  80                        No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351101                 440000                       20051201                  79.56999969               No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351201                 488000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 683700                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 540300                       20060101                  79.98999786               No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  46.59000015               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20451201                 820050                       20060101                  75                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 500000                       20060101                  63.29000092               No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20351201                 520000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451101                 492000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451101                 805000                       20051201                  77.77999878               No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 456000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451201                 448000                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20351201                 596000                       20060101                  80                        No MI                   100014000000000000        3.25
GR3: MTA NON3YRHARD                           20451201                 650000                       20060101                  77.56999969               No MI                   100014000000000000        2.75
GR3: MTA NON3YRHARD                           20351201                 423200                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 452000                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 620000                       20060101                  80                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20351101                 468000                       20051201                  80                        No MI                   100014000000000000        3
GR3: MTA NON3YRHARD                           20451201                 561000                       20060101                  76.33000183               No MI                   100014000000000000        3.375
GR3: MTA NON3YRHARD                           20351201                 690000                       20060101                  72.62999725               No MI                   100014000000000000        3.375
GR4: MTA 3YRHARD                              20351201                 640000                       20060101                  80                        No MI                   100014000000000000        3.125
GR4: MTA 3YRHARD                              20351201                 456550                       20060101                  80                        No MI                   100014000000000000        3.5
GR4: MTA 3YRHARD                              20451201                 548800                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20451201                 700000                       20060101                  70                        No MI                   100014000000000000        3.125
GR3: MTA NON3YRHARD                           20451101                 516000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20351201                 420000                       20060101                  80                        No MI                   100014000000000000        2.875
GR4: MTA 3YRHARD                              20451201                 946400                       20060101                  80                        No MI                   100014000000000000        3.5
GR3: MTA NON3YRHARD                           20360101                 624000                       20060201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451001                 131250                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 396000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 117200                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 420000                       20051101                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20451001                 376800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 192000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 232000                       20051101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 304000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 135000                       20051101                  79.45999908               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 673800                       20051101                  79.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 416000                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451001                 388800                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 176200                       20051001                  79.98999786               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451001                 305600                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451001                 224000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 133900                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 644000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 310000                       20051101                  62                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 131900                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451001                 428000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 80000                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 190000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 324000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 219200                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451001                 270000                       20051101                  57.45000076               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 432000                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 179200                       20051201                  78.94000244               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 224950                       20051201                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451101                 138400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 504900                       20051001                  79.88999939               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20450901                 321600                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 251150                       20051001                  78.73000336               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451001                 208000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 252000                       20051001                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 76400                        20051001                  79.58000183               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 372000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 600000                       20051001                  71.43000031               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451001                 410000                       20051101                  75.93000031               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 336000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 421600                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 380000                       20051001                  70.76000214               No MI                   100083000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 308000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 650000                       20051001                  75.58000183               No MI                   100071000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 380000                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 125000                       20051001                  44.47999954               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 456800                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 224000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 583600                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 92700                        20051001                  79.98000336               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 239900                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 359000                       20051001                  78.04000092               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20450901                 230000                       20051001                  63.88999939               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 445000                       20051001                  74.16999817               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 278400                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450901                 272000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 496000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 390000                       20051101                  72.90000153               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 139500                       20051001                  90                        PMI                     100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 536000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 367500                       20051001                  69.08000183               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 550000                       20051001                  63.06999969               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 589000                       20051001                  80                        No MI                   100014000000000000        2.5
GR2: LIB 3YRHARD                              20350901                 416000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 183200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 387600                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20450901                 562000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 531600                       20051001                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20350901                 254000                       20051001                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20450901                 228000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 200000                       20051001                  70.18000031               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 224800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 218800                       20051101                  79.97000122               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 324000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 560000                       20051001                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20350901                 1080000                      20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 240000                       20051001                  77.91999817               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 288000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450901                 326400                       20051001                  80                        No MI                   123219000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 300000                       20051101                  66.66999817               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 512000                       20051001                  53.88999939               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20450901                 720000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 284000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 400000                       20051001                  40                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20451001                 531200                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 712500                       20051001                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 234000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 420000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 247950                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 163900                       20051101                  79.97000122               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20350901                 265200                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 456800                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 163000                       20051201                  79.51000214               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 205600                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 304000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 519200                       20051201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451001                 276800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 332000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 230400                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 107050                       20051201                  79.98000336               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 550000                       20051201                  70.05999756               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 332000                       20051201                  79.62000275               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 116800                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451101                 376000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 67500                        20051201                  74.18000031               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 67500                        20051201                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 279200                       20051201                  79.41000366               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 143250                       20051201                  75                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 259000                       20051201                  74                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451101                 92000                        20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 456000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 256000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 237600                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 312000                       20051201                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451101                 147000                       20051201                  75                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 320000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 187200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 172000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 91800                        20051201                  72.86000061               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 291000                       20051201                  53.88999939               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 273600                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 232000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 212000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 332000                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 144000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 278400                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 158400                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 424000                       20051201                  77.80000305               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 200000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 232800                       20051201                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351101                 320000                       20051201                  76.19000244               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451101                 214200                       20051201                  79.98999786               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 153500                       20051201                  79.94999695               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 325000                       20051201                  78.87999725               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 301000                       20051201                  70                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451101                 220000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 128000                       20051201                  78.52999878               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 479200                       20051201                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 324000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 362400                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 176000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 1000000                      20051201                  67.80000305               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 168000                       20051201                  65.37000275               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 320000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 520000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 412000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 151600                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 360800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 600000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351101                 152000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 431250                       20051201                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 416000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 291000                       20051201                  64.97000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 264000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 276000                       20051201                  77.75                     No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 195700                       20051201                  71.68000031               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 292000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451001                 360000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 392000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451101                 742500                       20051201                  75                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 115500                       20051201                  79.66000366               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 144000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 121600                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 164000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 413000                       20051201                  77.91999817               No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451101                 232000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 308000                       20051201                  77                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 239200                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 179000                       20051201                  63.93000031               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 66500                        20051201                  78.23999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 80000                        20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 272000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451101                 260000                       20051201                  74.29000092               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 700000                       20051201                  70                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 108000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 330000                       20051201                  59.25                     No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 285000                       20051201                  64.04000092               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20451101                 220800                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 160000                       20051201                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351101                 288000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 107100                       20051201                  79.98999786               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 332000                       20051201                  79.80999756               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 171300                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 334400                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351101                 138000                       20051201                  75                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 227250                       20051201                  76.26000214               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 307100                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 99200                        20051201                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351101                 259200                       20051201                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 98900                        20051201                  79.94999695               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 67500                        20051201                  74.18000031               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 484000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 129000                       20051201                  79.62999725               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 184000                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 356000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 248000                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351001                 92000                        20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 146000                       20051101                  76.83999634               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451101                 105600                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 132000                       20051101                  77.65000153               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 312800                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 264700                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 134000                       20051201                  79.76000214               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451001                 276000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 154300                       20051201                  79.98999786               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20451001                 164000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 392000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 163200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 164000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 410000                       20051101                  77.36000061               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451001                 265600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 307500                       20051201                  75                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 457500                       20051101                  67.77999878               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 204000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 137900                       20051201                  70                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451101                 128000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 163200                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 145600                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 92000                        20051201                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 136000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 313600                       20051201                  80                        PMI                     100014000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 200000                       20051201                  75.47000122               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 360000                       20051101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351101                 145550                       20051201                  79.98000336               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451101                 480000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 560000                       20051101                  72.73000336               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 748000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 258700                       20051201                  78.38999939               No MI                   100114000000000000        2.75
GR1: LIB NON3YRHARD                           20451001                 650000                       20051101                  68.05999756               No MI                   100138000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 424000                       20051201                  80                        No MI                   100083000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 344000                       20051201                  80                        No MI                   100083000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 248000                       20051101                  80                        No MI                   100316000000000000        3.375
GR1: LIB NON3YRHARD                           20451101                 295200                       20051201                  79.80999756               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 276000                       20051201                  80                        No MI                   100083000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 143200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 58100                        20051201                  70                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 348000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 220000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 344000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451101                 184000                       20051201                  80                        No MI                   100417000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 728000                       20051201                  80                        No MI                   100173000000000000        2.75
GR2: LIB 3YRHARD                              20351101                 57700                        20051201                  56.56999969               No MI                   100376000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 303500                       20050901                  79.98000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 330000                       20051101                  77.65000153               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351101                 200000                       20051201                  53.33000183               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 125550                       20051101                  75                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20451101                 335000                       20051201                  79.76000214               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 153150                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 428000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 117600                       20051201                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451101                 270000                       20051201                  90                        PMI                     100014000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 337000                       20051201                  79.86000061               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351001                 391000                       20051101                  85                        PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 236000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351101                 213200                       20051201                  89.98000336               PMI                     100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 94400                        20051201                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 101600                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 220914                       20050901                  90                        Triad Guaranty          100112000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 248000                       20051001                  77.5                      No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 352800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 352800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 600000                       20051101                  75                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 186810                       20051101                  80                        No MI                   100255000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 99200                        20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 104800                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 104000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 188000                       20051101                  80                        No MI                   100376000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 608000                       20051101                  80                        No MI                   100417000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 224000                       20051101                  80                        No MI                   100083000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351001                 224000                       20051101                  80                        No MI                   100316000000000000        3.25
GR2: LIB 3YRHARD                              20351101                 536000                       20051201                  80                        No MI                   100417000000000000        3
GR1: LIB NON3YRHARD                           20351101                 152000                       20051201                  80                        No MI                   100376000000000000        2.875
GR1: LIB NON3YRHARD                           20451101                 37600                        20051201                  70.94000244               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 345600                       20051101                  80                        No MI                   100389000000000000        3.25
GR2: LIB 3YRHARD                              20451101                 482400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 255200                       20051101                  80                        No MI                   100014000000000000        2.375
GR1: LIB NON3YRHARD                           20451001                 320000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 515000                       20051101                  68.02999878               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451001                 244000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 801900                       20051101                  78.58000183               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351001                 210000                       20051101                  75                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351101                 176000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 175000                       20051101                  69.91999817               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451001                 156700                       20051101                  79.94999695               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451001                 176000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451001                 268000                       20051101                  80                        No MI                   100417000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 456000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20451001                 209550                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451001                 404000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351101                 52900                        20051201                  75.68000031               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351101                 335350                       20051201                  77.98999786               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451001                 196000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 311200                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 472000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 424000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451001                 74400                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 183900                       20051101                  79.98999786               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451001                 249600                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451001                 122500                       20051101                  71.22000122               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 300000                       20051101                  80                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20351001                 153000                       20051101                  90                        PMI                     100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451001                 336000                       20051101                  80                        PMI                     100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 244000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 376000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 175200                       20051101                  80                        No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20451001                 500000                       20051101                  71.43000031               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351101                 116000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 197000                       20051101                  69.12000275               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351001                 184000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 114400                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 112000                       20051101                  70                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20351001                 255600                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 121600                       20051101                  80                        No MI                   100376000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 145000                       20051201                  65.91000366               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 319200                       20051101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20351001                 156000                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351001                 343200                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 111750                       20051101                  72.33000183               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20351001                 302400                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451101                 268000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 69200                        20051101                  78.63999939               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 239200                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 248000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 389600                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451001                 440000                       20051101                  58.66999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 494000                       20051101                  74.84999847               No MI                   100014000000000000        2.625
GR2: LIB 3YRHARD                              20351001                 431000                       20051101                  72.44000244               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 160000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20451001                 231200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 416000                       20051101                  80                        No MI                   100071000000000000        3.375
GR2: LIB 3YRHARD                              20451001                 500000                       20051101                  66.66999817               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 112000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 271200                       20051101                  80                        No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20451001                 138000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351101                 150000                       20051201                  68.18000031               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 131250                       20051101                  75                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351001                 241000                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451001                 214800                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451001                 75200                        20051101                  76.23000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 227200                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 216000                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451001                 216000                       20051101                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 529600                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20451001                 189000                       20051101                  75                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 372000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 250400                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 208000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 172000                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350801                 598500                       20050901                  95                        PMI                     100316000000000000        3.375
GR1: LIB NON3YRHARD                           20451001                 196000                       20051101                  70                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 62400                        20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 106150                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 460000                       20051101                  80                        No MI                   100014000000000000        2.375
GR1: LIB NON3YRHARD                           20351001                 396000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 336000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 337000                       20051101                  73.90000153               No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20351001                 59000                        20051101                  75.63999939               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 87750                        20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 244000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451001                 108000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 83920                        20051101                  79.98000336               No MI                   100295000000000000        3
GR2: LIB 3YRHARD                              20451001                 548400                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20351001                 372000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 221600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 87500                        20051101                  70                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 62400                        20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 525000                       20051101                  75                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20351001                 294400                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20451001                 280000                       20051101                  70                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 275600                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20451001                 164000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20451001                 550000                       20051101                  46.81000137               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 328000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: LIB 3YRHARD                              20451001                 405000                       20051101                  77.13999939               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 176000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20451001                 260000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20351001                 840000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 62400                        20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 156000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20351001                 588800                       20051101                  80                        No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20351001                 285000                       20051101                  61.29000092               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20351001                 364000                       20051101                  80                        No MI                   100176000000000000        3
GR2: LIB 3YRHARD                              20351001                 893300                       20051101                  79.93000031               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 62400                        20051101                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20451001                 609750                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 86700                        20051101                  75.38999939               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20351001                 320000                       20051101                  73.55999756               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20351001                 200000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20351001                 276000                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451001                 452000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20451001                 132800                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20451001                 164300                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350701                 660000                       20050801                  55                        No MI                   000000000000038533        3.125
GR1: LIB NON3YRHARD                           20350901                 448000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 160000                       20051001                  76.19000244               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 336000                       20050901                  80                        No MI                   100389000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 276000                       20051001                  80                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 281250                       20051001                  75.5                      No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 440000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 267000                       20051001                  56.81000137               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20350901                 446000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 285000                       20051001                  51.34999847               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 557250                       20051001                  79.61000061               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20350901                 244400                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 612000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 360000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 244400                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 244400                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 380000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 184000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 244400                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 369800                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 680000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 500000                       20051001                  79.37000275               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 312000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 520000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 194500                       20051001                  79.38999939               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20450801                 837000                       20050901                  79.94000244               No MI                   100138000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 218750                       20050901                  65.30000305               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20350901                 157000                       20051001                  78.5                      No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 165550                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350801                 256000                       20050901                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 360000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 193000                       20050901                  65.65000153               No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 346400                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 800000                       20051001                  57.13999939               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 204800                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 116250                       20051001                  75                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 279400                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 286000                       20051001                  79.44000244               No MI                   100014000000000000        2.625
GR1: LIB NON3YRHARD                           20450901                 135000                       20051001                  90                        PMI                     100014000000000000        3.375
GR2: LIB 3YRHARD                              20450901                 207000                       20051001                  79.91999817               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 255000                       20051001                  73.91000366               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450901                 219050                       20051001                  65                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 340000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 440000                       20051001                  80                        No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 311200                       20051001                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20450901                 312000                       20051001                  80                        No MI                   100014000000000000        3.25
GR4: MTA 3YRHARD                              20351201                 1000000                      20060101                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350801                 254700                       20050901                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 164000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 228000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450801                 572000                       20050901                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 359500                       20051001                  78.15000153               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 320000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 320700                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 261000                       20051001                  74.56999969               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 97500                        20051001                  75                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 237850                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 96000                        20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 404000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 220000                       20051001                  80                        No MI                   100247000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 232000                       20051001                  80                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450901                 368000                       20051001                  80                        No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20450901                 292000                       20051001                  80                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 176000                       20051001                  70.40000153               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20450801                 483500                       20050901                  72.70999908               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20350901                 123250                       20051001                  79.98000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 296000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 358000                       20051001                  76.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 232000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 520000                       20051001                  79.87999725               No MI                   100014000000000000        3
GR2: LIB 3YRHARD                              20350901                 195000                       20051001                  79.91999817               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 384000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 356000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 260000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 155100                       20051001                  79.98999786               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20350901                 160000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 190900                       20050901                  79.54000092               No MI                   100110000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 352000                       20051001                  80                        No MI                   100014000000000000        2.75
GR2: LIB 3YRHARD                              20350901                 171300                       20051001                  74.48000336               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 317900                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 251150                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 44000                        20051001                  54.18999863               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20450901                 101500                       20051001                  70                        No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 696000                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 92000                        20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350801                 204000                       20050901                  80                        No MI                   100376000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 152000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 227900                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 213600                       20051001                  80                        No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 108100                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 191900                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR2: LIB 3YRHARD                              20350901                 196000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 140500                       20051001                  78.05999756               No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 98800                        20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 196000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 266500                       20051001                  79.55000305               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 173600                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350801                 80000                        20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 186300                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 171200                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 276000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 254400                       20051001                  80                        No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20450801                 260000                       20050901                  80                        No MI                   100192000000000000        3
GR1: LIB NON3YRHARD                           20350901                 235500                       20051001                  75                        No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20450901                 182000                       20051001                  69.19999695               No MI                   100014000000000000        3.125
GR1: LIB NON3YRHARD                           20350901                 144000                       20051001                  78.90000153               No MI                   100014000000000000        3
GR1: LIB NON3YRHARD                           20350901                 200000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 208000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 200000                       20051001                  80                        No MI                   100014000000000000        3.375
GR2: LIB 3YRHARD                              20350901                 207200                       20051001                  79.72000122               No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350901                 243000                       20051001                  90                        PMI                     100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 381200                       20051001                  79.98999786               No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20450901                 428000                       20051001                  80                        No MI                   100014000000000000        3.125
GR2: LIB 3YRHARD                              20350901                 500000                       20051001                  78.12999725               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 244000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 205600                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 67400                        20051001                  78.37000275               No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 496000                       20051001                  80                        No MI                   100335000000000000        2.5
GR1: LIB NON3YRHARD                           20350901                 164000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 95900                        20051001                  79.98000336               No MI                   100014000000000000        2.75
GR1: LIB NON3YRHARD                           20450901                 340000                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: LIB NON3YRHARD                           20450901                 493000                       20051001                  74.69999695               No MI                   100014000000000000        2.5
GR1: LIB NON3YRHARD                           20450801                 340000                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 112000                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: LIB 3YRHARD                              20350801                 243750                       20050901                  75                        No MI                   100190000000000000        3.375
GR1: LIB NON3YRHARD                           20350901                 464000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20450901                 198400                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: LIB NON3YRHARD                           20350901                 576000                       20051001                  80                        No MI                   100014000000000000        2.875
GR1: LIB NON3YRHARD                           20350901                 499900                       20051001                  79.98000336               No MI                   100014000000000000        3.25
GR1: LIB NON3YRHARD                           20350901                 141600                       20051001                  80                        No MI                   100014000000000000        3

***
DEAL_INFO                                     NEXT_RATE_ADJ_DATE1               MAX_RATE          MIN_RATE         PER_RATE_CAP            LIEN           BALLOON          IO_FLAG        IO_PERIOD         PREPAY

GR4: MTA 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          13                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              2.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.12             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.95             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.205            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.6              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR4: MTA 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR3: MTA NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.625            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR4: MTA 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          9.95              3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          9.95              3.125            0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.25             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.75             0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                2.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR2: LIB 3YRHARD                              20060401                          12                3.375            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3.5              0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          9.95              2.875            0                       First Lien     No               NO             NONIO             Yes
GR1: LIB NON3YRHARD                           20060401                          12                3.25             0                       First Lien     No               NO             NONIO             No
GR1: LIB NON3YRHARD                           20060401                          12                3                0                       First Lien     No               NO             NONIO             No

***
DEAL_INFO                                     HYBRID_PERIOD           AMORT_TERM1            PORTFOLIO

GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              2                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           2                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           2                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           4                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           4                       480                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           2                       480                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           2                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              3                       360                    EMC
GR4: MTA 3YRHARD                              3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              3                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           3                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR4: MTA 3YRHARD                              1                       480                    EMC
GR3: MTA NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           4                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR4: MTA 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR2: LIB 3YRHARD                              3                       360                    EMC
GR1: LIB NON3YRHARD                           3                       360                    EMC
GR2: LIB 3YRHARD                              3                       480                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           3                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR2: LIB 3YRHARD                              1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       480                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC
GR1: LIB NON3YRHARD                           1                       360                    EMC



 

 

B-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

[RESERVED]

 

 

C-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

REQUEST FOR RELEASE OF DOCUMENTS

To:

Wells Fargo Bank, National Association

1015 10th Avenue

Minneapolis, Minnesota 55414

RE:

Pooling and Servicing Agreement, dated as of March 1, 2006 among Structured
Asset Mortgage Investments II Inc., as depositor, Wells Fargo Bank, National
Association as trustee and EMC Mortgage Corporation, as servicer and seller,
issuing GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through
Certificates, Series 2006-AR2

In connection with the administration of the Mortgage Loans held by you pursuant
to the above-captioned Pooling and Servicing Agreement, we request the release,
and hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan
described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____

 

1.

Mortgage Paid in Full and proceeds have been deposited into the Custodial
Account

_____

 

2.

Foreclosure

 

 

 

_____

 

3.

Substitution

 

 

 

_____

 

4.

Other Liquidation

 

 

 

_____

 

5.

Nonliquidation

Reason:

_____

 

6.

California Mortgage Loan paid in full

 

 

 

 

By:                                                     

(authorized signer)

Issuer:

Address:

Date:

 

 

 

D-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF TRANSFER AFFIDAVIT

Affidavit pursuant to Section 860E(e)(4) of the Internal Revenue Code of 1986,
as amended, and for other purposes

STATE OF           )



 

                              )ss:



 

COUNTY OF       )



 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.            That he is [Title of Officer] of [Name of Investor] (record or
beneficial owner of the GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage
Pass-Through Certificates, Series 2006-AR2, Class R Certificates) (the "Class R
Certificates") (the "Owner"), a [savings institution] [corporation] duly
organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

 

2.            That the Owner (i) is not and will not be as of [Closing
Date][date of purchase] a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
or an “electing large partnership” within the meaning of Section 775 of the
Code, (ii) will endeavor to remain other than a disqualified organization and an
electing large partnership for so long as it retains its ownership in the Class
R Certificates and (iii) is acquiring the Class R Certificates for its own
account or for the account of another Owner from which it has received an
affidavit and agreement in substantially the same form as this affidavit and
agreement. (For this purpose, a “disqualified organization” means an electing
large partnership under Section 775 of the Code, the United States, any state or
political subdivision thereof, any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are
subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental
entity) or any foreign government, international organization or any agency or
instrumentality of such foreign government or organization, any rural electric
or telephone cooperative, or any organization (other than certain farmers’
cooperatives) that is generally exempt from federal income tax unless such
organization is subject to the tax on unrelated business taxable income).

 

3.            That the Owner is aware (i) of the tax that would be imposed on
transfers of Class R Certificates to disqualified organizations or electing
large partnerships under the Code, that applies to all transfers of Class R
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not a disqualified organization and, at the time of transfer, such
person does not have actual

 

 

E-1

 


--------------------------------------------------------------------------------



 

knowledge that the affidavit is false; and (iv) that the Class R Certificates
may be “noneconomic residual interests” within the meaning of Treasury
regulations promulgated pursuant to the Code and that the transferor of a
noneconomic residual interest will remain liable for any taxes due with respect
to the income on such residual interest, unless no significant purpose of the
transfer was to impede the assessment or collection of tax.

 

4.            That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class R Certificates if either the pass-through entity is an
electing large partnership under Section 775 of the Code or if at any time
during the taxable year of the pass-through entity a disqualified organization
is the record holder of an interest in such entity. (For this purpose, a “pass
through entity” includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and
certain cooperatives.)

5.            That the Owner is aware that the Trustee will not register the
transfer of any Class R Certificates unless the transferee, or the transferee’s
agent, delivers to it an affidavit and agreement, among other things, in
substantially the same form as this affidavit and agreement. The Owner expressly
agrees that it will not consummate any such transfer if it knows or believes
that any of the representations contained in such affidavit and agreement are
false.

6.            That the Owner has reviewed the restrictions set forth on the face
of the Class R Certificates and the provisions of Section 5.05 of the Pooling
and Servicing Agreement under which the Class R Certificates were issued. The
Owner expressly agrees to be bound by and to comply with such restrictions and
provisions.

7.            That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class R Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

8.          The Owner’s Taxpayer Identification Number is # _______________.

 

9.            This affidavit and agreement relates only to the Class R
Certificates held by the Owner and not to any other holder of the Class R
Certificates. The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

10.          That no purpose of the Owner relating to the transfer of any of the
Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and
recent amendments thereto, effective as of August 19, 2002, and (ii) the
preamble describing the adoption of the amendments to such regulation, which is
attached hereto as Exhibit 1.

11.          That the Owner has no present knowledge or expectation that it will
be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person

 

 

E-2

 


--------------------------------------------------------------------------------



 

from whom it acquired the Class R Certificates that the Owner intends to pay
taxes associated with holding such Class R Certificates as they become due,
fully understanding that it may incur tax liabilities in excess of any cash
flows generated by the Class R Certificates.

12.          That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

13.          The Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any political subdivision thereof, or an estate or
trust whose income from sources without the United States is includable in gross
income for United States federal income tax purposes regardless of its
connection with the conduct of a trade or business within the United States.

14.          The Owner hereby agrees that it will not cause income from the
Class R Certificates to be attributable to a foreign permanent establishment or
fixed base (within the meaning of an applicable income tax treaty) of the Owner
or another United States taxpayer.

15.          (a)         The Purchaser hereby certifies, represents and warrants
to, and covenants with the Company and the Trustee that the following statements
in (1) or (2) are accurate:

(1)        The Certificates (i) are not being acquired by, and will not be
transferred to, any employee benefit plan within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other retirement arrangement, including individual retirement accounts and
annuities, Keogh plans and bank collective investment funds and insurance
company general or separate accounts in which such plans, accounts or
arrangements are invested, that is subject to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986 (the “Code”) (any of the
foregoing, a “Plan”), (ii) are not being acquired with “plan assets” of a Plan
within the meaning of the Department of Labor (“DOL”) regulation, 29 C.F.R. ?
2510.3-101 or otherwise under ERISA, and (iii) will not be transferred to any
entity that is deemed to be investing plan assets within the meaning of the DOL
regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

(2)          The purchase of Certificates is permissible under applicable law,
will not constitute or result in any prohibited transaction under ERISA or
Section 4975 of the Code, will not subject the Company or the Trustee to any
obligation in addition to those undertaken in the Pooling and Servicing
Agreement and, with respect to each source of funds (“Source”) being used by the
Purchaser to acquire the Certificates, each of the following statements is
accurate: (a) the Purchaser is an insurance company; (b) the Source is assets of
the Purchaser’s “general account;” (c) the conditions set forth in Prohibited
Transaction Class Exemption (“PTCE”) 95-60 issued by the DOL have been satisfied
and the purchase, holding and transfer of Certificates by or on behalf of the
Purchaser are exempt under PTCE 95-60; and (d) the amount of reserves and
liabilities for such general account contracts held by or on behalf of any Plan
does not exceed 10% of the total reserves and liabilities of such general
account plus surplus as of the date hereof (for purposes of this clause, all
Plans maintained by the same employer (or affiliate thereof) or employee
organization are deemed to be a single Plan) in connection with its purchase and
holding of such Certificates; or

 

 

 

E-3

 


--------------------------------------------------------------------------------



 

 

(b)          The Owner will provide the Trustee and the Company with an opinion
of counsel acceptable to and in form and substance satisfactory to the Trustee
and the Company to the effect that the purchase of Certificates is permissible
under applicable law, will not constitute or result in any non-exempt prohibited
transaction under ERISA or Section 4975 of the Code and will not subject the
Trustee or the Company to any obligation or liability (including obligations or
liabilities under ERISA or Section 4975 of the Code) in addition to those
undertaken in the Pooling and Servicing Agreement.

In addition, the Owner hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Owner will not transfer
such Certificates to any Plan or person unless either such Plan or person meets
the requirements set forth in either (a) or (b) above.

Capitalized terms used but not defined herein shall have the meanings assigned
in the Pooling and Servicing Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [Title of
Officer] this ____ day of _________, 20__.

[NAME OF INVESTOR]

By:                                                                            

[Name of Officer]

[Title of Officer]

[Address of Investor for receipt of distributions]

Address of Investor for receipt of tax information:

 



 

 

E-4

 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Investor, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Investor.

Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF

My commission expires the ___ day of ___________________, 20___.

 

 

E-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-1

FORM OF INVESTMENT LETTER (NON-RULE 144A)

 

 

______________,200___

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: GreenPoint Mortgage Funding Trust 2006-AR2

 

Re:

GreenPoint Mortgage Funding Trust 2006-AR2
Mortgage Pass-Through Certificates, Series 2006-AR2



Ladies and Gentlemen:

______________ (the “Purchaser”) intends to purchase from ______________ (the
“Seller”) $_________ initial Current Principal Amount of Mortgage Pass-Through
Certificates, Series 2006-AR2, Class _____ (the “Certificates”), issued pursuant
to the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of March 1, 2006 among Structured Asset Mortgage Investments II Inc.,
as depositor (the “Seller”), EMC Mortgage Corporation, as servicer and seller
and Wells Fargo Bank, National Association, as trustee (the “Trustee”). All
terms used herein and not otherwise defined shall have the meanings set forth in
the Pooling and Servicing Agreement. The Purchaser hereby certifies, represents
and warrants to, and covenants with, the Seller and the Trustee that:

1.            The Purchaser understands that (a) the Certificates have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Act”) or any state securities law, (b) the Seller is not required
to so register or qualify the Certificates, (c) the Certificates may be resold
only if registered and qualified pursuant to the provisions of the Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Pooling and Servicing Agreement contains
restrictions regarding the transfer of the Certificates and (e) the Certificates
will bear a legend to the foregoing effect.

2.            The Purchaser is acquiring the Certificates for its own account
for investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable
state securities laws.

 

 

 

F-1-1

 


--------------------------------------------------------------------------------



 

 

3.            The Purchaser is (a) a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters,
and, in particular, in such matters related to securities similar to the
Certificates, such that it is capable of evaluating the merits and risks of
investment in the Certificates, (b) able to bear the economic risks of such an
investment and (c) an “accredited investor” within the meaning of Rule 501 (a)
promulgated pursuant to the Act.

4.            The Purchaser has been furnished with, and has had an opportunity
to review (a) a copy of the Pooling and Servicing Agreement and (b) such other
information concerning the Certificates, the Mortgage Loans and the Seller as
has been requested by the Purchaser from the Seller or the Seller and is
relevant to the Purchaser’s decision to purchase the Certificates. The Purchaser
has had any questions arising from such review answered by the Seller or the
Seller to the satisfaction of the Purchaser.

5.            The Purchaser has not and will not nor has it authorized or will
it authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Certificate, any interest in any Certificate or any other similar
security to any person in any manner, (b) solicit any offer to buy or to accept
a pledge, disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

6.            The Purchaser (if the Certificate is not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

(a)      is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
§2510.3-101; or

(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60),

 

 

F-1-2

 


--------------------------------------------------------------------------------



 

and the purchase is being made in reliance upon the availability of the
exemptive relief afforded under Sections I and III of PTCE 95-60.]

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Purchaser will not transfer
such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.

 

Very truly yours,

[PURCHASER]

 

 

 

By:                                                                   

Name:

Title:

 

 

 

F-1-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-2

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

Description of Rule 144A Securities, including numbers:

                                          
                                                     

                                          
                                                     

                                          
                                                     

                                          
                                                     

 

The undersigned seller, as registered holder (the “Seller”), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

1.            In connection with such transfer and in accordance with the
agreements pursuant to which the Rule 144A Securities were issued, the Seller
hereby certifies the following facts: Neither the Seller nor anyone acting on
its behalf has offered, transferred, pledged, sold or otherwise disposed of the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security to, or solicited any offer to buy or accept a transfer, pledge
or other disposition of the Rule 144A Securities, any interest in the Rule 144A
Securities or any other similar security from, or otherwise approached or
negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the Securities Act of 1933, as amended (the “1933
Act”), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto,
and that the Seller has not offered the Rule 144A Securities to any person other
than the Buyer or another “qualified institutional buyer” as defined in Rule
144A under the 1933 Act.

2.           The Buyer warrants and represents to, and covenants with, the
Seller, the Trustee and the Servicer (as defined to the Pooling and Servicing
Agreement, dated as of March 1, 2006 (the “Agreement”), among the Company, EMC
and Wells Fargo Bank, N.A as trustee (the “Trustee”)) as follows:

a.     The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

b.     The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the Rule
144A Securities.

c.      The Buyer has been furnished with all information regarding the Rule
144A Securities that it has requested from the Seller, the Trustee or the
Servicer.

 

 

 

F-2-1

 


--------------------------------------------------------------------------------



 

 

d.     Neither the Buyer nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the 1933 Act or that would render the disposition of the Rule
144A Securities a violation of Section 5 of the 1933 Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize
any person to act, in such manner with respect to the Rule 144A Securities.

e.      The Buyer is a “qualified institutional buyer” as that term is defined
in Rule 144A under the 1933 Act and has completed either of the forms of
certification to that effect attached hereto as Annex 1 or Annex 2. The Buyer is
aware that the sale to it is being made in reliance on Rule 144A. The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other
qualified institutional buyers, understands that such Rule 144A Securities may
be resold, pledged or transferred only (i) to a person reasonably believed to be
a qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

[3.    The Buyer (if the Rule 144A Securities are not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

a.      is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a “Plan”), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with “plan assets” of any Plan within
the meaning of the Department of Labor (“DOL”) regulation at 29 C.F.R. §
2510.3-101; or

b.     is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the purchase
is being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.]

4.     This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

 

 

 

F-2-2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.

                                                                             
Print Name of Seller

                                                                             
Print Name of Buyer

By:                                                                       
Name:
Title:

By:                                                                       
Name:
Title:

Taxpayer Identification

Taxpayer Identification:

No.                                                                       

No.                                                                       

Date:                                                                     

Date:                                                                     

 

 

 

F-2-3

 


--------------------------------------------------------------------------------



 

 

ANNEX 1 TO EXHIBIT F

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers Other Than Registered Investment Companies]

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.     As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

2.     In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                                              in securities
(except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being calculated in accordance with
Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked
below.

Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

Bank. The Buyer (a) is a national bank or banking institution organized under
the laws of any State, territory or the District of Columbia, the business of
which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

Savings and Loan. The Buyer (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.

 

 

 

A-1 to E-F-1

 


--------------------------------------------------------------------------------



 

 

State or Local Plan. The Buyer is a plan established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees.

ERISA Plan. The Buyer is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974.

Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust company
and whose participants are exclusively (a) plans established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.

3.     The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer, (ii) securities that are part of an
unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

4.     For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Buyer, the Buyer used the cost
of such securities to the Buyer and did not include any of the securities
referred to in the preceding paragraph. Further, in determining such aggregate
amount, the Buyer may have included securities owned by subsidiaries of the
Buyer, but only if such subsidiaries are consolidated with the Buyer in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Buyer’s direction. However, such securities were not included if the Buyer is a
majority-owned, consolidated subsidiary of another enterprise and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

5.     The Buyer acknowledges that it is familiar with Rule 144A and understands
that the seller to it and other parties related to the Certificates are relying
and will continue to rely on the statements made herein because one or more
sales to the Buyer may be in reliance on Rule 144A.

 

 

 

 

A-1 to E-F-2

 


--------------------------------------------------------------------------------



 

 

 

 

 

Will the Buyer be purchasing the Rule 144A

Yes

No

Securities only for the Buyer’s own account?

 

 

 

6.     If the answer to the foregoing question is “no”, the Buyer agrees that,
in connection with any purchase of securities sold to the Buyer for the account
of a third party (including any separate account) in reliance on Rule 144A, the
Buyer will only purchase for the account of a third party that at the time is a
“qualified institutional buyer” within the meaning of Rule 144A. In addition,
the Buyer agrees that the Buyer will not purchase securities for a third party
unless the Buyer has obtained a current representation letter from such third
party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of “qualified
institutional buyer” set forth in Rule 144A.

7.     The Buyer will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.


___________________________________
Print Name of Buyer

By:                                                                            
       Name:
       Title:

Date:                                                         

 

 

 

A-1 to E-F-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-3

FORM OF TRANSFEROR REPRESENTATION LETTER

 

          , 20  

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE
SERIES 2006-AR2

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: GreenPoint Mortgage Funding Trust 2006-AR2

 

 

Re:

Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

In connection with the sale by              (the “Seller”) to                   
(the “Purchaser”) of $           Initial Current Principal Amount of Mortgage
Pass-Through Certificates, Series 2006-AR2 (the “Certificates”) pursuant to the
Pooling and Servicing Agreement, dated as of March 1, 2006 (the “Pooling and
Servicing Agreement”), among Structured Asset Mortgage Investments II Inc. (the
“Company”), EMC Mortgage Corporation (“EMC”) and Wells Fargo Bank, National
Association as trustee (the “Trustee”). The Seller hereby certifies, represents
and warrants to, and covenants with, the Company and the Trustee that:

Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the “Act”), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The

 

 

F-3-1

 


--------------------------------------------------------------------------------



 

Seller will not act, in any manner set forth in the foregoing sentence with
respect to any Certificate. The Seller has not and will not sell or otherwise
transfer any of the Certificates, except in compliance with the provisions of
the Pooling and Servicing Agreement.

Very truly yours,


_______________________________
(Seller)



By:                                                                    

Name:                                                               

Title:                                                                 

 

 

 

F-3-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

FORM OF CUSTODIAL AGREEMENT

 

 

CUSTODIAL AGREEMENT

THIS CUSTODIAL AGREEMENT (as amended and supplemented from time to time, the
“Agreement”), dated as of March 31, 2006, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (including its successors under the Pooling and
Servicing Agreement defined below, the “Trustee”), STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., as company (together with any successor in interest, the
“Company”), EMC MORTGAGE CORPORATION, as servicer (together with any successor
in interest or successor under the Pooling and Servicing Agreement referred to
below, the “ Servicer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian
(together with any successor in interest or any successor appointed hereunder,
the “Custodian”).

WITNESSETH THAT:

WHEREAS, the Company, the Servicer and the Trustee have entered into a Pooling
and Servicing Agreement, dated as of March 1, 2006, relating to the issuance of
GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates,
Series 2006-AR2 (as in effect on the date of this agreement, the “Original
Pooling and Servicing Agreement,” and as amended and supplemented from time to
time, the “Pooling and Servicing Agreement”); and

WHEREAS, the Custodian has agreed to act as agent for the Trustee for the
purposes of receiving and holding certain documents and other instruments
delivered by the Company or the Servicer under the Pooling and Servicing
Agreement and the Servicers under their respective Servicing Agreements, all
upon the terms and conditions and subject to the limitations hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Trustee the Company, the Servicer and the
Custodian hereby agree as follows:

ARTICLE I.

DEFINITIONS

Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned in the Original Pooling and Servicing Agreement, unless
otherwise required by the context herein.

ARTICLE II.

CUSTODY OF MORTGAGE DOCUMENTS

Section 2.1.      Custodian to Act as Agent: Acceptance of Mortgage Files. The
Custodian, as the duly appointed agent of the Trustee for these purposes,
acknowledges (subject to any exceptions noted in the Initial Certification
referred to in Section 2.3(a) receipt of the Mortgage Files relating to the
Mortgage Loans identified on the schedule attached hereto (the “Mortgage Files”)
and declares that it holds and will hold such Mortgage Files as agent for the
Trustee, in trust, for the use and benefit of all present and future
Certificateholders.

 

 


--------------------------------------------------------------------------------



 

 

Section 2.2.       Recordation of Assignments. If any Mortgage File includes one
or more assignments of Mortgage to the Trustee in a state which is specifically
excluded from the Opinion of Counsel delivered by the Seller to the Trustee
(with a copy to the Custodian) pursuant to the provisions of Section 2.01 of the
Pooling and Servicing Agreement, each such assignment shall be delivered by the
Custodian to the Company for the purpose of recording it in the appropriate
public office for real property records, and the Company, at no expense to the
Custodian, shall promptly cause to be recorded in the appropriate public office
for real property records each such assignment of Mortgage and, upon receipt
thereof from such public office, shall return each such assignment of Mortgage
to the Custodian.

Section 2.3.       Review of Mortgage Files.

(1)          On or prior to the Closing Date, in accordance with Section 2.02 of
the Pooling and Servicing Agreement, the Custodian shall deliver to the Trustee
an Initial Certification in the form annexed hereto as Exhibit One evidencing
receipt (subject to any exceptions noted therein) of a Mortgage File for each of
the Mortgage Loans listed on the Schedule attached hereto (the “Mortgage Loan
Schedule”).

(2)          Within 90 days of the Closing Date, the Custodian agrees, for the
benefit of Certificateholders, to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing Agreement, each such document, and
shall deliver to the Seller and the Trustee an Interim Certification in the form
annexed hereto as Exhibit Two to the effect that all such documents have been
executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification. The Custodian shall be under
no duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

(3)          Not later than 180 days after the Closing Date, the Custodian shall
review the Mortgage Files as provided in Section 2.02 of the Pooling and
Servicing Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

(4)          In reviewing the Mortgage Files as provided herein and in the
Pooling and Servicing Agreement, the Custodian shall make no representation as
to and shall not be responsible to verify (i) the validity, legality,
enforceability, due authorization, recordability, sufficiency or genuineness of
any of the documents included in any Mortgage File or (ii) the collectibility,
insurability, effectiveness or suitability of any of the documents in any
Mortgage File.

Upon receipt of written request from the Trustee, the Custodian shall as soon as
practicable supply the Trustee with a list of all of the documents relating to
the Mortgage Loans missing from the Mortgage Files.

Section 2.4.       Notification of Breaches of Representations and Warranties.
Upon discovery by the Custodian of a breach of any representation or warranty
made by the Company as

 

-2-

 


--------------------------------------------------------------------------------



 

set forth in the Pooling and Servicing Agreement with respect to a Mortgage Loan
relating to a Mortgage File, the Custodian shall give prompt written notice to
the Company, the Servicer and the Trustee.

Section 2.5.       Custodian to Cooperate: Release of Mortgage Files. Upon
receipt of written notice from the Trustee that the Mortgage Loan Seller has
repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing
Agreement, and that the purchase price therefore has been deposited in the
Custodial Account or the Distribution Account, then the Custodian agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

Upon the Custodian=s receipt of a request for release (a “Request for Release”)
substantially in the form of Exhibit D to the Pooling and Servicing Agreement
signed by a Servicing Officer of the Servicer stating that it has received
payment in full of a Mortgage Loan or that payment in full will be escrowed in a
manner customary for such purposes, the Custodian agrees promptly to release to
the Servicer the related Mortgage File. The Company shall deliver to the
Custodian and the Custodian agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Substitute Mortgage
Loan.

From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the Servicer shall deliver to the Custodian a Request for
Release signed by a Servicing Officer requesting that possession of all of the
Mortgage File be released to the Servicer and certifying as to the reason for
such release and that such release will not invalidate any insurance coverage
provided in respect of the Mortgage Loan under any of the Insurance Policies.
Upon receipt of the foregoing, the Custodian shall deliver the Mortgage File to
the related Servicer. The Servicer shall cause each Mortgage File or any
document therein so released to be returned to the Custodian when the need
therefore by the related Servicer no longer exists, unless (i) the Mortgage Loan
has been liquidated and the Liquidation Proceeds relating to the Mortgage Loan
have been deposited in the Custodial Account or the Distribution Account or (ii)
the Mortgage File or such document has been delivered to an attorney, or to a
public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other proceedings for the foreclosure of
the Mortgaged Property either judicially or non-judicially, and the Servicer has
delivered to the Custodian a certificate of a Servicing Officer certifying as to
the name and address of the Person to which such Mortgage File or such document
was delivered and the purpose or purposes of such delivery.

At any time that the Servicer is required to deliver to the Custodian a Request
for Release, the Servicer shall deliver two copies of the Request for Release if
delivered in hard copy or the Servicer may furnish such Request for Release
electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall be accompanied by
an assignment of mortgage, without recourse, representation or warranty from the
Trustee to the Mortgage Loan Seller and the related Mortgage Note shall be
endorsed without recourse, representation or warranty by the Trustee (unless
such Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be
returned to the Mortgage Loan Seller. In connection with any Request for Release
of a Mortgage File because of the payment in full of a Mortgage Loan, such
Request for Release shall be accompanied by a certificate

 

-3-

 


--------------------------------------------------------------------------------



 

of satisfaction or other similar instrument to be executed by or on behalf of
the Trustee and returned to the related Servicer.

Section 2.6.       Assumption Agreements. In the event that any assumption
agreement, substitution of liability agreement or sale of servicing agreement is
entered into with respect to any Mortgage Loan subject to this Agreement in
accordance with the terms and provisions of the Pooling and Servicing Agreement,
the Servicer shall notify the Custodian that such assumption or substitution
agreement has been completed by forwarding to the Custodian the original of such
assumption or substitution agreement, which shall be added to the related
Mortgage File and, for all purposes, shall be considered a part of such Mortgage
File to the same extent as all other documents and instruments constituting
parts thereof.

ARTICLE III.

CONCERNING THE CUSTODIAN

Section 3.1.       Custodian as Bailee and Agent of the Trustee. With respect to
each Mortgage Note, Mortgage and other documents constituting each Mortgage File
which are delivered to the Custodian, the Custodian is exclusively the bailee
and agent of the Trustee and has no instructions to hold any Mortgage Note or
Mortgage for the benefit of any person other than the Trustee and the
Certificateholders and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. Except upon compliance with the
provisions of Section 2.5 of this Agreement, no Mortgage Note, Mortgage or
Mortgage File shall be delivered by the Custodian to the Company or the Servicer
or otherwise released from the possession of the Custodian.

Section 3.2.       Reserved.

Section 3.3.       Custodian May Own Certificates. The Custodian in its
individual or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Custodian.

Section 3.4.        Custodian’s Fees and Expenses. The Trustee covenants and
agrees to pay to the Custodian from time to time, and the Custodian shall be
entitled to, reasonable compensation for all services rendered by it in the
exercise and performance of any of the powers and duties hereunder of the
Custodian, and the Trustee will pay or reimburse, from amounts held by it in the
Distribution Account, the Custodian upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Custodian in
accordance with any of the provisions of this Agreement (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all persons not regularly in its employ), except any such expense, disbursement
or advance as may arise from its negligence or bad faith or to the extent that
such cost or expense is indemnified by the Company or the Trust pursuant to the
Pooling and Servicing Agreement.

Section 3.5.       Custodian May Resign Trustee May Remove Custodian. The
Custodian may resign from the obligations and duties hereby imposed upon it as
such obligations and duties relate to its acting as Custodian of the Mortgage
Loans. Upon receiving such notice of

 

-4-

 


--------------------------------------------------------------------------------



 

resignation, the Trustee shall either take custody of the Mortgage Files itself
and give prompt written notice thereof to the Company, the Servicer and the
Custodian, or promptly appoint a successor Custodian by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Custodian and one copy to the successor Custodian. If the Trustee shall not have
taken custody of the Mortgage Files and no successor Custodian shall have been
so appointed and have accepted appointment within 30 days after the giving of
such notice of resignation, the resigning Custodian may petition any court of
competent jurisdiction for the appointment of a successor Custodian.

The Trustee may remove the Custodian at any time with the consent of the
Servicer. In such event, the Trustee shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Custodian hereunder. Any
successor Custodian shall be a depository institution subject to supervision or
examination by federal or state authority, shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the
Servicer or the Company.

Any resignation or removal of the Custodian and appointment of a successor
Custodian pursuant to any of the provisions of this Section 3.5 shall become
effective upon acceptance of appointment by the successor Custodian. The Trustee
shall give prompt notice to the Company and the Servicer of the appointment of
any successor Custodian. No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

Section 3.6.       Merger or Consolidation of Custodian. Any Person into which
the Custodian may be merged or converted or with which it may be consolidated,
or any Person resulting from any merger, conversion or consolidation to which
the Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided that
such successor is a depository institution subject to supervision or examination
by federal or state authority and is able to satisfy the other requirements
contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

Section 3.7.       Representations of the Custodian. The Custodian hereby
represents that it is a depository institution subject to supervision or
examination by a federal or state authority, has a combined capital and surplus
of at least $15,000,000 and is qualified to do business in the jurisdictions in
which it will hold any Mortgage File.

 

Section 3.8.       Limitation on Liability. Neither the Custodian nor any of its
directors, officers, agents or employees, shall be liable for any action taken
or omitted to be taken by it or them hereunder or in connection herewith in good
faith and reasonably believed (which belief may be based upon the written
opinion or advice of counsel selected by it in the exercise of reasonable care)
by it or them to be within the purview of this Agreement, except for its or
their own negligence, lack of good faith or willful misconduct.  The Custodian
and any director, officer, employee or agent of the Custodian may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any person with authority with respect to any related matters arising hereunder.
In no event shall the Custodian or its directors, officers, agents and employees
be held liable for any

 

-5-

 


--------------------------------------------------------------------------------



 

special, indirect or consequential damages resulting from any action taken or
omitted to be taken by it or them hereunder or in connection herewith even if
advised of the possibility of such damages.

Notwithstanding anything herein to the contrary, the Custodian agrees to
indemnify the Trust Fund, the Trustee and each of their respective employees,
representatives, affiliates, officers, directors and agents for any and all
liabilities, obligations, losses, damages, payments, costs or expenses of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Trustee or Trust Fund or any such other respective Person, due to any willful
misfeasance or negligent or bad faith performance or non-performance by the
Custodian of its duties and responsibilities under this Agreement; provided,
however, that the Custodian shall not be liable to any of the foregoing Persons
for any amount and any portion of any such amount directly and solely resulting
from the willful misfeasance, bad faith or negligence of such person, and the
Custodian’s reliance on written instructions from the Trustee or the Servicer.
The provisions of this Section 3.8 shall survive the termination of this
Custodial Agreement.

The Custodian and its directors, officers, employees and agents shall be
entitled to indemnification and defense from the Trust Fund for any loss,
liability or expense incurred (other than as a result of any willful misfeasance
or negligent or bad-faith performance or non-performance on their part), arising
out of, or in connection with, the acceptance or administration of the custodial
arrangement created hereunder, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder.

 

ARTICLE IV.

COMPLIANCE WITH REGULATION AB

Section 4.1.        Intent of the parties; Reasonableness. The parties hereto
acknowledge and agree that the purpose of this Article IV is to facilitate
compliance by the Company and the Trustee with the provisions of Regulation AB
and related rules and regulations of the Commission. The Company and the Trustee
shall not exercise its right to request delivery of information or other
performance under these provisions other than in good faith, or for purposes
other than compliance with the Securities Act, the Exchange Act and the rules
and regulations of the Commission under the Securities Act and the Exchange Act.
Each of the parties hereto acknowledges that interpretations of the requirements
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the mortgage-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Company and the
Trustee in good faith for delivery of information under these provisions on the
basis of evolving interpretations of Regulation AB to the extent reasonably
practicable. The Custodian shall cooperate reasonably with the Company and the
Trustee to deliver to the Company and (including any of their respective
assignees or designees), any and all disclosure, statements, reports,
certifications, records and any other information necessary in the reasonable,
good faith determination of the Company and the Trustee to permit the Company
and the Trustee to comply with the provisions of Regulation AB.

 

-6-

 


--------------------------------------------------------------------------------



 

 

Section 4.2.        Additional Representations and Warranties of the Custodian.

(1)          The Custodian hereby represents and warrants that the information
set forth in the Prospectus Supplement under the caption "Description of the
Certificates – Custodial Arrangements" (the "Custodian Disclosure") does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(2)          The Custodian shall be deemed to represent to the Company as of the
date hereof and on each date on which information is provided to the Company
under Section 4.3 that, except as disclosed in writing to the Company prior to
such date: (i) there are no aspects of its financial condition that could have a
material adverse effect on the performance by it of its Custodian obligations
under this Agreement or any other securitization transaction as to which it is
the custodian; (ii) there are no material legal or governmental proceedings
pending (or known to be contemplated) against it; and (iii) there are no
affiliations, relationships or transactions relating to the Custodian with
respect to the Company or any sponsor, issuing entity, servicer, trustee,
originator, significant obligor, enhancement or support provider or other
material transaction party (as such terms are used in Regulation AB) relating to
the securitization transaction contemplated by the Original Pooling and
Servicing Agreement, as identified by the Company to the Custodian in writing as
of the Closing Date (each, a "Transaction Party").

(3)          If so requested by the Company on any date following the Closing
Date, the Custodian shall, within five Business Days following such request,
confirm in writing the accuracy of the representations and warranties set forth
in paragraph (1) of this section or, if any such representation and warranty is
not accurate as of the date of such confirmation, provide reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party. Any such
request from the Company shall not be given more than once each calendar
quarter, unless the Company shall have a reasonable basis for a determination
that any of the representations and warranties may not be accurate.

Section 4.3.       Additional Information to Be Provided by the Custodian. For
so long as the Certificates are outstanding, for the purpose of satisfying the
Company 's reporting obligation under the Exchange Act with respect to any class
of Certificates, the Custodian shall (a) notify the Company in writing of any
material litigation or governmental proceedings pending against the Custodian
that would be material to Certificateholders, and (b) provide to the Company a
written description of such proceedings. Any notices and descriptions required
under this Section 4.3 shall be given no later than five Business Days prior to
the Determination Date following the month in which the Custodian has knowledge
of the occurrence of the relevant event. As of the date the Company or the
Servicer files each Report on Form 10-D or Form 10-K with respect to the
Certificates, the Custodian will be deemed to represent that any information
previously provided under this Section 4.3, if any, is materially correct and
does not have any material omissions unless the Custodian has provided an update
to such information.

Section 4.4.       Report on Assessment of Compliance and Attestation. On or
before March 15 of each calendar year, the Custodian shall:

 

-7-

 


--------------------------------------------------------------------------------



 

 

(1)          deliver to the Company a report (in form and substance reasonably
satisfactory to the Company) regarding the Custodian’s assessment of compliance
with the Servicing Criteria during the immediately preceding calendar year, as
required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be addressed to the Company and signed by an
authorized officer of the Custodian, and shall address each of the Servicing
Criteria specified on a certification substantially in the form of Exhibit Five
hereto; and

(2)          deliver to the Company a report of a registered public accounting
firm reasonably acceptable to the Company that attests to, and reports on, the
assessment of compliance made by the Custodian and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act.

Section 4.5.       Indemnification; Remedies.

(1)          The Custodian shall indemnify the Company, each affiliate of the
Company, the Servicer, the Trustee and each broker dealer acting as underwriter,
placement agent or initial purchaser of the Certificates or each Person who
controls any of such parties (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:

(i)           (A) any untrue statement of a material fact contained or alleged
to be contained in the Custodian Disclosure and any information, report,
certification, accountants’ attestation or other material provided under this
Article IV by or on behalf of the Custodian (collectively, the “Custodian
Information”), or (B) the omission or alleged omission to state in the Custodian
Information a material fact required to be stated in the Custodian Information
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or

(ii)          any failure by the Custodian to deliver any information, report,
certification, accountants’ attestation or other material when and as required
under this Article IV.

(2)          In the case of any failure of performance described in clause (ii)
of Section 4.5(1), the Custodian shall promptly reimburse the Company for all
costs reasonably incurred by the Company in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Custodian

 

ARTICLE V.

MISCELLANEOUS PROVISIONS

Section 5.1     Notices. All notices, requests, consents and demands and other
communications required under this Agreement or pursuant to any other instrument
or document

 

-8-

 


--------------------------------------------------------------------------------



 

delivered hereunder shall be in writing and, unless otherwise specifically
provided, may be delivered personally, by telegram or telex, or by registered or
certified mail, postage prepaid, return receipt requested, at the addresses
specified on the signature page hereof (unless changed by the particular party
whose address is stated herein by similar notice in writing), in which case the
notice will be deemed delivered when received.

Section 5.2       Amendments. No modification or amendment of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto, and none of the Company, the Servicer or the
Trustee shall enter into any amendment hereof except as permitted by the Pooling
and Servicing Agreement. The Trustee shall give prompt notice to the Custodian
of any amendment or supplement to the Pooling and Servicing Agreement and
furnish the Custodian with written copies thereof.

Section 5.3       GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 5.4       Recordation of Agreement. To the extent permitted by
applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by the Company and at the Trust=s expense, but
only upon direction accompanied by an Opinion of Counsel reasonably satisfactory
to the Company to the effect that the failure to effect such recordation is
likely to materially and adversely affect the interests of the
Certificateholders.

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

Section 5.5      Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

 

-9-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

Address:

9062 Old Annapolis Road
Columbia, Maryland 21045

Attention:

Telecopy:

Confirmation:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:                                                                       

Name:

Title:

Address:

383 Madison Avenue

New York, New York 10179

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

By:                                                                       

Name: Baron Silverstein

Title:   Vice President

 

Address:

Mac Arthur Ridge II
909 Hidden Ridge Drive, Suite 200
Irvine, Texas 75038

 

EMC MORTGAGE CORPORATION,

as Servicer

By:                                                                       

Name:

Title:

 

Address:

1015 10th Avenue

Minneapolis, Minnesota 55414

Attention: GreenPoint Mortgage Funding Trust 2006-AR2

Telecopier: (612) 667-1068

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

By:                                                                       

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK       )

)ss.:

COUNTY OF NEW YORK   )

On the   31st day of March, 2006, before me, a notary public in and for said
State, personally appeared _______________, known to me to be a
_________________of Wells Fargo Bank, National Association, a national banking
association that executed the within instrument, and also known to me to be the
person who executed it on behalf of said association and acknowledged to me that
such association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF MINNESOTA     )

) ss.:

COUNTY OF HENNEPIN    )

On the 31st day of March, 2006, before me, a notary public in and for said
State, personally appeared Leigh Taylor, known to me to be a Vice President of
Wells Fargo Bank, National Association, a national banking association that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said national banking association, and acknowledged to
me that such national banking association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK       )

)ss.:

COUNTY OF NEW YORK  )

On the 31st day of March, 2006, before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Structured Asset Mortgage Investments II Inc., one of the companies that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said company, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF MARYLAND     )

)ss.:

COUNTY OF HOWARD     )

On the 31st day of March, 2006, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of EMC Mortgage Corporation, a corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such national banking
association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT ONE

FORM OF CUSTODIAN INITIAL CERTIFICATION

__, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates,
Series 2006-AR2

Re:

Custodial Agreement, dated as of March 31, 2006, by and among Wells Fargo Bank,
National Association, Structured Asset Mortgage Investments II Inc. and EMC
Mortgage Corporation relating to GreenPoint Mortgage Funding Trust 2006-AR2,
Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, and
subject to Section 2.02 of the Pooling and Servicing Agreement, the undersigned,
as Custodian, hereby certifies that it has received a Mortgage File (which
contains an original Mortgage Note or lost note affidavit) to the extent
required in Section 2.01 of the Pooling and Servicing Agreement with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions
listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                 

Name:

Title:

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT TWO

FORM OF CUSTODIAN INTERIM CERTIFICATION

_________, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates,
Series 2006-AR2

Re:

Custodial Agreement, dated as of March 31, 2006, by and among Wells Fargo Bank,
National Association, Structured Asset Mortgage Investments II Inc and EMC
Mortgage Corporation relating to GreenPoint Mortgage Funding Trust 2006-AR2,
Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, the
undersigned, as Custodian, hereby certifies that it has received a Mortgage File
to the extent required pursuant to Section 2.01 of the Pooling and Servicing
Agreement with respect to each Mortgage Loan listed in the Mortgage Loan
Schedule, and it has reviewed the Mortgage File and the Mortgage Loan Schedule
and has determined that: all required documents have been executed and received
and that such documents related to the Mortgage Loans identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                           

Name:                                                                      

Title:                                                                        

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT THREE

FORM OF CUSTODIAN FINAL CERTIFICATION

__________, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates,
Series 2006-AR2



 

Re:

Custodial Agreement, dated as of March 31, 2006, by and among Wells Fargo Bank,
National Association, Structured Asset Mortgage Investments II Inc. and EMC
Mortgage Corporation relating to GreenPoint Mortgage Funding Trust 2006-AR2,
Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement and
subject to Section 2.02(b) of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that, subject to any exceptions
listed on Schedule A attached hereto, it has received a Mortgage File with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule containing
with respect to each such Mortgage Loan:

(i)     The original Mortgage Note, endorsed without recourse (A) to the order
of the Trustee or (B) in the case of a Mortgage Loan in the MERS System, in
blank, and in each case showing an unbroken chain of endorsements from the
originator thereof to the Person endorsing it to the Trustee or a lost note
affidavit together with a copy of the related Mortgage Note;

(ii)    the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon;

(iii)   unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “ Wells Fargo Bank,
National Association, as Trustee”, with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon;

 

 


--------------------------------------------------------------------------------



 

 

(iv)   all intervening assignments of the Security Instrument, if applicable and
only to the extent available to the Seller with evidence of recording thereon;

(v)    the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any,

(vi)   the original policy of title insurance or mortgagee=s certificate of
title insurance or commitment or binder for title insurance, and

(vii)   originals of all modification agreements, if applicable and available.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement or in the Pooling
and Servicing Agreement, as applicable.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                    

Name:                                               

Title:                                                 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT FOUR

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”

 

Servicing Criteria

Applicable

Servicing Criteria

Reference

Criteria

 

 

General Servicing Considerations

 

 

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements

 

 

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities

 

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

 

 

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

 

Cash Collection and Administration

 

 

 

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt and identification, or such other number of days specified in
the transaction agreements.

 

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

 

 

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances are
made, reviewed and approved as specified in the transaction agreements.

 

 

 

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

 

 

 

 

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institutions” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

 

_________________________

* Only with respect to the logistics of adding, removing or substituting loan
files.

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.

 

 

1122(d)(4)(v)

The servicer’s records regarding the pool assets agree with the servicer’s
records with respect to an obligor’s unpaid principal balance.

 

 

 

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor’s pool asset (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

 

 

 

1122(d)(4)(vii)

Loss mitigation of recovery actions (e.g., forbearance plans, modifications and
deed in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction documents.

 

 

 

 

 

 

 

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements., Such records
are maintained in at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

 

 

 

 

 

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts); (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 3- calendar days of full repayment of
the related pool asset, or such other number of days specified in the
transaction agreements.

 

 

 

 

 

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax ore insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the service at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible funds are recognized and recorded
in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in item 1114(a)(1) through
(3) or item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

 

 

G-1

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

EXHIBIT H

 

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

 

between

 

 

EMC MORTGAGE CORPORATION

 

as Mortgage Loan Seller

 

 

and

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

as Purchaser

 

 

Dated as of

 

March 31, 2006

 

GreenPoint Mortgage Funding Trust 2006-AR2,

Mortgage Pass-Through Certificates, Series 2006-AR2

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

Definitions.

1

SECTION 2.

Purchase and Sale of the Mortgage Loans and Related Rights.

3

SECTION 3.

Mortgage Loan Schedules.

4

SECTION 4.

Mortgage Loan Transfer.

4

SECTION 5.

Examination of Mortgage Files.

5

SECTION 6.

Recordation of Assignments of Mortgage.

7

SECTION 7.

Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans.

8

SECTION 8.

Representations and Warranties Concerning the Mortgage Loan Seller.

13

SECTION 9.

Representations and Warranties Concerning the Purchaser.

14

SECTION 10.

Conditions to Closing.

15

SECTION 11.

Fees and Expenses.

17

SECTION 12.

Accountants' Letters.

17

SECTION 13.

Indemnification.

18

SECTION 14.

Notices.

20

SECTION 15.

Transfer of Mortgage Loans.

20

SECTION 16.

Termination.

20

SECTION 17.

Representations, Warranties and Agreements to Survive Delivery

20

SECTION 18.

Severability.

21

SECTION 19.

Counterparts.

21

SECTION 20.

Amendment.

21

SECTION 21.

Governing Law.

21

SECTION 22.

Further Assurances.

21

SECTION 23.

Successors and Assigns.

21

SECTION 24.

The Mortgage Loan Seller and the Purchaser.

21

SECTION 25.

Entire Agreement.

21

SECTION 26.

No Partnership.

22

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

E-1

 

EXHIBIT 2

MORTGAGE LOAN SCHEDULE INFORMATION

E-2-1

 

EXHIBIT 3

MORTGAGE LOAN SELLER'S INFORMATION

E-4

 

EXHIBIT 4

PURCHASER'S INFORMATION

E-5

 

EXHIBIT 5

SCHEDULE OF LOST NOTES

E-6

 

EXHIBIT 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised,

 

 

 

Appendix E

E-6-1

 

SCHEDULE A

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

A-1

 

SCHEDULE B

MORTGAGE LOAN SCHEDULE

B-1

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

Exhibit 1

Contents of Mortgage File

Exhibit 2

Mortgage Loan Schedule Information

Exhibit 3

Mortgage Loan Seller's Information

Exhibit 4

Purchaser's Information

Exhibit 5

Schedule of Lost Notes

Exhibit 6

Standard & Poor’s LEVELS® Glossary, Version 5.6c, Appendix E

Schedule A

Required Ratings for Each Class of Certificates

Schedule B

Mortgage Loan Schedule

 

 

 


--------------------------------------------------------------------------------



 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of March 31, 2006, as amended and
supplemented by any and all amendments hereto (collectively, the "Agreement"),
by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage
Loan Seller"), and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware
corporation (the "Purchaser").

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, adjustable rate, first lien mortgage loans secured primarily by
one- to four-family residential properties (collectively, the "Mortgage Loans")
as described herein. The Purchaser intends to deposit the Mortgage Loans into a
trust fund (the "Trust Fund") and create GreenPoint Mortgage Funding Trust
2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2 (the
"Certificates"), under a pooling and servicing agreement, to be dated as of
March 1, 2006 (the "Pooling and Servicing Agreement"), among the Purchaser, as
depositor, Wells Fargo Bank, National Association, as trustee (the "Trustee")
and EMC Mortgage Corporation, as servicer (in such capacity, the “Servicer”) and
seller.

 

The Purchaser has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (Number 333-132232) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the "Securities
Act"). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the "Public Offering"), as from
time to time each is amended or supplemented pursuant to the Securities Act or
otherwise, are referred to herein as the "Registration Statement" and the
"Prospectus," respectively. The "Term Sheet Supplement" shall mean the term
sheet supplement relating to certain classes of the Certificates. The
"Prospectus Supplement" shall mean that supplement, dated March 29, 2006 to the
Prospectus, dated March 28, 2006, relating to certain classes of the
Certificates. With respect to the Public Offering of certain classes of the
Certificates, the Purchaser and Bear, Stearns & Co. Inc. ("Bear Stearns") have
entered into a terms agreement dated as of March 29, 2006 to an underwriting
agreement dated March 10, 2006, between the Purchaser and Bear Stearns
(collectively, the "Underwriting Agreement").

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

SECTION 1. . Definitions. Certain terms are defined herein. Capitalized terms
used herein but not defined herein shall have the meanings specified in the
Pooling and Servicing Agreement. The following other terms are defined as
follows:

 

Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and
the Purchaser.

 

 


--------------------------------------------------------------------------------



 

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: March 31, 2006.

 

Cut-off Date: March 1, 2006.

 

Cut-off Date Balance: Approximately $1,373,906,460.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Substitute Mortgage Loan.

 

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due, if such due date is the first day of a month, and
otherwise is deemed to be the first day of the following month or such other
date specified in the related Servicing Agreement.

 

Moody's: Moody's Investors Service, Inc., or its successors in interest.

 

Mortgage: The mortgage or deed of trust creating a first lien on an interest in
real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as
stated therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Purchase Price: With respect to any Mortgage Loan (or any property acquired with
respect thereto) required to be purchased by the Mortgage Loan Seller pursuant
to this Agreement or Article II of the Pooling and Servicing Agreement, an
amount equal to the sum of (i)(a) 100% of the Outstanding Principal Balance of
such Mortgage Loan as of the date of repurchase (or if the related Mortgaged
Property was acquired with respect thereto, 100% of the Outstanding Principal
Balance at the date of the acquisition), plus (b) accrued but unpaid interest on
the Outstanding Principal Balance at the related Mortgage Interest Rate, through
and including the last day of the month of repurchase, and reduced by (c) any
portion of the Servicing Compensation, Monthly Advances and advances payable to
the purchaser of the Mortgage Loan and (ii) any costs and damages (if any)
incurred by

 

2

 


--------------------------------------------------------------------------------



 

the Trust in connection with any violation of such Mortgage Loan of any
anti-predatory or abusive lending laws.

 

Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

 

Securities Act: The Securities Act of 1933, as amended.

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

 

Servicer: EMC Mortgage Corporation.

 

Standard & Poor's: Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

Substitute Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a "Mortgage Loan" hereunder.

 

Value: The value of the Mortgaged Property at the time of origination of the
related Mortgage Loan, such value being the lesser of (i) the value of such
property set forth in an appraisal accepted by the applicable originator of the
Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

SECTION 2. Purchase and Sale of the Mortgage Loans and Related Rights.

(i)           Upon satisfaction of the conditions set forth in Section 10
hereof, the Mortgage Loan Seller agrees to sell, and the Purchaser agrees to
purchase Mortgage Loans having an aggregate outstanding principal balance as of
the Cut-off Date equal to the Cut-off Date Balance.

(ii)          The closing for the purchase and sale of the Mortgage Loans and
the closing for the issuance of the Certificates will take place on the Closing
Date at the office of the Purchaser's counsel in New York, New York or such
other place as the parties shall agree.

(iii)        Upon the satisfaction of the conditions set forth in Section 10
hereof, on the Closing Date, the Purchaser shall pay to the Mortgage Loan Seller
the Acquisition Price for the Mortgage Loans in immediately available funds by
wire transfer to such account or accounts as shall be designated by the Mortgage
Loan Seller.

(iv)         In addition to the foregoing, on the Closing Date the Mortgage Loan
Seller assigns to the Purchaser all of its right, title and interest in the
Servicing Agreements (other than its right to enforce the representations and
warranties set forth therein).

SECTION 3. Mortgage Loan Schedules. The Mortgage Loan Seller agrees to provide
to the Purchaser as of the date hereof a preliminary listing of the Mortgage
Loans (the “Preliminary

 

3

 


--------------------------------------------------------------------------------



 

Mortgage Loan Schedule”) setting forth the information listed on Exhibit 2 to
this Agreement with respect to each of the Mortgage Loans being sold by the
Mortgage Loan Seller. If there are changes to the Preliminary Mortgage Loan
Schedule, the Mortgage Loan Seller shall provide to the Purchaser as of the
Closing Date a final schedule (the "Final Mortgage Loan Schedule") setting forth
the information listed on Exhibit 2 to this Agreement with respect to each of
the Mortgage Loans being sold by the Mortgage Loan Seller to the Purchaser. The
Final Mortgage Loan Schedule shall be delivered to the Purchaser on the Closing
Date, shall be attached to an amendment to this Agreement to be executed on the
Closing Date by the parties hereto and shall be in form and substance mutually
agreed to by the Mortgage Loan Seller and the Purchaser (the "Amendment"). If
there are no changes to the Preliminary Mortgage Loan Schedule, the Preliminary
Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all
purposes hereof.

SECTION 4. Mortgage Loan Transfer.

(i)           The Purchaser will be entitled to all scheduled payments of
principal and interest on the Mortgage Loans due after the Cut-off Date
(regardless of when actually collected) and all payments thereon, other than
scheduled principal and interest, received after the Cut-off Date. The Mortgage
Loan Seller will be entitled to all scheduled payments of principal and interest
on the Mortgage Loans due on or before the Cut-off Date (including payments
collected after the Cut-off Date) and all payments thereon, other than scheduled
principal and interest, received on or before the Cut-off Date. Such principal
amounts and any interest thereon belonging to the Mortgage Loan Seller as
described above will not be included in the aggregate outstanding principal
balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final
Mortgage Loan Schedule.

(ii)          Pursuant to various conveyance documents to be executed on the
Closing Date and pursuant to the Pooling and Servicing Agreement, the Purchaser
will assign on the Closing Date all of its right, title and interest in and to
the Mortgage Loans to the Trustee for the benefit of the Certificateholders. In
connection with the transfer and assignment of the Mortgage Loans, the Mortgage
Loan Seller has delivered or will deliver or cause to be delivered to the
Trustee by the Closing Date or such later date as is agreed to by the Purchaser
and the Mortgage Loan Seller (each of the Closing Date and such later date is
referred to as a "Mortgage File Delivery Date"), the items of each Mortgage
File, provided, however, that in lieu of the foregoing, the Mortgage Loan Seller
may deliver the following documents, under the circumstances set forth below:
(x) in lieu of the original Security Instrument, assignments to the Trustee or
intervening assignments thereof which have been delivered, are being delivered
or will, upon receipt of recording information relating to the Security
Instrument required to be included thereon, be delivered to recording offices
for recording and have not been returned to the Mortgage Loan Seller in time to
permit their delivery as specified above, the Mortgage Loan Seller may deliver a
true copy thereof with a certification by the Mortgage Loan Seller, on the face
of such copy, substantially as follows: "Certified to be a true and correct copy
of the original, which has been transmitted for recording" (y) in lieu of the
Security Instrument, assignments to the Trustee or intervening assignments
thereof, if the applicable jurisdiction retains the originals of such documents
(as evidenced by a certification from the Mortgage Loan Seller to such effect)
the Mortgage Loan Seller may deliver photocopies of such documents containing an
original certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes relating to the Mortgage Loans, each identified in the list delivered by
the Purchaser to the Trustee on the Closing Date and attached

 

4

 


--------------------------------------------------------------------------------



 

hereto as Exhibit 5, the Mortgage Loan Seller may deliver lost note affidavits
and indemnities of the Mortgage Loan Seller; and provided further, however, that
in the case of Mortgage Loans which have been prepaid in full after the Cut-off
Date and prior to the Closing Date, the Mortgage Loan Seller, in lieu of
delivering the above documents, may deliver to the Trustee a certification by
the Mortgage Loan Seller or the Servicer to such effect. The Mortgage Loan
Seller shall deliver such original documents (including any original documents
as to which certified copies had previously been delivered) or such certified
copies to the Trustee promptly after they are received. The Mortgage Loan Seller
shall cause the Mortgage and intervening assignments, if any, and the assignment
of the Security Instrument to be recorded not later than 180 days after the
Closing Date, unless such assignment is not required to be recorded under the
terms set forth in Section 6(i) hereof.

(iii)        The Mortgage Loan Seller and the Purchaser acknowledge hereunder
that all of the Mortgage Loans and the related servicing will ultimately be
assigned to Wells Fargo Bank, National Association, as Trustee for the benefit
of the Certificateholders, on the date hereof.

SECTION 5. Examination of Mortgage Files.

(i)           On or before the Mortgage File Delivery Date, the Mortgage Loan
Seller will have made the Mortgage Files available to the Purchaser or its agent
for examination which may be at the offices of the Trustee or the Mortgage Loan
Seller and/or the Mortgage Loan Seller's custodian. The fact that the Purchaser
or its agent has conducted or has failed to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser's rights to
demand cure, repurchase, substitution or other relief as provided in this
Agreement. In furtherance of the foregoing, the Mortgage Loan Seller shall make
the Mortgage Files available to the Purchaser or its agent from time to time so
as to permit the Purchaser to confirm the Mortgage Loan Seller's compliance with
the delivery and recordation requirements of this Agreement and the Pooling and
Servicing Agreement. In addition, upon request of the Purchaser, the Mortgage
Loan Seller agrees to provide to the Purchaser, Bear Stearns and to any
investors or prospective investors in the Certificates information regarding the
Mortgage Loans and their servicing, to make the Mortgage Files available to the
Purchaser, Bear Stearns and to such investors or prospective investors (which
may be at the offices of the Mortgage Loan Seller and/or the Mortgage Loan
Seller's custodian) and to make available personnel knowledgeable about the
Mortgage Loans for discussions with the Purchaser, Bear Stearns and such
investors or prospective investors, upon reasonable request during regular
business hours, sufficient to permit the Purchaser, Bear Stearns and such
investors or potential investors to conduct such due diligence as any such party
reasonably believes is appropriate.

(ii)          Pursuant to the Pooling and Servicing Agreement, on the Closing
Date the Trustee, for the benefit of the Certificateholders, will review or
cause the Custodian to review items of the Mortgage Files as set forth on
Exhibit 1 and will execute and deliver or cause the Custodian to execute and
deliver to the Mortgage Loan Seller an initial certification in the form
attached as Exhibit One to the Custodial Agreement.

(iii)        Pursuant to the Pooling and Servicing Agreement, within 90 days of
the Closing Date, the Trustee will review or shall cause the Custodian to review
items of the Mortgage Files as set forth on Exhibit 1 and will execute and
deliver, or cause to be executed and delivered, to the Mortgage Loan Seller and
the Servicer an interim certification substantially in the form of Exhibit Two
to the Custodial Agreement.

 

5

 


--------------------------------------------------------------------------------



 

 

(iv)         Pursuant to the Pooling and Servicing Agreement, within 180 days of
the Closing Date (or, with respect to any Substitute Mortgage Loan, within five
Business Days after the receipt by the Trustee or Custodian thereof) the Trustee
will review or cause the Custodian to review items of the Mortgage Files as set
forth on Exhibit 1 and will deliver to the Mortgage Loan Seller and the Servicer
a final certification substantially in the form of Exhibit Three to the
Custodial Agreement. If the Trustee is unable to deliver a final certification
with respect to the items listed in Exhibit 1 due to any document that is
missing, has not been executed, is unrelated, determined on the basis of the
Mortgagor name, original principal balance and loan number, to the Mortgage
Loans identified in the Final Mortgage Loan Schedule or appears to be defective
on its face (a "Material Defect"), the Trustee or the Custodian, as its agent,
shall promptly notify the Mortgage Loan Seller of such Material Defect. The
Mortgage Loan Seller shall correct or cure any such Material Defect within 90
days from the date of notice from the Trustee or the Custodian, as its agent, of
the Material Defect and if the Mortgage Loan Seller does not correct or cure
such Material Defect within such period and such defect materially and adversely
affects the interests of the Certificateholders in the related Mortgage Loan,
the Mortgage Loan Seller will, in accordance with the terms of the Pooling and
Servicing Agreement, within 90 days of the date of notice, provide the Trustee
with a Substitute Mortgage Loan (if within two years of the Closing Date) or
purchase the related Mortgage Loan at the applicable Purchase Price; provided
that, if such defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in Section 860G(a)(3) of the Code, any such cure,
repurchase or substitution must occur within 90 days from the date such breach
was discovered; provided, however, that if such defect relates solely to the
inability of the Mortgage Loan Seller to deliver the original security
instrument or intervening assignments thereof, or a certified copy because the
originals of such documents, or a certified copy, have not been returned by the
applicable jurisdiction, the Mortgage Loan Seller shall not be required to
purchase such Mortgage Loan if the Mortgage Loan Seller delivers such original
documents or certified copy promptly upon receipt, but in no event later than
360 days after the Closing Date. The foregoing repurchase obligation shall not
apply in the event that the Mortgage Loan Seller cannot deliver such original or
copy of any document submitted for recording to the appropriate recording office
in the applicable jurisdiction because such document has not been returned by
such office; provided that the Mortgage Loan Seller shall instead deliver a
recording receipt of such recording office or, if such receipt is not available,
a certificate of the Mortgage Loan Seller or the Servicing Officer confirming
that such documents have been accepted for recording, and delivery to the
Trustee or the Custodian, as its agent, shall be effected by the Mortgage Loan
Seller within thirty days of its receipt of the original recorded document.

(v)          At the time of any substitution, the Mortgage Loan Seller shall
deliver or cause to be delivered the Substitute Mortgage Loan, the related
Mortgage File and any other documents and payments required to be delivered in
connection with a substitution pursuant to the Pooling and Servicing Agreement.
At the time of any purchase or substitution, the Trustee shall (i) assign to the
Mortgage Loan Seller and release or cause the Custodian to release the documents
(including, but not limited to, the Mortgage, Mortgage Note and other contents
of the Mortgage File) in its possession or in the possession of the Custodian
relating to the Deleted Mortgage Loan and (ii) execute and deliver such
instruments of transfer or assignment, in each case without recourse, as shall
be necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage
Loan.

SECTION 6. Recordation of Assignments of Mortgage.

 

 

6

 


--------------------------------------------------------------------------------



 

 

(i)           The Mortgage Loan Seller shall, promptly after the Closing Date,
cause each Mortgage and each assignment of Mortgage from the Mortgage Loan
Seller to the Trustee, and all unrecorded intervening assignments, if any,
delivered on or prior to the Closing Date, to be recorded in all recording
offices in the jurisdictions where the related Mortgaged Properties are located;
provided, however, the Mortgage Loan Seller need not cause to be recorded any
assignment which relates to a Mortgage Loan if (a) such recordation is not
required by the Rating Agencies or an Opinion of Counsel has been provided to
the Trustee which states that the recordation of such assignment is not
necessary to protect the Trustee's interest in the related Mortgage Loan or (b)
MERS is identified on the Mortgage or a properly recorded assignment of the
Mortgage, as the mortgagee of record solely as nominee for the Mortgage Loan
Seller and its successors and assigns; provided, however, notwithstanding the
delivery of any Opinion of Counsel, each assignment of Mortgage shall be
submitted for recording by the Mortgage Loan Seller in the manner described
above, at no expense to the Trust Fund or Trustee, upon the earliest to occur of
(i) reasonable direction by the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust, (ii) the
occurrence of an Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Mortgage Loan Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling
and Servicing Agreement.

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee a
certified copy of such Mortgage or assignment. In the event that, within 180
days of the Closing Date, the Trustee has not been provided an Opinion of
Counsel as described above or received evidence of recording with respect to
each Mortgage Loan delivered to the Purchaser pursuant to the terms hereof or as
set forth above, the failure to provide evidence of recording or such Opinion of
Counsel (in the alternative, if required) shall be considered a Material Defect,
and the provisions of Section 5(iii) and (iv) shall apply. All customary
recording fees and reasonable expenses relating to the recordation of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case
may be, shall be borne by the Mortgage Loan Seller.

 

(ii)          It is the express intent of the parties hereto that the conveyance
of the Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as
contemplated by this Agreement be, and be treated as, a sale. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or
other obligation of the Mortgage Loan Seller. However, in the event that,
notwithstanding the intent of the parties, the Mortgage Loans are held by a
court of competent jurisdiction to continue to be property of the Mortgage Loan
Seller, then (a) this Agreement shall also be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the applicable Uniform Commercial
Code; (b) the transfer of the Mortgage Loans provided for herein shall be deemed
to be a grant by the Mortgage Loan Seller to the Purchaser of a security
interest in all of the Mortgage Loan Seller's right, title and interest in and
to the Mortgage Loans and all amounts payable to the holders of the Mortgage
Loans in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, to the extent the Purchaser would otherwise be entitled to own
such Mortgage Loans and proceeds pursuant to Section 4 hereof, including all
amounts, other than investment earnings, from time to time held or invested in
any accounts created pursuant to the Pooling and Servicing Agreement, whether in
the form of cash, instruments, securities or other property; (c) the possession
by the Purchaser or the

 

7

 


--------------------------------------------------------------------------------



 

Trustee of Mortgage Notes and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
"possession by the secured party" for purposes of perfecting the security
interest pursuant to Section 9-313 (or comparable provision) of the applicable
Uniform Commercial Code; and (d) notifications to persons holding such property,
and acknowledgments, receipts or confirmations from persons holding such
property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of the Purchaser for the purpose of perfecting such security interest under
applicable law. Any assignment of the interest of the Purchaser pursuant to any
provision hereof or pursuant to the Pooling and Servicing Agreement shall also
be deemed to be an assignment of any security interest created hereby. The
Mortgage Loan Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be reasonably necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of the Pooling and Servicing Agreement.

SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning
the Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to
the Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

(i)           the information set forth in the Mortgage Loan Schedule hereto is
true and correct in all material respects and the information provided to the
Rating Agencies, including the Mortgage Loan level detail, is true and correct
according to the Rating Agency requirements;

 

(ii)          immediately prior to the transfer to the Purchaser, the Mortgage
Loan Seller was the sole owner of beneficial title and holder of each Mortgage
and Mortgage Note relating to the Mortgage Loans and is conveying the same to
the Purchaser free and clear of any and all liens, claims, encumbrances,
participation interests, equities, pledges, charges or security interests of any
nature and the Mortgage Loan Seller has full right and authority to sell or
assign the same pursuant to this Agreement;

 

(iii)        each Mortgage Loan at the time it was made complied in all material
respects with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all predatory lending laws; and each Mortgage Loan has been serviced in all
material respects in accordance with all applicable laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws and all predatory lending laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

 

(iv)         there is no monetary default existing under any Mortgage or the
related Mortgage Note and there is no material event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach or event of acceleration; and neither the Mortgage
Loan Seller, any of its affiliates nor any servicer of any related Mortgage Loan
has taken any action to waive any default, breach or event of acceleration; no
foreclosure action is threatened or has been commenced with respect to the
Mortgage Loan;

 

8

 


--------------------------------------------------------------------------------



 

 

(v)          the terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments, (i) if required by law in the jurisdiction where the Mortgaged
Property is located, or (ii) to protect the interests of the Trustee on behalf
of the Certificateholders;

 

(vi)        no selection procedure reasonably believed by the Mortgage Loan
Seller to be adverse to the interests of the Certificateholders was utilized in
selecting the Mortgage Loans;

 

(vii)       each Mortgage is a valid and enforceable first lien on the property
securing the related Mortgage Note and each Mortgaged Property is owned by the
Mortgagor in fee simple (except with respect to common areas in the case of
condominiums, PUDs and de minimis PUDs) or by leasehold for a term longer than
the term of the related Mortgage, subject only to (i) the lien of current real
property taxes and assessments, (ii) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions being acceptable to mortgage lending
institutions generally or specifically reflected in the appraisal obtained in
connection with the origination of the related Mortgage Loan or referred to in
the lender's title insurance policy delivered to the originator of the related
Mortgage Loan and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by such Mortgage;

 

(viii)      there is no mechanics' lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are insured
against by the title insurance policy referred to in (xiii) below;

 

(ix)         there was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;

 

(x)          there is no valid offset, defense or counterclaim to any Mortgage
Note or Mortgage, including the obligation of the Mortgagor to pay the unpaid
principal and interest on such Mortgage Note;

 

(xi)         except to the extent insurance is in place which will cover such
damage, the physical property subject to any Mortgage is free of material damage
and is in good repair and there is no proceeding pending or threatened for the
total or partial condemnation of any Mortgaged Property;

 

(xii)       the Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances;

 

(xiii)      a lender's title insurance policy (on an ALTA or CLTA form) or
binder, or other assurance of title customary in the relevant jurisdiction
therefor in a form acceptable to Fannie Mae or Freddie Mac, was issued on the
date that each Mortgage Loan was created by a title insurance company which was
qualified to do business in the jurisdiction where the related Mortgaged

 

9

 


--------------------------------------------------------------------------------



 

Property is located, insuring the Mortgage Loan Seller and its successors and
assigns that the Mortgage is a first priority lien on the related Mortgaged
Property in the original principal amount of the Mortgage Loan. The Mortgage
Loan Seller is the sole insured under such lender's title insurance policy, and
such policy, binder or assurance is valid and remains in full force and effect,
and each such policy, binder or assurance shall contain all applicable
endorsements including a negative amortization endorsement, if applicable;

 

(xiv)      at the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan and the appraisal is in a form acceptable to
Fannie Mae or Freddie Mac;

 

(xv)        the improvements on each Mortgaged Property securing a Mortgage Loan
are insured (by an insurer which is acceptable to the Mortgage Loan Seller)
against loss by fire and such hazards as are covered under a standard extended
coverage endorsement in the locale in which the Mortgaged Property is located,
in an amount which is not less than the lesser of the maximum insurable value of
the improvements securing such Mortgage Loan or the outstanding principal
balance of the Mortgage Loan, but in no event in an amount less than an amount
that is required to prevent the Mortgagor from being deemed to be a co-insurer
thereunder; if the improvement on the Mortgaged Property is a condominium unit,
it is included under the coverage afforded by a blanket policy for the
condominium project; if upon origination of the related Mortgage Loan, the
improvements on the Mortgaged Property were in an area identified as a federally
designated flood area, a flood insurance policy is in effect in an amount
representing coverage not less than the least of (i) the outstanding principal
balance of the Mortgage Loan, (ii) the restorable cost of improvements located
on such Mortgaged Property or (iii) the maximum coverage available under federal
law; and each Mortgage obligates the Mortgagor thereunder to maintain the
insurance referred to above at the Mortgagor's cost and expense;

 

(xvi)      each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1), (2),
(4), (5), (6), (7) and (9) without reliance on the provisions of Treasury
Regulation Section 1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2)
or any other provision that would allow a Mortgage Loan to be treated as a
“qualified mortgage” notwithstanding its failure to meet the requirements of
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

 

(xvii)     each Mortgage Loan was originated (a)  by a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution that is supervised and examined by a federal or state
authority, (b) by a mortgagee approved by the Secretary of HUD pursuant to
Sections 203 and 211 of the National Housing Act, as amended, or (c) by a
mortgage broker or correspondent lender in a manner such that the related
Mortgage Loan would be regarded for purposes of Section 3(a)(41) of the
Securities Exchange Act of 1934, as amended, as having been originated by an
entity described in clauses (a) or (b) above;

 

(xviii)   none of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) “high cost

 

10

 


--------------------------------------------------------------------------------



 

home,” “covered” (excluding home loans defined as “covered home loans” in the
New Jersey Home Ownership Security Act of 2002 that were originated between
November 26, 2003 and July 7, 2004), “high risk home” or “predatory” loans under
any applicable state, federal or local law (or a similarly classified loan using
different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees);

 

(xix)      no Mortgage Loan (a) is a “high cost loan” or “covered loan” as
applicable (as such terms are defined in the then current Standard & Poor’s
LEVELS® Glossary, which is now Version 5.6c, Revised, Appendix E, attached
hereto as Exhibit 6 or (b) was originated on or after October 1, 2002 through
March 6, 2003 and is governed by the Georgia Fair Lending Act;

 

(xx)       the information set forth in Schedule A of the Prospectus Supplement
with respect to the Mortgage Loans is true and correct in all material respects;

 

(xxi) reserved;

 

(xxii) reserved;

 

(xxiii) reserved;

 

(xxiv)    each Mortgage Loan was originated in accordance with the underwriting
guidelines of the related originator;

 

(xxv)     each original Mortgage has been recorded or is in the process of being
recorded in accordance with the requirements of Section 2.01 of the Pooling and
Servicing Agreement in the appropriate jurisdictions wherein such recordation is
required to perfect the lien thereof for the benefit of the Trust Fund;

 

(xxvi)    the related Mortgage File contains each of the documents and
instruments listed in Section 2.01 of the Pooling and Servicing Agreement,
subject to any exceptions, substitutions and qualifications as are set forth in
such Section;

 

(xxvii) the Mortgage Loans are currently being serviced in accordance with
accepted servicing practices; and

 

(xxviii) with respect to each Mortgage Loan that has a prepayment penalty
feature, each such prepayment penalty is enforceable and will be enforced by the
Mortgage Loan Seller and each prepayment penalty is permitted pursuant to
federal, state and local law, provided that (i) no Mortgage Loan will impose a
prepayment penalty for a term in excess of five years from the date such
Mortgage Loan was originated and (ii) such prepayment penalty is at least equal
to the lesser of (A) the maximum amount permitted under applicable law and (B)
six months interest at the related Mortgage Interest Rate on the amount prepaid
in excess of 20% of the original principal balance of such Mortgage Loan.

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any

 

11

 


--------------------------------------------------------------------------------



 

restrictive or qualified endorsement on any Mortgage Note or assignment of
Mortgage or the examination of any Mortgage File. Upon any substitution for a
Mortgage Loan, the representations and warranties set forth above shall be
deemed to be made by the Mortgage Loan Seller as to any Substitute Mortgage Loan
as of the date of substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Purchaser
or the Trustee of a breach of any representation or warranty of the Mortgage
Loan Seller set forth in this Section 7 which materially and adversely affects
the value of the interests of the Purchaser, the Certificateholders or the
Trustee in any of the Mortgage Loans delivered to the Purchaser pursuant to this
Agreement, the party discovering or receiving notice of such breach shall give
prompt written notice to the others. In the case of any such breach of a
representation or warranty set forth in this Section 7, within 90 days from the
date of discovery by the Mortgage Loan Seller, or the date the Mortgage Loan
Seller is notified by the party discovering or receiving notice of such breach
(whichever occurs earlier), the Mortgage Loan Seller will (i) cure such breach
in all material respects, (ii) purchase the affected Mortgage Loan at the
applicable Purchase Price or (iii) if within two years of the Closing Date,
substitute a qualifying Substitute Mortgage Loan in exchange for such Mortgage
Loan; provided that, (A) in the case of a breach of the representation and
warranty concerning the Mortgage Loan Schedule contained in clause (i) of this
Section 7, if such breach is material and relates to any field on the Mortgage
Loan Schedule which identifies any Prepayment Charge or (B) in the case of a
breach of the representation contained in clause (xviii) of this Section 7,
then, in each case, in lieu of purchasing such Mortgage Loan from the Trust Fund
at the Purchase Price, the Sponsor shall pay the amount of the Prepayment Charge
(net of any amount previously collected by or paid to the Trust Fund in respect
of such Prepayment Charge) from its own funds and without reimbursement thereof,
and the Sponsor shall have no obligation to repurchase or substitute for such
Mortgage Loan. The obligations of the Mortgage Loan Seller to cure, purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the
Purchaser's, the Trustee's and the Certificateholder's sole and exclusive
remedies under this Agreement or otherwise respecting a breach of
representations or warranties hereunder with respect to the Mortgage Loans,
except for the obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such breach as set forth in and limited by Section 13 hereof. It is
understood by the parties hereto that a breach of the representations and
warranties made in either clause (xviii) or (xix)(b) of this Section 7 will be
deemed to materially and adversely affect the value of the interests of the
Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

 

Any cause of action against the Mortgage Loan Seller or relating to or arising
out of a breach by the Mortgage Loan Seller of any representations and
warranties made in this Section 7 shall accrue as to any Mortgage Loan upon (i)
discovery of such breach by the Mortgage Loan Seller or notice thereof by the
party discovering such breach and (ii) failure by the Mortgage Loan Seller to
cure such breach, purchase such Mortgage Loan or substitute a qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

 

SECTION 8.    Representations and Warranties Concerning the Mortgage Loan
Seller. As of the date hereof and as of the Closing Date, the Mortgage Loan
Seller represents and warrants to the Purchaser as to itself in the capacity
indicated as follows:

 

12

 


--------------------------------------------------------------------------------



 

 

(i)           the Mortgage Loan Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Mortgage Loan Seller's business as presently conducted or on the Mortgage Loan
Seller’s ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

(ii)          the Mortgage Loan Seller has full corporate power to own its
property, to carry on its business as presently conducted and to enter into and
perform its obligations under this Agreement;

(iii)        the execution and delivery by the Mortgage Loan Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Mortgage Loan Seller; and neither the execution and delivery of this Agreement,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law, governmental rule,
regulation, judgment, decree or order binding on the Mortgage Loan Seller or its
properties or the charter or by-laws of the Mortgage Loan Seller, except those
conflicts, breaches or defaults which would not reasonably be expected to have a
material adverse effect on the Mortgage Loan Seller's ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Mortgage Loan Seller
of this Agreement and the consummation of the transactions contemplated hereby
do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and, in connection with the recordation of the
Mortgages, powers of attorney or assignments of Mortgages not yet completed;

(v)          this Agreement has been duly executed and delivered by the Mortgage
Loan Seller and, assuming due authorization, execution and delivery by the
Purchaser, constitutes a valid and binding obligation of the Mortgage Loan
Seller enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Mortgage Loan Seller, threatened against the Mortgage Loan
Seller, before or by any court, administrative agency, arbitrator or
governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller could reasonably be expected to be determined adversely
to the Mortgage Loan Seller and if determined adversely to the Mortgage Loan
Seller materially and adversely affect the Mortgage Loan Seller's ability to
perform its obligations under this Agreement; and the Mortgage Loan Seller is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

 

13

 


--------------------------------------------------------------------------------



 

 

(vii)       the Mortgage Loan Seller's Information (identified in Exhibit 3
hereof) does not include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

SECTION 9.    Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller as follows:

(i)           the Purchaser (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Purchaser's business as presently conducted or on the Purchaser's ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

(ii)          the Purchaser has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Purchaser of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Purchaser; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Purchaser or its properties certificate
of formation or limited liability company agreement of the Purchaser, except
those conflicts, breaches or defaults which would not reasonably be expected to
have a material adverse effect on the Purchaser's ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)          this Agreement has been duly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery by the
Mortgage Loan Seller, constitutes a valid and binding obligation of the
Purchaser enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser will be determined
adversely to the Purchaser and will if determined adversely to the Purchaser
materially and adversely affect the Purchaser's ability to perform its
obligations under this Agreement; and the Purchaser is

 

14

 


--------------------------------------------------------------------------------



 

not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

(vii)       the Purchaser's Information (identified in Exhibit 4 hereof) does
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

SECTION 10. Conditions to Closing.

(1)          The obligations of the Purchaser under this Agreement will be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(a)             Each of the obligations of the Mortgage Loan Seller required to
be performed at or prior to the Closing Date pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects; all of the representations and warranties of the Mortgage Loan Seller
under this Agreement shall be true and correct as of the date or dates specified
in all material respects; and no event shall have occurred which, with notice or
the passage of time, would constitute a default under this Agreement, or the
Pooling and Servicing Agreement; and the Purchaser shall have received
certificates to that effect signed by authorized officers of the Mortgage Loan
Seller.

(b)        The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

(i)           If required pursuant to Section 3 hereof, the Amendment dated as
of the Closing Date and any documents referred to therein;

(ii)          If required pursuant to Section 3 hereof, the Final Mortgage Loan
Schedule containing the information set forth on Exhibit 2 hereto, one copy to
be attached to each counterpart of the Amendment;

 

(iii)               The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Trustee and the Purchaser, and all documents
required thereby duly executed by all signatories;

 

(iv)                A certificate of an officer of the Mortgage Loan Seller
dated as of the Closing Date, in a form reasonably acceptable to the Purchaser,
and attached thereto copies of the charter and by-laws of the Mortgage Loan
Seller and evidence as to the good standing of the Mortgage Loan Seller dated as
of a recent date;

 

 

15

 


--------------------------------------------------------------------------------



 

 

(v)                 One or more opinions of counsel from the Mortgage Loan
Seller's counsel otherwise in form and substance reasonably satisfactory to the
Purchaser, the Trustee and each Rating Agency;

 

(vi)                A letter from each of the Rating Agencies giving each Class
of Certificates set forth on Schedule A hereto the rating set forth therein; and

 

(vii)               Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended ratings from each Rating Agency for the Certificates.

 

(c)        The Certificates to be sold to Bear Stearns pursuant to the
Underwriting Agreement and the Purchase Agreement, if applicable, shall have
been issued and sold to Bear Stearns.

(d)        The Mortgage Loan Seller shall have furnished to the Purchaser such
other certificates of its officers or others and such other documents and
opinions of counsel to evidence fulfillment of the conditions set forth in this
Agreement and the transactions contemplated hereby as the Purchaser and its
counsel may reasonably request.

(2)          The obligations of the Mortgage Loan Seller under this Agreement
shall be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

(a)        The obligations of the Purchaser required to be performed by it on or
prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have occurred which would constitute a breach
by it of the terms of this Agreement, and the Mortgage Loan Seller shall have
received a certificate to that effect signed by an authorized officer of the
Purchaser.

(b)        The Mortgage Loan Seller shall have received copies of all of the
following closing documents, in such forms as are agreed upon and reasonably
acceptable to the Mortgage Loan Seller, duly executed by all signatories other
than the Mortgage Loan Seller as required pursuant to the respective terms
thereof:

(i)                  If required pursuant to Section 3 hereof, the Amendment
dated as of the Closing Date and any documents referred to therein;

 

(ii)                 The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Mortgage Loan Seller, and all documents required
thereby duly executed by all signatories;

 

(iii)               A certificate of an officer of the Purchaser dated as of the
Closing Date, in a form reasonably acceptable to the Mortgage Loan Seller, and
attached thereto the written consent of the member of the Purchaser authorizing
the

 

16

 


--------------------------------------------------------------------------------



 

transactions contemplated by this Agreement and the Pooling and Servicing
Agreement, together with copies of the Purchaser’s certificate of formation,
limited liability company agreement and evidence as to the good standing of the
Purchaser dated as of a recent date;

 

(iv)                One or more opinions of counsel from the Purchaser's counsel
in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

 

(v)                 Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended rating from each Rating Agency for the Certificates.

SECTION 11. Fees and Expenses. Subject to Section 16 hereof, the Mortgage Loan
Seller shall pay on the Closing Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Mortgage Loan Seller's attorneys
and the reasonable fees and expenses of the Purchaser's attorneys, (ii) the fees
and expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser's
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees and
expenses including counsel's fees and expenses in connection with any "blue sky"
and legal investment matters, (v) the fees and expenses of the Trustee which
shall include without limitation the fees and expenses of the Trustee (and the
fees and disbursements of its counsel) with respect to (A) legal and document
review of this Agreement, the Pooling and Servicing Agreement, the Certificates
and related agreements, (B) attendance at the Closing and (C) review of the
Mortgage Loans to be performed by the Trustee, (vi) the expenses for printing or
otherwise reproducing the Certificates, the Prospectus and the Prospectus
Supplement, (vii) the fees and expenses of each Rating Agency (both initial and
ongoing), (viii) the fees and expenses relating to the preparation and
recordation of mortgage assignments (including intervening assignments, if any
and if available, to evidence a complete chain of title from the originator
thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the
expenses relating to the Opinion of Counsel referred to in Section 6(i) hereof,
as the case may be, and (ix) Mortgage File due diligence expenses and other
out-of-pocket expenses incurred by the Purchaser in connection with the purchase
of the Mortgage Loans and by Bear Stearns in connection with the sale of the
Certificates. The Mortgage Loan Seller additionally agrees to pay directly to
any third party on a timely basis the fees provided for above which are charged
by such third party and which are billed periodically.

SECTION 12. Accountants' Letters.

(i)           Deloitte & Touche LLP will review the characteristics of a sample
of the Mortgage Loans described in the Final Mortgage Loan Schedule and will
compare those characteristics to the description of the Mortgage Loans contained
in the Prospectus Supplement under the captions “Summary of Terms - The Mortgage
Pool” and “Description of the Mortgage Loans” and in Schedule A thereto. The
Mortgage Loan Seller will cooperate with the Purchaser in making available all
information and taking all steps reasonably necessary to permit such accountants
to complete the review and to deliver the letters required of them under the
Underwriting Agreement. Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption “Yield and Prepayment
Considerations” in the Prospectus Supplement.

 



 

17

 


--------------------------------------------------------------------------------



(ii)          To the extent statistical information with respect to the
Servicer's servicing portfolio is included in the Prospectus Supplement under
the caption "The Servicer," a letter from the certified public accountant for
the Servicer will be delivered to the Purchaser dated the date of the Prospectus
Supplement, in the form previously agreed to by the Mortgage Loan Seller and the
Purchaser, with respect to such statistical information.

SECTION 13.                 Indemnification.

(i)           The Mortgage Loan Seller shall indemnify and hold harmless the
Purchaser and its directors, officers and controlling persons (as defined in
Section 15 of the Securities Act) from and against any loss, claim, damage or
liability or action in respect thereof, to which they or any of them may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon (i) any untrue
statement of a material fact contained in the Mortgage Loan Seller's Information
as identified in Exhibit 3, the omission to state in the Prospectus Supplement
or Prospectus (or any amendment thereof or supplement thereto approved by the
Mortgage Loan Seller and in which additional Mortgage Loan Seller's Information
is identified), in reliance upon and in conformity with Mortgage Loan Seller's
Information a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances in which they were made,
not misleading, (ii) any representation or warranty assigned or made by the
Mortgage Loan Seller in Section 7 or Section 8 hereof being, or alleged to be,
untrue or incorrect, or (iii) any failure by the Mortgage Loan Seller to perform
its obligations under this Agreement; and the Mortgage Loan Seller shall
reimburse the Purchaser and each other indemnified party for any legal and other
expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action.

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller otherwise may have to the Purchaser or any other such
indemnified party.

 

(ii)          The Purchaser shall indemnify and hold harmless the Mortgage Loan
Seller and its respective directors, officers and controlling persons (as
defined in Section 15 of the Securities Act) from and against any loss, claim,
damage or liability or action in respect thereof, to which they or any of them
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon (a) any
untrue statement of a material fact contained in the Purchaser's Information as
identified in Exhibit 4, the omission to state in the Prospectus Supplement or
Prospectus (or any amendment thereof or supplement thereto approved by the
Purchaser and in which additional Purchaser's Information is identified), in
reliance upon and in conformity with the Purchaser's Information, a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances in which they were made, not misleading, (b) any
representation or warranty made by the Purchaser in Section 9 hereof being, or
alleged to be, untrue or incorrect, or (c) any failure by the Purchaser to
perform its obligations under this Agreement; and the Purchaser shall reimburse
the Mortgage Loan Seller, and each other indemnified party for any legal and
other expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend any such loss, claim, damage, liability or
action. The foregoing indemnity agreement is in addition to any liability which
the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such
indemnified party,

 

18

 


--------------------------------------------------------------------------------



 

 

(iii)        Promptly after receipt by an indemnified party under subsection (i)
or (ii) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an indemnifying party shall not relieve such indemnified
party from any liability which it may have under this Section 13 except to the
extent that it has been prejudiced in any material respect by such failure or
from any liability which it may have otherwise). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent it may elect by written notice delivered to the
indemnified party promptly (but, in any event, within 30 days) after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party. Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless (a)
the employment of such counsel shall have been authorized in writing by one of
the indemnifying parties in connection with the defense of such action, (b) the
indemnifying parties shall not have employed counsel to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (c) such indemnified party or parties shall have reasonably
concluded that there is a conflict of interest between itself or themselves and
the indemnifying party in the conduct of the defense of any claim or that the
interests of the indemnified party or parties are not substantially co-extensive
with those of the indemnifying party (in which case the indemnifying parties
shall not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by the indemnifying parties (provided, however, that the
indemnifying party shall be liable only for the fees and expenses of one counsel
in addition to one local counsel in the jurisdiction involved. Anything in this
subsection to the contrary notwithstanding, an indemnifying party shall not be
liable for any settlement or any claim or action effected without its written
consent; provided, however, that such consent was not unreasonably withheld.

(iv)         If the indemnification provided for in paragraphs (i) and (ii) of
this Section 13 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 13, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
offering of the Certificates and the other transactions contemplated hereunder.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

(v)          The parties hereto agree that reliance by an indemnified party on
any publicly available information or any information or directions furnished by
an indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

SECTION 14.                 Notices. All demands, notices and communications
hereunder shall be in writing but may be delivered by facsimile transmission
subsequently confirmed in writing. Notices to the Mortgage Loan Seller shall be
directed to EMC Mortgage Corporation, Mac Arthur

 

19

 


--------------------------------------------------------------------------------



 

Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving, Texas 75038 (Telecopy:
(972-444-2880)), and notices to the Purchaser shall be directed to Structured
Asset Mortgage Investments II Inc., 383 Madison Avenue, New York, New York 10179
(Telecopy: (212-272-7206)), Attention: Baron Silverstein; or to any other
address as may hereafter be furnished by one party to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date received at the premises of the addressee (as
evidenced, in the case of registered or certified mail, by the date noted on the
return receipt) provided that it is received on a Business Day during normal
business hours and, if received after normal business hours, then it shall be
deemed to be received on the next Business Day.

SECTION 15.                Transfer of Mortgage Loans. The Purchaser retains the
right to assign the Mortgage Loans and any or all of its interest under this
Agreement to the Trustee without the consent of the Mortgage Loan Seller, and,
upon such assignment, the Trustee shall succeed to the applicable rights and
obligations of the Purchaser hereunder; provided, however, the Purchaser shall
remain entitled to the benefits set forth in Sections 11, 13 and 17 hereto and
as provided in Section 2(i). Notwithstanding the foregoing, the sole and
exclusive right and remedy of the Trustee with respect to a breach of a
representation or warranty of the Mortgage Loan Seller shall be the cure,
purchase or substitution obligations of the Mortgage Loan Seller contained in
Sections 5 and 7 hereof.

SECTION 16.              Termination. This Agreement may be terminated (a) by
the mutual consent of the parties hereto prior to the Closing Date, (b) by the
Purchaser, if the conditions to the Purchaser's obligation to close set forth
under Section 10(1) hereof are not fulfilled as and when required to be
fulfilled or (c) by the Mortgage Loan Seller, if the conditions to the Mortgage
Loan Seller's obligation to close set forth under Section 10(2) hereof are not
fulfilled as and when required to be fulfilled. In the event of termination
pursuant to clause (b), the Mortgage Loan Seller shall pay, and in the event of
termination pursuant to clause (c), the Purchaser shall pay, all reasonable
out-of-pocket expenses incurred by the other in connection with the transactions
contemplated by this Agreement. In the event of a termination pursuant to clause
(a), each party shall be responsible for its own expenses.

SECTION 17.            Representations, Warranties and Agreements to Survive
Delivery. All representations, warranties and agreements contained in this
Agreement, or contained in certificates of officers of the Mortgage Loan Seller
submitted pursuant hereto, shall remain operative and in full force and effect
and shall survive delivery of the Mortgage Loans to the Purchaser (and by the
Purchaser to the Trustee). Subsequent to the delivery of the Mortgage Loans to
the Purchaser, the Mortgage Loan Seller's representations and warranties
contained herein with respect to the Mortgage Loans shall be deemed to relate to
the Mortgage Loans actually delivered to the Purchaser and included in the Final
Mortgage Loan Schedule and any Substitute Mortgage Loan and not to those
Mortgage Loans deleted from the Preliminary Mortgage Loan Schedule pursuant to
Section 3 hereof prior to the closing of the transactions contemplated hereby or
any Deleted Mortgage Loan.

SECTION 18.             Severability. If any provision of this Agreement shall
be prohibited or invalid under applicable law, this Agreement shall be
ineffective only to such extent, without invalidating the remainder of this
Agreement.

 

20

 


--------------------------------------------------------------------------------



 

 

SECTION 19.                Counterparts. This Agreement may be executed in
counterparts, each of which will be an original, but which together shall
constitute one and the same agreement.

SECTION 20.                Amendment. This Agreement cannot be amended or
modified in any manner without the prior written consent of each party.

SECTION 21.           GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
MADE AND PERFORMED IN THE STATE OF NEW YORK AND SHALL BE INTERPRETED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE.

SECTION 22.                Further Assurances. Each of the parties agrees to
execute and deliver such instruments and take such actions as another party may,
from time to time, reasonably request in order to effectuate the purpose and to
carry out the terms of this Agreement including any amendments hereto which may
be required by either Rating Agency.

SECTION 23.                 Successors and Assigns. This Agreement shall bind
and inure to the benefit of and be enforceable by the Mortgage Loan Seller and
the Purchaser and their permitted successors and assigns and, to the extent
specified in Section 13 hereof, Bear Stearns, and their directors, officers and
controlling persons (within the meaning of federal securities laws). The
Mortgage Loan Seller acknowledges and agrees that the Purchaser may assign its
rights under this Agreement (including, without limitation, with respect to the
Mortgage Loan Seller's representations and warranties respecting the Mortgage
Loans) to the Trustee. Any person into which the Mortgage Loan Seller may be
merged or consolidated (or any person resulting from any merger or consolidation
involving the Mortgage Loan Seller), any person resulting from a change in form
of the Mortgage Loan Seller or any person succeeding to the business of the
Mortgage Loan Seller, shall be considered the "successor" of the Mortgage Loan
Seller hereunder and shall be considered a party hereto without the execution or
filing of any paper or any further act or consent on the part of any party
hereto. Except as provided in the two preceding sentences and in Section 15
hereto, this Agreement cannot be assigned, pledged or hypothecated by either
party hereto without the written consent of the other parties to this Agreement
and any such assignment or purported assignment shall be deemed null and void.

SECTION 24.               The Mortgage Loan Seller and the Purchaser. The
Mortgage Loan Seller and the Purchaser will keep in full effect all rights as
are necessary to perform their respective obligations under this Agreement.

SECTION 25.             Entire Agreement. This Agreement contains the entire
agreement and understanding between the parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.

SECTION 26.                No Partnership. Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the parties
hereto.

 

21

 


--------------------------------------------------------------------------------



SECTION 27.                Third Party Beneficiary. The parties to this
Agreement agree that the Certificate Issuer shall be a third party beneficiary
of this Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

22

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.

 

EMC MORTGAGE CORPORATION

 

 

By:                                                                 

Name:

Title:

 

 

STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

 

 

By:                                                                 

Name:  Baron Silverstein

Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[MLPA]

23

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of the Agreement:

 

(i)           The original Mortgage Note, endorsed without recourse to the order
of the Trustee and showing an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Trustee, or a lost note
affidavit;

 

(ii)          The original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Mortgage Loan Seller in time to permit their recording
as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be
in recordable form);

 

(iii)          Unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to "Wells Fargo Bank,
National Association, as Trustee", with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon (or if the original
Security Instrument, assignments to the Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to the Security Instrument required to be
included thereon, be delivered to recording offices for recording and have not
been returned to the Mortgage Loan Seller in time to permit their delivery as
specified in Section 2.01(b) of the Pooling and Servicing Agreement, the
Mortgage Loan Seller may deliver a true copy thereof with a certification by the
Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording");

 

(iv)         All intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Mortgage Loan Seller with
evidence of recording thereon;

 

(v)          The original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any;

 

(vi)         The original policy of title insurance or mortgagee's certificate
of title insurance or commitment or binder for title insurance; and

 

 

(vii)

The originals of all modification agreements, if applicable and available.

 

E-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

 

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a)

the city, state and zip code of the Mortgaged Property;

(b)

the property type;

(c)

the Mortgage Interest Rate;

(d)

the Servicing Fee Rate;

(e)

the Master Servicer's Fee Rate;

(f)

the LPMI Fee, if applicable;

(g)

the Trustee Fee Rate, if applicable;

(h)

the Net Rate;

(i)

the maturity date;

(j)

the stated original term to maturity;

(k)

the stated remaining term to maturity;

(l)

the original Principal Balance;

(m)

the first payment date;

(n)

the principal and interest payment in effect as of the Cut-off Date;

(o)

the unpaid Principal Balance as of the Cut-off Date;

(p)

the Loan-to-Value Ratio at origination;

(q)

the insurer of any Primary Mortgage Insurance Policy;

(r)

the MIN with respect to each MOM Loan;

(s)

the Gross Margin, if applicable;

(t)

the next Adjustment Date, if applicable;

(u)

the Maximum Lifetime Mortgage Rate, if applicable;

(v)

the Minimum Lifetime Mortgage Rate, if applicable;

(w)

the Periodic Rate Cap, if applicable;

(x)

the Loan Group, if applicable;

(y)

a code indicating whether the Mortgage Loan is negatively amortizing;

 

 

E-2-2

 


--------------------------------------------------------------------------------



 

 

 

(z)

which Mortgage Loans adjust after an initial fixed-rate period of one, two,
three, five, seven or ten years or any other period;

(aa)

the Prepayment Charge, if any;

(bb)

lien position (e.g., first lien or second lien);

(cc)

a code indicating whether the Mortgage Loan is has a balloon payment;

(dd)

a code indicating whether the Mortgage Loan is an interest-only loan;

(ee)

the interest-only term, if applicable;

(ff)

the Mortgage Loan Seller; and

(gg)

the original amortization term.

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (n)
and (j) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (c) through (h) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 

E-2-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

 

MORTGAGE LOAN SELLER'S INFORMATION

 

All information in the Prospectus Supplement described under the following
Sections: "SUMMARY OF TERMS -- The Mortgage Pool," "DESCRIPTION OF THE MORTGAGE
LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."

 

E-4



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

 

PURCHASER'S INFORMATION

 

All information in the Prospectus Supplement and the Prospectus, except the
Mortgage Loan Seller's Information.

 

E-5

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

 

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

E-6



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

 

REVISED August 1, 2005

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

Standard & Poor’s High Cost Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

 

 

E-6-1

 


--------------------------------------------------------------------------------



 

 

 

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

 

Effective March 22, 2001 and amended from time to time

High Cost Home Loan

 

 

E-6-2

 


--------------------------------------------------------------------------------



 

 

 

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code

Ann. §§ 37-23-10 et seq.

Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

 

 

E-6-3

 


--------------------------------------------------------------------------------



 

 

Standard & Poor’s Covered Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

Standard & Poor’s Home Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security

Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et seq.

Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

 

 

E-6-4

 


--------------------------------------------------------------------------------



 

 

 

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

E-6-5

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

 

Certificates

S&P

Moody’s

Class I-A-1

AAA

Aaa

Class I-A-2

AAA

Aaa

Class II-A-1

AAA

Aaa

Class II-X

AAA

Aaa

Class II-A-2

AAA

Aaa

Underlying Class III-A-1

AAA

Aaa

Grantor Trust Class III-A-1

AAA

Aaa

Class III-A-2

AAA

Aaa

Class III-A-3

AAA

Aaa

Class IV-A-1

AAA

Aaa

Class IV-A-2

AAA

Aaa

Class IV-A-3

AAA

Aaa

Class IV-X

AAA

Aaa

Class M-1

AA+

Aa1

Class M-2

AA

Aa2

Class M-3

AA-

Aa3

Class B-1

A

A2

Class B-2

BBB

Baa2

Class B-3

BBB-

Baa3

 

The Class XP, R, R-X and B-IO Certificates have not been rated.

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

A-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

MORTGAGE LOAN SCHEDULE

 

(Provided upon request)

 

 

B-1

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

H-1

 


--------------------------------------------------------------------------------



 

 

 

 

EXHIBIT I

 

FORM OF TRUSTEE LIMITED POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Wells Fargo Bank, National Association, a
banking corporation, having a place of business at 9062 Old Annapolis Road,
Columbia, Maryland, as Trustee (and in no personal or other representative
capacity) under the Pooling and Servicing Agreement, dated as of March 1, 2006,
by and among Structured Asset Mortgage Investments II Inc., the Trustee and EMC
Mortgage Corporation (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement” capitalized terms not defined herein have the
definitions assigned to such terms in the Agreement), relating to the GreenPoint
Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates, Series
2006-AR2, hereby appoints _______________, in its capacity as Servicer under the
Agreement, as the Trustee’s true and lawful Special Attorney-in-Fact, in the
Trustee’s name, place and stead and for the Trustee’s benefit, but only in its
capacity as Trustee aforesaid, to perform all acts and execute all documents as
may be customary, necessary and appropriate to effectuate the following
enumerated transactions in respect of any mortgage, deed of trust, promissory
note or real estate owned from time to time owned (beneficially or in title,
whether the Trustee is named therein as mortgagee or beneficiary or has become
mortgagee or beneficiary by virtue of endorsement, assignment or other
conveyance) or held by or registered to the Trustee (directly or through
custodians or nominees), or in respect of which the Trustee has a security
interest or other lien, all as provided under the applicable Agreement and only
to the extent the respective Trustee has an interest therein under the
Agreement, and in respect of which the Servicer is acting as servicer pursuant
to the Agreement (the “Mortgage Documents”).

 

This appointment shall apply to the following enumerated transactions under the
Agreement only:

 

The modification or re-recording of any Mortgage Document for the purpose of
correcting it to conform to the original intent of the parties thereto or to
correct title errors discovered after title insurance was issued and where such
modification or re-recording does not adversely affect the lien under the
Mortgage Document as insured.

 

2.            The subordination of the lien under a Mortgage Document to an
easement in favor of a public utility company or a state or federal agency or
unit with powers of eminent domain including, without limitation, the execution
of partial satisfactions/releases, partial reconveyances and the execution of
requests to trustees to accomplish same.

 

3.            The conveyance of the properties subject to a Mortgage Document to
the applicable mortgage insurer, or the closing of the title to the property to
be acquired as real estate so owned, or conveyance of title to real estate so
owned.

 

4.            The completion of loan assumption and modification agreements in
respect of Mortgage Documents.

 

5.            The full or partial satisfaction/release of a Mortgage Document or
full conveyance upon payment and discharge of all sums secured thereby,
including, without limitation, cancellation of the related note.

 

 

 

I-1

 


--------------------------------------------------------------------------------



 

 

6.            The assignment of any Mortgage Document, in connection with the
repurchase of the mortgage loan secured and evidenced thereby.

 

7.            The full assignment of a Mortgage Document upon payment and
discharge of all sums secured thereby in conjunction with the refinancing
thereof, including, without limitation, the assignment of the related note.

 

8.            With respect to a Mortgage Document, the foreclosure, the taking
of a deed in lieu of foreclosure, or the completion of judicial or non-judicial
foreclosure or termination, cancellation or rescission of any such foreclosure,
including, without limitation, any and all of the following acts:

 

the substitution of trustee(s) serving under a deed of trust, in accordance with
state law and the deed of trust;

 

 

b.

the preparation and issuance of statements of breach or non-performance;

 

 

 

 

c.

the preparation and filing of notices of default and/or notices of sale;

 

 

 

 

d.

the cancellation/rescission of notices of default and/or notices of sale;

 

 

 

 

e.

the taking of a deed in lieu of foreclosure; and

 

 

 

 

f.

the preparation and execution of such other documents and performance of such
other actions as may be necessary under the terms of the Mortgage Document or
state law to expeditiously complete said transactions in paragraphs 8(a) through
8(e), above.

 

9.            Demand, sue for, recover, collection and receive each and every
sum of money, debt, account and interest (which now is, or hereafter shall
become due and payable) belonging to or claimed by the Trustee under the
Mortgage Documents, and to use or take any lawful means for recovery thereof by
legal process or otherwise.

 

10.          Endorse on behalf of the Trustee all checks, drafts and/or
negotiable instruments made payable to the Trustee in respect of the Mortgage
Documents.

 

The Trustee gives the Special Attorney-in-Fact full power and authority to
execute such instruments and to do and perform all and every act and thing
necessary and proper to carry into effect the power or powers granted by this
Limited Power of Attorney, subject to the terms and conditions set forth in the
Agreement including the standard of care applicable to the servicer in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

 

 

I-2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused its corporate name and seal to be
hereto signed and affixed and these presents to be acknowledged by its duly
elected and authorized officer this ___ day of ___ , 2005.

 

Wells Fargo Bank, National Association,

as Trustee

 

 

 

By:                                                                      

Name:

Title:



 

WITNESS:

 

WITNESS:

 

 

 

 

 

 

 

 

 

                                                                

 

                                                                       

_________________________
Name:

 

_________________________
Name:

Title:

 

Title:

 

 

 

 

STATE OF NEW YORK

 

 

SS

COUNTY OF NEW YORK

 

 

On ______________, 2005, before me, the undersigned, a Notary Public in and for
said state, personally appeared __________________, personally known to me to be
the person whose name is subscribed to the within instrument, and such person
acknowledged to me that such person executed the within instrument in such
person’s authorized capacity as a Senior Vice President of Wells Fargo Bank,
National Association, and that by such signature on the within instrument the
entity upon behalf of which such person acted executed the instrument.

 

 

WITNESS my hand and official seal.

 

 

______________________________

Notary Public

 

 

 

 

I-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

[RESERVED]

 

 

J-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

LOAN LEVEL FORMAT FOR TAPE INPUT,

SERVICER PERIOD REPORTING

 

The format for the tape should be:

 

1. Record length of 240

2. Blocking factor of 07 records per block

3. ASCII

4. Unlabeled tape

5. 6250 or 1600 BPI (please indicate)

 

 

 

 

 

COBOL

Field Name

Position

Length

"picture"

 

 

 

 

[Reserved]

001-002

2

"01"

Unit Code

003-004

2

" "

Loan Number

005-014

10

X(10)

Borrower Name

015-034

20

X(20)

Old Payment Amount

035-045

11

S9(9)V9(02)

Old Loan Rate

046-051

6

9(2)V9(04)

Servicer Fee Rate

052-057

6

9(2)V9(04)

Servicer Ending Balance

058-068

11

S9(9)V9(02)

Servicer Next Due Date

069-076

8

CCYYMMDD

Curtail Amt 1 - Before

077-087

11

S9(9)V9(02)

Curtail Date 1

088-095

8

CCYYMMDD

Curtail Amt 1 - After

096-106

11

S9(9)V9(02)

Curtail Amt 2 - Before

107-117

11

S9(9)V9(02)

Curtail Date 2

118-125

8

CCYYMMDD

Curtail Amt 2 - After

126-136

11

S9(9)V9(02)

Curtail Amt 3 - Before

137-147

11

S9(9)V9(02)

Curtail Date 3

148-155

8

CCYYMMDD

Curtail Amt 3 - After

156-166

11

S9(9)V9(02)

New Payment Amount

167-177

11

S9(9)V9(02)

New Loan Rate

178-183

6

9(2)V9(04)

Index Rate

184-189

6

9(2)V9(04)

Remaining Term

190-192

3

9(3)

Liquidation Amount

193-203

11

S9(9)V9(02)

Action Code

204-205

2

X(02)

Scheduled Principal

206-216

11

S9(9)V9(02)

Scheduled Interest

217-227

11

S9(9)V9(02)

Scheduled Ending Balance

228-238

11

S9(9)V9(02)

FILLER

239-240

2

X(02)

 

 

 

 

 

 

 

 

K-1

 


--------------------------------------------------------------------------------



 

 

 

Trailer Record:

 

 

 

 

 

 

Number of Records

001-006

6

9(06)

FILLER

007-240

234

X(234)

 

 

 

Field Names and Descriptions:

 

 

 

 

 

Field Name

Description

 

 

[Reserved]

Hard code as "01" used internally

 

 

Unit Code

Hard code as " " used internally

 

 

Loan Number

Investor's loan number

 

 

Borrower Name

Last name of borrower

 

 

Old Payment Amount

P&I amount used for the applied payment

 

 

Old Loan Rate

Gross interest rate used for the applied payment

 

 

Servicer Fee Rate

Servicer's fee rate

 

 

Servicer Ending Balance

Ending actual balance after a payment has been applied

 

 

Servicer Next Due Date

Borrower's next due date for a payment

 

 

Curtailment Amount 1 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 1

Date of curtailment should coincide with the payment date

 

applicable to the curtailment

 

 

Curtailment Amount 1 – After

Amount of curtailment applied after the payment

 

 

Curtailment Amount 2 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 2

Date of curtailment should coincide with the payment date

 

applicable to the curtailment

 

 

 

 

 

 

K-2

 


--------------------------------------------------------------------------------



 

 

 

Curtailment Amount 2 – After

Amount of curtailment applied after the payment

 

 

Curtailment Amount 3 - Before

Amount of curtailment applied before the payment

 

Curtailment Date 3

Date of curtailment should coincide with the payment date

 

applicable to the curtailment

 

 

Curtailment Amount 3 – After

Amount of curtailment applied after the payment

 

 

New Payment Amount

For ARM, Equal, or Buydown loans, when a payment change

 

occurs, this is the scheduled payment

 

 

New Loan Rate

For ARM loans, when the gross interest rate change occurs,

 

this is the scheduled rate

 

 

Index Rate

For ARM loans, the index rate used in calculating the new gross interest rate

 

 

Remaining Term

to determine the new P&I amount

 

 

Liquidation Amount

The payoff amount of the loan

 

Action Code

For delinquent loans:

 

12 -- Relief Provisions

 

15 -- Bankruptcy/Litigation

 

20 -- Referred for Deed-in-lieu, short sale

 

30 -- Referred to attorney to begin foreclosure

 

60 -- Loan Paid in full

 

70 -- Real Estate Owned

 

 

Scheduled Principal

Amount of principal from borrower payment due to bondholder

 

 

Scheduled Interest

Amount of interest from borrower payment due to bondholder

 

 

Scheduled Ending Balance

Ending scheduled balance of loan

 

 

FILLER

Should be filled with spaces

 

 

 

K-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

REPORTING DATA FOR DEFAULTED LOANS

 

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with
fixed field names and data type. The Excel spreadsheet should be used as a
template consistently every month when submitting data.

 

Table: Delinquency

 

Name

Type

Size

 

Servicer Loan #

Number (Double)

8

 

Investor Loan #

Number (Double)

8

 

Borrower Name

Text

20

 

Address

Text

30

 

State

Text

2

 

Due Date

Date/Time

8

 

Action Code

Text

2

 

FC Received

Date/Time

8

 

File Referred to Atty

Date/Time

8

 

NOD

Date/Time

8

 

Complaint Filed

Date/Time

8

 

Sale Published

Date/Time

8

 

Target Sale Date

Date/Time

8

 

Actual Sale Date

Date/Time

8

 

Loss Mit Approval Date

Date/Time

8

 

Loss Mit Type

Text

5

 

Loss Mit Estimated Completion Date

Date/Time

8

 

Loss Mit Actual Completion Date

Date/Time

8

 

Loss Mit Broken Plan Date

Date/Time

8

 

BK Chapter

Text

6

 

BK Filed Date

Date/Time

8

 

Post Petition Due

Date/Time

8

 

Motion for Relief

Date/Time

8

 

Lift of Stay

Date/Time

8

 

RFD

Text

10

 

Occupant Code

Text

10

 

Eviction Start Date

Date/Time

8

 

Eviction Completed Date

Date/Time

8

 

List Price

Currency

8

 

List Date

Date/Time

8

 

Accepted Offer Price

Currency

8

 

Accepted Offer Date

Date/Time

8

 

Estimated REO Closing Date

Date/Time

8

 

Actual REO Sale Date

Date/Time

8

 

 

 

 

L-1

 


--------------------------------------------------------------------------------



 

 

•__Items in bold are MANDATORY FIELDS. We must receive information in those
fields every month in order for your file to be accepted.

 

The Action Code Field should show the applicable numeric code to indicate that a
special action is being taken. The Action Codes are the following:

 

 

12-Relief Provisions

 

15-Bankruptcy/Litigation

 

20-Referred for Deed-in-Lieu

 

30-Referred fore Foreclosure

 

60-Payoff

 

65-Repurchase

 

70-REO-Held for Sale

 

71-Third Party Sale/Condemnation

 

72-REO-Pending Conveyance-Pool Insurance claim filed

 

Wells Fargo Bank will accept alternative Action Codes to those above, provided
that the Codes are consistent with industry standards. If Action Codes other
than those above are used, the Servicer must supply Wells Fargo Bank with a
description of each of the Action Codes prior to sending the file.

 

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been
granted relief for curing a delinquency. The Action Date is the date the relief
is expected to end. For military indulgence, it will be three months after the
Borrower's discharge from military service.

 

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting
some other type of litigation that will prevent or delay liquidation of the
Mortgage Loan. The Action Date will be either the date that any repayment plan
(or forbearance) instituted by the bankruptcy court will expire or an additional
date by which the litigation should be resolved.

 

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an
assignment of the property. The Action Date is the date the Servicer decided to
pursue a deed-in-lieu or the assignment.

 

Action Code 30 - To report that the decision has been made to foreclose the
Mortgage Loan. The Action Date is the date the Servicer referred the case to the
foreclosure attorney.

 

Action Code 60 - To report that a Mortgage Loan has been paid in full either at,
or prior to, maturity.

 

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

 

 

 

L-2

 


--------------------------------------------------------------------------------



 

 

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a
deed-in-lieu of foreclosure has been accepted, and the Servicer, on behalf of
the owner of the Mortgage Loan, has acquired the property and may dispose of it.
The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

 

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third
party acquired the property, or a total condemnation of the property has
occurred. The Action Date is the date of the foreclosure sale or the date the
condemnation award was received.

 

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a
deed-in-lieu has been accepted, and the property may be conveyed to the mortgage
insurer and the pool insurance claim has been filed. The Action Date is the date
of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for
conventional mortgages.

 

The Loss Mit Type field should show the approved Loss Mitigation arrangement.
The following are acceptable:

 

 

ASUM-

Approved Assumption

 

BAP-

Borrower Assistance Program

 

CO-

Charge Off

 

DIL-

Deed-in-Lieu

 

FFA-

Formal Forbearance Agreement

 

MOD-

Loan Modification

 

PRE-

Pre-Sale

 

SS-

Short Sale

 

MISC-

Anything else approved by the PMI or Pool Insurer

 

Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards. If Loss Mitigation
Types other than those above are used, the Servicer must supply Wells Fargo Bank
with a description of each of the Loss Mitigation Types prior to sending the
file.

 

The Occupant Code field should show the current status of the property. The
acceptable codes are:

 

Mortgagor

 

Tenant

 

Unknown

 

Vacant

 

 

 

L-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M

 

BEAR STEARNS CAPITAL MARKETS INC.

383 MADISON AVENUE

NEW YORK, NEW YORK 10179

TEL 212-272-2000

 

 

DATE:

March 31, 2006

 

 

TO:

Wells Fargo, N.A., not individually but solely as Grantor Trustee on behalf of
GreenPoint Mortgage Funding Grantor Trust 2006–AR2 (the “Trust”)

 

 

ATTENTION:

Client Manager-Greenpoint 2006 AR2

TELEPHONE:

1-410-884-2000

FACSIMILE:

1-410-775-2380

 

 

FROM:

Derivatives Documentation

TELEPHONE:

212-272-2711

FACSIMILE:

212-272-9857

 

 

SUBJECT:

Mortgage Derivatives Confirmation

 

 

REFERENCE NUMBER(S):

CXGP06AR2

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into on the Trade Date specified below (the
“Transaction”) between Bear Stearns Capital Markets Inc. (“Bear Stearns”) and
GreenPoint Mortgage Funding Grantor Trust 2006–AR2 (“Counterparty”). This letter
agreement constitutes the sole and complete “Confirmation,” as referred to in
the “Master Agreement” (as defined below), with respect to the Transaction.

 

This Confirmation is subject to and incorporates the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). The parties agree to negotiate, execute and deliver
an agreement in the form of the ISDA Master Agreement (Multicurrency—Cross
Border) (the “Form Master Agreement”), together with the schedule thereto and
any other related documents, each in form and substance as the parties shall in
good faith agree (collectively, the “Executed Master Agreement”). In addition,
the parties agree that until execution and delivery of the Executed Master
Agreement, a Form Master Agreement, shall be deemed to have been executed and
delivered by the parties on the Trade Date of the first transaction that by its
terms is intended to be governed by a Master Agreement. All provisions contained
in, or incorporated by reference to, the Form Master Agreement or the Executed
Master Agreement (as applicable, the “Master Agreement”) shall govern the
Transaction referenced in this Confirmation, except as expressly modified below.
This Confirmation, together with all of the other documents confirming any and
all Transactions entered into between us (regardless of which branch, if any,
either of us has acted through) that by their terms are intended to be governed
by a Master Agreement, shall supplement, form a part of

 

 

M-1

 


--------------------------------------------------------------------------------



 

and be subject to the Master Agreement. In the event of any inconsistency
between the provisions of this Confirmation and the Definitions or Master
Agreement, this Confirmation shall prevail for the purpose of this Transaction.
Terms capitalized but not defined herein shall have the meaning ascribed to them
in the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of March 1, 2006, among Structured Asset Mortgage Investments II Inc.,
as depositor (the “Depositor”), Wells Fargo Bank National Association, as
trustee (the “Trustee”) and EMC Mortgage Corporation, as servicer, seller and
company.

 

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Trade Date:

March 28, 2006

 

 

Effective Date:

March 31, 2006

 

 

Notional Amount:

For any Calculation Period, the Current Principal Amount (as set forth in the
Statement to Certificateholders prepared by the Grantor Trustee pursuant to
Section 5.04 of the Grantor Trust Agreement (the “Grantor Trust Agreement”),
dated March 31, 2006 between the Depositor and the Trustee, as grantor trustee
(the “Grantor Trustee”)) of the Grantor Trust Certificates as of the close of
business on the 25th day of the month in which such Calculation Period begins
(or, if remittances on such Grantor Trust Certificates are not made on such day,
as of the close of business on the next day on which such remittances are made).

 

 

Termination Date:

The earlier to occur of (a) the Distribution Date following the date on which
the aggregate outstanding principal balance of the Underlying Reference
Certificates is reduced to zero or (b) March 25, 2036, subject, in each case, to
adjustment in accordance with the Business Day Convention.

 

 

Grantor Trust Certificates:

The Class III-A-1 Mortgage Pass-Through Certificates, Series 2006-AR2 issued by
GreenPoint Mortgage Funding Grantor Trust 2006-AR2 pursuant to the Grantor Trust
Agreement in an initial Current Principal Amount (as defined in the Grantor
Trust Agreement) as of the Cut-Off Date (as defined in the Grantor Trust
Agreement) equal to USD 354,776,000 and having a CUSIP number 39538WGF9.

 

 

Underlying Reference

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Certificates

The Class III-A-1 Mortgage Pass-Through Certificates Series 2006-AR2
Certificates issued by GreenPoint Mortgage Funding Trust 2006-AR2, pursuant to
the Pooling and Servicing Agreement in an original face amount equal to USD
354,776,000 and having a CUSIP number 39538WGY8.

 

 

Bear Stearns Floating

 

Amounts:

 

 

 

Floating Rate Payer:

Bear Stearns

 

 

Floating Rate Payer

 

Payment Dates:

Each Floating Rate Payer Period End Date.

 

 

Floating Rate Payer

 

Period End Dates:

The 25th calendar day of each month during the Term of this Transaction,
commencing April 25, 2006, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Designated Maturity:

One month

 

 

Spread:

For any Floating Rate Payer Calculation Period ending on or prior to the Step-Up
Date, 0.23% and thereafter, 0.46%.

 

 

Step-Up Date:

The first possible Optional Termination Date.

 

 

 

 

Floating Amount:

For the initial Calculation Period, zero. For each subsequent Calculation
Period, an amount equal to the product of:

 

 

 

(i) the Notional Amount,

 

 

 

(ii) the excess, if any, of (1) the Floating Rate Option plus the Spread over
(2) the lesser of (x) 10.50% and (y) the Net Rate Cap, and

 

 

 

(iii) the Floating Rate Day Count Fraction.

 

 

Floating Rate

 

Day Count Fraction:

Actual/360

 

 

Reset Dates:

The first day of each Calculation Period

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

Compounding:

Inapplicable

 

 

Additional Bear Stearns

 

Payment Amounts:

 

 

 

Additional Bear Stearns

 

Payment Dates:

Each Floating Rate Payer Payment Date.

 

 

Additional Bear Stearns

 

Payment Amounts:

On each Additional Bear Stearns Payment Date, Bear Stearns shall pay to
Counterparty an amount equal to any shortfalls resulting from the Net Deferred
Interest on the mortgage loans allocated to the Underlying Reference
Certificates for the Distribution Date (as defined in the Pooling and Servicing
Agreement) occurring on such Additional Bear Stearns Payment Date.

 

 

 

 

Counterparty Fixed

 

Amounts:

 

 

 

Fixed Rate Payer:

Counterparty

 

 

Fixed Rate Payer

 

Payment Dates:

Each Floating Rate Payer Payment Date

 

 

Fixed Rate Payer

 

Period End Dates:

Each Floating Rate Payer Period End Date.

 

 

Fixed Rate:

For any Fixed Rate Payer Calculation Period ending on or prior to the Step-Up
Date 0.09%, and thereafter 0.32%.

 

 

Fixed Rate Day

 

Count Fraction:

Actual/360

 

 

Additional Counterparty Payments:

 

 

 

Additional Counterparty

 

Payment Dates:

Each Floating Rate Payer Payment Date.

 

 

Additional Counterparty

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Payment Amounts #1:

On each Additional Counterparty Payment Date, Counterparty shall pay to Bear
Stearns an amount equal to the Basis Risk Shortfall and Basis Risk Shortfall
Carryforward Amount distributed to the Underlying Reference Certificates in
accordance with Sections 4.10 fourth and 6.01(a) Eleventh of the Pooling and
Servicing Agreement for the Distribution Date (as defined in the Pooling and
Servicing Agreement) occurring on such Additional Counterparty Payment Date.

 

 

Additional Counterparty

 

Payment Amounts #2:

On the initial Additional Counterparty Payment Date, zero and for each
Additional Counterparty Payment Date thereafter, Counterparty shall pay to Bear
Stearns an amount equal to the lesser of

 

 

 

(a) The amount equal to the sum of clauses (1) and (2) of the definition of
Deferred Interest Carry-Forward Amount for such Additional Counterparty Payment
Date, and

 

 

 

(b) the amount distributed to the Underlying Reference Certificates for the
Distribution Date(as defined in the Pooling and Servicing Agreement) occurring
on such Additional Counterparty Payment Date in accordance with Section 6.01(a)
Second and 4.10 first of the Pooling and Servicing Agreement

 

 

 

 

Deferred Interest

 

Carry-Forward Amount:

For each Additional Counterparty Payment Date, an amount equal to the sum of:

 

 

 

(1) the Deferred Interest Carry-Forward Amount as of the preceding Payment Date
(which for the initial Additional Counterparty Payment Date shall be deemed to
be zero), plus (2) any Additional Bear Stearns Payment Amounts paid by Bear
Stearns to Counterparty on such Additional Counterparty Payment Date less (3)
any Additional Counterparty Payment Amounts #2 paid to Bear Stearns by the
Counterparty on such Additional Counterparty Payment Date.

 

 

 

 

Additional Counterparty

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Payment Amounts #3:

On each Additional Counterparty Payment Date, Counterparty shall pay to Bear
Stearns an amount equal to interest on the Deferred Interest Carry-Forward
Amount as of the preceding Payment Date accrued from and including, the Floating
Rate Payment Period End Date preceding such Additional Counterparty Payment Date
to, but excluding, the Floating Rate Payment Period End Date for such Additional
Counterparty Payment Date at a rate equal to the Pass-Through Rate (as defined
in the Pooling and Servicing Agreement) for the Underlying Reference
Certificates.

 

 

 

 

Business Day Convention:

Following

 

 

Business Days:

Any day other than (i) a Saturday or a Sunday, or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking
institutions in the jurisdiction in which the Trustee, the Custodian or the
Servicer ( each as defined in the Pooling and Servicing Agreement) are
authorized or obligated by law or executive order to be closed.

 

 

Calculation Agent:

Bear Stearns

 

 

3. Additional Provisions:

(a) Each party hereto is hereby advised and acknowledges that the other party
has engaged in (or refrained from engaging in) substantial financial
transactions and has taken (or refrained from taking) other material actions in
reliance upon the entry by the parties into the Transaction being entered into
on the terms and conditions set forth herein and in the Confirmation relating to
such Transaction, as applicable. This paragraph shall be deemed repeated on the
trade date of each Transaction.

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

(b) On the third Business Day prior to each Floating Rate Payer Payment Date,
the Grantor Trustee shall provide Bear Stearns with the amount and supporting
calculations of any Floating Rate Payer Payment Amount, Additional Bear Stearns
Payment Amount, Counterparty Fixed Amount, Additional Counterparty Payment
Amounts #1, Additional Counterparty Payment Amounts #2 and Additional
Counterparty Payment Amounts #3, if any, to be paid on such Floating Rate Payer
Payment Date. Bear Stearns shall not be obligated to make any payment on a
Floating Rate Payer Payment Date until it has received from the Grantor Trustee
the information set forth in the preceding sentence.

 

4.

Provisions Deemed Incorporated the Form Master Agreement:

 

 

1)

The parties agree that subparagraph (ii) of Section 2(c) of the Form Master
Agreement will apply to any Transaction.

 

2) Termination Provisions. For purposes of the Form Master Agreement:

 

(a)  "Specified Entity" is not applicable to Bear Stearns or Counterparty for
any purpose.

 

(b)  "Specified Transaction" is not applicable to Bear Stearns or Counterparty
for any purpose, and, accordingly, Section 5(a)(v) will not apply to Bear
Stearns and will not apply to Counterparty.

 

(c)   Section 5(a)(i) of the Form Master Agreement is hereby amended by deleting
the word “third” therein and replacing it with the word “second.”

 

(d)  “Breach of Agreement” provision of Section 5(a)(ii) will not apply to Bear
Stearns and will not apply to Counterparty.

 

(e)  “Credit Support Default” provisions of Section 5(a)(iii) will not apply to
Bear Stearns and will not apply to Counterparty.

 

(f)   “Misrepresentation” provisions of Section 5(a)(iv) will not apply to Bear
Stearns and will not apply to Counterparty.

 

(g)  The “Merger Without Assumption” provision of Section 5(a)(viii) will apply
to Bear Stearns and will not apply to Counterparty.

 

(h) The “Cross Default” provision of Section 5(a)(vi) will not apply to Bear
Stearns and will not apply to Counterparty.

 

(i)   The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not
apply to Bear Stearns and will not apply to Counterparty.

 

(j)   The “Bankruptcy” provision of Section 5(a)(vii)(2) will apply to Bear
Stearns and will not apply to Counterparty.

 

(k)  The "Automatic Early Termination" provision of Section 6(a) will not apply
to Bear Stearns or to Counterparty.

 

 


--------------------------------------------------------------------------------



 

 

(l)   Payments on Early Termination. For the purpose of Section 6(e) of the Form
Master Agreement:

 

(i)   Market Quotation will apply.

 

(ii)   The Second Method will apply.

 

(m)   "Termination Currency" means United States Dollars.

 

(n)   Additional Termination Events.

 

(i)           The following shall constitute an Additional Termination Event,
upon which Counterparty will have the right to declare an Additional Termination
Event in respect of Bear Stearns and Bear Stearns will be the sole Affected
Party and all Transactions hereunder will be Affected Transactions. For
avoidance of doubt, the above remedy shall be the sole remedy available to
Counterparty upon the occurrence of such Additional Termination Event.

 

 

(a)

After failing to satisfy the First Trigger Required Ratings, the failure by Bear
Stearns to comply with Section 18(a) below; and

 

 

(b)

After failing to satisfy the Second Trigger Required Ratings, the failure by
Bear Stearns to, within 30 days from such failure, at its own expense, (i)
transfer its rights and obligations under the Form Master Agreement to a
replacement party that has (or whose guarantor has) the First Trigger Required
Ratings, (ii) obtain a guarantor having the First Trigger Required Ratings for
Bear Stearns’ obligations under the Form Master Agreement or (iii) take such
other steps as such Rating Agency that has downgraded Bear Stearns may require
to cause Bear Stearns’ obligations under the Form Master Agreement to be treated
by such Rating Agency as if such obligations were owed by a counterparty having
the First Trigger Required Ratings.

 

(ii)          The failure by Counterparty to comply with Section 16 below shall
constitute an Additional Termination Event hereunder, upon which Counterparty
shall be the sole Affected Party and all Transactions hereunder shall be
Affected Transactions.

 

3) Tax Representations. Bear Stearns represents that it is a corporation duly
organized and validly existing under the laws of the State of Delaware, and
Counterparty represents that it is a statutory trust duly organized and validly
existing under the laws of the State of Delaware.

 

4) [Reserved]

 

5) Documents to be Delivered. For the purpose of Section 4(a):

 

 


--------------------------------------------------------------------------------



 

 

 

(1) Tax forms, documents, or certificates to be delivered are:

 

Party required to deliver document

Form/Document/

Certificate

Date by which to

be delivered

Bear Stearns and

the Counterparty

Any document required or reasonably requested to allow the other party to make
payments under the Form Master Agreement without any deduction or withholding
for or on the account of any Tax or with such deduction or withholding at a
reduced rate

Promptly after the earlier of (i) reasonable demand by either party or (ii)
learning that such form or document is required

 

(2) Other documents to be delivered are:

 

Party required to deliver document

Form/Document/

Certificate

Date by which to

be delivered

Covered by Section 3(d) Representation

 

 

 


--------------------------------------------------------------------------------



 

 

 

Bear Stearns and

the Counterparty

Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver this Master Agreement, any Confirmation , and any Credit Support
Documents to which it is a party, and to evidence the authority of the
delivering party or its Credit Support Provider to perform its obligations under
the Form Master Agreement, such Confirmation and/or Credit Support Document, as
the case may be

Upon the execution and delivery of the Form Master Agreement and such
Confirmation

Yes

Bear Stearns and

the Counterparty

A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Form Master
Agreement, any relevant Credit Support Document, or any Confirmation, as the
case may be

Upon the execution and delivery of the Form Master Agreement and such
Confirmation

Yes

Bear Stearns

A copy of its most recent audited consolidated financial statements

Promptly after the request of by other Party

 

 

6) Miscellaneous.

 

(a)   Address for Notices: For the purposes of Section 12(a) of the Master
Agreement:

 

Address for notices or communications to Bear Stearns:

 

Address: 383 Madison Avenue, New York, New York 10179

Tel: 212-272-9326

Fax: 212-272-0543

Attention: Credit Derivatives Department

 

Address for notices or communications to the Counterparty:

 

Address: c/o Wells Fargo Bank, National Association, 9062 Old Annapolis

Road, Columbia, Maryland 21045

Tel: 410-884-2000

 

Fax: 410-715-2380

Attention: Client Manager, GreenPoint Mortgage Funding Grantor Trust 2006-AR2

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

(b)

Process Agent. For the purpose of Section 13(c):

 

                

Bear Stearns appoints as its

 

Process Agent:

Not Applicable

 

 

The Counterparty appoints as its

 

Process Agent:

Not Applicable

 

(c)

Offices. The provisions of Section 10(a) will not apply to the Form Master
Agreement; neither Bear Stearns nor the Counterparty have any Offices other than
as set forth in the Notices Section and Bear Stearns agrees that, for purposes
of Section 6(b) of the Form Master Agreement, it shall not in future have any
Office other than one in the United States.

 

(d)

Multibranch Party. For the purpose of Section 10(c) of the Form Master
Agreement:

 

 

Bear Stearns is not a Multibranch Party.

 

The Counterparty is not a Multibranch Party.

 

(e)

Calculation Agent. The Calculation Agent is Bear Stearns.

 

(f)

Credit Support Document.

 

 

Bear Stearns: Guaranty of The Bear Stearns Companies Inc.

 

The Counterparty: Not Applicable

 

(g)

Credit Support Provider.

 

 

Bear Stearns:

The Bear Stearns Companies Inc.

 

 

The Counterparty:

Not Applicable

 

(h)          Governing Law.           The parties to the Form Master Agreement
hereby agree that the law of the State of New York shall govern their rights and
duties in whole without regard to conflict of law provisions thereof other than
New York General Obligations Law Sections 5-1401 and 5-1402

 

(i)           Severability.     If any term, provision, covenant, or condition
of the Form Master Agreement, or the application thereof to any party or
circumstance, shall be held to be invalid or unenforceable (in whole or in part)
for any reason, the remaining terms, provisions, covenants, and conditions
hereof shall continue in full force and effect as if the Form Master Agreement
had been executed with the invalid or unenforceable portion eliminated, so long
as the Form Master Agreement as so modified continues to express,

 


--------------------------------------------------------------------------------



 

without material change, the original intentions of the parties as to the
subject matter of the Form Master Agreement and the deletion of such portion of
the Form Master Agreement will not substantially impair the respective benefits
or expectations of the parties.

 

The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.

 

(j)           Consent to Recording.            Each party hereto consents to the
monitoring or recording, at any time and from time to time, by the other party
of any and all communications between officers or employees of the parties,
waives any further notice of such monitoring or recording, and agrees to notify
its officers and employees of such monitoring or recording.

 

(k)          Waiver of Jury Trial.  Each party waives any right it may have to a
trial by jury in respect of any Proceedings relating to this Agreement or any
Credit Support Document.

 

7)           "Affiliate" Notwithstanding the definition of Affiliate in Section
14 of the Master Agreement, For purposes hereof each party will be deemed not to
have any Affiliates.

 

8)         Relationship Between Parties. Section 3 of the Form Master Agreement
is hereby amended by adding at the end thereof the following subsection (g):

 

 

"(g)

Relationship Between Parties.

 

Each party represents to the other party on each date when it enters into a
Transaction that:--

 

(1) Nonreliance. It is not relying on any statement or representation of the
other party regarding the Transaction (whether written or oral), other than the
representations expressly made in the Form Master Agreement or the Confirmation
in respect of that Transaction.

 

 

(2) Evaluation and Understanding.

 

(i) It has the capacity to evaluate (internally or through independent
professional advice) the Transaction and has made its own decision to enter into
the Transaction; and

 

(ii) It understands the terms, conditions and risks of the Transaction and is
willing and able to accept those terms and conditions and to assume those risks,
financially and otherwise.

 

(3) Purpose. It is entering into the Transaction for the purposes of managing
its borrowings or investments, hedging its underlying assets or liabilities or
in connection with a line of business.

 

 


--------------------------------------------------------------------------------



 

 

(4) Principal. The other party is not acting as a fiduciary for or an adviser to
it in respect of the Transaction.”

 

9) Proceedings.Bear Stearns shall not institute against or cause any other
person to institute against, or join any other person in instituting against
Counterparty any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law for a period of one year and one day following payment
in full of the Grantor Trust Certificates and the Underlying Reference
Certificates.

10) Set-off. Notwithstanding any provision of the Form Master Agreement or any
other existing or future agreement, each party irrevocably waives any and all
rights it may have to set off, net, recoup or otherwise withhold or suspend or
condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements. The provisions for Set-off set forth in Section 6(e) of the
Form Master Agreement shall not apply for purposes of this Transaction.

 

11) Transfer, Amendment and Assignment. No transfer, amendment, waiver,
supplement, assignment or other modification of this Transaction shall be
permitted by either party unless each Rating Agency has been provided notice of
the same and confirm in writing (including by facsimile transmission) that it
will not downgrade, qualify, withdraw or otherwise modify its then-current
rating of the Grantor Trust Certificates as a result of such transfer,
amendment, waiver, supplement, assignment or other modification; provided that
upon notice to the Rating Agencies, Bear Stearns may transfer the Transaction(s)
pursuant to the Form Master Agreement and all of its interests in such
Transaction(s) and all of its Obligations in or under the Form Master Agreement
to its Credit Support Provider or any affiliates thereof, and if such transfer
is to an entity other than its Credit Support Provider, Bear Stearns will
furnish to Counterparty a Guaranty of such Credit Support Provider which
guarantees all of such transferee’s Obligations in substantially the form of the
Guaranty of the Credit Support Provider of Bear Stearns delivered in connection
with the Form Master Agreement.  Upon such transfer, Bear Stearns will be fully
released from any and all Obligations and liabilities related to the interests
assigned. 

 

12) Limited Recourse Non-petition. The liability of the Counterparty in relation
to the Form Master Agreement and any Confirmation hereunder is limited in
recourse to assets in the Trust Fund (as defined in the Grantor Trust Agreement)
and payments of interest proceeds and principal proceeds thereon applied in
accordance with the terms of the Grantor Trust Agreement. Upon application of
all of the assets in the Trust Estate (and proceeds thereon) in accordance with
the Grantor Trust Agreement, Bear Stearns shall not be entitled to take any
further steps against the Counterparty to recover any sums due but still unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished.

 

13) Non-Reliance. Each party represents to the other party that (a) it has not
received and is not relying upon any legal, tax, regulatory, accounting or other
advice (whether written or oral) of the other party regarding this Transaction,
other than representations expressly made by that other party in this
Confirmation and in the Form Master Agreement and (b) in respect of this
Transaction, (i) it has the capacity to evaluate (internally or through

 


--------------------------------------------------------------------------------



 

independent professional advice) this Transaction and has made its own decision
to enter into this Transaction and (ii) it understands the terms, conditions and
risks of this Transaction and is willing to assume (financially and otherwise)
those risks. Counterparty acknowledges that Bear Stearns has advised
Counterparty to consult its own tax, accounting and legal advisors in connection
with this Transaction evidenced by this Confirmation and that the Counterparty
has done so.

 

14) Eligible Contract Participant. Each party represents that it constitutes an
"eligible contract participant" as such term is defined in Section 1(a)12 of the
Commodity Exchange Act, as amended.

 

15) Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this letter agreement is executed and delivered by the
Counterparty, not individually or personally but solely as the Grantor Trustee
for the Trust, in the exercise of the powers and authority conferred and vested
in it, (b) the representation, undertakings and agreements herein made on part
of the Trust are made and intended not as personal representations, undertakings
and agreements by the Counterparty but are made and intended for the purpose of
binding only the Trust, (c) nothing herein contained shall be construed as
creating any liability on the Counterparty, individually or personally, to
perform any convenient either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties who are signatories to
this letter agreement and by any person claiming by, through or under such
parties and (d) under no circumstances shall the Counterparty be personally
liable for the payment of any indebtedness or expenses of the Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Trust under this letter agreement.

 

16) Amendments to Pooling and Servicing Agreement and Grantor Trust Agreement.
Without the prior written consent of Bear Stearns, Counterparty shall not
(i) amend the Grantor Trust Agreement or enter into any amendment or
supplemental agreement to the Grantor Trust Agreement if such amendment or
supplemental agreement could reasonably be expected to have a material adverse
effect on the interests of Bear Stearns hereunder or under the Grantor Trust
Agreement or (ii) consent to any amendment or supplemental agreement to the
Pooling and Servicing Agreement if such amendment or supplemental agreement
could reasonably be expected to have a material adverse effect on the interests
of Bear Stearns hereunder or on the interests of a holder of the Underlying
Reference Certificates under the Pooling and Servicing Agreement. Counterparty
will furnish to Bear Stearns a copy of each proposed and each executed amendment
or supplemental agreement and copies of any related Rating Agency confirmation
therewith, if any.

 

17)

Permitted Security Interest. For purposes of Section 7 of this Master Agreement,
Bear Stearns hereby consents to the Permitted Security Interest.

 

“Permitted Security Interest” means the collateral assignment by Counterparty of
the Swap Collateral to the Grantor Trustee pursuant to the Grantor Trust
Agreement, and the granting to the Grantor Trustee of a security interest in the
Swap Collateral pursuant to the Grantor Trust Agreement.

 

 


--------------------------------------------------------------------------------



 

 

“Swap Collateral” means all right, title and interest of Counterparty in the
Form Master Agreement, each Transaction hereunder, and all present and future
amounts payable by Bear Stearns to Counterparty under or in connection with the
Form Master Agreement or any Transaction governed by this Agreement, whether or
not evidenced by a Confirmation, including, without limitation, any transfer or
termination of any such Transaction.

 

18)

(a)          If Bear Stearns (or its guarantor) fails to have the First Trigger
Required Ratings, Bear Stearns will use commercially reasonable efforts to
(within 30 days from such failure), at its own expense, (i) transfer its rights
and obligations under the Form Master Agreement to a replacement party that has
(or whose guarantor has) the First Trigger Required Ratings, (ii) post
collateral to Counterparty to secure Bear Stearns’ obligations under the Form
Master Agreement in such amount that the Rating Agencies confirm in writing will
be sufficient to maintain the rating on the Grantor Trust Certificates, (iii)
obtain a guarantor having the First Trigger Required Ratings for Bear Stearns’
obligations under the Form Master Agreement or (iv) take such other steps as
such Rating Agency that has downgraded Bear Stearns may require to cause Bear
Stearns’ obligations under the Form Master Agreement to be treated by such
Rating Agency as if such obligations were owed by a counterparty having the
First Trigger Required Ratings.

 

(b)          If Bear Stearns (or its guarantor) fails to have the Second Trigger
Required Ratings, Bear Stearns shall, within 10 days from such failure, at its
own expense, seek to (i) transfer its rights and obligations under the Form
Master Agreement to a replacement party that has (or whose guarantor has) the
First Trigger Required Ratings, (ii) obtain a guarantor having the First Trigger
Required Ratings for Bear Stearns’ obligations under the Form Master Agreement
or (iii) take such other steps as such Rating Agency that has downgraded Bear
Stearns may require to cause Bear Stearns’ obligations under the Form Master
Agreement to be treated by such Rating Agency as if such obligations were owed
by a counterparty having the First Trigger Required Ratings.

 

For purposes hereof:

 

“First Trigger Required Ratings” shall mean, with respect to any entity (a)
either (i) the unsecured, short-term debt obligations of such entity (or its
Credit Support Provider) are rated at least ‘A-1’ by S&P or (ii) if such entity
does not have a short-term rating from S&P, the unsecured, long-term senior debt
obligations of such entity (or its Credit Support Provider) are rated at least
‘A+’ by S&P, and (b) either (i) the unsecured, long-term senior debt obligations
of such entity (or its Credit Support Provider) are rated at least ‘A-1’ by
Moody’s (and if rated ‘A-1’ by Moody’s, such rating is not on watch for possible
downgrade) and the unsecured, short-term debt obligations of such entity (or its
Credit Support Provider) are

 


--------------------------------------------------------------------------------



 

rated at least ‘P-1’ by Moody’s (and if rated ‘P-1’ by Moody’s, such rating is
not on watch for possible downgrade and remaining on watch for possible
downgrade), or (ii) if such entity (or its Credit Support Provider) does not
have a short-term debt rating from Moody’s, the unsecured, long-term senior debt
obligations of such entity (or its Credit Support Provider) are rated at least
‘Aa3’ by Moody’s (and if rated ‘Aa3’ by Moody’s, such rating is not on watch for
possible downgrade).

 

“Second Trigger Required Ratings” shall mean, with respect to any entity (a) the
unsecured, long-term senior debt obligations of such entity (or its Credit
Support Provider) are rated at least ‘BBB-‘ by S&P, and (b) either (i) the
unsecured, long-term senior debt obligations of such entity (or its Credit
Support Provider) are rated at least ‘A3’ by Moody’s (and such rating is not on
watch for possible downgrade) and the unsecured, short-term debt obligations of
such entity (or its Credit Support Provider) are rated at least ‘P-2’ by Moody’s
(and such rating is not on watch for possible downgrade) or (ii) if such entity
(or its Credit Support Provider) does not have a short-term rating from Moody’s,
the unsecured, long-term senior debt obligations of such entity (or its Credit
Support Provider) are rated at least ‘A2’ by Moody’s.

 

 

5. Account Details and

 

Settlement information:

 

 

Payments to Bear Stearns:
Citibank, N.A., New York
ABA Number: 021-0000-89, for the account of
Bear, Stearns Securities Corp.
Account Number: 0925-3186, for further credit to
Bear Stearns Capital Markets
Sub-account Number: 101-90012-11
Attention: Derivatives Operations

 

 

 

Payments to Counterparty:
Wells Fargo Bank, N.A.
ABA Number: 121000248
Account Name: SAS Clearing
Account Number: 3970771416
FFC to Greenpoint 2006-AR2, Account Number 50905900

 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and

 


--------------------------------------------------------------------------------



 

returning to Bear Stearns a facsimile of the fully-executed Confirmation to
212-272-9857. For inquiries please contact
CreditDerivativesDocumentation@bear.com. To discuss an inquiry regarding U.S.
Transactions, please contact Nick Girardi by telephone at 212-272-8420. For all
other inquiries please contact Derivatives Documentation by telephone at
353-1-402-6233. Originals will be provided for your execution upon your request.

 

 

 

 


--------------------------------------------------------------------------------



 

 

We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

BEAR STEARNS CAPITAL MARKETS INC.

 

 

By:   ___________________________

Name:

Title:

Counterparty, acting through its duly authorized signatory, hereby agrees to,
accepts and confirms the terms of the foregoing as of the Trade Date.

 

GREENPOINT MORTGAGE FUNDING GRANTOR TRUST 2006-AR2

By: Wells Fargo Bank, N.A., not in its individual capacity, but solely as
Grantor Trustee

 

 

 

 

By:   ___________________________

Name:

Title:

 

 

With respect to Section 3(b) herein:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Grantor Trustee

 

 

 

By:   ___________________________

Name:

Title:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT N

 

CERTIFICATE GUARANTY INSURANCE POLICY ENDORSEMENT

Attached to and forming part of
Certificate Guaranty Insurance Policy #AB0982BE issued to:

 

Effective Date of Endorsement:

March 31, 2006

 

Wells Fargo Bank, National Association,

as Trustee for the Holders of

GreenPoint Mortgage Funding Trust 2006-AR2, Mortgage

Pass-Through Certificates, Series 2006-AR2,

Class I-A-2 and Class II-A-2 Certificates

 

For all purposes of this Policy, the following terms shall have the following
meanings:

“Agreement” shall mean, for purposes of the Policy, the Pooling Agreement.

“Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking or savings and loan institutions in the State of California, the State
of New York, the State of Minnesota or the city in which the Corporate Trust
Office of the Trustee is located, are authorized or obligated by law or
executive order to be closed.

“Certificate Insurer” shall mean Ambac Assurance Corporation, or any successor
thereto, as issuer of this Policy.

“Class I-A-2 Certificates” shall mean GreenPoint Mortgage Funding Trust
2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2, Class I-A-2
Certificates, substantially in the form set forth in Exhibit A-1 to the
Agreement.

“Class II-A-2 Certificates” shall mean GreenPoint Mortgage Funding Trust
2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2, Class II-A-2
Certificates, substantially in the form set forth in Exhibit A-1 to the
Agreement.

“Deficiency Amount” shall mean (a) for any Distribution Date prior to the Final
Distribution Date, the sum of (1) the excess, if any, of the Current Interest on
the Insured Certificates over the amount of Available Funds to pay the Current
Interest on the Insured Certificates on such Distribution Date, and (2) the
amount, if any, of any Realized Losses allocable to the Insured Certificates on
such Distribution Date (after giving effect to all distributions to be made
thereon on such Distribution Date, other than pursuant to a claim on the Policy)
and (b) for the Final Distribution Date, the sum of (x) the amount set forth in
clause (a) above and (y) the outstanding Current Principal Amount of the Insured
Certificates, after giving effect to all payments of principal on the Insured
Certificates on such Final Distribution Date, other than pursuant to a claim on
the Policy on that Distribution Date.

“Distribution Date”: The 25th day of any month, or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing
in April 2006.

 

N-1

 

 


--------------------------------------------------------------------------------



 

 

“Due for Payment” shall mean with respect to an Insured Amount, the Distribution
Date on which Insured Amounts are due and payable pursuant to the terms of the
Agreement.

“Final Distribution Date” shall mean the Distribution Date occurring in April
2036.

“First Distribution Date” shall mean April 25, 2006.

“Holder” shall mean the registered owner or beneficial owner of an Insured
Certificate, but shall not include the Trustee, the Sponsor, the Depositor, the
Servicer or any of their respective affiliates (other than Bear, Stearns & Co.
Inc., Bear Stearns Securities Corp., Bear Stearns International Limited or Bear
Stearns Investment Products Inc.), unless otherwise agreed to by the Certificate
Insurer.

“Insured Amounts” shall mean, with respect to any Distribution Date, the
Deficiency Amount for such Distribution Date.

“Insured Certificates” shall mean the Class I-A-2 and Class II-A-2 Certificates.

“Insured Payments” shall mean, with respect to any Distribution Date, the
aggregate amount actually paid by the Certificate Insurer to the Trustee in
respect of (i) Insured Amounts for a Distribution Date and (ii) Preference
Amounts for any given Business Day.

“Late Payment Rate” shall mean for any Distribution Date, the lesser of (i) the
greater of (a) the rate of interest, as it is publicly announced by Citibank,
N.A. at its principal office in New York, New York as its prime rate (any change
in such prime rate of interest to be effective on the date such change is
announced by Citibank, N.A.) plus 2% and (b) the then applicable highest rate of
interest on the Insured Certificates and (ii) the maximum rate permissible under
applicable usury or similar laws limiting interest rates. The Late Payment Rate
shall be computed on the basis of the actual number of days elapsed over a year
of 360 days.

“Nonpayment” shall mean, with respect to any Distribution Date, an Insured
Amount is Due for Payment but has not been paid pursuant to the Agreement.

“Notice” shall mean the telephonic or telegraphic notice, promptly confirmed in
writing by facsimile substantially in the form of Exhibit A to this Policy, from
the Trustee specifying the Insured Amount or Preference Amount which shall be
due and owing on the applicable Distribution Date.

“Policy” shall mean this Certificate Guaranty Insurance Policy together with
each and every endorsement thereto.

“Pooling Agreement” shall mean the Pooling and Agreement, dated March 1 2006,
among Structured Asset Mortgage Investments II Inc., as Depositor, EMC Mortgage
Corporation, as Sponsor and Servicer and Wells Fargo Bank, National Association,
as Trustee, as such agreement may be amended, modified or supplemented from time
to time.

“Preference Amount” shall mean any payment of principal or interest on an
Insured Certificate which has become Due for Payment and which is made to a
Holder by or on behalf of

 

2

 


--------------------------------------------------------------------------------



 

the Trust, which has been deemed a preferential transfer and was previously
recovered from the Holder pursuant to the United States Bankruptcy Code in
accordance with a final, non-appealable order of a court of competent
jurisdiction.

“Premium” shall mean the amount payable to the Certificate Insurer on each
Distribution Date calculated at the Premium Percentage.

“Premium Percentage” shall mean 0.09% per annum.

“Reimbursement Amount” shall mean, as to any Distribution Date, the sum of (i)
all Insured Payments paid by the Certificate Insurer, but for which the
Certificate Insurer has not been reimbursed prior to such Distribution Date
pursuant to Section 6.01 of the Agreement, plus (ii) interest accrued thereon,
calculated at the related Late Payment Rate from the date the Trustee received
the related Insured Payments or the date such Insured Payments were made.

“Trustee” shall mean Wells Fargo Bank, National Association or its
successor-in-interest, in its capacity as Trustee under the Agreement, or if any
successor trustee shall be appointed as provided therein, then “Trustee” shall
also mean such successor trustee, as the case may be, subject to the provisions
thereof.

Capitalized terms used herein as defined terms and not otherwise defined herein
shall have the meaning assigned to them in the Agreement, without regard to any
amendment or modification thereof, unless such amendment or modification has
been approved in writing by the Certificate Insurer, to the extent required
under the Agreement.

Notwithstanding any other provision of the Policy, the Certificate Insurer will
pay any Insured Amount payable hereunder no later than 12:00 noon, New York City
time, on the later of (i) the Distribution Date on which the related Insured
Amount is Due for Payment and (ii) the second Business Day following receipt in
New York, New York on a Business Day by the Certificate Insurer of a Notice;
provided that, if such Notice is received after 12:00 noon, New York City time,
on such Business Day, it shall be deemed to be received on the following
Business Day. If any such Notice is not in proper form or is otherwise
insufficient for the purpose of making a claim under the Policy, it shall be
deemed not to have been received for purposes of this paragraph, and the
Certificate Insurer shall promptly so advise the Trustee and the Trustee may
submit an amended or corrected Notice.

The Certificate Insurer shall pay any Preference Amount when due to be paid
pursuant to the Order referred to below, but in any event no earlier than the
third Business Day following receipt by the Certificate Insurer of (i) a
certified copy of a final, non-appealable order of a court or other body
exercising jurisdiction in such insolvency proceeding to the effect that the
Trustee or Holder, as applicable, is required to return such Preference Amount
paid during the term of this Policy because such payments were avoided as a
preferential transfer or otherwise rescinded or required to be restored by the
Trustee or Holder (the “Order”), (ii) a notice by or on behalf of the Trustee or
Holder that the Order has been entered and is not subject to any stay, (iii) an
assignment, in form and substance satisfactory to the Certificate Insurer, duly
executed and delivered by the Trustee or Holder, as applicable, irrevocably
assigning to the Certificate Insurer all rights and claims of the Trustee or
Holder relating to or arising under the Agreement against

 

3

 


--------------------------------------------------------------------------------



 

the estate of the Trust or otherwise with respect to such Preference Amount and
(iv) a Notice (in the form attached hereto as Exhibit A) appropriately completed
and executed by the Trustee; provided, that if such documents are received after
12:00 noon, New York City time, on such Business Day, they will be deemed to be
received on the following Business Day; provided, further, that the Certificate
Insurer shall not be obligated to make any payment in respect of any Preference
Amount representing a payment of principal on the Insured Certificates prior to
the time the Certificate Insurer would have been required to make a payment in
respect of such principal pursuant to the first paragraph of the Policy. Such
payment shall be disbursed to the receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order, and not to the Holder directly, unless
the Holder has made a payment of the Preference Amount to the court or such
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order, in which case the Certificate Insurer will pay the Holder, subject to
the delivery of (a) the items referred to in clauses (i), (ii), (iii) and (iv)
above to the Certificate Insurer and (b) evidence satisfactory to the
Certificate Insurer that payment has been made to such court or receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Order.

The Certificate Insurer shall be subrogated to the rights of each Holder to the
extent of any payment by the Certificate Insurer under the Policy.

The Certificate Insurer hereby agrees that if it shall be subrogated to the
rights of Holders by virtue of any payment under this Policy, no recovery of
such payment will occur unless the full amount of the Holders’ allocable
distributions for such Distribution Date can be made. In so doing, the
Certificate Insurer does not waive its rights to seek full payment of all
Reimbursement Amounts owed to it hereunder or under the Agreement.

The Policy does not cover Prepayment Interest Shortfalls, Basis Risk Shortfalls,
or any shortfalls resulting from Net Deferred Interest or the application of the
Relief Act or similar state laws, allocated to the Insured Certificates, nor
does the Policy guarantee to the Holders of the Insured Certificates any
particular rate of principal payment. In addition, the Policy does not cover
shortfalls, if any, attributable to the liability of the Trust, any REMIC or the
Trustee for withholding taxes, if any, (including interest and penalties in
respect of any liability for withholding taxes) nor any risk other than
Nonpayment, including the failure of the Trustee to make any payment required
under the Agreement to the Holders of the Insured Certificates. The Policy will
not cover any reduction in the amount of Current Interest payable to the holders
of the Insured Certificates on any Distribution Date due to the Pass-Through
Rate for the Insured Certificates exceeding the Net Rate Cap for the Insured
Certificates on such Distribution Date.

The terms and provisions of the Agreement constitute the instrument of
assignment referred to in the second paragraph of the face of this Policy.

A premium will be payable on this Policy on each Distribution Date as provided
in Section 6.01 of the Agreement, beginning with the First Distribution Date, in
an amount equal to the Premium.

THE INSURANCE PROVIDED BY THE POLICY IS NOT COVERED BY THE PROPERTY/CASUALTY
INSURANCE SECURITY FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW.

 

4

 


--------------------------------------------------------------------------------



 

 

Nothing herein contained shall be held to vary, alter, waive or extend any of
the terms, conditions, provisions, agreements or limitations of the above
mentioned Policy other than as above stated.

To the extent the provisions of this endorsement conflict with the provisions in
the above-mentioned Policy, the provisions of this endorsement shall govern.

The Policy and the obligations of the Certificate Insurer thereunder will
terminate without any action on the part of the Certificate Insurer or any other
person on the date that is one year and one day following the earlier to occur
of (i) the date on which all amounts required to be paid on the Insured
Certificates have been paid in full and (ii) the Final Distribution Date. Upon
termination of the Policy, the Trustee shall deliver the original of the Policy
to the Certificate Insurer.

No person other than the Trustee shall be entitled to present the Notice.

No waiver of any rights or powers of the Certificate Insurer, the Holders or the
Trustee or consent by any of them shall be valid unless signed by an authorized
officer or agent thereof.

This Policy is issued under and pursuant to, and shall be construed in
accordance with, the laws of the State of New York, without giving effect to the
conflict of laws principles thereof.

The Certificate Insurer’s obligations under the Policy will be discharged to the
extent that funds are received by the Trustee from the Certificate Insurer for
payment to the holders of the Insured Certificates whether or not those funds
are properly paid by the Trustee. Payments of Insured Amounts will be made only
at the time set forth in the Policy, and no accelerated payments of Insured
Amounts will be made regardless of any acceleration of the Insured Certificates,
unless the acceleration is at the sole option of the Certificate Insurer.

 

5

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Ambac Assurance Corporation has caused this endorsement to
the Policy to be signed by its duly authorized officers.

__________________________________
Assistant Secretary

__________________________________
Managing Director

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

TO THE CERTIFICATE GUARANTY INSURANCE POLICY

Policy No. AB0982BE

 

NOTICE OF NONPAYMENT AND DEMAND

FOR PAYMENT OF INSURED AMOUNTS AND PREFERENCE AMOUNTS

 

 

Date: [                      ]

 

 

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: General Counsel

 

Reference is made to Certificate Guaranty Insurance Policy No. AB0982BE (the
“Policy”) issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized
herein and not otherwise defined shall have the meanings specified in the Policy
and the Agreement, dated as of March 1, 2006, among Structured Asset Mortgage
Investments II Inc., as Depositor, EMC Mortgage Corporation, as Sponsor and
Servicer and Wells Fargo Bank, National Association, as Trustee, as the case may
be, unless the context otherwise requires.

The Trustee hereby certifies as follows:

 

1.

The Trustee is the Trustee under the Agreement for the Holders.

 

2.

The relevant Distribution Date is [date].

 

3.

Payment on the Insured Certificates in respect of the Distribution Date is due
to be received on _________________________ under the Agreement in an amount
equal to $_________.

 

4.

[There is an Insured Amount of $______________ in respect of the [Class I-A-2
Certificates] [Class II-A-2 Certificates], which amount is Due for Payment
pursuant to the terms of the Agreement.]

[There is a Preference Amount of $______________ in respect of the [Class I-A-2
Certificates] [Class II-A-2 Certificates], which is due and payable pursuant to
the terms of the Agreement.]

 

5.

The Trustee has not heretofore made a demand for the [Insured Amount]
[Preference Amount] in respect of the Distribution Date.

 

6.

The Trustee hereby requests the payment of the [Insured Amount that is Due For
Payment] [Preference Amount] be made by Ambac under the Policy and directs that
payment under the Policy be made to the following account by bank wire transfer
of federal or other immediately available

 

A-1

 


--------------------------------------------------------------------------------



 

funds in accordance with the terms of the Policy to:
______________________________ (Trustee’s account number).

 

7.

The Trustee hereby agrees that, following receipt of the [Insured Amount]
[Preference Amount] from Ambac, it shall (a) hold such amounts in trust and
apply the same directly to the distribution of payment on the [Class I-A-2
Certificates] [Class II-A-2 Certificates] when due; (b) not apply such funds for
any other purpose; (c) deposit such funds to the Policy Account and not
commingle such funds with other funds held by Trustee and (d) maintain an
accurate record of such payments with respect to each certificate and the
corresponding claim on the Policy and proceeds thereof.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING
ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING,
INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE
ACT, WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL PENALTY NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

 

By:  __________________________________

 

Trustee

 

 

Title:  __________________________________

 

        (Officer)

 

 

 

A-2

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT O

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

(RMBS unless otherwise noted)

 

Definitions

Primary Servicer – transaction party having borrower contact; aggregator of pool
assets

Back-up Servicer – named in the transaction (in the event a Back-up Servicer
becomes the Primary Servicer, follow Primary Servicer obligations)

Custodian – safe keeper of pool assets

Trustee – fiduciary of the transaction; waterfall calculator

 

Note: The definitions above describe the essential function that the party
performs, rather than the party’s title. So, for example, in a particular
transaction, the trustee may perform the “paying agent” and “securities
administrator” functions, while in another transaction, the securities
administrator may perform these functions.

 

Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

 

Key:

X – obligation

 

 

Key:

X - obligation

 

Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

 

 

Reg AB Reference

Servicing Criteria

Primary Servicer

Trustee

Custodian

 

General Servicing Considerations

 

 

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

X

X

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

X

X

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

X

X

 

 

 

 

 

O-1

 


--------------------------------------------------------------------------------



 

 

 

 

Cash Collection and Administration

 

 

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt and identification, or such other number of days specified in
the transaction agreements.

X

X

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

X

X

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

X

X

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

X

X

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

X

X

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

X

 

 

1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

X

X

 

 

Investor Remittances and Reporting

 

 

 

 

 

 

 

O-2

 


--------------------------------------------------------------------------------



 

 

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.

X

X

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

X

X

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

X

X

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

X

X

 

 

Pool Asset Administration

 

 

 

1122(d)(4)(i)

Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.

X

X

X

1122(d)(4)(ii)

Pool assets and related documents are safeguarded as required by the transaction
agreements

X

 

X

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

X

X

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt and identification, or
such other number of days specified in the transaction agreements, and allocated
to principal, interest or other items (e.g., escrow) in accordance with the
related pool asset documents.

X

 

 

1122(d)(4)(v)

The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

X

 

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

X

 

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

X

 

 

 

 

 

 

O-3

 


--------------------------------------------------------------------------------



 

 

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

X

 

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

X

 

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.

X

 

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

X

 

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

X

 

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

X

 

 

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

X

 

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

X

X

 

 

 

 

 

 

O-4

 


--------------------------------------------------------------------------------



 

 

 

[NAME OF OWNER] [NAME OF SUBSERVICER]

Date:                                                                     

 

By:                                                                        
Name:
Title:

 

 

 

O-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT P

 

FORM OF BACK-UP CERTIFICATION

 

 

Re:

The [     ] agreement dated as of [         l, 200o (the “Agreement”), among
[IDENTIFY PARTIES]

I, ____________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to [the Purchaser], [the Depositor], and the
[Servicer] [Trustee], and their officers, with the knowledge and intent that
they will rely upon this certification, that:

 

1.

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200o that were delivered by the
Company to the [Depositor] [Servicer] [Trustee] pursuant to the Agreement
(collectively, the “Company Servicing Information”);

 

2.

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

 

3.

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the [Depositor]
[Servicer] [Trustee];

 

4.

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

 

5.

The Compliance Statement required to be delivered by the Company pursuant to
this Agreement, and the Servicing Assessment and Attestation Report required to
be provided

 

 

P-1

 


--------------------------------------------------------------------------------



 

by the Company and by any Subservicer and Subcontractor pursuant to the
Agreement, have been provided to the [Depositor] [Servicer]. Any material
instances of noncompliance described in such reports have been disclosed to the
[Depositor] [Servicer]. Any material instance of noncompliance with the
Servicing Criteria has been disclosed in such reports.

 

 

 

Date: _________________________

 

 

 

 

 

By:       _______________________________

 

Name:

 

Title:

 

 

 

 

 

P-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT Q

FORM 10-D, FORM 8-K AND FORM 10-K

REPORTING RESPONSIBILITY

 

As to each item described below, the entity indicated as the Responsible Party
shall be primarily responsible for reporting the information to the party
identified as responsible for preparing the Securities Exchange Act Reports
pursuant to Section 3.18(a)(iv).

 

Under Item 1 of Form 10-D: a) items marked “Monthly Statements to
Certificateholders” are required to be included in the periodic Distribution
Date statement under Section 6.04 of the Pooling and Servicing Agreement,
provided by the Trustee based on information received from the Servicer; and b)
items marked “Form 10-D report” are required to be in the Form 10-D report but
not the Monthly Statements to Certificateholders, provided by the party
indicated. Information under all other Items of Form 10-D is to be included in
the Form 10-D report and sent to the Trustee and the Depositor.

 

X= all parties that x is the source of information.

 

All information will be sent to the Depositor and the Trustee.

 

Form

Item

Description

Servicer

Trustee

Custodian

Depositor

Sponsor

10-D

Must be filed within 15 days of the distribution date for the asset-backed
securities.

1

Distribution and Pool Performance Information

 

 

 

 

 

Item 1121(a) – Distribution and Pool Performance Information

 

 

 

 

 

(1) Any applicable record dates, accrual dates, determination dates for
calculating distributions and actual distribution dates for the distribution
period.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(2) Cash flows received and the sources thereof for distributions, fees and
expenses.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

 

 

 

 

Q-1

 


--------------------------------------------------------------------------------



 

 

 

 

 

(3) Calculated amounts and distribution of the flow of funds for the period
itemized by type and priority of payment, including:

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(i) Fees or expenses accrued and paid, with an identification of the general
purpose of such fees and the party receiving such fees or expenses.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(ii) Payments accrued or paid with respect to enhancement or other support
identified in Item 1114 of Regulation AB (such as insurance premiums or other
enhancement maintenance fees), with an identification of the general purpose of
such payments and the party receiving such payments.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(iii) Principal, interest and other distributions accrued and paid on the
asset-backed securities by type and by class or series and any principal or
interest shortfalls or carryovers.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(iv) The amount of excess cash flow or excess spread and the disposition of
excess cash flow.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

 

 

 

 

Q-2

 


--------------------------------------------------------------------------------



 

 

 

 

 

(4) Beginning and ending principal balances of the asset-backed securities.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(5) Interest rates applicable to the pool assets and the asset-backed
securities, as applicable. Consider providing interest rate information for pool
assets in appropriate distributional groups or incremental ranges.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(6) Beginning and ending balances of transaction accounts, such as reserve
accounts, and material account activity during the period.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(7) Any amounts drawn on any credit enhancement or other support identified in
Item 1114 of Regulation AB, as applicable, and the amount of coverage remaining
under any such enhancement, if known and applicable.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

 

 

 

 

Q-3

 


--------------------------------------------------------------------------------



 

 

 

 

 

(8) Number and amount of pool assets at the beginning and ending of each period,
and updated pool composition information, such as weighted average coupon,
weighted average remaining term, pool factors and prepayment amounts.

 

X

 

(Monthly Statements to Certificateholders)

 

 

Updated pool composition information fields to be as specified by Depositor from
time to time

 

(9) Delinquency and loss information for the period.

X

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

In addition, describe any material changes to the information specified in Item
1100(b)(5) of Regulation AB regarding the pool assets. (methodology)

X

 

 

 

 

 

(10) Information on the amount, terms and general purpose of any advances made
or reimbursed during the period, including the general use of funds advanced and
the general source of funds for reimbursements.

X

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(11) Any material modifications, extensions or waivers to pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time.

X

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(12) Material breaches of pool asset representations or warranties or
transaction covenants.

X

X*

 

(if agreed upon by the parties)

 

X

 

 

 

 

 

Q-4

 


--------------------------------------------------------------------------------



 

 

 

 

 

(13) Information on ratio, coverage or other tests used for determining any
early amortization, liquidation or other performance trigger and whether the
trigger was met.

 

X

 

(Monthly Statements to Certificateholders)

 

 

 

(14) Information regarding any new issuance of asset-backed securities backed by
the same asset pool,

 

 

 

 

 

X

 

 

 

 

 

Q-5

 


--------------------------------------------------------------------------------



 

 

[information regarding] any pool asset changes (other than in connection with a
pool asset converting into cash in accordance with its terms), such as additions
or removals in connection with a prefunding or revolving period and pool asset
substitutions and repurchases (and purchase rates, if applicable), and cash
flows available for future purchases, such as the balances of any prefunding or
revolving accounts, if applicable.

X

X

 

X

 

Disclose any material changes in the solicitation, credit-granting,
underwriting, origination, acquisition or pool selection criteria or procedures,
as applicable, used to originate, acquire or select the new pool assets.

 

 

 

X

X

Item 1121(b) – Pre-Funding or Revolving Period Information

 

Updated pool information as required under Item 1121(b).

 

 

 

X

 

 

 

 

 

 

Q-6

 


--------------------------------------------------------------------------------



 

 

 

2

Legal Proceedings

 

 

 

 

 

Item 1117 – Legal proceedings pending against the following entities, or their
respective property, that is material to Certificateholders, including
proceedings known to be contemplated by governmental authorities:

 

 

 

 

 

 

 

Sponsor (Seller)

 

 

 

 

X

Depositor

 

 

 

X

 

Trustee

 

 

 

 

 

 

 

Issuing entity

 

 

 

X

 

Master Servicer, affiliated Servicer, other Servicer servicing 20% or more of
pool assets at time of report, other material servicers

X

 

 

 

 

Securities Administrator

 

X

 

 

 

Originator of 20% or more of pool assets as of the Cut-off Date

 

 

 

X

 

Custodian

 

 

X

 

 

3

Sales of Securities and Use of Proceeds

 

 

 

 

 

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K. Pricing information can be omitted if
securities were not registered.

 

 

 

X

 

4

Defaults Upon Senior Securities

 

 

 

 

 

 

 

 

 

Q-7

 


--------------------------------------------------------------------------------



 

 

 

 

 

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

 

X

 

 

 

5

Submission of Matters to a Vote of Security Holders

 

 

 

 

 

Information from Item 4 of Part II of Form 10-Q

 

X

 

 

 

6

Significant Obligors of Pool Assets

 

 

 

 

 

Item 1112(b) – Significant Obligor Financial Information*

 

 

 

X

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.

 

 

 

 

 

7

Significant Enhancement Provider Information

 

 

 

 

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

 

 

 

 

 

Determining applicable disclosure threshold

 

X

 

 

 

Request required financial information or effecting incorporation by reference

 

X

 

 

 

 

 

 

 

Q-8

 


--------------------------------------------------------------------------------



 

 

 

 

 

Item 1115(b) – Derivative Counterparty Financial Information*

 

 

 

 

 

Determining current maximum probable exposure

 

 

 

X

 

Determining current significance percentage

 

X

 

 

 

Request required financial information or effecting incorporation by reference

 

X

 

 

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

 

 

 

 

 

8

Other Information

 

 

 

 

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

9

Exhibits

 

 

 

 

 

Distribution report

 

X

 

 

 

Exhibits required by Item 601 of Regulation S-K, such as material agreements

 

 

 

X

 

8-K

 

 

 

1.01

Entry into a Material Definitive Agreement

 

 

 

 

 

 

 

 

 

Q-9

 


--------------------------------------------------------------------------------



 

 

 

 

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custodial agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

X

X

 

X

X

1.02

Termination of a Material Definitive Agreement

X

X

 

X

X

Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

 

Examples: servicing agreement, custodial agreement.

 

 

 

 

 

1.03

Bankruptcy or Receivership

 

 

 

 

 

 

 

 

 

Q-10

 


--------------------------------------------------------------------------------



 

 

 

 

 

Disclosure is required regarding the bankruptcy or receivership, if known to the
Master Servicer, with respect to any of the following:

 

Sponsor (Seller), Depositor, Master Servicer, affiliated Servicer, other
Servicer servicing 20% or more of pool assets at time of report, other material
servicers, Certificate Administrator, Trustee, significant obligor, credit
enhancer (10% or more), derivatives counterparty, Custodian

X

X

X

X

X

2.04

Triggering Events that Accelerate or Increase a Direct Financial Obligation or
an Obligation under an Off-Balance Sheet Arrangement

 

 

 

 

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the Monthly Statements to Certificateholders

X

X

 

 

 

 

 

 

 

Q-11

 


--------------------------------------------------------------------------------



 

 

 

 

3.03

Material Modification to Rights of Security Holders

 

 

 

 

 

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement

 

X

 

X

 

5.03

Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year

 

 

 

 

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”

 

 

 

X

 

5.06

Change in Shell Company Status

 

 

 

 

 

[Not applicable to ABS issuers]

 

 

 

X

 

6.01

ABS Informational and Computational Material

 

 

 

 

 

[Not included in reports to be filed under Section 3.18]

 

 

 

X

 

6.02

Change of Servicer or Trustee

 

 

 

 

 

 

 

 

 

Q-12

 


--------------------------------------------------------------------------------



 

 

 

 

 

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers, certificate
administrator or trustee.

 

 

 

 

 

 

Reg AB disclosure about any new servicer is also required.

X

 

 

 

 

 

Reg AB disclosure about any new trustee is also required.

 

X

 

 

 

6.03

Change in Credit Enhancement or Other External Support

 

 

 

 

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.

 

X

 

X

 

 

Reg AB disclosure about any new enhancement provider is also required.

 

X

 

X

 

6.04

Failure to Make a Required Distribution

 

X

 

 

 

6.05

Securities Act Updating Disclosure

 

 

 

 

 

 

 

 

 

Q-13

 


--------------------------------------------------------------------------------



 

 

 

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

 

 

 

X

 

If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.

 

 

 

X

 

7.01

Regulation FD Disclosure

X

X

X

X

 

8.01

Other Events

 

 

 

 

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to security holders.

 

 

 

X

 

9.01

Financial Statements and Exhibits

10-K

 

9B

Other Information

 

 

 

 

 

 

 

Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported

 

15

Exhibits and Financial Statement Schedules

 

 

 

 

 

Item 1112(b) – Significant Obligor Financial Information

 

 

 

X

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information

 

 

 

 

 

Determining applicable disclosure threshold

 

X

 

 

 

 

 

 

 

Q-14

 


--------------------------------------------------------------------------------



 

 

 

 

 

Requesting required financial information or effecting incorporation by
reference

 

X

 

 

 

Item 1115(b) – Derivative Counterparty Financial Information

 

 

 

 

 

Determining current maximum probable exposure

 

 

 

X

 

 

 

 

 

Q-15

 


--------------------------------------------------------------------------------



 

 

 

 

 

Determining current significance percentage

 

X

 

 

 

Requesting required financial information or effecting incorporation by
reference

 

X

 

 

 

Item 1117 – Legal proceedings pending against the following entities, or their
respective property, that is material to Certificateholders, including
proceedings known to be contemplated by governmental authorities:

 

 

 

 

 

Sponsor (Seller)

 

 

 

 

X

Depositor

 

 

 

X

 

Trustee

 

 

 

 

 

Issuing entity

 

 

 

X

 

Master Servicer, affiliated Servicer, other Servicer servicing 20% or more of
pool assets at time of report, other material servicers

X

 

 

 

 

Securities Administrator

 

X

 

 

 

Originator of 20% or more of pool assets as of the Cut-off Date

 

 

 

X

 

Custodian

 

 

X

 

 

Item 1119 – Affiliations and relationships between the following entities, or
their respective affiliates, that are material to Certificateholders:

 

 

 

 

 

Sponsor (Seller)

 

 

 

 

X

Depositor

 

 

 

X

 

Trustee

 

 

 

 

 

Master Servicer, affiliated Servicer, other Servicer servicing 20% or more of
pool assets at time of report, other material servicers

X

 

 

 

 

Securities Administrator

 

X

 

 

 

Originator

 

 

 

X

 

Custodian

 

 

X

 

 

Credit Enhancer/Support Provider

 

 

 

X

 

Significant Obligor

 

 

 

X

 

Item 1122 – Assessment of Compliance with Servicing Criteria

X

X

X

 

 

Item 1123 – Servicer Compliance Statement

X

 

 

 

 

 

 

 

Q-16

 


--------------------------------------------------------------------------------



 

 

EXHIBIT R

Additional Disclosure Notification

 

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Fax: (212) 272-2000

E-mail: regabnotifications@bear.com

 

Wells Fargo Bank, National Association as Trustee

P.O. Box 98

Columbia Maryland 21046

Fax: (410) 715-2380,

E-mail: [_____________________]

Attn: Corporate Trust Services – GREENPOINT 2006-AR2 - SEC REPORT PROCESSING

RE: **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

In accordance with Section 3.18(a)(v) of the Pooling and Servicing Agreement,
dated as of March 1, 2006, among Structured Asset Mortgage Investments II Inc.,
as depositor, EMC Mortgage Corporation, as seller and servicer and Wells Fargo
Bank, National Association, as trustee. The Undersigned, as securities
administrator, hereby notifies you that certain events have come to our
attention that [will][may] need to be disclosed on Form [ ].

Description of Additional Form [  ] Disclosure:

 

 

List of Any Attachments hereto to be included in the Additional Form [ ]
Disclosure:

 

 

 

R-1

 


--------------------------------------------------------------------------------



 

 

Any inquiries related to this notification should be directed to [ ], phone
number: [ ]; email address: [ ].

[NAME OF PARTY]

as [role]

 

By:                                                

Name:

Title:

 

 

 

 

R-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT S

 

FORM OF SERVICER CERTIFICATION

 

Re:         The [ ] agreement dated as of [        l, 200[ ] (the “Agreement”),
among [IDENTIFY PARTIES]

 

I, ____________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to [the Purchaser], [the Depositor], and the
[Trustee], and their officers, with the knowledge and intent that they will rely
upon this certification, that:

 

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200[ ] that were delivered by the
Company to the [Depositor] [Trustee] pursuant to the Agreement (collectively,
the “Company Servicing Information”);

 

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

 

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the [Depositor]
[Trustee];

 

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

 

The Compliance Statement required to be delivered by the Company pursuant to
this Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer and Subcontractor pursuant to
the Agreement, have been provided to the [Depositor]. Any material instances of
noncompliance described in such reports have been disclosed to the [Depositor].
Any material instance of noncompliance with the Servicing Criteria has been
disclosed in such reports.

 

 

 

S-1

 

 

 

 


--------------------------------------------------------------------------------

